Exhibit 10.1.5

THE

CONSOLIDATED EDISON

RETIREMENT PLAN

Part I



--------------------------------------------------------------------------------

Subject to the Following Amendments and Clarifications:

•    Clarified on May 2, 2002;

•    Amended December 13, 2001;

•    Amended April 2003 In Accordance with

IRS Issuance of Favorable Determination Letter;

•    Amended August 2004 for 2004 Agreement Between

Local Union 503 of the International Brotherhood of

Electrical Workers, AFL0-CIO and O&R;

•    Amended August 2004 for 0&R Management

Employees Changes Concurrent with O&R Hourly Employees;

•    Amended August 2004 for the 2004-2008 Collective

Bargaining Agreement Between Consolidated Edison

Company of New York, Inc and Local 1-2 of the Utility

Workers Union of America, AFL-CIO;

•    Amended July 2004 for Updated Factors for 0&R Optional Forms;

•    Amended and Restated November 2004 for Miscellaneous Changes;

•    Amended September 2005 for the 2005-2009

Collective Bargaining Contract Between

Consolidated Edison Company of New York, Inc. and

Local Union No. 3 of the International Brotherhood of

Electrical Workers, AFL-CIO;



--------------------------------------------------------------------------------

•    Amended November 2008 In Accordance with the

September 23, 2008 IRS Favorable Determination Letter;

•    Amended December 2008 For Domestic Partner

Benefits, Accelerated Vesting for Cash Balance

and 75% QJSA Option;

•    Amended December 2008 for the 2008-2012

Collective Bargaining Contract Between Consolidated

Edison Company of New York, Inc. and Local 1-2 of

the Utility Workers Union of America, AFL-CIO; and

•    Amended December 2008 for a Special Pension

Accrual for CECONY Management Employees.

 

 

Restated as of January 31, 2007 in Accordance with

Revenue Procedure 2005-66 and Notice 2005-101.

The Restatement Reflects Changes Under EGTRRA,

With technical corrections made by the

Job Creation and Worker Assistance Act of 2002 (JCWAA),

the Pension Funding Equity Act of 2004 (PFEA), and

the American Jobs Creation Act of 2004 (AJCA)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Introduction

   1

Article I Definitions

   6

1.01

   Accredited Service    6

1.02

   Accumulated Contributions    6

1.03

   Actuarial Equivalent    6

1.04

   Adjusted IRS Interest Rate    7

1.05

   Affiliate    8

1.06

   Annual Basic Straight-Time Compensation    8

1.07

   Annual Compensation    9

1.08

   Annual O&R Management Compensation    10

1.09

   Annual Rate of Compensation    11

1.10

   Annual Variable Pay Award    12

1.11

   Annuity Starting Date    12

1.12

   Approved Leave of Absence    12

1.13

   Beneficiary    12

1.14

   Board    12

1.15

   Break in Service    12

1.16

   Cash Balance Account    13

1.17

   A. Cash Balance Accrued Benefit    13

1.18

   Cash Balance Single Sum Payment    13

1.19

   Cash Out    13

1.20

   CECONY    13

1.21

   CECONY Local 3 Employee-1    13

1.22

   CECONY Management Participant    13

1.23

   CECONY Management Plan    14

1.24

   CECONY Participant    14

1.25

   CECONY Retiree Health Program    14

1.26

   CECONY Transferred Participant    14

1.27

   CECONY Weekly Employee    14

1.28

   CECONY Weekly Employee-1    14

1.29

   CECONY Weekly Participant    14

1.30

   CECONY Weekly Participant-1    15

1.31

   CECONY Weekly Plan    15

1.32

   CEI Participant    15

1.33

   CEI Affiliate or CEI Affiliates    15

1.34

   Code    15

1.35

   Code Section 415(c)(3) Compensation    15

1.36

   Company    17

1.37

   Consolidated RPA ’94 Lump Sum Conversion Factors    18

1.38

   Credited Service    18

1.39

   Disability    18

1.40

   Domestic Partner    18

 

- i -



--------------------------------------------------------------------------------

1.41

   Effective Date    18

1.42

   Eligible Employee    18

1.43

   Employee    19

1.44

   Employer or Employers    19

1.45

   ERISA    19

1.46

   Final Average Pay    19

1.47

   Final Average Salary    20

1.48

   FMLA    21

1.49

   Highly Compensated Employee    21

1.50

   Hour of Service    21

1.51

   IRS Interest Rate    23

1.52

   IRS Mortality Table    23

1.53

   Layoff    23

1.54

   Leased Employee    23

1.55

   Limitation Year    24

1.56

   Local 1-2    24

1.57

   Local 3    24

1.58

   Local 503    24

1.59

   Named Fiduciary(ies)    24

1.60

   Non-Suspendible Month    24

1.61

   Normal Retirement Age    24

1.62

   Normal Retirement Date    25

1.63

   O&R    25

1.64

   O&R Early Retirement Date    25

1.65

   O&R Employee    25

1.66

   O&R Hourly Employee    25

1.67

   O&R Hourly Employee-1    25

1.68

   O&R Management Employee    25

1.69

   O&R Participant    25

1.70

   O&R Plan    25

1.71

   Parental Leave    25

1.72

   Participant    26

1.73

   Pension Allowance    26

1.74

   Plan    26

1.75

   Plan Administrator    26

1.76

   Plan Year    26

1.77

   Pre-Tax Contribution    26

1.78

   Prior Plan or Prior Plans    26

1.79

   Rule of 75 Participant    26

1.80

   Rule of 85 Participant    27

1.81

   Social Security Retirement Age    27

1.82

   Social Security Taxable Wage Base    27

1.83

   Spousal Consent    27

1.84

   Stability Period    28

 

- ii -



--------------------------------------------------------------------------------

1.85

   Surviving Domestic Partner    28

1.86

   Surviving Spouse    28

1.87

   Total Salary    28

1.88

   Trustee    29

1.89

   Transferred O&R Management Participant    29

1.90

   Vesting Service    29

1.91

   Year of Accredited Service    29

Article II Participation

   30

2.01

   Participation Requirements    30

2.02

   Events Affecting Participation    30

2.03

   Participation Upon Reemployment    31

Article III Service

   32

3.01

   Vesting Service    32

3.02

   Accredited Service    35

3.03

   Re-employment of Participant- Suspension of Benefits and Break in Service
Rules    37

Article IV Eligibility for and Amount of Benefits

   42

4.01

   Normal Retirement    42

4.02

   Normal Retirement Pension Allowance    42

4.03

   Late Retirement    46

4.04

   Early Retirement    48

4.05

   Vested Terminations Before Attaining Early Retirement    52

4.06

   Disability Pension Allowance – CECONY Participants    55

4.07

   Disability – O&R Participant and O&R Disability Pension Allowance    57

4.08

   Spouse’s Pension    59

4.09

   Maximum Benefit Limitation    66

4.10

   Transfers and Employment With an Affiliate    69

4.11

   Minimum Benefits    70

4.12

   Additional Provisions    70

Article V Automatic Form of Payment

   72

5.01

   Automatic Form of Payment    72

5.02

   Optional Forms of Payment    75

5.03

   Election of Options    87

5.04

   Commencement of Payments    90

5.05

   Distribution Limitation    90

5.06

   Direct Rollover of Certain Distributions    92

Article VI Contributions

   94

6.01

   Employers’ Contributions    94

6.02

   Return of Contributions    94

6.03

   Non-Contributory Nature    94

Article VII Administration of Plan

   95

7.01

   Named Fiduciaries    95

7.02

   Duties of Plan Administrator    96

7.03

   Meetings    98

 

- iii -



--------------------------------------------------------------------------------

7.04

   Compensation and Bonding    98

7.05

   Establishment of Rules    99

7.06

   Prudent Conduct    99

7.07

   Actuary    99

7.08

   Maintenance of Accounts    99

7.09

   Service in More Than One Fiduciary Capacity    99

7.10

   Limitation of Liability    100

7.11

   Indemnification    100

7.12

   Appointment of Investment Manager    101

7.13

   Expenses of Administration    101

7.14

   Claims and Review Procedures    102

Article VIII Management of Funds

   105

8.01

   Trustee    105

8.02

   Exclusive Benefit Rule    105

Article IX General Provisions

   106

9.01

   Nonalienation    106

9.02

   Conditions of Employment Not Affected by Plan    107

9.03

   Facility of Payment    107

9.04

   Information    107

9.05

   Top-Heavy Provisions    108

9.06

   Construction    111

9.07

   Prevention of Escheat    112

Article X Amendment, Merger and Termination

   113

10.01

   Amendment of Plan    113

10.02

   Merger, Consolidation, or Transfer    113

10.03

   Additional Participating Companies    114

10.04

   Termination of Plan    114

10.05

   Limitation Concerning Highly-Compensated Employees and Highly-Compensated
Former Employees    115

Article XI Cost-Of-Living Adjustments

   117

11.01

   Eligibility-CECONY Participants    117

11.02

   Annual Adjustment-CECONY Participants    117

11.03

   Percentage of Adjustment-CECONY Participants    117

11.04

   Limitation on Adjustments-CECONY Participants    118

11.05

   Index-CECONY Participants    118

11.06

   Eligibility and Adjustment-O&R Participants    118

11.07

   Eligible Spouse or Contingent Annuitant of O&R Participant    119

11.08

   Pension Benefit Adjustment Amount for Spouse or Contingent Annuitant of O&R
Participant    120

11.09

   Pension Benefit Adjustment for Alternate Payee of an O&R Participant    120

Article XII 401(h) Account

   124

12.01

   Establishment    124

12.02

   Terms and Conditions    124

 

- iv -



--------------------------------------------------------------------------------

12.03

   Contributions    124

12.04

   Use of Assets    125

12.05

   Modification, Amendment, and Termination    126

12.06

   Allocation of Responsibility for Payment    126

Article XIII Return of Contributions to an O&R Participant

   127

13.01

   Vested O&R Participant    127

13.02

   An O&R Participant Not Vested    127

13.03

   Death of O&R Participant    127

13.04

   Cessation of Pension Allowance    128

Article XIV Domestic Partner Benefits

   129

14.01

   Domestic Partner Benefits: In General    129

14.02

   Pre–Retirement Domestic Partner Survivor Annuity Coverage    129

14.03

   Post- retirement Domestic Partner Survivor Benefit Coverage    130

14.04

   Termination of Domestic Partnership    131

 

- v -



--------------------------------------------------------------------------------

THE CONSOLIDATED EDISON RETIREMENT PLAN

INTRODUCTION

Effective August 1, 1975, Consolidated Edison Company of New York, Inc.
(“CECONY”) adopted The Consolidated Edison Pension and Benefits Plan (the
“Weekly Plan”) to provide retirement benefits to its collectively bargained
employees and their eligible surviving spouses. Effective January 1, 1983,
CECONY adopted The Consolidated Edison Retirement Plan for Management Employees
(the “Management Plan”), for employees on the management payroll of CECONY on or
after December 31, 1982, to management employees who retired prior to that date
and to eligible surviving spouses of such management employees. Effective
January 1, 1998, Consolidated Edison, Inc. (“CEI”), a holding company, was
formed, and CECONY became its wholly-owned subsidiary. In July 1999, CEI
acquired Orange and Rockland Utilities, Inc. (“O&R”), which became a
wholly-owned subsidiary of CEI.

Effective January 1, 2001, the Weekly Plan was amended and renamed the
Consolidated Edison Retirement Plan (the “Plan”) to take into account, among
other things, the impact the formation of the new controlled group has on the
Plan; namely, that CEI is referred to throughout and serves as the Company,
CECONY is the Plan Sponsor and an Employer and certain affiliates are, or will
become, Participating Employers. Furthermore, effective January 1, 2001, the
Management Plan and the Employees’ Retirement Plan of Orange and Rockland
Utilities, Inc. were merged into the Plan as a single plan, as that term is
defined in the Internal Revenue Code of 1986, as amended, (the “Code”)
Section 414(l).

On April 9, 2003, the Internal Revenue Service issued a favorable determination
letter on the Plan taking into account the changes made by the Uruguay Round
Amendments Act, Pub. L. 103-465, the Small Business Job Protection Act of 1996.
Pub. L. 104-188, the Uniformed Services Employment

 

- 1 -



--------------------------------------------------------------------------------

and Reemployment Rights Act of 1994, Pub. L. 103-353, the Taxpayer Relief Act of
1997, Pub. L. 105-34, the Internal Revenue Service Restructuring and Reform Act
of 1998, Pub. L. 105-206, and the Community Renewal Tax Relief Act of 2000, Pub.
L. 106-554.

Since the 2003 determination letter, the Plan has been amended, as set forth
below. In August, 2004, the Plan was amended to provide for the changes made on
account of: (i) the collective bargaining agreement effective June 27, 2004,
between CECONY and Local 1-2, Utility Workers Union of America, AFL-CIO (“Local
1-2 2004 CBA”); (ii) the collective bargaining agreement effective June 1, 2004,
between O&R and Local 503, International Brotherhood of Electrical Workers,
AFL-CIO (“Local 503 2004 CBA”); (iii) changes made to the benefit structure for
O&R Management Employees that are concurrent with the changes made to the O&R
Hourly Employees; and (v) changes to the factors used by O&R to determine
actuarial equivalents for optional forms of benefits.

There are two changes resulting from the Local 1-2 2004 CBA. Effective for
retirements after June 27, 2004, the definition of “Final Average Pay” changed
from a 5-year to a 4-year high. Second, a CECONY Weekly Participant who is hired
on or after June 27, 2004 (“CECONY Weekly Participant-1”) has as his or her
normal form of pension allowance a single life annuity and all other forms of
benefits are the actuarial equivalent of the single life annuity. CECONY does
not subsidize the qualified joint and survivor annuities or the qualified
pre-retirement survivor annuity for the CECONY Weekly Participant-1.

There are three changes resulting from the Local 503 2004 CBA. First, effective
January 1, 2005, the pivot year will change from 1998 to January 1, 2000 and
effective January 1, 2008, the pivot year will change from 2000 to 2003. Second,
effective January 1, 2005, for those pensions that begin after age 60 and end at
age 62 the supplemental monthly payment of $600 will be increased to $800.
Third, an O&R hourly employee hired on and after January 1, 2005 (“O&R Hourly
Participant-1”) will not be entitled to a pension benefit adjustment.

 

- 2 -



--------------------------------------------------------------------------------

The Plan also was amended to provide that for retirements on and after
January 1, 2005, the definition of Final Average Pay for CECONY Management
Participants will change from a 60-month high to a 48-month high.

The Plan was amended, effective March 28, 2005, in accordance with
Section 401(a)(31)(B)(i) of the Internal Revenue Code (“Code”) added as part of
the Economic Growth and Tax Relief Reconciliation Act of 2001 (EGTRRA). The
required amendment reduces involuntary distributions from $5,000 to $1,000 of
those vested accrued benefits.

The Plan was amended, effective June 26, 2005, to take into account four changes
resulting from the 2005 –2009 Collective Bargaining Contract between
Consolidated Edison Company of New York, Inc. and Local Union No. 3 of the
International Brotherhood of Electrical Workers, AFL-CIO (“Local 3 2005 CBA”).
First, effective June 26, 2005, for each CECONY weekly Local 3 employee who was
on the payroll as of June 25, 2005, the definition of “Final Average Pay” will
change from a 5 –year to a 4 –year high. Second, effective June 26, 2005, a
CECONY weekly local 3 employee hired on or after June 26, 2005, (“CECONY Local 3
Employee-1”) will have as his or her normal form of pension allowance a single
life annuity and all other forms of benefits will be the actuarial equivalent of
the single life annuity. CECONY will no longer subsidize the qualified joint and
survivor annuities or the qualified pre-retirement survivor annuity for CECONY
Local 3 Employee-1. Third, effective June 26, 2006, a CECONY Local 3 Employee –1
will be eligible for an unreduced early retirement pension allowance benefit at
age 59 with 30 years of service or age 60 with 15 years of Accredited service.
And, fourth, the pension allowance for a CECONY Local 3 Employee–1 will not be
eligible for a cost of living adjustment.

The Plan was amended to take into account the changes made by EGTRRA, as such
changes were effective as of January 1, 2002, and subsequent legislation and
regulations up to and including those with effective dates on and after
January 1, 2007. These Plan amendments supersede any provisions to the extent
those provisions are inconsistent with the provisions of this Plan amendment.

 

- 3 -



--------------------------------------------------------------------------------

On January 30, 2007, in accordance with Revenue Procedure 2055-66, the Plan was
submitted to the Internal Revenue Service for a favorable determination letter.
The submission took into account the requirements of the Economic Growth and Tax
Relief Reconciliation Act of 2001 and other items identified on the 2005
Cumulative List of Changes in Plan Qualification Requirements.

On September 23, 2008, the Internal Revenue Service issued a favorable
determination letter on the Plan (“2008 Determination Letter”). The 2008
Determination Letter considered the 2005 Cumulative List of Changes in Plan
Qualification. The 2008 Determination Letter favorably applied to the proposed
amendments submitted to the IRS in February 2007 and July 2008 (“Proposed
Amendments”). The Plan includes the requirements set forth in the 2008
Determination Letter including the Proposed Amendments.

Effective January 1, 2008, the Plan was amended to provide that survivor pension
benefits are available to a Participant who has a same sex domestic partner
(“Same Sex Domestic Partner Survivor Benefits”). The Participant’s domestic
partner must meet certain criteria (“Domestic Partner”) established by the Plan
Administrator. The electing Participant bears the costs of providing the Same
Sex Domestic Partner Survivor Benefit.

Effective January 1, 2008, the Plan was also amended to change the vesting
schedule for CEI Participants and all other Participants covered by the cash
balance formula. Effective January 1, 2008, actively employed Participants who
are covered by the cash balance formula and have an Hour of Service on or after
January 1, 2008, will become 100% vested after three years of Vesting Service.
The Plan was also amended to include a statutory mandated 75% qualified joint
and survivor annuity.

 

- 4 -



--------------------------------------------------------------------------------

The Plan was amended, effective July 1, 2008 to take into account the change
resulting from the 2008-2012 collective bargaining contract between Consolidated
Edison Company of New York, Inc. and Local Union No. 1-2 of the Utility Workers
Union of America, AFL-CIO. Effective July 1, 2008, each Local 1-2 Participant
who meets certain age and service requirements and continues in active
employment will be entitled to earn a special pension accrual during the
designated period.

The Plan was amended, effective January 1, 2009, to provide that a CECONY
Management Participant who meets certain age and service requirements will be
entitled to earn a special pension accrual during a designated period.

Except as otherwise specifically provided herein, the rights and benefits of any
Participant who retires or whose employment is terminated are determined in
accordance with the provisions of the Plan as in effect and operative at the
time of such retirement or termination.

 

- 5 -



--------------------------------------------------------------------------------

Article I

Definitions

1.01 Accredited Service means service recognized for purposes of computing the
amount of any Pension Allowance and is determined as provided in Section 3.02.
Effective January 1, 2001, wherever the term “Accredited Service” appears,
“Accredited Service” also means “Credited Service” as that term is applied to
determine a benefit for an O&R Participant. For an O&R Participant, a Year of
Credited Service is a Year of Vesting Service during the period of Plan
participation.

1.02 Accumulated Contributions means the sum of an O&R Participant’s
contributions to the O&R Plan plus interest at the rate per annum, compounded
annually, of 2 1/2 per centum prior to January 1, 1963; 3 per centum after
December 31, 1962, and prior to January 1, 1976; 5 per centum after December 31,
1975, and prior to January 1, 1981; 6 per centum after December 31, 1980, and
prior to January 1, 1986; 7 per centum after December 31, 1985, and prior to
January 1, 1988, and after December 31, 1987, the interest rate determined
pursuant to the provisions of Code Section 411(c)(2)(C) as in effect from time
to time thereafter.

1.03 Actuarial Equivalent means equivalent value determined on the basis of the
applicable factors set forth in

(a) Appendix A, Sub appendix A-1 for CECONY Participants,

(b) Appendix A, Sub appendix A-2 for O&R Participants,

(c) Appendix A, Sub appendix A-3 for CEI Participants , except as otherwise
specified in the Retirement Plan, and

(d) Effective January 1, 2008, Appendix A, Sub appendix A -4 for Domestic
Partner Benefits including a Pre-retirement Domestic Partner Survivor Annuity
and a Post–retirement Domestic Partner Survivor Annuity Benefit.

 

- 6 -



--------------------------------------------------------------------------------

1.04 Adjusted IRS Interest Rate means, for a CECONY Participant, the rate of
interest, used in conjunction with the IRS Interest Rate in the calculation of
the present value of benefits, to take account of prospective cost of living
adjustments, pursuant to Section 11.02, which shall be determined by:

(a) dividing the IRS Interest Rate, as determined for a Participant’s Annuity
Starting Date, by 100;

(b) adding 1.0000 to the amount determined under (a);

(c) dividing the amount determined in (b) by the lesser of (x) the sum of
(A) 0.9694, plus (B) the product of 0.7194 and the amount determined in (a), or
(y) 1.0300;

(d) subtracting 1.0000 from the amount determined in (c); and

(e) multiplying the amount determined in (d) by 100, provided, however, that in
no event shall the Adjusted IRS Interest Rate exceed the IRS Interest Rate as of
any date of determination.

Effective for determining a CECONY Participant’s present value of benefits on
and after January 1, 2009, the Adjusted IRS Interest Rate means, the rate of
interest used in conjunction with the IRS Interest Rate in the calculation of
the present value of benefits. The adjustment to the IRS Interest Rate is made
to reflect the prospective cost of living adjustments, pursuant to section
11.02, and is determined in the following manner:

(a) First, the annual percentage change in Consumer Price Index, All Urban
Consumers—US City Average (“CPI-U”) is measured in October of each year. The
period begins on October 1st of the prior year and ends September 30th of the
current year. Each of the past ten annual periods are compiled.

(b) Second, to the extent that any of the annual percentage changes in
(a) are/were greater than 4%, the change for that annual period is limited to
4%.

(c) Third, the 10 annual periods, after an adjustment, if necessary under (b),
are multiplied together to determine the cumulative 10-year impact of the CPI-U
Index.

(d) Fourth, the cumulative impact calculated in (c) is annualized so that the
resulting number, multiplied by itself 10 times will result in the cumulative
impact calculated in (c).

 

- 7 -



--------------------------------------------------------------------------------

(e) Fifth, the assumed automatic cost-of-living adjustment is 75% of the average
CPI in the fourth step (d) rounded to the nearest .001. The results of the first
to the fourth steps are done without any rounding.

(f) Fifth, the annualized number from (d) is the CPI used to adjust the IRS
Interest Rate segments published monthly for use during the following calendar
year (January to December).

(g) The Adjusted Interest Rate is determined by dividing the IRS Interest Rate
for each segment by the adjustment determined in the fifth step in (e). This
step can be expressed by the formula: (1+ IRS Segment Rate) / (1+ Adjustment)
-1.

1.05 Affiliate means any company which is a member of a controlled group of
corporations (as defined in Code Section 414(b)), which also includes as a
member the Company, any trade or business under common control (as defined in
Code Section 414(c)), with the Company, any organization (whether or not
incorporated) which is a member of an affiliated service group (as defined in
Code Section 414(m)), which includes the Company, and any other entity required
to be aggregated with the Company pursuant to regulations under Code
Section 414(o). Notwithstanding the foregoing sentence, for purposes of
determining the Maximum Benefit Limitation, as provided in Section 4.09 of the
Retirement Plan, the definitions in Code Sections 414(b) and (c) shall be
modified as provided in Code Section 415(h).

1.06 Annual Basic Straight-Time Compensation means:

(a) for a CECONY Weekly Employee, his or her regular stated rate of pay in his
or her last pay period in each calendar year, determined prior to any Pre-Tax
Contributions, on which overtime and other premium payments are based, and,
except as set forth in the definition of Final Average Pay, shall not include
premium, overtime payments, or similar payments. In the case of an hourly-paid
CECONY Weekly Employee, Annual Basic Straight-Time Compensation will be
determined by multiplying the CECONY Weekly Employee’s hourly rate by his or her
regular weekly schedule of hours multiplied by fifty-two (52); and

 

- 8 -



--------------------------------------------------------------------------------

(b) effective as of January 1, 2001, for a CECONY Management Participant, a CEI
Participant and a CECONY Transferred Participant, his or her regular stated
annual rate of salary in his or her last pay period in each calendar year,
determined prior to any Pre-Tax Contributions, excluding premium pay, overtime
pay, payments under deferred compensation, incentive, or other employer benefit
or compensation plans, and all other forms of special pay. If a CEI Participant
is covered by a collective bargaining agreement, his or her Annual Basic
Straight Time Compensation means his or her hourly rate of pay at the end of
each calendar quarter times 520 hours. If a CEI Participant’s Annual Basic
Straight Time Compensation includes a shift differential that is included in his
or her rate of pay, the shift differential is included in Annual Basic Straight
Time Compensation.

1.07 Annual Compensation means:

(a) for a CECONY Weekly Employee, his or her Annual Basic Straight-Time
Compensation;

(b) for a CECONY Management Participant and a CECONY Transferred Participant,
for Plan Years commencing prior to January 1, 1999, his or her Annual Basic
Straight-Time Compensation;

(c) for a CECONY Management Participant, a CECONY Transferred Participant, and a
CEI Participant, for Plan Years commencing on and after January 1, 1999, the sum
of his or her Annual Basic Straight-Time Compensation and Annual Variable Pay
Award;

(d) for an O&R Management Employee, his or her Annual O&R Management
Compensation; and

(e) for an O&R Hourly Employee, his or her Annual Rate of Compensation.

 

- 9 -



--------------------------------------------------------------------------------

Commencing with the Plan Year beginning in 1994, Annual Compensation taken into
account for any purpose under the Retirement Plan, including the determination
of Final Average Salary and Final Average Pay, shall not exceed $150,000.
Beginning for Plan Years on and after December 31, 1997 up to and including Plan
Year 1999, Annual Compensation will not exceed $160,000 and $170,000 for 2000
and 2001. Beginning for Plan Years on and after 2002, Annual Compensation will
not exceed $200,000 as adjusted from time to time in accordance with Code
Section 401(a)(17)(B). The cost-of-living adjustment in effect for a calendar
year applies to Annual Compensation for the determination period that begins
with or within the calendar year. Effective January 1, 1997, the compensation
limit shall be applied without regard to the family aggregation provisions of
Code Section 414(q)(6), as in effect prior to the amendment by the Small
Business Job Protection Act of 1996, in determining benefit accruals for Plan
Years beginning on and after January 1, 1997, and, to the extent permissible
under the IRS rules or regulations, for any earlier Plan Year.

1.08 Annual O&R Management Compensation means the regular remuneration paid to
an O&R Management Employee on the basis of his or her regular workweek,
determined prior to any Pre-Tax Contributions, plus any awards paid to an O&R
Management Employee after January 1, 1997, under the Orange and Rockland
Utilities, Inc. Annual Team Incentive Plan (“ATIP”) (such ATIP awards shall be
credited to Annual O&R Management Compensation in the year in which paid).
Annual O&R Management Compensation excludes any bonuses (other than ATIP
awards), overtime, other special pay and O&R’s cost for any public or private
employee benefit Retirement Plan including the Retirement Plan. An O&R
Management Employee receiving credit for Vesting Service and Credited Service on
the basis of receipt of long-term disability benefits under the plan of such
benefits sponsored by O&R shall be credited with Annual O&R Management
Compensation for that period at the same rate he or she had been receiving when
last actively at work.

 

- 10 -



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this definition ATIP awards will be
considered as Annual O&R Management Compensation only if paid in a year in which
the O&R Management Employee is on the active payroll of the Company or an
Affiliate. Also, if the final day on which an O&R Management Employee is on the
active payroll is prior to the ATIP award payment date in the year which
contains such final day on the active payroll, the ATIP award paid to such O&R
Management Employee in such year shall be deemed to have been received during
his or her Credited Service for the purpose of determining his or her Pension
Allowance. When determining an O&R Management Employee’s rate of Annual O&R
Management Compensation as of a particular date, for the purpose of determining
his or her deemed Annual O&R Management Compensation, during a period of deemed
Credited Service, the ATIP component of that Annual O&R Management Compensation
rate shall be based upon the ATIP award paid to the O&R Management Employee in
the year which contains the last date on which such O&R Management Employee is
on the active payroll of the Company or an Affiliate.

1.09 Annual Rate of Compensation means, for an O&R Hourly Employee paid at an
hourly or weekly rate, the regular remuneration paid to an O&R Hourly Employee
on the basis of his or her regular workweek, determined prior to any Pre-Tax
Contributions, and excluding any bonuses, overtime, or special pay, O&R’s cost
for any public or private employee benefit Retirement plan including the
Retirement Plan, for the last regular work week immediately preceding the date
the Annual Rate of Compensation is being computed multiplied by 52. An O&R
Hourly Employee receiving credit for Vesting Service and Credited Service on the
basis of receipt of long-term disability benefits under the plan of such
benefits sponsored by O&R shall be credited with Annual O&R Hourly Compensation
for that period at the same rate he or she had been receiving when last actively
at work.

 

- 11 -



--------------------------------------------------------------------------------

1.10 Annual Variable Pay Award means the amount awarded, if any, to a
Participant in a Plan Year under CECONY’s variable pay compensation plan or
O&R’s ATIP. For an Employer other than CECONY or O&R, Annual Variable Pay Award
means the amount awarded, if any, to a Participant in a Plan Year under that
Employer’s short-term incentive compensation plan that has been approved by the
Plan Administrator. Effective November 15, 2001, the amount of any award to be
counted under this Retirement Plan for a CECONY Participant or a CEI Participant
shall not exceed 25% of the Participant’s rate of base annual salary or pay in
effect as of January 1 of the Plan Year in which the award is made. Any awards
under a long-term incentive compensation plan shall not be includible in any
“Annual Variable Pay Award.” Commissions paid by an Employer also shall be
considered to have been awarded pursuant to a short-term incentive compensation
plan and shall be subject to the overall aggregate limit of 25% of base annual
salary (exclusive of commissions).

1.11 Annuity Starting Date means, unless the Plan expressly provides otherwise,
the first day of the first period in or for which an amount is due as an annuity
or any other form.

1.12 Approved Leave of Absence means, for an O&R Employee, an absence from
employment, granted to and approved by O&R in a uniform and non-discriminatory
manner; it also means an absence for service in the Armed Forces or other
governmental agency, provided that, and only so long as, reemployment rights are
protected by law.

1.13 Beneficiary means the person, persons, or entity named by a Participant by
written designation filed with the Plan Administrator to receive payments after
the Participant’s death.

1.14 Board means the Board of Trustees of CECONY, as from time to time
constituted, or its delegate.

1.15 Break in Service means a Plan Year in which an Employee completes 500 or
fewer Hours of Service.

 

- 12 -



--------------------------------------------------------------------------------

1.16 Cash Balance Account means a hypothetical bookkeeping account to which is
credited the allocations and interest credits on behalf of a CEI Participant
pursuant to Article IV.

1.17 Cash Balance Accrued Benefit means the Cash Balance Account, as of any
determination date, projected to Normal Retirement Date at the “applicable
interest rate,” as defined in this paragraph, and payable at Normal Retirement
Date in the form of a single life annuity for the life of the CEI Participant.
The amount of the single life annuity will be determined using the IRS Interest
Rate and IRS Mortality Table. The “applicable interest rate” will be equal to
four times the interest rate taken into account pursuant to Section 4.02(b)(2),
called “Interest Credits to Cash Balance Account,” in the determination of
interest credits allocated to the Participant’s Cash Balance Account for the
quarter that includes the date of determination.

1.18 Cash Balance Single Sum Payment means a lump sum payment in the amount of
the Participant’s Cash Balance Account at the Participant’s Annuity Starting
Date, or, if greater, the present value of the Cash Balance Accrued Benefit. The
present value calculation will use the IRS Interest Rate and will assume no
mortality factor.

1.19 Cash Out means a lump sum distribution of the Actuarial Equivalent of 100%
of the Participant’s nonforfeitable accrued Pension Allowance. The Cash Out does
not apply to a CEI Participant who elects a Cash Balance Single Sum Payment.

1.20 CECONY means the Consolidated Edison Company of New York, Inc., and any
successor by merger, purchase or otherwise.

1.21 CECONY Local 3 Employee –1 means a CECONY Weekly Employee who is a member
of Local 3 and hired on or after June 26, 2005.

1.22 CECONY Management Participant means a participant who was in the CECONY
Management Plan on or before December 31, 2000, a “transferred O&R Management
Participant,” as defined in Appendix C, who by the terms and operation of
Appendix C, becomes a CECONY Management Participant and is not covered under the
cash balance formula, and an Affected IP Employee (as defined in Appendix J)
hired on or after January 1, 2001, on the management payroll of CECONY and who,
but for this provision, would have been a CEI Participant.

 

- 13 -



--------------------------------------------------------------------------------

1.23 CECONY Management Plan means the Consolidated Edison Retirement Plan for
Management Employees, as in effect on December 31, 2000.

1.24 CECONY Participant means a CECONY Weekly Participant, a CECONY Management
Participant and a CECONY Transferred Participant. CECONY Participant also means
a former employee and/or retiree of CECONY who, as of December 31, 2000, had a
vested right to a Pension Allowance from the CECONY Management Plan or the
CECONY Weekly Plan. A CECONY Participant does not include a CEI Participant.

1.25 CECONY Retiree Health Program means The Consolidated Edison Retiree Health
Program as, from time to time, is in effect.

1.26 CECONY Transferred Participant means a CECONY Management Participant who
transfers directly, without a break in employment, from the payroll of CECONY to
the payroll of O&R, a CEI Affiliate or another Employer.

1.27 CECONY Weekly Employee means an Eligible Employee employed by and on the
weekly payroll of CECONY who is a member of Local 1-2, or a member of Local 3.
In all cases other than those cases explicitly set forth otherwise, references
to a “CECONY Weekly Employee” include a CECONY Weekly Employee-1 and a CECONY
Local 3 Employee-1.

1.28 CECONY Weekly Employee-1 means a CECONY Weekly Employee who is a member of
Local 1-2 Weekly and hired on and after June 27, 2004.

1.29 CECONY Weekly Participant means a CECONY Weekly Employee who was a
participant in the CECONY Weekly Plan or becomes a Participant in this
Retirement Plan.

 

- 14 -



--------------------------------------------------------------------------------

1.30 CECONY Weekly Participant-1 means a CECONY Weekly Employee-1 and a CECONY
Local 3 Employee-1, who participates in the Retirement Plan.

1.31 CECONY Weekly Plan means the Consolidated Edison Pension and Benefits
Retirement Plan as in effect on December 31, 2000.

1.32 CEI Participant means an Eligible Employee of CECONY or O&R, hired on or
after January 1, 2001, who is neither a CECONY Weekly Employee nor an O&R Hourly
Employee nor an Affected IP Employee (as defined in Appendix J). CEI Participant
also means an Eligible Employee of a CEI Affiliate, other than a CECONY
Transferred Participant (without regard to his or her hire date), for whom the
CEI Affiliate has elected to extend participation in the Retirement Plan, as set
forth in Appendix B. CEI Participant also means an Eligible Employee of an
Affiliate that becomes an Employer on or after January 1, 2001, and for whom
such Employer, with the consent of CECONY, extends participation.

1.33 CEI Affiliate or CEI Affiliates means one, more than one, or all, as the
context indicates, of Consolidated Edison Solutions, Inc. (“CES”); Consolidated
Edison Energy, Inc. (“CEE”); Consolidated Edison Development, Inc. (“CED”)
Consolidated Edison Energy Massachusetts, Inc. (“CEEM”), and CED Operating
Company, L.P. (“CEDOC”). Effective as of January 1, 2004, a CEI Affiliate
includes Competitive Shared Services (“CSS”). Beginning July 2004, a CEI
Affiliate will be only the current CEI Affiliates and, thereafter, those
entities referred to in the Appendices.

1.34 Code means the Internal Revenue Code of 1986, as amended from time to time.

1.35 Code Section 415(c)(3) Compensation means the inclusion of the Employee’s
wages, salaries, fees for professional services, and other amounts received
(without regard to whether or not an amount is paid in cash) for personal
services actually rendered in the course of employment, to the extent that the
amounts are includible in gross income.

 

- 15 -



--------------------------------------------------------------------------------

Code Section 415(c)(3) Compensation includes amounts that would have been
received and includible in gross income but for an election under section
125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b). Compensation
includes, but is not limited to, commissions paid to salespersons, compensation
for services on the basis of a percentage of profits, commissions on insurance
premiums, tips, bonuses, fringe benefits, and reimbursements or other expense
allowances under a nonaccountable plan as described in § 1.62-2(c).

Code Section 415(c)(3) Compensation includes amounts described in section
104(a)(3), 105(a), or 105(h), but only to the extent that these amounts are
includible in the gross income of the Employee.

Code Section 415(c)(3) Compensation includes amounts paid or reimbursed by the
Employer for moving expenses incurred by an Employee, but only to the extent
that at the time of the payment it is reasonable to believe that these amounts
are not deductible by the Employee.

Code Section 415(c)(3) Compensation includes the value of a nonstatutory option
granted to an Employee, but only to the extent that the value of the option is
includible in the gross income of the Employee for the taxable year in which
granted.

Code Section 415(c)(3) Compensation includes amounts includible in the gross
income of an Employee upon making the election described in section 83(b).

Code Section 415(c)(3) Compensation includes amounts that are includible in the
gross income of an Employee under the rules of section 409A or section
457(f)(1)(A) or because the amounts are constructively received by the Employee.

Code Section 415(c)(3) Compensation does not include contributions (other than
elective contributions described in section 402(e)(3), section 408(k)(6),
section 408(p)(2)(A)(i), or section 457(b)) made by the Employer to a plan of
deferred compensation to the extent that the contributions are not includible in
the gross income of the Employee for the taxable year in which contributed.

 

- 16 -



--------------------------------------------------------------------------------

Code Section 415(c)(3) Compensation does not include any distributions from a
plan of deferred compensation, whether or not qualified, regardless of whether
such amounts are includible in the gross income of the Employee when
distributed.

Code Section 415(c)(3) Compensation may include, if the plan so provides,
amounts received by an Employee pursuant to a nonqualified unfunded deferred
compensation plan in the year the amounts are actually received, but only to the
extent such amounts are includible in the Employee’s gross income.

Code Section 415(c)(3) Compensation does not include amounts realized from the
exercise of a nonstatutory option (which is an option other than a statutory
option as defined in § 1.421-1(b)), or when restricted stock or other property
held by an Employee either becomes freely transferable or is no longer subject
to a substantial risk of forfeiture (see section 83 and regulations promulgated
under section 83).

Code Section 415(c)(3) Compensation does not include amounts realized from the
sale, exchange, or other disposition of stock acquired under a statutory stock
option (as defined in § 1.421-1(b)).

Code Section 415(c)(3) Compensation does not include other amounts that receive
special tax benefits, such as premiums for group-term life insurance (but only
to the extent that the premiums are not includible in the gross income of the
Employee and are not salary reduction amounts that are described in section
125).

1.36 Company means Consolidated Edison, Inc. or any successor by merger,
purchase or otherwise.

 

- 17 -



--------------------------------------------------------------------------------

1.37 Consolidated RPA ‘94 Lump Sum Conversion Factors means, effective
January 1, 1997, the table of actuarial factors used to convert an immediate or
deferred annuity, determined in accordance with or by reference to Section 4.02,
into an actuarially equivalent lump sum. Such factors shall be based on the IRS
Mortality Table and shall take into account the IRS Interest Rate for the period
prior to a Participant’s Normal Retirement Date and the Adjusted IRS Interest
Rate for the period subsequent to the Participant’s Normal Retirement Date. The
enrolled actuary shall provide to the Plan Administrator tables of Consolidated
RPA ‘94 Lump Sum Conversion Factors determined on the basis of the IRS Interest
Rate in effect in each “lookback month” as that term is defined in the
definition of IRS Interest Rate.

1.38 Credited Service means each Plan Year in which the O&R Participant has
earned or is credited with a Year of Vesting Service during Plan participation.
Effective on and after January 1, 2001, in this Retirement Plan, Credited
Service means Accredited Service.

1.39 Disability means a total and permanent disability, which qualifies the
Participant to receive Social Security disability benefits.

1.40 Domestic Partner means the person who meets the criteria enumerated in
Article XIV and is registered as the Domestic Partner of a Participant.

1.41 Effective Date means (i) August 1, 1975, for the CECONY Weekly Plan;
(ii) January 1, 1983, for the CECONY Management Plan; (iii) February 1, 1954,
for the O&R Plan; and (iv) January 1, 2001, for this Retirement Plan.

1.42 Eligible Employee means, in the case of CECONY and O&R, unless otherwise
excluded, an Employee. In the case of each CEI Affiliate, an Eligible Employee
is a CECONY Transferred Participant and any other Employee to whom such CEI
Affiliate has elected or elects, with the approval of CECONY, to extend
participation in the Retirement Plan, as set forth in Appendix B. In the case of
any other Employer, an Eligible Employee is only the person(s) to whom such
Employer specifically elects or elected, with the approval of CECONY, to extend
participation in this Plan, as set forth in Appendix B. An Eligible Employee
does

 

- 18 -



--------------------------------------------------------------------------------

not mean a person working on a temporary or seasonal basis. An Eligible Employee
is not a Leased Employee or a person who has entered into a written contract
that provides he or she (a) is an independent contractor and not an Employee
and/or (b) waives participation in the Retirement Plan. An independent
contractor shall not be eligible to participate in the Plan during the period
the written contract is in effect without regard to whether such person is
reclassified as an Employee for such period by the Internal Revenue Service for
tax withholding purposes. Effective January 1, 2001, an Eligible Employee does
not include an employee or individual receiving a Pension Allowance unless he or
she is in a Non-Suspendible Month.

1.43 Employee means any individual who is employed by and a common law employee
of the Company, an Employer, or an Affiliate or who is a Leased Employee. An
Employee means a person who is receiving compensation other than a pension,
severance pay, a retainer, or fee under contract.

1.44 Employer or Employers means one, more than one, or all, as the context so
indicates, of CECONY, O&R, each CEI Affiliate, and each Affiliate to the extent
that it has elected or elects, in the future, to participate in the Plan with
the consent of CECONY as provided in Section 10.03.

1.45 ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

1.46 Final Average Pay means, for purposes of a CECONY Weekly Employee, the
average of Annual Basic Straight-Time Compensation, calculated to the nearest
whole dollar, for the sixty (60) consecutive calendar months, out of the last
one hundred twenty (120) months of his or her Accredited Service which produce
the highest average.

Effective for retirements on and after June 27, 2004, Final Average Pay means,
for a CECONY Weekly Employee who is a member of Local 1-2 Weekly, the average of
Annual Basic Straight-Time Compensation calculated to the nearest whole dollar
for the forty eight (48) consecutive calendar months out of the last one hundred
twenty (120) months of his or her Accredited Service which produce the highest
average.

 

- 19 -



--------------------------------------------------------------------------------

Effective for retirements after June 26, 2005, Final Average Pay means, for a
CECONY Weekly Employee who is a member of Local 3 Weekly, other than a CECONY
Local 3 Employee-1, the average of Annual Basic Straight-Time Compensation
calculated to the nearest whole dollar for the forty eight (48) consecutive
calendar months out of the last one hundred twenty (120) months of his or her
Accredited Service which produce the highest average.

If a CECONY Weekly Employee has less than sixty (60) or for retirements on and
after June 27, 2004, or for a CECONY Local 3, other than a CECONY Local 3
Employee-1, after June 26, 2005, forty eight (48), consecutive calendar months,
Final Average Pay means the highest average of his or her Annual Basic
Straight-Time Compensation during all months of Accredited Service.

For (1) a Local 3 Weekly Employee, who has an effective retirement date after
August 31, 1997 and before December 1, 2001, fifty percent (50%); (2) a Local
1-2 Weekly Employee who has an effective retirement date after November 30, 2000
one hundred percent (100%); and, (3) a Local 3 Employee who has an effective
retirement date after November 30, 2001, one hundred percent (100%); of the
aggregate amount of his or her pay attributable exclusively to Sunday premium
pay and night shift and midnight shift differential premium pay during a
calendar year shall be added to his or her Annual Basic Straight-Time
Compensation to determine Final Average Pay only under the Final Average Pay
pension benefit formula. Solely for purposes of this Section, months of
Accredited Service separated by a Break in Service shall be deemed consecutive.

1.47 Final Average Salary means, for purposes of a CECONY Management
Participant, the average of Annual Basic Straight-Time Compensation and the
Annual Variable Pay Awards added together and each calculated to the nearest
whole dollar. Final Average Salary is determined based on the sixty (60)

 

- 20 -



--------------------------------------------------------------------------------

consecutive calendar months, or, effective for retirements on and after
January 1, 2005, forty eight (48) consecutive calendar months in the last one
hundred twenty (120) months of his or her Accredited Service which produce the
highest average, or during all of the months of his or her Accredited Service if
he or she has less than sixty (60), or for retirements on and after January 1,
2005, forty eight (48) consecutive calendar months, in the ten-year period
ending on the CECONY Management Participant’s termination of employment during
all months of Accredited Service which produce the highest average. Solely for
the purpose of this Section, months of Accredited Service separated by a Break
in Service shall be deemed consecutive. The determination of Final Average
Salary shall be subject to the provisions of Code Section 401(a)(17).

1.48 FMLA means the Family and Medical Leave Act of 1993, as amended from time
to time.

1.49 Highly Compensated Employee means any Employee, who, during the preceding
Plan Year received Code Section 415(c)(3) Compensation in excess of $85,000 for
year 2000 and $100,000 for year 2006 adjusted by the cost-of-living adjustment,
as defined in Code Section 415, and was in the “top paid group.” An Employee
will be in the “top-paid group” if he or she is one of the 20% highest paid
Employees.

1.50 Hour of Service means:

(a) Each hour for which the Employee is paid or entitled to payment for the
performance of duties for the Company or an Affiliate.

(b) An Hour of Service also is each hour for which an Employee is paid, or
entitled to payment, by the Company or an Affiliate on account of a period of
time during which no duties are performed (irrespective of whether the
employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including disability), layoff, jury duty, military duty or leave of
absence. Notwithstanding this subsection (b), no more than 501 Hours of Service
are to be credited to an Employee on account of any single continuous period
during which the Employee performs no duties (whether or not such period occurs
in a single computation period).

 

- 21 -



--------------------------------------------------------------------------------

(c) An hour for which an Employee is directly or indirectly paid, or entitled to
payment, on account of a period during which no duties are performed is not
required to be credited to the Employee if such payment is made or due under a
plan maintained solely for the purpose of complying with applicable workers’
compensation, or unemployment compensation or disability insurance laws.

(d) Hours of Service are not required to be credited for a payment which solely
reimburses an Employee for medical or medically related expenses incurred by the
Employee. A payment shall be deemed to be made by or due from the Company or an
Affiliate regardless of whether such payment is made by or due from the Company
or an Affiliate directly, or indirectly through, among others, a trust fund, or
insurer, to which the Company or an Affiliate contributes or pays premiums and
regardless of whether contributions made or due to the trust fund, insurer or
other entity are for the benefit of particular Employees or are on behalf of a
group of Employees in the aggregate.

(e) An Hour of Service is each hour for which back pay, irrespective of
mitigation of damages, is either awarded or agreed to by the Company or an
Affiliate. The same Hours of Service shall not be credited both under subsection
(a) or subsection (b), as the case may be, and under this subsection (e).
Crediting of Hours of Service for back pay awarded or agreed to with respect to
periods described in subsection (b) shall be subject to the limitations set
forth in that paragraph.

(f) With regard to an Employee for whom a record of his or her Hours of Service
is not maintained, (i) one day of employment equals 10 Hours of Service,
(ii) one week of employment equals 45 Hours of Service, and (iii) one month of
employment equals 190 Hours of Service.

(g) Hours of Service shall be determined and calculated in accordance and
compliance with the Department of Labor Regulations set forth in 29 CFR 2530.
200b-2.

 

- 22 -



--------------------------------------------------------------------------------

1.51 IRS Interest Rate means the annual rate of interest on 30-year Treasury
Securities as specified by the Commissioner of Internal Revenue for the second
full calendar month preceding the applicable Stability Period. Such second full
calendar month preceding the applicable Stability Period shall be deemed the
“Lookback Month.” Effective January 1, 2001, for purposes of determining the
interest credits that will be allocated to a Participant’s Cash Balance Account
the IRS Interest Rate means the annual rate of interest on 30-year Treasury
Securities as specified by the Commissioner of Internal Revenue for the second
full calendar month immediately preceding the calendar quarter in which the
Interest Rate is credited.

1.52 IRS Mortality Table means the mortality table prescribed by Secretary of
the Treasury under Code Section 417(e)(3)(A)(ii)(I) as in effect on the first
day of the applicable Stability Period. The change to the mortality table stated
in Revenue Ruling 2001 -62 will be effective, as stated in such Revenue Ruling,
on the first day of the Plan Year beginning on January 1, 2002. Thereafter, the
IRS Mortality Table will be the table prescribed in Code Section 417(e).

1.53 Layoff means an Employee’s separation from the active payroll of an
Employer for lack of work or such other reason, in no way the fault of the
Employee, as may be determined by the Employer.

1.54 Leased Employee means any person performing services for the Company or an
Affiliate as a leased employee as defined in Code Section 414(n). In the case of
any person who is a Leased Employee before or after a period of service as an
Employee, the entire period during which he or she has performed services as a
Leased Employee shall be counted for service as an Employee for all purposes of
the Plan, except that he or she shall not, by reason of that status, become a
Participant of the Plan or earn Accredited Service. A Leased Employee is not an
Eligible Employee, eligible participant or eligible individual for purposes of
participating in the Retirement Plan during and while a Leased Employee. A
Leased Employee is excluded from participation if employed in the capacity of an
independent contractor or leased employee, even if such individual is
subsequently determined to be a common law employee of an Employer, Affiliate or
the Company.

 

- 23 -



--------------------------------------------------------------------------------

Effective for Plan Years beginning after 1996, the Plan will apply the amended
definition of a Leased Employee, as set forth in Code Section 414(n) and the
Regulations, by deleting the term “…such services are of a type historically
performed by Employees in the business field of the recipient…” to “…whose
services are performed under the primary direction or control by the
recipient….”

1.55 Limitation Year means the calendar year.

1.56 Local 1-2 means Local Union Nos. 1-2 of the Utility Workers Union of
America, AFL-CIO.

1.57 Local 3 means Local Union No. 3 of the International Brotherhood of
Electrical Workers, AFL-CIO.

1.58 Local 503 means Local Union No. 503 of the International Brotherhood of
Electrical Workers, AFL-CIO.

1.59 Named Fiduciary(ies) means the person or persons designated in accordance
with Section 7.01 to serve as named fiduciaries, within the meaning of ERISA
Section 4.02(a), with respect to the Retirement Plan.

1.60 Non-Suspendible Month means a calendar month, beginning either on or after
a Participant’s Normal Retirement Date or a Participant has begun receiving a
Pension Allowance, during which the Participant does not complete at least 40
Hours of Service, as the term “Hours of Service” is defined in 29 CFR
2530.200b-2(a)(1) and (2).

1.61 Normal Retirement Age means an Eligible Employee’s 65th birthday or, if
later, the fifth anniversary of the date he or she becomes a Participant. Normal
Retirement Age, for an O&R Management Employee who was hired on or before
December 31, 2000, or for an O&R Hourly Employee, means his or her 65th
birthday.

 

- 24 -



--------------------------------------------------------------------------------

1.62 Normal Retirement Date means the first day of the calendar month
immediately following an Employee’s Normal Retirement Age.

1.63 O&R means Orange and Rockland Utilities, Inc. and its affiliates, Rockland
Electric Company and Pike County Light and Power Company.

1.64 O&R Early Retirement Date means the date of an O&R Participant’s
termination of employment from the Company or an Affiliate after the Participant
attains his or her 55th birthday and completes ten (10) years of Vesting
Service.

1.65 O&R Employee means an Employee employed by and on the active payroll of
O&R.

1.66 O&R Hourly Employee means an Employee who is employed by and on the active
payroll of O&R and a member of Local 503. Unless explicitly set forth otherwise,
reference to an O&R Hourly Employee includes an O&R Hourly Employee-1.

1.67 O&R Hourly Employee-1 means an O&R Hourly Employee who is hired on or after
January 1, 2005.

1.68 O&R Management Employee means an O&R Employee on the management payroll of
O&R as of December 31, 2000.

1.69 O&R Participant means an O&R Management Employee and an O&R Hourly Employee
who have met the participation requirements of Section 2.01, and any former O&R
Employee who, as of December 31, 2000, has a vested Pension Allowance in the O&R
Retirement Plan.

1.70 O&R Plan means the Employees’ Retirement Plan of Orange and Rockland
Utilities, Inc. as in effect on December 31, 2000.

1.71 Parental Leave means a period in which the Employee is absent from work
immediately following his or her active employment because of the Employee’s
pregnancy, the birth of the Employee’s child, the placement of a child with the
Employee in connection with the adoption of that child by the Employee, or for
purposes of caring for that child for a period beginning immediately following
birth or placement.

 

- 25 -



--------------------------------------------------------------------------------

1.72 Participant means a CECONY Participant, O&R Participant, and a CEI
Participant.

1.73 Pension Allowance means a Participant’s accrued benefit payable in the form
of monthly payments (e.g., a single life annuity or a qualified joint and 50%
survivor annuity) as provided in Article 5. A Pension Allowance may be payable
as a Normal Retirement Pension Allowance, an Early Retirement Pension Allowance,
a Disability Pension Allowance or a Vested Pension Allowance. If a Participant
is deemed to elect a single sum payment, his or her Pension Allowance is a Cash
Out or a Cash Balance Single Sum Payment, as the case may be.

1.74 Plan means The Consolidated Edison Retirement Plan, as set forth in this
document, and as amended from time to time.

1.75 Plan Administrator means the person or persons designated by the Named
Fiduciaries to administer and supervise the Retirement Plan as provided in
Article 7.

1.76 Plan Year means the calendar year.

1.77 Pre-Tax Contribution means any pre-tax contributions to (a) a qualified
“cash or deferred arrangement,” as defined in Code Section 401(k), (b) a
“cafeteria Retirement plan,” as defined in Code Section 125, or (c) a
“transportation reimbursement Retirement plan,” as defined in Code Section 132.

1.78 Prior Plan or Prior Plans mean one or more of the CECONY Weekly Retirement
Plan, the CECONY Management Plan or the O&R Retirement Plan, as in effect on
December 31, 2000.

1.79 Rule of 75 Participant means a CECONY Participant whose years of age and
Accredited Service (each rounded to the nearest whole number) total at least 75
(“75 points”) on the Annuity Starting Date.

 

- 26 -



--------------------------------------------------------------------------------

1.80 Rule of 85 Participant means an O&R Participant whose years of age and
Vesting Service (on the Plan Year measurement basis only) total at least 85 on
the O&R Participant’s Early Retirement Date.

1.81 Social Security Retirement Age means age 65 for a Participant born before
January 1, 1938; age 66 for a Participant born after December 31, 1937, and
before January 1, 1955; and age 67 for a Participant born after December 31,
1954.

1.82 Social Security Taxable Wage Base means the taxable wage base in effect
under Section 230 of the Social Security Act at the beginning of the Plan Year
in which occurs the Participant’s termination of employment from the Company or
an Affiliate.

1.83 Spousal Consent means written consent given by a Participant’s spouse to an
election made by the Participant of a specified optional form of Pension
Allowance or a designation of a specified Beneficiary as provided in Article 5.
Spousal Consent shall be duly witnessed by a notary public and shall acknowledge
the effect on the spouse of the Participant’s election. The requirement for
Spousal Consent may be waived by the Plan Administrator in the event that the
Participant establishes to the Plan Administrator’s satisfaction that he or she
has no spouse that such spouse cannot be located, or under such other
circumstances as may be permitted under applicable Treasury Department
regulations. Spousal Consent shall be applicable only to the particular spouse
who provides such consent. Spousal Consent shall be applicable only to the
specific optional form of Pension Allowance elected or the specific Beneficiary
designated pursuant thereto ,provided, however, that only the spouse of an O&R
Participant may expressly waive his or her the right to consent to future
changes.

 

- 27 -



--------------------------------------------------------------------------------

1.84 Stability Period means the calendar month in which occurs the Annuity
Starting Date for the distribution.

1.85 Surviving Domestic Partner means the Participant’s Domestic Partner named
and in a relationship with the Participant on the earlier of the death of the
Participant or the date the Participant began his or her Pension Allowance. A
CECONY or CEI Participant who has 75 Points may name a Domestic Partner for
coverage as a Surviving Domestic Partner under the Retiree Health Program.

1.86 Surviving Spouse means, for a CECONY Participant or a CEI Participant, the
lawful spouse married to the Participant on the Participant’s Annuity Starting
Date. Surviving Spouse means, for an O&R Participant, the lawful spouse who has
been married to the Participant throughout the one-year period ending on the
Annuity Starting Date and surviving at the O&R Participant’s date of death.

1.87 Total Salary means the aggregate amount of Annual Compensation, of a CECONY
Participant, for his or her years of Accredited Service, calculated to the
nearest whole dollar, not to exceed the last 30 years of Accredited Service.
Total Salary equals the sum of a CECONY Participant’s Annual Compensation (1) in
the year of retirement and/or termination from employment, plus (2) in each of
the 14 Plan Years before retirement and/or termination from employment, plus
(3) Annual Compensation for each earlier year of Accredited Service, not to
exceed 16 years, at the Annual Compensation rate for the 14th calendar year
prior to the calendar year of his or her retirement and/or termination from
employment (“Pivot Year Compensation”).

The CECONY Participant’s Pension Allowance for up to 30 years is then
determined, as set forth in more detail in Appendix F, by applying 2.2% to the
CECONY Participant’s Total Salary (the “Base Pension Allowance”). For each month
of Accredited Service in excess of 360 months of Accredited Service, the Base
Pension Allowance shall be increased by an amount that is equal to .0125% per
month of the Base Pension Allowance.

 

- 28 -



--------------------------------------------------------------------------------

1.88 Trustee means the trustee or trustees by whom the funds of the Plan are
held, as provided in Article 8.

1.89 Transferred O&R Management Participant means an Employee described in
Appendix C of the Retirement Plan.

1.90 Vesting Service means service recognized for purposes of determining a
Participant’s non-forfeitable right to a Pension Allowance under the Plan.
Vesting Service is computed based on the Plan Year.

1.91 Year of Accredited Service means 12 months of consecutive or
non-consecutive Accredited Service. A Participant earns or is credited with a
month of Accredited Service for each month he or she is on an active payroll,
receives Annual Compensation in that month, is an Eligible Employee and a
Participant in the Retirement Plan.

 

- 29 -



--------------------------------------------------------------------------------

Article II

Participation

2.01 Participation Requirements

(a) Each person who, on December 31, 2000, was a participant in a Prior
Retirement Plan shall continue to be a Participant in the Plan.

(b) An Eligible Employee, other than an O&R Hourly Employee, who is hired on or
after December 31, 2000, becomes either a CEI Participant, or in the case of a
CECONY Weekly Employee, a CECONY Weekly Participant, as of the date he or she
first completes an Hour of Service.

(c) An O&R Management Employee hired before January 1, 2001, and an O&R Hourly
Employee shall become a Participant on the first day of the month following the
earlier of:

 

  (1) the first anniversary date of his or her employment if he or she completes
1,000 Hours of Service within the 12-month period measured from the date on
which he or she first completes an Hour of Service; or

 

  (2) the end of the first Plan Year occurring immediately subsequent to the
Plan Year in which he or she first completes an Hour of Service during which he
or she completes 1,000 Hours of Service.

2.02 Events Affecting Participation

A Participant’s participation in the Retirement Plan shall end when he or she is
no longer employed by an Employer, the Company or an Affiliate and not entitled
to a vested Pension Allowance. Participation also ends when he or she receives a
Cash Out or Cash Balance Single Sum Payment. Participation shall continue while
on an approved leave of absence or during a period while he or she is not an
Eligible Employee but is in the employ of the Company. An Employee’s benefit
shall be determined in accordance with the provisions of the Plan in effect on
the date he or she ceases to be an Eligible Employee.

 

- 30 -



--------------------------------------------------------------------------------

2.03 Participation Upon Reemployment

If the participation of a CECONY Participant or a CEI Participant ends and he or
she again becomes an Eligible Employee without incurring a Break in Service, he
or she shall again become a Participant as of his or her date of restoration to
service as an Eligible Employee. If an O&R Participant’s participation ends, and
he or she again becomes an Eligible Employee, her or she shall not forfeit any
benefits in which he or she was previously vested and he or she again becomes a
Participant as of his or her date of restoration to service as an Eligible
Employee once he or she has again met the participation requirements set forth
in Section 2.01.

 

- 31 -



--------------------------------------------------------------------------------

Article III

Service

3.01 Vesting Service

(a) Special Vesting Rules

 

  (1) Vesting Service credited to an Employee under a Prior Retirement Plan as
of December 31, 2000, shall be credited as Vesting Service under this Retirement
Plan. Vesting Service shall not include any service that would have been
disregarded under the break in service provisions of the Employee’s Prior Plan.

 

  (2) Effective on the specific date set forth below, each of the following
Participants shall be 100% vested in and have a nonforfeitable right to his or
her Pension Allowance.

 

  (i) Pursuant to the “change in control” provision in the O&R Retirement Plan,
only each O&R Participant who was on the payroll of O&R on August 20, 1998, (the
date the shareholders of O&R approved the acquisition of O&R by the Company)
shall be 100% vested as of August 20, 1998;

 

  (ii) Each “WMECO Participant,” as defined in Appendix D, who was employed at
the WMECO Facilities on July 19, 1999 shall be 100% vested as of July 19, 1999;

 

  (iii) Each “CECONY Participant at Divested Operations,” as defined in Appendix
H, shall be 100% vested as described in Appendix H;

 

  (iv) Each “Affected IP Employee,” as defined in Appendix J, shall be 100%
vested on the date of the closing of the sale of Indian Point; and

 

  (v) Each Lakewood Participant, Ocean Peaking/Rock Springs Participant, or
WMECO Participant who is actively employed on May 8, 2008 shall be 100% vested
on that date.

 

- 32 -



--------------------------------------------------------------------------------

(b) General Vesting Rules

 

  (1) Effective on and after January 1, 2001, except as otherwise provided in
the Retirement Plan, Vesting Service begins on the date the Employee first
completes an Hour of Service and ends on the Employee’s termination of
employment from the Company or an Affiliate. Unless explicitly set forth
otherwise, each CECONY Participant, O&R Participant and CEI Participant will be
100% fully vested after five (5) years of vesting service. Beginning on
January 1, 2008, a CEI Participant and any other Participant covered by the cash
balance formula who have at least completed one Hour of Service on or after
January 1, 2008, will be 100% fully vested after three years of Vesting Service.

 

  (2) A Participant, other than an O&R Participant, will be credited with a Year
of Vesting Service in each Plan Year in which he or she is credited with 1000
Hours of Service or six months of service. An O&R Participant shall be credited
with a year of Vesting Service in each Plan Year in which he or she is credited
with 1000 Hours of Service. In determining an Employee’s years of Vesting
Service, if it should result in a grant of Vesting Service more favorable to the
Employee, the equivalencies for determining Hours of Service shall be used,
provided that such equivalencies are consistently applied.

 

  (3) An O&R Management Employee hired on or after August 20, 1998 and an O&R
Hourly Employee who completes 1000 Hours of Service during the 12 months
commencing with the month in which he or she first completes an Hour of Service
and also during the Plan Year following the Plan Year in which he or she
completed his or her first Hour of Service, shall be credited with two years of
Vesting Service as of the end of the Plan Year following the Plan Year in which
he or she completed his or her first Hour of Service.

 

- 33 -



--------------------------------------------------------------------------------

(c) Break in Service Rules

 

  (1) Solely for purposes of determining if a Break in Service for participation
and vesting purposes has occurred, an Employee who is absent from work because
of Parental Leave or a leave under the FMLA shall receive credit for the number
of Hours of Service that the Employee would normally have received but for such
absence, or where such Hours cannot be determined, eight (8) Hours of Service
for each day of absence, subject to a maximum of 501 Hours of Service for any
one such absence. The Hours of Service will be credited to the Plan Year in
which the absence began if the Employee would otherwise incur a Break in Service
in such Plan Year, or if not, in the immediately following Plan Year. In order
to receive Hours of Service credit for such absence, the Employee shall be
required to provide such information or certification as to the nature of the
absence as may be required by the Plan Administrator.

(d) Uniformed Service Credit

 

  (1) Notwithstanding any provision of this Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service will be
provided in accordance with Code Section 414(u). If an Employee is absent
because of service in the uniformed services of the United States and if he or
she has returned to the service of the Company or an Affiliate or applied to
return while his or her reemployment rights were protected by law, then, in that
event, that absence shall not count as a Break in Service, but instead shall be
counted as Vesting Service to the extent required by law.

(e) Leave of Absence

 

  (1) A period of absence due to a paid sick leave granted by the Company or an
Affiliate, other than O&R, and one period up to a maximum of six months during a
Participant’s aggregate period of employment with the Company or an Affiliate,
during which a Participant is on an approved leave of absence granted for any
other reason will be considered Vesting Service.

 

- 34 -



--------------------------------------------------------------------------------

  (2) The first six months of a Parental Leave or an FMLA Leave for maternity or
paternity reasons will constitute Vesting Service if the Participant returns to
active employment for a period equal to the lesser of (i) the Parental Leave or
FMLA Leave or (ii) six months.

 

  (3) O&R shall credit an Approved Leave of Absence as Vesting Service, provided
that upon conclusion of such “Approved Leave of Absence,” the O&R Participant
returns to employment with O&R or an Affiliate or is eligible to retire on a
Normal Retirement Date or an Early Retirement Date.

3.02 Accredited Service

(a) Accredited Service and Credited Service credited to a Participant under a
Prior Retirement Plan as of December 31, 2000, shall be treated as Accredited
Service under this Plan. Accredited Service shall not include any service that
would have been disregarded under the provisions of the applicable Prior
Retirement Plan. Accredited Service is the “unit” used to determine a
Participant’s accrued benefit or Pension Allowance.

(b) Except as provided below, only active service with and on the active payroll
of an Employer as an Eligible Employee and Participant, shall be Accredited
Service under the Retirement Plan. Subject to the provisions below, a period
between a Break in Service and a reemployment date, whether or not counted as
Vesting Service, shall not be counted as Accredited Service. A Participant who
has five years of Vesting Service or who becomes 100% vested, on account of
operation of another vesting provision in the Retirement Plan, will receive
Accredited Service for all of his or her years and months of active service
(e.g., service while actively employed and on the active payroll) after becoming
fully vested regardless of a subsequent Break in Service.

(c) Accredited Service shall include, to the extent required by law, any period
of absence from service with the Company or an Affiliate due to a period of
service in the uniformed services of the United States which is counted in a

 

- 35 -



--------------------------------------------------------------------------------

Participant’s Vesting Service as provided in Section 3.01(b). The Participant
shall be deemed to have earned Annual Compensation during the period of absence
at the rate he or she would have received had he or she remained employed as an
Eligible Employee for that period or if such rate is not reasonably certain, on
the basis of the Participant’s rate of compensation during the 12-month period
immediately preceding such period of absence (or if shorter, the period of
employment immediately preceding such period).

(d) Accredited Service for a CECONY Participant shall include a period of
absence due to a paid sick leave granted by CECONY. Effective July 1, 1996,
Accredited Service for a CECONY Participant and a CEI Participant shall include
one period, of up to a maximum of six months, during which a CECONY Participant
or a CEI Participant is on an approved leave of absence granted for any reason
other than sick leave. The first six months of such a Parental Leave or an FMLA
leave granted for maternity or paternity reasons shall constitute Accredited
Service, if the Participant returns to active employment for a period equal to
the lesser of (i) the Parental Leave or FMLA Leave or (ii) six months.

(e) Unless otherwise explicitly set forth in the Retirement Plan, Accredited
Service shall not be credited for any period in which a Participant is not
actively employed as an Eligible Employee. Any person who enters into a written
contract that provides that he or she is an independent contractor and not an
Employee, and waives participation in the Plan, shall not receive any Accredited
Service for the period such written contract is in effect.

(f) An O&R Participant who has less than the normal number of Hours of Service
for full-time employment in the first Plan Year of participation and in the Plan
Year in which employment terminates, the fraction of each such Plan Year that
will be recognized for Accredited Service shall not be less than the fraction,
the numerator of what is the number of Hours of Service as a Participant and the
denominator of which is the normal number of Hours of Service in a Plan Year for
normal employment.

 

- 36 -



--------------------------------------------------------------------------------

(g) Union Officer Service for O&R Hourly Participant. To the extent not already
counted as Vesting Service and Accredited Service above—

 

  (1) The local union President of the union at O&R who on or after January 1,
1983 is absent from work at O&R without pay for proper union business, who would
otherwise have been scheduled to work, with proper notification to O&R, shall be
entitled to both Vesting Service and Accredited Service at the rate of eight
(8) hours per day or 40 hours per week, not to exceed 100 days per calendar year
for such periods of absence.

 

  (2) The local union Vice Presidents, Recording Secretaries, Financial
Secretaries, Treasurers and the Unit Chairman, Unit Vice Chairman and Unit
Recorder at O&R who on or after January 1, 1983 are absent from work, without
pay for proper union business, who would otherwise have been scheduled to work,
with proper notification to O&R, shall be entitled to both Vesting Service and
Accredited Service at the rate of eight (8) hours per day or 40 hours per week,
not to exceed 40 days per calendar year for such periods of absence.

 

  (3) Any other bargaining unit member at O&R who on or after January 1, 1983 is
absent from work without pay and who is participating in a recognized O&R-union
activity, with proper notification to O&R, shall be entitled to both Vesting
Service and Accredited Service at the rate of eight (8) hours per day or 40
hours per week, not to exceed five (5) days per calendar year for such periods
of absence.

3.03 Re-employment of Participant-Suspension of Benefits and Break in Service
Rules

(a) Suspension of Benefits Effective January 1, 2001, any Participant who is
receiving or received a Pension Allowance, including a Cash Out or a Cash
Balance Single Sum, and restored to active service on the active payroll with
the Company or an Affiliate as an Employee, whether or not as an Eligible
Employee, shall have the following apply:

 

  (1) The Participant’s Pension Allowance shall be suspended for each month in
which the Participant completes at least 40 Hours of Service.

 

- 37 -



--------------------------------------------------------------------------------

  (2) Any Vesting Service to which the Participant was entitled when he or she
retired or terminated service shall be restored to him or her.

 

  (3) If the Participant is employed by an Employer as an Eligible Employee,
upon later retirement or termination, he or she shall be entitled to an
additional Pension Allowance based on his or her initial benefit formula
applicable to the Participant prior to re-employment and his or her Annual
Compensation and Accredited Service credited to the person beginning after his
or her re-employment date. The additional Pension Allowance, if any, shall be
equal to the greater of:

 

  (i) an amount determined in accordance with the benefit formula (taking into
account any changes to that particular formula that may have occurred with the
passage of time) applicable to the re-employed Participant as if the
Participant’s date of re-employment were his or her first day of employment as
an Eligible Employee. His or her Accredited Service prior to the date of
re-employment shall not be taken into account in determining his or her number
of Years of Accredited Service but shall be taken into account in determining
the applicable percentage of the Participant’s Final Average Salary or the
Participant’s Annual Compensation; or

 

  (ii) an amount equal to the excess, if any, of (I) a Pension Allowance
determined in accordance with the applicable benefit formula (taking into
account any changes to that particular formula that may have occurred with the
passage of time) on the basis of his or her Accredited Service and Final Average
Salary or Annual Compensation, each aggregated to include the periods before and
after the date of restoration to service, over (II) the “Offset Amount,” as
defined herein. The Offset Amount is the Pension Allowance payments received
prior to his or her re-employment and, if applicable, during the period of
reemployment, converted into an annuity based on the IRS Mortality Table and the
Adjusted IRS Interest Rate applicable to the Participant.

 

- 38 -



--------------------------------------------------------------------------------

  (4) The additional Pension Allowance shall be payable under any of the
optional forms described in Article V, as elected by the Participant in
accordance with Article V, regardless of the optional form in which the Pension
Allowance that commenced prior to his or her reemployment is/was payable.

 

  (5) A Participant whose Pension Allowance is suspended in accordance with this
Section 3.03 shall be provided with notice that his or her Pension Allowance is
being suspended in accordance with the provisions of the Department of Labor
Regulations Section 2530.203-3.

(b) Re-employment Without Break in Service If either a Participant with a
deferred vested Pension Allowance, a former non-vested Participant, or an
Employee who was never a Participant, is re-employed without having a Break in
Service, his or her participation date, Vesting Service and Accredited Service
shall be determined as provided in Sections 2.01, 3.01 and 3.02, respectively.
If a former Participant received a Cash Out or a Cash Balance Single Sum, the
Accredited Service to which he or she was entitled at the time of his or her
termination of service shall be restored to him or her only in accordance with
the provisions of Section 3.03(c). Upon subsequent retirement, the Pension
Allowance of a Participant whose Accredited Service has been restored pursuant
to this subparagraph shall never be less than that which was accrued under the
Plan through the date of prior termination.

(c) Re-employment After Break in Service If a CECONY Participant with a deferred
vested Pension Allowance or a former CECONY Participant who received a Cash Out,
is restored to active service as an Eligible CECONY Employee, after having had a
Break in Service, the following shall apply:

 

  (1) The Vesting Service to which he or she was previously entitled shall be
restored to him or her.

 

- 39 -



--------------------------------------------------------------------------------

  (2) Any Accredited Service to which the CECONY Participant was entitled at the
time of his or her termination of service shall be restored to him or her;
provided, however, that in the case of a CECONY Participant who received a Cash
Out, the CECONY Participant repays the amount of the Cash Out or a Cash Balance
single sum payment, if any, received upon his or her initial termination of
service, together with interest on that amount at the rate prescribed by Code
Section 411(a)(7)(C), to the date of repayment.

 

  (3) Upon later termination or retirement of a CECONY Participant whose
previous Accredited Service has been restored under this Section 3.03(c), his or
her Pension Allowance will be calculated as if he or she had no break in service
and based on the applicable benefit formula (taking into account any changes to
that particular formula that may have occurred with the passage of time) for the
re-employed CECONY Participant and his or her total Annual Compensation and
Accredited Service while an Eligible CECONY Employee.

(d) Re-employment of Non-vested Participant After Break in Service If a former
non-vested Participant is restored to service as an Eligible Employee or an
Employee, after having had a Break in Service, the following shall apply:

 

  (1) If he or she is re-employed as an Eligible Employee, he or she shall again
become a Participant as of his or her date of restoration to service as an
Eligible Employee.

 

  (2) Upon his or her restoration to participation, the Vesting Service to which
he or she was previously entitled shall be restored to him or her, if his or her
period of Break in Service does not exceed five years, determined at the time of
the Break in Service, excluding any Vesting Service disregarded by reason of any
earlier Break in Service.

 

  (3) Any Accredited Service to which the Participant was entitled at the time
of his or her termination of service which is included in the Vesting Service,
so restored, shall be restored to him or her.

 

- 40 -



--------------------------------------------------------------------------------

  (4) Upon later termination or retirement of a Participant whose previous
Accredited Service has been restored, his or her Pension Allowance, if any,
shall be based on the applicable benefit formula in effect at such later
termination or retirement, and not on the prior formula in effect at the
Participant’s just date of employment, and his or her total Annual Compensation
and Accredited Service while in the service of an Employer as an Eligible
Employee.

(e) Re-employment of Former Employee After Break in Service If an Employee who
was never a Participant is restored to service with the Company or an Affiliate,
after having had a Break in Service, the Vesting Service to which he or she was
previously entitled shall be restored to him or her, if his or her period of
Break in Service does not exceed five years, excluding any Vesting Service
disregarded by reason of any earlier Break in Service.

 

- 41 -



--------------------------------------------------------------------------------

Article IV

Eligibility for and Amount of Benefits

4.01 Normal Retirement

The right of a Participant to a normal retirement Pension Allowance will be 100%
fully vested and non-forfeitable as of his or her Normal Retirement Age. A
Participant who has attained Normal Retirement Age may retire from service and
receive a normal retirement Pension Allowance beginning on his or her Normal
Retirement Date. An O&R Participant whose Normal Retirement Age is coincident
with the first day of a calendar month may retire from service and receive a
Normal Retirement Pension Allowance on the first day of the calendar month in
which his or her Normal Retirement Age occurs. A Participant who postpones
retirement shall be provided with notice that his or her Pension Allowance is
being suspended in accordance with the provisions of Department of Labor
Regulation Section 2530.203-3.

4.02 Normal Retirement Pension Allowance

(a) Normal Retirement Pension Allowance for a CECONY Participant or an O&R
Participant The annual normal retirement Pension Allowance payable on the Normal
Retirement Date of each CECONY Participant and O&R Participant shall be
determined in accordance with his or her applicable benefit formula, as set
forth in Appendix F.

(b) Normal Retirement Pension Allowance for a CEI Participant

 

  (1) A CEI Participant’s Pension Allowance at Normal Retirement Date shall be
equal to his or her Cash Balance Accrued Benefit commencing at Normal Retirement
Date. The CEI Participant’s Cash Balance Account as of any determination date is
calculated in accordance with this Subsection (b).

 

- 42 -



--------------------------------------------------------------------------------

  (2) Compensation Credits to Cash Balance Account

 

  (i) Allocation Date shall mean the last day of each calendar quarter in each
Plan Year. As of the Allocation Date, a CEI Participant shall receive an
allocation to his or her Cash Balance Account in an amount determined in
accordance with the following schedule:

 

Sum of Age and Years

of Accredited Service

(each rounded to

nearest whole

number) as of

Allocation Date

   Percentage of Annual
Compensation in
Calendar Quarter     Excess Annual
Allocation –
Percentage of Annual
Com-pensation in
Calendar Quarter in
Excess of Social
Security Taxable
Wage Base  

Less than 35

   4 %   4 %

At least 35 but less than 50

   5 %   4 %

At least 50 but less than 65

   6 %   4 %

65 and over

   7 %   4 %

 

  (ii) The entire amount, if any, of a CEI Participant’s Annual Variable Pay
Award shall be included in the CEI Participant’s Annual Compensation in the
calendar quarter in which the Award is paid. Annual Compensation is determined
based on the CEI Participant’s rate of pay in the last pay period in each
Calendar quarter.

 

  (iii)

A CEI Participant whose termination of employment occurs in the first or second
month of a calendar quarter shall receive an allocation for such calendar
quarter. He or she will receive an allocation equal to a pro rata quarterly
allocation based on age, years of Accredited Service, and the Annual
Compensation he or she received in such calendar quarter at his or her
termination of employment. The CEI Participant will receive his or her
applicable percentage -4%, 5%, 6% or 7% -times one twelfth of her or his annual
salary rate in effect as of the date of termination of employment times the

 

- 43 -



--------------------------------------------------------------------------------

 

number of months of Accredited Service in the quarter plus the applicable 4%,
5%, 6% or 7% times any Variable Pay Award awarded during the quarter.
Additionally, if the CEI Participant has exceeded the Social Security Taxable
Wage Base, she or he will receive an additional 4% allocation on the Annual
Compensation in the calendar quarter that has exceeded the Social Security
Taxable Wage Base

 

  (iv) For any period of an authorized, unpaid leave of absence for which the
CEI Participant receives Accredited Service (up to but not to exceed six
months), the CEI Participant shall receive compensation credits to his or her
Cash Balance Account. The compensation credits shall be determined on the
assumption that the CEI Participant continued to receive during the leave period
the Annual Compensation (excluding any Annual Variable Pay Award) in effect for
such CEI Participant immediately prior to such leave of absence.

 

  (3) Interest Credits to Cash Balance Account

 

  (i) As of the last day of each calendar quarter of each Plan Year, the Cash
Balance Account shall be increased by an amount equal to one-fourth of the
[or]IRS Interest Rate multiplied by the CEI Participant’s Cash Balance Account
as of the first day of such calendar quarter. Notwithstanding the foregoing, the
interest rate taken into account as of the last day of any calendar quarter
coinciding with or preceding the CEI Participant’s Annuity Starting Date shall
not be less than 0.75% or greater than 2.25%. In the event the Annuity Starting
Date of a CEI Participant is prior to the last day of a calendar quarter, he or
she will receive a pro rata interest credit based on the number of months in
that quarter prior to the Annuity Starting Date.

 

- 44 -



--------------------------------------------------------------------------------

  (ii) Limitation on Credits. Notwithstanding the foregoing, in no event shall
any interest credits be made to the account of any CEI Participant for any
period on and after his or her Annuity Starting Date.

 

  (4) Death Benefit

 

  (i) For a CEI Participant who is entitled to a vested Pension Allowance, a
death benefit equal to the Cash Balance Account will be payable to the CEI
Participant’s Beneficiary upon the CEI Participant’s death prior to the Annuity
Starting Date.

 

  (ii) If the Beneficiary is the CEI Participant’s Surviving Spouse, his or her
Surviving Spouse’s death benefit will be payable in a single life annuity for
the life of the Surviving Spouse, commencing as of the month following the month
in which the death of the CEI Participant occurred. The single life annuity will
equal 100% of the vested Cash Balance Account as of the date of death of the CEI
Participant. The single life annuity payable to the Surviving Spouse shall be
the Actuarial Equivalent of the Cash Balance Account of the CEI Participant at
the date of death, using the IRS Interest Rate and the IRS Mortality Table.

 

  (iii) If the Surviving Spouse elects, she or he may receive a single sum
payment equal to the Cash Balance Account of the CEI Participant, in lieu of the
single life annuity described in the foregoing sentence. In all cases, the
Surviving Spouse may elect payment of her or his single life annuity or Cash
Balance Account as soon as practicable after the CEI Participant’s death.
Whichever form the Surviving Spouse chooses, his or her benefit will not be less
than what the Surviving Spouse would have received as the Surviving Spouse
entitled to the 50% “qualified joint and survivor annuity,” or the 50%
“qualified pre-retirement survivor annuity,” as those terms are defined in the
Internal Revenue Code.

 

- 45 -



--------------------------------------------------------------------------------

  (iv) If the CEI Participant’s Beneficiary is not the Surviving Spouse, she or
he is entitled to the CEI Participant’s total Cash Balance Account. The
Beneficiary may elect to take the Cash Balance Account is a Cash Balance Single
Sum Payment or any annuity for the life of the Beneficiary that is the Actuarial
Equivalent of the Cash Balance Single Sum Payment, using the IRS Interest Rate
and the IRS Mortality Table. Whichever form the Beneficiary elects, her or his
form and timing of payment must comply with the distribution rules codified in
Code Section 401(a)(9) and the final regulations set forth in Treasury
Regulations 1.401(a)(9) as in effect at the time of the distribution. The
Beneficiary’s benefit will be paid as soon as practicable following the CEI
Participant’s date of death

 

  (v) If the vested CEI Participant is not married at his or her death and there
is no surviving Beneficiary or a Beneficiary has not been designated, the death
benefit shall be payable to the CEI Participant’s estate or legal
representative.

4.03 Late Retirement

(a) If a Participant postpones his or her retirement beyond his or her Normal
Retirement Date (“Late Retirement”), upon his or her termination of employment
(“Late Retirement Date”), the Participant shall be entitled to a Late Retirement
Pension Allowance beginning on the first day of the calendar month after the
Plan Administrator receives his or her written application to retire. A
Participant who has served a minimum of two years in a high-level executive or
policymaking position immediately preceding retirement and who is entitled to a
non-forfeitable, immediate, Company-provided annual retirement Pension Allowance
from any source or combination of sources which is at least equal to a single
life annuity of $44,000 per year may be retired at the election of the Company
at any time on or after his or her attainment of age 65.

 

- 46 -



--------------------------------------------------------------------------------

(b) A Participant who remains in service after his or her Normal Retirement Date
shall be entitled to a monthly retirement Pension Allowance for each month
during the postponement period which is a Non-Suspendible Month. Upon
termination of employment, the Participant shall be entitled to an immediate
Late Retirement Pension Allowance beginning on the Participant’s Late Retirement
Date. Subject to the provisions of Section 5.01, his or her Late Retirement
Pension Allowance shall be equal to the amount determined in accordance with the
applicable benefit formula as of his or her Late Retirement Date, reduced by an
amount that is the Actuarial Equivalent of any Pension Allowance he or she
previously received in any Non-Suspendible Month.

(c) If, in accordance with Code Section 401(a)(9) minimum required distribution
rules, a Participant must commence receipt of his or her Pension Allowance while
in active service , after his or her Normal Retirement Date, such commencement
date is not the Participant’s Annuity Starting Date for purposes of Article 5.
The Participant shall receive a Pension Allowance in an amount determined as if
he or she had retired on such date. As of each succeeding December 31 prior to
the Participant’s actual Late Retirement Date, and as of his or her actual Late
Retirement Date, the Participant’s Pension Allowance shall be recomputed to
reflect additional accruals. The Participant’s recomputed Pension Allowance
shall then be reduced by the Actuarial Equivalent of the total payments of his
or her Pension Allowance made with respect to monthly payments made in that
calendar year, other than payments for Non-Suspendible Months of continued
employment, which were paid prior to each such re-computation to arrive at the
Participant’s Late Retirement Pension Allowance. No such reduction shall reduce
the Participant’s Late Retirement Pension Allowance below the amount of Late
Retirement Pension Allowance payable to the Participant prior to the
re-computation of such Pension.

 

- 47 -



--------------------------------------------------------------------------------

4.04 Early Retirement

(a) CEI Participants

 

  (1) A CEI Participant who is entitled to a vested Pension Allowance may elect
to commence receipt of his or her vested Pension Allowance prior to his or her
Normal Retirement Date (“Early Retirement”). The Pension Allowance payable at
his or her Early Retirement Date will equal his or her Cash Balance Accrued
Benefit, reduced for early distribution, from his or her Normal Retirement Date
to his or her Annuity Starting Date, using the IRS Interest Rate. However, if
the Pension Allowance is paid as an annuity, it shall be no less than the
Actuarial Equivalent of the CEI Participant’s Cash Balance Account, using the
IRS Interest Rate and IRS Mortality Table. Further, if the Pension Allowance is
paid as a Cash Balance Single Sum Payment, it shall be no less than the CEI
Participant’s Cash Balance Account as of the date of payment.

 

  (2) If the CEI Participant is married at the time his or her Pension Allowance
begins, his or her Early Retirement Cash Balance Accrued Benefit is payable in
the normal form of a joint and 50% survivor annuity. If the CEI Participant is
not married, or if married, his or her spouse consents, the CEI Participant may
elect to receive his or her Early Retirement Cash Balance Accrued Benefit in a
Cash Balance Single Sum Payment.

(b) CECONY Participants.

A Rule of 75 Participant may retire and elect to commence receiving his or her
Pension Allowance prior to his or her Normal Retirement Date (“Early
Retirement”). The amount of the Early Retirement Pension Allowance shall be
determined below.

 

  (1) Attainment of Age 55 and 30 Years of Accredited Service

This section applies to a CECONY Participant — other than a CECONY Local 3
Employee – 1 — who has attained age 55 — or age 59 for a CECONY Local 3 Employee
-1 — and has completed at least 30 years of Accredited

 

- 48 -



--------------------------------------------------------------------------------

Service as of the Annuity Starting Date. His or her Early Retirement Pension
Allowance shall equal the Normal Retirement Pension Allowance determined under
the applicable benefit formula set forth in Appendix F. However, the portion of
the Normal Retirement Pension Allowance, if any, for a CECONY Management
Participant affected by the Social Security Taxable Wage Base, will be reduced
by the appropriate discount factor in Appendix A, Sub appendix A -1, Actuarial
Factors Applicable to CECONY Participants, based on the Participant’s age as of
his or her Annuity Starting Date.

 

  (2) Attainment of Age 60 This section applies to a CECONY Participant who has
attained age 60 and has completed at least 15 years of Accredited Service as of
the Annuity Starting Date. His or her Early Retirement Pension Allowance shall
be calculated using the same methodology as if he or she had attained age 55, —
age 59 for a CECONY Local 3 Employee -1 — and completed 30 years of Accredited
Service.

(3) 75 Points Only

This Section applies to a CECONY Participant who has 75 Points but does not meet
the age of service criteria set for in (1) or (2) above as of the Annuity
Starting Date. His or her Early Retirement Pension Allowance shall equal the
Normal Retirement Pension Allowance determined under the applicable benefit
formula set forth in Appendix F multiplied by the appropriate discount factor in
Appendix A, Sub appendix A.1, based on the Participant’s age as of the Annuity
Starting Date. However, the portion of the Normal Retirement Pension Allowance,
if any, for a CECONY Management Participant affected by the Social Security
Taxable Wage Base shall be reduced by the appropriate discount factor in
Appendix A, Sub appendix A-1, based on the CECONY Participant’s age as of the
Annuity Starting Date.

 

- 49 -



--------------------------------------------------------------------------------

(c) O&R Participants

 

  (1) Upon written application filed with the Plan Administrator prior to the
commencement date, an O&R Participant who has not reached his or her Normal
Retirement Date but who at the time of termination of employment has reached his
or her “Early Retirement Date” as defined below, shall be eligible to commence
the receipt of benefits as of the later of: (1) the first day of the calendar
month which immediately follows his or her Early Retirement Date, or (2), the
first day of the calendar month which is at least 30 days after the O&R
Participant has received the information referred to in Section 5.03. Early
Retirement Date is the first day of the month following the month in which an
O&R Participant attains age 55 and has completed at least ten years of Vesting
Service (or, if applicable, ten years of Credited Service if such O&R
Participant terminated on or before July 1, 1999).

 

  (2)

Subject to Section 4.04(c)(3), Section 4.09 and Article 5, the Early Retirement
Pension Allowance shall be a benefit commencing immediately, computed in
accordance with Appendix F, Section F.3A without regard to when the Pension
Allowance actually commences. The Early Retirement Pension Allowance, computed
in accordance with Appendix F, Section F.3A shall be a Normal Retirement Pension
Allowance, with the amount computed in accordance with Appendix F, Section F.3A.
The Pension Allowance will be based on the O&R Participant’s Annual Compensation
and Accredited Service at the time of his or her Early Retirement Date. An
additional benefit will be included in his or her Early Retirement Pension
Allowance. This additional benefit is equal to two (2) years of Accredited
Service computed on the basis of his or her Annual Compensation at the rate
being paid to him or her immediately prior to his or her Early Retirement Date.
His or her Early Retirement Pension Allowance is then reduced by 1/3 of 1% for
each complete calendar month by which the commencement date of his or her Early
Retirement Pension Allowance precedes the date which is five years prior to his
or her Normal Retirement Date. The foregoing reduction for a commencement date
preceding the date which is five years prior to his or her Normal Retirement
Date shall not be made if, at

 

- 50 -



--------------------------------------------------------------------------------

 

the O&R Participant’s Early Retirement Date, the Participant is a Rule of 85
Participant. The Early Retirement Pension Allowance computed in accordance with
Section 5.01(c)(2) shall be the Actuarial Equivalent of the Early Retirement
Pension Allowance computed in accordance with the immediately preceding
sentence.

 

  (3) At the time of Early Retirement, an O&R Participant may elect in writing,
filed with and acknowledged by the Plan Administrator, to defer receipt of an
Early Retirement Pension Allowance. An election to defer will be deemed to have
been made by an O&R Participant if a written deferral election is not received
and written consent to receipt of an Early Retirement Pension Allowance is not
filed with and acknowledged by the Plan Administrator within the 90-day period
prior to the date as of which payments could otherwise begin under this Section.
An O&R Participant whose Early Retirement Pension Allowance is deferred shall
have his Early Retirement Pension Allowance commence as of his Normal Retirement
Date. Subject to Section 4.09 and Article 5, the deferred Early Retirement
Pension Allowance shall be computed in accordance with Appendix F, Section F.3A,
on the basis of the Participant’s Annual Compensation and Accredited Service to
his or her Early Retirement Date and the additional benefit for two (2) years of
Accredited Service computed on the basis of his or her Annual Compensation at
the rate being paid to him or her immediately prior to his or her Early
Retirement Date. Notwithstanding Section 4.05(c), an O&R Participant who defers
commencement of an Early Retirement Pension Allowance may elect to receive a
vested Pension Allowance under Section 4.05(c) commencing at any time prior to
his Normal Retirement Date in lieu of any Early Retirement Pension Allowance
under this Section 4.04(c).

 

- 51 -



--------------------------------------------------------------------------------

  (4) Supplemental Payment between Age 60 to 62. A supplemental payment of six
hundred dollars ($600) a month shall be paid to a retired O&R Participant whose
Early Retirement Pension Allowance commencement date occurs on or after the date
on which the O&R Participant attains age sixty (60) but prior to the
Participant’s attaining age sixty-two (62). Effective for an O&R Participant
hired before January 1, 2001, and retired after January 1, 2005, the supplement
payment will be increased from six hundred dollars ($600) a month to eight
hundred dollars ($800) a month. The monthly supplemental payments will cease
with the payment made on the earlier of the first day of the month in which
occurs the retired Participant’s death or attainment of age sixty-two (62). The
monthly supplemental payments will be paid only to a retired O&R Participant who
is eligible as set forth herein and shall not be subject to optional forms of
payment or Spouse’s or vested O&R Participant Spouse’s Allowances. The monthly
supplemental payments are not part of the retired O&R Participant’s monthly
Pension Allowance and are not subject to the pension benefit adjustments, but
are subject to cessation in the event of re-employment which results in
cessation of the retired O&R Participant’s monthly Pension Allowance.

4.05 Vested Terminations Before Attaining Early Retirement

(a) Vested Terminations – Vesting Service Unless explicitly set forth otherwise,
each Participant shall be 100% vested in, and have a nonforfeitable right to,
his or her Pension Allowance upon completion of five Years of Vesting Service.
Effective January 1, 2008, each CEI Participant who has an Hour of Service on
and after January 1, 2008 shall become 100% fully vested upon completion of
three years of vesting service. If the Participant’s employment with the Company
or an Affiliate is subsequently terminated for reasons other than retirement,
death, or, if otherwise explicitly applicable to such a Participant, Disability,
he or she shall be eligible for a deferred vested Pension Allowance payable on
the Participant’s Normal Retirement Date.

 

- 52 -



--------------------------------------------------------------------------------

(b) Vested Terminations for CECONY Participants A CECONY Participant who is not
a Rule of 75 Participant, but who is entitled to a deferred vested Pension
Allowance, may elect to commence receipt of his or her vested Pension Allowance
prior to his or her Normal Retirement Date. The vested Pension Allowance,
payable as a Cash Out, will equal the Actuarial Equivalent of his or her normal
retirement Pension Allowance, in the form of a single life annuity, based on the
consolidated RPA ‘94 Lump Sum Conversion Factors.

(c) Vested Terminations for O&R Participants An O&R Participant who has not
satisfied the requirements for an Early Retirement Pension Allowance but has
earned a vested Pension Allowance may elect to receive a vested Pension
Allowance on or after attainment of age 55 and completion of 10 years of Vesting
Service, as set forth below.

 

  (1) An O&R Participant who ceases to be employed by the Company or an
Affiliate for reasons other than death, retirement or Approved Leave of Absence,
and before he or she has completed at least five years of Vesting Service, will
be entitled only to receive his or her Accumulated Contributions.

 

  (2) Subject to Section 4.09 and Article 5, the vested Pension Allowance shall
be a deferred Pension Allowance commencing on the vested Participant’s Normal
Retirement Date and shall be computed in accordance with Appendix F, Section
F.3A(a), as in effect on his or her date of termination, with the amount
determined under Appendix F, Section F.3A, as applicable, computed on the basis
of the Participant’s Annual Compensation and Accredited Service immediately
prior to his or her date of termination and the additional benefit for two
(2) years of Accredited Service computed on the basis of his or her Annual
Compensation at the rate being paid to him or her immediately prior to his or
her date of termination.

 

- 53 -



--------------------------------------------------------------------------------

 

(3)

Except as provided in Section 4.05(c)(4) this section applies to a vested O&R
Participant who, on the date of termination, has completed at least 10 years of
Vesting Service but has not reached his or her 55th birthday. He or she shall be
eligible to receive, commencing as of the first day of any calendar month
following his or her 55th birthday, but not later than his or her Normal
Retirement Date, as specified in an election in writing filed with and
acknowledged by the Plan Administrator no more than 90 days prior to his or her
Annuity Starting Date, a vested Pension Allowance. Such Pension Allowance will
be equal to the vested Pension Allowance computed in accordance with
Section 4.05(c)(2) above reduced by  1/2 of 1% for each complete calendar month
by which the date of commencement of the vested Participant’s Pension Allowance
precedes such Participant’s Normal Retirement Date.

 

  (4) A vested O&R Participant who elects to receive his or her Accumulated
Contributions will have his or her vested Pension Allowance reduced in
accordance with Section 4.05(c)(5).

 

  (5) The vested Pension Allowance of an O&R Participant who has received his or
her Accumulated Contributions will be reduced (but not below zero) by that
portion of his or her accrued Pension Allowance which is attributable to such
Participant’s Accumulated Contributions. With respect to a Pension Allowance
payable for life and computed in accordance with Appendix F, Section F.3A(a),
the portion of such Participant’s Pension Allowance attributable to his or her
Accumulated Contributions shall be equal to his Accumulated Contributions which
were withdrawn, plus hypothetical interest at the rate determined in accordance
with the definition of Accumulated Contributions, in Section 1.02, at the date
of withdrawal to the Participant’s Normal Retirement Date, multiplied by a
conversion factor. The conversion factor for a Pension Allowance commencing at
Normal Retirement Date shall be determined pursuant to the provisions of Code
Section 411(c)(2) and any related regulations as then in effect. With respect to
a Pension Allowance payable and computed in accordance with Appendix F, Section
F.3A(a), of Appendix F and Section 5.01(c)(2), the portion attributable to the
Participant’s Accumulated Contributions shall be the Actuarial Equivalent of the
amount determined above.

 

- 54 -



--------------------------------------------------------------------------------

(d) Vested Terminations for CEI Participants A CEI Participant who is entitled
to a deferred vested Pension Allowance may elect to commence receipt of his or
her vested Pension Allowance prior to his or her Normal Retirement Date. The
vested Pension Allowance payable before Normal Retirement Date will equal her or
his vested Cash Balance Accrued Benefit as of the Annuity Starting Date reduced
for early distribution using the IRS Interest Rate. If the Pension Allowance is
paid as a single life annuity it shall be no less than the Actuarial Equivalent
of the CEI Participant’s Cash Balance Account, using the IRS Interest Rate and
the IRS Mortality Table. If the Pension Allowance is paid as a Cash Balance
Single Sum Payment, it shall be no less than the CEI Participant’s Cash Balance
Account as of the date of payment. If the CEI Participant is married at the time
his or her Pension Allowance begins, his or her vested Cash Balance Accrued
Benefit is payable in the normal form of a joint and 50% survivor annuity. If
the CEI Participant is not married, or if married, his or her spouse consents,
the CEI Participant may elect to receive his or her vested Cash Balance Accrued
Benefit in a Cash Balance Single Sum Payment.

4.06 Disability Pension Allowance – CECONY Participants

(a) Social Security Disability If a CECONY Participant terminates active
employment because of a Disability and has at least five Years of Vesting
Service, he or she may elect to be treated as if he or she remained in active
employment until the earliest of: (i) the end of his or her Disability;
(ii) date of commencement of any gainful employment or any self-employment or
any activity of like nature in which the Participant receives wages or earned
income; (iii) date of death, or (iv) Normal Retirement Date. The Pension
Allowance of such CECONY Participant shall be determined as if his or her Annual
Basic Straight Time Compensation at the point of his or her actual termination
of active employment was his or her Annual Compensation for all future years.
For that period of “deemed employment,” Annual Compensation shall not include an
Annual Variable Pay Award.

 

- 55 -



--------------------------------------------------------------------------------

(b) Social Security Disability or Total and Permanent Disabilities Without
Eligibility for Social Security Disability Benefits A CECONY Participant who
incurs a Disability while actively employed and a CECONY Participant who
terminates employment due to a total and permanent disability, as determined by
the Employer in accordance with its established procedures, may elect to
commence benefits under the Plan at a date earlier than his or her Normal
Retirement Date. If, at the date of termination of employment or disability,
whichever is earlier, the CECONY Participant has attained age 50 and completed
at least 20 Years of Accredited Service, the Pension Allowance shall be
determined in accordance with the applicable Normal Retirement Pension Allowance
as set forth in Appendix F, Section F.1 or F.2. If he or she is a CECONY
Management Participant, the portion of the Pension Allowance affected by the
Social Security Taxable Wage Base will be reduced by the discount factor in
Table E, Sub appendix A.1 of Appendix A, based on the Participant’s age as of
the Annuity Starting Date. If the CECONY Participant has attained at least age
50 and completed at least 20 years of Credited Service, the portion of the
Pension Allowance attributable to Section F1 or F.2A(i),(ii) and (iv) of
Appendix F is not reduced for early commencement. If such CECONY Participant is
a Rule of 75 CECONY Participant as of the Annuity Starting Date but has not
attained age 50 and completed at least 20 years of Accredited Service as of
termination of employment or Disability, whichever is earlier, the accrued
Pension Allowance commencing at Normal Retirement Date shall be reduced by 1.5%
for each year (prorated for months) that his or her Annuity Starting Date
precedes attainment of age 60. If such CECONY Participant is not a Rule of 75
Participant as of the Annuity Starting Date, the benefit, if any, vested and
payable to such CECONY Participant shall be vested Pension Allowance determined
in accordance with Section 4.05(b).

 

- 56 -



--------------------------------------------------------------------------------

4.07 Disability – O&R Participant and O&R Disability Pension Allowance

(a) Upon written application to the Plan Administrator, an O&R Participant who
is disabled while in active service, has not reached his or her Normal
Retirement Date, and has completed at least 10 years of Accredited Service will
be retired on an O&R Disability Pension Allowance. The O&R Disability Pension
Allowance is in lieu of retirement under any other provision of the Plan and
will be effective as of the first day of a calendar month not less than 30 nor
more than 90 days next following the receipt by the Plan Administrator of such
written application, provided the Plan Administrator finds the Participant is
disabled, as set forth herein (“O&R Disability Retirement Date”). The Plan
Administrator must find to his or her satisfaction that a physician designated
by the O&R Participant and a physician designated by O&R have each certified an
opinion that such O&R Participant is totally incapacitated, mentally or
physically, from the further performance of his or her regular duties or duties
comparable thereto. The certified opinions must find that such incapacity
occurred while the O&R Participant was in active service with the Company or an
Affiliate, resulted in termination of employment with the Company or an
Affiliate, and is likely to be permanent. Alternatively, the Plan Administrative
must find that such O&R Participant is eligible for and in receipt of a
disability benefit under the Social Security Act, as amended from time to time,
with respect to a disability within the meaning of this subparagraph, which
occurred while in active service with the Company or an Affiliate and resulted
in termination of employment with the Company or an Affiliate. If the opinions
of the designated physicians differ as to whether the O&R Participant is totally
incapacitated, the certified opinion of a third physician, rendered after
examination of the O&R Participant and, to the extent deemed appropriate by the
third physician, consultation with the other two physicians, will determine
whether the O&R Participant is totally incapacitated. The third physician will
be selected by the O&R Participant from a list of three names of independent
physicians provided by O&R. The fees and expenses of the third physician will be
paid by O&R.

 

- 57 -



--------------------------------------------------------------------------------

(b) The O&R Disability Pension Allowance will be payable as of the O&R
Participant’s O&R Disability Retirement Date and thereafter subject to
continuance of his or her disability as provided in Section 4.07(c). The O&R
Disability Pension Allowance will be equal to a Pension Allowance computed in
accordance with Appendix F, Section F.3A(a) and Section 5.01(c), with the amount
determined under Appendix F, Section F.3A.(a)(i) computed on the basis of the
O&R Participant’s Annual Compensation and Accredited Service immediately prior
to his or her date of termination. The additional benefit for two (2) years of
Accredited Service will be computed on the basis of the O&R Participant’s Annual
Compensation at the last regular rate being paid to him or her immediately prior
to his or her date of termination.

(c) Once each year, the Plan Administrator may require an O&R Participant
receiving an O&R Disability Pension Allowance who has not reached his or her
Normal Retirement Date to undergo a medical examination by a physician or
physicians designated by the Plan Administrator, such examination to be made at
the place of residence of such O&R Participant or other place mutually agreed
upon. Should any such O&R Participant refuse to submit to such medical
examination, the part of his or her O&R Disability Pension Allowance provided by
Employer contributions shall be discontinued until his or her withdrawal of such
refusal, and should his or her refusal continue for a year, all rights in and to
the O&R Disability Pension Allowance shall cease and the election of an optional
benefit, if one has been elected, shall be of no further effect. If the Plan
Administrator finds from such medical examination or otherwise that the
disability of an O&R Participant receiving an O&R Disability Pension Allowance
who has not reached his Normal Retirement Date has been removed and that he or
she has regained his or her earning capacity, in whole or in part, or that he or
she is no longer in receipt of a disability benefit under the Social Security
Act, the part of his or her Disability Pension Allowance provided by Employer
contributions shall be discontinued or reduced proportionately. He or she shall

 

- 58 -



--------------------------------------------------------------------------------

be entitled to have his or her original Disability Pension Allowance restored in
whole or in part prior to his or her Normal Retirement Date upon the
Participant’s again, or initially, receiving a disability benefit under the
Social Security Act with respect to the total incapacity which originally
entitled the O&R Participant to the Disability Pension Allowance. Alternatively,
he or she be entitled to have his or her original Disability Pension restored if
on the basis of the certified opinions of a physician designated by the O&R
Participant and a physician designated by O&R, (with any difference in opinion
as to whether the O&R Participant is totally incapacitated to be resolved by the
opinion of the third physician selected as set forth in Section 4.07(a)), the
Plan Administrator finds that the O&R Participant again meets the requirements
for Disability Pension Allowance. In the event that such Participant’s
Disability Pension Allowance is discontinued as herein provided and he or she is
not restored to service as an Employee, he or she shall be entitled to receive a
vested Retirement Allowance computed in accordance with Section 4.05(c)(2) or
(3) or, if such O&R Participant was at least age 55 at the time of his or her
Disability Retirement, an Early Retirement Pension Allowance computed in
accordance with Section 4.04(c)(2) or (3), whichever applies.

4.08 Spouse’s Pension

(a) Unless otherwise set forth, if a married Participant:

 

  (1) dies vested and in active service; or

 

  (2) dies after retiring on any Pension Allowance, or after terminating service
with entitlement to a vested Pension Allowance but before his or her Annuity
Starting Date; or

 

  (3) terminates employment fully vested dies before his or her Annuity Starting
Date, then a spouse’s Pension Allowance shall be payable to his or her Surviving
Spouse for life.

 

- 59 -



--------------------------------------------------------------------------------

(b) CECONY Participants

 

  (1) This Section 4.08(b)(1) applies to a Participant who, as of his or her
date of death, was a Rule of 75 CECONY Participant and is survived by a spouse.
The Surviving Spouse shall be entitled to receive a Pension Allowance in the
form of a pre-retirement survivor annuity payable following the death of the
Rule of 75 CECONY Participant. In the case of a Surviving Spouse of a Rule of 75
CECONY Participant, other than a CECONY Weekly Participant –1, the
pre-retirement survivor annuity shall be equal to 50% of the Pension Allowance
which the deceased Rule of 75 CECONY Participant would have begun receiving if
he or she had terminated employment on the date of death and had applied for a
Pension Allowance commencing on the first day of the month immediately following
his or her death. In the case of a Surviving Spouse of a CECONY Weekly
Participant –1, the pre-retirement survivor annuity shall be equal to 50% of the
reduced 50% qualified joint and survivor annuity which the deceased Rule of 75
CECONY Participant would have begun receiving if he or she had terminated
employment on the date of death, and had applied for such a Pension Allowance
commencing on the first day of the month immediately following his or her death.
Payment of the annuity shall commence on the first day of the month following
the Rule of 75 CECONY Participant’s death unless the Surviving Spouse elects a
later commencement date. Notwithstanding the foregoing, no Accredited Service
shall be granted for any period following a Rule of 75 CECONY Participant’s
termination of employment.

 

  (2)

This Section 4.08(b)(2) applies to a CECONY Participant who, as of date of
death, was not a Rule of 75 Participant, was eligible for a Pension Allowance,
and is survived by a spouse. The Surviving Spouse is entitled to receive a
pre-retirement survivor benefit of an immediate lump sum payment equal to 50% of
the Cash Out, determined in accordance with Section 5.02(c), that the deceased
CECONY Participant would have received if he or she had terminated employment
and elected a Cash Out on his or her date of death (“Lump Sum PRSB”). If the
Lump Sum

 

- 60 -



--------------------------------------------------------------------------------

 

PRSB amount exceeds $5,000, or beginning for distributions after March 28, 2005,
$1,000, it shall not be paid unless the Surviving Spouse consents to such
payment in writing on a form provided by the Plan Administrator. If consent is
required but not provided, the Surviving Spouse will receive an annuity. Unless
the Surviving Spouse elects the Cash Out, such annuity will begin on the first
day of the month following the CECONY Participant’s death. The amount payable
shall be the greater of (1) or (2) where (1) is determined by dividing the Lump
Sum PRSB payable to the Surviving Spouse by an annuity conversion factor
determined on the basis of the IRS Mortality Table, the Adjusted IRS Interest
Rate and the Surviving Spouse’s age as of the month of determination and (2) is
determined by converting 50% of the Participant’s normal retirement Pension
Allowance into an annuity on the basis of the IRS Mortality Table, the Adjusted
IRS Interest Rate and the Surviving Spouse’s age as of the month of
determination. If the Participant of the surviving spouse was a CECONY Local 3-1
Employee, the “Adjusted Interest Rate,” used in the previous sentence, will be
deleted and, in its place, the IRS Interest Rate will be used. If the Surviving
Spouse elects to defer the commencement of such annuity, the amount thereof
shall be increased so that the deferred annuity commencing on the date elected
by the Surviving Spouse is the Actuarial Equivalent of the immediate annuity
otherwise payable, on the basis of the IRS Mortality Table and the IRS Interest
Rate. Notwithstanding the foregoing, no Accredited Service shall be granted for
any period following a Participant’s termination of employment.

 

  (3) An election by the Surviving Spouse to commence receiving payments prior
to what would have been the Participant’s Normal Retirement Date may be made
during the 90-day period ending on the date the payments to the Surviving Spouse
commence.

 

- 61 -



--------------------------------------------------------------------------------

(c) O&R Participants

 

  (1) Spousal Benefit for O&R Participant In the case of the death of a married
O&R Participant in active service prior to the O&R Participant’s Normal
Retirement Date and after completing five years of Vesting Service, or,
regardless of the number of years of Vesting Service, after the Participant’s
Normal Retirement Date or after becoming fully vested, there shall be payable to
the Participant’s Surviving Spouse, a Spouse’s Allowance (“O&R Surviving
Spouse’s Allowance”).

 

  (2) The O&R Surviving Spouse’s Allowance is equal to one-half of the benefit
which would have been payable to the deceased O&R Participant on retirement
under the provisions of Appendix F, Section F.3A (including the additional
benefit for two years) as of the first day of the month coincident with or next
following the O&R Participant’s date of death; provided that such amount shall
be reduced by one per centum for each full year in excess of two years by which
the deceased O&R Participant’s age exceeds the age of the Surviving Spouse and
shall be adjusted to the Actuarial Equivalent thereof in the event the
commencement of the O&R Surviving Spouse’s Allowance is deferred.

 

  (3)

Unless the election provided in Section 4.08 (c)(6) is in effect, upon the death
of a married vested O&R Participant prior to his or her Annuity Starting Date,
there shall be payable to the vested O&R Participant’s Surviving Spouse a death
benefit. This death benefit (“O&R Spouse’s Death Benefit”), is calculated
differently from the way in which the O&R Surviving Spouse’s Allowance is
calculated. The O&R Spouse’s Death Benefit will be payable beginning as of the
first day of the calendar month coincident with or next following the later of
the Participant’s death or the 65th anniversary of the Participant’s birth;
provided, however, that in the event of the death of a O&R Participant with at
least 10 Years of Vesting Service, his or her Surviving Spouse may elect to
begin receiving his or her O&R Spouse’s Death Benefit as of the first

 

- 62 -



--------------------------------------------------------------------------------

 

day of the calendar month coincident with or next following the later of the O&R
Participant’s death or the O&R Participant’s 55th birthday. The O&R Spouse’s
Death Benefit shall be paid monthly until the last monthly payment prior to his
or her death. The death benefit is computed in accordance with Section 4.08
(c)(4).

 

  (4) The O&R Spouse’s Death Benefit will be equal to the contingent annuitant’s
portion of the joint and 50% survivor annuity, as in Section 5.02 (c)(2)
computed as a vested Pension Allowance, as provided in Section 4.05(c), with
such amount being further reduced for each year from termination of employment
to the date of death during which the O&R Participant is covered by the spouse’s
allowance protection determined on the same basis as in Section 4.08 (c)(6). The
amount of reduction for each year’s coverage is set forth in Appendix A, Table
E.

 

  (5) Upon commencement of payment, the vested Pension Allowance payable to a
vested O&R Participant under Section 4.05 (c)(2) or (3) shall also be reduced
for each year the vested O&R Participant is covered by the vested O&R Spouse’s
Death Benefit protection during the period from termination of employment (or,
if later, from the time that the vested O&R Participant has been given notice of
his or her right to waive the vested O&R Spouse’s Death Benefit), to the date
the vested Pension Allowance payments commence to the Participant. The amount of
reduction for each year’s coverage is set forth in Appendix A.

 

  (6)

An O&R Participant may elect at any time on or after termination of employment
to waive coverage of the O&R Spouse’s Death Benefit and avoid the reductions
imposed for coverage for the O&R Spouse’s Death Benefit protection. The election
to waive coverage must be made by delivery of a properly completed written
notice of such election to the Plan Administrator. Such election must be in the
form prescribed by or acceptable to the Plan Administrator, and will be
effective only upon filing with and acknowledgment of receipt by the Plan
Administrator.

 

- 63 -



--------------------------------------------------------------------------------

 

Unless it is established to the satisfaction of the Plan Administrator that such
consent cannot be obtained because there is no spouse, the spouse cannot be
located, or there exist other reasons as may be prescribed in regulations of the
Secretary of the Treasury, such election, in order to be valid, must have the
signed written consent of the Participant’s spouse to the waiver of the O&R
Spouse’s Death Benefit coverage, and such consent must specifically acknowledge
the effect of the waiver election as well as the designation of someone other
than his or her spouse as Beneficiary. The spouse’s signature to such consent
and acknowledgment must be witnessed by the Plan Administrator or a Plan
Administrator’s delegate, or must be notarized by a notary public. Any consent
by a spouse (or establishment that the spouse’s consent cannot be obtained)
shall be effective only with respect to such spouse. Any such waiver election
may be revoked by written notice of the O&R Participant delivered to the Plan
Administrator prior to the O&R Participant’s death. In such case, the coverage
for the O&R Spouse’s Death Benefit protection will again be effective upon
filing of the written revocation notice with and acknowledgment of receipt by
the Plan Administrator. Thereafter, additional elections to waive coverage may
be made as described above, and similar revocations of such elections may be
made.

In all cases, the elections to waive coverage and the revocations of such
elections shall be prospective only, effective upon filing with and
acknowledgement of receipt by the Plan Administrator. The Plan Administrator
shall give each O&R Participant a written notice explaining (i) the O&R Spouse’s
Death Benefit provisions, (ii) the financial effect thereof and the
Participant’s right to elect to waive such coverage, (iii) the necessity of the
spouse’s consent and acknowledgment in order to validate the O&R Participant’s
election, and (iv) the right of the

 

- 64 -



--------------------------------------------------------------------------------

O&R Participant to make, and the effect of, a revocation of the waiver of the
O&R Spouse’s Death Benefit. The required notice, if not provided to the O&R
Participant within the one-year period prior to the vested O&R Participant’s
date of termination of employment, shall be provided to the vested O&R
Participant during the one (1) year period following such date of termination.

 

  (7) In the event of the death of an O&R Participant while coverage for the O&R
Spouse’s Death Benefit is not in effect, no Death Benefit will be payable with
respect to such Participant. In the event of the death of a vested O&R
Participant prior to the Annuity Starting Date with respect to the vested
Pension Allowance and while coverage for the O&R Spouse’s Death Benefit is not
in effect or is waived, no Pension Allowance will be payable with respect to
such vested Participant. If applicable, however, the provisions of Article XIII
will apply.

 

  (8) In the event a married retired O&R Participant who has elected to defer
commencement of the Early Retirement Pension Allowance dies before the Annuity
Starting Date, there will be payable to the Participant’s Surviving Spouse an
O&R Surviving Spouse’s Allowance. Such O&R Surviving Spouse’s Allowance shall be
equal to the contingent annuitant’s portion of Section 5.02 (c)(2) computed as
though the Early Retirement Pension Allowance had commenced in such optional
form as of the first day of the month coincident with or next following the
Participant’s death. In the event a married retired O&R Participant who has
elected to defer commencement of the Early Retirement Pension Allowance dies
before the Annuity Starting Date with respect to such Allowance and the Spouse’s
Allowance is not in effect or payable, no Spouse’s Allowance shall be payable
with respect to such Participant, but, if applicable, the provisions of Article
XIII shall apply.

 

- 65 -



--------------------------------------------------------------------------------

(d) CEI Participants A married CEI Participant cannot designate someone other
than his or her Spouse to receive this death benefit in the event the married
CEI Participant dies before his or her Annuity Date. In the case of the death of
a married, vested CEI Participant prior to his or her Annuity Starting Date,
there shall be payable to the CEI Participant’s Surviving Spouse a death benefit
equal to the CEI Participant’s Cash Balance Account. The Surviving Spouse’s
death benefit will never be less than the 50% “qualified pre –retirement
survivor annuity,” as those terms are defined in the Internal Revenue Code.

4.09 Maximum Benefit Limitation

(a) Maximum Annual Pension Allowance Subject to Code Section 415.
Notwithstanding any provision of the Plan to the contrary, the maximum annual
Pension Allowance payable to a Participant under the Plan shall be subject to
the limitations set forth in Code Section 415 and any regulations or rulings
issued there under. If a Pension Allowance begins after January 1, 2002 and
before the Participant’s 62nd birthday, the dollar limitation described in Code
Section 415(b)(1)(A) shall be the actuarial equivalent of the maximum benefit
payable at age 62. If the Pension Allowance begins after the Participant’s
Social Security Retirement Age, or, beginning on January 1, 2002, after the
Participant attains age 65, such dollar limitation shall be the actuarial
equivalent, based on an interest rate of 5% per annum in lieu of the interest
rate otherwise used in the determination of actuarial equivalent, to the maximum
benefit payable at the Participant’s Social Security Retirement Age, or payable
at age 65, as the case may be. If the Pension Allowance is payable neither as a
life annuity nor as a qualified joint and survivor annuity with the
Participant’s spouse as contingent annuitant, the maximum dollar limitation
shall be the actuarial equivalent of the maximum limitation otherwise
applicable. Actuarial equivalent for purposes of this Section 4.09 shall be
determined in accordance with Code Section 415(b) and the regulations or rulings
issued there under and using the IRS Mortality Table and an interest rate of 5%.
The Actuarial Equivalent of a Pension Allowance payable in the form of a lump
sum shall be determined on the basis of the IRS Mortality Table and the IRS
Interest Rate. As of January 1 of each calendar year on or after January 1,
1988, the dollar limitation as determined by

 

- 66 -



--------------------------------------------------------------------------------

the Commissioner of Internal Revenue for that calendar year shall become
effective as the maximum permissible dollar amount of benefits payable under the
Plan during that calendar year, including benefits payable to Participants who
retired prior to that calendar year, in lieu of the otherwise previous maximum
permissible amount.

 

  (1) Rules Beginning January 1, 2004. Effective for Plan Years beginning on or
after January 1, 2004, Section 101(b)(4) of the Pension Funding Equity Act of
2004 (“PFEA ‘04”) amended Code Section 415(b)(2)(E)(ii) to provide that, for
purposes of adjusting any Pension Allowance payable in a form that is subject to
the minimum present value requirements of Code Section 417(e)(3), or the rate
specified in the Retirement Plan, except that in the case of plan years
beginning in 2004 or 2005, 5.5% is used in lieu of the applicable interest rate.

 

  (2) Defined Benefit Dollar Limitation Effective for Plan Years beginning on
and after January 1, 2002, the “Defined Benefit Dollar Limitation” is $160,000,
as adjusted, effective January 1 of each year, under Code section 415(d) in such
manner as the Secretary shall prescribe, and payable in the form of a straight
life annuity. A limitation as adjusted under Code section 415(d) will apply to
limitation years ending with or within the calendar year for which the
adjustment applies. Effective for Plan Years beginning on and after January 1,
2002, the “Maximum Annual Pension Allowance” is the lesser of the Defined
Benefit Dollar Limitation or the defined benefit compensation limitation (both
adjusted where required).

 

  (3) Reductions and Increases

 

  (i)

If the Participant has less than 10 years of participation in the Plan, the
Defined Benefit Dollar Limitation shall be multiplied by a fraction, (i) the
numerator of which is the number of years (or part thereof) of participation in
the Plan and (ii) the denominator of which is 10. In the case of a Participant
who

 

- 67 -



--------------------------------------------------------------------------------

 

has less than 10 Years of Service with the employer, the defined benefit
compensation limitation shall be multiplied by a fraction, (i) the numerator of
which is the number of Years (or part thereof) of Service with the Employer and
(ii) the denominator of which is 10.

 

  (ii) If a Participant’s Pension Allowance begins prior to age 62, the defined
benefit dollar limitation applicable to the participant at such earlier age is
an annual benefit payable in the form of a straight life annuity beginning at
the earlier age that is the actuarial equivalent of the defined benefit dollar
limitation applicable to the participant at age 62 (adjusted, if required). The
defined benefit dollar limitation applicable at an age prior to age 62 is
determined as the lesser of (i) the actuarial equivalent (at such age) of the
defined benefit dollar limitation computed using the applicable interest rate
and mortality table or (ii) the actuarial equivalent (at such age) of the
defined benefit dollar limitation computed using a 5-percent interest rate and
the applicable mortality table. Any decrease in the defined benefit dollar
limitation determined in accordance with this paragraph (b) shall not reflect a
mortality factor if benefits are not forfeited upon the death of the
participant. If any benefits are forfeited upon death, the full mortality factor
is taken into account.

 

  (iii)

If the benefit of a participant begins after the participant attains age 65, the
defined benefit dollar limitation applicable to the participant at the later age
is the annual benefit payable in the form of a straight life annuity beginning
at the later age that is actuarially equivalent to the defined benefit dollar
limitation applicable to the participant at age 65 (adjusted as set forth above,
if required). The actuarial

 

- 68 -



--------------------------------------------------------------------------------

 

equivalent of the defined benefit dollar limitation applicable at an age after
age 65 is determined as (i) the lesser of the actuarial equivalent (at such age)
of the defined benefit dollar limitation computed using the applicable interest
rate and mortality table (or other tabular factor) and (ii) the actuarial
equivalent (at such age) of the defined benefit dollar limitation computed using
a 5-percent interest rate assumption and the applicable mortality table. For
these purposes, mortality between age 65 and the age at which benefits commence
shall be ignored.

 

  (iv) Benefit increases resulting from the increase in the limitations of
section 415(b) of the Code shall be provided to all current and former
Participants (with benefits limited by section 415(b)) who have an Accrued
Benefit immediately prior to the effective date of this section (other than an
Accrued Benefit resulting from a benefit increase solely as a result of the
increases in limitations under section 415(b)).

4.10 Transfers and Employment With an Affiliate

(a) If a Participant becomes (i) employed by an Employer in any capacity other
than as an Eligible Employee; (ii) employed by the Company or an Affiliate who
is not an Employer; or (iii) a Leased Employee, he or she will retain any
Accredited Service he or she has under this Plan but will not accrue additional
Accredited Service. Upon his or her later retirement or termination of
employment with the Company or an Affiliate (or upon benefit commencement in the
case of a Leased Employee), any benefits to which the Participant is entitled
under the Retirement Plan shall be determined under the Plan provisions in
effect on the date he or she ceased to be on the active payroll of an Employer
and an Eligible Employee and only on the basis of his or her Accredited Service
accrued while he or she was an Eligible Employee.

 

- 69 -



--------------------------------------------------------------------------------

(b) Subject to the Break in Service provisions of Article 3, and except as
provided in an Appendix to the Retirement Plan, in the case of a person who was
originally employed by or providing services to the Company or an Affiliate as a
Leased Employee or in any capacity other than as an Eligible Employee and
thereafter becomes a Participant, upon his or her later retirement or
termination of employment, the benefits payable under the Retirement Plan shall
be computed under the Plan provisions in effect at that time, and only on the
basis of the Accredited Service accrued while he or she is an Eligible Employee.

(c) If a CECONY Participant’s Accredited Service consists of Accredited Service
as a CECONY Management Participant and as a CECONY Weekly Participant prior to
January 1, 2001, his or her Pension Allowance shall be calculated as if he or
she were credited with Accredited Service under one Prior Retirement Plan. The
Pension Allowance of such Participant shall be calculated under the benefit
formula applicable to such Participant as of his or her termination of
employment with the Company or an Affiliate.

4.11 Minimum Benefits

In no event shall the benefit payable to a Participant who was an Eligible
Employee on the Effective Date of this amendment and restatement of the Plan be
less than the amount, if any, payable under the minimum benefit provisions in
effect immediately prior thereto.

In accordance with Code Section 411(a)(9), a Participant’s normal retirement
Pension Allowance will be the greater of an early retirement Pension Allowance
or the Pension Allowance commencing at Normal Retirement Age.

4.12 Additional Provisions

For additional provisions applicable to certain Participants, see the following
Appendices:

(a) Appendix C- For provisions applicable to O&R Participants transferred to or
hired by CECONY or a CEI Affiliate.

(b) Appendix D- For provisions applicable to Participants employed at facilities
purchased from Western Massachusetts Electric Company.

 

- 70 -



--------------------------------------------------------------------------------

(c) Appendix G- For provisions applicable to a special adjustment in the Pension
Allowance of certain Participants.

(d) Appendix H- For provisions applicable to certain CECONY Participants at
fossil-fueled divested operations.

(e) Appendix I- For provisions applicable to O&R Participants under O&R’s
Pension Protection Program.

(f) Appendix J- For provisions applicable to certain CECONY Participants and CEI
Participants at divested nuclear operations.

(g) Appendix K- For provisions applicable to CECONY Support Employees Re:
Voluntary Retirement Incentive – Support Organizations.

(h) Appendix L For provisions showing illustrative calculations of the pension
benefit adjustment for O&R Participants.

(i) Appendix M For provisions applicable to certain Participants employed at the
Lakewood facilities.

 

- 71 -



--------------------------------------------------------------------------------

Article V

Automatic Form of Payment

5.01 Automatic Form of Payment

(a) CEI Participants

 

  (1) Unmarried Participant If a CEI Participant is not married on his or her
Annuity Starting Date, his or her Pension Allowance will be payable in monthly
installments ending with the monthly payment for the month in which the CEI
Participant dies. An unmarried CEI Participant may also elect an optional form
of benefit as provided in Section 5.02. The CEI Participant’s Cash Balance
Account will be converted into a single life annuity based on the IRS Interest
Rate and IRS Mortality Table in effect as of the Annuity Starting Date.

 

  (2) Married Participant If a CEI Participant is married on his or her Annuity
Starting Date, and if he or she has not elected an optional form of benefit as
provided in Section 5.02, the Pension Allowance shall be the Actuarial
Equivalent of the Pension Allowance payable to an unmarried CEI Participant. His
or her Pension Allowance shall be payable in an amount calculated as a single
life annuity based on the IRS Interest Rate and IRS Mortality Table. His or her
Pension Allowance will be converted and payable as a qualified joint and
survivor annuity, providing for a Pension Allowance payable during the life of
the Participant and, after his or her death, one-half of that Pension Allowance
payable during the life of, and to, his or her Surviving Spouse.

 

  (3) Small Benefit In the event the Cash Balance Account immediately payable to
a CEI Participant or his or her Surviving Spouse or Beneficiary has a value of
$5,000 or less, or beginning for distributions after March 28, 2005, $1,000,
such value shall be paid in a Cash Balance Single Lump Sum to the CEI
Participant, Surviving Spouse or Beneficiary in lieu of any other benefit under
the Retirement Plan.

 

- 72 -



--------------------------------------------------------------------------------

(b) CECONY Participants

 

  (1) Unmarried Participant If a CECONY Participant is not married on his or her
Annuity Starting Date, his or her Pension Allowance will be payable in monthly
installments ending with the last monthly payment for the month in which the
CECONY Participant dies. An unmarried CECONY Participant may elect an optional
form of benefit as provided in Section 5.02.

 

  (2) Married Participant If a CECONY Participant is married on his or her
Annuity Starting Date, and if he or she has not elected an optional form of
benefit as provided in Section 5.02, the Pension Allowance payable shall be in
the form of a qualified joint and survivor annuity, providing for a Pension
Allowance during the life of the Participant and after his or her death, one
half of that Pension Allowance payable during the life of, and to, the
Participant’s Surviving Spouse. A CECONY Weekly Participant –1, who is married
on his or her Annuity Starting Date and has not elected an optional form of
benefit, will receive a reduced Pension Allowance during his or her life. If the
CECONY Weekly Participant-1 dies before his or her Spouse, his or her Surviving
Spouse will receive for life, one half of that reduced Pension Allowance. The
joint and 50% surviving spouse annuity is not eligible for a pop-up option but
is eligible for the level income option.

 

  (3) Small Pension Allowance In the event that a Pension Allowance has a
present value of $5,000 or less, or beginning for distributions after March 28,
2005, $1,000, such present value shall be paid in a single lump sum to the
CECONY Participant or Surviving Spouse, in lieu of the Pension Allowance or
annuity otherwise payable. The calculation of the present value of a Pension
Allowance, for the purpose of the foregoing sentence, shall be made on the basis
of the Consolidated RPA ‘94 Lump Sum Conversion Factor for the Participant’s
age, as in effect for the month in which payment is to be made. The resulting
amount shall not be less than the present value of the annual Pension Allowance
determined in accordance with the applicable benefit formula set forth in
Appendix F, Section F.1 or F.2 taking into account only the Participant’s
employment and Annual Compensation prior to January 1, 1997, calculated on the
basis of the lump sum factors set forth in Table B of Appendix A and the
Participant’s age as of the date of determination.

 

- 73 -



--------------------------------------------------------------------------------

(c) O&R Participants

 

  (1) Unmarried Participant If an O&R Participant is not married on his or her
Annuity Starting Date, his or her Pension Allowance shall be payable in monthly
installments ending with the monthly payment for the month in which the O&R
Participant dies. An unmarried O&R Participant may elect an optional form of
benefit as provided in Section 5.02.

 

  (2) Married Participant If an O&R Participant is married on his or her Annuity
Starting Date, and if he or she has not elected an optional form of benefit as
provided in Section 5.02, his or her Pension Allowance shall be the Actuarial
Equivalent of a single life annuity payable in the form of a qualified joint and
survivor annuity. The qualified joint and survivor annuity is a Pension
Allowance payable to the O&R Participant during his or her life, and after his
or her death, one-half of that Pension Allowance payable during the life of, and
to, his or her Surviving Spouse.

 

  (3) Small Pension Allowance If a pension Allowance has a present value of
$5,000 or less, or beginning for distributions after March 28, 2005, $1,000,
such present value shall be paid in a single lump sum to the O&R Participant or
Surviving Spouse, in lieu of the Pension Allowance or annuity otherwise payable.
The calculation of the present value of a Pension Allowance, for the purpose of
the foregoing sentence, will be the mortality table prescribed by the Secretary
of the Treasury in accordance with Code Section 417(e)(3)(A)(ii)(I) in effect on
the date of distribution and the interest rate will be the lesser of five
percent (5%) or the annual rate of interest on thirty-year Treasury securities
determined in accordance with Code Section 417(e)(3)(A)(ii)(II) for the second
full calendar month preceding the first day of the Plan Year which contains the
distribution date.

 

- 74 -



--------------------------------------------------------------------------------

(d) Small Pension Allowance Special Rules for All Participants

The determination as to whether a lump sum payment is less than $5,000 or
beginning for distributions after March 28, 2005, $1,000, and immediately
payable shall be made as soon as practicable following a Participant’s
termination of employment or death. To the extent permitted by law, if the
present value of a Pension Allowance exceeds $5,000 or after March 28, 2005,
$1,000, upon an initial determination as to its present value, the present value
of the Pension Allowance shall be re-determined annually as of the first day of
each subsequent Plan Year. Any lump sum benefit payable shall be made as soon as
practicable following the determination that the amount qualifies for
distribution under the provisions of this paragraph. In the event a Participant
is not entitled to any Pension Allowance upon his or her termination of
employment, he or she shall be deemed cashed-out as of the date he or she
terminated service. If a non-vested Participant who is deemed cashed-out is
subsequently re-employed under circumstances where the Participant’s prior
service is restored, he or she shall be deemed to have repaid such amount
together with interest as described in Section 3.03.

5.02 Optional Forms of Payment

(a) CEI Participant A CEI Participant may, subject to the provisions of
Section 5.03, elect to receive his or her benefit in the form of a Cash Balance
Single Sum Payment in lieu of any other benefit under the Retirement Plan.

(b) CECONY Participant and CEI Participant

 

  (1) Optional Forms Unless specifically stated otherwise, effective as of
December 1, 1996, a unmarried CECONY Participant and an unmarried CEI
Participant may, subject to the provisions of Section 5.03, elect to convert the
Pension Allowance otherwise payable to him or her in the normal form of a single
life annuity into an Actuarially Equivalent Benefit. A married CECONY
Participant and a married CEI Participant may elect to convert his or her
Pension Allowance payable in the normal form as a qualified joint and 50%
surviving spouse annuity, into an optional benefit. The applicable factors for
converting the single life annuity or the qualified joint and 50% surviving
spouse annuity into an optional form are set forth in Appendix A.

 

- 75 -



--------------------------------------------------------------------------------

  (2) Twelve Year Certain and Life Annuity Option This form provides a modified
Pension Allowance payable during the CECONY or CEI Participant’s life, reduced
by the appropriate factor in Appendix A, for such married or unmarried CECONY or
CEI Participant. If an unmarried CECONY or CEI Participant dies within the first
144 months after his or her Annuity Starting Date, the balance of those 144
monthly payments will be paid to one or more primary Beneficiaries named by him
or her when he or she elected the option. If the Participant failed to designate
a Beneficiary, the remainder is payable to the Participant’s estate. If the
Participant named a primary but not contingent Beneficiary and the primary
Beneficiary predeceases the Participant, then the remaining payments will be
payable to the Participant’s estate. If the designated primary Beneficiary does
not survive the full 144 months following the Participant’s Annuity Starting
Date and the Participant does not or did not name a contingent Beneficiary, then
the remaining payments will be payable to the designated primary Beneficiary’s
estate. In the case of a married CECONY or CEI Participant, the remaining
payments will go to the Surviving Spouse, or if the Surviving Spouse does not
survive the full 144 months following the Participant’s Annuity Starting Date,
to one or more Beneficiaries named by such Participant. So long as the primary
or, if applicable, contingent, Beneficiary survivors the Participant, the
Beneficiary’s estate will receive any of the 144 guaranteed payments which
remain to be paid following the death of the Beneficiary. The Retirement Plan
may, in its discretion, upon the request of the legal representative of the
estate, pay to the estate the present value of all remaining payments,
discounted by the rate utilized to calculate the appropriate factors set forth
in the applicable Appendix A as in effect on the date of the Participant’s
death. If the Surviving Spouse is the Beneficiary, the Surviving Spouse will
receive a surviving spouse annuity equal to 50% of the amount of the reduced
twelve year certain annuity, commencing on the later of the expiration of the
144-month period or the Participant’s death.

 

- 76 -



--------------------------------------------------------------------------------

  (3) Twelve Year Certain and Life Annuity — CECONY Weekly Participant-1 A
married CECONY Weekly Participant –1 may elect this 12 –Year Certain and Life
Annuity Option and designate someone other than his or her spouse as the
Beneficiary. If the CECONY Weekly Participant –1 dies within 144 months after
his or her Annuity Starting Date, the balance of the 144 monthly payments will
be paid to his or her Beneficiaries, as provided above. In order for a married
CECONY Weekly Participant –1 to elect this option, his or her spouse must both
consent to the waiver of his or her surviving spouse annuity and, if applicable,
to the designation of another Beneficiary.

 

  (4) Joint and 100% Surviving Spouse Annuity A reduced Pension Allowance
payable during the Participant’s life, and after his or her death, the same
reduced amount payable during the life of, and to, his or her Surviving Spouse.
At the election of the Participant, the option may include a pop-up feature, as
described below:

 

  (i) If the Participant does not elect the pop-up feature, then the amount
payable for the life of the Participant shall be equal to the reduced Pension
Allowance otherwise payable to the Participant, as such is reduced by the
appropriate factor in Appendix A. The Surviving Spouse shall receive for his or
her life an annuity equal to the reduced amount payable to the Participant
(before giving effect to any option elected under Section 5.02(b)(3) below).

 

- 77 -



--------------------------------------------------------------------------------

  (ii) If the Participant elects the pop-up feature, then the amount payable to
the Participant during the period that both the Participant and his or her
spouse are alive shall be the reduced Pension Allowance otherwise payable to the
Participant, as such is reduced by the appropriate factor in Appendix A. The
amount payable to the Participant during any period subsequent to the death of
his or her spouse shall be equal to the Pension Allowance otherwise payable to
the Participant in the absence of an election under this paragraph.

 

  (5) Joint and 75% Surviving Spouse Annuity Effective January 1, 2008, a
Participant may elect a Joint and 75% Surviving Spouse Annuity. This optional
form of Pension Allowance is a reduced Pension Allowance payable during the
Participant’s life. After his or her death, 75% of his or her reduced Pension
Allowance is payable during the life of, and to, his or her Surviving Spouse. At
the election of the Participant, the option may include a pop-up feature, as
described below:

 

  (i) If the Participant does not elect the pop-up feature, then the amount
payable for the life of the Participant shall be equal to the reduced Pension
Allowance otherwise payable to the Participant, as such is reduced by the
appropriate factor in Appendix A. The Surviving Spouse shall receive for his or
her life an annuity equal to the 75% of the reduced amount payable to the
Participant (before giving effect to any option elected under Section 5.02(b)(3)
below).

 

  (ii) If the Participant elects the pop-up feature, then the amount payable to
the Participant during the period that both the Participant and his or her
spouse are alive shall be the reduced Pension Allowance otherwise payable to the
Participant, as such is reduced by the appropriate factor in Appendix A. The
amount payable to the Participant during any period subsequent to the death of
his or her spouse shall be equal to the Pension Allowance otherwise payable to
the Participant in the absence of an election under this paragraph.

 

- 78 -



--------------------------------------------------------------------------------

  (6) Level Income Option

 

  (1) Subsections (i) through (v) apply to a Level income option distribution
that begins before January 1, 2005.

 

  (i) A Participant whose Annuity Starting Date precedes his or her Social
Security Retirement Age may elect to receive his or her Pension Allowance under
the Level Income Option. He or she may further elect as a leveling month, for
purposes of (ii) below, either the month following the month in which he or she
reaches age 62 or the earliest month for which he or she is eligible to receive
unreduced Social Security benefits (“Leveling Month”). The election of this
option may be made in addition to an election for a Twelve Year Certain and Life
Option or a Joint and 100% Surviving Spouse Annuity, as referred to above.

 

  (ii) If a Participant elects this option, the amount payable to him or her
during the period commencing with his or her Annuity Starting Date and ending
with the month prior to the Leveling Month shall be increased from the otherwise
payable Pension Allowance. The amount payable during the period commencing with
the Leveling Month and ending in the month of the Participant’s death shall be
decreased from the Pension Allowance otherwise payable to the Participant, in
both cases, based on factors specified in Appendix A. The present value of the
benefit payable under this option shall be equal to the present value of the
Pension Allowance otherwise payable to the Participant, determined on the
actuarial bases specified in Appendix A.

 

- 79 -



--------------------------------------------------------------------------------

  (iii) The amounts payable under this option shall be determined on the basis
of an estimate of the Social Security benefit that the Participant would be
eligible to commence to receive in the Leveling Month. The amount payable for
the month next preceding the Leveling Month shall be approximately equal to the
sum of the amount payable for the Leveling Month plus the estimated Social
Security benefit commencing in the Leveling Month, without taking into account
any prospective cost of living adjustment pursuant to Section 11.02 of the
Retirement Plan.

 

  (iv) The amount payable to the Participant under this option shall not be
adjusted after the Participant’s Annuity Starting Date, and prior to the
Leveling Month, regardless of any difference between the estimate taken into
account in the determination thereof and the Social Security benefits actually
paid or payable to the Participant, and regardless of whether the Participant
elects to commence receipt of Social Security benefits in any month other than
the Leveling Month. Commencing in the Leveling Month, the amount payable to a
Participant shall be reduced by an amount equal to the product of (I) the
estimated Social Security benefit taken into account for purposes of
subparagraph (iii) and (II) a fraction, the numerator of which shall be the
amount payable to the Participant in the month next preceding the Leveling
Month, taking into account any cost of living adjustments pursuant to
Section 11.02, and the denominator of which shall be the amount determined to be
payable as of the Participant’s Annuity Starting Date, in accordance with
subparagraph (ii) above.

 

  (v)

If a Participant who elects to receive his or her Pension Allowance under this
Leveling Income option, has also made an election to receive either a Twelve
Year Certain and Life Option, a Joint and 100% Survivor Spouse Annuity Option,
or

 

- 80 -



--------------------------------------------------------------------------------

 

a Joint and 75% Survivor Spouse Annuity Option, then the amount of Pension
Allowance taken into account in the determination under subparagraph (iii) above
shall be the amount payable to the Participant after giving effect to his or her
otherwise Pension Allowance amount. In such event, the Participant’s election to
receive his or her Pension Allowance under this option shall have no effect on
the amount payable to his or her Surviving Spouse or Beneficiary under any other
election he or she has made. In the event that the amount payable to a
Participant who has elected to receive his or her Pension Allowance under this
option and also made an election to receive a Joint and 100% Surviving Spouse
Annuity or a Joint and 75% Surviving Spouse Annuity with a Pop-Up Feature is
increased on account of the death of his or her spouse, the amount of such
increase shall be disregarded for purposes of subparagraph (iv).

 

  (2) Subsection (i) and (ii) applies to a level income option distribution that
begins on and after January 1, 2005.

 

  (i) Effective for distributions commencing on and after January 1, 2005, the
total amount of a Pension Allowance payable as a Level Income Option will be
determined on the basis of the IRS Mortality Table and the Adjusted IRS Interest
Rate, as in effect for the Participant’s “reference Annuity Starting Date” and,
if applicable, in accordance with subsection (ii) below. If the Participant is a
CECONY Local 3-1 Employee who elects the Level Income Option, his or her Pension
Allowance will be determined based on the IRS Mortality Table and the IRS
Interest Rate as in effect on the Participant’s “reference Annuity Starting
Date.” Solely for purposes of this subsection, a Participant’s “reference
Annuity Starting Date” shall be January 1 of the calendar year in which his
actual Annuity Starting Date occurs.

 

- 81 -



--------------------------------------------------------------------------------

  (ii) If a Participant has a Pension Allowance that takes into account
Accredited Service before January 1, 2005, the amount of his or her Pension
Allowance payable as a Level Income Option will be the greater of (A) the amount
of his or her accrued Pension Allowance as of December 31, 2004, and calculated
in accordance solely with subsection 5.02(b)(5)(aa), supra, or (B) the amount of
his or her total Pension Allowance determined solely in accordance with this
subsection 5.02(b)(5)(bb)(i).

If a Participant dies after Pension Allowance payments have commenced, any
payments continuing on to his or her Surviving Spouse or Beneficiary shall be
distributed at least as rapidly as under the method of distribution being used
as of the Participant’s date of death.

 

  (7) Cash Out Option

 

  (i) A CECONY Participant who is not a Rule of 75 Participant may elect to
receive the Pension Allowance otherwise payable to him or her in the form of a
Cash Out. The election to receive a Cash Out may be made at any time subsequent
to the CECONY Participant’s termination of employment, so long as the
Participant has made no other election, and prior to the date on which the
CECONY Participant becomes a Rule of 75 Participant and will be subject to the
provisions of Section 5.03. A CECONY Participant will not be eligible to receive
a Cash Out after he or she has become a Rule of 75 Participant, regardless of
whether he or she was a Rule of 75 Participant at the time of his or her
termination of employment from the Company or an Affiliate.

 

- 82 -



--------------------------------------------------------------------------------

  (ii) The Cash Out is a lump sum payment representing the present value of the
deferred vested Pension Allowance payable to the Participant, in the form of a
single life annuity, at Normal Retirement Date. Effective January 1, 1997, the
amount of a Cash Out will be the greater of (A) the product of the deferred
vested Pension Allowance amount determined in accordance with Section 4.05(a)
and the Consolidated RPA ‘94 Lump Sum Conversion Factor, as in effect for the
Participant’s Annuity Starting Date, for the Participant’s age in such month, or
(B) the product of the deferred vested Pension Allowance amount determined in
accordance with Section 4.05(a), taking into account only the Participant’s
employment and Annual Basic Straight-Time Compensation prior to January 1, 1997,
and the factor in Appendix A, Section A-1, Table B for the Participant’s age as
of his or her Annuity Starting Date. For the purpose of the foregoing sentence,
a Participant’s age in any month shall be his or her age on the birthday nearer
in time to the first of such month.

 

  (iii) In lieu of the Cash Out, a CECONY Participant who is eligible to elect
to receive a Cash Out may receive an immediate annuity, commencing in the month
in which the Cash Out would otherwise have been payable, in accordance with the
provisions of Section 5.03. The amount of such immediate annuity shall be the
amount determined by dividing the Cash Out, computed in accordance with
paragraph (i)(A) above, by an annuity conversion factor determined on the basis
of the IRS Mortality Table, the Adjusted IRS Interest Rate, and the
Participant’s age as of the month of determination. If the Participant is a
CECONY Local 3-1 Employee, the amount of the immediate annuity is determined by
dividing the Cash Out by an annuity conversion factor determined on the basis of
the IRS Mortality Table, the IRS Interest Rate and the Participant’s age as of
the month of determination.

 

- 83 -



--------------------------------------------------------------------------------

  (8) Single Life Annuity Option

 

  (i) This optional form of payment is also available to a married CECONY Weekly
Participant –1. A married CECONY Weekly Participant –1 may elect a single life
annuity payable for his or her life. If he or she selects this option, his or
her spouse must consent to this form of distribution in accordance with the
appropriate election and waiver requirements set forth in Section 5.03.

(c) O&R Participant

An O&R Participant may, subject to Section 5.03, elect to convert his or her
Pension Allowance otherwise payable into an Actuarial Equivalent optional form
of benefit, in accordance with one of the options described below. If a person
other than the spouse of the O&R Participant is named as the contingent
annuitant under an option, the value of the Pension Allowance payable to the O&R
Participant under the option will in no event be less than fifty-one percent of
the total value of the benefits payable to the O&R Participant and contingent
annuitant.

 

  (1) Joint and 100% Survivor Annuity A modified Pension Allowance payable
during the O&R Participant’s life, with the provision that, on his or her death,
the modified Pension Allowance shall be paid during the life of, and to, the
surviving contingent annuitant who was nominated by the Participant by written
designation duly filed with, and receipt acknowledged by, the Plan Administrator
when the O&R Participant elected the option.

 

  (2)

Joint and 50% Survivor Annuity A modified Pension Allowance payable during the
O&R Participant’s life, with the provision that, after his or her death, a
Pension Allowance at one half the rate of his or her modified Pension Allowance
shall be paid during the life of, and to, the surviving

 

- 84 -



--------------------------------------------------------------------------------

 

contingent annuitant who was nominated by him or her by written designation duly
filed with, and receipt acknowledged by, the Plan Administrator when he or she
elected the option. This is the normal form of payment of the Normal Retirement
Allowance for an O&R Participant who is married on his or her Annuity Starting
Date, with the Participant’s spouse as contingent annuitant, as provided in
Section 5.01(c).

 

  (3) Joint and 100% Survivor Annuity with Pop-Up Feature A modified Pension
Allowance payable during the O&R Participant’s life, with the provision that, on
his or her death, it shall be paid during the life of, and to, the contingent
annuitant nominated by him or her by written designation duly filed with, and
receipt acknowledged by, the Plan Administrator when he or she elected the
option, if the contingent annuitant is surviving at the time of the O&R
Participant’s death. If the designated contingent annuitant predeceases the O&R
Participant, the Pension Allowance payable to the O&R Participant for months
following the death of the contingent annuitant will increase to the Pension
Allowance payable for the O&R Participant’s life with no further benefits
payable following the O&R Participant’s death.

 

  (4) Joint and 50% Survivor Annuity With Pop-Up Feature A modified Pension
Allowance payable during the O&R Participant’s life, with the provision that
after his or her death a Pension Allowance at one-half the rate of his or her
modified Pension Allowance will be paid during the life of, and to, the
contingent annuitant nominated by him or her by written designation duly filed
with, and receipt acknowledged by, the Plan Administrator when he or she elected
the option, if the contingent annuitant is surviving at the time of the O&R
Participant’s death. If the designated contingent annuitant predeceases the O&R
Participant, the Pension Allowance payable to the O&R Participant for months
following the death of the contingent annuitant will increase to the Pension
Allowance payable for the O&R Participant’s life with no further benefits
payable following the O&R Participant’s death.

 

- 85 -



--------------------------------------------------------------------------------

  (5) Joint and 75% Survivor Annuity A modified (reduced) Pension Allowance
payable during the O&R Participant’s life, with the provision that, on his or
her death, 75% of the modified Pension Allowance shall be paid during the life
of, and to, the surviving contingent annuitant who was nominated by the
Participant by written designation duly filed with, and receipt acknowledged by,
the Plan Administrator when the O&R Participant elected the option.

 

  (6) Joint and 75% Survivor Annuity With Pop-Up Feature A modified (reduced)
Pension Allowance payable during the O&R Participant’s life, with the provision
that after his or her death a Pension Allowance at 75% the rate of his or her
modified Pension Allowance will be paid during the life of, and to, the
contingent annuitant nominated by him or her by written designation duly filed
with, and receipt acknowledged by, the Plan Administrator when he or she elected
the option, if the contingent annuitant is surviving at the time of the O&R
Participant’s death. If the designated contingent annuitant predeceases the O&R
Participant, the Pension Allowance payable to the O&R Participant for months
following the death of the contingent annuitant will increase to the Pension
Allowance payable for the O&R Participant’s life with no further benefits
payable following the O&R Participant’s death.

 

  (7) Option Forms Use of Actuarial Tables The optional forms of benefit amounts
set forth for an O&R Participant will be calculated in accordance with the
actuarial tables in Appendix A, Section A-2, Tables A through F.

 

- 86 -



--------------------------------------------------------------------------------

5.03 Election of Options

(a) No Consent for Certain Options A married Participant’s election of any
option is effective only if Spousal Consent to the election is received by the
Plan Administrator. However, Spousal Consent is not required if:

 

  (1) the option provides for monthly payments to his or her spouse for life
after the Participant’s death, in an amount equal to at least 50% but not more
than 100% of the monthly amount payable under the option to the Participant, and

 

  (2) the option is no greater than the Actuarial Equivalent of the qualified
joint and survivor annuity.

(b) Written Explanation or Consent Each Employer shall furnish to each
Participant a written explanation in non-technical language of the terms and
conditions of the Pension Allowance payable to the Participant in the applicable
normal and optional forms of Pension Allowance to the Participant. Such
explanation shall include a general description of the eligibility conditions
for, and the material features and amounts payable under, the optional forms of
Pension Allowance under the Plan, any rights the Participant may have to defer
commencement of his or her Pension Allowance, the requirement for Spousal
Consent, if applicable, as provided in paragraph (a) above, and the right of the
Participant to make, and to revoke, elections.

(c) CECONY Weekly Participant – 1 Special Rules In addition to the explanation
provided above, an Employer will furnish to each CECONY Weekly Participant –1 a
written explanation in non-technical language of the terms and conditions of the
actuarial equivalent forms of Pension Allowances. In particular, the Employer
will give each CECONY Weekly Participant –1 a written notice explaining (i) the
spouse’s death benefit provisions, (ii) the financial effect thereof and the
Participant’s right to elect to waive such coverage, (iii) the necessity of the
spouse’s consent and acknowledgment in order to validate the Participant’s
election, and (iv) the right of the CECONY Weekly Participant –1 to make, and
the effect of, a revocation of the waiver of the spouse’s death benefit.

 

- 87 -



--------------------------------------------------------------------------------

A CECONY Weekly Participant –1 may elect to waive coverage of the spouse’s death
benefit and avoid the adjustments made for coverage for the spouse’s death
benefit protection. The election to waive coverage must be made by delivery of a
properly completed written notice of such election to the Plan Administrator.
Such election must be in the form prescribed by or acceptable to the Plan
Administrator, and will be effective only upon filing with and acknowledgment of
receipt by the Plan Administrator. Spousal consent is not necessary if it is
established to the satisfaction of the Plan Administrator that such consent
cannot be obtained because there is no spouse; the spouse cannot be located; or
there exist other reasons as may be prescribed in regulations of the Secretary
of the Treasury. An election to waive the spouse’s death benefit coverage, in
order to be valid, must have the signed written consent of the Participant’s
spouse and must specifically acknowledge the effect of the waiver election as
well as the specific designation of someone other than his or her spouse as
Beneficiary. The spouse’s signature to such consent and acknowledgment must be
witnessed by the Plan Administrator or a Plan Administrator’s delegate, or must
be notarized by a notary public. Any consent by a spouse (or establishment that
the spouse’s consent cannot be obtained) shall be effective only with respect to
such spouse, to such optional form, and to such designated alternate
beneficiary.

Any such waiver election may be revoked by written notice of the CECONY Weekly
Participant –1 delivered to the Plan Administrator prior to his or her Annuity
Starting Date. In all cases, the elections to waive coverage and the revocations
of such elections shall be prospective only, effective upon filing with and
acknowledgement of receipt by the Plan Administrator.

(d) Timing for Giving Notice Each Employer shall provide the written explanation
required by this Section 5.03 no more than 90 days and no less than 30 days
prior to the Participant’s Annuity Starting Date. A Participant’s Annuity
Starting Date may not occur less than 30 days after receipt of the notice. An
election for an optional form shall be made on a form provided by the Plan
Administrator and must be made during the 90-day period ending on the
Participant’s Annuity Starting Date, but not prior to the date the Participant
receives such written explanation.

 

- 88 -



--------------------------------------------------------------------------------

(e) Cash Out Special Timing Notwithstanding the timing requirements for notices
and elections regarding Surviving Spouse’s death benefits or joint and survivor
annuities, a CECONY Participant, other than a Rule of 75 CECONY Participant,
may, after having received the written explanation, affirmatively elect to have
his or her benefit commence, or to receive his or her benefit in the form of a
Cash Out, as applicable, sooner than 30 days following his or her receipt of the
written explanation provided all of the following requirements are met:

 

  (1) the Plan Administrator clearly informs the Participant that he or she has
a period of at least 30 days after receiving the explanation to decide when to
have his or her benefits begin and, if applicable, to choose a particular
optional form of payment;

 

  (2) the Participant affirmatively elects a date for his or her benefits to
begin and, if applicable, an optional form of payment, after receiving the
explanation;

 

  (3) the Participant is permitted to revoke his or her election until the later
of his or her Annuity Starting Date or seven days following the day he or she
received the explanation;

 

  (4) payment does not commence less than seven days following the day after the
explanation is received by the Participant; and

 

  (5) the Participant’s Annuity Starting Date is after the date the explanation
is provided.

(f) Revocation An election of an option may be revoked on a form provided by the
Plan Administrator, and subsequent elections and revocations may be made at any
time and from time to time during the election periods. An election of an
optional form of benefit shall be effective on the Participant’s Annuity
Starting Date and may not be modified or revoked after his or her Annuity
Starting Date unless he or she is a CECONY Weekly Participant-1 and is revoking
his or her waiver of the Spousal benefits as explained above. A revocation of
any election shall be effective when the completed form is filed with the Plan

 

- 89 -



--------------------------------------------------------------------------------

Administrator. If a Participant who within the applicable time period, has
elected, an optional form of benefit dies before the date the election of the
option becomes effective, the election shall be given effect. If the Beneficiary
designated under an option dies before the date the election of the option
becomes effective, the election shall be revoked.

5.04 Commencement of Payments

(a) Except as otherwise provided in Article 4 or this Article 5, payment of a
Participant’s Pension Allowance will begin as soon as administratively
practicable following the latest of (i) the Participant’s 65th birthday,
(ii) the fifth anniversary of the date on which he or she became a Participant,
or (iii) the date he or she terminates service with the Company or an Affiliate,
(but not more than 60 days after the close of the Plan Year in which the latest
of (i), (ii) or (iii) occurs).

(b) Notwithstanding the preceding paragraph, payment of any Participant’s
Pension Allowance will begin not later than April 1 of the calendar year
following the later of the calendar year in which he or she attains age 70 1/2
or terminates employment. In the case of an employee or Participant who is a 5%
owner, his or her “required beginning date” means the April 1st of the calendar
year following the calendar year in which he or she attains age 70 1/2. For
purposes of Code Section 401(a)(9), a 5% owner is an Employee who is a 5% owner
as defined in Code Section 416 with respect to the Plan Year ending in the
calendar year in which the Employee attains age 70 1/2.

5.05 Distribution Limitation

Notwithstanding any other provision of this Article 5, all distributions from
this Retirement Plan will conform to the regulations issued under Code
Section 401(a)(9), including the incidental death benefit provisions of Code
Section 401(a)(9)(G). Further, such regulations shall override any plan
provision that is inconsistent with Code Section 401(a)(9). Any and all
distributions from the Retirement Plan will be consistent and in compliance with
Treasury Regulations issued and published in April 2002 and June 2004. If
Treasury Regulations are published in the future under Code Section 401(a)(9),
the Retirement Plan will ensure that all distributions conform to subsequent
changes or modifications. The life expectancies of Participants and their
spouses shall not be recalculated.

 

- 90 -



--------------------------------------------------------------------------------

In order to satisfy Code section 401(a)(9), distributions of the Participant’s
entire interest must be paid in the form of periodic annuity payments for the
Employee’s life (or the joint lives of the Employee and Beneficiary) or over a
period certain that does not exceed the maximum length of the period certain
determined in accordance with Section 1.401(a)(9)-6, A-3 of the Treasury
Regulations. The interval between payments for the annuity must be uniform over
the entire distribution period and must not exceed one year. Once payments have
commenced over a period, the period may only be changed in accordance with
Section 1.401(a)(9)-6, A-13. Annuity payments must satisfy the minimum
distribution incidental benefit requirements. Except as otherwise provided, all
payments must be non increasing.

The annuity may be a life or joint and survivor annuity with a period certain if
the life or lives, if applicable, and period certain each meet the requirements
of Section 1.401(a)(9)-6. Annuity payments must commence on or before the
Participant’s required beginning date. The first payment, which must be made on
or before the Participant’s required beginning date, must be the payment which
is required for one payment interval. The second payment need not be made until
the end of the next payment interval even if that payment interval ends in the
next calendar year. Similarly, in the case of distributions commencing after
death in accordance with section 401(a)(9)(B)(iii) and (iv), the first payment,
which must be made on or before the date determined under A-3(a) or
(b) (whichever is applicable) of § 1.401(a)(9)-3, must be the payment which is
required for one payment interval. Payment intervals are the periods for which
payments are received, e.g., bimonthly, monthly, semi-annually, or annually. All
benefit accruals as of the last day of the first distribution calendar year must
be included in the calculation of the amount of annuity payments for payment
intervals ending on or after the employee’s required beginning date.

 

- 91 -



--------------------------------------------------------------------------------

5.06 Direct Rollover of Certain Distributions

(a) Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee’s election under this Article, a distributee may
elect, at the time and in the manner prescribed by the Plan Administrator, to
have any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the distributee in a direct rollover.

(b) The following definitions apply to the terms used in this Section:

 

  (1) An “eligible rollover distribution” is any distribution of all or any
portion of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Code Section 401(a)(9); the
portion of any distribution that is not includible in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
employer securities); and any distribution where all otherwise eligible
distributions are expected to total less than $200;

 

  (2) An “eligible retirement plan” is an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), an annuity plan described in Code Section 403(a) or 403(b),
a government plan described in Code Section 457, or a qualified trust described
in Code Section 401(a), that accepts the distributee’s eligible rollover
distribution. However, in the case of an eligible rollover distribution to the
Surviving Spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity;

 

- 92 -



--------------------------------------------------------------------------------

  (3) A “distributee” includes an Employee or former Employee. In addition, the
Employee’s or former Employee’s Surviving Spouse and the Employee’s or former
Employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are distributees
with regard to the interest of the spouse or former spouse; and

 

  (4) A “direct rollover” is a payment by the Retirement Plan to the eligible
retirement plan specified by the distributee.

In the event that the provisions of this Section 5.06 or any part thereof cease
to be required by law as a result of subsequent legislation or otherwise, this
Section or any applicable part thereof shall be ineffective without the
necessity of further amendments to the Retirement Plan.

Effective as of March 28, 2005, this Plan does not permit mandatory
distributions; that is distributions without the consent of the Participant, in
any amount that exceeds $1,000. However, in the unlikely event a distribution in
an amount exceeding $1,000 is made without the Participant’s consent and before
the Participant attains the later of age 62 or Normal Retirement Age, and the
Participant does not elect to have such distribution paid directly to an
eligible retirement plan specified by the Participant in a direct rollover or to
receive the distribution directly, then the distribution will be paid in a
direct rollover to an individual retirement plan designated by the Plan
Administrator.

 

- 93 -



--------------------------------------------------------------------------------

Article VI

Contributions

6.01 Employers’ Contributions

It is the intention of the Company and the Employers to continue the Plan, make
the contributions that are necessary to maintain the Plan on a sound actuarial
basis and to meet the minimum funding standards prescribed by law. However,
subject to the provisions of Article X, an Employer may discontinue its
contributions for any reason at any time. Any Participant forfeitures shall be
used to reduce the Employers’ contributions otherwise payable.

6.02 Return of Contributions

(a) Employers’ contributions are conditioned upon their deductibility under Code
Section 404. If all or part of the deductions are disallowed by the Internal
Revenue Service, the portion of the contributions to which that disallowance
applies will be returned to the Employers without interest, but reduced by any
investment loss attributable to those contributions. The return will be made
within one year after the date of the disallowance of the deduction.

(b) The Employers may recover without interest the amount of their contributions
to the Plan made on account of a mistake in fact, reduced by any investment loss
attributable to those contributions, if recovery is made within one year after
the date of those contributions.

6.03 Non-Contributory Nature

No contributions by any Employee or Participant to the Retirement Plan shall be
required or permitted hereunder.

 

- 94 -



--------------------------------------------------------------------------------

Article VII

Administration of Plan

7.01 Named Fiduciaries

(a) The Board has appointed those persons who occupy the positions of Chief
Executive Officer, Chief Financial Officer and Chief Accounting Officer of
CECONY as the Named Fiduciaries of the Plan. The Named Fiduciaries shall have
the joint authority to control and manage the operation and administration of
the Plan, including the appointment of the Plan Administrator. The Named
Fiduciaries may, in their sole and absolute discretion, designate one or more
committees or individuals to serve as the Plan Administrator or in other
fiduciary capacities responsible for the management, operation and
administration of the Plan and/or investment of the trust and the Plan assets.
CECONY also may designate other persons who, upon acceptance of such
designation, shall serve as Named Fiduciaries either instead of or in addition
to those holding the aforementioned offices. Any such designation and acceptance
shall be in writing and retained by the Plan Administrator.

(b) The Named Fiduciaries may allocate fiduciary responsibilities among
themselves, and may designate other persons to carry out fiduciary
responsibilities, other than those granted to the Trustee under the trust
agreement adopted for use in implementing the Plan, in accordance with the
following procedure:

 

  (1)

The Chief Executive Officer of CECONY shall allocate fiduciary responsibilities
among the Named Fiduciaries in writing, and the acceptance of such
responsibilities by the Named Fiduciaries shall be in writing. Any designation
by a Named Fiduciary of persons to carry out fiduciary responsibilities, other
than those granted to the Trustee under the trust agreement adopted for use in
implementing the Plan, shall be in writing, a copy of which shall be delivered
to the designee, and shall

 

- 95 -



--------------------------------------------------------------------------------

 

specify the fiduciary responsibilities to be carried out by the designee.
Written notice of any such designation shall be given to all other Named
Fiduciaries by the Named Fiduciary making the designation. Any such allocations,
acceptances and designations shall be retained by the Plan Administrator.

 

  (2) A Named Fiduciary, or a fiduciary designated by a Named Fiduciary, may
employ one or more persons to render advice with regard to any responsibility
such fiduciary has under the Plan.

 

  (3) One or more of the Named Fiduciaries may direct the Trustee to invest all
or any part of the trust fund held by the Trustee in investments consistent and
in accordance with the Plan’s investment policy, including but not limited to,
investments in insurance policies and contracts, including group annuity
contracts, and in tax-exempt group trusts, and from time to time to liquidate
any such investment in whole or in part.

 

  (4) The Named Fiduciaries shall have the powers granted to them under the
trust agreement adopted for use in implementing the Retirement Plan.

7.02 Duties of Plan Administrator

(a) The Plan Administrator shall have such duties and powers as may be necessary
to discharge its duties hereunder, including but not by way of limitation, the
following:

 

  (1) to authorize any agent to execute or deliver any instrument or make any
payment on its behalf;

 

  (2) to retain counsel, employ agents and provide for such clerical,
accounting, actuarial and consulting services as it may require in carrying out
the provisions of the Plan;

 

  (3) to delegate to other persons all or such portion of its duties under the
Retirement Plan, other than those granted to the Trustee under the trust
agreement adopted for use in implementing the Retirement Plan, as the Plan
Administrator, in his or her sole discretion, shall decide and in accordance
with ERISA Section 405;

 

- 96 -



--------------------------------------------------------------------------------

  (4) to decide all claims and questions of eligibility, and determine the
amount, manner and time of payment of any benefit hereunder, and to construe and
interpret the Plan or other plans as may be necessary in conjunction herewith;

 

  (5) to make and enforce such rules and regulations as the Plan Administrator
deems necessary or proper for the efficient administration and operation of the
Plan;

 

  (6) to prescribe procedures to be followed by Participants or Beneficiaries
filing applications for benefits;

 

  (7) to exercise such authority and responsibility, and perform such duties, as
may be required in order to comply with ERISA and governmental regulations
issued there under regarding records of Participants’ service, accrued benefits,
and non-forfeitable benefits under the Plan;

 

  (8) to provide notifications to Participants, and file such annual reports as
shall be required with the Internal Revenue Service, the Department of Labor and
the Pension Benefit Guaranty Corporation;

 

  (9) to receive and review the annual actuarial valuation of the Plan made by
the actuary, and the regular reports of the Trustee regarding the financial
condition, receipts and disbursements of the trust fund;

 

  (10) to furnish to the Employers, upon request, such annual reports with
respect to the administration of the Retirement Plan as are reasonable and
appropriate;

 

  (11) to receive service of legal process, as agent for the Plan; and

 

  (12) to authorize the payment of reasonable and necessary expenses for the
administration and operation of the Retirement Plan.

(b) The Plan Administrator shall have the authority to amend the Plan as
follows:

 

  (1) in accordance with action by the Board, to amend Appendix B to specify
that an Affiliate will become an Employer and to provide for any special terms
and conditions applicable to Participants employed by the Employer;

 

- 97 -



--------------------------------------------------------------------------------

  (2) to amend Appendix E to specify the method for determining and to determine
the amount payable from the 401(h) Account for benefits under the Retiree Health
Retirement Plan, pursuant to and for purposes of Section 12.06; and

 

  (3) to adopt certain amendments to the Retirement Plan, which are (a) required
or desirable in order to implement corporate transactions such as mergers,
acquisitions and divestitures; (b) required, necessary or recommended for
compliance with ERISA, the Code or other laws; or (c) necessary or desirable for
uniform or efficient administration. In all cases, any amendment(s) adopted by
the Plan Administrator shall neither materially nor significantly increase the
Employers’ or the Company’s obligations or adversely affect or reduce the
accrued benefits of Participants.

Any amendment adopted by the Plan Administrator pursuant to this Section shall
be in writing and shall be effective as of the date specified by the Plan
Administrator.

7.03 Meetings

The Plan Administrator will hold meetings upon such notice, at such place or
places, and at such time or times as the Plan Administrator may from time to
time determine.

7.04 Compensation and Bonding

The Named Fiduciaries and the Plan Administrator will not receive any
compensation from the Retirement Plan for their services as such, and no bond or
other security need be required of them in those capacities in any jurisdiction.

 

- 98 -



--------------------------------------------------------------------------------

7.05 Establishment of Rules

Subject to the limitations of the Retirement Plan, the Plan Administrator from
time to time will establish rules for the administration of the Plan and the
transaction of business. The Plan Administrator has discretionary authority to
interpret the Plan and to make factual determinations including but not limited
to, determination of an individual’s eligibility for Plan participation, the
right and amount of any benefit payable under the Plan and the date on which any
individual ceases to be a Participant. The determination of the Plan
Administrator as to the interpretation of the Plan or any disputed question
shall be conclusive and final to the extent permitted by applicable law. The
Plan Administrator, however, shall have no power to add to, subtract from or
modify any of the terms of the Retirement Plan, or to change or add to any
benefits provided by the Retirement Plan, or to waive or fail to apply any
requirements of eligibility for a pension under the Retirement Plan.

7.06 Prudent Conduct

The Named Fiduciaries and Plan Administrator will use that degree of care,
skill, prudence and diligence that a prudent person acting in a like capacity
and familiar with such matters would use in a similar situation.

7.07 Actuary

As an aid to the Employers in determining the amount of contributions payable to
the Retirement Plan, the actuary designated by the Named Fiduciaries or the Plan
Administrator will make annual actuarial valuations of the assets and
liabilities of the Retirement Plan, and will submit to the Plan Administrator
the rates of contribution which it recommends for use.

7.08 Maintenance of Accounts

The Plan Administrator will maintain accounts showing the fiscal transactions of
the Plan and will keep in convenient form such data as may be necessary for
actuarial valuations of the Retirement Plan.

7.09 Service in More Than One Fiduciary Capacity

Any individual, entity or group of persons may serve in more than one fiduciary
capacity with respect to the Plan and/or the funds of the Retirement Plan.

 

- 99 -



--------------------------------------------------------------------------------

7.10 Limitation of Liability

The Company, the members of its board of directors, the Employers and the
members of their board of trustees or directors, the Named Fiduciaries, the Plan
Administrator, and any officer, employee or agent of the Company or an Affiliate
shall not incur any liability individually or on behalf of any other individuals
for any act, or failure to act, made in good faith in relation to the Plan or
the funds of the Retirement Plan. However, this limitation does not act to
relieve any such individual or the Company or any Affiliate from a
responsibility or liability for any fiduciary responsibility, obligation or duty
under Part 4, Title I of ERISA.

7.11 Indemnification

The Company, the members of its board of directors, the Employers and the
members of their board of trustees or directors, the Named Fiduciaries, the Plan
Administrator, and any officer, employee or agent of the Company or an Affiliate
are indemnified against any and all liabilities arising by reason of any act, or
failure to act, in relation to the Plan or the funds of the Retirement Plan,
including, without limitation, expenses reasonably incurred in the defense of
any claim relating to the Plan or the funds of the Retirement Plan, and amounts
paid in any compromise or settlement relating to the Plan or the funds of the
Retirement Plan, except for actions or failures to act made in bad faith or
which constitute a breach of fiduciary duty. The foregoing indemnification is
from the funds of the Retirement Plan to the extent of those funds and to the
extent permitted under applicable law; otherwise from the general assets of the
Employers. The provisions are in addition to any other indemnification provision
otherwise provided to any such individual by the Company or an Affiliate,
provided that there is no duplication of benefits under this Section 7.11 and
any such other provision.

 

- 100 -



--------------------------------------------------------------------------------

7.12 Appointment of Investment Manager

The Board of Trustees, in its sole discretion, determines the investment policy
for the Retirement Plan. However, a Named Fiduciary may, in its sole discretion,
and in accordance with the investment policy, appoint one or more investment
managers to manage the assets of the Plan (including the power to acquire and
dispose of all or part of such assets) as the Named Fiduciary designates. In
that event, the authority over and responsibility for the management of the
assets so designated is the sole responsibility of that investment manager.

For purposes of this Article, the term “investment manager” means an individual
firm, or entity who:

(a) has the power to manage, acquire or dispose of any asset of the Plan;

(b) is (i) registered as an investment advisor under the Investment Advisors Act
of 1940, (ii) a bank, as defined in that Act, or (iii) an insurance company
qualified to perform services described in paragraph (a) above; and

(c) has acknowledged in writing that he, she or it is a fiduciary with respect
to the Plan.

7.13 Expenses of Administration

All reasonable expenses that arise in connection with the administration of the
Plan, including but not limited to the compensation of the Trustee,
administrative expenses and proper charges and disbursements of the Trustee and
reasonable compensation and other expenses and charges of any enrolled actuary,
counsel, accountant, specialist, or other person who has been retained by the
Employers, Named Fiduciaries or Plan Administrator in connection with the
administration thereof, will be paid from the funds of the Plan held by the
Trustee under the trust agreement adopted for use in implementing the Plan, to
the extent not paid by the Employers. So long as such reimbursement is in
accordance with Department of Labor Regulation 29 CFR 2550.408c-2(b)(3), the
funds of the Plan may also reimburse the Employers for compensation paid by the
Employers to employees of the Employers who perform services to the Plan.

 

- 101 -



--------------------------------------------------------------------------------

7.14 Claims and Review Procedures

(a) Applications for benefits and inquiries concerning the Plan (or concerning
present or future rights to benefits under the Plan) must be submitted in
writing to the Plan Administrator. An application for benefits must be submitted
on the prescribed form and signed by the Participant or, in the case of a
benefit payable after his or her death, by his or her Beneficiary, or a duly
authorized legal representative.

(b) In the event that an application for benefits is denied in whole or in part,
the Plan Administrator will notify the Participant or Beneficiary in writing of
the denial and of the right to review of the denial. The written notice will set
forth, in a manner calculated to be understood by the Participant or
Beneficiary, specific reasons for the denial, specific references to the
provisions of the Plan on which the denial is based, a description of any
information or material necessary for the Participant or Beneficiary to perfect
the application, an explanation of why the material is necessary, and an
explanation of the review procedure under the Retirement Plan. The written
notice from the Plan Administrator will be given to the Participant or
Beneficiary within a reasonable period of time, not more than 90 days, after the
Plan Administrator received the initial application, unless special
circumstances require further time for processing and the Participant or
Beneficiary is advised of the need and reason for the extension within the first
90-day period. The Participant or Beneficiary will also be informed of the date
by which the Plan Administrator expects to render the decision. In no event will
the initial decision be given more than 180 days after the Plan Administrator
received the application. The Plan Administrator has the authority to act with
respect to any appeal from a denial of benefits or a determination of benefit
rights.

 

- 102 -



--------------------------------------------------------------------------------

(c) A Participant or Beneficiary whose application for benefits was denied in
whole or part, or the Participant or Beneficiary’s duly authorized
representative, may appeal the denial by submitting to the Plan Administrator a
request for a review of the application within 60 days after receiving written
notice of the denial from the Plan Administrator. The Plan Administrator will
give the Participant or Beneficiary or his or her representative an opportunity
to review pertinent materials, other than legally privileged documents, in
preparing the request for a review. The request for a review must be in writing
and addressed to the Plan Administrator. The request for a review shall set
forth all of the grounds on which it is based, all facts in support of the
request and any other matters that the applicant deems pertinent. The Plan
Administrator may require the Participant or Beneficiary to submit such
additional facts, documents or other materials as it may deem necessary or
appropriate in making its review.

(d) The Plan Administrator will act on each request for a review within 60 days
after receipt, unless special circumstances require further time for processing
by the Plan Administrator and the Participant or Beneficiary is advised of the
need and reason for the extension. In no event will the decision on review be
rendered more than 120 days after the Plan Administrator received the request
for a review. The Plan Administrator will give prompt written notice of its
decision to the Participant or Beneficiary. In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
Participant or Beneficiary, the specific reasons for the decision and specific
references to the provisions of the Plan on which the decision is based. The
Plan Administrator has discretionary authority to administer the Plan, including
interpreting the terms, determining eligibility for, entitlement to and amount
of benefits under the Plan, determining any facts and resolving any questions
relevant to administration of the Plan and remedying and correcting any
ambiguities, inconsistencies or omissions in the Retirement Plan. Any action
taken by the Plan administrator pursuant to such discretionary authority shall
be conclusive and binding on all Participants, Beneficiaries and others.

 

- 103 -



--------------------------------------------------------------------------------

(e) The Plan Administrator shall adopt such rules, procedures and
interpretations of the Plan as deemed necessary or appropriate in carrying out
the Plan Administrator responsibilities under this Section 7.14.

(f) No legal action for benefits under the Plan may be brought unless and until
the Participant, Beneficiary claimant:

 

  (1) has submitted a written application for benefits in accordance with this
Section,

 

  (2) has been notified by the Plan Administrator that the application is
denied,

 

  (3) has filed a written request for a review of the application in accordance
with this Section, and

 

  (4) has been notified in writing that the Plan Administrator has affirmed the
denial of the application;

provided, however, that legal action may be brought after the Plan Administrator
has failed to take any action on the claim within the time prescribed by above.

 

- 104 -



--------------------------------------------------------------------------------

Article VIII

Management of Funds

8.01 Trustee

All the funds of the Plan shall be held by a Trustee appointed from time to time
by the Board under a trust instrument adopted, or as amended, by CECONY for use
in providing the benefits of the Plan and paying its expenses not paid directly
by the Employers. The assets of the Plan may be commingled by the Trustee with
the assets of another qualified defined benefit plan maintained by an Affiliate;
provided, however, that there shall be separate accounting for the beneficial
interest of each such plan in the commingled assets. The beneficial interest of
the trust fund under the Plan will be applied solely in accordance with the Plan
and shall not be available to provide benefits under any other qualified defined
benefit plan or for any other purpose. Expenses and taxes, to the extent paid
from the commingled trust assets, will be equitably divided between the trust
fund under the Plan and the trust fund under any other qualified defined benefit
plan.

8.02 Exclusive Benefit Rule

Except as otherwise provided in the Plan, no part of the corpus or income of the
funds of the Plan shall be used for, or diverted to, purposes other than for the
exclusive benefit of Participants and other persons entitled to benefits under
the Plan and paying Plan expenses not otherwise paid by the Employers, before
the satisfaction of all liabilities with respect to them. No person has any
interest in or right to any part of the earnings of the funds of the Plan, or
any right in, or to, any part of the assets held under the Plan, except as and
to the extent expressly provided in the Plan.

 

- 105 -



--------------------------------------------------------------------------------

Article IX

General Provisions

9.01 Nonalienation

(a) Except as required by any applicable law, or by paragraph (c), no benefit
under the Plan shall in any manner be anticipated, assigned or alienated, and
any attempt to do so shall be void. However, payment may be made in accordance
with the provisions of any judgment, decree, or order which creates for, or
assigns to, a spouse, former spouse, child or other dependent of a Participant
the right to receive all or a portion of the Participant’s benefits under the
Plan for the purpose of providing child support, alimony payments or marital
property rights to that spouse, child or dependent, and:

 

  (1) is made pursuant to a State domestic relations law,

 

  (2) does not require the Plan to provide any type of benefit, or any option,
not otherwise provided under the Plan, and

 

  (3) otherwise meets the requirements of Section 206(d) of ERISA, as amended,
as a qualified domestic relations order (“QDRO”), as determined by the Plan
Administrator. The Plan shall have written procedures in effect for determining
whether an order is a QDRO and, if so, for administering distributions under
QDROs. The procedures shall notify each person, specified in the order who is
entitled to payment of benefits under the Plan, of such procedures.

Notwithstanding the foregoing, a Participant whose benefit is in current pay
status may elect to make a voluntary and revocable assignment of such benefit,
not to exceed 10% of any benefit payment, provided the assignment is not for the
purpose of defraying administrative costs.

(b) If the present value of any series of payments under a QDRO amounts to
$5,000 or less, or beginning for distributions after March 28, 2005, $1,000, a
lump sum payment that is the Actuarial Equivalent, determined in the manner
described in Section 5.01, shall be made in lieu of the series of payments.

 

- 106 -



--------------------------------------------------------------------------------

(c) A Participant’s benefits under the Plan will be offset by the amount the
Participant is required to pay to the Plan under the circumstances set forth in
Code Section 401(a)(13).

9.02 Conditions of Employment Not Affected by Plan

The establishment of the Plan does not confer any legal rights upon any Employee
or other person for a continuation of employment, nor does it interfere with the
right of the Employers (which right is hereby reserved) to discharge any
Employee and to treat him or her without regard to the effect which that
treatment might have upon him or her as a Participant or potential Participant
in the Plan.

9.03 Facility of Payment

If the Plan Administrator finds that a Participant or other person entitled to a
benefit is unable to care for his or her affairs because of illness or accident
or because he or she is a minor, the Plan Administrator may direct, in his or
her sole discretion, that any benefit due him or her, unless claim has been made
for the benefit of the Participant by a duly appointed legal representative, be
paid to his or her spouse, a child, a parent or other blood relative, or to a
person with whom he or she resides. Any payment so made shall be a complete
discharge of the liabilities of the Plan for that benefit. Furthermore, if the
Plan Administrator receives from a Participant a power of attorney valid under
state law, the Plan Administrator will comply with the instructions of the named
attorney to the extent that the Plan Administrator would comply with such
instructions if given by the Participant and such instructions are consistent
with the power of attorney.

9.04 Information

Each Participant or other person entitled to a benefit, before any benefit will
be payable to him or her or on his or her account under the Plan, must file with
the Plan Administrator information that the Plan Administrator requires to
establish the Participant’s or other person’s rights and benefits under the
Plan.

 

- 107 -



--------------------------------------------------------------------------------

9.05 Top-Heavy Provisions

(a) The following definitions apply to the terms used in this Section:

 

  (1) “applicable determination date” means the last day of the preceding Plan
Year;

 

  (2) “top-heavy ratio” means the ratio of (A) the present value of the
cumulative accrued benefits under the Plan for key employees to (B) the present
value of the cumulative accrued benefits under the Plan for all key employees
and non-key employees; provided, however, that if an individual has not
performed services for the Company or Affiliate at any time during the 5-year
period ending on the applicable determination date, any accrued benefit for such
individual (and the account of such individual) shall not be taken into account.
Effective for Plan Years beginning in 2002 and thereafter, the phrase “one –year
period” is substituted for the phrase “five –year period” each place it appears
in this definition. In the case of a distribution made for a reason other than
separation from service, death, or disability, the look –back period shall
continue to mean the five –year period. The accrued benefits and accounts of any
individual who has not performed services for the Company or Affiliate during
the one –year period ending on the determination date will not be taken into
account for purposes of calculating the Top –Heavy Ratio.;

 

  (3) “applicable valuation date” means the date within the preceding Plan Year
as of which annual Plan costs are or would be computed for minimum funding
purposes;

 

  (4)

“key employee” means an employee who is in a category of employees determined in
accordance with the provisions Code Section 416(i)(1) and (5) and any
regulations there under, and, where applicable, on the basis of the Employee’s
remuneration which, with respect to any Employee, shall mean the wages, salaries
and other amounts paid in respect of such Employee by the Company or an
Affiliate for personal services

 

- 108 -



--------------------------------------------------------------------------------

 

actually rendered, determined before any pre-tax contributions under a
“qualified cash or deferred arrangement” (as defined under Code Section 401(k)
and its applicable regulations) or under a “cafeteria plan” (as defined under
Code Section 125 and its applicable regulations), and shall include, but not by
way of limitation, bonuses, overtime payments and commissions; and shall exclude
deferred compensation, stock options and other distributions which receive
special tax benefits under the Code;

 

  (5) “non-key employee” means any employee who is not a key employee;

 

  (6) “average remuneration” means the average annual remuneration of a
Participant for the five consecutive years of his or her Vesting Service during
which he or she received the greatest aggregate remuneration, as limited by Code
Section 401(a)(17), from the Company or an Affiliate, excluding any remuneration
for service after the last Plan Year with respect to which the Plan is
top-heavy;

 

  (7) “required aggregation group” means each other qualified plan of the
Company or an Affiliate (including plans that terminated within the five-year
period ending on the determination date) in which there are members who are key
employees or which enables the Plan to meet the requirements of Code
Section 401(a)(4) or 410; and

 

  (8) “permissive aggregation group” means each plan in the required aggregation
group and any other qualified plan(s) of the Company or an Affiliate in which
all members are non-key employees, if the resulting aggregation group continues
to meet the requirements of Code Sections 401(a)(4) and 410.

(b) For purposes of this Section, the Plan shall be “top-heavy” with respect to
any Plan Year beginning on or after January 1, 1984, if as of the applicable
determination date the top-heavy ratio exceeds 60%. The top-heavy ratio shall be
determined as of the applicable valuation date in accordance with Code
Section 416(g)(3) and (4)(B) on the basis of the 1983 Group Annuity Mortality

 

- 109 -



--------------------------------------------------------------------------------

Table and an interest rate of 5 1/2% per year compounded annually. For purposes
of determining whether the Plan is top-heavy, the present value of accrued
benefits under the Plan will be combined with the present value of accrued
benefits or account balances under each other plan in the required aggregation
group, and, in the Employer’s discretion, may be combined with the present value
of accrued benefits or account balances under any other qualified plan(s) in the
permissive aggregation group. The accrued benefit of a non-key employee under
the Plan or any other defined benefit plan in the aggregation group shall be
(i) determined under the method, if any, that uniformly applies for accrual
purposes under all plans maintained by the Company or an Affiliate, or (ii) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule described in Code
Section 411(b)(1)(C).

(c) The following provisions shall be applicable to Participants for any Plan
Year with respect to which the Plan is top-heavy:

 

  (1) In lieu of the vesting requirements specified in Section 4.05, a
Participant shall be vested in, and have a non-forfeitable right to, a
percentage of his or her accrued benefit, as set forth in the following vesting
schedule:

 

Years of Vesting Service

   Percentage Vested  

Less than 2 years

   0 %

2 years

   20 %

3 years

   40 %

4 years

   60 %

5 years

     100 %

 

  (2) The accrued benefit of a Participant who is a non-key employee shall not
be less than 2% of his or her average remuneration multiplied by the number of
years of his or her Vesting Service, not in excess of 10, during the Plan Years
for which the Plan is top-heavy. That minimum benefit shall be payable at a
Participant’s Normal Retirement Date. If payments commence at a time other than
the Participant’s Normal Retirement Date, the minimum accrued benefit shall be
the Actuarial Equivalent of that minimum benefit.

 

- 110 -



--------------------------------------------------------------------------------

  (3) The multiplier “1.25” in Code Sections 415(e)(2)(B)(i) and (3)(B)(i) shall
be reduced to “1.0”, and the dollar amount “$51,875” in Code
Section 415(e)(6)(B)(i)(I) shall be reduced to “$41,500”.

(d) If the Plan is top-heavy with respect to a Plan Year and ceases to be
top-heavy for a subsequent Plan Year, the following provisions shall be
applicable:

 

  (1) The accrued benefit in any such subsequent Plan Year shall not be less
than the minimum accrued benefit provided in paragraph (c)(ii) above, computed
as of the end of the most recent Plan Year for which the Plan was top-heavy.

 

  (2) If a Participant has completed three years of Vesting Service on or before
the last day of the most recent Plan Year for which the Plan was top-heavy, the
vesting schedule set forth in paragraph (c)(i) above shall continue to be
applicable.

 

  (3) If a Participant has completed at least two, but less than three, years of
Vesting Service on or before the last day of the most recent Plan Year for which
the Plan was top-heavy, the vesting provisions of Section 4.05 shall again be
applicable; provided, however, that in no event shall the vested percentage of a
Participant’s accrued benefit be less than the percentage determined under
paragraph (c)(i) above as of the last day of the most recent Plan Year for which
the Plan was top-heavy.

9.06 Construction

(a) The Plan shall be construed, regulated and administered under ERISA as in
effect from time to time, and the laws of the State of New York, except where
ERISA controls.

(b) The titles and headings of the Articles and Sections in this Plan are for
convenience only. In case of ambiguity or inconsistency, the text rather than
the titles or headings shall control.

 

- 111 -



--------------------------------------------------------------------------------

9.07 Prevention of Escheat

If the Plan Administrator cannot ascertain the whereabouts of any person to whom
a payment is due under the Plan, the Plan Administrator may, no earlier than
three years from the date such payment is due, mail a notice of such due and
owing payment to the last known address of such person as shown on the records
of the Plan Administrator or the Employer. If such person has not made written
claim therefore within three months of the date of the mailing, the Plan
Administrator may, if it so elects and upon receiving advice from counsel to the
Plan, direct that such payment and all remaining payments otherwise due such
person be cancelled on the records of the Plan and the amount thereof applied to
reduce the contributions of the Employer. Upon such cancellation, the Plan has
no further liability therefore except that, in the event such person or his or
her Beneficiary later notifies the Plan Administrator of his or her whereabouts
and requests the payment or payments due to him or her under the Plan, the
amount so applied will be paid to him or her in accordance with the provisions
of the Plan, without interest.

 

- 112 -



--------------------------------------------------------------------------------

Article X

Amendment, Merger and Termination

10.01 Amendment of Plan

(a) CECONY, by action of its Board, or pursuant to authority granted by its
Board, reserves the right at any time and from time to time, and retroactively
if deemed necessary or appropriate, to amend in whole or in part any or all of
the provisions of the Plan. However, no amendment shall make it possible for any
part of the funds of the Plan to be used for, or diverted to, purposes other
than for the exclusive benefit of persons entitled to benefits under the Plan,
before the satisfaction of all liabilities with respect to them. No amendment
will be made which has the effect of decreasing the accrued benefit or reducing
the nonforfeitable percentage of the accrued benefit of a Participant below the
nonforfeitable percentage computed under the Plan as in effect on the date on
which the amendment is adopted or, if later, the date on which the amendment
becomes effective.

(b) The Plan Administrator has the authority to amend the Plan to the extent and
in the manner described in Section 7.02(b).

10.02 Merger, Consolidation, or Transfer

The Board may, in its sole discretion, merge this Plan with another qualified
plan, subject to any applicable legal requirements. However, the Plan may not be
merged or consolidated with, and its assets or liabilities may not be
transferred to, any other plan unless each person entitled to benefits under the
Plan would, if the resulting plan were then terminated, receive a benefit
immediately after the merger, consolidation, or transfer which is equal to or
greater than the benefit he or she would have been entitled to receive
immediately before the merger, consolidation, or transfer if the Plan had then
terminated.

 

- 113 -



--------------------------------------------------------------------------------

10.03 Additional Participating Companies

(a) With the consent of CECONY, an Affiliate may adopt this Plan for some or all
of its Employees. Upon the effective date of the adoption of the Plan by an
Affiliate, the Affiliate shall be an Employer and shall delegate all fiduciary
and administrative responsibilities (including the appointment and removal of
fiduciaries) under the Plan to the Named Fiduciaries and the Plan Administrator
of the Plan. An Employer may adopt the Plan for some or all of its employees
upon appropriate action by such Employer, and with the consent of CECONY, and
the employees for whom the Plan is adopted shall be described in Appendix B to
the Plan.

(b) An Employer may terminate its participation in the Plan upon appropriate
action. The funds of the Plan held on account of Participants in the employ of
that Employer will be determined by the Plan Administrator and will be applied
as provided in Section 10.04 if the Plan should be terminated, or will be
segregated by the Trustee as a separate trust, pursuant to certification to the
Trustee by the Plan Administrator, continuing the Plan as a separate plan for
the employees of that company under which the board of directors of that company
will succeed to all the powers and duties of the board of trustees, including
the appointment of named fiduciaries.

10.04 Termination of Plan

CECONY, by action of its Board, may terminate the Plan for any reason at any
time. In case of termination of the Plan, the rights of Participants to their
benefits accrued under the Plan as of the date of the termination, to the extent
then funded or protected by law, if greater, shall be nonforfeitable. The funds
of the Plan shall be used for the exclusive benefit of persons entitled to
benefits under the Plan as of the date of termination, except as provided in
Section 6.02. However, any funds not required to satisfy all liabilities of the
Plan for benefits because of erroneous actuarial computation will be returned to
the Employers. In addition, after the satisfaction of all liabilities for
benefits to which Participants

 

- 114 -



--------------------------------------------------------------------------------

and other persons may be entitled under the Plan, and satisfaction of all
liabilities for expenses under by the Plan, in the event there are remaining
plan assets, upon termination of the Plan, such excess assets shall revert to
the Employers. The Plan Administrator will determine on the basis of actuarial
valuation the share of the funds of the Plan allocable to each person entitled
to benefits under the Plan in accordance with Section 4044 of ERISA, or
corresponding provision of any applicable law in effect at the time. In the
event of a partial termination of the Plan, the provisions of this Section will
be applicable to the Participants affected by that partial termination.

10.05 Limitation Concerning Highly-Compensated Employees and Highly-Compensated
Former Employees

(a) The provisions of this Section shall apply (i) in the event the Plan is
terminated, to any Participant who is a highly-compensated employee or
highly-compensated former employee (as those terms are defined in Code
Section 414(q)) of the Company or an Affiliate and (ii) in any other event, to
any Participant who is one of the 25 highly-compensated employees or
highly-compensated former employees of the Company or Affiliate with the
greatest compensation in any Plan Year. The amount of the annual payments to any
one of the Participants to whom this Section applies will not be greater than an
amount equal to the annual payments that would be made on behalf of the
Participant during the year under a single life annuity that is the Actuarial
Equivalent of the sum of the Participant’s accrued benefit and the Participant’s
other benefits under the Plan.

(b) If, (i) after payment of Pension Allowance or other benefits to any one of
the Participants to whom this Section applies, the value of Plan assets equals
or exceeds 110% of the value of current liabilities (as that term is defined in
Code Section 412(l)(7)) of the Plan, (ii) the value of the accrued benefit and
other benefits of any one of the Participants to whom this Section applies is
less than 1% of the value of current liabilities of the Plan, or (iii) the value
of the benefits payable to a Participant to whom this Section applies does not
exceed the amount described in Code Section 411(a)(11)(A), the provisions of
paragraph (a) above will not be applicable to the payment of benefits to such
Participant.

 

- 115 -



--------------------------------------------------------------------------------

(c) If any Participant to whom this Section applies elects to receive a lump sum
payment in lieu of his or her Pension Allowance and the provisions of paragraph
(b) above are not met with respect to such Participant, the Participant will be
entitled to receive his or her benefit in full provided he or she agrees to
repay to the Plan any portion of the lump sum payment which would be restricted
by operation of the provisions of paragraph (a), and shall provide adequate
security to guarantee that repayment.

(d) Notwithstanding paragraph (a) of this Section, in the event the Plan is
terminated, the restriction of this Section is not applicable if the benefit
payable to any highly-compensated employee and any highly-compensated former
employee is limited to a benefit that is nondiscriminatory under Code
Section 401(a)(4).

(e) If it should subsequently be determined by statute, court decision
acquiesced in by the Commissioner of Internal Revenue, or ruling by the
Commissioner of Internal Revenue, that the provisions of this Section are no
longer necessary to qualify the Plan under the Code, this Section shall be
ineffective without the necessity of further amendment to the Plan.

 

- 116 -



--------------------------------------------------------------------------------

Article XI

Cost-Of-Living Adjustments

11.01 Eligibility-CECONY Participants

All Pension Allowances payable to CECONY Participants, other than a CECONY Local
3 Employee –1, under the Plan for the month of April in a calendar year which
commenced prior to December 31 of the prior calendar year shall be eligible for
an adjustment hereunder. In the case of an annuity payable to a Surviving Spouse
of a retired CECONY Participant , other than a CECONY Local 3 Employee –1,, the
Surviving Spouse’s annuity shall be deemed to have commenced on the date the
retired CECONY Participant’s Pension Allowance commenced. No CEI Participant or
the Surviving Spouse or Beneficiary of a CEI Participant is eligible for a
cost-of-living adjustment to his or her Cash Balance Account Pension Allowance.

11.02 Annual Adjustment-CECONY Participants

All eligible Pension Allowances of CECONY Participants , other than a CECONY
Local 3 Employee –1, being paid from time to time under the Plan shall be
increased annually by the percentage determined under Section 11.03. Such
adjustment shall be made for the month of April each year and for each month
thereafter, until further changed or terminated in accordance with provisions of
this Plan.

11.03 Percentage of Adjustment-CECONY Participants

Each annual adjustment shall equal 75% of the percentage increase, rounded to
the nearest 1/10 of one percent (0.001), in the Index specified in Section 11.05
for the preceding December over the Index for the next-preceding December;
provided, however, that such annual adjustment shall not:

(a) exceed 3%, or

(b) be less than 0% of the eligible Pension Allowance.

 

- 117 -



--------------------------------------------------------------------------------

11.04 Limitation on Adjustments-CECONY Participants

No adjustment in a Pension Allowance provided under this Article XI may cause
such Pension Allowance, as adjusted, to be greater than the product of (a) the
amount of such Pension Allowance paid for the month of December 1986 or the
later month in which the Pension Allowance commenced (“Commencement Month”),
multiplied by (b) a fraction, the numerator of which shall be the Index for the
December immediately preceding the month of April in which the adjustment is to
be made, and the denominator of which shall be the Index for the December
immediately preceding the Commencement Month. Any increase pursuant to this
Article XI shall be reduced to the extent required to satisfy the limitation set
forth in this Section 11.04.

11.05 Index-CECONY Participants

The Index to be used for purposes of this Article XI shall be the Consumer Price
Index, All Urban Consumers – US City Average (“CPI-U”), as published by the
United States Department of Labor. If at any time such Index is revised or
discontinued, or if the Named Fiduciaries determine that a different index,
device, or other form of measurement more accurately measures the impact of
inflation on the purchasing power of retirees, the Named Fiduciaries may
substitute such other index, device, or other form of measurement as they, in
their discretion, determine to be appropriate.

11.06 Eligibility and Adjustment-O&R Participants

Beginning as of July 1 of the year for which the cumulative percentage change in
the CPI-U, defined below, exceeds 20%, but not earlier than July 1, 1993, and as
of each July 1 thereafter, the monthly Pension Allowance then being received by
a retired O&R Participant, or a vested O&R Participant whose employment
terminates after January 1, 1993, shall be increased by a pension benefit
adjustment (“PBA”), not less than zero, determined by multiplying:

(a) the gross monthly Pension Allowance as of the Annuity Starting Date, or as
of June 1, 1993 for a retired O&R Participant whose Annuity Starting Date
occurred prior to January 1, 1989, or in both cases such other gross monthly
Pension Allowance, then being paid to the extent it is not a PBA under this
Section 11.06, by

 

- 118 -



--------------------------------------------------------------------------------

(b) a percentage (rounded to the nearest 100th of a percent) equal to 75% of the
“cumulative percentage change” in the CPI-U for the year in excess of 20%, but
not more than the applicable “cumulative maximum percentage,” as defined below.

(c) an O&R Hourly Employee –1 is not be entitled to a pension benefit
adjustment. His or her Pension Allowance will be calculated and accrued without
a pension benefit adjustment (cost-of-living-adjustment). The pension benefit
adjustment also will not apply to the Eligible Spouse, Contingent Annuitant or
Alternate Payee of an O&R Hourly Employee –1.

11.07 Eligible Spouse or Contingent Annuitant of O&R Participant

The monthly Pension Allowance being received by a Surviving Spouse, including a
former spouse treated as the spouse under a QDRO, unless the QDRO provides
otherwise, or a contingent annuitant under a joint and survivor annuity or
contingent annuitant option with respect to a retired O&R Participant or vested
O&R Participant whose employment terminates on or after January 1, 1993, shall
be increased by a PBA, not less than zero, on July 1 of each year, beginning:

(a) as of the July 1 coincident with or next following the spouse’s or
contingent annuitant’s Annuity Starting Date if the retired O&R Participant or
vested O&R Participant had previously received one or more PBAs under
Section 11.06 above, or

(b) as of the July 1, on or after July 1, 1993, of the year for which the
“cumulative percentage change in the CPI-U” first exceeds 20%.

 

- 119 -



--------------------------------------------------------------------------------

11.08 Pension Benefit Adjustment Amount for Spouse or Contingent Annuitant of
O&R Participant

(a) The PBA for the spouse or contingent annuitant shall be calculated by
multiplying the percentage in Section 11.06(ii) above, determined using the
deceased Participant’s Annuity Starting Date, by the spouse’s or contingent
annuitant’s gross monthly Pension Allowance as of the spouse’s or contingent
annuitant’s Annuity Starting Date, or as of June 1, 1993 for a spouse or
contingent annuitant whose Annuity Starting Date occurred prior to January 1,
1989, excluding any portion of such Pension Allowance which represents PBAs to
the retired Participant’s or vested Participant’s Pension Allowance pursuant to
Section 11.06 above.

(b) The monthly O&R Surviving Spouse’s Pension Allowance, or O&R Spouse’s Death
Benefit Allowance with respect to a vested O&R Participant whose employment
terminates after January 1, 1993, then being received by a spouse, including a
former spouse treated as the spouse under a QDRO unless the QDRO provides
otherwise, shall be increased by a PBA, not less than zero, on July 1 of the
year for which the “cumulative percentage change in the CPI-U” exceeds 20%, but
not earlier than July 1, 1993, and as of each July 1 thereafter. The PBA shall
be calculated by multiplying the percentage in Section 11.06(ii) above,
determined using the spouse’s Annuity Starting Date, by the spouse’s gross
monthly Pension Allowance, as of the spouse’s Annuity Starting Date, or June 1,
1993 for a spouse whose Annuity Starting Date occurred prior to January 1, 1989.

11.09 Pension Benefit Adjustment for Alternate Payee of an O&R Participant

(a) The monthly Pension Allowance then being received by an alternate payee,
within the meaning of ERISA Section 206(d) and Code Section 414(p), under a QDRO
who does not otherwise share in an increase by reason of Section 11.06,
Section 11.07 or Section 11.08 above, and is not subject to the exception in the
last sentence hereof, shall be increased by a PBA, not less than zero, on each
July 1 beginning

 

  (1) as of the July 1 coincident with or next following the alternate payee’s
Annuity Starting Date if the QDRO is effective after the O&R Participant’s
Annuity Starting Date and the O&R Participant had previously received one or
more PBAs under Section 11.06 above, or

 

- 120 -



--------------------------------------------------------------------------------

  (2) as of the first July 1, on or after July 1, 1993, of the year for which
the “cumulative percentage change in the CPI-U” first exceeds 20%.

(b) The PBA shall be calculated by multiplying the percentage in
Section 11.06(ii) above, determined using the alternate payee’s Annuity Starting
Date if the QDRO is effective on or before the O&R Participant’s Annuity
Starting Date and using the O&R Participant’s Annuity Starting Date if the QDRO
is effective after the O&R Participant’s Annuity Starting Date, by the alternate
payee’s gross monthly Pension Allowance as of the alternate payee’s Annuity
Starting Date, or as of June 1, 1993 for an alternate payee whose Annuity
Starting Date occurred prior to January 1, 1989, excluding any portion of such
Pension Allowance which represents PBAs to the O&R Participant’s Pension
Allowance pursuant to Section 11.06 above. This paragraph shall not apply if the
QDRO states that the PBA shall not apply and further shall not apply in any
event to any Pension Allowance paid with respect to a Vested O&R Participant
whose employment terminated prior to January 1, 1993. For purposes of applying
the provisions of Section 5.02(c)(3) and (4) which provide for the monthly
Pension Allowance of a retired O&R Participant or vested O&R Participant to be
increased after the death of the contingent annuitant, such increase, if made on
a date other than a July 1, shall include the PBA which would have applied under
paragraph (a) above if the retired O&R Participant or vested O&R Participant had
been receiving the Pension Allowance as a single life annuity as of the
immediately preceding July 1. A retired O&R Participant (including a O&R
Participant who remains in service but has commenced his or her Allowance
because of attainment of age 70-1/2) or a vested O&R Participant will be
considered, for purposes of this Section only, to have multiple Annuity Starting
Dates if the Pension Allowance as of the Annuity Starting Date is adjusted
thereafter as a result of future Annual Compensation and Accredited Service. The
initial Annuity Starting Date, which is the date as of which a Pension Allowance
first begins to the retired or vested O&R Participant from the Plan, applies to
the portion of the Pension Allowance attributable to

 

- 121 -



--------------------------------------------------------------------------------

Annual Compensation and Accredited Service prior to such initial Annuity
Starting Date. Thereafter, each subsequent date as of which an Pension Allowance
is adjusted after the initial Annuity Starting Date by reason of Annual
Compensation or Accredited Service thereafter shall be considered, for purposes
of this Section only, as the Annuity Starting Date with respect to the portion
of the Pension Allowance attributable to Annual Compensation and Accredited
Service since the previous Annuity Starting Date.

(c) The terms specified below which are used in Sections 11.06, 11.07, 11.08 and
11.09 shall have the meanings set forth below, unless the context clearly
dictates another meaning.

 

  (1) CPI-U means the annual average figure under the Consumer Price Index for
All Urban Consumers, U.S. City Average of All Items (1982-1984=100), or its
successor, as published by the United States Bureau of Labor Statistics.

 

  (2) Cumulative Percentage Change in the CPI-U for a year is calculated by
dividing the difference between the CPI-U for the prior year and the CPI-U for
the year prior to the year in which the applicable Annuity Starting Date
occurred by the CPI-U for the year prior to the year in which the Annuity
Starting Date occurred, and rounding to the nearest 100th of a percent (e.g.,
for purposes of determining the cumulative percentage change in the CPI-U for
1993 for a retired O&R Participant whose Annuity Starting Date occurred in 1990,
subtract the CPI-U for 1989 from the CPI-U for 1992, then divide the result by
the CPI-U for 1989 and round to the nearest 100th of a percent). Notwithstanding
any provisions of Sections 11.06, 11.07, 11.08 and 11.09 to the contrary, in all
cases when the Annuity Starting Date occurred before January 1, 1989, the
cumulative percentage change in the CPI-U for a year shall be calculated by
dividing the difference between the CPI-U for the prior year and the CPI-U for
1991 by the CPI-U for 1991, rounding to the nearest 100th of a percent, and
adding 20%.

 

- 122 -



--------------------------------------------------------------------------------

  (3) Cumulative Maximum Percentage. For purposes of Section 11.06,
Section 11.08 and, Section 11.07, if the O&R Participant had not previously
received any PBA under Section 11.06, and Section 11.09, if the alternate
payee’s Annuity Starting Date is used to determine the PBA, cumulative maximum
percentage is 3% for the first year in which a PBA is made and for each
succeeding year is 3% plus 103% of the prior year’s cumulative maximum
percentage, rounded to the nearest 100th of a percent (e.g., 3% for the first
year, 6.09% for the second year, 9.27% for the third year). For purposes of
Section 11.06, if the O&R Participant had previously received a PBA under
Section 11.06, and Section 11.09, if the Member’s Annuity Starting Date is used
to determine the PBA, the maximum for the first year is 3% plus 103% of the
prior year’s cumulative maximum percentage applicable to the Participant,
rounded to the nearest 100th of a percent, and for each succeeding year is 3%
plus 103% of the prior year’s cumulative maximum percentage, rounded to the
nearest 100th of a percent.

(d) Appendix L attached hereto contains sample illustrations which are intended
solely to aid in the interpretation and application of the provisions of
Sections 11.06, 11.07, 11.08 and 11.09.

 

-123 -



--------------------------------------------------------------------------------

Article XII

401(h) Account

12.01 Establishment

Effective January 1, 1986, a “401(h) Account” was established in the CECONY
Management Plan and the CECONY Weekly Plan in order to fund post-retirement
medical benefits to CECONY Management Participants and CECONY Weekly
Participants who meet certain criteria (and the spouses/dependents of such
CECONY Participants) and who retire under the terms of this Plan, pursuant to
the Retiree Health Plan. The provisions of the Retiree Health Plan previously
were set forth in the CECONY Management Plan and the CECONY Weekly Plan.
Effective January 1, 2001, the provisions of the Retiree Health Plan are set
forth in a separate document. CECONY Participants who are or were in any prior
Plan Year “key employees” (as that term is defined in Code Section 416(i)),
their spouses and dependents shall not be eligible for the payment of any
Retiree Health Plan benefits from the 401(h) Account.

12.02 Terms and Conditions

Effective January 1, 2001, a “401(h) Account” is established under this Plan,
and the Retiree Health Plan is maintained by CECONY to provide post-retirement
medical, hospital, vision care, and prescription drug benefits to certain
retired CECONY Management Participants, CECONY Weekly Participants and CEI
Participants who retire from CECONY (and the spouses/dependents of such
Participants).

12.03 Contributions

The 401(h) Account shall be funded by the contributions of CECONY, in its sole
discretion, which shall be deposited with the Trustee. Any and all contributions
made by CECONY to the 401(h) Account will be reasonable and ascertainable.
Contributions to the 401(h) Account must not exceed, in the aggregate, 25% of
the total annual contributions made to the Retirement Plan.

 

- 124 -



--------------------------------------------------------------------------------

CECONY may also require that Participants make contributions to the Retiree
Health Plan and CECONY shall determine whether such contributions shall be
deposited in the 401(h) Account or any other funding vehicle which CECONY may
sponsor to fund benefits provided by the Retiree Health Plan. All such
contributions to the 401(h) Account may be commingled with Plan assets for
investment and custody purposes, but all contributions to the 401(h) Account and
earnings thereon, if any, together with all disbursements from the 401(h)
Account, shall be recorded and accounted for in one or more separate accounts
relating solely to the Retiree Health Plan. If CECONY makes a contribution to
the trust fund which includes amounts allocable both to the Plan and to the
401(h) Account, CECONY shall clearly specify the portion of such contribution
allocable to the Plan and the portion allocable to the 401(h) Account. In the
event that a Participant’s interest in the 401(h) Account is forfeited prior to
termination of the Plan, an amount equal to the amount of the forfeiture shall
be applied as soon as possible to reduce any contributions by CECONY to the
401(h) Account.

12.04 Use of Assets

Assets in this 401(h) Account shall be used solely for the purpose of providing
retiree health benefits, in accordance with Section 12.06, for those individuals
who are determined to be entitled thereto in accordance with the terms of the
Retiree Health Plan and to pay any necessary or appropriate expenses
attributable to the administration of the 401(h) Account. The benefits provided
by the 401(h) Account shall be subordinate to the pension benefits provided by
the Plan. No part of the corpus or income of the 401(h) Account shall be used
for, or diverted to, any purposes other than the provision of health coverage at
any time prior to the satisfaction of all liabilities for health coverage
hereunder. Upon the satisfaction of all liabilities incurred pursuant to the
Retiree Health Plan, any amount which may remain in the 401(h) Account shall be
returned to CECONY by the Trustee.

 

-125 -



--------------------------------------------------------------------------------

12.05 Modification, Amendment, and Termination

CECONY reserves the right to modify, amend, or terminate the Retiree Health Plan
at any time. The establishment and operation of the 401(h) Account does not
obligate CECONY in any way to continue to maintain any health care plans of any
nature or to provide post-retirement health care coverage of any kind. In the
event that CECONY terminates health coverage for retirees, this Plan shall have
no liability to provide further health coverage for current or future retirees,
for purposes of determining the amount to be returned to CECONY under
Section 12.04. No amendment, modification, or termination of the Retiree Health
Plan, nor change in CECONY contributions thereunder, shall retroactively,
adversely affect any Participant’s benefit under the Retiree Health Plan.

12.06 Allocation of Responsibility for Payment

Benefits under the Retiree Health Plan are provided through the 401(h) Account,
through other funding mechanisms, and through contributions by covered retirees
and Surviving Spouses. The amount payable from the 401(h) Account shall be
determined in accordance with the provisions of Appendix E, as in effect from
time to time.

 

-126 -



--------------------------------------------------------------------------------

Article XIII

Return of Contributions to an O&R Participant

13.01 Vested O&R Participant

An O&R Participant who is entitled to a vested Pension Allowance, upon ceasing
to be employed by the Company or an Affiliate for any cause other than death,
Approved Leave of Absence, or retirement, may elect to receive in one sum within
six months thereafter the amount of his or her Accumulated Contributions, if
any, at the time he or she ceased to be so employed. If the present value of his
or her Accumulated Contributions exceeds $5,000 or beginning for distributions
after March 28, 2005, $1,000, the O&R Participant must consent and if married,
his or her spouse must provide Spousal Consent to a distribution. The consent
and Spousal Consent must apply to the form and the timing of the distribution.

13.02 An O&R Participant Not Vested

An O&R Participant who is not entitled to a Pension Allowance shall, upon
ceasing to be employed by the Company or an Affiliate for any cause other than
death, Approved Leave of Absence, or retirement under the Plan, be paid his or
her Accumulated Contributions, if any, within six months after the date he or
she ceases to be so employed. If the present value of his or her Accumulated
Contributions exceeds $5,000 or beginning for distributions after March 28,
2005, $1,000, the O&R Participant must consent and if married, his or her spouse
must provide Spousal Consent to a distribution. The consent and Spousal Consent
must apply to the form and the timing of the distribution.

13.03 Death of O&R Participant

Upon receipt of proof, satisfactory to the Plan Administrator, of the death of
an O&R Participant prior to his or her Annuity Starting Date, provided no other
benefit is payable on his or her account, the amount of his or her Accumulated
Contributions at the time of his or her death shall be payable in one sum to his
or her designated beneficiary, if living, otherwise to such Participant’s legal
representatives.

 

- 127 -



--------------------------------------------------------------------------------

13.04 Cessation of Pension Allowance

Upon the cessation of payments of the Pension Allowance or other benefit payable
to or on account of an O&R Participant or the Surviving Spouse of an O&R
Participant, the excess, if any, of an O&R Participant’s Accumulated
Contributions at retirement or prior to death over the total benefit payments
made to him or her or on his or her account shall be paid in one sum to the O&R
Participant’s beneficiary, if living, otherwise to the legal representatives of
the person last in receipt of such Pension Allowance or other benefit.

 

-128 -



--------------------------------------------------------------------------------

Article XIV

Domestic Partner Benefits

14.01 Domestic Partner Benefits: In General

(a) Effective January 1, 2008, Participants may elect one or both Pre-
retirement Domestic Partner Survivor Benefit Coverage or Post-retirement
Domestic Partner Survivor Benefit Coverage (in the aggregate, “Spousal Benefit
Survivor Coverage).

(b) In order to elect Domestic Partner Survivor Benefit Coverage, the
Participant and his or her Domestic Partner must register their domestic
partnership on a form provided and approved by the Plan Administrator. The
requirements are subject to change from time to time by the Plan Administrator.
Changes will be applied prospectively.

14.02 Pre–Retirement Domestic Partner Survivor Annuity Coverage

(a) The Pre-retirement Domestic Partner Survivor Annuity is payable as a 50%
survivor annuity to the Surviving Domestic Partner. The survivor annuity will
equal 50% of what the Participant would have received had he or she retired
rather than died on his or her date of death and began receiving his or her
Pension Allowance on the first day of the month following his or her death. In
determining what the Participant would have received had he or she retired
rather than died, a reduction occurs to the Pension Allowance to take into
account the Pre-retirement Domestic Partner Survivor Annuity coverage.

(b) This provision applies if the Participant elected a Pre-retirement Domestic
Partner Survivor Annuity and had less than 75 points on the first day of the
month immediately preceding the month in which he or she dies. If so, his or her
Surviving Domestic Partner may elect, instead of the 50% survivor annuity, to
take his or her Pre-retirement Domestic Partner Survivor Annuity in a lump sum
payment.

(c) If the Participant elects a Pre-retirement Domestic Partner Survivor
Annuity, his or her accrued Pension Allowance is reduced to pay for the survivor
benefit coverage. If the Participant dies before his or her Pension Allowance
commences, the reduction occurs at the time the Pension Allowance is paid to the
Surviving Domestic Partner as a Pre-retirement Domestic Partner Survivor
Annuity.

 

- 129 -



--------------------------------------------------------------------------------

(d) If the Participant survives until the date his or her pension allowance
commences, his or her Pension Allowance will be reduced to pay for the survivor
benefit coverage.

(e) When making an election for the Pre-retirement Domestic Partner Survivor
Annuity, the Participant and his or her Domestic Partner must consent to and
acknowledge that the Participant’s Pension Allowance will be reduced.

14.03 Post- retirement Domestic Partner Survivor Benefit Coverage

(a) A Participant may elect a Post-retirement Domestic Partner Survivor Benefit.
The Post –retirement Domestic Partner Survivor Benefit requires a reduction to
the Participant’s Pension Allowance.

(b) The Post–retirement Domestic Partner Survivor Benefit is payable as a 50%
joint and survivor annuity. The Domestic Partner is the contingent annuitant
who, if the Participant predeceases the Domestic Partner, will receive a single
life annuity payable monthly. The single life annuity is equal to 50% of what
the Participant was receiving as of the date of his or her death.

(c) The Participant may elect an optional form of benefit for his or her
Post–retirement Domestic Partner Survivor Benefit. She or he may elect a 12 year
certain and life annuity, a 100% joint and survivor benefit without a pop-up, a
100% joint and survivor annuity with a pop-up, a 75% joint and survivor benefit
without a pop-up and a 75% joint and survivor benefit with a pop-up. In each
case, his or her Domestic Partner will be named as the annuitant.

(d) When making an election for the Post-retirement Domestic Partner Survivor
Annuity, the Participant and his or her Domestic Partner must consent to and
acknowledge that the Participant’s Pension Allowance will be reduced.

 

- 130 -



--------------------------------------------------------------------------------

14.04 Termination of Domestic Partnership

(a) The Participant will notify, in writing, the Plan Administrator within 60
days of the earliest of (a) the death of the Participant’s Domestic Partner or
(b) the date on which any of the criteria of a Domestic Partner relationship is
no longer met. The effective date of the end of the Domestic Partner
relationship is the earliest of: (a) the death of my Domestic Partner or (b) the
date on which the Participant files a Statement of Disenrollment, Death or
Termination of Domestic Partner with the Company’s Plan Administrator or
designated representative.

(b) Once a Participant elects a Pre-retirement Domestic Partner Survivor
Annuity, it remains in effect until the Participant notifies the Plan
Administrator of the death of his or her Domestic Partner or the termination of
the relationship.

(c) If a Participant files a written notice of the death of his or her Domestic
Partner or the termination of the relationship, she or he must wait 6 months
following such notice to name another Domestic Partner. The 6 month waiting
period is waived if the Participant provided notice of termination of the
relationship and then wants to name the same person again as his or her Domestic
Partner.

 

- 131 -



--------------------------------------------------------------------------------

THE

CONSOLIDATED

EDISON

RETIREMENT PLAN

Part II (a)



--------------------------------------------------------------------------------

Subject to the Following Amendments and Clarifications:

• Clarified on May 2, 2002;

• Amended December 13, 2001;

• Amended April 2003 In Accordance with

IRS Issuance of Favorable Determination Letter;

• Amended August 2004 for 2004 Agreement Between

Local Union 503 of the International Brotherhood of

Electrical Workers, AFL0-CIO and O&R;

• Amended August 2004 for 0&R Management

Employees Changes Concurrent with O&R Hourly Employees;

• Amended August 2004 for the 2004-2008 Collective

Bargaining Agreement Between Consolidated Edison

Company of New York, Inc and Local 1-2 of the

Utility Workers Union of America, AFL-CIO;

• Amended July 2004 for Updated Factors for 0&R Optional Forms;

• Amended and Restated November 2004 for

Miscellaneous Changes;

• Amended September 2005 for the 2005-2009

Collective Bargaining Contract Between

Consolidated Edison Company of New York, Inc. and

Local Union No. 3 of the International Brotherhood of

Electrical Workers, AFL-CIO;



--------------------------------------------------------------------------------

• Amended November 2008 In Accordance with the

September 23, 2008 IRS Favorable Determination Letter;

• Amended December 2008 For Domestic Partner

Benefits, Accelerated Vesting for Cash Balance

and 75% QJSA Option;

• Amended December 2008 for the 2008-2012 Collective

Bargaining Contract Between Consolidated Edison

Company of New York, Inc. and Local 1-2 of the

Utility Workers Union of America, AFL-CIO; and

• Amended December 2008 for a Special Pension

Accrual for CECONY Management Employees.

 

 

Restated as of January 31, 2007 in Accordance with

Revenue Procedure 2005-66 and Notice 2005-101.

The Restatement Reflects Changes Under EGTRRA,

With technical corrections made by the

Job Creation and Worker Assistance Act of 2002 (JCWAA),

the Pension Funding Equity Act of 2004 (PFEA), and

the American Jobs Creation Act of 2004 (AJCA)



--------------------------------------------------------------------------------

APPENDICES

TABLE OF CONTENT

 

          

Name of Appendix

   Page Appendix A    -    Actuarial Factors    Subappendix A –1       Actuarial
Factors for CECONY Participants    Subappendix A –2       Actuarial Factors for
O&R Participants    Subappendix A –3       Actuarial Factors for CEI
Participants    Suappendix A -4       Actuarial Factors for Domestic Partner
Benefits    Appendix B    -    Employers    B-1 Appendix C    -    Provisions
Applicable to O&R Participants Transferred to or Hired by CECONY or a CEI
Affiliate    C-1 to C-4 Appendix D    -    Provisions Applicable to Participants
Employed at Facilities Purchased From Western Massachusetts Electric Company   
D-1 to D-2 Appendix E    -    Determination of Amounts Payable from 401(h)
Account    E-1 to E-2 Appendix F       Normal Retirement Benefit Formulas    F-
Appendix G    -    Special Pension Adjustment    G Appendix H    -    Provisions
Applicable to CECONY Participants at Fossil-Fueled Divested Operations    H-1 to
H-2 Appendix I    -    Provisions Applicable to O&R Participants under O&R’s
Pension Protection Program    I-1 to I-9 Attachments to I       Summary of
Pension Allowances to be Provided by O&R to Employees Affected By the Southern
Energy Divestiture    I-10 to I-14



--------------------------------------------------------------------------------

Appendix J    -    Provisions Applicable to Affected Indian Point (IP) Employees
   J-1 to J-2           

Name of Appendix

   Page Appendix K    -    Provision Applicable to Voluntary Retirement
Incentive – Support Organizations Program    K-1 to K-7 Appendix L    -   
Sample Illustrations of O&R PBA    L-1 to L-3 Appendix M    -    Provisions
Applicable to Participants Employed at the Lakewood Plant    M-1



--------------------------------------------------------------------------------

APPENDICES

APPENDIX A

Actuarial Factors

Sub appendix A –1 CECONY Participants

Subappendix A.1 Actuarial Factors Applicable to CECONY Participants

Tables A to G provide the actuarial factors that are applied for calculating and
computing Pension Allowances for CECONY Management Participants and CECONY
Weekly Participants, and, when applicable, to CECONY Weekly Employees –1.

Tables I to L provide the actuarial factors that are applied for calculating and
computing Pension Allowances for CECONY Weekly Participants –1.

Tables A-G Apply to

CECONY Management Participants, CECONY Weekly Participants

And, When Explicitly Indicated, CECONY Weekly Participants –1

 

Table

  

Table

  

Page

A   

Early Retirement Discount Factors:

All CECONY Participants whether married or single other than CECONY Local 3
Employees –1

   A- 3 B   

Conversion from Single Life to Twelve Year Certain and Life Annuity Conversion
Factors

All single (unmarried) CECONY Participants and all married CECONY Weekly
Participants –1 who choose to waive the spousal death benefit and elect a non
spouse beneficiary

   A- 5 C   

Conversion From 50% Joint & Survivor to Twelve Year Certain With 50% Joint &
Survivor

Not Applicable to CECONY Weekly Participants –1

   A-6 to A-15 D   

Early Retirement Factors – Excess Formula

Applicable only to CECONY Management Participants

   A-16 E   

Conversion From 50% Joint & Survivor to 100% Joint & Survivor

Not Applicable to CECONY Weekly Participants –1

   A-17 to A-20 F   

Conversion From 50% Joint & Survivor to 100% Joint & Survivor With Pop-Up

Not Applicable to CECONY Weekly Participants –1

   A-21 to A-24 G    Factor for Level Income All CECONY Participants whose
Distributions Begin Before January 1, 2005.    A-25 to A-28

 

1



--------------------------------------------------------------------------------

Tables I to L Apply to Only to

CECONY Weekly Participants –1

 

I    Conversion From Single Life to Twelve Year Certain with 50% Joint &
Survivor without Pop-Up      J    Conversion from Single Life to 100% Joint and
Survivor without Pop-Up    K    Conversion from Single Life to 100% Joint and
Survivor with Pop –Up    L    Conversion from Single Life to 50% Joint and
Survivor without Pop-Up   

Sub appendix A –2 O&R Participants

Subappendix A.2 Actuarial Factors Applicable to O&R Participants

Tables A to F provide the actuarial factors that are applied for calculating and
computing Pension Allowances for O&R Management Participants and O&R Hourly
Participants who begin the distribution of their Pension Allowance before
July 1, 2004

Tables G to L provide the actuarial factors that are applied for calculating and
computing Pension Allowances for O&R Management Participants and O&R Hourly
Participants who begin their distribution of their Pension Allowance after
July 1, 2004.

Tables A to F apply to

O&R Participants who begin distribution on or before July 1, 2004

 

Table

  

Title

   Page A    Joint and 100% Survivor Option Factors without Pop-Up   
A–29 to A-30 B    Joint and 50% Survivor Option Factors without Pop-Up    A-31
to A-32 C    Joint and 100% Survivor Option with Pop-Up Factors    A-33 to A-34
D    Joint and 50% Survivor Option With Pop-Up Factors    A-35 to A-36 E   
Reduction Factors For Vested Participant Spouse’s Allowance Coverage    A-37 F
   Interest Rates and Mortality Tables    A-38

 

2



--------------------------------------------------------------------------------

Tables G to L apply to

O&R Participants who begin distribution on and after July 1, 2004

 

Table

  

Title

   Page G    Joint and 100% Survivor Option Factors without Pop-Up   
A–29 to A-30 H    Joint and 50% Survivor Option Factors without Pop-Up    A-31
to A-32 I    Joint and 100% Survivor Option with Pop-Up Factors    A-33 to A-34
J    Joint and 50% Survivor Option With Pop-Up Factors    A-35 to A-36 K   
Reduction Factors For Vested Participant Spouse’s Allowance Coverage    A-37 L
   Interest Rates and Mortality Tables    A-38

Sub appendix A –3 CEI Participants

Subappendix A.3 Actuarial Factors Applicable to CEI Participants

Tables A to E provide the actuarial factors that are applied for calculating and
computing Pension Allowances for CEI Participants.

 

Table

  

Title

   Page A    Twelve Year Certain and Life Annuity Conversion Factors    A-89 B
   100% Joint and Survivor Annuity, without Pop-Up, Conversion Factors   
A-90 to A-95 C    100% Joint and Survivor Annuity with Pop-Up Conversion Factors
   A-96 – A-91 D    50% Joint and Survivor Annuity without Pop-Up Conversion
Factors    A-92 –A-108

Sub appendix A –4 Domestic Partner Benefits

Subappendix A.4 Actuarial Factors Applicable to Domestic Partner Benefits

This subappendix applies to Domestic Partner benefits including a pre
–retirement domestic partner survivor annuity and a post-retirement domestic
partner survivor annuity benefit.

 

3



--------------------------------------------------------------------------------

Sub appendix A.1

Table A –

Early Retirement Discount Factors

To be applied to a CECONY Participant with 75 points

Applied To The Participant’s Accrued Pension For Retirements Prior To

Attainment Of A CECONY Participant’s Sixtieth Birthday And The Actual Date Of

Retirement Table Does Not Apply to “55 + 30”Participant; or “59 + 30”CECONY
Local 3 Employee –1

Participant

(Also Applied In Calculation Of Surviving Spouse Benefit)

 

Months

Prior
age 60

                   Age                  

Discount

Factor

1

     0.99875

2

     0.99750

3

     0.99625

4

     0.99500

5

     0.99375

6

     0.99250

7

     0.99125

8

     0.99000

9

     0.98875

10

     0.98750

11

     0.98625

12

   (59)   0.98500

13

     0.98375

14

     0.98250

15

     0.98125

16

     0.98000

17

     0.97875

18

     0.97750

19

     0.97625

20

     0.97500

21

     0.97375

22

     0.97250

23

     0.97125

24

   (58)   0.97000

25

     0.96875

26

     0.96750

27

     0.96625

28

     0.96500

29

     0.96375

30

     0.96250

31

     0.96125

32

     0.96000

33

     0.95875

34

     0.95750

35

     0.95625

36

   (57)   0.95500 37      0.95375 38      0.95250 39      0.95125 40     
0.95000 41      0.94875 42      0.94750 43      0.94625 44      0.94500 45     
0.94375 46      0.94250 47      0.94125 48    (56)   0.94000 49      0.93875 50
     0.93750 51      0.93625 52      0.93500 53      0.93375 54      0.93250 55
     0.93125 56      0.93000 57      0.92875 58      0.92750 59      0.92625 60
   (55)   0.92500 61      0.57700 62      0.57400 63      0.57100 64     
0.56800 65      0.56500 66      0.56200 67      0.55900 68      0.55600 69     
0.55300 70      0.55000 71      0.54700 72    (54)   0.54400 73      0.54100 74
     0.53800 75      0.53500 76      0.53200 77      0.52900 78      0.52600 79
     0.52300 80      0.52000 81      0.51700 82      0.51400 83      0.51100 84
   (53)   0.50800 85      0.50500 86      0.50200 87      0.49900 88     
0.49600 89      0.49300 90      0.49000 91      0.48700 92      0.48400 93     
0.48100 94      0.47800 95      0.47500 96    (52)   0.47200 97      0.46900 98
     0.46600 99      0.46300 100      0.46000 101      0.45700 102      0.45400
103      0.45100 104      0.44800 105      0.44500 106      0.44200 107     
0.43900 108    (51)   0.43600 109      0.43400 110      0.43200 111      0.43000
112      0.42800 113      0.42600 114      0.42400 115      0.42200 116     
0.42000 117      0.41800 118      0.41600 119      0.41400 120    (50)   0.41200
121      0.41000 122      0.40800 123      0.40600 124      0.40400 125     
0.40200 126      0.40000 127      0.39800 128      0.39600 129      0.39400 130
     0.39200 131      0.39000 132    (49)   0.38800 133      0.38600 134     
0.38400 135      0.38200 136      0.38000 137      0.37800 138      0.37600 139
     0.37400 140      0.37200 141      0.37000 142      0.36800 143      0.36600
144    (48)   0.36400 145      0.36200 146      0.36000 147      0.35800 148   
  0.35600 149      0.35400 150      0.35200 151      0.35000 152      0.34800
153      0.34600 154      0.34400 155      0.34200 156    (47)   0.34000 157   
  0.33800 158      0.33600 159      0.33400 160      0.33200 161      0.33000
162      0.32800 163      0.32600 164      0.32400 165      0.32200 166     
0.32000 167      0.31800 168    (46)   0.31600 169      0.31400 170      0.31200
171      0.31000 172      0.30800 173      0.30600 174      0.30400 175     
0.30200 176      0.30000 177      0.29800 178      0.29600 179      0.29400 180
   (45)   0.29200

Exact ages shown in parenthesis

 

4



--------------------------------------------------------------------------------

Sub appendix A. 1

TABLE B –

Conversion from Single Life to Twelve Year Certain

And Life Annuity Conversion Factors

Applies to all single CECONY Participants and

All married CECONY Weekly Participants – 1 who choose this option

 

     

Age

       

Factor

        45       0.9948       46       0.9942       47       0.9935       48   
   0.9927       49       0.9919       50       0.9911       51       0.9901   
   52       0.9891       53       0.9880       54       0.9868       55      
0.9854       56       0.9838       57       0.9820       58       0.9800      
59       0.9776       60       0.9748       61       0.9716       62      
0.9679       63       0.9637       64       0.9589       65       0.9535      
66       0.9474       67       0.9405       68       0.9329       69      
0.9243       70       0.9148       71       0.9042       72       0.8925      
73       0.8796       74       0.8654       75       0.8499   

 

Basis:    GATT GAM(1983 GAM with Margins Weighted 50%
male and 50% female) 7.50% Effective Date:    January 1, 1995

 

5



--------------------------------------------------------------------------------

Sub appendix A. 1

TABLE C

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

Beneficiary’s Age

At Pensioner’s

Retirement

   PENSIONER WHOSE RETIREMENT AGE IS:   

Beneficiary’s

Age At Pensioner’s

Retirement

     20    21    22    23    24    25    26    27    28    29    30    31    32
   33    34    35     

20

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    20

21

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    21

22

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    22

23

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    23

24

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    24

25

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    25

26

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    26

27

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    27

28

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    28

29

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    29

30

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    30

31

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    31

32

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    32

33

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    33

34

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    34

35

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    35

36

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    36

37

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    37

38

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    38

39

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    39

40

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    40

41

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    12

42

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    42

43

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    43

44

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    44

45

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    45

46

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    46

47

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    47

48

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    48

49

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    49

50

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    50

51

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    51

52

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    52

53

   *    *    *    *    *    *    *    *    *    *    *    *    .999    .999   
.999    .999    53

54

   *    *    *    *    *    *    *    *    *    *    *    .999    .999    .999
   .999    .999    54                                                          
                            20    21    22    23    24    25    26    27    28
   29    30    31    32    33    34    35   

PENSIONER WHOSE RETIREMENT AGE IS: * = 1.000 INTEREST - 7.5000%

PENSIONER’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

BENEFICIARY’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

 

6



--------------------------------------------------------------------------------

Sub appendix A. 1

TABLE C

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

Beneficiary’s

Age At

Pensioner’s

Retirement

   PENSIONER WHOSE RETIREMENT AGE IS:   

Beneficiary’s

Age At

Pensioner’s

Retirement

     20    21    22    23    24    25    26    27    28    29    30    31    32
   33    34    35     

55

   *    *    *    *    *    *    *    *    *    *    *    .999    .999    .999
   .999    .999    55

56

   *    *    *    *    *    *    *    *    *    *    *    .999    .999    .999
   .999    .999    56

57

   *    *    *    *    *    *    *    *    *    *    *    .999    .999    .999
   .999    .999    57

58

   *    *    *    *    *    *    *    *    *    *    *    .999    .999    .999
   .999    .999    58

59

   *    *    *    *    *    *    *    *    *    *    *    .999    .999    .999
   .999    .999    59

60

   *    *    *    *    *    *    *    *    *    *    *    .999    .999    .999
   .999    .999    60

61

   *    *    *    *    *    *    *    *    *    *    *    .999    .999    .999
   .999    .999    61

62

   *    *    *    *    *    *    *    *    *    *    *    .999    .999    .999
   .999    .999    62

63

   *    *    *    *    *    *    *    *    *    *    *    .999    .999    .999
   .999    .999    63

64

   *    *    *    *    *    *    *    *    *    *    *    .999    .999    .999
   .999    .999    64

65

   *    *    *    *    *    *    *    *    *    *    *    .999    .999    .999
   .999    .999    65

66

   *    *    *    *    *    *    *    *    *    *    .999    .999    .999   
.999    .999    .999    66

67

   *    *    *    *    *    *    *    *    *    *    .999    .999    .999   
.999    .999    .999    67

68

   *    *    *    *    *    *    *    *    *    *    .999    .999    .999   
.999    .999    .999    68

69

   *    *    *    *    *    *    *    *    *    *    .999    .999    .999   
.999    .999    .999    69

70

   *    *    *    *    *    *    *    *    *    *    .999    .999    .999   
.999    .999    .999    70

71

   *    *    *    *    *    *    *    *    *    .999    .999    .999    .999   
.999    .999    .999    71

72

   *    *    *    *    *    *    *    *    *    .999    .999    .999    .999   
.999    .999    .999    72

73

   *    *    *    *    *    *    *    *    *    .999    .999    .999    .999   
.999    .999    .999    73

75

   *    *    *    *    *    *    *    *    .999    .999    .999    .999    .999
   .999    .999    .999    75

76

   *    *    *    *    *    *    *    *    .999    .999    .999    .999    .999
   .999    .999    .999    76

77

   *    *    *    *    *    *    *    *    .999    .999    .999    .999    .999
   .999    .999    .999    77

78

   *    *    *    *    *    *    *    .999    .999    .999    .999    .999   
.999    .999    .999    .999    78

79

   *    *    *    *    *    *    *    .999    .999    .999    .999    .999   
.999    .999    .999    .999    79

80

   *    *    *    *    *    *    *    .999    .999    .999    .999    .999   
.999    .999    .999    .999    80

81

   *    *    *    *    *    *    .999    .999    .999    .999    .999    .999   
.999    .999    .999    .999    81

82

   *    *    *    *    *    *    .999    .999    .999    .999    .999    .999   
.999    .999    .999    .999    82

83

   *    *    *    *    *    *    .999    .999    .999    .999    .999    .999   
.999    .999    .999    .999    83

84

   *    *    *    *    *    *    .999    .999    .999    .999    .999    .999   
.999    .999    .999    .999    84

85

   *    *    *    *    *    .999    .999    .999    .999    .999    .999    .999
   .999    .999    .999    .999    85

86

   *    *    *    *    *    .999    .999    .999    .999    .999    .999    .999
   .999    .999    .999    .999    86

87

   *    *    *    *    *    .999    .999    .999    .999    .999    .999    .999
   .999    .999    .999    .999    87

88

   *    *    *    *    .999    .999    .999    .999    .999    .999    .999   
.999    .999    .999    .999    .999    88

89

   *    *    *    *    .999    .999    .999    .999    .999    .999    .999   
.999    .999    .999    .999    .999    89                                      
                                                20    21    22    23    24    25
   26    27    28    29    30    31    32    33    34    35   

PENSIONER WHOSE RETIREMENT AGE IS: * = 1.000 INTEREST - 7.5000%

PENSIONER’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

BENEFICIARY’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

 

7



--------------------------------------------------------------------------------

Sub appendix A. 1

TABLE C –

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

   PENSIONER WHOSE RETIREMENT AGE IS:   

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

     35    36    37    38    39    40    41    42    43    44    45    46    47
   48    49    50     

20

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    20

21

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    21

22

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    22

23

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    23

24

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    24

25

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    25

26

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    26

27

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    27

28

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    28

29

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    29

30

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    30

31

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    31

32

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    32

33

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    33

34

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    34

35

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    35

36

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    36

37

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    37

38

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    38

39

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    39

40

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    40

41

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    12

42

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    42

43

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    43

44

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    44

45

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    45

46

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    46

47

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    47

48

   .999    .999    .999    .999    .999    .999    .999    .998    .998    .998
   .998    .997    .997    .997    .996    .996    48

49

   .999    .999    .999    .999    .999    .999    .998    .998    .998    .998
   .998    .997    .997    .996    .996    .996    49

50

   .999    .999    .999    .999    .999    .999    .998    .998    .998    .998
   .998    .997    .997    .996    .996    .996    50

51

   .999    .999    .999    .999    .999    .999    .998    .998    .998    .998
   .997    .997    .997    .996    .996    .996    51

52

   .999    .999    .999    .999    .999    .999    .998    .998    .998    .998
   .997    .997    .997    .996    .996    .996    52

53

   .999    .999    .999    .999    .999    .999    .998    .998    .998    .998
   .997    .997    .997    .996    .996    .996    53

54

   .999    .999    .999    .999    .999    .999    .998    .998    .998    .998
   .997    .997    .997    .996    .996    .996    54                         
                                                             35    36    37   
38    39    40    41    42    43    44    45    46    47    48    49    50   

PENSIONER WHOSE RETIREMENT AGE IS: * = 1.000 INTEREST - 7.5000%

PENSIONER’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

BENEFICIARY’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

 

8



--------------------------------------------------------------------------------

Sub appendix A. 1

TABLE C –

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

   PENSIONER WHOSE RETIREMENT AGE IS:   

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

     35    36    37    38    39    40    41    42    43    44    45    46    47
   48    49    50     

55

   .999    .999    .999    .999    .999    .999    .998    .998    .998    .998
   .997    .997    .997    .996    .996    .996    55

56

   .999    .999    .999    .999    .999    .999    .998    .998    .998    .998
   .997    .997    .997    .996    .996    .996    56

57

   .999    .999    .999    .999    .999    .999    .998    .998    .998    .998
   .997    .997    .997    .996    .996    .996    57

58

   .999    .999    .999    .999    .999    .999    .998    .998    .998    .998
   .997    .997    .997    .996    .996    .996    58

60

   .999    .999    .999    .999    .999    .999    .998    .998    .998    .998
   .997    .997    .997    .996    .996    .995    60

61

   .999    .999    .999    .999    .999    .999    .998    .998    .998    .998
   .997    .997    .997    .996    .996    .995    61

62

   .999    .999    .999    .999    .999    .999    .998    .998    .998    .998
   .997    .997    .997    .996    .996    .995    62

63

   .999    .999    .999    .999    .999    .999    .998    .998    .998    .998
   .997    .997    .997    .996    .996    .995    63

64

   .999    .999    .999    .999    .999    .999    .998    .998    .998    .998
   .997    .997    .997    .996    .996    .995    64

65

   .999    .999    .999    .999    .999    .999    .998    .998    .998    .998
   .997    .997    .997    .996    .996    .995    65

66

   .999    .999    .999    .999    .999    .999    .998    .998    .998    .998
   .997    .997    .996    .996    .996    .995    66

67

   .999    .999    .999    .999    .999    .998    .998    .998    .998    .998
   .997    .997    .996    .996    .996    .995    67

68

   .999    .999    .999    .999    .999    .998    .998    .998    .998    .997
   .997    .997    .996    .996    .996    .995    68

69

   .999    .999    .999    .999    .999    .998    .998    .998    .998    .997
   .997    .997    .996    .996    .996    .995    69

70

   .999    .999    .999    .999    .999    .998    .998    .998    .998    .997
   .997    .997    .996    .996    .995    .995    70

71

   .999    .999    .999    .999    .999    .998    .998    .998    .998    .997
   .997    .997    .996    .996    .995    .995    71

72

   .999    .999    .999    .999    .999    .998    .998    .998    .998    .997
   .997    .997    .996    .996    .995    .995    72

73

   .999    .999    .999    .999    .999    .998    .998    .998    .998    .997
   .997    .997    .996    .996    .995    .995    73

74

   .999    .999    .999    .999    .998    .998    .998    .998    .998    .997
   .997    .997    .996    .996    .995    .995    74

75

   .999    .999    .999    .999    .998    .998    .998    .998    .997    .997
   .997    .997    .996    .995    .995    .994    75

76

   .999    .999    .999    .999    .998    .998    .998    .998    .997    .997
   .997    .997    .996    .995    .995    .994    76

77

   .999    .999    .999    .999    .998    .998    .998    .998    .997    .997
   .997    .997    .996    .995    .995    .994    77

78

   .999    .999    .999    .999    .998    .998    .998    .998    .997    .997
   .997    .997    .996    .995    .995    .994    78

79

   .999    .999    .999    .999    .998    .998    .998    .998    .997    .997
   .996    .996    .996    .995    .995    .994    79

80

   .999    .999    .999    .998    .998    .998    .998    .998    .997    .997
   .996    .996    .995    .995    .994    .994    80

81

   .999    .999    .999    .998    .998    .998    .998    .997    .997    .997
   .996    .996    .995    .995    .994    .994    81

82

   .999    .999    .999    .998    .998    .998    .998    .997    .997    .997
   .996    .996    .995    .995    .994    .994    82

83

   .999    .999    .999    .998    .998    .998    .998    .997    .997    .997
   .996    .996    .995    .995    .994    .993    83

84

   .999    .999    .999    .998    .998    .998    .998    .997    .997    .997
   .996    .996    .995    .995    .994    .993    84

85

   .999    .999    .998    .998    .998    .998    .998    .997    .997    .996
   .996    .996    .995    .994    .994    .993    85

86

   .999    .999    .998    .998    .998    .998    .998    .997    .997    .996
   .996    .995    .995    .994    .994    .993    86

87

   .999    .999    .998    .998    .998    .998    .997    .997    .997    .996
   .996    .995    .995    .994    .994    .993    87

88

   .999    .999    .998    .998    .998    .998    .997    .997    .997    .996
   .996    .995    .995    .994    .993    .993    88

89

   .999    .999    .998    .998    .998    .998    .997    .997    .997    .996
   .996    .995    .995    .994    .993    .993    89                         
                                                             35    36    37   
38    39    40    41    42    43    44    45    46    47    48    49    50   

PENSIONER WHOSE RETIREMENT AGE IS: * = 1.000 INTEREST - 7.5000%

PENSIONER’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

BENEFICIARY’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

 

9



--------------------------------------------------------------------------------

Sub appendix A. 1

TABLE C –

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

   PENSIONER WHOSE RETIREMENT AGE IS:   

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

     50    51    52    53    54    55    56    57    58    59    60    61    62
   63    64    65     

20

   .996    .996    .995    .995    .994    .993    .993    .992    .991    .990
   .989    .988    .986    .984    .983    .980    20

21

   .996    .996    .995    .995    .994    .993    .993    .992    .991    .990
   .989    .988    .986    .984    .983    .980    21

22

   .996    .996    .995    .995    .994    .993    .993    .992    .991    .990
   .989    .988    .986    .984    .982    .980    22

23

   .996    .996    .995    .995    .994    .993    .993    .992    .991    .990
   .989    .988    .986    .984    .982    .980    23

24

   .996    .995    .995    .995    .994    .993    .993    .992    .991    .990
   .989    .988    .986    .984    .982    .980    24

25

   .996    .995    .995    .995    .994    .993    .993    .992    .991    .990
   .989    .988    .986    .984    .982    .980    25

26

   .996    .995    .995    .995    .994    .993    .993    .992    .991    .990
   .989    .988    .986    .984    .982    .980    26

27

   .996    .995    .995    .995    .994    .993    .993    .992    .991    .990
   .989    .988    .986    .984    .982    .980    27

28

   .996    .995    .995    .995    .994    .993    .993    .992    .991    .990
   .989    .988    .986    .984    .982    .980    28

29

   .996    .995    .995    .995    .994    .993    .993    .992    .991    .990
   .989    .988    .986    .984    .982    .980    29

30

   .996    .995    .995    .995    .994    .993    .993    .992    .991    .990
   .989    .987    .986    .984    .982    .980    30

31

   .996    .995    .995    .995    .994    .993    .993    .992    .991    .990
   .989    .987    .986    .984    .982    .980    31

32

   .996    .995    .995    .995    .994    .993    .993    .992    .991    .990
   .989    .987    .986    .984    .982    .980    32

33

   .996    .995    .995    .995    .994    .993    .993    .992    .991    .990
   .989    .987    .986    .984    .982    .980    33

34

   .996    .995    .995    .995    .994    .993    .993    .992    .991    .990
   .989    .987    .986    .984    .982    .980    34

35

   .996    .995    .995    .994    .994    .993    .993    .992    .991    .990
   .989    .987    .986    .984    .982    .980    35

36

   .996    .995    .995    .994    .994    .993    .993    .992    .991    .990
   .989    .987    .986    .984    .982    .980    36

37

   .996    .995    .995    .994    .994    .993    .993    .992    .991    .990
   .989    .987    .986    .984    .982    .980    37

38

   .996    .995    .995    .994    .994    .993    .993    .992    .991    .990
   .989    .987    .986    .984    .982    .980    38

39

   .996    .995    .995    .994    .994    .993    .993    .992    .991    .990
   .989    .987    .986    .984    .982    .980    39

40

   .996    .995    .995    .994    .994    .993    .993    .992    .991    .990
   .989    .987    .986    .984    .982    .980    40

41

   .996    .995    .995    .994    .994    .993    .993    .992    .991    .990
   .989    .987    .986    .984    .982    .980    12

42

   .996    .995    .995    .994    .994    .993    .993    .992    .991    .990
   .989    .987    .986    .984    .982    .980    42

43

   .996    .995    .995    .994    .994    .993    .992    .992    .991    .990
   .988    .987    .986    .984    .982    .979    43

44

   .996    .995    .995    .994    .994    .993    .992    .992    .991    .990
   .988    .987    .985    .984    .982    .979    44

45

   .996    .995    .995    .994    .994    .993    .992    .992    .991    .990
   .988    .987    .985    .984    .981    .979    45

46

   .996    .995    .995    .994    .994    .993    .992    .992    .991    .990
   .988    .987    .985    .984    .981    .979    46

47

   .996    .995    .995    .994    .994    .993    .992    .992    .991    .990
   .988    .987    .985    .983    .981    .979    47

48

   .996    .995    .995    .994    .994    .993    .992    .992    .991    .990
   .988    .987    .985    .983    .981    .979    48

49

   .996    .995    .995    .994    .994    .993    .992    .991    .991    .989
   .988    .987    .985    .983    .981    .979    49

50

   .996    .995    .995    .994    .994    .993    .992    .991    .990    .989
   .988    .987    .985    .983    .981    .979    50

51

   .996    .995    .995    .994    .994    .993    .992    .991    .990    .989
   .988    .987    .985    .983    .981    .979    51

52

   .996    .995    .995    .994    .994    .993    .992    .991    .990    .989
   .988    .987    .985    .983    .981    .979    52

53

   .996    .995    .995    .994    .994    .993    .992    .991    .990    .989
   .988    .987    .985    .983    .981    .978    53

54

   .996    .995    .995    .994    .994    .993    .992    .991    .990    .989
   .988    .986    .985    .983    .981    .978    54                         
                                                             50    51    52   
53    54    55    56    57    58    59    60    61    62    63    64    65   

PENSIONER WHOSE RETIREMENT AGE IS: * = 1.000 INTEREST - 7.5000%

PENSIONER’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

BENEFICIARY’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

 

10



--------------------------------------------------------------------------------

Sub appendix A. 1

TABLE C-

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

   PENSIONER WHOSE RETIREMENT AGE IS:   

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

     50    51    52    53    54    55    56    57    58    59    60    61    62
   63    64    65     

55

   .996    .995    .995    .994    .994    .993    .992    .991    .990    .989
   .988    .986    .985    .983    .981    .978    55

56

   .996    .995    .995    .994    .993    .993    .992    .991    .990    .989
   .988    .986    .985    .983    .980    .978    56

57

   .996    .995    .995    .994    .993    .993    .992    .991    .990    .989
   .988    .986    .984    .982    .980    .978    57

58

   .996    .995    .995    .994    .993    .993    .992    .991    .990    .989
   .988    .986    .984    .982    .980    .978    58

59

   .995    .995    .995    .994    .993    .993    .992    .991    .990    .989
   .987    .986    .984    .982    .980    .977    59

60

   .995    .995    .994    .994    .993    .993    .992    .991    .990    .989
   .987    .986    .984    .982    .980    .977    60

61

   .995    .995    .994    .994    .993    .993    .992    .991    .990    .989
   .987    .986    .984    .982    .980    .977    61

62

   .995    .995    .994    .994    .993    .992    .992    .991    .990    .988
   .987    .986    .984    .982    .979    .977    62

63

   .995    .995    .994    .994    .993    .992    .992    .991    .990    .988
   .987    .985    .984    .981    .979    .976    63

64

   .995    .995    .994    .994    .993    .992    .991    .991    .989    .988
   .987    .985    .983    .981    .979    .976    64

65

   .995    .995    .994    .994    .993    .992    .991    .990    .989    .988
   .987    .985    .983    .981    .978    .976    65

66

   .995    .995    .994    .994    .993    .992    .991    .990    .989    .988
   .986    .985    .983    .981    .978    .975    66

67

   .995    .995    .994    .993    .993    .992    .991    .990    .989    .988
   .986    .985    .983    .980    .978    .975    67

68

   .995    .995    .994    .993    .993    .992    .991    .990    .989    .988
   .986    .984    .982    .980    .978    .975    68

70

   .995    .994    .994    .993    .992    .992    .991    .990    .989    .987
   .986    .984    .982    .979    .977    .974    70

71

   .995    .994    .994    .993    .992    .992    .991    .990    .988    .987
   .985    .984    .981    .979    .976    .973    71

72

   .995    .994    .994    .993    .992    .991    .990    .989    .988    .987
   .985    .983    .981    .979    .976    .973    72

73

   .995    .994    .993    .993    .992    .991    .990    .989    .988    .986
   .985    .983    .981    .978    .975    .972    73

74

   .995    .994    .993    .993    .992    .991    .990    .989    .988    .986
   .985    .983    .980    .978    .975    .972    74

75

   .994    .994    .993    .993    .992    .991    .990    .989    .987    .986
   .984    .982    .980    .977    .974    .971    75

76

   .994    .994    .993    .992    .992    .991    .990    .989    .987    .986
   .984    .982    .979    .977    .974    .970    76

77

   .994    .994    .993    .992    .991    .990    .989    .988    .987    .985
   .984    .981    .979    .976    .973    .970    77

78

   .994    .993    .993    .992    .991    .990    .989    .988    .987    .985
   .983    .981    .979    .976    .973    .969    78

79

   .994    .993    .993    .992    .991    .990    .989    .988    .986    .985
   .983    .981    .978    .975    .972    .968    79

80

   .994    .993    .992    .992    .991    .990    .989    .988    .986    .984
   .982    .980    .978    .975    .971    .968    80

81

   .994    .993    .992    .992    .991    .990    .989    .987    .986    .984
   .982    .980    .977    .974    .971    .967    81

82

   .994    .993    .992    .991    .990    .989    .988    .987    .985    .984
   .982    .979    .977    .974    .970    .966    82

83

   .993    .993    .992    .991    .990    .989    .988    .987    .985    .983
   .981    .979    .976    .973    .970    .966    83

84

   .993    .993    .992    .991    .990    .989    .988    .986    .985    .983
   .981    .979    .976    .973    .969    .965    84

85

   .993    .992    .992    .991    .990    .989    .988    .986    .985    .983
   .981    .978    .975    .972    .968    .964    85

86

   .993    .992    .992    .991    .990    .989    .987    .986    .984    .982
   .980    .978    .975    .972    .968    .964    86

87

   .993    .992    .991    .990    .990    .988    .987    .986    .984    .982
   .980    .977    .974    .971    .967    .963    87

88

   .993    .992    .991    .990    .989    .988    .987    .985    .984    .982
   .980    .977    .974    .970    .967    .962    88

89

   .993    .992    .991    .990    .989    .988    .987    .985    .983    .981
   .979    .977    .973    .970    .966    .962    89                         
                                                             50    51    52   
53    54    55    56    57    58    59    60    61    62    63    64    65   

PENSIONER WHOSE RETIREMENT AGE IS: * = 1.000 INTEREST - 7.5000%

PENSIONER’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

BENEFICIARY’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

 

11



--------------------------------------------------------------------------------

Sub appendix A. 1

TABLE C –

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

   PENSIONER WHOSE RETIREMENT AGE IS:   

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

     65    66    67    68    69    70    71    72    73    74    75    76    77
   78    79    80     

20

   .980    .978    .975    .972    .969    .966    .962    .958    .953    .948
   .942    .937    .931    .924    .918    .911    20

21

   .980    .978    .975    .972    .969    .966    .962    .958    .953    .948
   .942    .937    .931    .924    .917    .911    21

22

   .980    .978    .975    .972    .969    .966    .962    .958    .953    .948
   .942    .937    .930    .924    .917    .911    22

23

   .980    .978    .975    .972    .969    .966    .962    .957    .953    .948
   .942    .937    .930    .924    .917    .910    23

24

   .980    .978    .975    .972    .969    .966    .962    .957    .953    .948
   .942    .936    .930    .924    .917    .910    24

25

   .980    .978    .975    .972    .969    .966    .962    .957    .953    .948
   .942    .936    .930    .924    .917    .910    25

26

   .980    .978    .975    .972    .969    .965    .962    .957    .953    .948
   .942    .936    .930    .924    .917    .910    26

27

   .980    .978    .975    .972    .969    .965    .962    .957    .953    .947
   .942    .936    .930    .923    .917    .910    27

28

   .980    .978    .975    .972    .969    .965    .961    .957    .952    .947
   .942    .936    .930    .923    .917    .910    28

29

   .980    .978    .975    .972    .969    .965    .961    .957    .952    .947
   .942    .936    .930    .923    .917    .910    29

30

   .980    .978    .975    .972    .969    .965    .961    .957    .952    .947
   .942    .936    .930    .923    .916    .910    30

31

   .980    .978    .975    .972    .969    .965    .961    .957    .952    .947
   .942    .936    .930    .923    .916    .909    31

32

   .980    .978    .975    .972    .969    .965    .961    .957    .952    .947
   .941    .936    .929    .923    .916    .909    32

33

   .980    .978    .975    .972    .969    .965    .961    .957    .952    .947
   .941    .935    .929    .923    .916    .909    33

34

   .980    .978    .975    .972    .969    .965    .961    .957    .952    .947
   .941    .935    .929    .923    .916    .909    34

35

   .980    .978    .975    .972    .969    .965    .961    .957    .952    .947
   .941    .935    .929    .922    .916    .908    35

36

   .980    .977    .975    .972    .968    .965    .961    .956    .952    .947
   .941    .935    .929    .922    .915    .908    36

37

   .980    .977    .975    .972    .968    .965    .961    .956    .952    .946
   .941    .935    .928    .922    .915    .908    37

38

   .980    .977    .975    .972    .968    .965    .961    .956    .951    .946
   .941    .935    .928    .922    .915    .908    38

39

   .980    .977    .975    .972    .968    .965    .961    .956    .951    .946
   .940    .934    .928    .921    .914    .907    39

40

   .980    .977    .974    .971    .968    .964    .960    .956    .951    .946
   .940    .934    .928    .921    .914    .907    40

41

   .980    .977    .974    .971    .968    .964    .960    .956    .951    .946
   .940    .934    .927    .921    .914    .907    12

42

   .980    .977    .974    .971    .968    .964    .960    .956    .951    .945
   .940    .934    .927    .920    .913    .906    42

43

   .979    .977    .974    .971    .968    .964    .960    .955    .951    .945
   .939    .933    .927    .920    .913    .906    43

44

   .979    .977    .974    .971    .968    .964    .960    .955    .950    .945
   .939    .933    .927    .920    .913    .905    44

45

   .979    .977    .974    .971    .967    .964    .960    .955    .950    .945
   .939    .933    .926    .919    .912    .905    45

46

   .979    .977    .974    .971    .967    .963    .959    .955    .950    .944
   .939    .932    .926    .919    .912    .904    46

47

   .979    .977    .974    .971    .967    .963    .959    .955    .950    .944
   .938    .932    .925    .918    .911    .904    47

48

   .979    .976    .974    .970    .967    .963    .959    .954    .949    .944
   .938    .932    .925    .918    .911    .903    48

49

   .979    .976    .973    .970    .967    .963    .959    .954    .949    .943
   .937    .931    .924    .917    .910    .903    49

50

   .979    .976    .973    .970    .967    .963    .958    .954    .949    .943
   .937    .931    .924    .917    .910    .902    50

51

   .979    .976    .973    .970    .966    .962    .958    .953    .948    .943
   .937    .930    .923    .916    .909    .901    51

52

   .979    .976    .973    .970    .966    .962    .958    .953    .948    .942
   .936    .930    .923    .916    .908    .901    52

53

   .978    .976    .973    .970    .966    .962    .958    .953    .948    .942
   .936    .929    .922    .915    .908    .900    53

54

   .978    .976    .973    .969    .966    .962    .957    .952    .947    .941
   .935    .929    .922    .914    .907    .899    54                         
                                                               65    66    67   
68    69    70    71    72    73    74    75    76    77    78    79    80   

PENSIONER WHOSE RETIREMENT AGE IS: * = 1.000 INTEREST - 7.5000%

PENSIONER’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

BENEFICIARY’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

 

12



--------------------------------------------------------------------------------

Sub appendix A. 1

TABLE C –

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

   PENSIONER WHOSE RETIREMENT AGE IS:   

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

     65    66    67    68    69    70    71    72    73    74    75    76    77
   78    79    80     

55

   .978    .975    .972    .969    .965    .961    .957    .952    .947    .941
   .935    .928    .921    .914    .906    .898    55

56

   .978    .975    .972    .969    .965    .961    .957    .952    .946    .940
   .934    .927    .920    .913    .905    .897    56

57

   .978    .975    .972    .969    .965    .961    .956    .951    .946    .940
   .933    .927    .919    .912    .904    .896    57

58

   .978    .975    .972    .968    .965    .960    .956    .951    .945    .939
   .933    .926    .919    .911    .903    .895    58

59

   .977    .975    .971    .968    .964    .960    .955    .950    .945    .939
   .932    .925    .918    .910    .902    .894    59

60

   .977    .974    .971    .968    .964    .959    .955    .950    .944    .938
   .931    .924    .917    .909    .901    .892    60

61

   .977    .974    .971    .967    .963    .959    .954    .949    .943    .937
   .930    .923    .916    .908    .899    .891    61

62

   .977    .974    .970    .967    .963    .959    .954    .948    .943    .936
   .929    .922    .914    .906    .898    .889    62

63

   .976    .973    .970    .966    .962    .958    .953    .948    .942    .935
   .928    .921    .913    .905    .896    .888    63

64

   .976    .973    .970    .966    .962    .957    .952    .947    .941    .934
   .927    .920    .912    .903    .895    .886    64

65

   .976    .973    .969    .966    .961    .957    .952    .946    .940    .933
   .926    .918    .910    .902    .893    .884    65

66

   .975    .972    .969    .965    .961    .956    .951    .945    .939    .933
   .925    .917    .909    .900    .891    .882    66

67

   .975    .972    .968    .964    .960    .956    .950    .944    .938    .931
   .923    .915    .907    .898    .889    .879    67

68

   .975    .971    .968    .964    .959    .956    .949    .943    .937    .930
   .922    .914    .906    .896    .887    .877    68

69

   .974    .971    .967    .963    .959    .954    .948    .942    .935    .928
   .920    .912    .903    .894    .884    .874    69

70

   .974    .970    .967    .962    .958    .953    .947    .941    .934    .927
   .919    .910    .901    .892    .882    .872    70

71

   .973    .970    .966    .962    .957    .952    .946    .940    .933    .925
   .917    .908    .899    .889    .879    .869    71

72

   .973    .969    .965    .952    .956    .951    .945    .939    .931    .924
   .915    .906    .897    .887    .876    .866    72

73

   .972    .969    .965    .960    .955    .950    .944    .937    .930    .922
   .913    .904    .894    .884    .873    .863    73

74

   .972    .968    .964    .959    .954    .949    .943    .936    .928    .920
   .911    .902    .892    .881    .870    .859    74

75

   .971    .967    .963    .958    .953    .948    .941    .934    .927    .918
   .909    .899    .889    .878    .867    .856    75

76

   .970    .967    .962    .958    .952    .946    .940    .933    .925    .916
   .907    .897    .886    .875    .864    .852    76

77

   .970    .966    .961    .957    .951    .945    .938    .931    .923    .916
   .905    .894    .884    .872    .860    .848    77

78

   .969    .965    .961    .956    .950    .944    .941    .930    .921    .912
   .902    .892    .881    .872    .857    .844    78

79

   .969    .964    .960    .955    .949    .943    .940    .928    .919    .910
   .900    .889    .878    .866    .853    .841    79

80

   .968    .964    .959    .954    .948    .941    .934    .926    .918    .908
   .898    .887    .875    .863    .850    .837    80

81

   .967    .963    .958    .953    .947    .940    .933    .925    .916    .906
   .895    .884    .872    .860    .846    .833    81

82

   .966    .962    .957    .952    .948    .939    .931    .923    .914    .904
   .893    .882    .869    .856    .843    .829    82

83

   .966    .961    .956    .951    .944    .937    .930    .921    .912    .902
   .891    .879    .866    .853    .839    .825    83

84

   .965    .960    .955    .950    .943    .936    .928    .920    .910    .900
   .888    .876    .863    .850    .836    .821    84

85

   .964    .960    .954    .949    .942    .935    .927    .918    .908    .898
   .886    .874    .861    .847    .832    .817    85

86

   .964    .959    .954    .948    .941    .934    .925    .916    .906    .896
   .884    .871    .858    .843    .829    .813    86

87

   .963    .958    .953    .947    .940    .932    .924    .915    .905    .894
   .881    .869    .855    .840    .835    .810    87

88

   .962    .957    .952    .946    .939    .931    .923    .913    .903    .891
   .879    .866    .852    .837    .822    .806    88

89

   .962    .957    .951    .945    .938    .930    .921    .912    .901    .889
   .877    .863    .849    .834    .818    .802    89                         
                                                             65    66    67   
68    69    70    71    72    73    74    75    76    77    78    79    80   

PENSIONER WHOSE RETIREMENT AGE IS: * = 1.000 INTEREST - 7.5000%

PENSIONER’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

BENEFICIARY’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

 

13



--------------------------------------------------------------------------------

Sub appendix A. 1

TABLE C –

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

   PENSIONER WHOSE RETIREMENT AGE IS:   

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

     80    81    82    83    84    85    86    87    88    89    90    91    92
   93    94    95     

20

   .911    .904    .897    .889    .882    .874    .866    .859    .850    .842
   .834    .826    .818    .809    .801    .793    20

21

   .911    .904    .896    .889    .882    .874    .866    .858    .850    .842
   .834    .826    .817    .809    .801    .793    21

22

   .911    .904    .896    .889    .882    .874    .866    .858    .850    .842
   .834    .825    .817    .809    .801    .793    22

23

   .910    .903    .896    .889    .881    .874    .866    .858    .850    .842
   .834    .825    .817    .809    .801    .792    23

24

   .910    .903    .896    .889    .881    .874    .866    .858    .850    .842
   .833    .825    .817    .809    .800    .792    24

25

   .910    .903    .896    .889    .881    .873    .866    .858    .850    .841
   .833    .825    .817    .808    .800    .792    25

26

   .910    .903    .896    .889    .881    .873    .865    .857    .849    .841
   .833    .825    .816    .808    .800    .792    26

27

   .910    .903    .896    .888    .881    .873    .865    .857    .849    .841
   .833    .824    .816    .808    .799    .791    27

28

   .910    .903    .895    .888    .881    .873    .865    .857    .849    .841
   .832    .824    .816    .807    .799    .791    28

29

   .910    .903    .895    .888    .880    .873    .865    .857    .849    .840
   .832    .824    .815    .807    .799    .791    29

30

   .910    .902    .895    .888    .880    .872    .865    .857    .848    .840
   .832    .823    .815    .807    .798    .790    30

31

   .909    .902    .895    .887    .880    .872    .864    .856    .848    .840
   .831    .823    .815    .806    .798    .790    31

32

   .909    .902    .895    .887    .880    .872    .864    .856    .848    .839
   .831    .823    .814    .806    .798    .789    32

33

   .909    .902    .894    .887    .879    .872    .864    .856    .847    .839
   .831    .822    .814    .805    .797    .789    33

34

   .909    .902    .894    .887    .879    .871    .863    .855    .847    .839
   .830    .822    .813    .805    .797    .788    34

35

   .908    .901    .894    .886    .879    .871    .863    .855    .847    .838
   .830    .821    .813    .804    .796    .788    35

36

   .908    .901    .894    .886    .878    .871    .863    .854    .846    .838
   .829    .821    .812    .804    .795    .787    36

37

   .908    .901    .893    .886    .878    .870    .862    .854    .846    .837
   .829    .820    .812    .803    .795    .787    37

38

   .908    .900    .893    .885    .878    .870    .862    .854    .845    .837
   .828    .820    .811    .803    .794    .786    38

39

   .907    .900    .893    .885    .877    .869    .861    .853    .845    .836
   .828    .819    .810    .802    .793    .785    39

40

   .907    .900    .892    .885    .877    .869    .861    .852    .844    .836
   .827    .818    .810    .801    .793    .784    40

41

   .907    .899    .892    .884    .876    .868    .860    .852    .843    .835
   .826    .818    .809    .800    .792    .783    12

42

   .906    .899    .891    .884    .876    .868    .860    .851    .843    .834
   .825    .817    .808    .800    .791    .782    42

43

   .906    .898    .891    .883    .875    .867    .859    .851    .842    .833
   .825    .816    .807    .799    .790    .781    43

44

   .905    .898    .890    .882    .875    .866    .858    .850    .841    .833
   .824    .815    .806    .798    .789    .780    44

45

   .905    .897    .890    .882    .874    .866    .857    .849    .840    .832
   .823    .814    .805    .797    .788    .779    45

46

   .904    .897    .889    .881    .873    .865    .857    .848    .839    .831
   .822    .813    .804    .795    .787    .779    46

47

   .904    .896    .888    .881    .872    .864    .856    .847    .839    .830
   .821    .812    .803    .794    .785    .777    47

48

   .903    .896    .888    .880    .872    .863    .855    .846    .838    .829
   .820    .811    .802    .793    .785    .775    48

49

   .903    .895    .887    .879    .871    .863    .854    .845    .836    .827
   .818    .809    .800    .792    .783    .774    49

50

   .902    .894    .886    .878    .870    .862    .853    .844    .835    .826
   .817    .808    .799    .790    .781    .772    50

51

   .901    .893    .885    .877    .869    .861    .852    .843    .834    .825
   .816    .807    .798    .789    .779    .771    51

52

   .901    .893    .885    .876    .868    .859    .851    .842    .833    .824
   .814    .805    .796    .787    .778    .769    52

53

   .900    .892    .884    .875    .867    .858    .850    .841    .831    .822
   .813    .804    .794    .785    .776    .767    53

54

   .899    .891    .883    .874    .866    .857    .848    .839    .830    .821
   .811    .802    .793    .783    .774    .765    54                         
                                                               80    81    82   
83    84    85    86    87    88    89    90    91    92    93    94    95   

PENSIONER WHOSE RETIREMENT AGE IS: * = 1.000 INTEREST - 7.5000%

PENSIONER’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

BENEFICIARY’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

 

14



--------------------------------------------------------------------------------

Sub appendix A. 1

TABLE C –

Conversion From 50% Joint & Survivor to

Twelve Year Certain With 50% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

 

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

   PENSIONER WHOSE RETIREMENT AGE IS:   

BENEFICIARY’S

AGE AT

PENSIONER’S

RETIREMENT

     80    81    82    83    84    85    86    87    88    89    90    91    92
   93    94    95     

55

   .898    .890    .882    .873    .865    .856    .847    .838    .828    .819
   .810    .800    .791    .781    .772    .763    55

56

   .897    .889    .880    .872    .863    .854    .845    .836    .827    .817
   .808    .798    .789    .779    .777    .760    56

57

   .896    .888    .879    .871    .862    .853    .844    .834    .825    .815
   .806    .796    .786    .777    .767    .758    57

58

   .895    .886    .876    .869    .860    .851    .842    .833    .823    .813
   .803    .794    .784    .774    .765    .755    58

59

   .894    .885    .876    .868    .859    .849    .840    .830    .821    .811
   .801    .791    .781    .771    .762    .752    59

60

   .892    .884    .875    .866    .857    .847    .838    .828    .818    .808
   .798    .788    .778    .768    .759    .749    60

61

   .891    .882    .873    .864    .855    .845    .836    .826    .815    .806
   .796    .785    .775    .765    .755    .745    61

62

   .889    .880    .871    .862    .853    .843    .833    .823    .813    .803
   .792    .782    .772    .762    .752    .742    62

63

   .888    .878    .869    .860    .850    .840    .830    .820    .810    .800
   .789    .779    .768    .758    .748    .737    63

64

   .886    .876    .867    .857    .848    .838    .828    .817    .807    .796
   .786    .775    .764    .754    .743    .733    64

65

   .884    .874    .865    .855    .845    .835    .825    .814    .803    .792
   .782    .771    .760    .749    .739    .728    65

66

   .882    .872    .862    .852    .842    .832    .821    .810    .800    .789
   .778    .767    .758    .745    .734    .723    66

67

   .879    .870    .860    .849    .839    .828    .818    .807    .796    .784
   .773    .762    .751    .740    .729    .718    67

68

   .877    .867    .857    .846    .836    .825    .814    .803    .791    .780
   .768    .757    .746    .734    .723    .712    68

69

   .874    .864    .854    .843    .832    .821    .810    .798    .787    .775
   .763    .752    .740    .728    .717    .706    69

70

   .872    .861    .851    .840    .828    .817    .806    .794    .782    .770
   .758    .746    .734    .722    .711    .699    70

71

   .869    .858    .847    .836    .825    .813    .801    .789    .777    .765
   .752    .740    .728    .716    .704    .692    71

72

   .866    .855    .843    .832    .820    .808    .796    .784    .772    .759
   .746    .734    .721    .709    .697    .685    72

73

   .863    .851    .840    .828    .816    .804    .791    .779    .766    .753
   .740    .727    .714    .702    .689    .677    73

74

   .859    .848    .836    .824    .811    .799    .786    .773    .760    .747
   .733    .720    .707    .694    .681    .669    74

75

   .856    .844    .831    .819    .806    .794    .780    .767    .754    .740
   .726    .713    .699    .686    .673    .660    75

76

   .852    .840    .827    .814    .801    .788    .775    .761    .747    .733
   .719    .705    .692    .678    .665    .651    76

77

   .848    .836    .823    .810    .796    .783    .769    .755    .740    .726
   .712    .698    .683    .670    .656    .642    77

78

   .844    .831    .818    .805    .791    .777    .763    .748    .734    .719
   .704    .690    .675    .661    .647    .633    78

79

   .841    .827    .814    .800    .786    .771    .757    .742    .727    .712
   .697    .682    .667    .652    .638    .624    79

80

   .837    .823    .809    .795    .780    .766    .751    .735    .720    .704
   .689    .674    .658    .643    .628    .614    80

81

   .833    .819    .804    .790    .775    .760    .744    .729    .713    .697
   .681    .665    .650    .634    .619    .604    81

82

   .829    .815    .800    .785    .770    .754    .738    .722    .706    .690
   .673    .657    .641    .626    .610    .595    82

83

   .825    .810    .795    .780    .764    .748    .732    .716    .699    .682
   .666    .649    .633    .617    .601    .585    83

84

   .821    .806    .791    .775    .759    .743    .726    .709    .692    .675
   .658    .641    .624    .608    .591    .576    84

85

   .817    .802    .786    .770    .754    .737    .720    .703    .685    .668
   .650    .633    .616    .599    .582    .566    85

86

   .813    .798    .782    .765    .758    .731    .714    .696    .678    .660
   .643    .625    .607    .590    .573    .557    86

87

   .810    .794    .777    .760    .743    .726    .708    .690    .672    .653
   .635    .617    .599    .581    .564    .547    87

88

   .806    .789    .773    .755    .738    .720    .702    .683    .665    .646
   .627    .609    .591    .573    .555    .538    88

89

   .802    .785    .768    .751    .733    .714    .696    .677    .658    .639
   .620    .601    .582    .564    .546    .528    89                         
                                                               80    81    82   
83    84    85    86    87    88    89    90    91    92    93    94    95   

PENSIONER WHOSE RETIREMENT AGE IS: * = 1.000 INTEREST - 7.5000%

PENSIONER’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

BENEFICIARY’S MORTALITY - SPECIAL PENSIONER MORTALITY TABLE

 

15



--------------------------------------------------------------------------------

Sub appendix A. 1

TABLE D –

Early Retirement Factors – Excess Formula

CECONY Management Participants

Applied To The Portion Of The Pension Formula Calculated On

Final Average Salary In Excess Of The Social Security Wage Base

 

Months Prior to
            Age 65                           Factor             0(65)   1.00000
1   0.99358 2   0.98717 3   0.98075 4   0.97433 5   0.96792 6   0.96150 7  
0.95508 8   0.94867 9   0.94225 10   0.93583 11   0.92942 12(64)   0.92300 13  
0.91658 14   0.91017 15   0.90375 16   0.89733 17   0.89092 18   0.88450 19  
0.87806 20   0.87167 21   0.86525 22   0.85883 23   0.85242 24(63)   0.84600 25
  0.83958 26   0.83317 27   0.82675 28   0.82033 29   0.81392 30   0.80750 31  
0.80108 32   0.79467 33   0.78825 34   0.78183 35   0.77542 36(62)   0.76900 37
  0.76583 38   0.76267 39   0.75950 40   0.75633 41   0.75317 42   0.75000 43  
0.74683 44   0.74367 45   0.74050 46   0.73733 47   0.73417 48(61)   0.73100 49
  0.72775 50   0.72450 51   0.72125 52   0.71800 53   0.71475 54   0.71150 55  
0.70825 56   0.70500 57   0.70175 58   0.69850 59   0.69525 60(60)   0.69200 61
  0.68883 62   0.68567 63   0.68250 64   0.67933 65   0.67617 66   0.67300 67  
0.66983 68   0.66667 69   0.66350 70   0.66033 71   0.65717 72(59)   0.65400 73
  0.65075 74   0.64750 75   0.64425 76   0.64100 77   0.63775 78   0.63450 79  
0.63125 80   0.62800 81   0.62475 82   0.62150 83   0.61825 84(58)   0.61500 85
  0.61183 86   0.60867 87   0.60550 88   0.60233 89   0.59917 90   0.59600 91  
0.59283 92   0.58967 93   0.58650 94   0.58333 95   0.58017 96(57)   0.57700 97
  0.57300 98   0.56900 99   0.56500 100   0.56100 101   0.55700 102   0.55300
103   0.54900 104   0.54500 105   0.54100 106   0.53700 107   0.53300 108(56)  
0.52900 109   0.52542 110   0.52183 111   0.51825 112   0.51467 113   0.51108
114   0.50750 115   0.50392 116   0.50033 117   0.49675 118   0.49317 119  
0.48958 120(55)   0.48600 121   0.48349 122   0.48097 123   0.47846 124  
0.47594 125   0.47343 126   0.47091 127   0.46840 128   0.46589 129   0.46337
130   0.46086 131   0.45834 132(54)   0.45583 133   0.45332 134   0.45080 135  
0.44829 136   0.44577 137   0.44326 138   0.44074 139   0.43823 140   0.43572
141   0.43320 142   0.43069 143   0.42817 144(53)   0.42566 145   0.42315 146  
0.42063 147   0.41812 148   0.41561 149   0.41309 150   0.41058 151   0.40807
152   0.40555 153   0.40304 154   0.40053 155   0.39801 156(52)   0.39550 157  
0.39299 158   0.39047 159   0.38796 160   0.38544 161   0.38293 162   0.38041
163   0.37790 164   0.37539 165   0.37287 166   0.37036 167   0.36784 168(51)  
0.36533 169   0.36365 170   0.36198 171   0.36030 172   0.35863 173   0.35695
174   0.35528 175   0.35360 176   0.35192 177   0.35025 178   0.34857 179  
0.34690 180(50)   0.34522 181   0.34354 182   0.34187 183   0.34019 184  
0.33852 185   0.33684 186   0.33517 187   0.33349 188   0.33181 189   0.33014
190   0.32846 191   0.32679 192(49)   0.32511 193   0.32343 194   0.32176 195  
0.32008 196   0 31841 197   0.31673 198   0.31506 199   0.31338 200   0.31170
201   0.31003 202   0.30835 203   0.30668 204(48)   0.30500 205   0.30332 206  
0.30165 207   0.29997 208   0.29830 209   0.29662 210   0.29495 211   0.29327
212   0.29159 213   0.28992 214   0.28824 215   0.28657 216(47)   0.28489 217  
0.28321 218   0.28154 219   0.27986 220   0.27819 221   0.27651 222   0.27484
223   0.27316 224   0.27148 225   0.26981 226   0.26813 227   0.26646 228(46)  
0.26478 229   0.26310 230   0.26143 231   0.25975 232   0.25808 233   0.25640
234   0.25473 235   0.25305 236   0.25137 237   0.24970 238   0.24802 239  
0.24635 240(45)   0.24467

Exact Age in (            ) Effective Date: January 1, 1990

 

16



--------------------------------------------------------------------------------

Sub appendix A. 1

TABLE E–

Conversion From 50% Joint & Survivor to 100% Joint & Survivor

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

P E N S I O N E R

 

Age

Of

Bene.

   *
*
*   45   46   47   48   49   50   51   52   53   54   55   56   57   58   59  
60 35    *   .9641   .9611   .9580   .9548   .9513   .9476   .9437   .9397  
.9353   .9307   .9259   .9208   .9154   .9097   .9037   .8974 36    *   .9649  
.9620   .9589   .9557   .9522   .9486   .9448   .9406   .9363   .9318   .9270  
.9219   .9165   .9109   .9049   .8986 37    *   .9658   .9629   .9598   .9566  
.9533   .9496   .9458   .9417   .9375   .9329   .9281   .9230   .9177   .9120  
.9061   .8998 38    *   .9666   .9639   .9608   .9577   .9542   .9506   .9468  
.9428   .9386   .9341   .9293   .9243   .9189   .9133   .9073   .9010 39    *  
.9675   .9647   .9618   .9585   .9553   .9518   .9479   .9441   .9398   .9353  
.9305   .9256   .9202   .9146   .9087   .9024 40    *   .9684   .9657   .9627  
.9597   .9563   .9529   .9491   .9452   .9410   .9366   .9318   .9269   .9216  
.9160   .9100   .9039 41    *   .9693   .9666   .9637   .9606   .9574   .9540  
.9503   .9464   .9423   .9379   .9332   .9282   .9230   .9174   .9115   .9053 42
   *   .9702   .9677   .9648   .9618   .9586   .9551   .9515   .9477   .9436  
.9392   .9346   .9297   .9244   .9188   .9130   .9069 43    *   .9711   .9686  
.9658   .9629   .9598   .9564   .9527   .9490   .9450   .9406   .9361   .9311  
.9260   .9204   .9145   .9084 44    *   .9721   .9697   .9668   .9640   .9609  
.9576   .9541   .9504   .9463   .9421   .9375   .9327   .9275   .9221   .9162  
.9102 45    *   .9731   .9707   .9679   .9651   .9620   .9588   .9554   .9517  
.9478   .9436   .9390   .9342   .9291   .9237   .9180   .9119 46    *   .9740  
.9716   .9690   .9662   .9632   .9601   .9567   .9531   .9492   .9451   .9406  
.9359   .9308   .9254   .9198   .9137 47    *   .9750   .9726   .9701   .9674  
.9645   .9614   .9581   .9545   .9507   .9466   .9423   .9375   .9326   .9272  
.9216   .9156 48    *   .9759   .9736   .9712   .9686   .9658   .9627   .9594  
.9560   .9522   .9482   .9439   .9392   .9344   .9291   .9234   .9175 49    *  
.9769   .9746   .9723   .9698   .9670   .9640   .9608   .9574   .9538   .9499  
.9456   .9411   .9362   .9310   .9254   .9195 50    *   .9778   .9757   .9734  
.9709   .9682   .9654   .9622   9589   .9553   .9515   .9474   .9428   .9381  
.9330   .9275   .9216 51    *   .9788   .9768   .9745   .9720   .9695   .9667  
.9637   .9604   .9569   .9531   .9491   .9446   .9400   .9349   .9296   .9238 52
   *   .9797   .9777   .9756   .9732   .9707   .9679   .9651   .9619   .9585  
.9549   .9508   .9466   .9420   .9370   .9317   .9260 53    *   .9806   .9788  
.9766   .9743   .9720   .9693   .9665   .9634   .9601   .9565   .9526   .9485  
.9440   .9391   .9338   .9282 54    *   .9815   .9797   .9777   .9755   .9732  
.9706   .9680   .9650   .9617   .9582   .9544   .9504   .9460   .9411   .9360  
.9305 55    *   .9824   .9806   .9788   .9766   .9744   .9720   .9694   .9665  
.9634   .9600   .9563   .9524   .9480   .9433   .9382   .9329 56    *   .9833  
.9816   .9797   .9778   .9756   .9732   .9707   .9680   .9650   .9617   .9582  
.9543   .9501   .9455   .9406   .9353 57    *   .9842   .9825   .9808   .9789  
.9768   .9746   .9721   .9695   .9667   .9634   .9600   .9562   .9521   .9477  
.9430   .9378 58    *   .9850   .9834   .9818   .9800   .9781   .9759   .9735  
.9710   .9682   .9652   .9618   .9582   .9542   .9500   .9453   .9402 59    *  
.9858   .9843   .9829   .9810   .9791   .9772   .9749   .9724   .9698   .9668  
.9636   .9602   .9564   .9522   .9477   .9427 60    *   .9867   .9853   .9838  
.9821   .9803   .9784   .9763   .9739   .9714   .9686   .9655   .9621   .9585  
.9544   .9501   .9453

 

17



--------------------------------------------------------------------------------

Sub appendix A. 1

TABLE E–

Conversion From 50% Joint & Survivor To 100 % Joint & Survivor

CECONY Management Participants And CECONY Weekly Participants

Not Applicable To CECONY Weekly Participants –1

P E N S I O N E R

 

Age

Of

Bene.

  *
*
*   45   46   47   48   49   50   51   52   53   54   55   56   57   58   59  
60 61   *   .9874   .9861   .9847   .9831   .9814   .9796   .9776   .9753  
.9729   .9702   .9673   .9641   .9606   .9567   .9524   .9478 62   *   .9882  
.9872   .9856   .9841   .9825   .9808   .9788   .9767   .9744   .9718   .9691  
.9660   .9626   .9589   .9548   .9503 63   *   .9889   .9878   .9865   .9851  
.9835   .9819   .9801   .9781   .9759   .9735   .9709   .9679   .9647   .9610  
.9571   .9529 64   *   .9896   .9886   .9873   .9861   .9845   .9831   .9813  
.9794   .9774   .9751   .9725   .9697   .9667   .9632   .9595   .9554 65   *  
.9903   .9893   .9881   .9869   .9855   .9841   .9824   .9807   .9788   .9766  
.9742   .9715   .9686   .9654   .9618   .9579 66   *   .9909   .9900   .9889  
.9878   .9866   .9852   .9836   .9819   .9801   .9781   .9758   .9733   .9706  
.9675   .9641   .9603 67   *   .9915   .9907   .9897   .9886   .9874   .9861  
.9847   .9831   .9814   .9795   .9774   .9750   .9724   .9695   .9662   .9627 68
  *   .9921   .9913   .9904   .9894   .9883   .9871   .9858   .9843   .9827  
.9809   .9789   .9767   .9742   .9716   .9684   .9650 69   *   .9927   .9919  
.9911   .9901   .9892   .9880   .9867   .9854   .9839   .9823   .9803   .9783  
.9759   .9734   .9705   .9673 70   *   .9932   .9925   .9918   .9909   .9899  
.9889   .9878   .9864   .9851   .9835   .9817   .9798   .9777   .9752   .9726  
.9694 71   *   .9938   .9931   .9923   .9915   .9906   .9896   .9887   .9875  
.9862   .9847   .9831   .9813   .9793   .9770   .9745   .9716 72   *   .9943  
.9936   .9929   .9921   .9914   .9905   .9895   .9884   .9872   .9859   .9845  
.9828   .9808   .9787   .9763   .9737 73   *   .9947   .9941   .9935   .9928  
.9921   .9912   .9904   .9894   .9883   .9870   .9856   .9840   .9824   .9803  
.9781   .9755 74   *   .9951   .9946   .9940   .9934   .9926   .9919   .9911  
.9902   .9892   .9880   .9867   .9853   .9837   .9819   .9798   .9774 75   *  
.9955   .9950   .9945   .9940   .9933   .9926   .9918   .9910   .9901   .9890  
.9879   .9866   .9850   .9833   .9814   .9792 76   *   .9959   .9954   .9950  
.9945   .9938   .9932   .9925   .9918   .9909   .9899   .9889   .9877   .9862  
.9847   .9829   .9809 77   *   .9962   .9958   .9955   .9949   .9944   .9938  
.9931   .9924   .9917   .9908   .9898   .9886   .9874   .9860   .9844   .9824 78
  *   .9966   .9962   .9959   .9953   .9949   .9944   .9937   .9932   .9923  
.9916   .9907   .9896   .9885   .9871   .9857   .9841 79   *   .9969   .9965  
.9962   .9957   .9953   .9949   .9942   .9937   .9930   .9923   .9915   .9905  
.9896   .9884   .9869   .9854 80   *   .9972   .9969   .9965   .9962   .9957  
.9953   .9948   .9942   .9937   .9930   .9923   .9914   .9905   .9893   .9880  
.9867 81   *   .9974   .9971   .9968   .9965   .9961   .9957   .9953   .9947  
.9943   .9936   .9929   .9922   .9913   .9903   .9891   .9879 82   *   .9977  
.9974   .9971   .9968   .9964   .9961   .9956   .9953   .9948   .9942   .9936  
.9929   .9921   .9912   .9902   .9890 83   *   .9979   .9977   .9974   .9971  
.9968   .9965   .9961   .9958   .9953   .9947   .9942   .9935   .9929   .9921  
.9911   .9900 84   *   .9981   .9979   .9976   .9974   .9971   .9968   .9965  
.9961   .9957   .9952   .9947   .9941   .9935   .9927   .9920   .9909 85   *  
.9983   .9981   .9979   .9976   .9974   .9971   .9968   .9964   .9961   .9957  
.9953   .9948   .9942   .9934   .9927   .9918

 

18



--------------------------------------------------------------------------------

TABLE E –

CONVERSION FROM 50% JOINT & SURVIVOR TO 100 % JOINT & SURVIVOR

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

P E N S I O N E R

 

Age

Of

Bene.

  *
*
*   61   62   63   64   65   66   67   68   69   70   71   72   73   74   75 35
  *   .8909   .8840   .8767   .8692   .8615   .8535   .8452   .8368   .8281  
.8193   8103   .8011   .7919   .7826   .7731 36   *   .8920   .8851   .8779  
.8703   .8626   .8546   .8463   .8379   .8292   .8204   .8114   .8022   .7930  
.7835   .7741 37   *   .8932   .8863   .8791   .8716   .8638   .8558   .8475  
.8390   .8304   .8215   .8125   .8033   .7941   .7847   .7751 38   *   .8945  
.8875   .8803   .8729   .8651   .8571   .8488   .8404   .8317   .8227   .8138  
.8045   .7952   .7857   .7762 39   *   .8958   .8889   .8817   .8742   .8665  
.8584   .8502   .8417   .8330   .8240   .8150   .8058   .7964   .7870   .7774 40
  *   .8972   .8904   .8832   .8757   .8679   .8599   .8516   .8431   .8344  
.8255   .8164   .8071   .7977   .7883   .7787 41   *   .8988   .8919   .8847  
.8772   .8694   .8614   .8531   .8446   .8358   .8269   .8178   .8086   .7992  
.7896   .7800 42   *   .9002   .8934   .8863   .8788   .8710   .8630   .8546  
.8461   .8374   .8284   .8194   .8101   .8007   .7911   .7814 43   *   .9019  
.8951   .8879   .8805   .8727   .8647   .8564   .8478   .8391   .9302   .8211  
.8117   .8022   .7926   .7829 44   *   .9036   .8968   .8896   .8823   .8745  
.8664   .8581   .8496   .8404   .8318   .8227   .8013   .8039   .7943   .7846 45
  *   .9054   .8986   .8916   .8841   .8763   .8682   .8600   .8515   .8427  
.8337   .8245   .8152   .8057   .7959   .7862 46   *   .9073   .9005   .8935  
.8860   .8783   .8702   .8619   .8534   .8446   .8356   .8265   .8170   .8075  
.7979   .7880 47   *   .9092   .9025   .8954   .8881   .8803   .8723   .8640  
.8555   .8467   .8377   .8284   .8190   .8094   .7998   .7900 48   *   .9112  
.9045   .8975   .8902   .8824   .8745   .8661   .8576   .8488   .8398   .8305  
.8212   .8116   .8018   .7920 49   *   .9133   .9066   .8996   .8923   .8847  
.8767   .8684   .8599   .8511   .8421   .8328   .8233   .8138   .8040   .7941 50
  *   .9154   .9089   .9019   .8946   .8870   .8791   .8707   .8622   .8534  
.8445   .8352   .8258   .8160   .8062   .7963 51   *   .9176   .9111   .9042  
.8970   .8894   .8814   .8732   .8647   .8559   .8469   .8377   .8282   .8185  
.8087   .7987 52   *   .9199   .9134   .9066   .8995   .8919   .8840   .8758  
.8673   .8585   .8495   .8403   .8308   .8211   .8112   .8012 53   *   .9223  
.9159   .9091   .9020   .8945   .8867   .8785   .8700   .8613   .8523   .8430  
.8335   .8239   .8139   .8039 54   *   .9246   .9183   .9117   .9046   .8972  
.8894   .8813   .8728   .8641   .8551   .8459   .8364   .8267   .8167   .8067 55
  *   .9271   .9209   .9144   .9073   .9000   .8923   .8842   .8757   .8671  
.8581   .8489   .8395   .8297   .8197   .8096 56   *   .9296   .9235   .9171  
.9102   .9028   .8952   .8872   .8789   .8703   .8612   .8521   .8426   .8328  
.8229   .8128 57   *   .9322   .9261   .9198   .9130   .9058   .8983   .8903  
.8821   .8735   .8646   .8554   .8459   .8362   .8263   .8161 58   *   .9348  
.9289   .9226   .9159   .9089   .9014   .8935   .8854   .8768   .8680   .8589  
.8494   .8397   .8297   .8196 59   *   .9374   .9317   .9255   .9190   .9121  
.9047   .8969   .8888   .8803   .8716   .8625   .8530   .8434   .8334   .8233 60
  *   .9401   .9346   .9285   .9221   .9152   .9080   .9003   .8924   .8840  
.8753   .8663   .8569   .8472   .8372   .8271

 

19



--------------------------------------------------------------------------------

TABLE E –

CONVERSION FROM 50% JOINT & SURVIVOR TO 100 % JOINT & SURVIVOR

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

P E N S I O N E R

 

Age

Of

Bene.

  *
*
*   61   62   63   64   65   66   67   68   69   70   71   72   73   74   75 61
  *   .9428   .9373   .9315   .9252   .9185   .9113   .9039   .8960   .8878  
.8791   .8701   .8608   .8512   .8413   .8312 62   *   .9454   .9402   .9345  
.9284   .9218   .9149   .9074   .8998   .8916   .8830   .8742   .8649   .8554  
.8455   .8354 63   *   .9482   .9431   .9375   .9316   .9252   .9184   .9111  
.9035   .8955   .8871   .8784   .8692   .8597   .8499   .8398 64   *   .9509  
.9459   .9406   .9348   .9285   .9219   .9149   .9074   .8995   .8912   .8826  
.8736   .8641   .8544   .8443 65   *   .9535   .9487   .9437   .9380   .9320  
.9255   .9186   .9113   .9036   .8956   .8871   .8781   .8687   .8591   .8491 66
  *   .9562   .9516   .9466   .9412   .9354   .9291   .9225   .9153   .9078  
.8998   .8914   .8827   .8735   .8638   .8540 67   *   .9588   .9543   .9496  
.9444   .9388   .9327   .9263   .9194   .9120   .9042   .8960   .8873   .8783  
.8688   .8590 68   *   .9612   .9571   .9525   .9475   .9422   .9363   .9301  
.9234   .9162   .9086   .9006   .8922   .8832   .8739   .8642 69   *   .9637  
.9597   .9554   .9506   .9455   .9398   .9338   .9274   .9204   .9130   .9052  
.8969   .8882   .8790   .8695 70   *   .9661   .9623   .9582   .9537   .9488  
.9433   .9375   .9313   .9245   .9174   .9098   .9018   .8933   .8843   .8749 71
  *   .9684   .9649   .9610   .9566   .9520   .9468   .9412   .9353   .9287  
.9218   .9145   .9066   .8983   .8895   .8803 72   *   .9706   .9673   .9636  
.9596   .9551   .9502   .9449   .9391   .9329   .9263   .9191   .9116   .9035  
.8948   .8859 73   *   .9728   .9697   .9662   .9624   .9581   .9535   .9485  
.9429   .9370   .9306   .9237   .9164   .9085   .9002   .8914 74   *   .9748  
.9720   .9687   .9650   .9611   .9566   .9519   .9467   .9409   .9348   .9283  
.9211   .9136   .9055   .8970 75   *   .9768   .9741   .9711   .9676   .9639  
.9598   .9552   .9502   .9448   .9390   .9327   .9259   .9186   .9108   .9026 76
  *   .9787   .9761   .9732   .9702   .9666   .9627   .9584   .9537   .9486  
.9431   .9371   .9306   .9235   .9160   .9080 77   *   .9804   .9780   .9754  
.9725   .9693   .9656   .9615   .9571   .9523   .9470   .9412   .9351   .9285  
.9212   .9135 78   *   .9821   .9799   .9774   .9747   .9716   .9682   .9644  
.9603   .9557   .9508   .9454   .9396   .9331   .9262   .9188 79   *   .9836  
.9816   .9793   .9768   .9739   .9708   .9672   .9634   .9591   .9544   .9493  
.9438   .9377   .9311   .9239 80   *   .9850   .9832   .9811   .9788   .9761  
.9732   .9699   .9663   .9623   .9579   .9531   .9478   .9421   .9357   .9290 81
  *   .9864   .9847   .9828   .9806   .9781   .9755   .9723   .9690   .9653  
.9611   .9567   .9517   .9463   .9403   .9339 82   *   .9876   .9861   .9843  
.9824   .9801   .9775   .9747   .9716   .9681   .9644   .9601   .9553   .9503  
.9447   .9386 83   *   .9887   .9873   .9857   .9839   .9818   .9795   .9769  
.9740   .9709   .9673   .9633   .9589   .9541   .9488   .9431 84   *   .9898  
.9885   .9871   .9854   .9835   .9813   .9789   .9763   .9732   .9701   .9664  
.9624   .9578   .9529   .9474 85   *   .9908   .9896   .9883   .9868   .9850  
.9831   .9808   .9784   .9757   .9726   .9693   .9654   .9614   .9567   .9516

 

20



--------------------------------------------------------------------------------

TABLE F –

CONVERSION FROM 50% JOINT & SURVIVOR TO 100 % JOINT & SURVIVOR WITH POP UP

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

P E N S I O N E R

 

Age

Of

Bene.

  *
*
*   45   46   47   48   49   50   51   52   53   54   55   56   57   58   59  
60 35   *   .9633   .9603   .9572   .9539   .9504   .9467   .9428   .9387  
.9343   .9297   .9249   .9198   .9144   .9087   .9027   .8964 36   *   .9641  
.9612   .9580   .9548   .9513   .9476   .9437   .9396   .9353   .9308   .9259  
.9208   .9154   .9098   .9037   .8974 37   *   .9649   .9619   .9589   .9556  
.9522   .9486   .9447   .9406   .9363   .9318   .9269   .9219   .9165   .9109  
.9049   .8986 38   *   .9657   .9628   .9598   .9565   .9531   .9495   .9457  
.9417   .9374   .9329   .9280   .9230   .9176   .9120   .9060   .8997 39   *  
.9665   .9636   .9606   .9574   .9541   .9505   .9467   .9427   .9384   .9340  
.9292   .9242   .9188   .9132   .9072   .9010 40   *   .9673   .9645   .9615  
.9584   .9550   .9516   .9477   .9438   .9396   .9351   .9304   .9253   .9200  
.9144   .9085   .9023 41   *   .9681   .9653   .9624   .9593   .9560   .9525  
.9488   .9449   .9407   .9363   .9315   .9265   .9213   .9157   .9098   .9035 42
  *   .9690   .9663   .9634   .9603   .9570   .9536   .9499   .9460   .9419  
.9375   .9328   .9279   .9227   .9170   .9111   .9050 43   *   .9698   .9672  
.9643   .9614   .9582   .9547   .9511   .9472   .9431   .9387   .9341   .9291  
.9240   .9184   .9126   .9064 44   *   .9707   .9681   .9653   .9623   .9591  
.9558   .9522   .9484   .9444   .9400   .9354   .9306   .9254   .9199   .9140  
.9079 45   *   .9716   .9690   .9662   .9633   .9603   .9569   9534   .9496  
.9457   .9414   .9368   .9320   .9268   .9214   .9156   .9095 46   *   .9724  
.9699   .9672   .9644   .9613   .9581   .9546   .9509   .9470   .9427   .9382  
.9335   .9283   .9229   .9172   .9111 47   *   .9732   .9708   .9682   .9655  
.9624   .9592   .9559   .9522   .9483   .9441   .9397   .9349   .9299   .9245  
.9188   .9127 48   *   .9741   .9718   .9692   .9665   .9635   .9604   .9570  
.9535   .9497   .9456   .9411   .9364   .9315   .9261   .9204   .9145 49   *  
.9750   .9727   .9702   .9675   .9647   .9616   .9582   .9548   .9510   .9470  
.9426   .9380   .9331   .9278   .9222   .9162 50   *   .9759   .9736   .9712  
.9686   .9657   .9628   .9595   .9561   .9525   .9485   .9442   .9396   .9347  
.9296   .9240   .9181 51   *   .9767   .9745   .9721   .9696   .9669   .9640  
.9608   .9574   .9538   .9499   .9458   .9413   .9365   .9313   .9259   .9200 52
  *   .9775   .9754   .9731   .9707   .9680   .9651   .9620   .9588   .9552  
.9515   .9473   .9429   .9382   .9331   .9277   .9219 53   *   .9784   .9764  
.9741   .9717   .9691   .9663   .9634   .9602   .9567   .9529   .9489   .9446  
.9399   .9349   .9295   .9239 54   *   .9792   .9772   .9751   .9727   .9703  
.9675   .9646   .96115   .9581   .9545   .9505   .9463   .9417   .9368   .9315  
.9258 55   *   .9800   .9780   .9760   .9737   .9713   .9687   .9659   .9628  
.9595   .9560   .9520   .9480   .9435   .9386   .9334   .9279 56   *   .9808  
.9789   .9769   .9747   .9724   .9698   .9671   .9641   .9609   .9574   .9538  
.9496   .9454   .9406   .9355   .9299 57   *   .9816   .9798   .9779   .9757  
.9734   .9710   .9683   .9654   .9624   .9590   .9553   .9514   .9471   .9424  
.9375   .9321 58   *   .9823   .9806   .9787   .9767   .9746   .9721   .9695  
.9668   .9637   .9605   .9569   .9531   .9489   .9445   .9395   .9343 59   *  
.9831   .9813   .9796   .9776   .9755   .9733   .9707   .9680   .9651   .9620  
.9585   .9548   .9507   .9464   .9415   .9363 60   *   .9838   .9822   .9804  
.9785   .9765   .9743   .9720   .9693   .9666   .9635   .9602   .9565   .9525  
.9482   .9436   .9385

 

21



--------------------------------------------------------------------------------

TABLE F –

CONVERSION FROM 50% JOINT & SURVIVOR TO 100 % JOINT & SURVIVOR WITH POP UP

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

P E N S I O N E R

 

Age

Of

Bene.

  *
*
*   45   46   47   48   49   50   51   52   53   54   55   56   57   58   59  
60 61   *   .9845   .9830   .9813   .9795   .9775   .9754   .9732   .9706  
.9679   .9649   .9617   .9582   .9543   .9501   .9456   .9407 62   *   .9852  
.9837   .9821   .9804   .9785   .9765   .9742   .9719   .9692   .9664   .9633  
.9599   .9561   .9520   .9476   .9428 63   *   .9858   .9845   .9829   .9813  
.9794   .9775   .9754   .9730   .9705   .9678   .9649   .9615   .9579   .9539  
.9496   .9450 64   *   .9865   .9851   .9836   .9821   .9803   .9785   .9765  
.9742   .9718   .9692   .9663   .9631   .9596   .9558   .9517   .9471 65   *  
.9871   .9858   .9844   .9829   .9813   .9795   .9775   .9754   .9731   .9706  
.9678   .9646   .9613   .9577   .9537   .9493 66   *   .9877   .9864   .9851  
.9837   .9821   .9804   .9786   .9765   .9743   .9718   .9692   .9662   .9631  
.9595   .9556   .9513 67   *   .9883   .9871   .9859   .9844   .9829   .9813  
.9795   .9775   .9754   .9732   .9706   .9678   .9647   .9613   .9575   .9534 68
  *   .9888   .9878   .9864   .9852   .9837   .9822   .9805   .9786   .9767  
.9744   .9720   .9693   .9662   .9630   .9594   .9554 69   *   .9894   .9883  
.9871   .9858   .9845   .9830   .9814   .9797   .9778   .9756   .9733   .9707  
.9678   .9647   .9612   .9575 70   *   .9899   .9888   .9878   .9865   .9852  
.9838   .9823   .9806   .9788   .9768   .9746   .9721   .9694   .9664   .9630  
.9593 71   *   .9904   .9894   .9884   .9872   .9859   .9846   .9832   .9816  
.9799   .9779   .9758   .9735   .9708   .9680   .9648   .9612 72   *   .9909  
.9899   .9889   .9878   .9867   .9854   .9841   .9825   .9808   .9790   .9770  
.9747   .9723   .9696   .9665   .9631 73   *   .9913   .9904   .9895   .9885  
.9873   .9861   .9849   .9833   .9818   .9801   .9781   .9761   .9737   .9710  
.9682   .9648 74   *   .9917   .9910   .9900   .9891   .9879   .9869   .9856  
.9842   .9828   .9812   .9792   .9773   .9750   .9725   .9697   .9666 75   *  
.9922   .9914   .9906   .9896   .9886   .9875   .9863   .9850   .9837   .9821  
.9804   .97784   .9763   .9739   .9712   .9682 76   *   .9926   .9918   .9910  
.9902   .9891   .9881   .9871   .9858   .9845   .9830   .9814   .9796   .9775  
.9753   .9727   .9698 77   *   .9930   .9922   .9915   .9907   .9898   .9887  
.9877   .9865   .9853   .9839   .9823   .9806   .9787   .9766   .9742   .9715 78
  *   .9934   .9927   .9919   .9911   .9903   .9893   .9883   .9872   .9860  
.9847   .9833   .9817   .9798   .9777   .9756   .9730 79   *   .9937   .9931  
.9923   .9915   .9907   .9899   .9889   .9879   .9868   .9856   .9842   .9826  
.9809   .9790   .9768   .9744 80   *   .9941   .9934   .9928   .9921   .9913  
.9904   .9895   .9886   .9875   .9864   .9851   .9836   .9820   .9801   .9780  
.9758 81   *   .9943   .9937   .9931   .9924   .9917   .9910   .9901   .9891  
.9882   .9870   .9858   .9845   .9830   .9813   .9792   .9771 82   *   .9947  
.9941   .9935   .9928   .9922   .9914   .9906   .9898   .9889   .9878   .9866  
.9853   .9839   .9823   .9804   .9784 83   *   .9950   .9944   .9939   .9933  
.9926   .9920   .9911   .9904   .9894   .9885   .9874   .9862   .9849   .9833  
.9815   .9796 84   *   .9953   .9948   .9942   .9936   .9930   .9924   .9916  
.9909   .9900   .9891   .9882   .9870   .9857   .9842   .9827   .9808 85   *  
.9955   .9951   .9946   .9939   .9934   .9928   .9921   .9914   .9906   .9897  
.9888   .9878   .9865   .9851   .9836   .9818

 

22



--------------------------------------------------------------------------------

TABLE F –

CONVERSION FROM 50% JOINT & SURVIVOR TO 100 % JOINT & SURVIVOR WITH POP UP

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

P E N S I O N E R

 

Age

Of

Bene.

  *
*
*   61   62   63   64   65   66   67   68   69   70   71   72   73   74   75 35
  *   .8898   .8829   .8757   .8682   .8605   .8525   .8443   .8358   .8272  
.8184   .8095   .8003   .7911   .7818   .7724 36   *   .8908   .8840   .8768  
.8693   .8615   .8535   .8453   .8368   .8282   .8194   .8104   .8013   .7920  
.7826   .7732 37   *   .8920   .8851   .8779   .8704   .8627   .8546   .8464  
.8380   .8293   .8204   .8115   .8023   .7931   .7837   .7743 38   *   .8932  
.8862   .8791   .8715   .8638   .8558   .8475   .8391   .8305   .8216   .8127  
.8034   .7942   .7848   .7753 39   *   .8944   .8875   .8803   .8727   .8651  
.8571   .8488   .8403   .8317   .8228   .8138   .8046   .7953   .7859   .7764 40
  *   .8956   .8888   .8816   .8742   .8663   .8583   .8501   .8416   .8330  
.8240   .8150   .8058   .7965   .7871   .7775 41   *   .8970   .8901   .8829  
.8755   .8678   .8597   .8515   .8430   .8342   .8254   .8164   .8071   .7977  
.7883   .7788 42   *   .8984   .8916   .8844   .8769   .8691   .8612   .8528  
.8444   .8356   .8268   .8177   .8085   .7991   .7896   .7800 43   *   .8998  
.8931   .8859   .8784   .8707   .8626   .8544   .8458   .8371   .8283   .8192  
.8099   .8005   .7910   .7813 44   *   .9014   .8946   .8874   .8800   .8722  
.8642   .8559   .8474   .8387   .8298   .8207   .8114   .8020   .7924   .7828 45
  *   .9030   .8962   .8891   .8816   .8738   .8658   .8576   .8491   .8403  
.8314   .8223   .8130   .8035   .7940   .7843 46   *   .9046   .8978   .8908  
.8833   .8756   .8676   .8593   .8508   .8420   .8331   .8241   .8147   .8052  
.7956   .7859 47   *   .9063   .8996   .8925   .8852   .8774   .8694   .8611  
.8526   .8439   .8350   .8258   .8164   .8069   .7973   .7877 48   *   .9081  
.9013   .8944   .8870   .8792   .8713   .8630   .8545   .8457   .8368   .8277  
.8184   .8088   .7992   .7894 49   *   .9099   .9032   .8962   .8889   .8812  
.8733   .8650   .8565   .8478   .8388   .8296   .8203   .8107   .8011   .7913 50
  *   .9118   .9052   .8982   .8909   .8833   .8754   .8671   .8586   .8498  
.8409   .8318   .8224   .8127   .8030   .7932 51   *   .9138   .9072   .9002  
.8930   .8854   .8774   .8692   .8608   .8520   .8431   .8339   .8245   .8149  
.8052   .7953 52   *   .9158   .9092   .9023   .8951   .8876   .8796   .8714  
.8630   .8542   .8454   .8362   .8268   .8172   .8074   .7975 53   *   .9178  
.9113   .9045   .8973   .8898   .8820   .8737   .8653   .8567   .8477   .8386  
.8292   .8196   .8098   .7999 54   *   .9199   .9135   .9067   .8996   .8922  
.8843   .8762   .8678   .8591   .8502   .8411   .8317   .8220   .8122   .8023 55
  *   .9220   .9157   .9090   .9020   .8946   .8868   .8787   .8703   .8617  
.8528   .8436   .8342   .8246   .8148   .8048 56   *   .9242   .9180   .9113  
.9044   .8970   .8892   .8812   .8730   .8644   .8554   .8463   .8370   .8274  
.8176   .8076 57   *   .9263   .9202   .9137   .9068   .8995   .8919   .8839  
.8757   .8671   .8582   .8492   .8398   .8302   .8203   .8105 58   *   .9285  
.9225   .9160   .9093   .9021   .8945   .8866   .8785   .8699   .8611   .8521  
.8427   .8331   .8234   .8134 59   *   .9309   .9250   .9186   .9118   .9048  
.8973   .8895   .8813   .8728   .8641   .8551   .8457   .8362   .8264   .8164 60
  *   .9331   .9273   .9210   .9144   .9074   .9001   .8922   .8842   .8758  
.8672   .8582   .8490   .8394   .8296   .8196

 

23



--------------------------------------------------------------------------------

TABLE F –

CONVERSION FROM 50% JOINT & SURVIVOR TO 100 % JOINT & SURVIVOR WITH POP UP

CECONY Management Participants and CECONY Weekly Participants

Not Applicable to CECONY Weekly Participants –1

P E N S I O N E R

 

Age

Of

Bene.

  *
*
*   61   62   63   64   65   66   67   68   69   70   71   72   73   74   75 61
  *   .9354   .9297   .9235   .9170   .9101   .9628   .8952   .8872   .8790  
.8702   .8613   .8522   .8426   .8329   .8230 62   *   .9377   .9320   .9261  
.9197   .9129   .9057   .8982   8904   .8821   .8735   .8647   .8555   .8460  
.8363   .8264 63   *   .9399   .9345   .9286   .9224   .9156   .9087   .9012  
.8934   .8853   .8768   .8680   .8589   .8495   .8398   .8299 64   *   .9423  
.9369   .9312   .9250   .9185   .9115   .9042   .8966   .8885   .8801   .8715  
.8624   .8531   .8434.   .8336 65   *   .9445   .9392   .9337   .9277   .9213  
.9144   .9073   .8998   .8918   .8836   .8750   .8661   8567   .8472   .8374 66
  *   .9467   .9416   .9362   .9303   .9241   .9174   .9104   .9030   .8952  
.8870   .8785   .8696   .8605   .8510   .8412 67   *   .9489   .9440   .9387  
.9330   .9269   .9204   .9135   .9062   .8986   .8905   .8821   .8734   .8642  
.8549   .8451 68   *   .9511   .9463   .9411   .9356   .9297   .9234   .9166  
.9095   .9019   .8941   .8858   .8772   .8681   .8588   .8493 69   *   .9532  
.9486   .9436   .9382   .9324   .9262   .9197   .9128   .9053   .8976   .8895  
.8809   .8720   .8629   .8533 70   *   .9553   9509   .9461   .9409   .9353  
.9292   .9227   .9159   .9087   .9011   .8931   .8847   .8760   .8669   .8575 71
  *   .9573   .9531   .9484   .9434   .9379   .9320   .9258   .9192   .9121  
.9046   .8968   .8886   .8800   .8710   .8617 72   *   .9593   .9552   .9507  
.9459   .9406   .9349   .9289   .9224   .9154   .9082   .9006   .8925   .8840  
.8752   .8660 73   *   .9612   .9573   .9530   .9483   .9432   .9377   .9318  
.9254   .9189   .9117   .9043   .8963   .8880   .8794   .8702 74   *   .9631  
.9594   .9553   .9507   .9458   .9405   .9348   .9286   .9221   .9152   .9080  
.9001   .8920   .8835   .8746 75   *   .9649   .9614   .9575   .9531   .9482  
.9432   .9376   .9317   .9254   .9186   .9115   .9039   .8960   .8876   .8789 76
  *   .9667   .9633   .9594   .9553   .9508   .9457   .9404   .9347   .9285  
.9221   .9151   .9077   .9000   .8918   .8832 77   *   .9685   .9652   .9615  
.9575   .9531   .9483   .9432   .9376   .9318   .9254   .9187   .9114   .9039  
.8960   .8875 78   *   .9701   .9669   .9634   .9597   .9554   .9508   .9458  
.9405   .9348   .9287   .9221   .9153   .9078   .9000   .8918 79   *   .9717  
.9687   .9653   .9616   .9576   .9532   .9485   .9434   .9378   .9319   .9255  
.9189   .9116   .9040.   .8960 80   *   .9732   .9703   .9672   .9636   .9598  
.9556   .9510   .9460   .9407   .9350   .9288   .9223   .9154   .9079   .9001 81
  *   .9747   .9720   .9690   .9656   .9618   .9579   .9534   .9487   .9435  
.9380   .9322   .9258   .9191   .9118   .9042 82   *   .9760   .9735   .9706  
.9674   .9639   .9600   .9558   .9512   .9463   .9411   .9354   .9292   .9227  
.9157   .9083 83   *   .9774   .9749   .9722   .9691   .9658   .9621   .9581  
.9537   .9491   .9439   .9386   .9326   .9263   .9195   .9123 84   *   9787  
.9764   .9737   .9709   .9676   .9641   .9603   .9562   .9516   .9469   .9416  
.9359   .9297   .9232   .9163 85   *   .9799   .9777   .9753   .9725   .9695  
.9661   .9625   .9585   .9543   .9495   .9445   .9390   .9333.   .9269   .9202

 

24



--------------------------------------------------------------------------------

Sub appendix A. 1

TABLE G–

All CECONY Participants Whose Distributions Begin Before January 1, 2005

Social Security Leveling Factors

Leveling To Age 62

 

AGE

  0   1   2   3   4   5   6   7   8   9   10   11 45   0.223320   0.224894  
0.226467   0.228041   0.229614   0.231188   0.232761   0.234335   0.235909  
0.237482   0.239056   0.240629 46   0.242203   0.243923   0.245643   0.247363  
0.249083   0.250803   0.252523   0.254243   0.255963   0.257683   0.259403  
0.261123 47   0.262843   0.264725   0.266607   0.268489   0.270371   0.272253  
0.274135   0.276017   0.277899   0.279781   0.281663   0.283545 48   0.285427  
0.287488   0.289550   0.291611   0.293673   0.295734   0.297796   0.299857  
0.301918   0.303980   0.306041   0.308103 49   0.310164   0.312425   0.314686  
0.316946   0.319207   0.321468   0.323729   0.325989   0.328250   0.330511  
0.332772   0.335032 50   0.337293   0.339775   0.342258   0.344740   0.347223  
0.349705   0.352188   0.354670   0.357152   0.359635   0.362117   0.364600 51  
0.367082   0.369811   0.372541   0.375271   0.378000   0.380730   0.383459  
0.386189   0.388918   0.391648   0.394377   0.397107 52   0.399836   0.402841  
0.405847   0.408852   0.411858   0.414863   0.417869   0.420874   0.423879  
0.426885   0.429890   0.432896 53   0.435901   0.439215   0.442530   0.445844  
0.449159   0.452473   0.455788   0.459102   0.462416   0.465731   0.469045  
0.472360 54   0.475674   0.479335   0.482997   0.486658   0.490319   0.493981  
0.497642   0.501303   0.504965   0.508626   0.512287   0.515949 55   0.519610  
0.523662   0.527713   0.531765   0.535817   0.539868   0.543920   0.547972  
0.552023   0.556075   0.560127   0.564178 56   0.568230   0.572723   0.577215  
0.581707   0.586200   0.590693   0.595185   0.599678   0.604170   0.608663  
0.613155   0.617648 57   0.622140   0.627131   0.632123   0.637114   0.642106  
0.647097   0.652089   0.657080   0.662071   0.667063   0.672054   0.677046 58  
0.682037   0.687595   0.693154   0.698712   0.704270   0.709829   0.715387  
0.720945   0.726504   0.732062   0.737620   0.743179 59   0.748737   0.754941  
0.761146   0.767350   0.773554   0.779759   0.785963   0.792167   0.798372  
0.804576   0.810780   0.816985 60   0.823189   0.830132   0.837075   0.844018  
0.850962   0.857905   0.864848   0.871791   0.878734   0.885677   0.892621  
0.899564 61   0.906507   0.914298   0.922089   0.929880   0.937671   0.945462  
0.953254   0.961045   0.968836   0.976627   0.984418   0.992209 62   1.000000  
                   

 

25



--------------------------------------------------------------------------------

Sub appendix A. 1

TABLE G–

All CECONY Participants

Social Security Leveling Factors for Distributions Beginning Before January 1,
2005

Leveling To Age 65

 

AGE

  0   1   2   3   4   5   6   7   8   9   10   11 45   0.164388   0.165546  
0.166705   0.167863   0.169021   0.170180   0.171338   0.172496   0.173655  
0.174813   0.175971   0.177130 46   0.178288   0.179554   0.180820   0.182087  
0.183353   0.184619   0.185885   0.187151   0.188417   0.189683   0.190950  
0.192216 47   0.193482   0.194867   0.196253   0.197638   0.199023   0.200409  
0.201794   0.203179   0.204565   0.205950   0.207335   0.208721 48   0.210106  
0.211623   0.213141   0.214658   0.216176   0.217693   0.219210   0.220728  
0.222245   0.223763   0.225280   0.226798 49   0.228315   0.229979   0.231643  
0.233308   0.234972   0.236636   0.238300   0.239964   0.241628   0.243293  
0.244957   0.246621 50   0.248285   0.250112   0.251940   0.253767   0.255594  
0.257422   0.259249   0.261076   0.262904   0.264731   0.266558   0.268386 51  
0.270213   0.272222   0.274231   0.276241   0.278250   0.280259   0.282268  
0.284277   0.286286   0.288296   0.290305   0.292314 52   0.294323   0.296535  
0.298748   0.300960   0.303172   0.305385   0.307597   0.309809   0.312022  
0.314234   0.316446   0.318659 53   0.320871   0.323311   0.325751   0.328191  
0.330630   0.333070   0.335510   0.337950   0.340390   0.342829   0.345269  
0.347709 54   0.350149   0.352844   0.355539   0.358234   0.360929   0.363624  
0.366319   0.369015   0.371710   0.374405   0.377100   0.379795 55   0.382490  
0.385473   0.388455   0.391437   0.394420   0.397403   0.400385   0.403367  
0.406350   0.409333   0.412315   0.415297 56   0.418280   0.421587   0.424894  
0.428201   0.431508   0.434815   0.438122   0.441429   0.444736   0.448043  
0.451350   0.454657 57   0.457964   0.461638   0.465312   0.468987   0.472661  
0.476335   0.480010   0.483684   0.487358   0.491032   0.494707   0.498381 58  
0.502055   0.506147   0.510238   0.514330   0.518421   0.522513   0.526605  
0.530696   0.534788   0.538879   0.542971   0.547062 59   0.551154   0.555721  
0.560288   0.564855   0.569422   0.573989   0.578557   0.583124   0.587691  
0.592258   0.596825   0.601392 60   0.605959   0.611070   0.616181   0.621292  
0.626403   0.631514   0.636625   0.641735   0.646846   0.651957   0.657068  
0.662179 61   0.667290   0.673025   0.678760   0.684495   0.690230   0.695965  
0.701701   0.707436   0.713171   0.718906   0.724641   0.730376 62   0.736111  
0.742565   0.749019   0.755473   0.761927   0.768381   0.774836   0.781290  
0.787744   0.794198   0.800652   0.807106 63   0.813560   0.820846   0.828131  
0.835417   0.842703   0.849988   0.857274   0.864560   0.871845   0.879131  
0.886417   0.893702 64   0.900988   0.909239   0.917490   0.925741   0.933992  
0.942243   0.950494   0.958745   0.966996   0.975247   0.983498   0.991749 65  
1.000000                      

 

26



--------------------------------------------------------------------------------

Sub appendix A. 1

TABLE G–

All CECONY Participants

Social Security Leveling Factors For Distributions Beginning Before January 1,
2005

Leveling to Age 66

 

AGE

  0   1   2   3   4   5   6   7   8   9   10   11 45   0.147762   0.148803  
0.149845   0.150886   0.151927   0.152968   0.154010   0.155051   0.156092  
0.157133   0.158175   0.159216 46   0.160257   0.161395   0.162533   0.163671  
0.164809   0.165947   0.167085   0.168223   0.169361   0.170499   0.171637  
0.172775 47   0.173913   0.175158   0.176404   0.177649   0.178894   0.180139  
0.181384   0.182630   0.183875   0.185120   0.186366   0.187611 48   0.188856  
0.190220   0.191584   0.192948   0.194312   0.195676   0.197040   0.198404  
0.199768   0.201132   0.202496   0.203860 49   0.205224   0.206720   0.208216  
0.209712   0.211207   0.212703   0.214199   0.215695   0.217191   0.218687  
0.220182   0.221678 50   0.223174   0.224817   0.226459   0.228102   0.229744  
0.231387   0.233030   0.234672   0.236315   0.237957   0.239600   0.241242 51  
0.242885   0.244691   0.246497   0.248303   0.250109   0.251915   0.253721  
0.255526   0.257332   0.259138   0.260944   0.262750 52   0.264556   0.266545  
0.268533   0.270522   0.272510   0.274499   0.276488   0.278476   0.280465  
0.282453   0.284442   0.286430 53   0.288419   0.290612   0.292805   0.294998  
0.297191   0.299384   0.301578   0.303771   0.305964   0.308157   0.310350  
0.312543 54   0.314736   0.317159   0.319581   0.322004   0.324426   0.326849  
0.329271   0.331694   0.334116   0.336539   0.338961   0.341384 55   0.343806  
0.346487   0.349168   0.351849   0.354530   0.357211   0.359892   0.362572  
0.365253   0.367934   0.370615   0.373296 56   0.375977   0.378950   0.381922  
0.384895   0.387867   0.390840   0.393812   0.396785   0.399757   0.402729  
0.405702   0.408675 57   0.411647   0.414950   0.418252   0.421555   0.424858  
0.428160   0.431463   0.434766   0.438068   0.441371   0.444674   0.447976 58  
0.451279   0.454957   0.458635   0.462312   0.465990   0.469668   0.473346  
0.477023   0.480701   0.484379   0.488057   0.491734 59   0.495412   0.499517  
0.503622   0.507728   0.511833   0.515938   0.520043   0.524148   0.528253  
0.532359   0.536464   0.540569 60   0.544674   0.549268   0.553862   0.558456  
0.563050   0.567644   0.572238   0.576832   0.581426   0.586020   0.590614  
0.595208 61   0.599802   0.604957   0.610112   0.615267   0.620422   0.625577  
0.630733   0.635888   0.641043   0.646198   0.651353   0.656508 62   0.661663  
0.667464   0.673266   0.679067   0.684869   0.690670   0.696472   0.702273  
0.708074   0.713876   0.719677   0.725479 63   0.731280   0.737829   0.744378  
0.750926   0.757475   0.764024   0.770573   0.777121   0.783670   0.790219  
0.796768   0.803316 64   0.809865   0.817282   0.824698   0.832115   0.839531  
0.846948   0.854364   0.861781   0.869197   0.876614   0.884030   0.891446 65  
0.898863   0.907291   0.915719   0.924147   0.932575   0.941003   0.949431  
0.957860   0.966288   0.974716   0.983144   0.991572 66   1.000000              
       

 

27



--------------------------------------------------------------------------------

Sub appendix A. 1

TABLE G–

All CECONY Participants

Social Security Leveling Factors For Distributions Beginning Before January 1,
2005

Leveling To Age 67

 

AGE

  0   1   2   3   4   5   6   7   8   9   10   11 45   .132481   .133415  
.134348   .135282   .136215   .137149   .138082   .139016   .139949   .140883  
.141816   .142750 46   .143683   .144703   .145724   .146744   .147765   .148785
  .149806   .150826   .151846   .152867   .153887   .154908 47   .155928  
.157044   .158161   .159277   .160394   .161510   .162627   .163743   .164859  
.165976   .167092   .168209 48   .169325   .170548   .171771   .172994   .174217
  .175440   .176663   .177885   .179108   .180331   .181554   .182777 49  
.184000   .185341   .186682   .188024   .189365   .190706   .192047   .193388  
.194729   .196071   .197412   .198753 50   .200094   .201567   .203039   .204512
  .205985   .207457   .208930   .210403   .211875   .213348   .214821   .216293
51   .217766   .219385   .221005   .222624   .224243   .225862   .227482  
.229101   .230720   .232339   .233959   .235578 52   .237197   .238980   .240763
  .242546   .244329   .246112   .247895   .249677   .251460   .253243   .255026
  .256809 53   .258592   .260558   .262525   .264491   .266457   .268423  
.270390   .272356   .274322   .276288   .278255   .280221 54   .282187   .284359
  .286531   .288703   .290875   .293047   .295219   .297391   .299563   .301735
  .303907   .306079 55   .308251   .310655   .313058   .315462   .317865  
.320269   .322673   .325076   .327480   .329883   .332287   .334690 56   .337094
  .339759   .342424   .345089   .347754   .350419   .353085   .355750   .358415
  .361080   .363745   .366410 57   .369075   .372036   .374997   .377959  
.380920   .383881   .386842   .389803   .392764   .395726   .398687   .401648 58
  .404609   .407906   .411204   .414501   .417798   .421096   .424393   .427690
  .430988   .434285   .437582   .440880 59   .444177   .447858   .451538  
.455219   .458900   .462580   .466261   .469942   .473622   .477303   .480984  
.484664 60   .488345   .492464   .496583   .500702   .504821   .508940   .513059
  .517177   .521296   .525415   .529534   .533653 61   .537772   .542394  
.547016   .551638   .556260   .560882   .565504   .570125   .574747   .579369  
.583991   .588613 62   .593235   .598436   .603638   .608839   .614041   .619242
  .624444   .629645   .634846   .640048   .645249   .650451 63   .655652  
.661524   .667395   .673267   .679138   .685010   .690882   .696753   .702625  
.708496   .714368   .720239 64   .726111   .732761   .739410   .746060   .752709
  .759359   .766008   .772658   .779307   .785957   .792606   .799256 65  
.805905   .813461   .821018   .828574   .836131   .843687   .851244   .858800  
.866356   .873913   .881469   .889026 66   .896582   .905200   .913818   .922437
  .931055   .939673   .948291   .956909   .965527   .974146   .982764   .991382
67   1.000000                      

 

28



--------------------------------------------------------------------------------

TABLE I

Conversion From Single Life to

Twelve Year Certain with 50% Joint & Survivor without Pop-Up

CECONY Weekly Participants –1

Age of Pensioner

 

        30   31   32   33   34   35   36   37   38   39   40   41   42   43   44
  45 A   25   0.9858   0.9845   0.9833   0.9818   0.9804   0.9787   0.9768  
0.9749   0.9729   0.9706   0.9681   0.9655   0.9626   0.9596   0.9564   0.9528 G
  26   0.9861   0.9849   0.9837   0.9822   0.9808   0.9791   0.9773   0.9754  
0.9733   0.9711   0.9687   0.9660   0.9632   0.9602   0.9570   0.9534 E   27  
0.9865   0.9853   0.9841   0.9826   0.9812   0.9796   0.9778   0.9759   0.9738  
0.9716   0.9692   0.9666   0.9638   0.9608   0.9576   0.9541   28   0.9868  
0.9856   0.9844   0.9830   0.9816   0.9800   0.9782   0.9764   0.9744   0.9722  
0.9698   0.9672   0.9644   0.9615   0.9582   0.9548 O   29   0.9872   0.9860  
0.9848   0.9834   0.9820   0.9804   0.9787   0.9769   0.9749   0.9727   0.9703  
0.9677   0.9651   0.9621   0.9589   0.9554 F   30   0.9875   0.9864   0.9852  
0.9839   0.9825   0.9809   0.9792   0.9774   0.9755   0.9733   0.9709   0.9684  
0.9657   0.9628   0.9596   0.9561   31   0.9879   0.9867   0.9856   0.9842  
0.9829   0.9814   0.9797   0.9779   0.9760   0.9739   0.9715   0.9690   0.9664  
0.9635   0.9603   0.9569 B   32   0.9882   0.9871   0.9860   0.9847   0.9834  
0.9818   0.9802   0.9784   0.9766   0.9745   0.9722   0.9697   0.9671   0.9642  
0.9611   0.9577 E   33   0.9885   0.9875   0.9864   0.9851   0.9838   0.9824  
0.9807   0.9790   0.9772   0.9750   0.9728   0.9703   0.9678   0.9649   0.9618  
0.9585 N   34   0.9889   0.9879   0.9868   0.9856   0.9843   0.9829   0.9812  
0.9795   0.9777   0.9757   0.9734   0.9710   0.9685   0.9657   0.9626   0.9593 E
  35   0.9892   0.9882   0.9872   0.9859   0.9848   0.9833   0.9818   0.9801  
0.9783   0.9763   0.9741   0.9717   0.9692   0.9664   0.9634   0.9601 F   36  
0.9896   0.9886   0.9876   0.9864   0.9852   0.9838   0.9823   0.9807   0.9789  
0.9770   0.9748   0.9725   0.9699   0.9672   0.9643   0.9610 I   37   0.9899  
0.9890   0.9880   0.9868   0.9857   0.9843   0.9828   0.9812   0.9795   0.9776  
0.9755   0.9732   0.9708   0.9680   0.9652   0.9619 C   38   0.9902   0.9893  
0.9884   0.9873   0.9861   0.9848   0.9834   0.9818   0.9801   0.9782   0.9762  
0.9739   0.9715   0.9689   0.9660   0.9629 I   39   0.9906   0.9897   0.9888  
0.9876   0.9865   0.9853   0.9839   0.9824   0.9807   0.9789   0.9769   0.9746  
0.9723   0.9697   0.9669   0.9638 A   40   0.9909   0.9901   0.9891   0.9881  
0.9871   0.9858   0.9844   0.9830   0.9814   0.9796   0.9776   0.9754   0.9731  
0.9705   0.9678   0.9648 R   41   0.9913   0.9904   0.9895   0.9885   0.9875  
0.9863   0.9850   0.9836   0.9820   0.9803   0.9783   0.9761   0.9739   0.9714  
0.9687   0.9658 Y   42   0.9916   0.9907   0.9899   0.9889   0.9880   0.9868  
0.9855   0.9841   0.9826   0.9809   0.9790   0.9769   0.9747   0.9722   0.9697  
0.9667   43   0.9919   0.9911   0.9903   0.9893   0.9884   0.9872   0.9860  
0.9847   0.9832   0.9815   0.9797   0.9776   0.9756   0.9731   0.9706   0.9677  
44   0.9922   0.9914   0.9906   0.9897   0.9889   0.9877   0.9865   0.9852  
0.9838   0.9822   0.9804   0.9785   0.9764   0.9740   0.9715   0.9687   45  
0.9925   0.9918   0.9910   0.9901   0.9892   0.9882   0.9870   0.9858   0.9844  
0.9828   0.9811   0.9792   0.9771   0.9749   0.9724   0.9697   46   0.9928  
0.9921   0.9914   0.9905   0.9897   0.9887   0.9875   0.9863   0.9850   0.9835  
0.9818   0.9799   0.9780   0.9757   0.9734   0.9707   47   0.9931   0.9924  
0.9917   0.9909   0.9900   0.9891   0.9880   0.9868   0.9856   0.9841   0.9825  
0.9807   0.9788   0.9766   0.9743   0.9717   48   0.9933   0.9927   0.9920  
0.9913   0.9905   0.9896   0.9885   0.9874   0.9861   0.9848   0.9832   0.9814  
0.9796   0.9775   0.9752   0.9726   49   0.9936   0.9930   0.9924   0.9916  
0.9909   0.9899   0.9890   0.9879   0.9867   0.9854   0.9838   0.9822   0.9803  
0.9783   0.9761   0.9736   50   0.9939   0.9933   0.9927   0.9919   0.9912  
0.9904   0.9894   0.9883   0.9872   0.9860   0.9845   0.9829   0.9812   0.9791  
0.9770   0.9746   51   0.9942   0.9936   0.9930   0.9923   0.9916   0.9908  
0.9899   0.9889   0.9878   0.9865   0.9851   0.9835   0.9819   0.9800   0.9779  
0.9756   52   0.9944   0.9939   0.9933   0.9926   0.9920   0.9912   0.9903  
0.9893   0.9883   0.9871   0.9857   0.9842   0.9826   0.9808   0.9788   0.9765  
53   0.9946   0.9941   0.9936   0.9930   0.9924   0.9916   0.9907   0.9898  
0.9888   0.9876   0.9864   0.9849   0.9834   0.9816   0.9797   0.9775   54  
0.9949   0.9944   0.9939   0.9933   0.9927   0.9920   0.9912   0.9903   0.9893  
0.9882   0.9870   0.9856   0.9841   0.9824   0.9805   0.9785   55   0.9951  
0.9946   0.9942   0.9936   0.9930   0.9923   0.9916   0.9907   0.9898   0.9888  
0.9876   0.9862   0.9848   0.9832   0.9814   0.9793

 

29



--------------------------------------------------------------------------------

TABLE I

Conversion from Single Life to

Twelve Year Certain with 50% Joint & Survivor without Pop-Up

CECONY Weekly Participant –1

Age of Pensioner

 

        30   31   32   33   34   35   36   37   38   39   40   41   42   43   44
  45 A   56   0.9954   0.9949   0.9944   0.9939   0.9933   0.9927   0.9919  
0.9911   0.9903   0.9892   0.9881   0.9868   0.9854   0.9839   0.9822   0.9802 G
  57   0.9956   0.9951   0.9947   0.9942   0.9936   0.9930   0.9923   0.9916  
0.9907   0.9898   0.9886   0.9874   0.9861   0.9847   0.9830   0.9811 E   58  
0.9957   0.9953   0.9950   0.9944   0.9939   0.9934   0.9927   0.9920   0.9912  
0.9902   0.9892   0.9880   0.9868   0.9853   0.9838   0.9820   59   0.9960  
0.9956   0.9952   0.9947   0.9942   0.9937   0.9931   0.9924   0.9916   0.9908  
0.9897   0.9886   0.9874   0.9860   0.9846   0.9828 O   60   0.9962   0.9958  
0.9954   0.9949   0.9945   0.9940   0.9934   0.9927   0.9920   0.9912   0.9902  
0.9891   0.9881   0.9867   0.9853   0.9836 F   61   0.9963   0.9959   0.9956  
0.9952   0.9948   0.9943   0.9937   0.9931   0.9924   0.9916   0.9907   0.9897  
0.9886   0.9874   0.9860   0.9844   62   0.9966   0.9962   0.9959   0.9955  
0.9951   0.9946   0.9940   0.9934   0.9928   0.9921   0.9912   0.9902   0.9891  
0.9880   0.9867   0.9852 B   63   0.9967   0.9963   0.9961   0.9957   0.9953  
0.9948   0.9944   0.9938   0.9932   0.9924   0.9916   0.9907   0.9897   0.9885  
0.9873   0.9859 E   64   0.9969   0.9965   0.9963   0.9958   0.9956   0.9951  
0.9947   0.9941   0.9935   0.9928   0.9920   0.9911   0.9902   0.9891   0.9879  
0.9866 N   65   0.9970   0.9967   0.9965   0.9961   0.9958   0.9954   0.9949  
0.9944   0.9938   0.9932   0.9925   0.9916   0.9907   0.9897   0.9885   0.9872 E
  66   0.9971   0.9968   0.9966   0.9963   0.9960   0.9956   0.9952   0.9947  
0.9942   0.9936   0.9929   0.9920   0.9911   0.9902   0.9891   0.9878 F   67  
0.9973   0.9970   0.9968   0.9964   0.9962   0.9958   0.9954   0.9949   0.9945  
0.9939   0.9932   0.9924   0.9916   0.9907   0.9896   0.9884 I   68   0.9974  
0.9971   0.9970   0.9967   0.9964   0.9960   0.9956   0.9952   0.9948   0.9942  
0.9936   0.9928   0.9921   0.9912   0.9902   0.9890 C   69   0.9975   0.9973  
0.9971   0.9968   0.9966   0.9963   0.9959   0.9955   0.9950   0.9945   0.9939  
0.9931   0.9925   0.9916   0.9906   0.9895 I   70   0.9977   0.9974   0.9973  
0.9970   0.9967   0.9964   0.9961   0.9957   0.9953   0.9947   0.9942   0.9935  
0.9928   0.9920   0.9910   0.9900 A   71   0.9977   0.9975   0.9974   0.9971  
0.9969   0.9966   0.9963   0.9959   0.9955   0.9950   0.9945   0.9938   0.9932  
0.9923   0.9915   0.9905 R   72   0.9979   0.9977   0.9975   0.9972   0.9970  
0.9968   0.9964   0.9961   0.9957   0.9953   0.9947   0.9941   0.9935   0.9927  
0.9919   0.9909 Y   73   0.9980   0.9977   0.9976   0.9973   0.9972   0.9970  
0.9966   0.9962   0.9959   0.9955   0.9949   0.9944   0.9938   0.9931   0.9922  
0.9913   74   0.9980   0.9978   0.9977   0.9975   0.9973   0.9970   0.9968  
0.9965   0.9961   0.9957   0.9952   0.9946   0.9940   0.9934   0.9926   0.9917  
75   0.9981   0.9980   0.9978   0.9976   0.9974   0.9972   0.9969   0.9966  
0.9963   0.9959   0.9954   0.9948   0.9943   0.9936   0.9929   0.9920   76  
0.9982   0.9980   0.9979   0.9977   0.9976   0.9973   0.9970   0.9967   0.9965  
0.9960   0.9956   0.9951   0.9946   0.9939   0.9932   0.9923   77   0.9983  
0.9981   0.9980   0.9977   0.9976   0.9974   0.9972   0.9969   0.9966   0.9962  
0.9958   0.9952   0.9947   0.9941   0.9934   0.9926   78   0.9983   0.9981  
0.9980   0.9978   0.9977   0.9975   0.9972   0.9970   0.9967   0.9964   0.9960  
0.9954   0.9950   0.9943   0.9936   0.9929   79   0.9983   0.9982   0.9981  
0.9979   0.9978   0.9976   0.9973   0.9971   0.9968   0.9964   0.9960   0.9955  
0.9951   0.9945   0.9939   0.9931   80   0.9984   0.9983   0.9982   0.9980  
0.9979   0.9976   0.9974   0.9972   0.9969   0.9966   0.9962   0.9957   0.9953  
0.9947   0.9940   0.9933   81   0.9985   0.9983   0.9982   0.9980   0.9979  
0.9977   0.9975   0.9972   0.9970   0.9967   0.9963   0.9959   0.9954   0.9949  
0.9942   0.9935   82   0.9985   0.9983   0.9983   0.9980   0.9979   0.9978  
0.9975   0.9973   0.9971   0.9967   0.9964   0.9959   0.9955   0.9949   0.9943  
0.9937   83   0.9986   0.9983   0.9983   0.9981   0.9980   0.9979   0.9976  
0.9974   0.9971   0.9968   0.9965   0.9960   0.9956   0.9951   0.9945   0.9938  
84   0.9986   0.9984   0.9983   0.9982   0.9981   0.9979   0.9976   0.9975  
0.9972   0.9969   0.9966   0.9962   0.9957   0.9952   0.9946   0.9939   85  
0.9986   0.9984   0.9983   0.9982   0.9981   0.9979   0.9977   0.9975   0.9973  
0.9970   0.9966   0.9962   0.9958   0.9953   0.9947   0.9941

 

30



--------------------------------------------------------------------------------

TABLE I

Conversion from Single Life Annuity to

12 Year Certain And Life With 50% Joint And Survivor without Pop-Up

CECONY Weekly Participant –1

Age of Pensioner

 

        46   47   48   49   50   51   52   53   54   55   56   57   58   59   60
  61 A   25   0.9491   0.9453   0.9410   0.9367   0.9319   0.9270   0.9218  
0.9162   0.9102   0.9039   0.8972   0.8899   0.8822   0.8738   0.8650   0.8555 G
  26   0.9498   0.9459   0.9417   0.9373   0.9327   0.9278   0.9225   0.9169  
0.9110   0.9047   0.8979   0.8907   0.8830   0.8746   0.8658   0.8563 E   27  
0.9505   0.9466   0.9424   0.9380   0.9334   0.9285   0.9233   0.9177   0.9118  
0.9055   0.8987   0.8915   0.8838   0.8755   0.8666   0.8572   28   0.9511  
0.9473   0.9431   0.9388   0.9341   0.9293   0.9241   0.9185   0.9126   0.9063  
0.8996   0.8924   0.8847   0.8764   0.8676   0.8581 O   29   0.9519   0.9480  
0.9439   0.9396   0.9349   0.9301   0.9249   0.9194   0.9135   0.9073   0.9005  
0.8933   0.8856   0.8774   0.8685   0.8591 F   30   0.9526   0.9488   0.9447  
0.9404   0.9358   0.9310   0.9258   0.9203   0.9144   0.9082   0.9014   0.8943  
0.8866   0.8784   0.8695   0.8601   31   0.9534   0.9496   0.9455   0.9412  
0.9367   0.9319   0.9267   0.9213   0.9153   0.9092   0.9025   0.8953   0.8877  
0.8794   0.8706   0.8611 B   32   0.9542   0.9504   0.9464   0.9421   0.9376  
0.9328   0.9277   0.9223   0.9164   0.9102   0.9035   0.8964   0.8887   0.8805  
0.8717   0.8623 E   33   0.9550   0.9513   0.9473   0.9430   0.9386   0.9338  
0.9287   0.9233   0.9175   0.9113   0.9046   0.8976   0.8899   0.8817   0.8729  
0.8635 N   34   0.9559   0.9522   0.9482   0.9440   0.9395   0.9348   0.9298  
0.9244   0.9186   0.9124   0.9058   0.8987   0.8912   0.8830   0.8742   0.8648 E
  35   0.9568   0.9531   0.9492   0.9450   0.9406   0.9358   0.9308   0.9255  
0.9197   0.9137   0.9070   0.9000   0.8924   0.8842   0.8755   0.8661 F   36  
0.9577   0.9541   0.9502   0.9460   0.9417   0.9370   0.9320   0.9267   0.9209  
0.9149   0.9083   0.9013   0.8937   0.8856   0.8769   0.8675 I   37   0.9587  
0.9551   0.9512   0.9471   0.9428   0.9382   0.9332   0.9279   0.9222   0.9162  
0.9096   0.9027   0.8951   0.8870   0.8784   0.8691 C   38   0.9596   0.9560  
0.9523   0.9482   0.9439   0.9393   0.9344   0.9292   0.9235   0.9175   0.9110  
0.9041   0.8966   0.8885   0.8798   0.8706 I   39   0.9606   0.9571   0.9533  
0.9493   0.9451   0.9405   0.9357   0.9305   0.9249   0.9189   0.9125   0.9056  
0.8982   0.8901   0.8815   0.8722 A   40   0.9616   0.9581   0.9544   0.9505  
0.9463   0.9418   0.9370   0.9319   0.9263   0.9204   0.9140   0.9071   0.8997  
0.8917   0.8832   0.8739 R   41   0.9626   0.9592   0.9556   0.9517   0.9475  
0.9431   0.9384   0.9333   0.9277   0.9219   0.9156   0.9088   0.9014   0.8934  
0.8849   0.8757 Y   42   0.9636   0.9603   0.9567   0.9529   0.9488   0.9445  
0.9398   0.9347   0.9293   0.9235   0.9172   0.9104   0.9031   0.8952   0.8868  
0.8776   43   0.9647   0.9615   0.9579   0.9541   0.9501   0.9458   0.9412  
0.9363   0.9308   0.9251   0.9188   0.9122   0.9049   0.8971   0.8886   0.8795  
44   0.9657   0.9625   0.9591   0.9554   0.9514   0.9472   0.9426   0.9378  
0.9324   0.9268   0.9206   0.9140   0.9067   0.8989   0.8906   0.8815   45  
0.9668   0.9637   0.9602   0.9566   0.9527   0.9486   0.9442   0.9393   0.9340  
0.9285   0.9223   0.9158   0.9087   0.9009   0.8926   0.8836   46   0.9679  
0.9648   0.9615   0.9579   0.9541   0.9500   0.9457   0.9409   0.9357   0.9302  
0.9241   0.9177   0.9107   0.9030   0.8948   0.8858   47   0.9689   0.9659  
0.9627   0.9592   0.9555   0.9515   0.9472   0.9425   0.9374   0.9320   0.9261  
0.9196   0.9127   0.9051   0.8969   0.8881   48   0.9700   0.9671   0.9639  
0.9605   0.9569   0.9530   0.9488   0.9442   0.9392   0.9338   0.9280   0.9216  
0.9148   0.9073   0.8992   0.8904   49   0.9711   0.9682   0.9651   0.9618  
0.9583   0.9545   0.9504   0.9458   0.9410   0.9357   0.9299   0.9237   0.9169  
0.9095   0.9015   0.8928   50   0.9721   0.9694   0.9664   0.9631   0.9597  
0.9559   0.9519   0.9475   0.9427   0.9376   0.9319   0.9258   0.9191   0.9118  
0.9039   0.8953   51   0.9732   0.9705   0.9676   0.9645   0.9611   0.9575  
0.9536   0.9492   0.9445   0.9395   0.9339   0.9279   0.9213   0.9141   0.9063  
0.8978   52   0.9742   0.9716   0.9688   0.9658   0.9625   0.9590   0.9551  
0.9510   0.9463   0.9414   0.9359   0.9301   0.9236   0.9165   0.9088   0.9004  
53   0.9752   0.9728   0.9700   0.9671   0.9639   0.9604   0.9568   0.9527  
0.9481   0.9434   0.9380   0.9323   0.9259   0.9189   0.9113   0.9030   54  
0.9763   0.9739   0.9712   0.9683   0.9652   0.9619   0.9583   0.9543   0.9500  
0.9453   0.9400   0.9344   0.9282   0.9214   0.9139   0.9057   55   0.9772  
0.9750   0.9723   0.9696   0.9667   0.9634   0.9599   0.9561   0.9518   0.9472  
0.9422   0.9366   0.9306   0.9238   0.9165   0.9085

 

31



--------------------------------------------------------------------------------

TABLE I

Conversion from Single Life Annuity to

12 Year Certain And Life With 50% Joint And Survivor Without Pop Up

CECONY Weekly Participant –1

Age of Pensioner

 

        46   47   48   49   50   51   52   53   54   55   56   57   58   59   60
  61 A   56   0.9782   0.9760   0.9735   0.9708   0.9680   0.9648   0.9615  
0.9577   0.9536   0.9492   0.9443   0.9389   0.9330   0.9263   0.9191   0.9113 G
  57   0.9792   0.9771   0.9747   0.9721   0.9693   0.9663   0.9631   0.9595  
0.9554   0.9511   0.9463   0.9411   0.9353   0.9288   0.9219   0.9141 E   58  
0.9801   0.9781   0.9758   0.9733   0.9707   0.9678   0.9646   0.9612   0.9573  
0.9531   0.9484   0.9433   0.9376   0.9314   0.9245   0.9169   59   0.9810  
0.9790   0.9769   0.9745   0.9719   0.9691   0.9661   0.9628   0.9590   0.9550  
0.9505   0.9456   0.9401   0.9339   0.9272   0.9199 O   60   0.9819   0.9800  
0.9779   0.9757   0.9732   0.9705   0.9676   0.9644   0.9607   0.9569   0.9525  
0.9478   0.9424   0.9365   0.9300   0.9227 F   61   0.9828   0.9810   0.9789  
0.9768   0.9744   0.9718   0.9691   0.9660   0.9625   0.9587   0.9545   0.9499  
0.9447   0.9390   0.9326   0.9256   62   0.9836   0.9818   0.9799   0.9779  
0.9756   0.9731   0.9704   0.9675   0.9641   0.9606   0.9565   0.9520   0.9471  
0.9414   0.9353   0.9284 B   63   0.9843   0.9827   0.9808   0.9789   0.9767  
0.9744   0.9718   0.9690   0.9658   0.9623   0.9584   0.9541   0.9493   0.9439  
0.9378   0.9312 E   64   0.9851   0.9836   0.9818   0.9799   0.9778   0.9756  
0.9732   0.9704   0.9673   0.9641   0.9603   0.9562   0.9515   0.9463   0.9404  
0.9339 N   65   0.9858   0.9844   0.9827   0.9808   0.9789   0.9767   0.9744  
0.9718   0.9689   0.9657   0.9621   0.9581   0.9536   0.9485   0.9430   0.9366 E
  66   0.9865   0.9851   0.9835   0.9818   0.9799   0.9779   0.9756   0.9731  
0.9704   0.9674   0.9639   0.9600   0.9557   0.9508   0.9454   0.9393 F   67  
0.9872   0.9858   0.9843   0.9827   0.9809   0.9789   0.9768   0.9745   0.9718  
0.9689   0.9655   0.9619   0.9577   0.9530   0.9477   0.9419 I   68   0.9878  
0.9865   0.9851   0.9835   0.9818   0.9799   0.9779   0.9757   0.9731   0.9704  
0.9671   0.9636   0.9596   0.9551   0.9501   0.9444 C   69   0.9884   0.9872  
0.9858   0.9843   0.9827   0.9809   0.9790   0.9768   0.9743   0.9717   0.9686  
0.9653   0.9615   0.9571   0.9522   0.9467 I   70   0.9889   0.9877   0.9864  
0.9850   0.9835   0.9818   0.9800   0.9779   0.9755   0.9730   0.9701   0.9669  
0.9632   0.9590   0.9543   0.9490 A   71   0.9895   0.9884   0.9871   0.9857  
0.9842   0.9826   0.9809   0.9789   0.9767   0.9743   0.9714   0.9684   0.9648  
0.9608   0.9563   0.9512 R   72   0.9900   0.9888   0.9876   0.9863   0.9850  
0.9834   0.9817   0.9798   0.9777   0.9754   0.9728   0.9698   0.9664   0.9625  
0.9581   0.9532 Y   73   0.9904   0.9893   0.9882   0.9869   0.9856   0.9841  
0.9825   0.9807   0.9787   0.9765   0.9740   0.9711   0.9679   0.9641   0.9599  
0.9551   74   0.9908   0.9898   0.9887   0.9874   0.9862   0.9847   0.9833  
0.9816   0.9796   0.9775   0.9750   0.9723   0.9692   0.9656   0.9615   0.9569  
75   0.9911   0.9902   0.9891   0.9880   0.9867   0.9854   0.9839   0.9823  
0.9804   0.9784   0.9760   0.9734   0.9705   0.9669   0.9630   0.9586   76  
0.9915   0.9906   0.9896   0.9884   0.9872   0.9860   0.9846   0.9830   0.9812  
0.9793   0.9770   0.9745   0.9716   0.9683   0.9645   0.9601   77   0.9919  
0.9909   0.9899   0.9889   0.9877   0.9865   0.9852   0.9837   0.9819   0.9800  
0.9778   0.9754   0.9726   0.9694   0.9657   0.9615   78   0.9921   0.9912  
0.9903   0.9892   0.9881   0.9870   0.9857   0.9842   0.9825   0.9807   0.9786  
0.9763   0.9736   0.9705   0.9669   0.9628   79   0.9923   0.9915   0.9905  
0.9895   0.9885   0.9874   0.9861   0.9847   0.9831   0.9813   0.9793   0.9771  
0.9745   0.9713   0.9679   0.9639   80   0.9926   0.9918   0.9908   0.9899  
0.9888   0.9877   0.9865   0.9852   0.9836   0.9819   0.9800   0.9778   0.9752  
0.9722   0.9689   0.9650   81   0.9928   0.9920   0.9911   0.9901   0.9891  
0.9880   0.9869   0.9856   0.9840   0.9824   0.9805   0.9784   0.9759   0.9730  
0.9697   0.9660   82   0.9930   0.9922   0.9913   0.9904   0.9894   0.9884  
0.9872   0.9859   0.9844   0.9829   0.9810   0.9789   0.9765   0.9736   0.9705  
0.9668   83   0.9931   0.9924   0.9915   0.9906   0.9896   0.9886   0.9875  
0.9863   0.9847   0.9833   0.9814   0.9794   0.9770   0.9743   0.9711   0.9676  
84   0.9933   0.9925   0.9917   0.9908   0.9899   0.9889   0.9877   0.9865  
0.9851   0.9836   0.9818   0.9798   0.9775   0.9748   0.9718   0.9682   85  
0.9934   0.9927   0.9918   0.9909   0.9900   0.9890   0.9880   0.9868   0.9853  
0.9839   0.9821   0.9802   0.9779   0.9752   0.9722   0.9687

 

32



--------------------------------------------------------------------------------

TABLE I

Conversion from Single Life Annuity to

12 Year Certain And Life With 50% Joint And Survivor Without Pop Up

CECONY Weekly Participant –1

Age of Pensioner

 

        62   63   64   65   66   67   68   69   70   71   72   73   74   75 A  
25   0.8455   0.8347   0.8232   0.8112   0.7984   0.7851   0.7710   0.7563  
0.7410   0.7250   0.7083   0.6909   0.6729   0.6544 G   26   0.8462   0.8355  
0.8241   0.8121   0.7993   0.7859   0.7718   0.7571   0.7418   0.7258   0.7091  
0.6917   0.6737   0.6552 E   27   0.8472   0.8364   0.8250   0.8129   0.8001  
0.7868   0.7727   0.7580   0.7426   0.7266   0.7099   0.6926   0.6745   0.6560  
28   0.8481   0.8373   0.8259   0.8139   0.8011   0.7877   0.7737   0.7589  
0.7436   0.7275   0.7108   0.6934   0.6754   0.6569 O   29   0.8490   0.8383  
0.8269   0.8149   0.8021   0.7887   0.7746   0.7599   0.7445   0.7285   0.7118  
0.6944   0.6763   0.6578 F   30   0.8501   0.8393   0.8279   0.8159   0.8032  
0.7898   0.7757   0.7610   0.7456   0.7296   0.7129   0.6954   0.6773   0.6588  
31   0.8511   0.8404   0.8290   0.8170   0.8043   0.7909   0.7768   0.7621  
0.7467   0.7307   0.7140   0.6965   0.6784   0.6599 B   32   0.8523   0.8416  
0.8302   0.8182   0.8055   0.7921   0.7780   0.7633   0.7479   0.7318   0.7151  
0.6977   0.6795   0.6609 E   33   0.8535   0.8428   0.8315   0.8195   0.8067  
0.7933   0.7792   0.7645   0.7492   0.7331   0.7163   0.6989   0.6807   0.6622 N
  34   0.8548   0.8441   0.8327   0.8208   0.8081   0.7947   0.7806   0.7659  
0.7505   0.7344   0.7176   0.7002   0.6820   0.6634 E   35   0.8562   0.8455  
0.8342   0.8222   0.8095   0.7961   0.7820   0.7673   0.7519   0.7358   0.7190  
0.7016   0.6834   0.6648 F   36   0.8576   0.8469   0.8356   0.8237   0.8109  
0.7976   0.7835   0.7688   0.7534   0.7373   0.7205   0.7030   0.6848   0.6662 I
  37   0.8591   0.8484   0.8372   0.8252   0.8125   0.7991   0.7850   0.7704  
0.7550   0.7389   0.7221   0.7046   0.6864   0.6677 C   38   0.8607   0.8501  
0.8388   0.8269   0.8141   0.8008   0.7867   0.7720   0.7566   0.7406   0.7237  
0.7062   0.6880   0.6693 I   39   0.8624   0.8518   0.8405   0.8286   0.8159  
0.8026   0.7885   0.7738   0.7584   0.7423   0.7255   0.7080   0.6897   0.6710 A
  40   0.8641   0.8535   0.8422   0.8304   0.8177   0.8044   0.7904   0.7756  
0.7603   0.7442   0.7273   0.7098   0.6916   0.6728 R   41   0.8659   0.8554  
0.8441   0.8323   0.8197   0.8064   0.7923   0.7777   0.7623   0.7462   0.7293  
0.7117   0.6935   0.6747 Y   42   0.8678   0.8574   0.8461   0.8343   0.8217  
0.8085   0.7944   0.7797   0.7643   0.7482   0.7314   0.7138   0.6955   0.6767  
43   0.8698   0.8594   0.8482   0.8364   0.8239   0.8106   0.7965   0.7819  
0.7665   0.7504   0.7335   0.7160   0.6977   0.6789   44   0.8719   0.8615  
0.8503   0.8386   0.8261   0.8129   0.7988   0.7842   0.7688   0.7527   0.7359  
0.7183   0.6999   0.6811   45   0.8741   0.8637   0.8527   0.8409   0.8284  
0.8152   0.8012   0.7866   0.7712   0.7552   0.7383   0.7207   0.7023   0.6835  
46   0.8763   0.8660   0.8550   0.8433   0.8308   0.8177   0.8037   0.7891  
0.7738   0.7577   0.7408   0.7232   0.7048   0.6860   47   0.8786   0.8684  
0.8574   0.8458   0.8334   0.8203   0.8063   0.7917   0.7764   0.7603   0.7435  
0.7259   0.7075   0.6886   48   0.8810   0.8708   0.8600   0.8484   0.8360  
0.8229   0.8091   0.7945   0.7792   0.7631   0.7463   0.7286   0.7102   0.6914  
49   0.8835   0.8734   0.8625   0.8510   0.8387   0.8257   0.8119   0.7974  
0.7821   0.7660   0.7492   0.7316   0.7132   0.6942   50   0.8861   0.8760  
0.8653   0.8539   0.8416   0.8287   0.8149   0.8003   0.7851   0.7690   0.7522  
0.7346   0.7162   0.6973   51   0.8887   0.8787   0.8681   0.8567   0.8446  
0.8317   0.8179   0.8034   0.7882   0.7723   0.7555   0.7378   0.7194   0.7004  
52   0.8914   0.8816   0.8710   0.8597   0.8476   0.8347   0.8211   0.8067  
0.7916   0.7756   0.7588   0.7412   0.7228   0.7038   53   0.8941   0.8844  
0.8739   0.8628   0.8507   0.8381   0.8244   0.8101   0.7950   0.7790   0.7622  
0.7447   0.7262   0.7073   54   0.8970   0.8874   0.8770   0.8659   0.8540  
0.8414   0.8279   0.8136   0.7985   0.7826   0.7659   0.7483   0.7299   0.7110  
55   0.8998   0.8903   0.8801   0.8692   0.8574   0.8448   0.8314   0.8172  
0.8023   0.7864   0.7697   0.7522   0.7338   0.7148

 

33



--------------------------------------------------------------------------------

TABLE I

Conversion from Single Life Annuity to

12 Year Certain And Life With 50% Joint And Survivor Without Pop Up

CECONY Weekly Participant –1

Age of Pensioner

 

        62   63   64   65   66   67   68   69   70   71   72   73   74   75 A  
56   0.9028   0.8934   0.8833   0.8725   0.8608   0.8484   0.8351   0.8209  
0.8060   0.7903   0.7736   0.7561   0.7377   0.7187 G   57   0.9057   0.8965  
0.8866   0.8759   0.8643   0.8520   0.8388   0.8248   0.8100   0.7943   0.7777  
0.7602   0.7419   0.7229 E   58   0.9087   0.8997   0.8899   0.8793   0.8680  
0.8557   0.8427   0.8288   0.8141   0.7985   0.7819   0.7645   0.7462   0.7273  
59   0.9118   0.9029   0.8933   0.8829   0.8716   0.8595   0.8466   0.8328  
0.8182   0.8027   0.7863   0.7689   0.7506   0.7317 O   60   0.9148   0.9062  
0.8966   0.8864   0.8753   0.8635   0.8506   0.8370   0.8225   0.8071   0.7907  
0.7735   0.7553   0.7364 F   61   0.9178   0.9093   0.9000   0.8900   0.8791  
0.8674   0.8547   0.8412   0.8269   0.8116   0.7953   0.7781   0.7600   0.7411  
62   0.9208   0.9126   0.9035   0.8936   0.8829   0.8713   0.8589   0.8455  
0.8313   0.8162   0.8000   0.7829   0.7648   0.7460 B   63   0.9239   0.9158  
0.9068   0.8972   0.8866   0.8753   0.8630   0.8498   0.8358   0.8208   0.8047  
0.7878   0.7698   0.7510 E   64   0.9268   0.9189   0.9102   0.9008   0.8905  
0.8792   0.8672   0.8542   0.8403   0.8255   0.8096   0.7927   0.7748   0.7561 N
  65   0.9297   0.9220   0.9136   0.9043   0.8941   0.8833   0.8713   0.8585  
0.8448   0.8301   0.8144   0.7976   0.7798   0.7613 E   66   0.9326   0.9251  
0.9168   0.9078   0.8978   0.8871   0.8754   0.8628   0.8493   0.8348   0.8192  
0.8026   0.7850   0.7665 F   67   0.9354   0.9281   0.9200   0.9112   0.9015  
0.8910   0.8795   0.8671   0.8538   0.8395   0.8241   0.8076   0.7901   0.7717 I
  68   0.9381   0.9309   0.9231   0.9145   0.9051   0.8947   0.8835   0.8714  
0.8582   0.8441   0.8288   0.8126   0.7951   0.7769 C   69   0.9406   0.9337  
0.9262   0.9178   0.9085   0.8985   0.8874   0.8755   0.8626   0.8486   0.8336  
0.8174   0.8002   0.7821 I   70   0.9431   0.9364   0.9290   0.9209   0.9118  
0.9020   0.8912   0.8795   0.8668   0.8530   0.8382   0.8223   0.8051   0.7872 A
  71   0.9454   0.9390   0.9318   0.9239   0.9151   0.9054   0.8949   0.8834  
0.8709   0.8574   0.8428   0.8270   0.8101   0.7922 R   72   0.9477   0.9414  
0.9344   0.9267   0.9181   0.9088   0.8984   0.8871   0.8748   0.8616   0.8471  
0.8315   0.8148   0.7971 Y   73   0.9498   0.9437   0.9369   0.9294   0.9210  
0.9119   0.9018   0.8907   0.8787   0.8656   0.8513   0.8360   0.8194   0.8018  
74   0.9517   0.9458   0.9393   0.9320   0.9238   0.9148   0.9049   0.8941  
0.8823   0.8694   0.8554   0.8402   0.8237   0.8064   75   0.9536   0.9478  
0.9415   0.9344   0.9264   0.9177   0.9080   0.8974   0.8857   0.8730   0.8593  
0.8442   0.8280   0.8107   76   0.9553   0.9497   0.9435   0.9366   0.9288  
0.9203   0.9108   0.9004   0.8889   0.8765   0.8628   0.8480   0.8320   0.8148  
77   0.9568   0.9515   0.9453   0.9386   0.9311   0.9226   0.9133   0.9032  
0.8919   0.8797   0.8662   0.8516   0.8356   0.8187   78   0.9582   0.9530  
0.9471   0.9405   0.9330   0.9249   0.9158   0.9057   0.8948   0.8827   0.8694  
0.8549   0.8391   0.8224   79   0.9596   0.9544   0.9486   0.9422   0.9349  
0.9270   0.9179   0.9081   0.8973   0.8854   0.8723   0.8580   0.8424   0.8258  
80   0.9607   0.9557   0.9500   0.9438   0.9367   0.9288   0.9199   0.9103  
0.8997   0.8880   0.8749   0.8609   0.8454   0.8290   81   0.9617   0.9569  
0.9513   0.9451   0.9382   0.9305   0.9218   0.9123   0.9018   0.8902   0.8775  
0.8634   0.8481   0.8317   82   0.9627   0.9579   0.9524   0.9464   0.9395  
0.9320   0.9235   0.9141   0.9037   0.8922   0.8796   0.8657   0.8506   0.8344  
83   0.9635   0.9588   0.9535   0.9476   0.9408   0.9333   0.9249   0.9156  
0.9054   0.8941   0.8816   0.8679   0.8528   0.8368   84   0.9642   0.9596  
0.9543   0.9485   0.9419   0.9345   0.9262   0.9171   0.9070   0.8958   0.8833  
0.8698   0.8549   0.8389   85   0.9649   0.9603   0.9552   0.9494   0.9428  
0.9356   0.9274   0.9183   0.9083   0.8972   0.8849   0.8714   0.8567   0.8407

 

34



--------------------------------------------------------------------------------

TABLE J

Conversion from Single Life to

100% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

Age of Pensioner

 

        25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
  40   41 A   25   0.9822   0.9806   0.9790   0.9772   0.9753   0.9733   0.9710
  0.9686   0.9659   0.9631   0.9600   0.9567   0.9532   0.9494   0.9454   0.9409
  0.9363 G   26   0.9826   0.9811   0.9796   0.9778   0.9760   0.9739   0.9716  
0.9693   0.9666   0.9639   0.9608   0.9576   0.9540   0.9503   0.9463   0.9420  
0.9373 E   27   0.9831   0.9817   0.9801   0.9784   0.9766   0.9746   0.9723  
0.9700   0.9674   0.9647   0.9617   0.9584   0.9550   0.9513   0.9473   0.9430  
0.9383   28   0.9836   0.9822   0.9807   0.9790   0.9772   0.9752   0.9730  
0.9708   0.9682   0.9655   0.9625   0.9594   0.9559   0.9523   0.9483   0.9441  
0.9395 O   29   0.9840   0.9827   0.9812   0.9795   0.9778   0.9759   0.9737  
0.9715   0.9690   0.9664   0.9634   0.9603   0.9569   0.9533   0.9493   0.9452  
0.9406 F   30   0.9846   0.9832   0.9817   0.9801   0.9785   0.9766   0.9744  
0.9723   0.9697   0.9672   0.9643   0.9612   0.9579   0.9543   0.9505   0.9463  
0.9418   31   0.9851   0.9837   0.9823   0.9807   0.9791   0.9772   0.9751  
0.9731   0.9706   0.9681   0.9652   0.9622   0.9589   0.9554   0.9516   0.9474  
0.9430 B   32   0.9855   0.9842   0.9828   0.9813   0.9797   0.9779   0.9759  
0.9738   0.9714   0.9689   0.9662   0.9632   0.9600   0.9565   0.9527   0.9486  
0.9443 E   33   0.9860   0.9847   0.9834   0.9819   0.9804   0.9786   0.9766  
0.9746   0.9722   0.9698   0.9671   0.9642   0.9610   0.9576   0.9539   0.9499  
0.9455 N   34   0.9864   0.9852   0.9839   0.9825   0.9810   0.9793   0.9774  
0.9753   0.9730   0.9707   0.9680   0.9652   0.9620   0.9587   0.9551   0.9511  
0.9469 E   35   0.9869   0.9857   0.9845   0.9831   0.9816   0.9799   0.9781  
0.9761   0.9739   0.9716   0.9690   0.9662   0.9631   0.9599   0.9563   0.9524  
0.9482 F   36   0.9873   0.9863   0.9850   0.9837   0.9822   0.9806   0.9788  
0.9769   0.9748   0.9725   0.9700   0.9672   0.9643   0.9610   0.9575   0.9537  
0.9495 I   37   0.9878   0.9867   0.9855   0.9842   0.9829   0.9813   0.9795  
0.9777   0.9756   0.9734   0.9709   0.9683   0.9653   0.9622   0.9588   0.9550  
0.9509 C   38   0.9882   0.9872   0.9861   0.9848   0.9835   0.9820   0.9803  
0.9785   0.9764   0.9743   0.9719   0.9693   0.9664   0.9634   0.9600   0.9563  
0.9523 I   39   0.9887   0.9876   0.9866   0.9853   0.9841   0.9826   0.9810  
0.9793   0.9772   0.9752   0.9729   0.9703   0.9676   0.9645   0.9613   0.9576  
0.9537 A   40   0.9890   0.9881   0.9871   0.9859   0.9847   0.9833   0.9816  
0.9800   0.9781   0.9761   0.9738   0.9714   0.9686   0.9658   0.9625   0.9590  
0.9552 R   41   0.9895   0.9886   0.9875   0.9864   0.9853   0.9839   0.9824  
0.9808   0.9789   0.9770   0.9748   0.9724   0.9697   0.9669   0.9638   0.9604  
0.9566 Y   42   0.9899   0.9890   0.9880   0.9870   0.9859   0.9845   0.9830  
0.9815   0.9797   0.9779   0.9758   0.9734   0.9709   0.9681   0.9651   0.9617  
0.9581   43   0.9903   0.9895   0.9886   0.9875   0.9865   0.9852   0.9837  
0.9822   0.9805   0.9788   0.9767   0.9744   0.9720   0.9693   0.9663   0.9631  
0.9596   44   0.9907   0.9899   0.9890   0.9880   0.9870   0.9858   0.9844  
0.9830   0.9813   0.9796   0.9776   0.9754   0.9731   0.9705   0.9676   0.9645  
0.9610   45   0.9911   0.9903   0.9894   0.9885   0.9876   0.9863   0.9851  
0.9837   0.9820   0.9804   0.9785   0.9764   0.9741   0.9716   0.9689   0.9658  
0.9625   46   0.9914   0.9907   0.9899   0.9890   0.9881   0.9869   0.9856  
0.9844   0.9828   0.9812   0.9794   0.9774   0.9752   0.9728   0.9701   0.9672  
0.9639   47   0.9918   0.9911   0.9903   0.9895   0.9886   0.9875   0.9863  
0.9851   0.9836   0.9820   0.9803   0.9784   0.9762   0.9739   0.9714   0.9685  
0.9654   48   0.9922   0.9915   0.9908   0.9899   0.9891   0.9881   0.9869  
0.9858   0.9843   0.9829   0.9812   0.9793   0.9773   0.9751   0.9725   0.9698  
0.9668   49   0.9925   0.9919   0.9912   0.9904   0.9896   0.9886   0.9875  
0.9864   0.9850   0.9837   0.9821   0.9802   0.9783   0.9761   0.9738   0.9712  
0.9682   50   0.9928   0.9922   0.9916   0.9908   0.9900   0.9891   0.9881  
0.9870   0.9857   0.9844   0.9829   0.9812   0.9792   0.9772   0.9750   0.9724  
0.9696   51   0.9932   0.9926   0.9920   0.9912   0.9906   0.9897   0.9887  
0.9877   0.9864   0.9851   0.9837   0.9821   0.9803   0.9783   0.9761   0.9737  
0.9710   52   0.9935   0.9930   0.9924   0.9917   0.9910   0.9902   0.9892  
0.9883   0.9870   0.9859   0.9845   0.9829   0.9812   0.9793   0.9773   0.9749  
0.9723   53   0.9938   0.9933   0.9927   0.9921   0.9914   0.9907   0.9898  
0.9889   0.9877   0.9865   0.9852   0.9838   0.9821   0.9803   0.9784   0.9761  
0.9737   54   0.9941   0.9936   0.9931   0.9925   0.9919   0.9911   0.9903  
0.9894   0.9883   0.9873   0.9860   0.9846   0.9830   0.9813   0.9794   0.9773  
0.9749   55   0.9944   0.9939   0.9935   0.9929   0.9923   0.9916   0.9907  
0.9900   0.9890   0.9880   0.9867   0.9854   0.9839   0.9823   0.9805   0.9784  
0.9762

 

35



--------------------------------------------------------------------------------

TABLE J

Conversion from Single Life to

100% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

Age of Pensioner

 

        25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
  40   41 A   56   0.9947   0.9943   0.9938   0.9932   0.9927   0.9920   0.9912
  0.9905   0.9895   0.9886   0.9875   0.9861   0.9847   0.9833   0.9815   0.9796
  0.9774 G   57   0.9950   0.9946   0.9941   0.9936   0.9931   0.9925   0.9918  
0.9910   0.9901   0.9892   0.9881   0.9869   0.9856   0.9842   0.9825   0.9807  
0.9787 E   58   0.9953   0.9949   0.9944   0.9940   0.9935   0.9929   0.9922  
0.9915   0.9907   0.9898   0.9888   0.9876   0.9864   0.9851   0.9835   0.9817  
0.9798   59   0.9955   0.9952   0.9947   0.9943   0.9939   0.9933   0.9927  
0.9920   0.9912   0.9904   0.9894   0.9884   0.9872   0.9859   0.9845   0.9828  
0.9810 O   60   0.9958   0.9954   0.9950   0.9946   0.9943   0.9937   0.9931  
0.9925   0.9917   0.9909   0.9901   0.9891   0.9880   0.9867   0.9854   0.9838  
0.9821 F   61   0.9960   0.9957   0.9953   0.9949   0.9946   0.9941   0.9935  
0.9929   0.9922   0.9915   0.9907   0.9897   0.9886   0.9875   0.9863   0.9848  
0.9832   62   0.9962   0.9959   0.9956   0.9952   0.9949   0.9945   0.9939  
0.9934   0.9927   0.9921   0.9913   0.9903   0.9894   0.9883   0.9871   0.9857  
0.9842 B   63   0.9964   0.9962   0.9959   0.9955   0.9952   0.9948   0.9943  
0.9938   0.9931   0.9926   0.9918   0.9909   0.9901   0.9891   0.9879   0.9867  
0.9852 E   64   0.9967   0.9964   0.9961   0.9958   0.9955   0.9951   0.9947  
0.9942   0.9936   0.9930   0.9923   0.9916   0.9907   0.9898   0.9887   0.9875  
0.9861 N   65   0.9969   0.9967   0.9964   0.9961   0.9958   0.9954   0.9950  
0.9946   0.9940   0.9935   0.9929   0.9922   0.9914   0.9905   0.9895   0.9883  
0.9870 E   66   0.9971   0.9969   0.9967   0.9963   0.9961   0.9958   0.9953  
0.9950   0.9944   0.9939   0.9934   0.9927   0.9920   0.9912   0.9902   0.9892  
0.9880 F   67   0.9973   0.9971   0.9969   0.9966   0.9964   0.9960   0.9956  
0.9953   0.9948   0.9944   0.9938   0.9932   0.9925   0.9918   0.9909   0.9899  
0.9888 I   68   0.9975   0.9973   0.9971   0.9968   0.9966   0.9963   0.9959  
0.9956   0.9952   0.9948   0.9943   0.9937   0.9930   0.9924   0.9916   0.9906  
0.9896 C   69   0.9976   0.9975   0.9972   0.9970   0.9969   0.9966   0.9962  
0.9960   0.9955   0.9952   0.9947   0.9941   0.9936   0.9929   0.9922   0.9913  
0.9903 I   70   0.9978   0.9976   0.9975   0.9972   0.9971   0.9969   0.9965  
0.9963   0.9958   0.9955   0.9951   0.9946   0.9940   0.9935   0.9927   0.9920  
0.9910 A   71   0.9979   0.9978   0.9976   0.9975   0.9973   0.9971   0.9968  
0.9965   0.9962   0.9959   0.9955   0.9950   0.9945   0.9940   0.9934   0.9926  
0.9917 R   72   0.9981   0.9980   0.9978   0.9977   0.9975   0.9973   0.9971  
0.9968   0.9965   0.9962   0.9958   0.9954   0.9949   0.9945   0.9939   0.9932  
0.9924 Y   73   0.9982   0.9981   0.9980   0.9978   0.9978   0.9975   0.9973  
0.9971   0.9967   0.9965   0.9962   0.9958   0.9954   0.9949   0.9944   0.9937  
0.9931   74   0.9984   0.9983   0.9981   0.9980   0.9979   0.9977   0.9975  
0.9974   0.9970   0.9968   0.9965   0.9961   0.9958   0.9953   0.9948   0.9942  
0.9936   75   0.9985   0.9984   0.9983   0.9981   0.9981   0.9979   0.9977  
0.9976   0.9973   0.9971   0.9968   0.9965   0.9961   0.9958   0.9953   0.9947  
0.9941   76   0.9986   0.9985   0.9984   0.9983   0.9983   0.9981   0.9979  
0.9977   0.9975   0.9973   0.9971   0.9968   0.9965   0.9961   0.9957   0.9952  
0.9946   77   0.9987   0.9987   0.9986   0.9984   0.9984   0.9983   0.9980  
0.9980   0.9977   0.9976   0.9973   0.9970   0.9968   0.9965   0.9960   0.9956  
0.9951   78   0.9988   0.9987   0.9987   0.9986   0.9985   0.9984   0.9983  
0.9981   0.9979   0.9978   0.9976   0.9973   0.9971   0.9968   0.9964   0.9960  
0.9955   79   0.9990   0.9989   0.9988   0.9987   0.9987   0.9986   0.9984  
0.9983   0.9981   0.9980   0.9978   0.9975   0.9973   0.9971   0.9967   0.9963  
0.9959   80   0.9990   0.9990   0.9989   0.9988   0.9988   0.9987   0.9985  
0.9985   0.9983   0.9982   0.9980   0.9978   0.9975   0.9974   0.9971   0.9967  
0.9963   81   0.9991   0.9990   0.9990   0.9989   0.9989   0.9988   0.9986  
0.9986   0.9984   0.9983   0.9982   0.9980   0.9978   0.9976   0.9974   0.9970  
0.9966   82   0.9992   0.9991   0.9991   0.9990   0.9990   0.9989   0.9988  
0.9987   0.9986   0.9985   0.9983   0.9982   0.9980   0.9978   0.9976   0.9973  
0.9969   83   0.9993   0.9992   0.9992   0.9991   0.9991   0.9990   0.9989  
0.9989   0.9987   0.9986   0.9985   0.9983   0.9982   0.9980   0.9978   0.9976  
0.9973   84   0.9993   0.9993   0.9993   0.9992   0.9992   0.9991   0.9990  
0.9989   0.9988   0.9988   0.9986   0.9985   0.9984   0.9982   0.9981   0.9978  
0.9975   85   0.9994   0.9993   0.9993   0.9993   0.9993   0.9992   0.9991  
0.9991   0.9989   0.9989   0.9988   0.9986   0.9985   0.9984   0.9982   0.9980  
0.9978

 

36



--------------------------------------------------------------------------------

TABLE J

Conversion from Single Life to

100% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

Age of Pensioner

 

        42   43   44   45   46   47   48   49   50   51   52   53   54   55   56
  57   58 A   25   0.9314   0.9261   0.9205   0.9145   0.9083   0.9017   0.8947
  0.8874   0.8797   0.8717   0.8632   0.8543   0.8449   0.8351   0.8247   0.8138
  0.8024 G   26   0.9324   0.9271   0.9216   0.9156   0.9094   0.9029   0.8959  
0.8886   0.8810   0.8729   0.8645   0.8557   0.8462   0.8364   0.8260   0.8151  
0.8037 E   27   0.9335   0.9283   0.9227   0.9168   0.9106   0.9041   0.8972  
0.8899   0.8823   0.8743   0.8659   0.8570   0.8476   0.8378   0.8274   0.8165  
0.8051   28   0.9347   0.9295   0.9240   0.9181   0.9119   0.9054   0.8985  
0.8912   0.8836   0.8756   0.8673   0.8584   0.8490   0.8392   0.8288   0.8180  
0.8065 O   29   0.9359   0.9307   0.9252   0.9194   0.9133   0.9068   0.8999  
0.8927   0.8851   0.8771   0.8688   0.8599   0.8506   0.8408   0.8304   0.8195  
0.8081 F   30   0.9370   0.9320   0.9265   0.9207   0.9146   0.9082   0.9014  
0.8942   0.8866   0.8786   0.8703   0.8615   0.8521   0.8424   0.8320   0.8212  
0.8097   31   0.9383   0.9333   0.9279   0.9221   0.9160   0.9097   0.9028  
0.8957   0.8882   0.8803   0.8719   0.8632   0.8539   0.8441   0.8337   0.8230  
0.8115 B   32   0.9396   0.9346   0.9293   0.9236   0.9175   0.9112   0.9044  
0.8974   0.8898   0.8820   0.8737   0.8649   0.8556   0.8459   0.8356   0.8247  
0.9133 E   33   0.9409   0.9360   0.9307   0.9250   0.9191   0.9128   0.9061  
0.8990   0.8916   0.8837   0.8755   0.8668   0.8574   0.8478   0.8374   0.8267  
0.8153 N   34   0.9423   0.9374   0.9322   0.9266   0.9207   0.9144   0.9078  
0.9008   0.8934   0.8856   0.8774   0.8686   0.8594   0.8498   0.8395   0.8287  
0.8173 E   35   0.9438   0.9389   0.9337   0.9282   0.9224   0.9161   0.9095  
0.9026   0.8953   0.8875   0.8793   0.8707   0.8615   0.8518   0.8416   0.8309  
.08195 F   36   0.9452   0.9404   0.9353   0.9298   0.9241   0.9179   0.9114  
0.9045   0.8972   0.8895   0.8813   0.8728   0.8636   0.8540   0.8438   0.8331  
0.8217 I   37   0.9466   0.9419   0.9369   0.9315   0.9258   0.9197   0.9132  
0.9064   0.8992   0.8916   0.8835   0.8750   0.8658   0.8563   0.8461   0.8354  
0.8241 C   38   0.9481   0.9435   0.9385   0.9332   0.9276   0.9216   0.9152  
0.9084   0.9013   0.8937   0.8857   0.8772   0.8681   0.8586   0.8485   0.8379  
0.8266 I   39   0.9496   0.9451   0.9402   0.9350   0.9294   0.9235   0.9172  
0.9106   0.9035   0.8959   0.8880   0.8796   0.8706   0.8611   0.8511   0.8404  
0.8292 A   39   0.9496   0.9451   0.9402   0.9350   0.9294   0.9235   0.9172  
0.9106   0.9035   0.8959   0.8880   0.8796   0.8706   0.8611   0.8511   0.8404  
0.8292 R   40   0.9511   0.9467   0.9419   0.9367   0.9313   0.9255   0.9193  
0.9127   0.9057   0.8982   0.8904   0.8820   0.8731   0.8637   0.8537   0.8431  
0.8319 Y   41   0.9527   0.9483   0.9437   0.9386   0.9333   0.9275   0.9214  
0.9148   0.9079   0.9006   0.8929   0.8846   0.8757   0.8664   0.8564   0.8460  
0.8348   42   0.9542   0.9500   0.9454   0.9404   0.9352   0.9296   0.9235  
0.9171   0.9103   0.9030   0.8954   0.8872   0.8784   0.8692   0.8593   0.8489  
0.8378   43   0.9558   0.9516   0.9472   0.9423   0.9372   0.9316   0.9257  
0.9195   0.9127   0.9055   0.8980   0.8899   0.8812   0.8721   0.8622   0.8520  
0.8409   44   0.9574   0.9533   0.9490   0.9442   0.9392   0.9338   0.9280  
0.9218   0.9152   0.9081   0.9007   0.8927   0.8841   0.8751   0.8653   0.8551  
0.8442   45   0.9589   0.9550   0.9508   0.9461   0.9412   0.9359   0.9302  
0.9241   0.9177   0.9108   0.9034   0.8956   0.8871   0.8781   0.8685   0.8583  
0.8475   46   0.9605   0.9566   0.9526   0.9480   0.9433   0.9381   0.9325  
0.9266   0.9202   0.9135   0.9062   0.8985   0.8901   0.8813   0.8718   0.8617  
0.8509   47   0.9621   0.9583   0.9543   0.9499   0.9453   0.9402   0.9348  
0.9290   0.9228   0.9162   0.9090   0.9014   0.8932   0.8845   0.8751   0.8652  
0.8546   48   0.9636   0.9600   0.9561   0.9518   0.9473   0.9424   0.9372  
0.9315   0.9254   0.9189   0.9120   0.9045   0.8964   0.8878   0.8786   0.8688  
0.8582   49   0.9651   0.9617   0.9579   0.9537   0.9494   0.9446   0.9395  
0.9340   0.9280   0.9217   0.9149   0.9076   0.8996   0.8912   0.8821   0.8724  
0.8620   50   0.9666   0.9633   0.9597   0.9556   0.9514   0.9468   0.9418  
0.9364   0.9307   0.9245   0.9178   0.9107   0.9029   0.8947   0.8857   0.8762  
0.8660   51   0.9681   0.9649   0.9614   0.9576   0.9535   0.9490   0.9441  
0.9389   0.9333   0.9273   0.9209   0.9138   0.9063   0.8982   0.8893   0.8800  
0.8699   52   0.9696   0.9665   0.9631   0.9594   0.9555   0.9511   0.9465  
0.9414   0.9360   0.9302   0.9238   0.9170   0.9097   0.9017   0.8931   0.8839  
0.8740   53   0.9710   0.9680   0.9648   0.9613   0.9575   0.9533   0.9487  
0.9439   0.9386   0.9330   0.9269   0.9202   0.9130   0.9053   0.8969   0.8879  
0.8782   54   0.9724   0.9696   0.9665   0.9631   0.9594   0.9554   0.9511  
0.9464   0.9413   0.9358   0.9300   0.9235   0.9164   0.9090   0.9008   0.8920  
0.8824   55   0.9738   0.9711   0.9681   0.9648   0.9614   0.9575   0.9533  
0.9489   0.9440   0.9387   0.9329   0.9267   0.9199   0.9126   0.9046   0.8960  
0.8867

 

37



--------------------------------------------------------------------------------

TABLE J

Conversion from Single Life to

100% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

Age of Pensioner

 

         42   43   44   45   46   47   48   49   50   51   52   53   54   55  
56   57   58 A    56   0.9752   0.9725   0.9697   0.9666   0.9632   0.9596  
0.9556   0.9513   0.9465   0.9414   0.9360   0.9300   0.9234   0.9163   0.9086  
0.9001   0.8911 G    57   0.9765   0.9740   0.9713   0.9683   0.9651   0.9616  
0.9578   0.9537   0.9492   0.9442   0.9390   0.9332   0.9268   0.9200   0.9124  
0.9044   0.8955 E    58   0.9777   0.9754   0.9729   0.9700   0.9670   0.9637  
0.9599   0.9560   0.9517   0.9470   0.9419   0.9364   0.9302   0.9237   0.9164  
0.9086   0.9000    59   0.9790   0.9768   0.9743   0.9717   0.9688   0.9656  
0.9621   0.9583   0.9543   0.9498   0.9449   0.9396   0.9337   0.9273   0.9203  
0.9128   0.9044 O    60   0.9802   0.9781   0.9759   0.9733   0.9705   0.9675  
0.9642   0.9606   0.9567   0.9525   0.9478   0.9427   0.9371   0.9310   0.9242  
0.9170   0.9089 F    61   0.9814   0.9794   0.9772   0.9748   0.9722   0.9694  
0.9662   0.9628   0.9591   0.9551   0.9507   0.9458   0.9404   0.9346   0.9281  
0.9211   0.9134    62   0.9825   0.9807   0.9786   0.9763   0.9739   0.9712  
0.9682   0.9650   0.9615   0.9576   0.9535   0.9489   0.9437   0.9382   0.9320  
0.9252   0.9178 B    63   0.9837   0.9819   0.9799   0.9778   0.9755   0.9729  
0.9702   0.9671   0.9638   0.9601   0.9562   0.9518   0.9470   0.9417   0.9358  
0.9294   0.9222 E    64   0.9847   0.9830   0.9812   0.9792   0.9771   0.9746  
0.9720   0.9691   0.9660   0.9626   0.9589   0.9547   0.9501   0.9451   0.9395  
0.9334   0.9265 N    65   0.9857   0.9842   0.9825   0.9806   0.9786   0.9763  
0.9738   0.9711   0.9681   0.9649   0.9615   0.9576   0.9532   0.9484   0.9431  
0.9373   0.9308 E    66   0.9867   0.9853   0.9836   0.9818   0.9800   0.9778  
0.9755   0.9730   0.9703   0.9672   0.9639   0.9603   0.9562   0.9517   0.9467  
0.9411   0.9350 F    67   0.9876   0.9863   0.9848   0.9830   0.9814   0.9793  
0.9772   0.9749   0.9723   0.9694   0.9663   0.9629   0.9590   0.9548   0.9501  
0.9448   0.9390 I    68   0.9885   0.9872   0.9859   0.9843   0.9826   0.9808  
0.9788   0.9766   0.9742   0.9715   0.9687   0.9654   0.9618   0.9578   0.9534  
0.9485   0.9430 C    69   0.9894   0.9881   0.9869   0.9854   0.9839   0.9822  
0.9803   0.9783   0.9760   0.9735   0.9708   0.9678   0.9645   0.9608   0.9566  
0.9520   0.9468 I    70   0.9901   0.9891   0.9878   0.9865   0.9850   0.9835  
0.9817   0.9798   0.9778   0.9755   0.9729   0.9702   0.9670   0.9636   0.9596  
0.9554   0.9505 A    71   0.9909   0.9899   0.9888   0.9875   0.9862   0.9847  
0.9831   0.9813   0.9794   0.9773   0.9750   0.9724   0.9695   0.9663   0.9626  
0.9586   0.9541 R    72   0.9916   0.9907   0.9896   0.9884   0.9873   0.9859  
0.9843   0.9828   0.9810   0.9790   0.9769   0.9745   0.9718   0.9689   0.9654  
0.9617   0.9574 Y    73   0.9923   0.9914   0.9905   0.9894   0.9883   0.9870  
0.9856   0.9841   0.9824   0.9806   0.9787   0.9765   0.9739   0.9713   0.9680  
0.9647   0.9607    74   0.9929   0.9921   0.9913   0.9902   0.9892   0.9880  
0.9867   0.9853   0.9838   0.9822   0.9804   0.9783   0.9760   0.9735   0.9706  
0.9675   0.9637    75   0.9936   0.9928   0.9920   0.9911   0.9901   0.9890  
0.9879   0.9865   0.9852   0.9837   0.9820   0.9802   0.9780   0.9757   0.9730  
0.9700   0.9666    76   0.9941   0.9934   0.9927   0.9918   0.9909   0.9900  
0.9888   0.9877   0.9864   0.9850   0.9835   0.9818   0.9798   0.9777   0.9752  
0.9725   0.9694    77   0.9946   0.9940   0.9933   0.9925   0.9917   0.9908  
0.9898   0.9887   0.9876   0.9863   0.9849   0.9833   0.9815   0.9796   0.9773  
0.9748   0.9720    78   0.9951   0.9945   0.9939   0.9931   0.9924   0.9916  
0.9907   0.9897   0.9886   0.9874   0.9862   0.9848   0.9831   0.9814   0.9793  
0.9770   0.9744    79   0.9955   0.9950   0.9944   0.9938   0.9931   0.9924  
0.9915   0.9906   0.9896   0.9885   0.9874   0.9861   0.9846   0.9830   0.9811  
0.9791   0.9767    80   0.9959   0.9955   0.9949   0.9943   0.9937   0.9930  
0.9922   0.9914   0.9905   0.9896   0.9885   0.9874   0.9859   0.9846   0.9828  
0.9809   0.9787    81   0.9963   0.9959   0.9954   0.9948   0.9943   0.9937  
0.9930   0.9922   0.9913   0.9905   0.9896   0.9885   0.9872   0.9859   0.9844  
0.9827   0.9806    82   0.9967   0.9963   0.9959   0.9953   0.9948   0.9942  
0.9936   0.9929   0.9922   0.9913   0.9905   0.9896   0.9884   0.9872   0.9858  
0.9842   0.9824    83   0.9970   0.9966   0.9963   0.9957   0.9953   0.9948  
0.9942   0.9936   0.9929   0.9922   0.9914   0.9906   0.9894   0.9884   0.9871  
0.9857   0.9841    84   0.9973   0.9970   0.9966   0.9961   0.9958   0.9953  
0.9947   0.9942   0.9936   0.9929   0.9922   0.9914   0.9905   0.9895   0.9883  
0.9871   0.9855    85   0.9976   0.9972   0.9970   0.9965   0.9962   0.9958  
0.9952   0.9947   0.9942   0.9936   0.9929   0.9923   0.9914   0.9905   0.9894  
0.9883   0.9870

 

38



--------------------------------------------------------------------------------

TABLE J

Conversion from Single Life to

100% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

Age of Pensioner

 

         59   60   61   62   63   64   65   66   67   68   69   70   71   72  
73   74   75 A    25   0.7903   0.7777   0.7644   0.7507   0.7363   0.7214  
0.7061   0.6902   0.6740   0.6573   0.6402   0.6229   0.6052   0.5873   0.5691  
0.5507   0.5323 G    26   0.7916   0.7789   0.7657   0.7520   0.7376   0.7227  
0.7074   0.6915   0.6752   0.6584   0.6414   0.6240   0.6064   0.5884   0.5702  
0.5518   0.5333 E    27   0.7930   0.7803   0.7671   0.7534   0.7390   0.7241  
0.7087   0.6928   0.6765   0.6598   0.6427   0.6253   0.6076   0.5896   0.5714  
0.5529   0.5344    28   0.7944   0.7818   0.7686   0.7548   0.7404   0.7255  
0.7102   0.6942   0.6779   0.6611   0.6440   0.6266   0.6089   0.5909   0.5726  
0.5541   0.5356 O    29   0.7960   0.7834   0.7701   0.7564   0.7420   0.7270  
0.7116   0.6957   0.6794   0.6626   0.6454   0.6280   0.6103   0.5922   0.5739  
0.5554   0.5368 F    30   0.7976   0.7851   0.7718   0.7580   0.7437   0.7287  
0.7132   0.6973   0.6809   0.6641   0.6470   0.6295   0.6117   0.5936   0.5753  
0.5567   0.5381    31   0.7994   0.7868   0.7736   0.7598   0.7454   0.7304  
0.7150   0.6990   0.6826   0.6658   0.6486   0.6311   0.6133   0.5952   0.5768  
0.5582   0.5396 B    32   0.8013   0.7887   0.7754   0.7616   0.7472   0.7322  
0.7168   0.7008   0.6844   0.6675   0.6504   0.6328   0.6150   0.5968   0.5784  
0.5598   0.5411 E    33   0.8032   0.7906   0.7774   0.7636   0.7492   0.7342  
0.7187   0.7027   0.6863   0.6694   0.6522   0.6346   0.6168   0.5986   0.5801  
0.5614   0.5427 N    34   0.8053   0.7926   0.7795   0.7657   0.7512   0.7362  
0.7208   0.7047   0.6883   0.6714   0.6542   0.6365   0.6186   0.6004   0.5819  
0.5632   0.5444 E    35   0.8074   0.7949   0.7816   0.7679   0.7534   0.7384  
0.7229   0.7069   0.6904   0.6735   0.6562   0.6386   0.6207   0.6024   0.5839  
0.5651   0.5463 F    36   0.8097   0.7972   0.7840   0.7701   0.7557   0.7407  
0.7253   0.7092   0.6927   0.6757   0.6584   0.6408   0.6228   0.6045   0.5859  
0.5670   0.5482 I    37   0.8121   0.7996   0.7863   0.7726   0.7582   0.7431  
0.7277   0.7116   0.6951   0.6781   0.6608   0.6431   0.6250   0.6067   0.5881  
0.5692   0.5503 C    38   0.8146   0.8021   0.7889   0.7752   0.7607   0.7458  
0.7303   0.7142   0.6977   0.6806   0.6633   0.6455   0.6275   0.6091   0.5904  
0.5715   0.5525 I    39   0.8173   0.8048   0.7917   0.7779   0.7635   0.7485  
0.7330   0.7169   0.7003   0.6833   0.6659   0.6481   0.6301   0.6116   0.5929  
0.5739   0.5549 A    40   0.8201   0.8076   0.7945   0.7808   0.7664   0.7514  
0.7358   0.7198   0.7032   0.6861   0.6687   0.6509   0.6328   0.6143   0.5955  
0.5765   0.5574 R    41   0.8230   0.8106   0.7975   0.7838   0.7694   0.7544  
0.7389   0.7228   0.7062   0.6891   0.6717   0.6538   0.6357   0.6172   0.5983  
0.5792   0.5601 Y    42   0.8260   0.8137   0.8006   0.7869   0.7726   0.7576  
0.7421   0.7259   0.7094   0.6923   0.6748   0.6570   0.6388   0.6202   0.6013  
0.5821   0.5629    43   0.8292   0.8169   0.8039   0.7902   0.7759   0.7609  
0.7455   0.7294   0.7128   0.6956   0.6781   0.6603   0.6420   0.6234   0.6044  
0.5852   0.5660    44   0.8325   0.8203   0.8073   0.7937   0.7794   0.7645  
0.7490   0.7329   0.7163   0.6992   0.6816   0.6637   0.6454   0.6267   0.6078  
0.5885   0.5692    45   0.8359   0.8237   0.8108   0.7973   0.7830   0.7681  
0.7527   0.7366   0.7200   0.7029   0.6853   0.6674   0.6491   0.6303   0.6113  
0.5919   0.5726    46   0.8395   0.8274   0.8145   0.8011   0.7869   0.7720  
0.7566   0.7405   0.7239   0.7068   0.6892   0.6713   0.6529   0.6341   0.6151  
0.5956   0.5762    47   0.8432   0.8312   0.8184   0.8050   0.7908   0.7760  
0.7606   0.7446   0.7280   0.7109   0.6933   0.6754   0.6569   0.6381   0.6190  
0.5995   0.5799    48   0.8469   0.8351   0.8224   0.8091   0.7950   0.7803  
0.7649   0.7489   0.7324   0.7152   0.6976   0.6796   0.6612   0.6423   0.6232  
0.6036   0.5840    49   0.8509   0.8391   0.8265   0.8133   0.7993   0.7846  
0.7693   0.7534   0.7369   0.7197   0.7022   0.6841   0.6657   0.6468   0.6275  
0.6079   0.5882    50   0.8549   0.8433   0.8308   0.8177   0.8038   0.7892  
0.7739   0.7580   0.7416   0.7244   0.7069   0.6889   0.6704   0.6515   0.6321  
0.6125   0.5927    51   0.8591   0.8475   0.8352   0.8222   0.8084   0.7939  
0.7787   0.7629   0.7465   0.7294   0.7118   0.6938   0.6754   0.6564   0.6370  
0.6173   0.5975    52   0.8633   0.8519   0.8398   0.8269   0.8132   0.7988  
0.7838   0.7680   0.7516   0.7346   0.7171   0.6990   0.6805   0.6616   0.6422  
0.6224   0.6025    53   0.8677   0.8565   0.8444   0.8317   0.8182   0.8039  
0.7890   0.7733   0.7570   0.7400   0.7225   0.7045   0.6860   0.6670   0.6476  
0.6278   0.6078    54   0.8721   0.8611   0.8492   0.8367   0.8233   0.8092  
0.7944   0.7788   0.7626   0.7457   0.7282   0.7103   0.6918   0.6728   0.6533  
0.6334   0.6134    55   0.8766   0.8658   0.8542   0.8418   0.8286   0.8146  
0.7999   0.7845   0.7684   0.7515   0.7342   0.7163   0.6978   0.6789   0.6594  
0.6395   0.6194

 

39



--------------------------------------------------------------------------------

TABLE J

Conversion from Single Life to

100% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

Age of Pensioner

 

        59   60   61   62   63   64   65   66   67   68   69   70   71   72   73
  74   75 A   56   0.8812   0.8706   0.8592   0.8470   0.8340   0.8202   0.8057
  0.7904   0.7744   0.7577   0.7404   0.7226   0.7042   0.6852   0.6657   0.6457
  0.6256 G   57   0.8859   0.8755   0.8643   0.8524   0.8396   0.8260   0.8117  
0.7965   0.7807   0.7641   0.7469   0.7292   0.7108   0.6919   0.6724   0.6524  
0.6322 E   58   0.8905   0.8804   0.8696   0.8578   0.8453   0.8319   0.8178  
0.8028   0.7872   0.7708   0.7537   0.7360   0.7177   0.6988   0.6794   0.6594  
0.6392   59   0.8953   0.8855   0.8748   0.8634   0.8510   0.8380   0.8241  
0.8093   0.7938   0.7776   0.7607   0.7432   0.7250   0.7061   0.6867   0.6668  
0.6466 O   60   0.9001   0.8905   0.8802   0.8690   0.8570   0.8441   0.8305  
0.8160   0.8008   0.7847   0.7680   0.7505   0.7325   0.7138   0.6944   0.6745  
0.6543 F   61   0.9048   0.8956   0.8855   0.8747   0.8629   0.8504   0.8371  
0.8228   0.8078   0.7919   0.7754   0.7582   0.7403   0.7216   0.7024   0.6825  
0.6624   62   0.9096   0.9007   0.8909   0.8804   0.8690   0.8567   0.8437  
0.8297   0.8150   0.7994   0.7831   0.7661   0.7484   0.7299   0.7107   0.6910  
0.6708 B   63   0.9143   0.9057   0.8963   0.8861   0.8750   0.8632   0.8504  
0.8367   0.8224   0.8071   0.7910   0.7742   0.7567   0.7383   0.7194   0.6997  
0.6796 E   64   0.9190   0.9108   0.9017   0.8918   0.8812   0.8696   0.8572  
0.8439   0.8298   0.8148   0.7991   0.7825   0.7652   0.7471   0.7283   0.7087  
0.6888 N   65   0.9236   0.9157   0.9070   0.8975   0.8872   0.8760   0.8640  
0.8511   0.8374   0.8227   0.8073   0.7911   0.7740   0.7561   0.7375   0.7181  
0.6983 E   66   0.9281   0.9206   0.9122   0.9032   0.8932   0.8824   0.8708  
0.8583   0.8449   0.8307   0.8155   0.7997   0.7829   0.7653   0.7470   0.7277  
0.7081 F   67   0.9325   0.9254   0.9174   0.9087   0.8992   0.8888   0.8776  
0.8655   0.8525   0.8386   0.8239   0.8084   0.7920   0.7747   0.7566   0.7376  
0.7182 I   68   0.9368   0.9300   0.9224   0.9142   0.9051   0.8951   0.8843  
0.8727   0.8601   0.8466   0.8324   0.8172   0.8012   0.7842   0.7664   0.7478  
0.7285 C   69   0.9409   0.9346   0.9274   0.9195   0.9108   0.9013   0.8910  
0.8797   0.8677   0.8546   0.8408   0.8260   0.8104   0.7938   0.7764   0.7580  
0.7390 I   70   0.9450   0.9389   0.9322   0.9247   0.9164   0.9073   0.8976  
0.8867   0.8751   0.8625   0.8491   0.8349   0.8197   0.8036   0.7865   0.7684  
0.7498 A   71   0.9489   0.9432   0.9368   0.9298   0.9220   0.9133   0.9039  
0.8936   0.8825   0.8704   0.8575   0.8437   0.8290   0.8132   0.7966   0.7790  
0.7607 R   72   0.9526   0.9473   0.9413   0.9347   0.9272   0.9191   0.9102  
0.9004   0.8897   0.8782   0.8658   0.8525   0.8382   0.8231   0.8069   0.7896  
0.7717 Y   73   0.9562   0.9512   0.9456   0.9394   0.9324   0.9247   0.9162  
0.9069   0.8969   0.8858   0.8739   0.8612   0.8474   0.8328   0.8170   0.8003  
0.7829   74   0.9595   0.9549   0.9497   0.9439   0.9374   0.9301   0.9222  
0.9133   0.9037   0.8932   0.8819   0.8697   0.8565   0.8423   0.8271   0.8110  
0.7940   75   0.9628   0.9585   0.9536   0.9482   0.9421   0.9352   0.9278  
0.9195   0.9104   0.9004   0.8897   0.8780   0.8654   0.8519   0.8373   0.8216  
0.8051   76   0.9658   0.9618   0.9573   0.9523   0.9466   0.9402   0.9332  
0.9254   0.9169   0.9074   0.8973   0.8862   0.8742   0.8611   0.8471   0.8320  
0.8161   77   0.9687   0.9650   0.9608   0.9561   0.9508   0.9450   0.9384  
0.9311   0.9230   0.9142   0.9045   0.8940   0.8826   0.8702   0.8568   0.8423  
0.8269   78   0.9713   0.9680   0.9641   0.9598   0.9548   0.9494   0.9433  
0.9364   0.9290   0.9206   0.9115   0.9016   0.8908   0.8790   0.8662   0.8523  
0.8376   79   0.9738   0.9708   0.9672   0.9632   0.9586   0.9536   0.9479  
0.9415   0.9345   0.9267   0.9182   0.9088   0.8986   0.8875   0.8753   0.8620  
0.8480   80   0.9761   0.9733   0.9700   0.9664   0.9622   0.9575   0.9522  
0.9463   0.9398   0.9325   0.9246   0.9158   0.9062   0.8956   0.8841   0.8715  
0.8580   81   0.9783   0.9757   0.9728   0.9694   0.9655   0.9612   0.9563  
0.9509   0.9448   0.9380   0.9306   0.9223   0.9133   0.9034   0.8925   0.8806  
0.8678   82   0.9803   0.9779   0.9752   0.9722   0.9686   0.9646   0.9602  
0.9551   0.9494   0.9432   0.9362   0.9286   0.9201   0.9108   0.9006   0.8893  
0.8771   83   0.9821   0.9800   0.9775   0.9747   0.9715   0.9678   0.9637  
0.9590   0.9538   0.9480   0.9416   0.9345   0.9266   0.9179   0.9083   0.8976  
0.8863   84   0.9839   0.9819   0.9796   0.9770   0.9741   0.9708   0.9670  
0.9627   0.9579   0.9526   0.9466   0.9401   0.9327   0.9246   0.9157   0.9056  
0.8949   85   0.9854   0.9836   0.9815   0.9792   0.9766   0.9735   0.9701  
0.9662   0.9618   0.9568   0.9514   0.9453   0.9385   0.9309   0.9226   0.9133  
0.9032

 

40



--------------------------------------------------------------------------------

TABLE K

Conversion from Single Life to

100% Joint and Survivor With Pop-Up

CECONY Weekly Participants –1

Age of Pensioner

 

         25   26   27   28   29   30   31   32   33   34   35   36   37   38  
39   40   41 A    25   0.9818   0.9803   0.9787   0.9768   0.9750   0.9728  
0.9705   0.9681   0.9654   0.9626   0.9595   0.9562   0.9526   0.9488   0.9447  
0.9403   0.9356 G    26   0.9823   0.9808   0.9792   0.9774   0.9756   0.9735  
0.9711   0.9688   0.9661   0.9633   0.9603   0.9570   0.9535   0.9497   0.9456  
0.9413   0.9366 E    27   0.9828   0.9813   0.9797   0.9780   0.9761   0.9741  
0.9718   0.9695   0.9668   0.9641   0.9611   0.9578   0.9543   0.9506   0.9466  
0.9423   0.9376    28   0.9832   0.9818   0.9802   0.9785   0.9767   0.9747  
0.9725   0.9702   0.9676   0.9649   0.9619   0.9586   0.9552   0.9515   0.9475  
0.9432   0.9386 O    29   0.9837   0.9823   0.9807   0.9790   0.9773   0.9753  
0.9732   0.9709   0.9683   0.9657   0.9628   0.9596   0.9562   0.9525   0.9486  
0.9443   0.9397 F    30   0.9841   0.9828   0.9812   0.9796   0.9779   0.9760  
0.9738   0.9716   0.9691   0.9665   0.9636   0.9605   0.9571   0.9535   0.9496  
0.9454   0.9408    31   0.9846   0.9832   0.9818   0.9802   0.9786   0.9766  
0.9746   0.9723   0.9699   0.9673   0.9645   0.9613   0.9581   0.9545   0.9506  
0.9464   0.9420 B    32   0.9851   0.9837   0.9823   0.9808   0.9791   0.9773  
0.9752   0.9731   0.9707   0.9681   0.9653   0.9623   0.9591   0.9555   0.9517  
0.9476   0.9431 E    33   0.9855   0.9842   0.9828   0.9813   0.9797   0.9779  
0.9759   0.9738   0.9715   0.9690   0.9662   0.9633   0.9600   0.9565   0.9528  
0.9488   0.9443 N    34   0.9859   0.9847   0.9833   0.9818   0.9804   0.9786  
0.9766   0.9746   0.9722   0.9698   0.9671   0.9642   0.9610   0.9576   0.9539  
0.9499   0.9456 E    35   0.9864   0.9852   0.9838   0.9824   0.9809   0.9792  
0.9773   0.9753   0.9730   0.9706   0.9680   0.9651   0.9620   0.9587   0.9551  
0.9511   0.9469 F    36   0.9868   0.9856   0.9843   0.9829   0.9815   0.9799  
0.9779   0.9761   0.9738   0.9715   0.9689   0.9661   0.9630   0.9598   0.9562  
0.9523   0.9481 I    37   0.9872   0.9861   0.9848   0.9835   0.9821   0.9805  
0.9787   0.9768   0.9746   0.9724   0.9698   0.9670   0.9641   0.9609   0.9573  
0.9536   0.9494 C    38   0.9876   0.9865   0.9854   0.9840   0.9827   0.9811  
0.9793   0.9775   0.9753   0.9732   0.9707   0.9681   0.9651   0.9619   0.9585  
0.9548   0.9507 I    39   0.9880   0.9870   0.9858   0.9845   0.9833   0.9817  
0.9800   0.9782   0.9761   0.9740   0.9716   0.9690   0.9661   0.9631   0.9597  
0.9560   0.9520 A    40   0.9884   0.9874   0.9863   0.9850   0.9838   0.9823  
0.9806   0.9789   0.9769   0.9748   0.9725   0.9699   0.9672   0.9642   0.9608  
0.9573   0.9533 R    41   0.9887   0.9879   0.9867   0.9855   0.9843   0.9829  
0.9813   0.9796   0.9777   0.9757   0.9734   0.9709   0.9682   0.9653   0.9621  
0.9585   0.9547 Y    42   0.9892   0.9882   0.9872   0.9860   0.9849   0.9835  
0.9819   0.9803   0.9785   0.9765   0.9743   0.9719   0.9692   0.9663   0.9632  
0.9598   0.9560    43   0.9895   0.9887   0.9877   0.9866   0.9854   0.9841  
0.9826   0.9810   0.9792   0.9773   0.9752   0.9728   0.9702   0.9674   0.9644  
0.9610   0.9573    44   0.9899   0.9890   0.9881   0.9870   0.9859   0.9847  
0.9832   0.9817   0.9799   0.9781   0.9760   0.9737   0.9713   0.9685   0.9655  
0.9623   0.9587    45   0.9903   0.9895   0.9885   0.9875   0.9865   0.9852  
0.9837   0.9823   0.9806   0.9789   0.9768   0.9746   0.9722   0.9696   0.9667  
0.9635   0.9600    46   0.9906   0.9898   0.9889   0.9879   0.9869   0.9858  
0.9844   0.9830   0.9813   0.9796   0.9777   0.9755   0.9732   0.9707   0.9679  
0.9648   0.9614    47   0.9909   0.9902   0.9893   0.9884   0.9874   0.9863  
0.9849   0.9836   0.9820   0.9804   0.9785   0.9764   0.9742   0.9717   0.9690  
0.9659   0.9627    48   0.9912   0.9906   0.9897   0.9888   0.9878   0.9868  
0.9855   0.9842   0.9827   0.9811   0.9793   0.9773   0.9751   0.9727   0.9701  
0.9672   0.9640    49   0.9916   0.9908   0.9901   0.9892   0.9884   0.9873  
0.9861   0.9848   0.9834   0.9818   0.9801   0.9782   0.9761   0.9738   0.9712  
0.9684   0.9653    50   0.9919   0.9912   0.9905   0.9896   0.9888   0.9877  
0.9866   0.9854   0.9840   0.9826   0.9809   0.9790   0.9770   0.9747   0.9722  
0.9695   0.9665    51   0.9922   0.9916   0.9908   0.9900   0.9892   0.9883  
0.9871   0.9860   0.9846   0.9832   0.9816   0.9798   0.9778   0.9758   0.9734  
0.9707   0.9677    52   0.9925   0.9919   0.9912   0.9904   0.9896   0.9887  
0.9876   0.9866   0.9852   0.9839   0.9824   0.9806   0.9787   0.9766   0.9744  
0.9718   0.9690    53   0.9928   0.9922   0.9916   0.9908   0.9900   0.9891  
0.9881   0.9871   0.9858   0.9846   0.9830   0.9814   0.9795   0.9776   0.9754  
0.9729   0.9702    54   0.9931   0.9925   0.9919   0.9912   0.9904   0.9896  
0.9886   0.9876   0.9864   0.9851   0.9838   0.9821   0.9804   0.9785   0.9764  
0.9740   0.9714    55   0.9933   0.9927   0.9921   0.9915   0.9909   0.9900  
0.9890   0.9881   0.9870   0.9858   0.9844   0.9829   0.9812   0.9794   0.9773  
0.9751   0.9726

 

41



--------------------------------------------------------------------------------

TABLE K

Conversion from Single Life to

100% Joint and Survivor With Pop-Up

CECONY Weekly Participants –1

Age of Pensioner

 

        25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
  40   41 A   56   0.9936   0.9930   0.9925   0.9918   0.9912   0.9905   0.9895
  0.9886   0.9875   0.9864   0.9851   0.9836   0.9820   0.9803   0.9783   0.9761
  0.9737 G   57   0.9938   0.9933   0.9928   0.9922   0.9916   0.9908   0.9900  
0.9891   0.9880   0.9870   0.9857   0.9843   0.9827   0.9811   0.9792   0.9771  
0.9748 E   58   0.9941   0.9936   0.9931   0.9925   0.9920   0.9912   0.9904  
0.9896   0.9885   0.9875   0.9864   0.9850   0.9835   0.9819   0.9801   0.9781  
0.9758   59   0.9943   0.9939   0.9934   0.9928   0.9923   0.9916   0.9908  
0.9900   0.9890   0.9881   0.9869   0.9856   0.9842   0.9827   0.9810   0.9790  
0.9769 O   60   0.9945   0.9941   0.9937   0.9932   0.9926   0.9919   0.9912  
0.9905   0.9895   0.9886   0.9875   0.9863   0.9850   0.9835   0.9818   0.9799  
0.9779 F   61   0.9947   0.9944   0.9939   0.9935   0.9929   0.9923   0.9916  
0.9909   0.9900   0.9892   0.9881   0.9869   0.9856   0.9842   0.9827   0.9808  
0.9788   62   0.9950   0.9946   0.9942   0.9937   0.9932   0.9927   0.9920  
0.9913   0.9905   0.9896   0.9886   0.9875   0.9862   0.9849   0.9834   0.9817  
0.9798 B   63   0.9952   0.9948   0.9944   0.9940   0.9935   0.9930   0.9924  
0.9917   0.9909   0.9901   0.9891   0.9881   0.9869   0.9857   0.9842   0.9826  
0.9807 E   64   0.9954   0.9950   0.9947   0.9943   0.9938   0.9933   0.9927  
0.9920   0.9913   0.9906   0.9896   0.9886   0.9875   0.9863   0.9849   0.9834  
0.9816 N   65   0.9956   0.9953   0.9949   0.9945   0.9941   0.9936   0.9930  
0.9924   0.9917   0.9910   0.9902   0.9891   0.9881   0.9869   0.9857   0.9842  
0.9825 E   66   0.9958   0.9955   0.9952   0.9947   0.9944   0.9939   0.9933  
0.9928   0.9921   0.9915   0.9906   0.9897   0.9886   0.9876   0.9863   0.9849  
0.9833 F   67   0.9959   0.9957   0.9954   0.9950   0.9946   0.9942   0.9936  
0.9932   0.9925   0.9918   0.9911   0.9902   0.9892   0.9882   0.9870   0.9857  
0.9841 I   68   0.9961   0.9958   0.9955   0.9952   0.9949   0.9945   0.9939  
0.9935   0.9928   0.9923   0.9915   0.9906   0.9898   0.9887   0.9876   0.9864  
0.9849 C   69   0.9963   0.9961   0.9958   0.9955   0.9951   0.9948   0.9942  
0.9938   0.9932   0.9927   0.9920   0.9912   0.9903   0.9894   0.9882   0.9870  
0.9857 I   70   0.9964   0.9962   0.9960   0.9957   0.9954   0.9950   0.9945  
0.9941   0.9935   0.9930   0.9923   0.9916   0.9908   0.9899   0.9888   0.9876  
0.9864 A   71   0.9967   0.9964   0.9961   0.9958   0.9956   0.9952   0.9948  
0.9944   0.9938   0.9933   0.9927   0.9920   0.9912   0.9904   0.9894   0.9883  
0.9870 R   72   0.9968   0.9966   0.9964   0.9960   0.9958   0.9955   0.9950  
0.9947   0.9942   0.9937   0.9931   0.9925   0.9917   0.9909   0.9900   0.9889  
0.9877 Y   73   0.9970   0.9967   0.9965   0.9962   0.9960   0.9957   0.9953  
0.9950   0.9944   0.9940   0.9935   0.9928   0.9921   0.9914   0.9905   0.9895  
0.9883   74   0.9970   0.9969   0.9967   0.9964   0.9962   0.9959   0.9955  
0.9952   0.9947   0.9943   0.9938   0.9932   0.9925   0.9919   0.9910   0.9900  
0.9890   75   0.9972   0.9970   0.9968   0.9966   0.9964   0.9961   0.9957  
0.9955   0.9950   0.9946   0.9941   0.9936   0.9930   0.9922   0.9914   0.9906  
0.9896   76   0.9973   0.9972   0.9969   0.9967   0.9966   0.9963   0.9959  
0.9957   0.9952   0.9949   0.9944   0.9939   0.9933   0.9927   0.9920   0.9911  
0.9901   77   0.9975   0.9973   0.9971   0.9969   0.9968   0.9965   0.9962  
0.9959   0.9955   0.9952   0.9948   0.9942   0.9936   0.9931   0.9924   0.9916  
0.9907   78   0.9976   0.9974   0.9972   0.9971   0.9969   0.9967   0.9964  
0.9962   0.9958   0.9955   0.9951   0.9946   0.9940   0.9935   0.9928   0.9920  
0.9911   79   0.9977   0.9975   0.9974   0.9972   0.9971   0.9969   0.9965  
0.9963   0.9960   0.9957   0.9953   0.9948   0.9943   0.9938   0.9932   0.9925  
0.9917   80   0.9978   0.9977   0.9975   0.9973   0.9972   0.9970   0.9968  
0.9965   0.9962   0.9959   0.9956   0.9951   0.9946   0.9942   0.9936   0.9929  
0.9921   81   0.9979   0.9978   0.9976   0.9975   0.9974   0.9971   0.9969  
0.9967   0.9964   0.9961   0.9958   0.9954   0.9949   0.9945   0.9940   0.9933  
0.9925   82   0.9980   0.9979   0.9978   0.9976   0.9975   0.9973   0.9971  
0.9969   0.9966   0.9964   0.9960   0.9956   0.9952   0.9948   0.9943   0.9937  
0.9930   83   0.9981   0.9980   0.9978   0.9978   0.9976   0.9974   0.9972  
0.9971   0.9967   0.9966   0.9963   0.9959   0.9955   0.9951   0.9947   0.9940  
0.9934   84   0.9982   0.9981   0.9980   0.9978   0.9978   0.9976   0.9974  
0.9972   0.9970   0.9967   0.9965   0.9961   0.9958   0.9954   0.9950   0.9944  
0.9938   85   0.9983   0.9982   0.9981   0.9980   0.9979   0.9977   0.9975  
0.9974   0.9971   0.9970   0.9966   0.9963   0.9960   0.9957   0.9953   0.9947  
0.9941

 

42



--------------------------------------------------------------------------------

TABLE K

Conversion from Single Life to

100% Joint and Survivor With Pop-Up

CECONY Weekly Participants –1

Age of Pensioner

 

        42   43   44   45   46   47   48   49   50   51   52   53   54   55   56
  57   58 A   25   0.9307   0.9254   0.9198   0.9138   0.9075   0.9009   0.8938
  0.8866   0.8789   0.8708   0.8623   0.8534   0.8440   0.8342   0.8238   0.8129
  0.8014 G   26   0.9317   0.9264   0.9208   0.9148   0.9086   0.9020   0.8950  
0.8877   0.8800   0.8720   0.8636   0.8546   0.8452   0.8354   0.8250   0.8141  
0.8027 E   27   0.9327   0.9275   0.9219   0.9159   0.9097   0.9031   0.8962  
0.8889   0.8813   0.8732   0.8648   0.8560   0.8465   0.8367   0.8263   0.8155  
0.8040   28   0.9338   0.9286   0.9230   0.9171   0.9110   0.9044   0.8975  
0.8902   0.8826   0.8745   0.8662   0.8573   0.8479   0.8381   0.8277   0.8168  
0.8053 O   29   0.9349   0.9298   0.9242   0.9184   0.9122   0.9057   0.8987  
0.8916   0.8840   0.8760   0.8675   0.8587   0.8493   0.8396   0.8292   0.8183  
0.8068 F   30   0.9361   0.9309   0.9255   0.9196   0.9135   0.9070   0.9001  
0.8930   0.8853   0.8774   0.8690   0.8602   0.8508   0.8411   0.8307   0.8198  
0.8084   31   0.9372   0.9322   0.9267   0.9209   0.9149   0.9084   0.9016  
0.8944   0.8869   0.8789   0.8706   0.8618   0.8524   0.8426   0.8323   0.8215  
0.8100 B   32   0.9385   0.9334   0.9280   0.9222   0.9162   0.9099   0.9030  
0.8959   0.8884   0.8805   0.8722   0.8634   0.8540   0.8443   0.8340   0.8231  
0.8117 E   33   0.9398   0.9347   0.9294   0.9237   0.9177   0.9114   0.9046  
0.8975   0.8900   0.8821   0.8738   0.8651   0.8558   0.8461   0.8357   0.8249  
0.8135 N   34   0.9410   0.9361   0.9308   0.9251   0.9192   0.9129   0.9061  
0.8991   0.8917   0.8838   0.8756   0.8669   0.8576   0.8479   0.8376   0.8269  
0.8154 E   35   0.9423   0.9374   0.9322   0.9266   0.9207   0.9145   0.9078  
0.9008   0.8934   0.8856   0.8774   0.8687   0.8595   0.8499   0.8396   0.8288  
0.8174 F   36   0.9437   0.9388   0.9336   0.9281   0.9223   0.9161   0.9095  
0.9026   0.8952   0.8874   0.8793   0.8707   0.8615   0.8518   0.8416   0.8309  
0.8195 I   37   0.9450   0.9403   0.9352   0.9296   0.9239   0.9178   0.9112  
0.9044   0.8971   0.8894   0.8813   0.8726   0.8635   0.8540   0.8437   0.8330  
0.8216 C   38   0.9464   0.9417   0.9366   0.9312   0.9256   0.9195   0.9130  
0.9062   0.8990   0.8914   0.8833   0.8748   0.8656   0.8561   0.8460   0.8353  
0.8240 I   39   0.9478   0.9431   0.9382   0.9329   0.9273   0.9212   0.9149  
0.9081   0.9009   0.8934   0.8854   0.8769   0.8679   0.8584   0.8483   0.8376  
0.8263 A   40   0.9492   0.9446   0.9398   0.9345   0.9290   0.9231   0.9168  
0.9101   0.9030   0.8955   0.8876   0.8791   0.8702   0.8607   0.8507   0.8401  
0.8288 R   41   0.9506   0.9461   0.9414   0.9362   0.9308   0.9249   0.9187  
0.9121   0.9050   0.8976   0.8898   0.8814   0.8725   0.8632   0.8531   0.8426  
0.8314 Y   42   0.9521   0.9477   0.9430   0.9379   0.9325   0.9268   0.9207  
0.9142   0.9072   0.8999   0.8921   0.8839   0.8750   0.8657   0.8557   0.8452  
0.8341   43   0.9535   0.9492   0.9446   0.9396   0.9343   0.9287   0.9226  
0.9162   0.9094   0.9021   0.8944   0.8863   0.8775   0.8683   0.8584   0.8480  
0.8369   44   0.9549   0.9507   0.9462   0.9413   0.9362   0.9306   0.9247  
0.9183   0.9116   0.9044   0.8968   0.8887   0.8801   0.8710   0.8611   0.8508  
0.8398   45   0.9563   0.9522   0.9478   0.9431   0.9380   0.9326   0.9267  
0.9205   0.9139   0.9068   0.8993   0.8913   0.8827   0.8737   0.8640   0.8537  
0.8428   46   0.9578   0.9537   0.9495   0.9448   0.9399   0.9345   0.9288  
0.9226   0.9162   0.9092   0.9018   0.8940   0.8855   0.8765   0.8669   0.8567  
0.8459   47   0.9591   0.9553   0.9511   0.9465   0.9417   0.9365   0.9308  
0.9248   0.9184   0.9116   0.9044   0.8966   0.8882   0.8794   0.8699   0.8598  
0.8491   48   0.9606   0.9568   0.9527   0.9483   0.9435   0.9384   0.9329  
0.9271   0.9208   0.9141   0.9070   0.8993   0.8911   0.8823   0.8729   0.8630  
0.8523   49   0.9620   0.9583   0.9543   0.9499   0.9454   0.9404   0.9350  
0.9293   0.9231   0.9166   0.9096   0.9021   0.8939   0.8854   0.8761   0.8663  
0.8557   50   0.9633   0.9598   0.9559   0.9517   0.9472   0.9423   0.9371  
0.9315   0.9255   0.9191   0.9122   0.9049   0.8969   0.8884   0.8792   0.8695  
0.8591   51   0.9647   0.9612   0.9575   0.9534   0.9491   0.9443   0.9392  
0.9337   0.9279   0.9216   0.9149   0.9077   0.8998   0.8915   0.8825   0.8729  
0.8626   52   0.9660   0.9626   0.9590   0.9550   0.9508   0.9463   0.9413  
0.9360   0.9303   0.9241   0.9176   0.9105   0.9028   0.8946   0.8858   0.8764  
0.8662   53   0.9673   0.9641   0.9606   0.9567   0.9527   0.9482   0.9434  
0.9382   0.9327   0.9267   0.9203   0.9133   0.9058   0.8978   0.8891   0.8798  
0.8698   54   0.9686   0.9654   0.9621   0.9584   0.9544   0.9501   0.9454  
0.9404   0.9350   0.9292   0.9230   0.9162   0.9089   0.9011   0.8925   0.8834  
0.8736   55   0.9699   0.9669   0.9636   0.9600   0.9561   0.9520   0.9474  
0.9426   0.9374   0.9317   0.9256   0.9191   0.9119   0.9042   0.8959   0.8870  
0.8773

 

43



--------------------------------------------------------------------------------

TABLE K

CECONY Weekly Participants –1

Conversion from Single Life to

100% Joint and Survivor With Pop-Up

Age of Pensioner

 

        42   43   44   45   46   47   48   49   50   51   52   53   54   55   56
  57   58 A   56   0.9711   0.9682   0.9650   0.9616   0.9579   0.9538   0.9494
  0.9448   0.9397   0.9342   0.9283   0.9219   0.9149   0.9075   0.8993   0.8906
  0.8812 G   57   0.9723   0.9695   0.9664   0.9631   0.9596   0.9557   0.9514  
0.9469   0.9420   0.9367   0.9310   0.9247   0.9180   0.9107   0.9027   0.8942  
0.8850 E   58   0.9735   0.9707   0.9678   0.9646   0.9612   0.9575   0.9534  
0.9490   0.9442   0.9391   0.9336   0.9275   0.9209   0.9139   0.9062   0.8979  
0.8888   59   0.9746   0.9720   0.9692   0.9661   0.9628   0.9592   0.9553  
0.9510   0.9465   0.9415   0.9362   0.9304   0.9240   0.9172   0.9096   0.9015  
0.8926 O   60   0.9757   0.9732   0.9706   0.9676   0.9644   0.9609   0.9571  
0.9531   0.9486   0.9439   0.9388   0.9332   0.9269   0.9203   0.9130   0.9051  
0.8965 F   61   0.9768   0.9744   0.9718   0.9689   0.9659   0.9626   0.9590  
0.9550   0.9508   0.9462   0.9413   0.9359   0.9299   0.9235   0.9163   0.9087  
0.9003   62   0.9778   0.9756   0.9731   0.9703   0.9674   0.9642   0.9607  
0.9570   0.9529   0.9485   0.9437   0.9385   0.9327   0.9266   0.9197   0.9123  
0.9042 B   63   0.9788   0.9766   0.9743   0.9717   0.9689   0.9658   0.9625  
0.9588   0.9550   0.9507   0.9461   0.9411   0.9356   0.9296   0.9230   0.9158  
0.9079 E   64   0.9798   0.9777   0.9755   0.9729   0.9702   0.9673   0.9641  
0.9607   0.9569   0.9529   0.9485   0.9437   0.9383   0.9326   0.9262   0.9193  
0.9117 N   65   0.9808   0.9787   0.9765   0.9742   0.9716   0.9689   0.9658  
0.9625   0.9589   0.9550   0.9508   0.9462   0.9410   0.9355   0.9294   0.9227  
0.9154 E   66   0.9817   0.9797   0.9777   0.9753   0.9729   0.9702   0.9673  
0.9642   0.9607   0.9571   0.9530   0.9486   0.9437   0.9384   0.9325   0.9261  
0.9190 F   67   0.9825   0.9807   0.9788   0.9765   0.9742   0.9716   0.9688  
0.9659   0.9626   0.9590   0.9552   0.9510   0.9463   0.9412   0.9355   0.9294  
0.9226 I   68   0.9834   0.9817   0.9798   0.9776   0.9755   0.9730   0.9703  
0.9675   0.9644   0.9610   0.9573   0.9533   0.9488   0.9440   0.9385   0.9326  
0.9260 C   69   0.9842   0.9826   0.9808   0.9787   0.9766   0.9743   0.9717  
0.9690   0.9660   0.9628   0.9594   0.9555   0.9512   0.9466   0.9414   0.9358  
0.9294 I   70   0.9850   0.9834   0.9817   0.9797   0.9778   0.9755   0.9731  
0.9705   0.9677   0.9646   0.9613   0.9577   0.9536   0.9491   0.9442   0.9388  
0.9327 A   71   0.9857   0.9843   0.9826   0.9807   0.9789   0.9767   0.9744  
0.9719   0.9692   0.9663   0.9632   0.9597   0.9558   0.9516   0.9469   0.9418  
0.9359 R   72   0.9865   0.9850   0.9835   0.9817   0.9799   0.9778   0.9757  
0.9734   0.9707   0.9680   0.9651   0.9617   0.9580   0.9540   0.9495   0.9446  
0.9391 Y   73   0.9872   0.9858   0.9843   0.9827   0.9809   0.9790   0.9769  
0.9746   0.9723   0.9696   0.9668   0.9637   0.9602   0.9564   0.9521   0.9474  
0.9421   74   0.9878   0.9865   0.9851   0.9835   0.9819   0.9800   0.9781  
0.9760   0.9736   0.9712   0.9685   0.9655   0.9622   0.9586   0.9545   0.9501  
0.9450   75   0.9885   0.9872   0.9859   0.9844   0.9828   0.9811   0.9792  
0.9772   0.9750   0.9726   0.9701   0.9673   0.9641   0.9607   0.9568   0.9526  
0.9478   76   0.9891   0.9879   0.9867   0.9852   0.9837   0.9820   0.9802  
0.9784   0.9762   0.9740   0.9716   0.9690   0.9659   0.9627   0.9591   0.9551  
0.9505   77   0.9897   0.9885   0.9874   0.9859   0.9846   0.9830   0.9812  
0.9795   0.9775   0.9754   0.9731   0.9706   0.9677   0.9647   0.9612   0.9574  
0.9531   78   0.9902   0.9891   0.9880   0.9867   0.9854   0.9838   0.9823  
0.9805   0.9786   0.9767   0.9746   0.9722   0.9695   0.9666   0.9633   0.9597  
0.9557   79   0.9908   0.9898   0.9887   0.9874   0.9862   0.9847   0.9831  
0.9815   0.9798   0.9779   0.9759   0.9736   0.9711   0.9684   0.9653   0.9619  
0.9580   80   0.9913   0.9903   0.9893   0.9881   0.9869   0.9855   0.9840  
0.9825   0.9808   0.9791   0.9772   0.9750   0.9727   0.9701   0.9671   0.9640  
0.9603   81   0.9918   0.9909   0.9899   0.9887   0.9876   0.9863   0.9849  
0.9835   0.9819   0.9801   0.9784   0.9764   0.9741   0.9717   0.9690   0.9659  
0.9624   82   0.9922   0.9914   0.9904   0.9893   0.9883   0.9871   0.9857  
0.9844   0.9828   0.9812   0.9795   0.9777   0.9755   0.9733   0.9707   0.9678  
0.9646   83   0.9927   0.9919   0.9910   0.9899   0.9889   0.9878   0.9865  
0.9852   0.9838   0.9823   0.9807   0.9789   0.9769   0.9748   0.9723   0.9697  
0.9666   84   0.9931   0.9923   0.9915   0.9905   0.9896   0.9884   0.9872  
0.9860   0.9847   0.9833   0.9818   0.9801   0.9782   0.9762   0.9739   0.9714  
0.9685   85   0.9936   0.9928   0.9920   0.9911   0.9901   0.9891   0.9879  
0.9868   0.9855   0.9842   0.9828   0.9812   0.9794   0.9776   0.9754   0.9730  
0.9703

 

44



--------------------------------------------------------------------------------

TABLE K

Conversion from Single Life to

100% Joint and Survivor With Pop-Up

CECONY Weekly Participants –1

Age of Pensioner

 

        59   60   61   62   63   64   65   66   67   68   69   70   71   72   73
  74   75 A   25   0.7893   0.7767   0.7635   0.7497   0.7354   0.7205   0.7052
  0.6893   0.6731   0.6564   0.6394   0.6221   0.6045   0.5866   0.5684   0.5500
  0.5316 G   26   0.7905   0.7780   0.7647   0.7510   0.7366   0.7217   0.7064  
0.6905   0.6743   0.6575   0.6405   0.6232   0.6056   0.5876   0.5694   0.5510  
0.5326 E   27   0.7919   0.7793   0.7660   0.7523   0.7379   0.7230   0.7077  
0.6918   0.6755   0.6587   0.6417   0.6244   0.6067   0.5887   0.5705   0.5521  
0.5336   28   0.7933   0.7807   0.7675   0.7536   0.7393   0.7244   0.7090  
0.6931   0.6768   0.6601   0.6430   0.6256   0.6079   0.5899   0.5717   0.5532  
0.5347 O   29   0.7947   0.7821   0.7689   0.7551   0.7407   0.7258   0.7104  
0.6945   0.6782   0.6614   0.6443   0.6269   0.6092   0.5912   0.5729   0.5544  
0.5359 F   30   0.7963   0.7837   0.7704   0.7567   0.7423   0.7274   0.7120  
0.6960   0.6797   0.6629   0.6458   0.6283   0.6106   0.5926   0.5743   0.5557  
0.5372   31   0.7979   0.7853   0.7721   0.7583   0.7439   0.7290   0.7136  
0.6976   0.6812   0.6644   0.6473   0.6298   0.6121   0.5940   0.5757   0.5571  
0.5385 B   32   0.7997   0.7871   0.7738   0.7600   0.7456   0.7307   0.7152  
0.6993   0.6829   0.6661   0.6489   0.6315   0.6137   0.5955   0.5772   0.5586  
0.5400 E   33   0.8015   0.7888   0.7756   0.7619   0.7475   0.7325   0.7171  
0.7011   0.6847   0.6678   0.6507   0.6331   0.6153   0.5972   0.5787   0.5601  
0.5415 N   34   0.8034   0.7908   0.7776   0.7638   0.7494   0.7344   0.7190  
0.7030   0.6865   0.6697   0.6525   0.6349   0.6171   0.5989   0.5804   0.5618  
0.5431 E   35   0.8054   0.7928   0.7796   0.7658   0.7514   0.7364   0.7210  
0.7049   0.6885   0.6716   0.6544   0.6368   0.6189   0.6007   0.5823   0.5635  
0.5448 F   36   0.8075   0.7949   0.7817   0.7679   0.7535   0.7385   0.7230  
0.7070   0.6906   0.6737   0.6564   0.6388   0.6209   0.6027   0.5842   0.5654  
0.5466 I   37   0.8097   0.7972   0.7840   0.7701   0.7558   0.7408   0.7253  
0.7092   0.6928   0.6759   0.6586   0.6410   0.6230   0.6047   0.5862   0.5674  
0.5486 C   38   0.8120   0.7995   0.7863   0.7725   0.7581   0.7431   0.7276  
0.7116   0.6951   0.6781   0.6609   0.6432   0.6252   0.6069   0.5883   0.5695  
0.5506 I   39   0.8144   0.8019   0.7887   0.7750   0.7606   0.7456   0.7301  
0.7141   0.6976   0.6806   0.6633   0.6456   0.6275   0.6092   0.5906   0.5717  
0.5527 A   40   0.8169   0.8044   0.7913   0.7776   0.7632   0.7482   0.7327  
0.7167   0.7002   0.6832   0.6658   0.6481   0.6301   0.6116   0.5930   0.5740  
0.5551 R   41   0.8196   0.8071   0.7940   0.7803   0.7659   0.7509   0.7354  
0.7194   0.7029   0.6859   0.6685   0.6507   0.6327   0.6142   0.5955   0.5765  
0.5575 Y   42   0.8223   0.8099   0.7968   0.7831   0.7687   0.7538   0.7384  
0.7223   0.7057   0.6887   0.6713   0.6535   0.6354   0.6170   0.5982   0.5791  
0.5601   43   0.8251   0.8128   0.7998   0.7861   0.7717   0.7568   0.7413  
0.7253   0.7088   0.6917   0.6743   0.6565   0.6384   0.6198   0.6010   0.5819  
0.5628   44   0.8281   0.8158   0.8028   0.7892   0.7749   0.7600   0.7445  
0.7284   0.7119   0.6948   0.6774   0.6596   0.6414   0.6228   0.6040   0.5848  
0.5657   45   0.8312   0.8189   0.8059   0.7924   0.7781   0.7633   0.7478  
0.7317   0.7152   0.6981   0.6807   0.6628   0.6446   0.6260   0.6072   0.5880  
0.5687   46   0.8343   0.8221   0.8092   0.7957   0.7815   0.7666   0.7512  
0.7352   0.7187   0.7016   0.6841   0.6663   0.6480   0.6294   0.6104   0.5912  
0.5719   47   0.8376   0.8255   0.8127   0.7992   0.7850   0.7702   0.7549  
0.7388   0.7223   0.7052   0.6877   0.6699   0.6516   0.6329   0.6140   0.5946  
0.5753   48   0.8409   0.8289   0.8162   0.8028   0.7887   0.7739   0.7586  
0.7426   0.7261   0.7090   0.6915   0.6737   0.6553   0.6367   0.6176   0.5983  
0.5789   49   0.8444   0.8325   0.8198   0.8066   0.7925   0.7778   0.7625  
0.7465   0.7301   0.7130   0.6955   0.6776   0.6593   0.6406   0.6215   0.6021  
0.5826   50   0.8480   0.8361   0.8236   0.8104   0.7964   0.7818   0.7665  
0.7506   0.7342   0.7172   0.6997   0.6818   0.6634   0.6447   0.6256   0.6061  
0.5866   51   0.8516   0.8399   0.8275   0.8143   0.8005   0.7859   0.7707  
0.7549   0.7385   0.7215   0.7040   0.6861   0.6678   0.6490   0.6299   0.6104  
0.5908   52   0.8554   0.8438   0.8315   0.8184   0.8047   0.7902   0.7751  
0.7593   0.7429   0.7260   0.7086   0.6907   0.6724   0.6536   0.6344   0.6149  
0.5952   53   0.8591   0.8477   0.8356   0.8227   0.8090   0.7946   0.7796  
0.7639   0.7476   0.7307   0.7133   0.6954   0.6771   0.6583   0.6391   0.6195  
0.5998   54   0.8630   0.8517   0.8397   0.8270   0.8134   0.7992   0.7843  
0.7686   0.7524   0.7356   0.7182   0.7004   0.6821   0.6633   0.6441   0.6245  
0.6047   55   0.8670   0.8558   0.8440   0.8314   0.8180   0.8038   0.7891  
0.7735   0.7574   0.7407   0.7234   0.7056   0.6873   0.6685   0.6493   0.6296  
0.6098

 

45



--------------------------------------------------------------------------------

TABLE K

Conversion from Single Life to

100% Joint and Survivor With Pop-Up

CECONY Weekly Participants –1

Age of Pensioner

 

        59   60   61   62   63   64   65   66   67   68   69   70   71   72   73
  74   75 A   56   0.8709   0.8600   0.8483   0.8358   0.8227   0.8087   0.7940
  0.7786   0.7626   0.7459   0.7287   0.7109   0.6927   0.6739   0.6547   0.6351
  0.6152 G   57   0.8749   0.8642   0.8527   0.8405   0.8274   0.8136   0.7991  
0.7838   0.7679   0.7513   0.7342   0.7165   0.6983   0.6795   0.6603   0.6407  
0.6209 E   58   0.8790   0.8685   0.8571   0.8451   0.8322   0.8186   0.8043  
0.7891   0.7734   0.7569   0.7399   0.7223   0.7041   0.6854   0.6663   0.6466  
0.6267   59   0.8830   0.8728   0.8617   0.8498   0.8371   0.8236   0.8095  
0.7945   0.7789   0.7626   0.7457   0.7282   0.7101   0.6915   0.6724   0.6527  
0.6329 O   60   0.8871   0.8771   0.8662   0.8546   0.8421   0.8288   0.8149  
0.8001   0.7846   0.7685   0.7517   0.7343   0.7164   0.6978   0.6787   0.6591  
0.6393 F   61   0.8912   0.8814   0.8707   0.8594   0.8471   0.8341   0.8203  
0.8057   0.7905   0.7745   0.7579   0.7406   0.7228   0.7043   0.6853   0.6657  
0.6459   62   0.8952   0.8857   0.8753   0.8641   0.8521   0.8393   0.8258  
0.8114   0.7964   0.7806   0.7642   0.7471   0.7294   0.7110   0.6921   0.6726  
0.6528 B   63   0.8993   0.8900   0.8799   0.8690   0.8572   0.8447   0.8314  
0.8173   0.8025   0.7868   0.7706   0.7536   0.7361   0.7178   0.6990   0.6796  
0.6599 E   64   0.9033   0.8942   0.8844   0.8737   0.8623   0.8500   0.8370  
0.8231   0.8085   0.7931   0.7770   0.7603   0.7429   0.7249   0.7062   0.6869  
0.6672 N   65   0.9073   0.8984   0.8889   0.8785   0.8674   0.8553   0.8426  
0.8290   0.8147   0.7995   0.7837   0.7671   0.7500   0.7321   0.7135   0.6943  
0.6748 E   66   0.9111   0.9026   0.8934   0.8833   0.8724   0.8607   0.8482  
0.8349   0.8208   0.8059   0.7903   0.7741   0.7571   0.7394   0.7210   0.7019  
0.6825 F   67   0.9150   0.9067   0.8978   0.8880   0.8774   0.8660   0.8539  
0.8408   0.8270   0.8124   0.7971   0.7811   0.7643   0.7468   0.7286   0.7097  
0.6904 I   68   0.9187   0.9108   0.9021   0.8927   0.8823   0.8713   0.8594  
0.8466   0.8332   0.8189   0.8038   0.7881   0.7716   0.7543   0.7363   0.7176  
0.6985 C   69   0.9224   0.9148   0.9064   0.8973   0.8873   0.8765   0.8650  
0.8525   0.8394   0.8253   0.8106   0.7952   0.7789   0.7619   0.7441   0.7257  
0.7067 I   70   0.9260   0.9186   0.9105   0.9017   0.8921   0.8816   0.8704  
0.8584   0.8455   0.8318   0.8174   0.8023   0.7863   0.7695   0.7520   0.7338  
0.7150 A   71   0.9295   0.9224   0.9147   0.9062   0.8968   0.8867   0.8759  
0.8641   0.8516   0.8383   0.8242   0.8094   0.7937   0.7772   0.7600   0.7420  
0.7235 R   72   0.9329   0.9262   0.9186   0.9105   0.9015   0.8917   0.8812  
0.8698   0.8577   0.8447   0.8309   0.8164   0.8011   0.7849   0.7680   0.7503  
0.7320 Y   73   0.9362   0.9297   0.9225   0.9147   0.9060   0.8966   0.8864  
0.8754   0.8636   0.8509   0.8376   0.8234   0.8085   0.7926   0.7761   0.7586  
0.7406   74   0.9394   0.9332   0.9263   0.9188   0.9105   0.9014   0.8915  
0.8809   0.8695   0.8572   0.8442   0.8304   0.8158   0.8003   0.7841   0.7669  
0.7492   75   0.9424   0.9366   0.9300   0.9228   0.9147   0.9060   0.8965  
0.8862   0.8753   0.8634   0.8507   0.8373   0.8231   0.8080   0.7920   0.7753  
0.7579   76   0.9454   0.9398   0.9335   0.9266   0.9189   0.9106   0.9015  
0.8915   0.8809   0.8694   0.8572   0.8441   0.8303   0.8155   0.8000   0.7835  
0.7665   77   0.9483   0.9429   0.9369   0.9303   0.9230   0.9149   0.9062  
0.8966   0.8864   0.8752   0.8634   0.8508   0.8374   0.8230   0.8078   0.7917  
0.7750   78   0.9510   0.9460   0.9402   0.9339   0.9269   0.9192   0.9108  
0.9016   0.8918   0.8810   0.8695   0.8573   0.8443   0.8304   0.8156   0.7998  
0.7836   79   0.9536   0.9488   0.9433   0.9374   0.9307   0.9233   0.9152  
0.9064   0.8969   0.8866   0.8755   0.8638   0.8512   0.8376   0.8232   0.8080  
0.7920   80   0.9561   0.9515   0.9464   0.9407   0.9343   0.9272   0.9196  
0.9111   0.9019   0.8921   0.8814   0.8700   0.8578   0.8447   0.8307   0.8159  
0.8003   81   0.9585   0.9542   0.9493   0.9438   0.9378   0.9310   0.9237  
0.9156   0.9069   0.8973   0.8871   0.8761   0.8643   0.8517   0.8382   0.8237  
0.8085   82   0.9608   0.9567   0.9521   0.9469   0.9412   0.9347   0.9277  
0.9200   0.9116   0.9025   0.8926   0.8821   0.8708   0.8585   0.8454   0.8314  
0.8167   83   0.9631   0.9592   0.9548   0.9498   0.9444   0.9383   0.9316  
0.9242   0.9162   0.9075   0.8980   0.8880   0.8770   0.8652   0.8525   0.8389  
0.8247   84   0.9652   0.9615   0.9573   0.9527   0.9475   0.9417   0.9354  
0.9283   0.9207   0.9123   0.9033   0.8936   0.8831   0.8717   0.8595   0.8464  
0.8326   85   0.9672   0.9637   0.9598   0.9554   0.9504   0.9450   0.9390  
0.9323   0.9250   0.9170   0.9084   0.8991   0.8891   0.8781   0.8664   0.8537  
0.8403

 

46



--------------------------------------------------------------------------------

TABLE L

Conversion from Single Life to

50% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

Age of Pensioner

 

        25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
  40   41 A   25   0.9910   0.9903   0.9894   0.9885   0.9876   0.9865   0.9853
  0.9841   0.9826   0.9812   0.9796   0.9779   0.9760   0.9741   0.9719   0.9696
  0.9671 G   26   0.9912   0.9905   0.9897   0.9887   0.9878   0.9868   0.9856  
0.9844   0.9830   0.9816   0.9801   0.9783   0.9765   0.9746   0.9724   0.9701  
0.9676 E   27   0.9914   0.9908   0.9899   0.9890   0.9881   0.9872   0.9859  
0.9848   0.9834   0.9820   0.9804   0.9787   0.9770   0.9750   0.9729   0.9706  
0.9682   28   0.9917   0.9910   0.9902   0.9893   0.9885   0.9874   0.9863  
0.9852   0.9838   0.9825   0.9810   0.9793   0.9775   0.9755   0.9735   0.9712  
0.9688 O   29   0.9920   0.9913   0.9905   0.9896   0.9888   0.9878   0.9867  
0.9855   0.9842   0.9829   0.9814   0.9797   0.9780   0.9761   0.9740   0.9718  
0.9694 F   30   0.9922   0.9915   0.9908   0.9899   0.9892   0.9882   0.9870  
0.9860   0.9846   0.9834   0.9818   0.9802   0.9785   0.9766   0.9746   0.9724  
0.9700   31   0.9925   0.9918   0.9910   0.9903   0.9895   0.9885   0.9874  
0.9863   0.9850   0.9838   0.9824   0.9807   0.9790   0.9772   0.9752   0.9730  
0.9706 B   32   0.9927   0.9920   0.9913   0.9906   0.9898   0.9888   0.9878  
0.9867   0.9855   0.9843   0.9828   0.9812   0.9795   0.9777   0.9758   0.9737  
0.9713 E   33   0.9929   0.9923   0.9916   0.9909   0.9901   0.9892   0.9881  
0.9872   0.9859   0.9847   0.9833   0.9818   0.9801   0.9783   0.9764   0.9743  
0.9720 N   34   0.9931   0.9925   0.9919   0.9912   0.9904   0.9896   0.9885  
0.9875   0.9863   0.9851   0.9838   0.9823   0.9807   0.9789   0.9770   0.9749  
0.9727 E   35   0.9934   0.9928   0.9921   0.9915   0.9907   0.9899   0.9889  
0.9880   0.9867   0.9856   0.9843   0.9828   0.9812   0.9795   0.9776   0.9756  
0.9734 F   36   0.9936   0.9930   0.9924   0.9918   0.9911   0.9902   0.9893  
0.9883   0.9872   0.9861   0.9848   0.9833   0.9818   0.9801   0.9783   0.9763  
0.9741 I   37   0.9939   0.9933   0.9927   0.9921   0.9914   0.9906   0.9896  
0.9887   0.9876   0.9865   0.9852   0.9838   0.9824   0.9807   0.9789   0.9770  
0.9749 C   38   0.9941   0.9936   0.9930   0.9923   0.9917   0.9909   0.9900  
0.9891   0.9881   0.9870   0.9858   0.9844   0.9830   0.9813   0.9796   0.9777  
0.9755 I   39   0.9943   0.9938   0.9932   0.9926   0.9920   0.9913   0.9904  
0.9895   0.9884   0.9874   0.9863   0.9850   0.9835   0.9820   0.9803   0.9784  
0.9763 A   40   0.9945   0.9940   0.9935   0.9929   0.9923   0.9916   0.9907  
0.9899   0.9889   0.9879   0.9867   0.9855   0.9841   0.9826   0.9809   0.9791  
0.9770 R   41   0.9947   0.9942   0.9938   0.9932   0.9926   0.9919   0.9911  
0.9903   0.9893   0.9884   0.9872   0.9860   0.9847   0.9832   0.9816   0.9798  
0.9779 Y   42   0.9949   0.9944   0.9940   0.9935   0.9929   0.9922   0.9915  
0.9907   0.9897   0.9889   0.9877   0.9865   0.9852   0.9838   0.9822   0.9805  
0.9786   43   0.9951   0.9947   0.9942   0.9937   0.9931   0.9925   0.9918  
0.9911   0.9902   0.9892   0.9882   0.9870   0.9858   0.9845   0.9829   0.9812  
0.9794   44   0.9953   0.9949   0.9944   0.9940   0.9934   0.9928   0.9921  
0.9914   0.9905   0.9897   0.9887   0.9876   0.9863   0.9851   0.9836   0.9819  
0.9801   45   0.9955   0.9951   0.9947   0.9942   0.9937   0.9931   0.9924  
0.9918   0.9909   0.9901   0.9891   0.9881   0.9869   0.9857   0.9842   0.9826  
0.9809   46   0.9957   0.9953   0.9949   0.9944   0.9940   0.9934   0.9928  
0.9921   0.9913   0.9906   0.9896   0.9885   0.9874   0.9862   0.9848   0.9833  
0.9816   47   0.9959   0.9955   0.9952   0.9947   0.9943   0.9937   0.9931  
0.9925   0.9917   0.9909   0.9901   0.9891   0.9880   0.9868   0.9855   0.9840  
0.9824   48   0.9961   0.9957   0.9953   0.9949   0.9946   0.9940   0.9934  
0.9928   0.9921   0.9914   0.9905   0.9895   0.9885   0.9874   0.9861   0.9847  
0.9831   49   0.9962   0.9959   0.9955   0.9952   0.9948   0.9943   0.9937  
0.9932   0.9925   0.9918   0.9909   0.9900   0.9890   0.9879   0.9867   0.9854  
0.9838   50   0.9964   0.9961   0.9958   0.9954   0.9950   0.9945   0.9940  
0.9935   0.9928   0.9921   0.9914   0.9905   0.9896   0.9885   0.9873   0.9860  
0.9845   51   0.9966   0.9963   0.9960   0.9956   0.9953   0.9948   0.9943  
0.9938   0.9931   0.9925   0.9917   0.9909   0.9900   0.9891   0.9879   0.9867  
0.9853   52   0.9967   0.9964   0.9961   0.9958   0.9955   0.9951   0.9946  
0.9941   0.9934   0.9929   0.9922   0.9914   0.9905   0.9896   0.9885   0.9873  
0.9860   53   0.9969   0.9967   0.9964   0.9960   0.9957   0.9954   0.9948  
0.9944   0.9938   0.9933   0.9926   0.9918   0.9910   0.9901   0.9891   0.9880  
0.9867   54   0.9970   0.9968   0.9965   0.9962   0.9960   0.9956   0.9951  
0.9947   0.9941   0.9936   0.9929   0.9922   0.9914   0.9906   0.9896   0.9885  
0.9873   55   0.9972   0.9970   0.9967   0.9964   0.9962   0.9958   0.9953  
0.9950   0.9944   0.9939   0.9933   0.9926   0.9919   0.9911   0.9901   0.9891  
0.9880



--------------------------------------------------------------------------------

TABLE L

Conversion from Single Life to

50% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

Age of Pensioner

 

        25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
  40   41 A   56   0.9973   0.9971   0.9969   0.9966   0.9963   0.9960   0.9956
  0.9953   0.9947   0.9942   0.9937   0.9930   0.9924   0.9916   0.9907   0.9897
  0.9886 G   57   0.9975   0.9973   0.9970   0.9968   0.9966   0.9963   0.9959  
0.9955   0.9950   0.9946   0.9940   0.9934   0.9927   0.9920   0.9912   0.9902  
0.9892 E   58   0.9976   0.9974   0.9972   0.9969   0.9968   0.9965   0.9961  
0.9958   0.9953   0.9949   0.9944   0.9937   0.9931   0.9925   0.9917   0.9908  
0.9898   59   0.9977   0.9975   0.9974   0.9971   0.9969   0.9966   0.9963  
0.9960   0.9955   0.9952   0.9947   0.9941   0.9936   0.9929   0.9922   0.9913  
0.9903 O   60   0.9978   0.9977   0.9975   0.9973   0.9971   0.9969   0.9965  
0.9962   0.9958   0.9955   0.9950   0.9945   0.9939   0.9933   0.9927   0.9919  
0.9910 F   61   0.9980   0.9978   0.9976   0.9975   0.9973   0.9971   0.9967  
0.9965   0.9961   0.9958   0.9954   0.9948   0.9943   0.9938   0.9931   0.9923  
0.9915   62   0.9981   0.9980   0.9978   0.9976   0.9975   0.9972   0.9969  
0.9967   0.9963   0.9961   0.9956   0.9952   0.9946   0.9942   0.9935   0.9928  
0.9920 B   63   0.9982   0.9981   0.9979   0.9978   0.9976   0.9974   0.9971  
0.9969   0.9965   0.9963   0.9959   0.9955   0.9950   0.9945   0.9940   0.9932  
0.9925 E   64   0.9983   0.9982   0.9981   0.9979   0.9978   0.9976   0.9973  
0.9971   0.9967   0.9965   0.9962   0.9958   0.9953   0.9948   0.9944   0.9937  
0.9930 N   65   0.9984   0.9983   0.9982   0.9981   0.9979   0.9977   0.9975  
0.9973   0.9970   0.9967   0.9964   0.9960   0.9956   0.9952   0.9947   0.9942  
0.9934 E   66   0.9985   0.9984   0.9983   0.9981   0.9981   0.9979   0.9977  
0.9975   0.9972   0.9970   0.9966   0.9963   0.9959   0.9955   0.9951   0.9946  
0.9939 F   67   0.9986   0.9985   0.9984   0.9983   0.9982   0.9980   0.9978  
0.9977   0.9973   0.9972   0.9970   0.9966   0.9962   0.9958   0.9954   0.9949  
0.9944 I   68   0.9987   0.9987   0.9985   0.9984   0.9984   0.9982   0.9980  
0.9978   0.9976   0.9974   0.9971   0.9969   0.9965   0.9961   0.9957   0.9953  
0.9948 C   69   0.9988   0.9987   0.9987   0.9985   0.9984   0.9983   0.9981  
0.9980   0.9977   0.9976   0.9973   0.9971   0.9968   0.9965   0.9960   0.9956  
0.9952 I   70   0.9989   0.9988   0.9987   0.9986   0.9986   0.9984   0.9983  
0.9981   0.9979   0.9978   0.9976   0.9973   0.9970   0.9968   0.9964   0.9960  
0.9955 A   71   0.9990   0.9989   0.9988   0.9987   0.9987   0.9986   0.9984  
0.9983   0.9981   0.9979   0.9977   0.9975   0.9972   0.9970   0.9967   0.9963  
0.9959 R   72   0.9990   0.9990   0.9989   0.9988   0.9988   0.9986   0.9985  
0.9984   0.9983   0.9981   0.9979   0.9977   0.9975   0.9972   0.9969   0.9966  
0.9962 Y   73   0.9991   0.9990   0.9990   0.9989   0.9989   0.9988   0.9986  
0.9986   0.9983   0.9983   0.9981   0.9979   0.9977   0.9975   0.9972   0.9969  
0.9965   74   0.9992   0.9991   0.9990   0.9990   0.9990   0.9989   0.9987  
0.9986   0.9985   0.9984   0.9982   0.9981   0.9978   0.9977   0.9974   0.9971  
0.9968   75   0.9993   0.9992   0.9991   0.9990   0.9990   0.9989   0.9989  
0.9988   0.9986   0.9986   0.9984   0.9982   0.9981   0.9978   0.9977   0.9973  
0.9970   76   0.9993   0.9993   0.9992   0.9991   0.9991   0.9991   0.9989  
0.9989   0.9987   0.9987   0.9985   0.9984   0.9982   0.9981   0.9978   0.9976  
0.9973   77   0.9993   0.9993   0.9993   0.9992   0.9992   0.9992   0.9990  
0.9990   0.9989   0.9988   0.9987   0.9985   0.9984   0.9982   0.9981   0.9978  
0.9976   78   0.9994   0.9994   0.9993   0.9993   0.9993   0.9992   0.9991  
0.9991   0.9989   0.9989   0.9988   0.9986   0.9985   0.9984   0.9982   0.9980  
0.9977   79   0.9995   0.9994   0.9994   0.9993   0.9993   0.9993   0.9992  
0.9992   0.9990   0.9990   0.9989   0.9988   0.9986   0.9985   0.9984   0.9982  
0.9980   80   0.9995   0.9995   0.9994   0.9994   0.9994   0.9993   0.9992  
0.9992   0.9991   0.9991   0.9990   0.9989   0.9988   0.9987   0.9985   0.9984  
0.9981   81   0.9996   0.9996   0.9995   0.9994   0.9995   0.9994   0.9993  
0.9993   0.9992   0.9992   0.9991   0.9990   0.9988   0.9988   0.9987   0.9985  
0.9983   82   0.9996   0.9996   0.9996   0.9995   0.9995   0.9995   0.9994  
0.9994   0.9992   0.9992   0.9992   0.9991   0.9990   0.9989   0.9988   0.9987  
0.9985   83   0.9996   0.9996   0.9996   0.9996   0.9995   0.9995   0.9994  
0.9995   0.9993   0.9993   0.9992   0.9992   0.9991   0.9990   0.9989   0.9988  
0.9986   84   0.9996   0.9996   0.9996   0.9996   0.9996   0.9995   0.9995  
0.9995   0.9994   0.9994   0.9993   0.9992   0.9992   0.9991   0.9990   0.9989  
0.9987   85   0.9997   0.9996   0.9996   0.9996   0.9996   0.9996   0.9995  
0.9995   0.9995   0.9995   0.9994   0.9993   0.9992   0.9992   0.9991   0.9990  
0.9989



--------------------------------------------------------------------------------

TABLE L

Conversion from Single Life to

50% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

Age of Pensioner

 

        42   43   44   45   46   47   48   49   50   51   52   53   54   55   56
  57   58 A   25   0.9645   0.9616   0.9586   0.9553   0.9519   0.9483   0.9444
  0.9403   0.9360   0.9314   0.9266   0.9215   0.9159   0.9101   0.9039   0.8974
  0.8903 G   26   0.9651   0.9622   0.9592   0.9559   0.9526   0.9490   0.9451  
0.9411   0.9367   0.9321   0.9274   0.9222   0.9167   0.9109   0.9047   0.8982  
0.8912 E   27   0.9657   0.9628   0.9598   0.9566   0.9533   0.9497   0.9458  
0.9417   0.9374   0.9329   0.9281   0.9230   0.9175   0.9117   0.9055   0.8990  
0.8920   28   0.9662   0.9635   0.9605   0.9573   0.9539   0.9504   0.9465  
0.9425   0.9383   0.9337   0.9289   0.9238   0.9184   0.9126   0.9064   0.8999  
0.8929 O   29   0.9669   0.9641   0.9611   0.9580   0.9547   0.9511   0.9473  
0.9433   0.9391   0.9345   0.9298   0.9247   0.9192   0.9135   0.9073   0.9008  
0.8939 F   30   0.9675   0.9648   0.9619   0.9587   0.9554   0.9519   0.9481  
0.9442   0.9399   0.9354   0.9307   0.9256   0.9201   0.9145   0.9083   0.9018  
0.8949   31   0.9682   0.9654   0.9626   0.9595   0.9562   0.9527   0.9490  
0.9450   0.9408   0.9363   0.9316   0.9266   0.9212   0.9154   0.9093   0.9029  
0.8959 B   32   0.9689   0.9662   0.9634   0.9602   0.9570   0.9535   0.9498  
0.9459   0.9417   0.9373   0.9326   0.9276   0.9222   0.9166   0.9104   0.9040  
0.8971 E   33   0.9696   0.9669   0.9641   0.9610   0.9579   0.9544   0.9507  
0.9468   0.9426   0.9383   0.9336   0.9287   0.9233   0.9176   0.9115   0.9051  
0.8982 N   34   0.9703   0.9677   0.9649   0.9619   0.9587   0.9553   0.9517  
0.9478   0.9437   0.9393   0.9347   0.9297   0.9244   0.9188   0.9127   0.9063  
0.8995 E   35   0.9711   0.9685   0.9658   0.9628   0.9596   0.9563   0.9526  
0.9488   0.9447   0.9404   0.9358   0.9309   0.9256   0.9200   0.9140   0.9077  
0.9008 F   36   0.9718   0.9693   0.9666   0.9636   0.9605   0.9572   0.9536  
0.9498   0.9458   0.9415   0.9370   0.9321   0.9268   0.9213   0.9153   0.9089  
0.9021 I   37   0.9726   0.9701   0.9674   0.9645   0.9615   0.9582   0.9546  
0.9509   0.9469   0.9426   0.9382   0.9333   0.9280   0.9226   0.9166   0.9104  
0.9036 C   38   0.9734   0.9710   0.9683   0.9655   0.9624   0.9592   0.9557  
0.9520   0.9481   0.9439   0.9394   0.9346   0.9294   0.9240   0.9181   0.9118  
0.9051 I   39   0.9742   0.9718   0.9692   0.9664   0.9635   0.9603   0.9568  
0.9531   0.9492   0.9451   0.9407   0.9360   0.9308   0.9254   0.9195   0.9133  
0.9067 A   40   0.9750   0.9726   0.9701   0.9673   0.9645   0.9613   0.9579  
0.9544   0.9505   0.9464   0.9420   0.9373   0.9322   0.9269   0.9211   0.9149  
0.9083 R   41   0.9758   0.9735   0.9710   0.9683   0.9655   0.9624   0.9591  
0.9556   0.9517   0.9477   0.9434   0.9388   0.9337   0.9285   0.9227   0.9166  
0.9100 Y   42   0.9766   0.9744   0.9719   0.9693   0.9665   0.9635   0.9602  
0.9568   0.9530   0.9491   0.9448   0.9402   0.9353   0.9301   0.9243   0.9183  
0.9118   43   0.9774   0.9753   0.9729   0.9703   0.9676   0.9646   0.9614  
0.9580   0.9543   0.9505   0.9463   0.9417   0.9369   0.9317   0.9261   0.9200  
0.9136   44   0.9783   0.9761   0.9738   0.9713   0.9686   0.9658   0.9626  
0.9593   0.9557   0.9518   0.9478   0.9433   0.9385   0.9334   0.9278   0.9219  
0.9155   45   0.9790   0.9770   0.9748   0.9723   0.9697   0.9669   0.9638  
0.9606   0.9571   0.9533   0.9493   0.9449   0.9401   0.9352   0.9296   0.9238  
0.9175   46   0.9799   0.9778   0.9757   0.9733   0.9708   0.9681   0.9651  
0.9619   0.9584   0.9548   0.9508   0.9465   0.9418   0.9369   0.9315   0.9258  
0.9195   47   0.9807   0.9787   0.9766   0.9743   0.9719   0.9692   0.9663  
0.9632   0.9599   0.9562   0.9524   0.9482   0.9436   0.9387   0.9334   0.9277  
0.9216   48   0.9815   0.9796   0.9775   0.9753   0.9730   0.9704   0.9675  
0.9645   0.9613   0.9577   0.9539   0.9499   0.9453   0.9406   0.9354   0.9297  
0.9237   49   0.9823   0.9804   0.9785   0.9763   0.9741   0.9715   0.9688  
0.9659   0.9627   0.9593   0.9556   0.9516   0.9471   0.9425   0.9374   0.9319  
0.9259   50   0.9831   0.9813   0.9794   0.9773   0.9751   0.9727   0.9700  
0.9672   0.9641   0.9608   0.9572   0.9532   0.9489   0.9444   0.9394   0.9340  
0.9282   51   0.9838   0.9821   0.9803   0.9783   0.9761   0.9739   0.9712  
0.9685   0.9655   0.9622   0.9588   0.9550   0.9508   0.9464   0.9415   0.9362  
0.9305   52   0.9846   0.9830   0.9812   0.9792   0.9772   0.9750   0.9725  
0.9698   0.9670   0.9638   0.9605   0.9567   0.9527   0.9483   0.9435   0.9384  
0.9328   53   0.9853   0.9838   0.9821   0.9802   0.9782   0.9761   0.9737  
0.9712   0.9684   0.9653   0.9620   0.9585   0.9546   0.9503   0.9456   0.9406  
0.9351   54   0.9860   0.9846   0.9830   0.9812   0.9793   0.9772   0.9749  
0.9724   0.9698   0.9668   0.9637   0.9602   0.9564   0.9523   0.9478   0.9429  
0.9376   55   0.9867   0.9853   0.9839   0.9821   0.9803   0.9783   0.9761  
0.9738   0.9711   0.9683   0.9653   0.9620   0.9582   0.9544   0.9499   0.9452  
0.9400



--------------------------------------------------------------------------------

TABLE L

Conversion from Single Life to

50% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

Age of Pensioner

 

        42   43   44   45   46   47   48   49   50   51   52   53   54   55   56
  57   58 A   56   0.9874   0.9861   0.9846   0.9830   0.9813   0.9794   0.9773
  0.9750   0.9726   0.9698   0.9670   0.9637   0.9602   0.9563   0.9521   0.9475
  0.9424 G   57   0.9881   0.9868   0.9855   0.9839   0.9823   0.9804   0.9785  
0.9763   0.9739   0.9714   0.9686   0.9654   0.9620   0.9583   0.9542   0.9498  
0.9449 E   58   0.9887   0.9876   0.9863   0.9848   0.9832   0.9815   0.9796  
0.9775   0.9753   0.9728   0.9701   0.9672   0.9638   0.9604   0.9563   0.9521  
0.9473   59   0.9894   0.9883   0.9870   0.9856   0.9842   0.9825   0.9807  
0.9788   0.9766   0.9742   0.9717   0.9689   0.9657   0.9623   0.9585   0.9544  
0.9498 O   60   0.9901   0.9890   0.9877   0.9864   0.9850   0.9835   0.9818  
0.9799   0.9778   0.9756   0.9733   0.9705   0.9675   0.9643   0.9606   0.9567  
0.9523 F   61   0.9906   0.9896   0.9885   0.9872   0.9859   0.9845   0.9828  
0.9811   0.9791   0.9770   0.9747   0.9722   0.9693   0.9662   0.9627   0.9589  
0.9547   62   0.9912   0.9902   0.9892   0.9880   0.9868   0.9854   0.9839  
0.9822   0.9803   0.9784   0.9762   0.9738   0.9710   0.9681   0.9648   0.9612  
0.9572 B   63   0.9918   0.9909   0.9899   0.9888   0.9876   0.9863   0.9848  
0.9833   0.9815   0.9797   0.9777   0.9754   0.9728   0.9699   0.9668   0.9634  
0.9595 E   64   0.9923   0.9915   0.9906   0.9895   0.9884   0.9872   0.9858  
0.9844   0.9827   0.9810   0.9790   0.9768   0.9744   0.9718   0.9688   0.9655  
0.9618 N   65   0.9929   0.9920   0.9912   0.9902   0.9892   0.9880   0.9867  
0.9853   0.9838   0.9822   0.9804   0.9783   0.9760   0.9735   0.9707   0.9676  
0.9642 E   66   0.9933   0.9926   0.9917   0.9908   0.9899   0.9888   0.9876  
0.9863   0.9849   0.9833   0.9817   0.9797   0.9776   0.9753   0.9726   0.9697  
0.9664 F   67   0.9938   0.9931   0.9924   0.9914   0.9906   0.9896   0.9884  
0.9873   0.9859   0.9845   0.9829   0.9812   0.9791   0.9769   0.9744   0.9716  
0.9685 I   68   0.9943   0.9936   0.9928   0.9921   0.9912   0.9904   0.9892  
0.9882   0.9869   0.9856   0.9841   0.9824   0.9805   0.9785   0.9761   0.9736  
0.9706 C   69   0.9947   0.9941   0.9934   0.9926   0.9919   0.9910   0.9900  
0.9890   0.9878   0.9866   0.9852   0.9837   0.9819   0.9800   0.9778   0.9754  
0.9727 I   70   0.9950   0.9945   0.9939   0.9932   0.9925   0.9917   0.9908  
0.9898   0.9887   0.9875   0.9863   0.9849   0.9832   0.9815   0.9794   0.9772  
0.9746 A   71   0.9954   0.9949   0.9943   0.9937   0.9931   0.9923   0.9915  
0.9906   0.9896   0.9885   0.9873   0.9860   0.9845   0.9829   0.9809   0.9789  
0.9765 R   72   0.9958   0.9953   0.9948   0.9942   0.9936   0.9929   0.9921  
0.9913   0.9904   0.9894   0.9883   0.9871   0.9857   0.9841   0.9824   0.9805  
0.9783 Y   73   0.9961   0.9957   0.9952   0.9946   0.9941   0.9935   0.9927  
0.9920   0.9912   0.9902   0.9892   0.9881   0.9868   0.9854   0.9838   0.9820  
0.9799   74   0.9965   0.9960   0.9956   0.9951   0.9946   0.9940   0.9933  
0.9927   0.9918   0.9910   0.9901   0.9890   0.9878   0.9866   0.9851   0.9835  
0.9815   75   0.9968   0.9964   0.9960   0.9955   0.9951   0.9945   0.9939  
0.9932   0.9925   0.9918   0.9909   0.9900   0.9888   0.9877   0.9863   0.9848  
0.9830   76   0.9971   0.9967   0.9963   0.9958   0.9955   0.9950   0.9943  
0.9938   0.9932   0.9924   0.9917   0.9908   0.9898   0.9887   0.9874   0.9861  
0.9845   77   0.9973   0.9970   0.9966   0.9962   0.9959   0.9954   0.9948  
0.9943   0.9937   0.9931   0.9924   0.9916   0.9906   0.9897   0.9886   0.9873  
0.9858   78   0.9976   0.9972   0.9970   0.9965   0.9962   0.9958   0.9953  
0.9948   0.9942   0.9937   0.9930   0.9924   0.9915   0.9906   0.9895   0.9884  
0.9871   79   0.9978   0.9975   0.9972   0.9969   0.9965   0.9962   0.9957  
0.9953   0.9947   0.9943   0.9937   0.9930   0.9922   0.9915   0.9905   0.9894  
0.9881   80   0.9979   0.9977   0.9974   0.9971   0.9968   0.9965   0.9961  
0.9957   0.9952   0.9948   0.9942   0.9936   0.9929   0.9922   0.9913   0.9904  
0.9892   81   0.9982   0.9979   0.9977   0.9974   0.9972   0.9968   0.9965  
0.9961   0.9957   0.9952   0.9948   0.9942   0.9936   0.9930   0.9921   0.9913  
0.9902   82   0.9983   0.9982   0.9979   0.9976   0.9974   0.9971   0.9968  
0.9964   0.9961   0.9957   0.9952   0.9948   0.9942   0.9936   0.9928   0.9921  
0.9911   83   0.9985   0.9983   0.9982   0.9978   0.9977   0.9974   0.9970  
0.9968   0.9964   0.9960   0.9957   0.9953   0.9947   0.9942   0.9935   0.9928  
0.9919   84   0.9987   0.9985   0.9983   0.9981   0.9979   0.9976   0.9974  
0.9971   0.9967   0.9965   0.9961   0.9957   0.9952   0.9947   0.9941   0.9935  
0.9928   85   0.9988   0.9986   0.9985   0.9982   0.9981   0.9979   0.9976  
0.9973   0.9971   0.9968   0.9965   0.9961   0.9956   0.9952   0.9946   0.9941  
0.9935



--------------------------------------------------------------------------------

TABLE L

Conversion from Single Life to

50% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

Age of Pensioner

 

        59   60   61   62   63   64   65   66   67   68   69   70   71   72   73
  74   75 A   25   0.8828   0.8749   0.8665   0.8576   0.8481   0.8382   0.8277
  0.8167   0.8052   0.7932   0.7806   0.7676   0.7541   0.7400   0.7254   0.7102
  0.6948 G   26   0.8837   0.8757   0.8673   0.8584   0.8490   0.8391   0.8286  
0.8176   0.8062   0.7940   0.7815   0.7685   0.7550   0.7409   0.7263   0.7111  
0.6957 E   27   0.8845   0.8766   0.8682   0.8594   0.8499   0.8399   0.8295  
0.8185   0.8071   0.7950   0.7825   0.7695   0.7559   0.7418   0.7273   0.7121  
0.6966   28   0.8854   0.8776   0.8691   0.8603   0.8508   0.8409   0.8305  
0.8195   0.8080   0.7960   0.7835   0.7704   0.7569   0.7428   0.7282   0.7130  
0.6975 O   29   0.8864   0.8785   0.8702   0.8613   0.8519   0.8420   0.8316  
0.8205   0.8091   0.7970   0.7845   0.7715   0.7580   0.7439   0.7293   0.7141  
0.6986 F   30   0.8874   0.8796   0.8712   0.8624   0.8529   0.8430   0.8327  
0.8217   0.8102   0.7982   0.7857   0.7726   0.7591   0.7450   0.7304   0.7152  
0.6997   31   0.8885   0.8807   0.8723   0.8635   0.8541   0.8442   0.8338  
0.8228   0.8114   0.7994   0.7869   0.7739   0.7603   0.7462   0.7316   0.7165  
0.7010 B   32   0.8896   0.8818   0.8735   0.8647   0.8553   0.8454   0.8351  
0.8241   0.8126   0.8007   0.7881   0.7751   0.7616   0.7475   0.7329   0.7177  
0.7023 E   33   0.8908   0.8830   0.8747   0.8660   0.8566   0.8467   0.8364  
0.8254   0.8140   0.8020   0.7895   0.7765   0.7629   0.7489   0.7343   0.7191  
0.7036 N   34   0.8921   0.8844   0.8761   0.8673   0.8580   0.8481   0.8377  
0.8268   0.8154   0.8034   0.7909   0.7779   0.7644   0.7503   0.7357   0.7205  
0.7050 E   35   0.8934   0.8857   0.8774   0.8687   0.8594   0.8495   0.8392  
0.8283   0.8169   0.8049   0.7925   0.7795   0.7659   0.7519   0.7373   0.7221  
0.7066 F   36   0.8949   0.8871   0.8789   0.8701   0.8609   0.8511   0.8407  
0.8299   0.8185   0.8065   0.7941   0.7811   0.7676   0.7535   0.7389   0.7238  
0.7082 I   37   0.8963   0.8886   0.8804   0.8717   0.8624   0.8527   0.8424  
0.8315   0.8201   0.8082   0.7957   0.7828   0.7693   0.7553   0.7406   0.7254  
0.7099 C   38   0.8979   0.8902   0.8820   0.8734   0.8642   0.8544   0.8441  
0.8332   0.8219   0.8099   0.7975   0.7846   0.7711   0.7571   0.7425   0.7273  
0.7118 I   39   0.8995   0.8918   0.8837   0.8751   0.8659   0.8562   0.8459  
0.8351   0.8238   0.8119   0.7994   0.7865   0.7731   0.7590   0.7444   0.7292  
0.7137 A   40   0.9011   0.8936   0.8855   0.8768   0.8677   0.8580   0.8479  
0.8371   0.8257   0.8138   0.8014   0.7885   0.7751   0.7611   0.7465   0.7313  
0.7158 R   41   0.9029   0.8954   0.8873   0.8788   0.8697   0.8600   0.8498  
0.8391   0.8278   0.8159   0.8036   0.7907   0.7773   0.7633   0.7487   0.7336  
0.7180 Y   42   0.9047   0.8972   0.8893   0.8807   0.8717   0.8621   0.8520  
0.8412   0.8300   0.8182   0.8058   0.7930   0.7796   0.7656   0.7510   0.7359  
0.7204   43   0.9067   0.8992   0.8913   0.8828   0.8738   0.8642   0.8542  
0.8435   0.8323   0.8205   0.8082   0.7953   0.7820   0.7680   0.7535   0.7383  
0.7229   44   0.9086   0.9012   0.8934   0.8850   0.8760   0.8665   0.8565  
0.8459   0.8347   0.8230   0.8107   0.7979   0.7845   0.7705   0.7560   0.7410  
0.7254   45   0.9106   0.9033   0.8955   0.8872   0.8783   0.8689   0.8589  
0.8483   0.8372   0.8255   0.8133   0.8005   0.7872   0.7733   0.7588   0.7437  
0.7282   46   0.9127   0.9055   0.8978   0.8896   0.8807   0.8714   0.8614  
0.8509   0.8399   0.8282   0.8161   0.8033   0.7900   0.7761   0.7616   0.7466  
0.7311   47   0.9149   0.9078   0.9001   0.8920   0.8832   0.8739   0.8641  
0.8536   0.8426   0.8310   0.8188   0.8062   0.7930   0.7791   0.7647   0.7496  
0.7341   48   0.9172   0.9101   0.9025   0.8945   0.8858   0.8765   0.8668  
0.8564   0.8455   0.8340   0.8219   0.8093   0.7961   0.7822   0.7678   0.7528  
0.7374   49   0.9195   0.9125   0.9050   0.8970   0.8885   0.8793   0.8696  
0.8593   0.8485   0.8370   0.8250   0.8124   0.7993   0.7855   0.7711   0.7561  
0.7407   50   0.9218   0.9150   0.9076   0.8997   0.8912   0.8822   0.8726  
0.8623   0.8516   0.8402   0.8283   0.8157   0.8027   0.7889   0.7747   0.7597  
0.7443   51   0.9242   0.9174   0.9102   0.9025   0.8941   0.8851   0.8756  
0.8655   0.8548   0.8435   0.8317   0.8192   0.8062   0.7925   0.7783   0.7634  
0.7481   52   0.9266   0.9200   0.9129   0.9053   0.8970   0.8881   0.8788  
0.8688   0.8582   0.8470   0.8353   0.8229   0.8099   0.7963   0.7821   0.7672  
0.7520   53   0.9291   0.9227   0.9156   0.9081   0.9000   0.8913   0.8820  
0.8721   0.8617   0.8506   0.8389   0.8267   0.8138   0.8002   0.7861   0.7713  
0.7561   54   0.9317   0.9254   0.9185   0.9111   0.9031   0.8945   0.8854  
0.8756   0.8653   0.8543   0.8428   0.8306   0.8178   0.8044   0.7903   0.7756  
0.7604   55   0.9343   0.9281   0.9213   0.9141   0.9062   0.8978   0.8888  
0.8792   0.8691   0.8582   0.8467   0.8347   0.8221   0.8087   0.7947   0.7801  
0.7650



--------------------------------------------------------------------------------

TABLE L

Conversion from Single Life to

50% Joint and Survivor Without Pop-Up

CECONY Weekly Participants –1

Age of Pensioner

 

        59   60   61   62   63   64   65   66   67   68   69   70   71   72   73
  74   75 A   56   0.9368   0.9309   0.9242   0.9172   0.9095   0.9012   0.8924
  0.8829   0.8729   0.8621   0.8508   0.8390   0.8264   0.8132   0.7993   0.7847
  0.7698 G   57   0.9394   0.9336   0.9272   0.9203   0.9128   0.9047   0.8960  
0.8867   0.8769   0.8662   0.8551   0.8434   0.8310   0.8179   0.8041   0.7896  
0.7747 E   58   0.9421   0.9364   0.9302   0.9235   0.9162   0.9083   0.8998  
0.8906   0.8810   0.8705   0.8595   0.8480   0.8356   0.8227   0.8091   0.7947  
0.7799   59   0.9448   0.9393   0.9332   0.9267   0.9196   0.9118   0.9035  
0.8946   0.8851   0.8749   0.8641   0.8526   0.8405   0.8278   0.8142   0.8000  
0.7854 O   60   0.9474   0.9420   0.9362   0.9299   0.9230   0.9154   0.9074  
0.8986   0.8894   0.8793   0.8687   0.8575   0.8456   0.8329   0.8196   0.8056  
0.7910 F   61   0.9500   0.9449   0.9393   0.9331   0.9264   0.9192   0.9113  
0.9028   0.8937   0.8839   0.8735   0.8625   0.8508   0.8383   0.8252   0.8113  
0.7969   62   0.9526   0.9477   0.9423   0.9364   0.9299   0.9228   0.9152  
0.9069   0.8981   0.8885   0.8784   0.8676   0.8561   0.8439   0.8309   0.8172  
0.8030 B   63   0.9553   0.9505   0.9453   0.9396   0.9334   0.9265   0.9192  
0.9111   0.9026   0.8932   0.8833   0.8727   0.8615   0.8495   0.8368   0.8233  
0.8093 E   64   0.9577   0.9532   0.9483   0.9429   0.9368   0.9302   0.9231  
0.9153   0.9070   0.8979   0.8883   0.8780   0.8670   0.8553   0.8428   0.8295  
0.8158 N   65   0.9602   0.9559   0.9512   0.9460   0.9402   0.9339   0.9271  
0.9196   0.9115   0.9027   0.8934   0.8833   0.8726   0.8611   0.8489   0.8359  
0.8224 E   66   0.9627   0.9586   0.9541   0.9491   0.9436   0.9376   0.9310  
0.9238   0.9159   0.9075   0.8984   0.8887   0.8783   0.8671   0.8551   0.8425  
0.8291 F   67   0.9651   0.9612   0.9569   0.9522   0.9469   0.9411   0.9348  
0.9279   0.9204   0.9122   0.9035   0.8940   0.8839   0.8731   0.8614   0.8490  
0.8360 I   68   0.9674   0.9637   0.9596   0.9552   0.9502   0.9447   0.9386  
0.9320   0.9248   0.9169   0.9085   0.8994   0.8896   0.8790   0.8678   0.8557  
0.8429 C   69   0.9696   0.9661   0.9623   0.9581   0.9534   0.9481   0.9424  
0.9360   0.9291   0.9216   0.9135   0.9047   0.8953   0.8851   0.8741   0.8623  
0.8500 I   70   0.9717   0.9685   0.9648   0.9609   0.9564   0.9514   0.9460  
0.9400   0.9334   0.9262   0.9185   0.9100   0.9009   0.8911   0.8804   0.8690  
0.8570 A   71   0.9737   0.9708   0.9674   0.9636   0.9594   0.9547   0.9496  
0.9438   0.9376   0.9307   0.9233   0.9153   0.9065   0.8971   0.8869   0.8758  
0.8641 R   72   0.9757   0.9729   0.9697   0.9662   0.9622   0.9578   0.9530  
0.9476   0.9417   0.9351   0.9280   0.9204   0.9120   0.9029   0.8931   0.8825  
0.8712 Y   73   0.9776   0.9750   0.9720   0.9687   0.9650   0.9608   0.9563  
0.9512   0.9456   0.9395   0.9327   0.9254   0.9174   0.9087   0.8993   0.8890  
0.8782   74   0.9794   0.9769   0.9742   0.9711   0.9677   0.9638   0.9595  
0.9547   0.9494   0.9436   0.9372   0.9303   0.9227   0.9145   0.9054   0.8956  
0.8852   75   0.9811   0.9788   0.9763   0.9734   0.9701   0.9665   0.9626  
0.9580   0.9531   0.9476   0.9416   0.9351   0.9279   0.9200   0.9114   0.9020  
0.8920   76   0.9826   0.9806   0.9782   0.9755   0.9726   0.9691   0.9654  
0.9613   0.9566   0.9515   0.9459   0.9397   0.9329   0.9254   0.9172   0.9083  
0.8988   77   0.9841   0.9822   0.9800   0.9776   0.9748   0.9716   0.9682  
0.9643   0.9600   0.9552   0.9498   0.9441   0.9377   0.9306   0.9228   0.9143  
0.9053   78   0.9854   0.9837   0.9817   0.9795   0.9769   0.9740   0.9708  
0.9672   0.9632   0.9587   0.9537   0.9483   0.9422   0.9356   0.9283   0.9202  
0.9116   79   0.9868   0.9852   0.9833   0.9813   0.9789   0.9762   0.9732  
0.9699   0.9662   0.9619   0.9573   0.9522   0.9466   0.9403   0.9335   0.9259  
0.9178   80   0.9880   0.9865   0.9848   0.9829   0.9808   0.9783   0.9755  
0.9724   0.9690   0.9650   0.9608   0.9560   0.9508   0.9449   0.9384   0.9313  
0.9236   81   0.9891   0.9877   0.9861   0.9845   0.9824   0.9802   0.9777  
0.9748   0.9717   0.9680   0.9640   0.9596   0.9547   0.9493   0.9432   0.9365  
0.9292   82   0.9901   0.9888   0.9875   0.9859   0.9841   0.9819   0.9796  
0.9770   0.9741   0.9707   0.9671   0.9629   0.9584   0.9534   0.9477   0.9414  
0.9346   83   0.9910   0.9899   0.9886   0.9872   0.9855   0.9836   0.9816  
0.9791   0.9764   0.9733   0.9699   0.9662   0.9619   0.9572   0.9519   0.9460  
0.9397   84   0.9918   0.9908   0.9896   0.9884   0.9869   0.9851   0.9833  
0.9810   0.9786   0.9757   0.9726   0.9691   0.9652   0.9608   0.9560   0.9504  
0.9445   85   0.9927   0.9918   0.9907   0.9895   0.9882   0.9865   0.9848  
0.9828   0.9806   0.9779   0.9750   0.9719   0.9683   0.9643   0.9597   0.9547  
0.9492



--------------------------------------------------------------------------------

Sub appendix A. 2

TABLE A -

O&R Participants For Distributions Beginning Before July 1, 2004

Joint And 100% Survivorship Option Without Pop-up

 

     Participant’s Age Difference in Contingent Annuitant’s Age    25 to
27    28
to 30    31
to 33    34
to 36    37
to 39    40
to 42    43
to 45

Years Younger

   %    %    %    %    %    %    %

20 or more

   91    90    89    87    85    83    81

17 to 19

   92    90    89    88    86    84    82

14 to 16

   92    91    90    88    87    85    83

11 to 13

   92    91    90    89    87    86    84

8 to 10

   93    92    91    90    88    87    85

5 to 7

   93    93    92    90    89    88    86

2 to 4

   94    93    92    91    90    89    87

0 to 1

   94    94    93    92    91    90    89

Years Older

   %    %    %    %    %    %    %

0 to 1

   94    94    93    92    91    90    89

2 to 4

   95    94    94    93    92    91    90

5 to 7

   96    95    94    94    93    92    91

8 to 10

   96    96    95    94    94    93    92

11 to 13

   97    96    96    95    95    94    93

14 to 16

   97    97    96    96    95    95    94

17 to 19

   97    97    97    96    96    96    95

20 or more

   98    98    97    97    97    96    96

 

Note:  Ages for determination of option reduction: Step 1: Determine
Participant’s nearest age in terms of years and months at the date payments
commence. Step 2: Determine difference in Participant’s and contingent
annuitant’s dates of birth to nearest year. Step 3: Spouse’s nearest age is
Participant’s nearest age in Step 1 plus or minus difference determined in Step
2.



--------------------------------------------------------------------------------

Sub appendix A. 2

TABLE A -

O&R Participants

For Distributions Beginning Before July 1, 2004

Joint And 100% Survivorship Option Without Pop-up

 

     Participant’s Age Difference in Contingent Annuitant’s Age    46 to
48    49 to
51    52 to
54    55 to
57    58 to
60    61 to
63    64 and
over

Years Younger

   %    %    %    %    %    %    %

20 or more

   79    76    74    71    68    64    61

17 to 19

   80    78    75    72    69    66    63

14 to 16

   81    79    76    74    71    68    65

11 to 13

   82    80    78    75    73    70    67

8 to 10

   83    81    79    77    74    72    69

5 to 7

   85    83    81    79    77    74    72

2 to 4

   86    84    83    81    79    77    75

0 to 1

   87    86    84    83    81    79    78

Years Older

   %    %    %    %    %    %    %

0 to 1

   87    86    84    83    81    79    78

2 to 4

   89    87    86    85    83    82    81

5 to 7

   90    89    88    87    86    85    83

8 to 10

   91    91    90    89    88    87    86

11 to 13

   93    92    91    91    90    89    89

14 to 16

   94    93    93    92    92    92    91

17 to 19

   95    95    94    94    94    94    93

20 or more

   96    96    96    95    95    95    95

 

Note:  Ages for determination of option reduction: Step 1: Determine
Participant’s nearest age in terms of years and months at the date payments
commence. Step 2: Determine difference in Participant’s and contingent
annuitant’s dates of birth to nearest year. Step 3: Spouse’s nearest age is
Participant’s nearest age in Step 1 plus or minus difference determined in Step
2.



--------------------------------------------------------------------------------

Sub appendix A. 2

Table B - O&R Participants

For Distributions Beginning Before July 1, 2004

Joint And 50% Survivorship Option Factors Without Pop-Up

 

     Participant’s Age Difference in Contingent Annuitant’s Age    25 to
27    28
to 30    31
to 33    34
to 36    37
to 39    40
to 42    43
to 45

Years Younger

   %    %    %    %    %    %    %

20 or more

   95    95    94    93    92    91    90

17 to 19

   96    95    94    93    92    91    90

14 to 16

   96    95    95    94    93    92    91

11 to 13

   96    96    95    94    93    92    91

8 to 10

   96    96    95    95    94    93    92

5 to 7

   97    96    96    95    94    93    93

2 to 4

   97    96    96    95    95    94    93

0 to 1

   97    97    96    96    95    95    94

Years Older

   %    %    %    %    %    %    %

0 to 1

   97    97    96    96    95    95    94

2 to 4

   97    97    97    96    96    95    95

5 to 7

   98    97    97    97    96    96    95

8 to 10

   98    98    97    97    97    96    96

11 to 13

   98    98    98    97    97    97    97

14 to 16

   98    98    98    98    98    97    97

17 to 19

   99    99    98    98    98    98    98

20 or more

   99    99    99    98    98    98    98

 

Note:  Ages for determination of option reduction: Step 1: Determine
Participant’s nearest age in terms of years and months at the date payments
commence. Step 2: Determine difference in Participant’s and contingent
annuitant’s dates of birth to nearest year. Step 3: Spouse’s nearest age is
Participant’s nearest age in Step 1 plus or minus difference determined in Step
2.



--------------------------------------------------------------------------------

Sub appendix A. 2

Table B - O&R Participants

For Distributions Beginning Before July 1, 2004

Joint And 50% Survivorship Option Without Pop-Up

 

     Participant’s Age Difference in Contingent Annuitant’s Age    46 to
48    49 to
51    52 to
54    55 to
57    58 to
60    61 to
63    64 and
over

Years Younger

   %    %    %    %    %    %    %

20 or more

   88    87    85    83    81    78    76

17 to 19

   89    87    86    84    82    79    77

14 to 16

   89    88    86    85    83    81    78

11 to 13

   90    89    87    86    84    82    80

8 to 10

   91    90    88    87    85    84    82

5 to 7

   92    91    89    88    87    85    84

2 to 4

   92    91    90    89    88    87    85

0 to 1

   93    92    91    91    89    88    87

Years Older

   %    %    %    %    %    %    %

0 to 1

   93    92    91    91    89    88    87

2 to 4

   94    93    93    92    91    90    89

5 to 7

   95    94    94    93    92    92    91

8 to 10

   96    95    95    94    94    93    93

11 to 13

   96    96    95    95    95    94    94

14 to 16

   97    97    96    96    96    96    95

17 to 19

   97    97    97    97    97    97    96

20 or more

   98    98    98    98    98    98    98

 

Note:  Ages for determination of option reduction: Step 1: Determine
Participant’s nearest age in terms of years and months at the date payments
commence. Step 2: Determine difference in Participant’s and contingent
annuitant’s dates of birth to nearest year. Step 3: Spouse’s nearest age is
Participant’s nearest age in Step 1 plus or minus difference determined in Step
2.



--------------------------------------------------------------------------------

Sub appendix A. 2

Table C -

O&R Participants

For Distributions Beginning Before July 1, 2004

Joint And 100% Survivorship Option With Pop-Up

 

     Participant’s Age Difference in Contingent Annuitant’s Age    25 to
27    28
to 30    31
to 33    34
to 36    37
to 39    40
to 42    43
to 45

Years Younger

   %    %    %    %    %    %    %

20 or more

   91    90    89    87    85    83    81

17 to 19

   92    90    89    88    86    84    82

14 to 16

   92    91    90    88    87    85    83

11 to 13

   92    91    90    89    87    86    84

8 to 10

   93    92    91    89    88    86    85

5 to 7

   93    92    91    90    89    87    86

2 to 4

   94    93    92    91    90    88    87

0 to 1

   94    93    93    92    90    89    88

Years Older

   %    %    %    %    %    %    %

0 to 1

   94    93    93    92    90    89    88

2 to 4

   95    94    93    92    91    90    89

5 to 7

   95    95    94    93    92    91    90

8 to 10

   96    95    94    94    93    92    91

11 to 13

   96    96    95    94    94    93    92

14 to 16

   97    96    96    95    94    94    93

17 to 19

   97    97    96    96    95    94    94

20 or more

   97    97    97    96    96    95    95

 

Note:  Ages for determination of option reduction: Step 1: Determine
Participant’s nearest age in terms of years and months at the date payments
commence. Step 2: Determine difference in Participant’s and contingent
annuitant’s dates of birth to nearest year. Step 3: Spouse’s nearest age is
Participant’s nearest age in Step 1 plus or minus difference determined in Step
2.



--------------------------------------------------------------------------------

Sub appendix A. 2

Table C -

O&R Participants

For Distributions Beginning Before July 1, 2004

Joint And 100% Survivorship With Pop-Up Option Factors

 

     Participant’s Age Difference in Contingent Annuitant’s Age    46 to
48    49 to
51    52 to
54    55 to
57    58 to
60    61 to
63    64 and
over

Years Younger

   %    %    %    %    %    %    %

20 or more

   79    76    73    70    67    64    60

17 to 19

   80    77    74    71    68    65    62

14 to 16

   81    78    76    73    69    67    63

11 to 13

   82    79    77    74    71    68    65

8 to 10

   83    80    78    76    73    70    67

5 to 7

   84    82    80    77    75    72    69

2 to 4

   85    83    81    79    77    74    72

0 to 1

   86    84    83    81    79    76    74

Years Older

   %    %    %    %    %    %    %

0 to 1

   86    84    83    81    79    76    74

2 to 4

   87    86    84    82    80    78    76

5 to 7

   89    87    86    84    82    81    79

8 to 10

   90    89    87    86    84    83    81

11 to 13

   91    90    89    87    86    85    83

14 to 16

   92    91    90    89    88    87    86

17 to 19

   93    92    91    90    90    89    88

20 or more

   94    93    93    92    91    90    90

 

Note:  Ages for determination of option reduction: Step 1: Determine
Participant’s nearest age in terms of years and months at the date payments
commence. Step 2: Determine difference in Participant’s and contingent
annuitant’s dates of birth to nearest year. Step 3: Spouse’s nearest age is
Participant’s nearest age in Step 1 plus or minus difference determined in Step
2.



--------------------------------------------------------------------------------

Sub appendix A. 2

Table D -

O&R Participants

For Distributions Beginning Before July 1, 2004

Joint And 50% Survivorship With Pop-Up Option Factors

 

     Participant’s Age Difference in Contingent Annuitant’s Age    25 to
27    28
to 30    31
to 33    34
to 36    37
to 39    40
to 42    43
to 45

Years Younger

   %    %    %    %    %    %    %

20 or more

   95    95    94    93    92    91    90

17 to 19

   96    95    94    93    92    91    90

14 to 16

   96    95    94    94    93    92    91

11 to 13

   96    95    95    94    93    92    91

8 to 10

   96    96    95    94    94    93    92

5 to 7

   97    96    95    95    94    93    92

2 to 4

   97    96    96    95    94    94    93

0 to 1

   97    97    96    96    95    94    93

Years Older

   %    %    %    %    %    %    %

0 to 1

   97    97    96    96    95    94    93

2 to 4

   97    97    96    96    95    95    94

5 to 7

   98    97    97    96    96    95    95

8 to 10

   98    97    97    97    96    96    95

11 to 13

   98    98    97    97    97    96    96

14 to 16

   98    98    98    97    97    97    96

17 to 19

   98    98    98    98    97    97    97

20 or more

   99    98    98    98    98    97    97

 

Note:  Ages for determination of option reduction: Step 1: Determine
Participant’s nearest age in terms of years and months at the date payments
commence. Step 2: Determine difference in Participant’s and contingent
annuitant’s dates of birth to nearest year. Step 3: Spouse’s nearest age is
Participant’s nearest age in Step 1 plus or minus difference determined in Step
2.



--------------------------------------------------------------------------------

Sub appendix A. 2

Table D -

O&R Participants

For Distributions Beginning Before July 1, 2004

Joint And 50% Survivorship With Pop-Up Option Factors

 

     Participant’s Age Difference in Contingent Annuitant’s Age    46 to
48    49 to
51    52 to
54    55 to
57    58 to
60    61 to
63    64 and
over

Years Younger

   %    %    %    %    %    %    %

20 or more

   88    86    84    82    80    78    75

17 to 19

   89    87    85    83    81    79    76

14 to 16

   89    88    86    84    82    80    77

11 to 13

   90    88    87    85    83    81    79

8 to 10

   90    89    88    86    84    82    80

5 to 7

   91    90    89    87    85    84    82

2 to 4

   92    91    90    88    87    85    83

0 to 1

   93    92    90    89    88    86    85

Years Older

   %    %    %    %    %    %    %

0 to 1

   93    92    90    89    88    86    85

2 to 4

   93    92    91    90    89    88    87

5 to 7

   94    93    92    91    90    89    88

8 to 10

   95    94    93    92    91    91    90

11 to 13

   95    95    94    93    93    92    91

14 to 16

   96    95    95    94    94    93    92

17 to 19

   96    96    95    95    94    94    94

20 or more

   97    97    96    96    95    95    95

 

Note:  Ages for determination of option reduction: Step 1: Determine
Participant’s nearest age in terms of years and months at the date payments
commence. Step 2: Determine difference in Participant’s and contingent
annuitant’s dates of birth to nearest year. Step 3: Spouse’s nearest age is
Participant’s nearest age in Step 1 plus or minus difference determined in Step
2.



--------------------------------------------------------------------------------

Sub Appendix A. 2

Table E –

O&R Participants

For Distributions Beginning Before July 1, 2004

Reduction Factors For

Vested Participant Spouse’s Allowance Coverage

Applied for each year of coverage after termination of employment (or if later,
from the time that the vested Participant has been given notice of his or her
right to waive the vested Participant Spouse’s Allowance) and before the earlier
of death or the Annuity Starting Date.

 

Vested Participant’s Age Range

   Factors per Year of Coverage  

60 and over

   .80 %

55 – 59

   .55 %

50 – 54

   .35 %

45 – 49

   .20 %

40 – 44

   .15 %

39 and under

   .10 %

The factors per year of coverage shall be pro-rated for months of coverage in
the established age ranges in a manner determined by the Plan Administrator.



--------------------------------------------------------------------------------

Sub appendix A. 2

TABLE F

O&R PARTICIPANTS

For purposes of calculating payment of Actuarial Equivalent which are otherwise
not set forth in the Plan, the Plan Administrator has adopted the interest rate
and mortality table described in Section 5.01(c)(3) as the interest rate and
mortality table to be used on and after January 1, 2000 in all circumstances
required by Code Section 417(e) and the regulations thereunder.



--------------------------------------------------------------------------------

Sub appendix A. 2

Table G –

For Distributions Beginning On And After July 1, 2004

100% Joint And Survivor Without Pop-Up

O&R Participants

Age of Pensioner

 

        30   31   32   33   34   35   36   37   38   39   40   41   42   43   44
  45 A   20   0.9504   0.9466   0.9426   0.9384   0.9339   0.9290   0.9240  
0.9187   0.9130   0.9070   0.9007   0.8941   0.8871   0.8798   0.8721   0.8642 G
  21   0.9517   0.9480   0.9440   0.9399   0.9354   0.9306   0.9256   0.9203  
0.9147   0.9087   0.9025   0.8958   0.8889   0.8816   0.8740   0.8660 E   22  
0.9531   0.9494   0.9455   0.9413   0.9369   0.9322   0.9272   0.9220   0.9163  
0.9105   0.9043   0.8976   0.8907   0.8835   0.8759   0.8679   23   0.9544  
0.9508   0.9469   0.9429   0.9385   0.9338   0.9289   0.9237   0.9181   0.9123  
0.9061   0.8995   0.8926   0.8854   0.8778   0.8699 O   24   0.9558   0.9522  
0.9484   0.9444   0.9401   0.9354   0.9306   0.9255   0.9199   0.9142   0.9080  
0.9014   0.8946   0.8874   0.8799   0.8720 F   25   0.9571   0.9536   0.9499  
0.9460   0.9417   0.9372   0.9323   0.9272   0.9218   0.9160   0.9099   0.9034  
0.8966   0.8895   0.8820   0.8741   26   0.9585   0.9551   0.9514   0.9476  
0.9434   0.9389   0.9341   0.9291   0.9237   0.9180   0.9119   0.9055   0.8987  
0.8917   0.8842   0.8763 B   27   0.9599   0.9566   0.9530   0.9492   0.9450  
0.9406   0.9359   0.9309   0.9256   0.9199   0.9140   0.9076   0.9009   0.8938  
0.8864   0.8786 E   28   0.9613   0.9580   0.9545   0.9508   0.9467   0.9424  
0.9378   0.9328   0.9276   0.9220   0.9161   0.9097   0.9031   0.8961   0.8887  
0.8810 N   29   0.9627   0.9595   0.9560   0.9524   0.9484   0.9441   0.9396  
0.9348   0.9296   0.9241   0.9182   0.9120   0.9054   0.8984   0.8911   0.8834 E
  30   0.9641   0.9609   0.9576   0.9540   0.9501   0.9459   0.9415   0.9368  
0.9316   0.9262   0.9204   0.9142   0.9077   0.9008   0.8935   0.8859 F   31  
0.9655   0.9624   0.9591   0.9556   0.9518   0.9477   0.9434   0.9387   0.9336  
0.9284   0.9226   0.9165   0.9101   0.9033   0.8960   0.8884 I   32   0.9668  
0.9638   0.9606   0.9572   0.9535   0.9495   0.9453   0.9407   0.9358   0.9305  
0.9249   0.9189   0.9125   0.9058   0.8986   0.8911 C   33   0.9681   0.9652  
0.9622   0.9589   0.9552   0.9513   0.9472   0.9427   0.9379   0.9327   0.9272  
0.9212   0.9150   0.9083   0.9013   0.8938 I   34   0.9694   0.9667   0.9637  
0.9605   0.9570   0.9532   0.9491   0.9447   0.9400   0.9349   0.9295   0.9236  
0.9174   0.9109   0.9039   0.8966 A   35   0.9708   0.9680   0.9652   0.9620  
0.9587   0.9549   0.9510   0.9467   0.9421   0.9371   0.9318   0.9261   0.9200  
0.9135   0.9067   0.8994 R   36   0.9720   0.9694   0.9667   0.9636   0.9603  
0.9567   0.9529   0.9487   0.9442   0.9393   0.9341   0.9285   0.9226   0.9163  
0.9095   0.9023 Y   37   0.9733   0.9708   0.9681   0.9652   0.9620   0.9585  
0.9548   0.9508   0.9463   0.9416   0.9365   0.9310   0.9251   0.9189   0.9123  
0.9052   38   0.9745   0.9721   0.9695   0.9667   0.9636   0.9602   0.9566  
0.9527   0.9484   0.9438   0.9389   0.9335   0.9277   0.9217   0.9151   0.9082  
39   0.9757   0.9734   0.9709   0.9682   0.9652   0.9620   0.9585   0.9547  
0.9505   0.9461   0.9412   0.9360   0.9304   0.9244   0.9180   0.9112   40  
0.9768   0.9746   0.9723   0.9697   0.9668   0.9637   0.9603   0.9567   0.9526  
0.9483   0.9436   0.9385   0.9330   0.9272   0.9209   0.9142   41   0.9780  
0.9758   0.9736   0.9711   0.9683   0.9654   0.9621   0.9585   0.9546   0.9505  
0.9459   0.9409   0.9356   0.9299   0.9238   0.9172   42   0.9791   0.9771  
0.9749   0.9725   0.9698   0.9670   0.9639   0.9604   0.9567   0.9527   0.9482  
0.9434   0.9382   0.9327   0.9267   0.9203   43   0.9801   0.9782   0.9761  
0.9739   0.9713   0.9686   0.9656   0.9623   0.9587   0.9548   0.9505   0.9458  
0.9408   0.9355   0.9296   0.9234   44   0.9812   0.9793   0.9774   0.9752  
0.9728   0.9701   0.9673   0.9642   0.9606   0.9569   0.9528   0.9482   0.9434  
0.9382   0.9325   0.9264   45   0.9822   0.9804   0.9785   0.9765   0.9742  
0.9717   0.9689   0.9659   0.9626   0.9590   0.9550   0.9506   0.9459   0.9409  
0.9354   0.9295   46   0.9831   0.9815   0.9797   0.9777   0.9755   0.9731  
0.9705   0.9676   0.9644   0.9609   0.9571   0.9529   0.9485   0.9436   0.9382  
0.9325   47   0.9840   0.9824   0.9808   0.9789   0.9768   0.9745   0.9721  
0.9693   0.9662   0.9629   0.9593   0.9553   0.9509   0.9462   0.9411   0.9356  
48   0.9849   0.9834   0.9818   0.9801   0.9781   0.9759   0.9735   0.9710  
0.9680   0.9649   0.9613   0.9575   0.9533   0.9488   0.9439   0.9385   49  
0.9857   0.9844   0.9829   0.9812   0.9793   0.9772   0.9750   0.9725   0.9697  
0.9667   0.9634   0.9597   0.9557   0.9514   0.9466   0.9414   50   0.9866  
0.9853   0.9838   0.9823   0.9805   0.9785   0.9764   0.9741   0.9714   0.9686  
0.9653   0.9618   0.9580   0.9538   0.9493   0.9443   51   0.9873   0.9861  
0.9847   0.9833   0.9816   0.9797   0.9777   0.9755   0.9730   0.9703   0.9672  
0.9639   0.9602   0.9563   0.9519   0.9472   52   0.9881   0.9869   0.9857  
0.9843   0.9827   0.9810   0.9791   0.9769   0.9745   0.9720   0.9691   0.9659  
0.9624   0.9587   0.9544   0.9499



--------------------------------------------------------------------------------

Sub appendix A. 2

Table G –

For Distributions Beginning On And After July 1, 2004

100% Joint And Survivor Without Pop-Up

O&R Participants

Age of Pensioner

 

        30   31   32   33   34   35   36   37   38   39   40   41   42   43   44
  45 A   53   0.9888   0.9877   0.9865   0.9852   0.9837   0.9821   0.9803  
0.9783   0.9760   0.9736   0.9709   0.9678   0.9645   0.9609   0.9569   0.9526 G
  54   0.9895   0.9885   0.9873   0.9861   0.9847   0.9832   0.9815   0.9796  
0.9775   0.9752   0.9726   0.9697   0.9666   0.9632   0.9594   0.9552 E   55  
0.9901   0.9892   0.9881   0.9870   0.9857   0.9842   0.9826   0.9808   0.9788  
0.9767   0.9742   0.9715   0.9685   0.9654   0.9617   0.9578   56   0.9907  
0.9898   0.9889   0.9878   0.9865   0.9852   0.9838   0.9821   0.9802   0.9782  
0.9758   0.9733   0.9705   0.9674   0.9640   0.9603 O   57   0.9914   0.9905  
0.9896   0.9886   0.9874   0.9862   0.9848   0.9832   0.9814   0.9795   0.9774  
0.9750   0.9723   0.9694   0.9662   0.9627 F   58   0.9920   0.9911   0.9903  
0.9893   0.9883   0.9870   0.9858   0.9844   0.9827   0.9809   0.9788   0.9766  
0.9741   0.9714   0.9683   0.9650   59   0.9925   0.9917   0.9909   0.9901  
0.9890   0.9879   0.9867   0.9854   0.9838   0.9821   0.9803   0.9781   0.9758  
0.9732   0.9703   0.9672 B   60   0.9930   0.9923   0.9916   0.9907   0.9898  
0.9887   0.9877   0.9864   0.9849   0.9834   0.9816   0.9796   0.9774   0.9750  
0.9723   0.9694 E   61   0.9934   0.9928   0.9922   0.9914   0.9905   0.9896  
0.9885   0.9874   0.9860   0.9845   0.9829   0.9810   0.9789   0.9767   0.9741  
0.9714 N   62   0.9940   0.9934   0.9927   0.9920   0.9912   0.9903   0.9893  
0.9883   0.9870   0.9856   0.9841   0.9823   0.9804   0.9783   0.9760   0.9734 E
  63   0.9944   0.9938   0.9933   0.9926   0.9918   0.9910   0.9902   0.9891  
0.9879   0.9867   0.9852   0.9836   0.9818   0.9799   0.9776   0.9753 F   64  
0.9948   0.9943   0.9937   0.9932   0.9924   0.9917   0.9909   0.9899   0.9888  
0.9877   0.9863   0.9848   0.9832   0.9814   0.9793   0.9770 I   65   0.9952  
0.9947   0.9942   0.9937   0.9930   0.9923   0.9916   0.9907   0.9897   0.9886  
0.9873   0.9860   0.9844   0.9828   0.9808   0.9787 C   66   0.9956   0.9951  
0.9947   0.9942   0.9935   0.9929   0.9922   0.9914   0.9905   0.9895   0.9884  
0.9871   0.9856   0.9841   0.9822   0.9803 I   67   0.9959   0.9955   0.9951  
0.9946   0.9941   0.9935   0.9928   0.9921   0.9912   0.9903   0.9893   0.9880  
0.9867   0.9853   0.9836   0.9818 A   68   0.9962   0.9959   0.9955   0.9950  
0.9945   0.9940   0.9934   0.9928   0.9919   0.9911   0.9901   0.9890   0.9878  
0.9865   0.9849   0.9833 R   69   0.9966   0.9962   0.9958   0.9955   0.9950  
0.9945   0.9939   0.9934   0.9926   0.9918   0.9909   0.9899   0.9888   0.9876  
0.9862   0.9846 Y   70   0.9968   0.9965   0.9962   0.9959   0.9954   0.9949  
0.9945   0.9939   0.9932   0.9926   0.9917   0.9907   0.9897   0.9886   0.9873  
0.9859   71   0.9971   0.9968   0.9965   0.9962   0.9958   0.9954   0.9950  
0.9945   0.9938   0.9932   0.9924   0.9915   0.9906   0.9896   0.9883   0.9870  
72   0.9973   0.9971   0.9968   0.9965   0.9961   0.9958   0.9954   0.9949  
0.9944   0.9938   0.9930   0.9923   0.9914   0.9904   0.9893   0.9882   73  
0.9976   0.9973   0.9971   0.9969   0.9965   0.9962   0.9958   0.9954   0.9948  
0.9943   0.9937   0.9929   0.9921   0.9913   0.9903   0.9892   74   0.9978  
0.9975   0.9974   0.9971   0.9968   0.9965   0.9962   0.9958   0.9953   0.9949  
0.9943   0.9935   0.9929   0.9921   0.9911   0.9901   75   0.9980   0.9978  
0.9976   0.9974   0.9971   0.9968   0.9965   0.9962   0.9957   0.9953   0.9948  
0.9942   0.9935   0.9928   0.9919   0.9910   76   0.9982   0.9980   0.9978  
0.9976   0.9974   0.9971   0.9969   0.9966   0.9962   0.9958   0.9953   0.9947  
0.9941   0.9934   0.9927   0.9918   77   0.9984   0.9982   0.9980   0.9979  
0.9976   0.9974   0.9972   0.9969   0.9965   0.9961   0.9957   0.9952   0.9947  
0.9941   0.9934   0.9926   78   0.9985   0.9984   0.9982   0.9980   0.9979  
0.9977   0.9974   0.9972   0.9968   0.9965   0.9961   0.9956   0.9952   0.9946  
0.9939   0.9933   79   0.9987   0.9985   0.9984   0.9982   0.9980   0.9978  
0.9977   0.9975   0.9971   0.9969   0.9965   0.9961   0.9956   0.9951   0.9946  
0.9940   80   0.9988   0.9987   0.9985   0.9984   0.9982   0.9981   0.9979  
0.9977   0.9974   0.9972   0.9969   0.9965   0.9960   0.9956   0.9951   0.9945  
81   0.9989   0.9988   0.9986   0.9986   0.9984   0.9983   0.9981   0.9979  
0.9977   0.9975   0.9972   0.9968   0.9964   0.9961   0.9955   0.9950   82  
0.9990   0.9989   0.9988   0.9987   0.9986   0.9984   0.9983   0.9982   0.9979  
0.9977   0.9975   0.9971   0.9968   0.9965   0.9960   0.9956   83   0.9991  
0.9990   0.9989   0.9988   0.9987   0.9986   0.9985   0.9984   0.9981   0.9980  
0.9977   0.9974   0.9971   0.9968   0.9964   0.9960   84   0.9992   0.9991  
0.9990   0.9989   0.9989   0.9987   0.9986   0.9985   0.9983   0.9982   0.9980  
0.9977   0.9974   0.9971   0.9967   0.9964   85   0.9993   0.9992   0.9991  
0.9991   0.9989   0.9989   0.9988   0.9987   0.9985   0.9983   0.9982   0.9979  
0.9977   0.9975   0.9971   0.9968



--------------------------------------------------------------------------------

Sub appendix A. 2

Table G –

For Distributions Beginning On And After July 1, 2004

100% Joint And Survivor Without Pop-Up

O&R Participants

Age of Pensioner

 

        46   47   48   49   50   51   52   53   54   55   56   57   58   59   60
  61 A   20   0.8559   0.8472   0.8382   0.8289   0.8192   0.8091   0.7986  
0.7878   0.7765   0.7648   0.7526   0.7400   0.7269   0.7134   0.6993   0.6848 G
  21   0.8577   0.8491   0.8401   0.8307   0.8211   0.8110   0.8005   0.7896  
0.7784   0.7666   0.7545   0.7418   0.7287   0.7151   0.7011   0.6866 E   22  
0.8597   0.8510   0.8421   0.8327   0.8230   0.8129   0.8024   0.7916   0.7803  
0.7686   0.7564   0.7437   0.7306   0.7170   0.7029   0.6884   23   0.8617  
0.8530   0.8441   0.8348   0.8251   0.8149   0.8045   0.7937   0.7824   0.7706  
0.7584   0.7457   0.7326   0.7190   0.7049   0.6903 O   24   0.8637   0.8551  
0.8462   0.8369   0.8272   0.8171   0.8067   0.7958   0.7845   0.7728   0.7605  
0.7479   0.7347   0.7211   0.7070   0.6924 F   25   0.8659   0.8573   0.8484  
0.8391   0.8294   0.8193   0.8089   0.7981   0.7867   0.7749   0.7627   0.7501  
0.7369   0.7233   0.7091   0.6945   26   0.8682   0.8596   0.8507   0.8414  
0.8318   0.8217   0.8112   0.8004   0.7891   0.7773   0.7651   0.7524   0.7392  
0.7256   0.7114   0.6967 B   27   0.8705   0.8619   0.8530   0.8438   0.8342  
0.8241   0.8137   0.8029   0.7916   0.7797   0.7675   0.7548   0.7416   0.7279  
0.7137   0.6991 E   28   0.8729   0.8644   0.8555   0.8463   0.8367   0.8267  
0.8162   0.8054   0.7941   0.7823   0.7701   0.7574   0.7442   0.7304   0.7162  
0.7015 N   29   0.8754   0.8669   0.8581   0.8489   0.8393   0.8293   0.8189  
0.8081   0.7968   0.7850   0.7728   0.7600   0.7468   0.7331   0.7188   0.7041 E
  30   0.8779   0.8695   0.8607   0.8515   0.8420   0.8320   0.8216   0.8108  
0.7996   0.7878   0.7755   0.7628   0.7496   0.7359   0.7216   0.7068 F   31  
0.8806   0.8721   0.8635   0.8543   0.8448   0.8349   0.8245   0.8138   0.8025  
0.7907   0.7785   0.7657   0.7525   0.7388   0.7244   0.7097 I   32   0.8832  
0.8749   0.8663   0.8572   0.8477   0.8378   0.8275   0.8167   0.8055   0.7937  
0.7815   0.7688   0.7556   0.7418   0.7275   0.7127 C   33   0.8860   0.8778  
0.8692   0.8601   0.8507   0.8409   0.8306   0.8199   0.8086   0.7969   0.7847  
0.7719   0.7587   0.7450   0.7306   0.7158 I   34   0.8889   0.8807   0.8722  
0.8632   0.8539   0.8440   0.8338   0.8231   0.8119   0.8002   0.7880   0.7753  
0.7621   0.7483   0.7339   0.7191 A   35   0.8918   0.8837   0.8752   0.8663  
0.8571   0.8473   0.8371   0.8264   0.8153   0.8036   0.7914   0.7787   0.7655  
0.7517   0.7374   0.7226 R   36   0.8948   0.8868   0.8784   0.8696   0.8604  
0.8506   0.8405   0.8299   0.8188   0.8072   0.7950   0.7823   0.7691   0.7553  
0.7410   0.7261 Y   37   0.8978   0.8899   0.8816   0.8729   0.8638   0.8541  
0.8440   0.8335   0.8225   0.8108   0.7987   0.7861   0.7729   0.7591   0.7448  
0.7299   38   0.9009   0.8931   0.8849   0.8763   0.8672   0.8576   0.8477  
0.8372   0.8262   0.8146   0.8026   0.7899   0.7768   0.7631   0.7487   0.7338  
39   0.9040   0.8963   0.8883   0.8797   0.8708   0.8613   0.8514   0.8410  
0.8301   0.8186   0.8066   0.7940   0.7809   0.7671   0.7528   0.7379   40  
0.9071   0.8996   0.8917   0.8833   0.8744   0.8650   0.8552   0.8450   0.8341  
0.8227   0.8107   0.7982   0.7851   0.7714   0.7570   0.7422   41   0.9103  
0.9029   0.8951   0.8869   0.8781   0.8689   0.8592   0.8490   0.8382   0.8269  
0.8150   0.8025   0.7895   0.7758   0.7615   0.7467   42   0.9136   0.9063  
0.8986   0.8905   0.8819   0.8728   0.8632   0.8531   0.8425   0.8312   0.8194  
0.8070   0.7940   0.7804   0.7661   0.7513   43   0.9168   0.9097   0.9022  
0.8942   0.8857   0.8768   0.8673   0.8574   0.8468   0.8357   0.8240   0.8116  
0.7987   0.7851   0.7709   0.7561   44   0.9200   0.9131   0.9057   0.8979  
0.8896   0.8808   0.8715   0.8617   0.8512   0.8402   0.8286   0.8164   0.8035  
0.7900   0.7758   0.7611   45   0.9232   0.9165   0.9093   0.9017   0.8935  
0.8849   0.8757   0.8660   0.8558   0.8448   0.8334   0.8212   0.8085   0.7951  
0.7810   0.7663   46   0.9265   0.9199   0.9129   0.9054   0.8975   0.8890  
0.8800   0.8705   0.8604   0.8496   0.8382   0.8262   0.8136   0.8003   0.7863  
0.7716   47   0.9297   0.9233   0.9165   0.9092   0.9015   0.8931   0.8843  
0.8750   0.8650   0.8544   0.8432   0.8313   0.8188   0.8056   0.7917   0.7771  
48   0.9328   0.9267   0.9200   0.9129   0.9054   0.8973   0.8887   0.8795  
0.8697   0.8593   0.8483   0.8366   0.8242   0.8111   0.7973   0.7828   49  
0.9359   0.9300   0.9236   0.9167   0.9094   0.9015   0.8930   0.8841   0.8745  
0.8643   0.8534   0.8419   0.8296   0.8167   0.8030   0.7887   50   0.9390  
0.9333   0.9271   0.9204   0.9133   0.9056   0.8974   0.8887   0.8794   0.8693  
0.8587   0.8473   0.8352   0.8224   0.8089   0.7947   51   0.9420   0.9365  
0.9306   0.9241   0.9172   0.9098   0.9019   0.8933   0.8842   0.8744   0.8639  
0.8528   0.8409   0.8283   0.8149   0.8008   52   0.9451   0.9397   0.9340  
0.9278   0.9211   0.9140   0.9062   0.8980   0.8891   0.8795   0.8692   0.8583  
0.8466   0.8342   0.8210   0.8071



--------------------------------------------------------------------------------

Sub appendix A. 2

Table G –

For Distributions Beginning On And After July 1, 2004

100% Joint And Survivor Without Pop-Up

O&R Participants

Age of Pensioner

 

        46   47   48   49   50   51   52   53   54   55   56   57   58   59   60
  61 A   53   0.9479   0.9428   0.9373   0.9314   0.9250   0.9180   0.9106  
0.9026   0.8939   0.8846   0.8746   0.8639   0.8525   0.8403   0.8273   0.8135 G
  54   0.9508   0.9459   0.9406   0.9349   0.9288   0.9221   0.9149   0.9071  
0.8988   0.8897   0.8800   0.8695   0.8584   0.8464   0.8336   0.8201 E   55  
0.9536   0.9489   0.9439   0.9384   0.9325   0.9261   0.9191   0.9117   0.9036  
0.8948   0.8854   0.8752   0.8643   0.8526   0.8401   0.8268   56   0.9562  
0.9518   0.9470   0.9418   0.9362   0.9300   0.9234   0.9162   0.9084   0.8999  
0.8907   0.8808   0.8703   0.8588   0.8465   0.8335 O   57   0.9589   0.9547  
0.9501   0.9452   0.9398   0.9339   0.9275   0.9206   0.9131   0.9049   0.8961  
0.8865   0.8762   0.8651   0.8531   0.8403 F   58   0.9614   0.9574   0.9531  
0.9484   0.9433   0.9377   0.9316   0.9251   0.9178   0.9099   0.9014   0.8922  
0.8822   0.8714   0.8597   0.8472   59   0.9638   0.9600   0.9560   0.9516  
0.9467   0.9414   0.9356   0.9293   0.9224   0.9149   0.9067   0.8978   0.8881  
0.8777   0.8663   0.8542 B   60   0.9662   0.9626   0.9588   0.9546   0.9500  
0.9449   0.9395   0.9335   0.9269   0.9198   0.9119   0.9034   0.8941   0.8839  
0.8729   0.8612 E   61   0.9685   0.9651   0.9615   0.9576   0.9533   0.9484  
0.9432   0.9376   0.9314   0.9245   0.9170   0.9088   0.8998   0.8901   0.8795  
0.8681 N   62   0.9706   0.9675   0.9641   0.9603   0.9563   0.9518   0.9469  
0.9416   0.9356   0.9291   0.9220   0.9142   0.9056   0.8963   0.8860   0.8750 E
  63   0.9727   0.9697   0.9666   0.9631   0.9593   0.9551   0.9504   0.9454  
0.9398   0.9336   0.9269   0.9194   0.9112   0.9023   0.8925   0.8819 F   64  
0.9746   0.9719   0.9689   0.9657   0.9621   0.9582   0.9539   0.9491   0.9439  
0.9380   0.9316   0.9245   0.9168   0.9083   0.8988   0.8887 I   65   0.9765  
0.9739   0.9712   0.9681   0.9648   0.9611   0.9571   0.9527   0.9478   0.9422  
0.9362   0.9295   0.9221   0.9141   0.9051   0.8953 C   66   0.9783   0.9759  
0.9733   0.9705   0.9674   0.9640   0.9602   0.9561   0.9515   0.9463   0.9407  
0.9344   0.9274   0.9197   0.9111   0.9019 I   67   0.9799   0.9777   0.9754  
0.9727   0.9699   0.9667   0.9631   0.9594   0.9550   0.9502   0.9449   0.9390  
0.9324   0.9251   0.9170   0.9082 A   68   0.9815   0.9795   0.9773   0.9748  
0.9722   0.9692   0.9660   0.9625   0.9584   0.9539   0.9489   0.9434   0.9372  
0.9304   0.9228   0.9144 R   69   0.9830   0.9811   0.9791   0.9768   0.9744  
0.9717   0.9687   0.9654   0.9617   0.9574   0.9528   0.9477   0.9419   0.9355  
0.9283   0.9204 Y   70   0.9844   0.9826   0.9807   0.9787   0.9765   0.9739  
0.9712   0.9681   0.9647   0.9608   0.9565   0.9517   0.9463   0.9403   0.9336  
0.9261   71   0.9857   0.9841   0.9823   0.9805   0.9784   0.9761   0.9735  
0.9707   0.9676   0.9639   0.9600   0.9555   0.9505   0.9449   0.9386   0.9317  
72   0.9869   0.9854   0.9838   0.9821   0.9802   0.9780   0.9758   0.9732  
0.9703   0.9669   0.9633   0.9592   0.9545   0.9493   0.9435   0.9370   73  
0.9881   0.9867   0.9853   0.9836   0.9819   0.9800   0.9778   0.9755   0.9728  
0.9698   0.9663   0.9625   0.9583   0.9535   0.9480   0.9420   74   0.9891  
0.9879   0.9866   0.9851   0.9835   0.9817   0.9797   0.9776   0.9751   0.9724  
0.9693   0.9658   0.9618   0.9574   0.9523   0.9467   75   0.9900   0.9890  
0.9877   0.9864   0.9850   0.9833   0.9815   0.9796   0.9773   0.9748   0.9720  
0.9688   0.9652   0.9611   0.9564   0.9512   76   0.9910   0.9899   0.9888  
0.9877   0.9863   0.9849   0.9832   0.9815   0.9794   0.9771   0.9745   0.9715  
0.9683   0.9645   0.9602   0.9554   77   0.9918   0.9908   0.9899   0.9888  
0.9876   0.9862   0.9847   0.9831   0.9813   0.9792   0.9768   0.9742   0.9712  
0.9678   0.9638   0.9594   78   0.9926   0.9917   0.9908   0.9898   0.9888  
0.9875   0.9862   0.9847   0.9830   0.9811   0.9790   0.9766   0.9738   0.9707  
0.9671   0.9630   79   0.9933   0.9925   0.9917   0.9908   0.9898   0.9887  
0.9875   0.9862   0.9846   0.9829   0.9810   0.9788   0.9763   0.9735   0.9702  
0.9665   80   0.9940   0.9932   0.9925   0.9917   0.9908   0.9898   0.9887  
0.9875   0.9861   0.9845   0.9828   0.9808   0.9785   0.9759   0.9730   0.9696  
81   0.9945   0.9939   0.9932   0.9925   0.9917   0.9907   0.9898   0.9887  
0.9875   0.9860   0.9845   0.9827   0.9806   0.9783   0.9755   0.9725   82  
0.9951   0.9945   0.9939   0.9932   0.9925   0.9917   0.9907   0.9899   0.9887  
0.9874   0.9860   0.9844   0.9825   0.9804   0.9779   0.9752   83   0.9956  
0.9950   0.9945   0.9939   0.9933   0.9925   0.9916   0.9908   0.9898   0.9887  
0.9874   0.9859   0.9843   0.9824   0.9802   0.9776   84   0.9960   0.9955  
0.9950   0.9945   0.9939   0.9933   0.9925   0.9917   0.9908   0.9898   0.9886  
0.9873   0.9858   0.9842   0.9821   0.9799   85   0.9964   0.9960   0.9955  
0.9951   0.9946   0.9939   0.9932   0.9926   0.9918   0.9908   0.9898   0.9887  
0.9873   0.9858   0.9840   0.9820



--------------------------------------------------------------------------------

Sub appendix A. 2

Table G –

For Distributions Beginning On And After July 1, 2004

100% Joint And Survivor Without Pop-Up

O&R Participants

Age of Pensioner

 

        62   63   64   65   66   67   68   69   70   71   72   73   74   75 A  
20   0.6699   0.6546   0.6388   0.6228   0.6063   0.5897   0.5728   0.5557  
0.5385   0.5211   0.5037   0.4861   0.4686   0.4511 G   21   0.6716   0.6563  
0.6405   0.6244   0.6079   0.5912   0.5743   0.5572   0.5399   0.5225   0.5050  
0.4874   0.4699   0.4523 E   22   0.6734   0.6581   0.6422   0.6261   0.6096  
0.5928   0.5759   0.5587   0.5414   0.5240   0.5065   0.4888   0.4712   0.4536  
23   0.6753   0.6599   0.6441   0.6279   0.6113   0.5945   0.5776   0.5604  
0.5430   0.5255   0.5079   0.4902   0.4726   0.4549 O   24   0.6773   0.6619  
0.6460   0.6298   0.6132   0.5964   0.5793   0.5621   0.5447   0.5272   0.5095  
0.4918   0.4741   0.4564 F   25   0.6794   0.6639   0.6480   0.6318   0.6151  
0.5983   0.5812   0.5639   0.5464   0.5289   0.5112   0.4934   0.4756   0.4579  
26   0.6816   0.6661   0.6502   0.6339   0.6172   0.6003   0.5832   0.5658  
0.5483   0.5307   0.5130   0.4951   0.4773   0.4595 B   27   0.6840   0.6684  
0.6524   0.6361   0.6193   0.6024   0.5852   0.5678   0.5503   0.5326   0.5148  
0.4969   0.4790   0.4611 E   28   0.6864   0.6708   0.6548   0.6384   0.6216  
0.6046   0.5874   0.5700   0.5524   0.5346   0.5168   0.4988   0.4809   0.4629 N
  29   0.6889   0.6733   0.6573   0.6408   0.6240   0.6070   0.5897   0.5722  
0.5545   0.5367   0.5188   0.5008   0.4828   0.4648 E   30   0.6917   0.6760  
0.6599   0.6434   0.6266   0.6095   0.5921   0.5746   0.5568   0.5390   0.5210  
0.5029   0.4849   0.4668 F   31   0.6945   0.6788   0.6626   0.6461   0.6292  
0.6121   0.5947   0.5771   0.5593   0.5414   0.5233   0.5051   0.4870   0.4689 I
  32   0.6974   0.6817   0.6655   0.6490   0.6320   0.6148   0.5974   0.5797  
0.5618   0.5439   0.5258   0.5075   0.4893   0.4711 C   33   0.7005   0.6848  
0.6686   0.6520   0.6350   0.6177   0.6002   0.5825   0.5645   0.5465   0.5283  
0.5100   0.4917   0.4734 I   34   0.7038   0.6880   0.6717   0.6551   0.6380  
0.6207   0.6032   0.5854   0.5674   0.5493   0.5310   0.5126   0.4942   0.4759 A
  35   0.7072   0.6914   0.6751   0.6584   0.6413   0.6239   0.6063   0.5885  
0.5704   0.5522   0.5339   0.5154   0.4969   0.4785 R   36   0.7108   0.6949  
0.6786   0.6619   0.6447   0.6273   0.6096   0.5917   0.5735   0.5553   0.5369  
0.5183   0.4998   0.4812 Y   37   0.7145   0.6986   0.6823   0.6655   0.6483  
0.6308   0.6131   0.5951   0.5769   0.5585   0.5400   0.5214   0.5028   0.4841  
38   0.7184   0.7025   0.6861   0.6693   0.6521   0.6345   0.6168   0.5987  
0.5804   0.5620   0.5434   0.5246   0.5059   0.4872   39   0.7225   0.7066  
0.6902   0.6733   0.6560   0.6384   0.6206   0.6024   0.5841   0.5656   0.5469  
0.5281   0.5093   0.4904   40   0.7268   0.7108   0.6944   0.6775   0.6602  
0.6425   0.6246   0.6064   0.5880   0.5694   0.5506   0.5317   0.5128   0.4938  
41   0.7312   0.7153   0.6988   0.6819   0.6646   0.6468   0.6289   0.6106  
0.5920   0.5734   0.5545   0.5355   0.5165   0.4974   42   0.7359   0.7199  
0.7035   0.6865   0.6691   0.6513   0.6333   0.6150   0.5963   0.5776   0.5586  
0.5395   0.5204   0.5012   43   0.7407   0.7248   0.7083   0.6913   0.6739  
0.6560   0.6380   0.6196   0.6008   0.5820   0.5630   0.5438   0.5245   0.5052  
44   0.7457   0.7298   0.7133   0.6963   0.6788   0.6610   0.6428   0.6244  
0.6056   0.5867   0.5675   0.5482   0.5288   0.5094   45   0.7509   0.7350  
0.7185   0.7015   0.6840   0.6661   0.6480   0.6294   0.6106   0.5915   0.5723  
0.5529   0.5334   0.5139   46   0.7563   0.7404   0.7240   0.7070   0.6895  
0.6716   0.6533   0.6347   0.6158   0.5967   0.5774   0.5578   0.5382   0.5185  
47   0.7619   0.7460   0.7296   0.7126   0.6951   0.6772   0.6589   0.6402  
0.6212   0.6020   0.5826   0.5630   0.5433   0.5235   48   0.7676   0.7519  
0.7355   0.7185   0.7010   0.6830   0.6647   0.6460   0.6269   0.6077   0.5881  
0.5684   0.5486   0.5286   49   0.7736   0.7579   0.7415   0.7246   0.7070  
0.6891   0.6708   0.6520   0.6329   0.6135   0.5939   0.5740   0.5541   0.5341  
50   0.7797   0.7641   0.7478   0.7309   0.7134   0.6954   0.6771   0.6583  
0.6391   0.6197   0.6000   0.5800   0.5600   0.5398   51   0.7860   0.7705  
0.7543   0.7374   0.7200   0.7020   0.6837   0.6648   0.6456   0.6261   0.6063  
0.5863   0.5661   0.5458   52   0.7924   0.7770   0.7609   0.7441   0.7268  
0.7088   0.6905   0.6717   0.6524   0.6329   0.6130   0.5928   0.5725   0.5521



--------------------------------------------------------------------------------

Sub appendix A. 2

Table G –

For Distributions Beginning On And After July 1, 2004

100% Joint And Survivor Without Pop-Up

O&R Participants

Age of Pensioner

 

        62   63   64   65   66   67   68   69   70   71   72   73   74   75 A  
53   0.7990   0.7838   0.7678   0.7511   0.7338   0.7160   0.6976   0.6788  
0.6595   0.6399   0.6200   0.5997   0.5793   0.5587 G   54   0.8057   0.7907  
0.7748   0.7583   0.7411   0.7233   0.7050   0.6862   0.6669   0.6473   0.6273  
0.6069   0.5864   0.5657 E   55   0.8126   0.7977   0.7820   0.7656   0.7486  
0.7309   0.7126   0.6939   0.6746   0.6549   0.6349   0.6145   0.5939   0.5731  
56   0.8196   0.8049   0.7895   0.7732   0.7563   0.7387   0.7205   0.7018  
0.6826   0.6629   0.6429   0.6224   0.6017   0.5808 O   57   0.8267   0.8123  
0.7970   0.7810   0.7642   0.7468   0.7287   0.7101   0.6909   0.6713   0.6512  
0.6306   0.6099   0.5889 F   58   0.8339   0.8197   0.8047   0.7889   0.7723  
0.7550   0.7372   0.7186   0.6995   0.6799   0.6599   0.6393   0.6185   0.5974  
59   0.8412   0.8273   0.8126   0.7970   0.7807   0.7636   0.7459   0.7275  
0.7084   0.6889   0.6689   0.6483   0.6275   0.6063 B   60   0.8485   0.8349  
0.8205   0.8053   0.7891   0.7723   0.7548   0.7365   0.7176   0.6982   0.6783  
0.6577   0.6368   0.6156 E   61   0.8352   0.8426   0.8285   0.8136   0.7978  
0.7811   0.7639   0.7459   0.7271   0.7078   0.6880   0.6674   0.6466   0.6253 N
  62   0.8631   0.8503   0.8366   0.8220   0.8065   0.7902   0.7732   0.7554  
0.7369   0.7177   0.6979   0.6775   0.6567   0.6354 E   63   0.8704   0.8580  
0.8446   0.8305   0.8153   0.7994   0.7826   0.7651   0.7468   0.7279   0.7083  
0.6879   0.6672   0.6459 F   64   0.8776   0.8656   0.8527   0.8389   0.8242  
0.8086   0.7922   0.7750   0.7569   0.7383   0.7188   0.6986   0.6780   0.6568 I
  65   0.8847   0.8732   0.8607   0.8474   0.8330   0.8178   0.8019   0.7849  
0.7672   0.7488   0.7296   0.7097   0.6891   0.6680 C   66   0.8917   0.8807  
0.8687   0.8557   0.8419   0.8271   0.8115   0.7951   0.7777   0.7596   0.7406  
0.7209   0.7006   0.6796 I   67   0.8985   0.8880   0.8764   0.8640   0.8506  
0.8363   0.8212   0.8051   0.7882   0.7704   0.7518   0.7323   0.7122   0.6914 A
  68   0.9052   0.8951   0.8841   0.8722   0.8592   0.8455   0.8308   0.8152  
0.7987   0.7813   0.7631   0.7439   0.7241   0.7035 R   69   0.9117   0.9021  
0.8916   0.8802   0.8678   0.8545   0.8404   0.8253   0.8092   0.7923   0.7745  
0.7556   0.7361   0.7158 Y   70   0.9179   0.9088   0.8988   0.8880   0.8761  
0.8634   0.8498   0.8353   0.8197   0.8033   0.7858   0.7674   0.7483   0.7283  
71   0.9239   0.9153   0.9059   0.8956   0.8843   0.8721   0.8591   0.8451  
0.8301   0.8141   0.7972   0.7793   0.7605   0.7409   72   0.9297   0.9216  
0.9127   0.9030   0.8922   0.8807   0.8683   0.8548   0.8403   0.8249   0.8085  
0.7911   0.7729   0.7536   73   0.9352   0.9276   0.9193   0.9101   0.8999  
0.8889   0.8771   0.8642   0.8504   0.8356   0.8198   0.8029   0.7851   0.7664  
74   0.9404   0.9334   0.9256   0.9169   0.9073   0.8970   0.8857   0.8735  
0.8602   0.8460   0.8309   0.8146   0.7974   0.7791   75   0.9454   0.9388  
0.9315   0.9234   0.9144   0.9046   0.8940   0.8824   0.8698   0.8563   0.8418  
0.8261   0.8094   0.7918   76   0.9500   0.9439   0.9372   0.9296   0.9212  
0.9120   0.9020   0.8910   0.8791   0.8662   0.8524   0.8373   0.8213   0.8043  
77   0.9544   0.9488   0.9424   0.9355   0.9276   0.9190   0.9097   0.8993  
0.8880   0.8758   0.8626   0.8482   0.8329   0.8165   78   0.9584   0.9533  
0.9475   0.9410   0.9337   0.9257   0.9169   0.9072   0.8966   0.8851   0.8726  
0.8589   0.8442   0.8285   79   0.9622   0.9575   0.9522   0.9461   0.9394  
0.9319   0.9237   0.9147   0.9047   0.8939   0.8820   0.8691   0.8551   0.8401  
80   0.9657   0.9614   0.9565   0.9509   0.9446   0.9377   0.9302   0.9217  
0.9124   0.9023   0.8912   0.8789   0.8656   0.8513   81   0.9689   0.9650  
0.9605   0.9554   0.9496   0.9432   0.9363   0.9284   0.9197   0.9102   0.8998  
0.8882   0.8757   0.8621   82   0.9720   0.9683   0.9642   0.9595   0.9542  
0.9483   0.9419   0.9346   0.9265   0.9177   0.9080   0.8971   0.8853   0.8725  
83   0.9747   0.9714   0.9676   0.9634   0.9586   0.9531   0.9472   0.9405  
0.9330   0.9248   0.9157   0.9055   0.8945   0.8824   84   0.9772   0.9742  
0.9708   0.9669   0.9625   0.9575   0.9521   0.9459   0.9390   0.9314   0.9230  
0.9135   0.9032   0.8918   85   0.9795   0.9768   0.9738   0.9702   0.9661  
0.9617   0.9567   0.9510   0.9446   0.9376   0.9299   0.9211   0.9115   0.9008



--------------------------------------------------------------------------------

A. 2

Table H –

For Distributions Beginning On And After July 1, 2004

50% Joint And Survivor Without Pop-Up

O&R Participants

Age Of Pensioner

 

        30   31   32   33   34   35   36   37   38   39   40   41   42   43   44
  45 A   20   0.9746   0.9726   0.9705   0.9682   0.9658   0.9632   0.9605  
0.9576   0.9545   0.9513   0.9478   0.9441   0.9401   0.9361   0.9317   0.9272 G
  21   0.9753   0.9733   0.9712   0.9690   0.9666   0.9640   0.9614   0.9585  
0.9554   0.9522   0.9487   0.9451   0.9412   0.9371   0.9327   0.9282 E   22  
0.9760   0.9740   0.9720   0.9698   0.9674   0.9649   0.9622   0.9594   0.9563  
0.9532   0.9497   0.9461   0.9422   0.9381   0.9338   0.9293   23   0.9767  
0.9748   0.9728   0.9706   0.9682   0.9657   0.9631   0.9603   0.9573   0.9541  
0.9508   0.9471   0.9433   0.9393   0.9349   0.9304 O   24   0.9774   0.9755  
0.9735   0.9714   0.9691   0.9666   0.9640   0.9613   0.9583   0.9551   0.9518  
0.9481   0.9443   0.9404   0.9361   0.9316 F   25   0.9781   0.9762   0.9743  
0.9722   0.9700   0.9675   0.9650   0.9622   0.9593   0.9562   0.9528   0.9493  
0.9455   0.9415   0.9373   0.9328   26   0.9789   0.9770   0.9751   0.9731  
0.9709   0.9684   0.9659   0.9633   0.9603   0.9573   0.9540   0.9504   0.9466  
0.9428   0.9385   0.9340 B   27   0.9796   0.9778   0.9759   0.9739   0.9717  
0.9694   0.9669   0.9643   0.9614   0.9583   0.9550   0.9516   0.9478   0.9439  
0.9398   0.9353 E   28   0.9803   0.9785   0.9767   0.9748   0.9726   0.9703  
0.9679   0.9653   0.9624   0.9594   0.9562   0.9527   0.9491   0.9452   0.9411  
0.9367 N   29   0.9810   0.9793   0.9775   0.9756   0.9735   0.9713   0.9689  
0.9663   0.9635   0.9605   0.9574   0.9539   0.9503   0.9465   0.9424   0.9381 E
  30   0.9817   0.9801   0.9783   0.9765   0.9744   0.9722   0.9698   0.9673  
0.9646   0.9617   0.9585   0.9551   0.9516   0.9479   0.9437   0.9395 F   31  
0.9825   0.9808   0.9791   0.9773   0.9753   0.9731   0.9709   0.9684   0.9657  
0.9628   0.9597   0.9564   0.9529   0.9492   0.9452   0.9409 I   32   0.9831  
0.9816   0.9800   0.9782   0.9762   0.9741   0.9719   0.9695   0.9668   0.9640  
0.9610   0.9577   0.9542   0.9506   0.9466   0.9424 C   33   0.9838   0.9823  
0.9808   0.9790   0.9771   0.9751   0.9729   0.9705   0.9679   0.9652   0.9622  
0.9590   0.9556   0.9520   0.9480   0.9439 I   34   0.9845   0.9830   0.9815  
0.9799   0.9780   0.9760   0.9739   0.9716   0.9691   0.9664   0.9635   0.9603  
0.9569   0.9534   0.9495   0.9455 A   35   0.9852   0.9838   0.9823   0.9807  
0.9789   0.9769   0.9749   0.9726   0.9701   0.9676   0.9647   0.9616   0.9583  
0.9548   0.9510   0.9470 R   36   0.9858   0.9845   0.9830   0.9815   0.9797  
0.9779   0.9759   0.9737   0.9713   0.9687   0.9659   0.9630   0.9597   0.9563  
0.9526   0.9486 Y   37   0.9865   0.9852   0.9838   0.9823   0.9806   0.9788  
0.9769   0.9748   0.9724   0.9699   0.9672   0.9642   0.9611   0.9578   0.9541  
0.9502   38   0.9871   0.9858   0.9845   0.9831   0.9815   0.9797   0.9778  
0.9758   0.9735   0.9711   0.9685   0.9656   0.9625   0.9592   0.9556   0.9519  
39   0.9877   0.9865   0.9853   0.9839   0.9823   0.9806   0.9788   0.9768  
0.9746   0.9723   0.9697   0.9669   0.9639   0.9608   0.9572   0.9535   40  
0.9883   0.9871   0.9859   0.9846   0.9831   0.9815   0.9797   0.9778   0.9757  
0.9735   0.9709   0.9683   0.9654   0.9622   0.9588   0.9552   41   0.9889  
0.9878   0.9866   0.9853   0.9839   0.9823   0.9807   0.9789   0.9768   0.9746  
0.9722   0.9695   0.9667   0.9637   0.9604   0.9568   42   0.9894   0.9884  
0.9873   0.9860   0.9847   0.9832   0.9816   0.9799   0.9778   0.9758   0.9734  
0.9708   0.9681   0.9652   0.9620   0.9585   43   0.9900   0.9890   0.9879  
0.9868   0.9854   0.9840   0.9825   0.9808   0.9789   0.9769   0.9746   0.9721  
0.9695   0.9667   0.9635   0.9602   44   0.9905   0.9896   0.9885   0.9874  
0.9862   0.9848   0.9833   0.9817   0.9799   0.9780   0.9758   0.9734   0.9708  
0.9681   0.9650   0.9618   45   0.9910   0.9901   0.9892   0.9881   0.9869  
0.9856   0.9842   0.9827   0.9809   0.9790   0.9770   0.9747   0.9722   0.9696  
0.9666   0.9635   46   0.9915   0.9906   0.9897   0.9888   0.9876   0.9863  
0.9850   0.9835   0.9819   0.9801   0.9781   0.9759   0.9735   0.9710   0.9681  
0.9651   47   0.9920   0.9912   0.9903   0.9893   0.9883   0.9871   0.9858  
0.9844   0.9828   0.9811   0.9792   0.9771   0.9748   0.9724   0.9696   0.9667  
48   0.9924   0.9916   0.9908   0.9899   0.9889   0.9878   0.9866   0.9852  
0.9837   0.9821   0.9803   0.9783   0.9761   0.9737   0.9711   0.9683   49  
0.9928   0.9921   0.9914   0.9905   0.9895   0.9885   0.9873   0.9861   0.9846  
0.9831   0.9813   0.9794   0.9773   0.9751   0.9726   0.9698   50   0.9933  
0.9925   0.9918   0.9911   0.9902   0.9892   0.9880   0.9868   0.9855   0.9840  
0.9823   0.9805   0.9785   0.9764   0.9740   0.9713   51   0.9936   0.9930  
0.9923   0.9916   0.9907   0.9897   0.9887   0.9876   0.9863   0.9849   0.9834  
0.9816   0.9797   0.9776   0.9753   0.9729   52   0.9940   0.9934   0.9927  
0.9921   0.9913   0.9904   0.9894   0.9883   0.9871   0.9858   0.9843   0.9826  
0.9809   0.9789   0.9766   0.9743



--------------------------------------------------------------------------------

Sub appendix A. 2

Table H –

For Distributions Beginning On And After July 1, 2004

50% Joint And Survivor Without Pop-Up

O&R Participants

Age Of Pensioner

 

        30   31   32   33   34   35   36   37   38   39   40   41   42   43   44
  45 A   53   0.9944   0.9938   0.9932   0.9925   0.9918   0.9909   0.9900  
0.9890   0.9879   0.9867   0.9852   0.9837   0.9819   0.9801   0.9780   0.9757 G
  54   0.9947   0.9942   0.9936   0.9930   0.9923   0.9915   0.9906   0.9897  
0.9886   0.9874   0.9861   0.9846   0.9830   0.9812   0.9792   0.9771 E   55  
0.9951   0.9945   0.9940   0.9935   0.9928   0.9920   0.9912   0.9903   0.9893  
0.9882   0.9870   0.9855   0.9840   0.9823   0.9805   0.9784   56   0.9954  
0.9949   0.9944   0.9939   0.9933   0.9925   0.9918   0.9910   0.9900   0.9889  
0.9878   0.9864   0.9850   0.9834   0.9816   0.9797 O   57   0.9957   0.9952  
0.9948   0.9943   0.9937   0.9930   0.9923   0.9916   0.9906   0.9897   0.9885  
0.9873   0.9860   0.9845   0.9828   0.9810 F   58   0.9959   0.9956   0.9951  
0.9946   0.9941   0.9935   0.9928   0.9921   0.9912   0.9904   0.9893   0.9882  
0.9868   0.9855   0.9839   0.9822   59   0.9962   0.9959   0.9954   0.9950  
0.9945   0.9939   0.9933   0.9927   0.9918   0.9910   0.9900   0.9889   0.9877  
0.9865   0.9849   0.9833 B   60   0.9965   0.9961   0.9958   0.9953   0.9948  
0.9943   0.9938   0.9931   0.9924   0.9916   0.9907   0.9897   0.9885   0.9873  
0.9860   0.9845 E   61   0.9967   0.9964   0.9961   0.9957   0.9952   0.9948  
0.9942   0.9936   0.9929   0.9922   0.9913   0.9904   0.9893   0.9882   0.9869  
0.9855 N   62   0.9970   0.9967   0.9964   0.9960   0.9956   0.9951   0.9947  
0.9941   0.9934   0.9928   0.9920   0.9911   0.9901   0.9891   0.9878   0.9865 E
  63   0.9972   0.9969   0.9966   0.9963   0.9959   0.9955   0.9950   0.9945  
0.9939   0.9933   0.9926   0.9917   0.9908   0.9898   0.9887   0.9875 F   64  
0.9974   0.9971   0.9969   0.9966   0.9962   0.9958   0.9954   0.9949   0.9944  
0.9938   0.9931   0.9923   0.9915   0.9906   0.9895   0.9884 I   65   0.9976  
0.9973   0.9971   0.9968   0.9965   0.9961   0.9957   0.9954   0.9948   0.9943  
0.9937   0.9929   0.9921   0.9913   0.9903   0.9892 C   66   0.9978   0.9975  
0.9973   0.9971   0.9967   0.9964   0.9961   0.9957   0.9952   0.9947   0.9941  
0.9935   0.9927   0.9920   0.9910   0.9901 I   67   0.9980   0.9977   0.9975  
0.9973   0.9970   0.9967   0.9964   0.9961   0.9956   0.9952   0.9946   0.9940  
0.9933   0.9926   0.9917   0.9908 A   68   0.9981   0.9979   0.9977   0.9975  
0.9973   0.9970   0.9967   0.9964   0.9959   0.9955   0.9951   0.9945   0.9939  
0.9932   0.9924   0.9915 R   69   0.9983   0.9981   0.9979   0.9978   0.9975  
0.9973   0.9970   0.9967   0.9963   0.9959   0.9954   0.9949   0.9944   0.9938  
0.9930   0.9922 Y   70   0.9984   0.9982   0.9981   0.9979   0.9977   0.9975  
0.9972   0.9970   0.9966   0.9963   0.9959   0.9953   0.9948   0.9943   0.9936  
0.9929   71   0.9985   0.9984   0.9982   0.9981   0.9979   0.9977   0.9975  
0.9972   0.9969   0.9966   0.9962   0.9957   0.9952   0.9948   0.9941   0.9934  
72   0.9987   0.9985   0.9984   0.9983   0.9981   0.9979   0.9977   0.9975  
0.9971   0.9969   0.9965   0.9961   0.9957   0.9952   0.9946   0.9940   73  
0.9988   0.9987   0.9985   0.9984   0.9982   0.9981   0.9979   0.9977   0.9974  
0.9972   0.9969   0.9965   0.9960   0.9956   0.9951   0.9945   74   0.9989  
0.9988   0.9986   0.9986   0.9984   0.9983   0.9981   0.9979   0.9976   0.9974  
0.9971   0.9968   0.9964   0.9960   0.9955   0.9950   75   0.9990   0.9989  
0.9988   0.9987   0.9986   0.9984   0.9983   0.9981   0.9979   0.9977   0.9974  
0.9971   0.9967   0.9964   0.9959   0.9955   76   0.9991   0.9990   0.9989  
0.9988   0.9987   0.9986   0.9984   0.9983   0.9980   0.9979   0.9977   0.9973  
0.9970   0.9967   0.9963   0.9959   77   0.9992   0.9991   0.9990   0.9989  
0.9988   0.9987   0.9986   0.9984   0.9982   0.9981   0.9978   0.9976   0.9973  
0.9970   0.9967   0.9963   78   0.9992   0.9992   0.9991   0.9991   0.9989  
0.9988   0.9987   0.9986   0.9984   0.9983   0.9981   0.9978   0.9976   0.9973  
0.9970   0.9966   79   0.9994   0.9992   0.9992   0.9991   0.9990   0.9989  
0.9989   0.9987   0.9985   0.9985   0.9983   0.9980   0.9978   0.9976   0.9973  
0.9970   80   0.9994   0.9993   0.9992   0.9992   0.9991   0.9990   0.9990  
0.9988   0.9987   0.9986   0.9985   0.9982   0.9980   0.9978   0.9975   0.9972  
81   0.9995   0.9994   0.9994   0.9993   0.9992   0.9991   0.9990   0.9990  
0.9988   0.9987   0.9986   0.9984   0.9982   0.9980   0.9978   0.9975   82  
0.9995   0.9994   0.9994   0.9993   0.9993   0.9992   0.9992   0.9991   0.9990  
0.9989   0.9988   0.9986   0.9984   0.9982   0.9980   0.9977   83   0.9995  
0.9995   0.9995   0.9994   0.9993   0.9993   0.9992   0.9992   0.9990   0.9990  
0.9989   0.9987   0.9986   0.9984   0.9982   0.9980   84   0.9996   0.9995  
0.9995   0.9995   0.9994   0.9993   0.9993   0.9993   0.9991   0.9991   0.9990  
0.9988   0.9987   0.9986   0.9984   0.9982   85   0.9996   0.9996   0.9996  
0.9995   0.9995   0.9994   0.9994   0.9993   0.9992   0.9992   0.9991   0.9989  
0.9988   0.9987   0.9985   0.9984



--------------------------------------------------------------------------------

Sub appendix A. 2

Table H –

For Distributions Beginning On And After July 1, 2004

50% Joint And Survivor Without Pop-Up

O&R Participants

Age Of Pensioner

 

        46   47   48   49   50   51   52   53   54   55   56   57   58   59   60
  61 A   20   0.9224   0.9173   0.9120   0.9065   0.9006   0.8945   0.8880  
0.8813   0.8742   0.8667   0.8588   0.8506   0.8418   0.8327   0.8231   0.8130 G
  21   0.9235   0.9184   0.9131   0.9076   0.9017   0.8956   0.8892   0.8825  
0.8754   0.8679   0.8600   0.8518   0.8430   0.8339   0.8243   0.8142 E   22  
0.9246   0.9195   0.9143   0.9087   0.9029   0.8968   0.8904   0.8837   0.8766  
0.8691   0.8613   0.8530   0.8444   0.8352   0.8256   0.8155   23   0.9257  
0.9207   0.9154   0.9099   0.9041   0.8980   0.8916   0.8850   0.8779   0.8704  
0.8626   0.8544   0.8457   0.8365   0.8269   0.8168 O   24   0.9269   0.9219  
0.9167   0.9112   0.9054   0.8993   0.8930   0.8863   0.8792   0.8718   0.8640  
0.8557   0.8471   0.8380   0.8283   0.8182 F   25   0.9282   0.9232   0.9180  
0.9125   0.9068   0.9007   0.8943   0.8877   0.8806   0.8732   0.8654   0.8572  
0.8485   0.8394   0.8298   0.8197   26   0.9295   0.9245   0.9193   0.9139  
0.9082   0.9021   0.8957   0.8892   0.8821   0.8747   0.8669   0.8587   0.8500  
0.8410   0.8313   0.8213 B   27   0.9308   0.9259   0.9207   0.9153   0.9096  
0.9035   0.8973   0.8906   0.8836   0.8762   0.8685   0.8603   0.8516   0.8426  
0.8329   0.8229 E   28   0.9321   0.9272   0.9221   0.9167   0.9111   0.9051  
0.8988   0.8922   0.8853   0.8779   0.8701   0.8619   0.8533   0.8443   0.8347  
0.8246 N   29   0.9335   0.9287   0.9236   0.9183   0.9127   0.9067   0.9004  
0.8939   0.8869   0.8795   0.8718   0.8636   0.8551   0.8460   0.8364   0.8264 E
  30   0.9350   0.9302   0.9252   0.9198   0.9143   0.9083   0.9021   0.8956  
0.8886   0.8813   0.8736   0.8655   0.8569   0.8479   0.8382   0.8283 F   31  
0.9365   0.9317   0.9267   0.9215   0.9159   0.9100   0.9038   0.8973   0.8904  
0.8831   0.8754   0.8673   0.8588   0.8497   0.8402   0.8302 I   32   0.9380  
0.9333   0.9284   0.9231   0.9176   0.9118   0.9056   0.8991   0.8923   0.8850  
0.8773   0.8693   0.8608   0.8518   0.8422   0.8322 C   33   0.9396   0.9349  
0.9300   0.9248   0.9194   0.9135   0.9074   0.9010   0.8942   0.8870   0.8793  
0.8713   0.8628   0.8538   0.8443   0.8344 I   34   0.9412   0.9366   0.9317  
0.9266   0.9212   0.9154   0.9093   0.9030   0.8962   0.8890   0.8814   0.8734  
0.8650   0.8560   0.8465   0.8366 A   35   0.9428   0.9383   0.9335   0.9284  
0.9230   0.9173   0.9113   0.9050   0.8982   0.8911   0.8836   0.8756   0.8672  
0.8583   0.8488   0.8389 R   36   0.9445   0.9399   0.9353   0.9302   0.9250  
0.9193   0.9133   0.9071   0.9004   0.8933   0.8858   0.8779   0.8695   0.8606  
0.8512   0.8414 Y   37   0.9461   0.9417   0.9371   0.9322   0.9269   0.9213  
0.9154   0.9092   0.9026   0.8955   0.8881   0.8802   0.8719   0.8631   0.8537  
0.8439   38   0.9479   0.9435   0.9389   0.9340   0.9289   0.9234   0.9175  
0.9114   0.9048   0.8978   0.8905   0.8827   0.8744   0.8656   0.8563   0.8465  
39   0.9496   0.9453   0.9408   0.9360   0.9309   0.9255   0.9197   0.9137  
0.9072   0.9003   0.8929   0.8852   0.8769   0.8682   0.8590   0.8492   40  
0.9513   0.9471   0.9428   0.9380   0.9330   0.9276   0.9219   0.9160   0.9096  
0.9027   0.8955   0.8878   0.8796   0.8709   0.8617   0.8520   41   0.9531  
0.9490   0.9447   0.9400   0.9351   0.9299   0.9243   0.9183   0.9120   0.9052  
0.8981   0.8904   0.8824   0.8738   0.8646   0.8549   42   0.9549   0.9508  
0.9466   0.9421   0.9372   0.9321   0.9266   0.9208   0.9145   0.9078   0.9007  
0.8932   0.8852   0.8767   0.8676   0.8580   43   0.9566   0.9527   0.9485  
0.9442   0.9394   0.9343   0.9289   0.9232   0.9171   0.9105   0.9034   0.8960  
0.8880   0.8796   0.8706   0.8611   44   0.9583   0.9545   0.9505   0.9462  
0.9416   0.9366   0.9313   0.9257   0.9197   0.9132   0.9063   0.8989   0.8910  
0.8827   0.8738   0.8643   45   0.9601   0.9564   0.9525   0.9483   0.9438  
0.9389   0.9337   0.9282   0.9223   0.9159   0.9091   0.9018   0.8941   0.8858  
0.8770   0.8677   46   0.9618   0.9583   0.9545   0.9504   0.9460   0.9412  
0.9362   0.9308   0.9250   0.9186   0.9120   0.9049   0.8972   0.8891   0.8803  
0.8711   47   0.9636   0.9601   0.9564   0.9524   0.9482   0.9435   0.9386  
0.9334   0.9276   0.9215   0.9149   0.9079   0.9004   0.8924   0.8837   0.8746  
48   0.9652   0.9619   0.9584   0.9545   0.9504   0.9459   0.9411   0.9359  
0.9304   0.9243   0.9179   0.9110   0.9036   0.8957   0.8872   0.8782   49  
0.9669   0.9637   0.9603   0.9566   0.9526   0.9482   0.9435   0.9385   0.9331  
0.9272   0.9209   0.9141   0.9069   0.8991   0.8907   0.8818   50   0.9686  
0.9655   0.9621   0.9586   0.9547   0.9505   0.9459   0.9411   0.9358   0.9301  
0.9239   0.9173   0.9102   0.9026   0.8943   0.8856   51   0.9702   0.9672  
0.9641   0.9606   0.9569   0.9527   0.9484   0.9437   0.9386   0.9330   0.9270  
0.9205   0.9135   0.9061   0.8980   0.8894   52   0.9718   0.9689   0.9659  
0.9625   0.9589   0.9550   0.9508   0.9462   0.9413   0.9359   0.9300   0.9238  
0.9169   0.9096   0.9017   0.8933



--------------------------------------------------------------------------------

Sub appendix A. 2

Table H –

O&R Participants

For Distributions Beginning On And After July 1, 2004

50% Joint And Survivor Without Pop-Up

Age Of Pensioner

 

        46   47   48   49   50   51   52   53   54   55   56   57   58   59   60
  61 A   53   0.9733   0.9706   0.9677   0.9645   0.9610   0.9572   0.9532  
0.9488   0.9440   0.9388   0.9331   0.9270   0.9204   0.9132   0.9054   0.8972 G
  54   0.9748   0.9722   0.9694   0.9664   0.9631   0.9595   0.9555   0.9513  
0.9467   0.9416   0.9361   0.9302   0.9238   0.9168   0.9092   0.9011 E   55  
0.9763   0.9738   0.9711   0.9683   0.9651   0.9616   0.9578   0.9538   0.9494  
0.9445   0.9392   0.9334   0.9272   0.9204   0.9131   0.9052   56   0.9776  
0.9753   0.9728   0.9700   0.9671   0.9637   0.9602   0.9563   0.9520   0.9473  
0.9422   0.9367   0.9306   0.9240   0.9169   0.9092 O   57   0.9790   0.9768  
0.9744   0.9718   0.9690   0.9658   0.9624   0.9587   0.9546   0.9501   0.9452  
0.9398   0.9340   0.9277   0.9207   0.9132 F   58   0.9803   0.9782   0.9760  
0.9736   0.9708   0.9678   0.9646   0.9611   0.9571   0.9528   0.9482   0.9430  
0.9374   0.9313   0.9245   0.9173   59   0.9816   0.9796   0.9775   0.9752  
0.9727   0.9698   0.9667   0.9634   0.9597   0.9555   0.9511   0.9462   0.9408  
0.9349   0.9283   0.9214 B   60   0.9828   0.9809   0.9789   0.9768   0.9744  
0.9717   0.9688   0.9656   0.9621   0.9582   0.9539   0.9492   0.9441   0.9384  
0.9322   0.9254 E   61   0.9840   0.9822   0.9804   0.9783   0.9760   0.9736  
0.9708   0.9678   0.9645   0.9607   0.9567   0.9522   0.9473   0.9419   0.9359  
0.9294 N   62   0.9851   0.9834   0.9817   0.9798   0.9777   0.9753   0.9727  
0.9699   0.9668   0.9632   0.9594   0.9551   0.9504   0.9453   0.9395   0.9334 E
  63   0.9861   0.9846   0.9830   0.9812   0.9792   0.9770   0.9745   0.9720  
0.9690   0.9656   0.9620   0.9580   0.9536   0.9487   0.9432   0.9373 F   64  
0.9872   0.9857   0.9842   0.9825   0.9807   0.9786   0.9764   0.9739   0.9711  
0.9680   0.9646   0.9608   0.9566   0.9520   0.9467   0.9411 I   65   0.9881  
0.9868   0.9854   0.9838   0.9821   0.9802   0.9780   0.9758   0.9731   0.9702  
0.9670   0.9635   0.9595   0.9551   0.9502   0.9448 C   66   0.9890   0.9878  
0.9865   0.9850   0.9835   0.9816   0.9797   0.9776   0.9751   0.9724   0.9694  
0.9661   0.9623   0.9582   0.9535   0.9484 I   67   0.9899   0.9888   0.9875  
0.9862   0.9847   0.9830   0.9812   0.9792   0.9770   0.9745   0.9717   0.9685  
0.9650   0.9611   0.9567   0.9519 A   68   0.9907   0.9896   0.9885   0.9873  
0.9859   0.9844   0.9827   0.9809   0.9788   0.9764   0.9738   0.9708   0.9676  
0.9639   0.9598   0.9553 R   69   0.9914   0.9904   0.9894   0.9883   0.9870  
0.9856   0.9840   0.9824   0.9805   0.9783   0.9758   0.9731   0.9700   0.9667  
0.9628   0.9586 Y   70   0.9922   0.9912   0.9903   0.9892   0.9881   0.9868  
0.9853   0.9838   0.9821   0.9800   0.9778   0.9752   0.9724   0.9692   0.9656  
0.9617   71   0.9928   0.9919   0.9911   0.9902   0.9891   0.9879   0.9866  
0.9851   0.9835   0.9816   0.9795   0.9772   0.9746   0.9717   0.9683   0.9646  
72   0.9934   0.9927   0.9919   0.9910   0.9900   0.9889   0.9877   0.9864  
0.9849   0.9832   0.9813   0.9791   0.9767   0.9740   0.9709   0.9675   73  
0.9940   0.9933   0.9926   0.9918   0.9909   0.9899   0.9888   0.9876   0.9862  
0.9846   0.9828   0.9809   0.9787   0.9762   0.9733   0.9701   74   0.9945  
0.9939   0.9932   0.9925   0.9917   0.9907   0.9898   0.9887   0.9874   0.9860  
0.9844   0.9826   0.9805   0.9783   0.9755   0.9726   75   0.9950   0.9944  
0.9938   0.9932   0.9925   0.9916   0.9907   0.9897   0.9886   0.9873   0.9858  
0.9841   0.9822   0.9802   0.9777   0.9750   76   0.9955   0.9949   0.9944  
0.9938   0.9931   0.9924   0.9915   0.9906   0.9896   0.9884   0.9870   0.9856  
0.9839   0.9820   0.9797   0.9772   77   0.9959   0.9954   0.9949   0.9944  
0.9937   0.9931   0.9923   0.9915   0.9906   0.9895   0.9883   0.9869   0.9854  
0.9836   0.9815   0.9793   78   0.9963   0.9959   0.9954   0.9949   0.9944  
0.9937   0.9930   0.9923   0.9915   0.9905   0.9894   0.9882   0.9867   0.9851  
0.9833   0.9812   79   0.9967   0.9962   0.9958   0.9954   0.9949   0.9943  
0.9937   0.9931   0.9923   0.9913   0.9904   0.9893   0.9880   0.9866   0.9848  
0.9829   80   0.9970   0.9966   0.9962   0.9958   0.9954   0.9948   0.9943  
0.9937   0.9930   0.9922   0.9913   0.9903   0.9891   0.9879   0.9863   0.9846  
81   0.9973   0.9969   0.9966   0.9962   0.9958   0.9954   0.9948   0.9943  
0.9937   0.9929   0.9922   0.9913   0.9902   0.9890   0.9876   0.9861   82  
0.9975   0.9972   0.9969   0.9966   0.9963   0.9958   0.9953   0.9949   0.9943  
0.9937   0.9930   0.9921   0.9912   0.9901   0.9888   0.9874   83   0.9978  
0.9975   0.9973   0.9970   0.9966   0.9962   0.9958   0.9954   0.9949   0.9943  
0.9936   0.9929   0.9921   0.9911   0.9900   0.9887   84   0.9980   0.9978  
0.9975   0.9972   0.9970   0.9966   0.9962   0.9959   0.9954   0.9949   0.9943  
0.9936   0.9929   0.9920   0.9910   0.9898   85   0.9982   0.9980   0.9978  
0.9976   0.9973   0.9970   0.9966   0.9963   0.9959   0.9954   0.9949   0.9943  
0.9936   0.9929   0.9919   0.9909



--------------------------------------------------------------------------------

Sub appendix A. 2

Table H –

For Distributions Beginning On And After July 1, 2004

50% Joint And Survivor Without Pop-Up

O&R Participants

Age Of Pensioner

 

        62   63   64   65   66   67   68   69   70   71   72   73   74   75 A  
20   0.8023   0.7913   0.7796   0.7676   0.7549   0.7418   0.7284   0.7144  
0.7000   0.6852   0.6699   0.6542   0.6381   0.6217 G   21   0.8036   0.7925  
0.7809   0.7688   0.7561   0.7431   0.7296   0.7156   0.7012   0.6864   0.6711  
0.6554   0.6393   0.6229 E   22   0.8049   0.7937   0.7821   0.7701   0.7574  
0.7444   0.7309   0.7169   0.7025   0.6877   0.6724   0.6566   0.6406   0.6241  
23   0.8062   0.7952   0.7835   0.7714   0.7588   0.7457   0.7323   0.7183  
0.7038   0.6890   0.6737   0.6579   0.6418   0.6254 O   24   0.8076   0.7966  
0.7850   0.7729   0.7602   0.7471   0.7337   0.7197   0.7052   0.6904   0.6751  
0.6593   0.6432   0.6267 F   25   0.8091   0.7980   0.7864   0.7744   0.7617  
0.7486   0.7352   0.7212   0.7067   0.6919   0.6766   0.6607   0.6447   0.6281  
26   0.8107   0.7996   0.7880   0.7759   0.7633   0.7502   0.7368   0.7227  
0.7082   0.6934   0.6781   0.6623   0.6462   0.6296 B   27   0.8123   0.8013  
0.7896   0.7776   0.7649   0.7518   0.7384   0.7244   0.7099   0.6950   0.6797  
0.6639   0.6478   0.6312 E   28   0.8140   0.8030   0.7914   0.7793   0.7667  
0.7536   0.7401   0.7261   0.7116   0.6968   0.6814   0.6656   0.6494   0.6329 N
  29   0.8158   0.8048   0.7932   0.7811   0.7685   0.7554   0.7420   0.7279  
0.7134   0.6986   0.6832   0.6674   0.6512   0.6346 E   30   0.8177   0.8067  
0.7951   0.7830   0.7704   0.7573   0.7439   0.7298   0.7153   0.7005   0.6851  
0.6692   0.6531   0.6365 F   31   0.8197   0.8087   0.7971   0.7850   0.7724  
0.7594   0.7459   0.7318   0.7173   0.7025   0.6871   0.6712   0.6550   0.6384 I
  32   0.8217   0.8107   0.7992   0.7871   0.7745   0.7615   0.7480   0.7340  
0.7194   0.7046   0.6892   0.6733   0.6571   0.6404 C   33   0.8239   0.8129  
0.8014   0.7893   0.7767   0.7637   0.7502   0.7362   0.7216   0.7068   0.6914  
0.6755   0.6593   0.6426 I   34   0.8262   0.8152   0.8037   0.7916   0.7790  
0.7660   0.7525   0.7385   0.7240   0.7091   0.6937   0.6778   0.6615   0.6449 A
  35   0.8285   0.8175   0.8061   0.7940   0.7815   0.7684   0.7549   0.7409  
0.7264   0.7115   0.6961   0.6802   0.6640   0.6472 R   36   0.8310   0.8200  
0.8085   0.7965   0.7840   0.7710   0.7575   0.7435   0.7290   0.7141   0.6986  
0.6827   0.6665   0.6497 Y   37   0.8335   0.8226   0.8111   0.7992   0.7866  
0.7736   0.7602   0.7462   0.7316   0.7167   0.7013   0.6854   0.6691   0.6524  
38   0.8361   0.8253   0.8139   0.8019   0.7894   0.7764   0.7630   0.7490  
0.7344   0.7196   0.7041   0.6882   0.6719   0.6552   39   0.8389   0.8281  
0.8167   0.8048   0.7923   0.7793   0.7659   0.7519   0.7374   0.7225   0.7071  
0.6912   0.6749   0.6581   40   0.8418   0.8310   0.8197   0.8077   0.7953  
0.7824   0.7690   0.7550   0.7405   0.7256   0.7102   0.6943   0.6780   0.6612  
41   0.8447   0.8340   0.8227   0.8109   0.7985   0.7855   0.7722   0.7582  
0.7437   0.7288   0.7135   0.6975   0.6812   0.6643   42   0.8479   0.8372  
0.8259   0.8141   0.8017   0.7888   0.7755   0.7616   0.7471   0.7322   0.7168  
0.7009   0.6845   0.6677   43   0.8511   0.8404   0.8292   0.8175   0.8052  
0.7923   0.7790   0.7651   0.7506   0.7358   0.7204   0.7045   0.6881   0.6713  
44   0.8544   0.8438   0.8327   0.8210   0.8087   0.7959   0.7826   0.7688  
0.7544   0.7395   0.7241   0.7082   0.6918   0.6750   45   0.8577   0.8473  
0.8363   0.8246   0.8124   0.7996   0.7864   0.7725   0.7582   0.7434   0.7280  
0.7121   0.6958   0.6789   46   0.8613   0.8509   0.8399   0.8283   0.8162  
0.8035   0.7903   0.7766   0.7622   0.7474   0.7321   0.7161   0.6998   0.6830  
47   0.8649   0.8546   0.8437   0.8322   0.8201   0.8075   0.7944   0.7807  
0.7663   0.7516   0.7363   0.7204   0.7041   0.6872   48   0.8686   0.8584  
0.8476   0.8362   0.8242   0.8116   0.7986   0.7849   0.7707   0.7560   0.7407  
0.7248   0.7085   0.6916   49   0.8724   0.8623   0.8516   0.8403   0.8284  
0.8159   0.8029   0.7893   0.7751   0.7605   0.7453   0.7294   0.7131   0.6963  
50   0.8762   0.8663   0.8557   0.8445   0.8327   0.8203   0.8075   0.7940  
0.7798   0.7652   0.7500   0.7342   0.7180   0.7011   51   0.8802   0.8703  
0.8599   0.8489   0.8372   0.8249   0.8122   0.7987   0.7847   0.7701   0.7549  
0.7392   0.7229   0.7062   52   0.8842   0.8745   0.8642   0.8533   0.8417  
0.8296   0.8169   0.8036   0.7897   0.7752   0.7601   0.7444   0.7282   0.7114



--------------------------------------------------------------------------------

Sub appendix A. 2

Table H –

For Distributions Beginning On And After July 1, 2004

50% Joint And Survivor Without Pop-Up

O&R Participants

Age Of Pensioner

 

        62   63   64   65   66   67   68   69   70   71   72   73   74   75 A  
53   0.8883   0.8788   0.8687   0.8579   0.8464   0.8344   0.8219   0.8087  
0.7948   0.7804   0.7655   0.7498   0.7337   0.7169 G   54   0.8924   0.8831  
0.8731   0.8625   0.8512   0.8394   0.8270   0.8139   0.8002   0.7859   0.7709  
0.7554   0.7393   0.7226 E   55   0.8966   0.8875   0.8777   0.8673   0.8562  
0.8445   0.8322   0.8193   0.8057   0.7915   0.7767   0.7612   0.7452   0.7286  
56   0.9008   0.8919   0.8824   0.8721   0.8612   0.8497   0.8376   0.8248  
0.8113   0.7973   0.7827   0.7672   0.7513   0.7348 O   57   0.9052   0.8965  
0.8870   0.8771   0.8664   0.8550   0.8431   0.8305   0.8172   0.8033   0.7887  
0.7735   0.7577   0.7412 F   58   0.9094   0.9010   0.8918   0.8820   0.8715  
0.8605   0.8487   0.8363   0.8232   0.8095   0.7951   0.7800   0.7643   0.7479  
59   0.9138   0.9055   0.8966   0.8871   0.8768   0.8659   0.8545   0.8422  
0.8293   0.8158   0.8016   0.7867   0.7711   0.7549 B   60   0.9181   0.9101  
0.9014   0.8921   0.8822   0.8715   0.8603   0.8483   0.8356   0.8223   0.8083  
0.7935   0.7782   0.7620 E   61   0.8352   0.9146   0.9062   0.8972   0.8875  
0.8772   0.8662   0.8544   0.8420   0.8289   0.8151   0.8005   0.7854   0.7694 N
  62   0.9265   0.9191   0.9110   0.9023   0.8928   0.8828   0.8721   0.8607  
0.8485   0.8357   0.8221   0.8078   0.7928   0.7770 E   63   0.9307   0.9235  
0.9158   0.9074   0.8983   0.8885   0.8781   0.8669   0.8551   0.8425   0.8292  
0.8151   0.8004   0.7849 F   64   0.9348   0.9280   0.9205   0.9124   0.9036  
0.8941   0.8841   0.8732   0.8616   0.8494   0.8364   0.8226   0.8082   0.7929 I
  65   0.9388   0.9323   0.9252   0.9174   0.9089   0.8998   0.8900   0.8795  
0.8683   0.8564   0.8437   0.8301   0.8160   0.8010 C   66   0.9427   0.9365  
0.9297   0.9223   0.9141   0.9053   0.8960   0.8858   0.8749   0.8633   0.8510  
0.8378   0.8239   0.8092 I   67   0.9466   0.9406   0.9341   0.9271   0.9193  
0.9109   0.9019   0.8921   0.8815   0.8703   0.8583   0.8455   0.8319   0.8176 A
  68   0.9503   0.9447   0.9385   0.9318   0.9243   0.9163   0.9076   0.8982  
0.8881   0.8772   0.8656   0.8532   0.8400   0.8260 R   69   0.9538   0.9485  
0.9427   0.9363   0.9292   0.9216   0.9133   0.9043   0.8945   0.8841   0.8729  
0.8608   0.8480   0.8343 Y   70   0.9572   0.9522   0.9468   0.9407   0.9340  
0.9267   0.9189   0.9102   0.9009   0.8909   0.8801   0.8685   0.8560   0.8427  
71   0.9604   0.9558   0.9506   0.9450   0.9386   0.9317   0.9242   0.9161  
0.9071   0.8975   0.8872   0.8760   0.8640   0.8512   72   0.9635   0.9592  
0.9544   0.9490   0.9431   0.9366   0.9295   0.9217   0.9132   0.9041   0.8942  
0.8834   0.8719   0.8595   73   0.9665   0.9625   0.9579   0.9529   0.9474  
0.9412   0.9346   0.9272   0.9191   0.9104   0.9010   0.8907   0.8796   0.8678  
74   0.9693   0.9655   0.9613   0.9566   0.9514   0.9457   0.9394   0.9325  
0.9248   0.9167   0.9077   0.8978   0.8873   0.8758   75   0.9719   0.9685  
0.9645   0.9602   0.9553   0.9499   0.9441   0.9375   0.9304   0.9226   0.9141  
0.9048   0.8947   0.8837   76   0.9743   0.9711   0.9676   0.9635   0.9590  
0.9540   0.9485   0.9424   0.9357   0.9283   0.9203   0.9115   0.9019   0.8915  
77   0.9766   0.9737   0.9704   0.9667   0.9624   0.9578   0.9527   0.9470  
0.9406   0.9338   0.9263   0.9178   0.9088   0.8990   78   0.9788   0.9761  
0.9730   0.9696   0.9657   0.9614   0.9567   0.9514   0.9455   0.9391   0.9320  
0.9240   0.9155   0.9061   79   0.9807   0.9783   0.9754   0.9723   0.9687  
0.9648   0.9604   0.9554   0.9500   0.9439   0.9374   0.9299   0.9219   0.9130  
80   0.9826   0.9803   0.9778   0.9748   0.9715   0.9679   0.9638   0.9593  
0.9541   0.9486   0.9424   0.9355   0.9280   0.9197   81   0.9842   0.9822  
0.9798   0.9772   0.9742   0.9708   0.9670   0.9629   0.9581   0.9530   0.9473  
0.9407   0.9338   0.9259   82   0.9858   0.9839   0.9818   0.9794   0.9765  
0.9734   0.9701   0.9662   0.9618   0.9571   0.9517   0.9458   0.9392   0.9318  
83   0.9872   0.9855   0.9836   0.9814   0.9788   0.9760   0.9729   0.9693  
0.9653   0.9609   0.9560   0.9504   0.9443   0.9375   84   0.9885   0.9869  
0.9852   0.9832   0.9809   0.9783   0.9755   0.9722   0.9685   0.9645   0.9600  
0.9548   0.9491   0.9428   85   0.9897   0.9883   0.9867   0.9849   0.9828  
0.9805   0.9779   0.9749   0.9715   0.9678   0.9637   0.9589   0.9537   0.9478



--------------------------------------------------------------------------------

Sub appendix A. 2

Table I –

Distributions Beginning On And After July 1, 2004

100% Joint And Survivor With Pop-Up

O&R Participants

Age Of Pensioner

 

        30   31   32   33   34   35   36   37   38   39   40   41   42   43   44
  45 A   20   0.9497   0.9458   0.9418   0.9375   0.9330   0.9282   0.9231  
0.9177   0.9121   0.9061   0.8998   0.8931   0.8861   0.8788   0.8711   0.8631 G
  21   0.9509   0.9471   0.9432   0.9389   0.9344   0.9297   0.9247   0.9193  
0.9136   0.9077   0.9014   0.8948   0.8878   0.8805   0.8729   0.8649 E   22  
0.9522   0.9485   0.9446   0.9404   0.9359   0.9312   0.9262   0.9209   0.9153  
0.9094   0.9031   0.8965   0.8896   0.8824   0.8747   0.8667   23   0.9535  
0.9498   0.9460   0.9419   0.9374   0.9327   0.9278   0.9226   0.9170   0.9111  
0.9049   0.8983   0.8914   0.8842   0.8766   0.8686 O   24   0.9548   0.9512  
0.9474   0.9433   0.9389   0.9343   0.9294   0.9243   0.9187   0.9129   0.9067  
0.9002   0.8933   0.8861   0.8785   0.8706 F   25   0.9561   0.9526   0.9488  
0.9448   0.9405   0.9359   0.9311   0.9260   0.9205   0.9147   0.9086   0.9020  
0.8952   0.8881   0.8805   0.8726   26   0.9575   0.9540   0.9503   0.9463  
0.9421   0.9376   0.9328   0.9277   0.9223   0.9166   0.9105   0.9040   0.8972  
0.8901   0.8826   0.8748 B   27   0.9588   0.9553   0.9518   0.9479   0.9437  
0.9392   0.9345   0.9295   0.9241   0.9184   0.9124   0.9060   0.8993   0.8922  
0.8847   0.8769 E   28   0.9601   0.9567   0.9532   0.9494   0.9453   0.9409  
0.9363   0.9313   0.9260   0.9204   0.9144   0.9081   0.9014   0.8943   0.8869  
0.8791 N   29   0.9614   0.9581   0.9547   0.9509   0.9469   0.9426   0.9380  
0.9332   0.9279   0.9223   0.9164   0.9101   0.9035   0.8966   0.8892   0.8815 E
  30   0.9627   0.9595   0.9562   0.9525   0.9485   0.9443   0.9398   0.9350  
0.9298   0.9243   0.9185   0.9123   0.9057   0.8988   0.8915   0.8838 F   31  
0.9640   0.9609   0.9576   0.9540   0.9501   0.9460   0.9416   0.9369   0.9318  
0.9264   0.9206   0.9145   0.9080   0.9012   0.8938   0.8863 I   32   0.9653  
0.9623   0.9591   0.9556   0.9518   0.9477   0.9434   0.9387   0.9337   0.9284  
0.9228   0.9167   0.9102   0.9035   0.8962   0.8887 C   33   0.9666   0.9637  
0.9605   0.9571   0.9534   0.9494   0.9452   0.9407   0.9357   0.9305   0.9249  
0.9189   0.9125   0.9059   0.8987   0.8913 I   34   0.9679   0.9650   0.9619  
0.9586   0.9550   0.9511   0.9470   0.9425   0.9377   0.9326   0.9271   0.9211  
0.9149   0.9083   0.9013   0.8938 A   35   0.9691   0.9663   0.9633   0.9601  
0.9566   0.9528   0.9488   0.9444   0.9397   0.9346   0.9292   0.9234   0.9173  
0.9107   0.9038   0.8965 R   36   0.9703   0.9676   0.9647   0.9616   0.9582  
0.9545   0.9506   0.9463   0.9417   0.9367   0.9314   0.9257   0.9197   0.9133  
0.9064   0.8992 Y   37   0.9715   0.9689   0.9661   0.9631   0.9598   0.9562  
0.9524   0.9482   0.9436   0.9389   0.9336   0.9280   0.9221   0.9158   0.9090  
0.9019   38   0.9726   0.9701   0.9674   0.9645   0.9613   0.9578   0.9541  
0.9500   0.9456   0.9409   0.9358   0.9303   0.9245   0.9183   0.9116   0.9046  
39   0.9737   0.9713   0.9687   0.9659   0.9628   0.9594   0.9558   0.9519  
0.9476   0.9430   0.9380   0.9326   0.9269   0.9209   0.9143   0.9074   40  
0.9748   0.9725   0.9700   0.9673   0.9643   0.9610   0.9575   0.9537   0.9495  
0.9450   0.9402   0.9350   0.9294   0.9234   0.9169   0.9102   41   0.9759  
0.9737   0.9713   0.9686   0.9657   0.9626   0.9592   0.9555   0.9514   0.9471  
0.9424   0.9373   0.9318   0.9260   0.9196   0.9130   42   0.9770   0.9748  
0.9725   0.9699   0.9672   0.9641   0.9609   0.9573   0.9533   0.9491   0.9445  
0.9395   0.9342   0.9285   0.9223   0.9158   43   0.9780   0.9759   0.9737  
0.9712   0.9685   0.9656   0.9625   0.9590   0.9551   0.9511   0.9466   0.9418  
0.9365   0.9310   0.9250   0.9186   44   0.9789   0.9769   0.9748   0.9725  
0.9699   0.9670   0.9640   0.9607   0.9570   0.9531   0.9487   0.9440   0.9389  
0.9335   0.9276   0.9214   45   0.9799   0.9780   0.9759   0.9737   0.9712  
0.9685   0.9655   0.9624   0.9588   0.9550   0.9508   0.9462   0.9413   0.9360  
0.9303   0.9242   46   0.9808   0.9789   0.9770   0.9748   0.9724   0.9698  
0.9670   0.9639   0.9605   0.9568   0.9528   0.9483   0.9436   0.9384   0.9329  
0.9269   47   0.9816   0.9799   0.9780   0.9759   0.9737   0.9712   0.9685  
0.9655   0.9622   0.9586   0.9547   0.9504   0.9458   0.9409   0.9355   0.9297  
48   0.9825   0.9808   0.9790   0.9771   0.9749   0.9725   0.9699   0.9670  
0.9639   0.9604   0.9567   0.9525   0.9481   0.9433   0.9380   0.9324   49  
0.9832   0.9817   0.9800   0.9781   0.9760   0.9737   0.9713   0.9685   0.9655  
0.9622   0.9585   0.9545   0.9502   0.9456   0.9405   0.9351   50   0.9840  
0.9825   0.9809   0.9791   0.9771   0.9749   0.9726   0.9699   0.9670   0.9638  
0.9604   0.9565   0.9523   0.9479   0.9429   0.9377   51   0.9848   0.9833  
0.9818   0.9801   0.9782   0.9761   0.9738   0.9713   0.9685   0.9655   0.9621  
0.9584   0.9544   0.9502   0.9454   0.9403   52   0.9855   0.9841   0.9827  
0.9811   0.9792   0.9772   0.9751   0.9727   0.9700   0.9671   0.9639   0.9603  
0.9565   0.9523   0.9477   0.9428



--------------------------------------------------------------------------------

Sub appendix A. 2

Table I –

Distributions Beginning On And After July 1, 2004

100% Joint And Survivor With Pop-Up

O&R Participants

Age Of Pensioner

 

        30   31   32   33   34   35   36   37   38   39   40   41   42   43   44
  45 A   53   0.9862   0.9849   0.9835   0.9820   0.9802   0.9783   0.9762  
0.9739   0.9714   0.9686   0.9655   0.9621   0.9584   0.9544   0.9500   0.9453 G
  54   0.9869   0.9856   0.9843   0.9828   0.9812   0.9793   0.9774   0.9752  
0.9727   0.9701   0.9672   0.9639   0.9603   0.9565   0.9523   0.9477 E   55  
0.9875   0.9863   0.9850   0.9837   0.9821   0.9803   0.9785   0.9764   0.9741  
0.9715   0.9687   0.9656   0.9622   0.9585   0.9544   0.9501   56   0.9881  
0.9870   0.9858   0.9844   0.9830   0.9813   0.9795   0.9776   0.9753   0.9729  
0.9702   0.9672   0.9639   0.9605   0.9565   0.9524 O   57   0.9887   0.9876  
0.9865   0.9852   0.9838   0.9822   0.9806   0.9787   0.9765   0.9742   0.9716  
0.9688   0.9657   0.9623   0.9586   0.9545 F   58   0.9892   0.9882   0.9871  
0.9860   0.9846   0.9831   0.9815   0.9797   0.9777   0.9755   0.9731   0.9703  
0.9674   0.9641   0.9605   0.9567   59   0.9898   0.9888   0.9878   0.9867  
0.9854   0.9840   0.9825   0.9807   0.9788   0.9768   0.9744   0.9718   0.9689  
0.9659   0.9625   0.9588 B   60   0.9903   0.9894   0.9884   0.9874   0.9861  
0.9848   0.9833   0.9817   0.9799   0.9779   0.9757   0.9732   0.9705   0.9676  
0.9643   0.9608 E   61   0.9907   0.9899   0.9890   0.9880   0.9868   0.9855  
0.9842   0.9827   0.9809   0.9790   0.9769   0.9746   0.9720   0.9692   0.9661  
0.9627 N   62   0.9912   0.9904   0.9896   0.9886   0.9875   0.9863   0.9850  
0.9835   0.9819   0.9801   0.9781   0.9758   0.9734   0.9707   0.9677   0.9645 E
  63   0.9917   0.9909   0.9901   0.9892   0.9882   0.9870   0.9858   0.9844  
0.9828   0.9811   0.9793   0.9771   0.9748   0.9722   0.9694   0.9664 F   64  
0.9921   0.9914   0.9906   0.9897   0.9888   0.9877   0.9866   0.9852   0.9837  
0.9821   0.9803   0.9783   0.9760   0.9737   0.9709   0.9680 I   65   0.9925  
0.9918   0.9911   0.9903   0.9893   0.9883   0.9873   0.9860   0.9846   0.9831  
0.9813   0.9794   0.9773   0.9750   0.9724   0.9697 C   66   0.9929   0.9923  
0.9916   0.9908   0.9899   0.9890   0.9879   0.9868   0.9854   0.9840   0.9823  
0.9805   0.9785   0.9763   0.9739   0.9713 I   67   0.9933   0.9927   0.9920  
0.9913   0.9904   0.9896   0.9886   0.9875   0.9862   0.9849   0.9833   0.9815  
0.9796   0.9776   0.9752   0.9727 A   68   0.9936   0.9930   0.9925   0.9918  
0.9910   0.9902   0.9892   0.9882   0.9869   0.9856   0.9842   0.9825   0.9807  
0.9788   0.9766   0.9742 R   69   0.9940   0.9934   0.9929   0.9922   0.9915  
0.9907   0.9898   0.9888   0.9876   0.9865   0.9850   0.9835   0.9818   0.9799  
0.9778   0.9756 Y   70   0.9943   0.9938   0.9932   0.9926   0.9920   0.9912  
0.9904   0.9894   0.9884   0.9872   0.9859   0.9844   0.9827   0.9810   0.9790  
0.9769   71   0.9946   0.9941   0.9936   0.9931   0.9924   0.9917   0.9909  
0.9900   0.9890   0.9879   0.9867   0.9852   0.9837   0.9820   0.9801   0.9781  
72   0.9949   0.9944   0.9940   0.9934   0.9928   0.9922   0.9914   0.9906  
0.9896   0.9886   0.9874   0.9861   0.9846   0.9830   0.9813   0.9793   73  
0.9952   0.9947   0.9943   0.9938   0.9932   0.9926   0.9919   0.9911   0.9902  
0.9892   0.9881   0.9868   0.9855   0.9840   0.9822   0.9805   74   0.9954  
0.9950   0.9946   0.9942   0.9936   0.9930   0.9923   0.9916   0.9907   0.9898  
0.9888   0.9876   0.9863   0.9849   0.9832   0.9815   75   0.9956   0.9953  
0.9949   0.9945   0.9940   0.9934   0.9928   0.9921   0.9913   0.9904   0.9895  
0.9883   0.9871   0.9857   0.9842   0.9825   76   0.9959   0.9956   0.9952  
0.9948   0.9943   0.9937   0.9932   0.9926   0.9918   0.9910   0.9901   0.9889  
0.9878   0.9865   0.9850   0.9835   77   0.9961   0.9958   0.9954   0.9951  
0.9946   0.9941   0.9936   0.9930   0.9923   0.9915   0.9906   0.9896   0.9885  
0.9873   0.9859   0.9845   78   0.9963   0.9960   0.9957   0.9953   0.9949  
0.9945   0.9940   0.9934   0.9927   0.9920   0.9912   0.9902   0.9892   0.9880  
0.9867   0.9853   79   0.9966   0.9963   0.9959   0.9956   0.9952   0.9948  
0.9944   0.9938   0.9931   0.9925   0.9917   0.9908   0.9898   0.9887   0.9875  
0.9862   80   0.9967   0.9964   0.9962   0.9959   0.9955   0.9951   0.9947  
0.9942   0.9936   0.9929   0.9922   0.9913   0.9904   0.9894   0.9882   0.9870  
81   0.9969   0.9967   0.9964   0.9961   0.9957   0.9954   0.9950   0.9945  
0.9939   0.9934   0.9927   0.9918   0.9910   0.9900   0.9889   0.9877   82  
0.9971   0.9968   0.9966   0.9963   0.9960   0.9956   0.9953   0.9949   0.9943  
0.9938   0.9931   0.9923   0.9915   0.9906   0.9895   0.9884   83   0.9973  
0.9970   0.9968   0.9966   0.9963   0.9959   0.9956   0.9952   0.9947   0.9941  
0.9935   0.9928   0.9920   0.9912   0.9902   0.9891   84   0.9974   0.9972  
0.9970   0.9968   0.9964   0.9962   0.9959   0.9955   0.9950   0.9945   0.9940  
0.9932   0.9925   0.9917   0.9908   0.9898   85   0.9976   0.9974   0.9972  
0.9969   0.9967   0.9964   0.9961   0.9958   0.9953   0.9949   0.9943   0.9937  
0.9930   0.9922   0.9914   0.9904



--------------------------------------------------------------------------------

Sub appendix A. 2

Table I –

Distributions Beginning On And After July 1, 2004

100% Joint And Survivor With Pop-Up

O&R Participants

Age Of Pensioner

 

        46   47   48   49   50   51   52   53   54   55   56   57   58   59   60
  61 A   20   0.8549   0.8462   0.8372   0.8278   0.8181   0.8080   0.7975  
0.7867   0.7755   0.7637   0.7516   0.7390   0.7259   0.7124   0.6983   0.6839 G
  21   0.8566   0.8480   0.8390   0.8296   0.8199   0.8098   0.7994   0.7885  
0.7772   0.7655   0.7534   0.7408   0.7277   0.7141   0.7000   0.6856 E   22  
0.8585   0.8498   0.8408   0.8315   0.8218   0.8117   0.8013   0.7904   0.7791  
0.7674   0.7552   0.7426   0.7295   0.7159   0.7018   0.6873   23   0.8604  
0.8517   0.8428   0.8335   0.8238   0.8137   0.8032   0.7924   0.7811   0.7693  
0.7571   0.7445   0.7314   0.7178   0.7037   0.6892 O   24   0.8624   0.8537  
0.8448   0.8355   0.8258   0.8157   0.8052   0.7944   0.7831   0.7714   0.7592  
0.7465   0.7334   0.7198   0.7057   0.6911 F   25   0.8644   0.8558   0.8469  
0.8376   0.8280   0.8178   0.8074   0.7966   0.7853   0.7735   0.7613   0.7487  
0.7355   0.7219   0.7078   0.6932   26   0.8666   0.8580   0.8491   0.8398  
0.8302   0.8201   0.8096   0.7988   0.7875   0.7757   0.7636   0.7509   0.7377  
0.7241   0.7099   0.6953 B   27   0.8688   0.8602   0.8513   0.8421   0.8324  
0.8224   0.8119   0.8011   0.7898   0.7781   0.7659   0.7532   0.7400   0.7264  
0.7122   0.6976 E   28   0.8711   0.8625   0.8537   0.8444   0.8348   0.8248  
0.8144   0.8036   0.7923   0.7805   0.7683   0.7556   0.7424   0.7287   0.7145  
0.6999 N   29   0.8734   0.8649   0.8561   0.8469   0.8373   0.8273   0.8169  
0.8061   0.7948   0.7830   0.7708   0.7581   0.7449   0.7312   0.7170   0.7024 E
  30   0.8758   0.8673   0.8586   0.8494   0.8398   0.8298   0.8195   0.8087  
0.7974   0.7857   0.7734   0.7608   0.7475   0.7339   0.7196   0.7049 F   31  
0.8783   0.8699   0.8611   0.8520   0.8425   0.8325   0.8222   0.8114   0.8002  
0.7884   0.7762   0.7635   0.7503   0.7366   0.7223   0.7076 I   32   0.8808  
0.8725   0.8638   0.8547   0.8452   0.8353   0.8250   0.8142   0.8030   0.7912  
0.7790   0.7663   0.7531   0.7394   0.7252   0.7104 C   33   0.8834   0.8751  
0.8665   0.8575   0.8480   0.8381   0.8279   0.8172   0.8059   0.7942   0.7820  
0.7693   0.7561   0.7424   0.7281   0.7134 I   34   0.8861   0.8779   0.8693  
0.8603   0.8509   0.8411   0.8308   0.8202   0.8090   0.7973   0.7851   0.7724  
0.7592   0.7455   0.7312   0.7164 A   35   0.8888   0.8807   0.8722   0.8633  
0.8539   0.8441   0.8339   0.8233   0.8121   0.8004   0.7883   0.7756   0.7624  
0.7487   0.7344   0.7196 R   36   0.8915   0.8835   0.8751   0.8662   0.8570  
0.8472   0.8371   0.8265   0.8154   0.8037   0.7916   0.7790   0.7658   0.7521  
0.7377   0.7230 Y   37   0.8944   0.8864   0.8781   0.8693   0.8601   0.8504  
0.8404   0.8298   0.8188   0.8072   0.7951   0.7824   0.7693   0.7555   0.7412  
0.7264   38   0.8972   0.8894   0.8811   0.8724   0.8633   0.8537   0.8437  
0.8333   0.8222   0.8107   0.7986   0.7860   0.7728   0.7591   0.7449   0.7300  
39   0.9001   0.8923   0.8842   0.8756   0.8666   0.8571   0.8471   0.8367  
0.8258   0.8143   0.8023   0.7897   0.7766   0.7629   0.7486   0.7338   40  
0.9030   0.8954   0.8873   0.8788   0.8699   0.8605   0.8506   0.8403   0.8295  
0.8180   0.8060   0.7935   0.7804   0.7668   0.7525   0.7377   41   0.9059  
0.8984   0.8905   0.8821   0.8733   0.8640   0.8542   0.8440   0.8332   0.8218  
0.8099   0.7974   0.7844   0.7708   0.7565   0.7418   42   0.9089   0.9014  
0.8937   0.8854   0.8767   0.8675   0.8579   0.8477   0.8370   0.8257   0.8139  
0.8015   0.7885   0.7749   0.7607   0.7459   43   0.9118   0.9046   0.8969  
0.8888   0.8802   0.8712   0.8616   0.8515   0.8409   0.8297   0.8180   0.8057  
0.7927   0.7792   0.7650   0.7503   44   0.9148   0.9077   0.9001   0.8921  
0.8837   0.8748   0.8653   0.8554   0.8450   0.8338   0.8222   0.8099   0.7971  
0.7836   0.7694   0.7548   45   0.9177   0.9107   0.9034   0.8955   0.8872  
0.8785   0.8692   0.8594   0.8490   0.8380   0.8265   0.8143   0.8015   0.7881  
0.7740   0.7594   46   0.9206   0.9138   0.9066   0.8990   0.8908   0.8822  
0.8730   0.8634   0.8531   0.8423   0.8308   0.8188   0.8061   0.7928   0.7788  
0.7642   47   0.9235   0.9169   0.9099   0.9024   0.8944   0.8859   0.8769  
0.8674   0.8573   0.8466   0.8353   0.8233   0.8108   0.7976   0.7836   0.7691  
48   0.9264   0.9200   0.9131   0.9057   0.8980   0.8896   0.8808   0.8715  
0.8616   0.8510   0.8398   0.8280   0.8155   0.8024   0.7885   0.7741   49  
0.9293   0.9230   0.9163   0.9091   0.9015   0.8934   0.8847   0.8756   0.8658  
0.8554   0.8444   0.8327   0.8204   0.8074   0.7936   0.7793   50   0.9321  
0.9260   0.9195   0.9125   0.9051   0.8971   0.8887   0.8797   0.8701   0.8599  
0.8490   0.8375   0.8253   0.8124   0.7988   0.7846   51   0.9349   0.9289  
0.9226   0.9158   0.9086   0.9008   0.8926   0.8838   0.8744   0.8643   0.8537  
0.8423   0.8303   0.8176   0.8041   0.7900   52   0.9375   0.9318   0.9257  
0.9191   0.9122   0.9046   0.8965   0.8879   0.8787   0.8689   0.8584   0.8472  
0.8354   0.8228   0.8095   0.7955



--------------------------------------------------------------------------------

Sub appendix A. 2

Table I –

Distributions Beginning On And After July 1, 2004

100% Joint And Survivor With Pop-Up

O&R Participants

Age Of Pensioner

 

        46   47   48   49   50   51   52   53   54   55   56   57   58   59   60
  61 A   53   0.9402   0.9347   0.9288   0.9224   0.9156   0.9083   0.9004  
0.8920   0.8831   0.8734   0.8631   0.8521   0.8405   0.8281   0.8149   0.8011 G
  54   0.9428   0.9374   0.9318   0.9256   0.9190   0.9119   0.9043   0.8961  
0.8874   0.8779   0.8679   0.8571   0.8457   0.8335   0.8205   0.8068 E   55  
0.9454   0.9402   0.9347   0.9288   0.9224   0.9155   0.9081   0.9002   0.8917  
0.8824   0.8726   0.8621   0.8509   0.8388   0.8261   0.8126   56   0.9478  
0.9429   0.9376   0.9319   0.9257   0.9190   0.9118   0.9042   0.8959   0.8870  
0.8774   0.8671   0.8560   0.8443   0.8317   0.8184 O   57   0.9502   0.9455  
0.9404   0.9349   0.9290   0.9225   0.9155   0.9081   0.9001   0.8914   0.8821  
0.8720   0.8613   0.8497   0.8374   0.8243 F   58   0.9525   0.9480   0.9431  
0.9378   0.9321   0.9259   0.9192   0.9121   0.9043   0.8958   0.8867   0.8770  
0.8665   0.8552   0.8431   0.8302   59   0.9548   0.9505   0.9457   0.9407  
0.9352   0.9292   0.9228   0.9159   0.9083   0.9001   0.8914   0.8818   0.8716  
0.8606   0.8488   0.8362 B   60   0.9570   0.9528   0.9483   0.9434   0.9382  
0.9324   0.9263   0.9196   0.9123   0.9044   0.8959   0.8867   0.8767   0.8660  
0.8545   0.8421 E   61   0.9591   0.9551   0.9508   0.9462   0.9411   0.9356  
0.9297   0.9233   0.9163   0.9087   0.9004   0.8915   0.8818   0.8714   0.8601  
0.8480 N   62   0.9611   0.9573   0.9532   0.9488   0.9440   0.9387   0.9330  
0.9269   0.9202   0.9128   0.9049   0.8962   0.8868   0.8767   0.8657   0.8540 E
  63   0.9630   0.9594   0.9555   0.9513   0.9467   0.9417   0.9362   0.9303  
0.9239   0.9168   0.9091   0.9008   0.8918   0.8820   0.8713   0.8598 F   64  
0.9649   0.9614   0.9578   0.9537   0.9494   0.9445   0.9393   0.9337   0.9276  
0.9208   0.9134   0.9054   0.8966   0.8871   0.8767   0.8656 I   65   0.9667  
0.9634   0.9599   0.9561   0.9519   0.9473   0.9423   0.9370   0.9311   0.9246  
0.9175   0.9098   0.9013   0.8922   0.8821   0.8714 C   66   0.9685   0.9653  
0.9620   0.9583   0.9543   0.9500   0.9453   0.9402   0.9345   0.9283   0.9215  
0.9141   0.9059   0.8971   0.8874   0.8770 I   67   0.9701   0.9671   0.9639  
0.9605   0.9567   0.9526   0.9480   0.9432   0.9378   0.9318   0.9254   0.9183  
0.9105   0.9019   0.8926   0.8825 A   68   0.9717   0.9688   0.9658   0.9625  
0.9589   0.9550   0.9507   0.9461   0.9410   0.9354   0.9291   0.9223   0.9148  
0.9067   0.8977   0.8879 R   69   0.9732   0.9704   0.9676   0.9645   0.9611  
0.9574   0.9533   0.9489   0.9441   0.9386   0.9328   0.9263   0.9191   0.9112  
0.9026   0.8932 Y   70   0.9746   0.9721   0.9693   0.9664   0.9632   0.9596  
0.9558   0.9516   0.9470   0.9419   0.9363   0.9301   0.9233   0.9157   0.9074  
0.8984   71   0.9759   0.9736   0.9709   0.9681   0.9651   0.9618   0.9582  
0.9542   0.9498   0.9449   0.9397   0.9338   0.9272   0.9200   0.9121   0.9034  
72   0.9773   0.9749   0.9725   0.9699   0.9670   0.9638   0.9604   0.9567  
0.9526   0.9479   0.9429   0.9373   0.9311   0.9242   0.9166   0.9083   73  
0.9785   0.9763   0.9740   0.9715   0.9688   0.9658   0.9626   0.9591   0.9551  
0.9507   0.9460   0.9406   0.9348   0.9282   0.9210   0.9130   74   0.9797  
0.9777   0.9754   0.9731   0.9705   0.9677   0.9646   0.9613   0.9576   0.9535  
0.9490   0.9439   0.9383   0.9321   0.9252   0.9176   75   0.9808   0.9789  
0.9768   0.9746   0.9721   0.9694   0.9666   0.9634   0.9600   0.9561   0.9518  
0.9470   0.9417   0.9358   0.9292   0.9219   76   0.9819   0.9800   0.9780  
0.9760   0.9737   0.9711   0.9685   0.9655   0.9623   0.9585   0.9545   0.9500  
0.9450   0.9394   0.9331   0.9262   77   0.9829   0.9811   0.9793   0.9773  
0.9751   0.9728   0.9702   0.9674   0.9643   0.9609   0.9570   0.9528   0.9481  
0.9428   0.9368   0.9302   78   0.9839   0.9822   0.9805   0.9786   0.9766  
0.9743   0.9719   0.9693   0.9664   0.9631   0.9595   0.9555   0.9510   0.9460  
0.9403   0.9341   79   0.9847   0.9832   0.9816   0.9797   0.9779   0.9757  
0.9735   0.9710   0.9683   0.9652   0.9618   0.9581   0.9538   0.9490   0.9437  
0.9378   80   0.9856   0.9841   0.9826   0.9809   0.9791   0.9771   0.9749  
0.9727   0.9701   0.9672   0.9641   0.9605   0.9565   0.9520   0.9469   0.9414  
81   0.9865   0.9850   0.9836   0.9820   0.9803   0.9784   0.9764   0.9743  
0.9718   0.9691   0.9661   0.9627   0.9590   0.9548   0.9500   0.9447   82  
0.9873   0.9859   0.9845   0.9831   0.9814   0.9796   0.9778   0.9758   0.9735  
0.9709   0.9682   0.9650   0.9615   0.9575   0.9529   0.9480   83   0.9880  
0.9868   0.9855   0.9840   0.9825   0.9808   0.9790   0.9772   0.9751   0.9727  
0.9700   0.9671   0.9637   0.9600   0.9558   0.9511   84   0.9888   0.9875  
0.9863   0.9850   0.9835   0.9820   0.9803   0.9785   0.9765   0.9743   0.9718  
0.9690   0.9659   0.9624   0.9584   0.9540   85   0.9894   0.9882   0.9871  
0.9858   0.9845   0.9830   0.9815   0.9798   0.9780   0.9758   0.9735   0.9709  
0.9680   0.9648   0.9609   0.9567



--------------------------------------------------------------------------------

Sub appendix A. 2

Table I –

Distributions Beginning On And After July 1, 2004

100% Joint And Survivor With Pop-Up

O&R Participants

Age Of Pensioner

 

        62   63   64   65   66   67   68   69   70   71   72   73   74   75 A  
20   0.6690   0.6537   0.6379   0.6219   0.6055   0.5888   0.5720   0.5549  
0.5377   0.5204   0.5030   0.4855   0.4680   0.4505 G   21   0.6706   0.6553  
0.6396   0.6235   0.6070   0.5903   0.5735   0.5564   0.5391   0.5218   0.5043  
0.4868   0.4692   0.4517 E   22   0.6724   0.6570   0.6413   0.6251   0.6086  
0.5919   0.5750   0.5579   0.5406   0.5232   0.5057   0.4881   0.4705   0.4529  
23   0.6742   0.6588   0.6430   0.6268   0.6103   0.5936   0.5767   0.5595  
0.5421   0.5247   0.5072   0.4895   0.4719   0.4543 O   24   0.6761   0.6607  
0.6449   0.6287   0.6121   0.5953   0.5784   0.5611   0.5438   0.5263   0.5087  
0.4910   0.4733   0.4556 F   25   0.6781   0.6627   0.6468   0.6306   0.6140  
0.5972   0.5801   0.5629   0.5455   0.5279   0.5103   0.4926   0.4748   0.4571  
26   0.6802   0.6647   0.6489   0.6326   0.6160   0.5991   0.5820   0.5647  
0.5472   0.5297   0.5120   0.4942   0.4764   0.4586 B   27   0.6825   0.6670  
0.6510   0.6347   0.6180   0.6011   0.5840   0.5667   0.5491   0.5315   0.5138  
0.4959   0.4781   0.4603 E   28   0.6848   0.6692   0.6533   0.6369   0.6202  
0.6033   0.5861   0.5687   0.5511   0.5335   0.5157   0.4978   0.4799   0.4620 N
  29   0.6872   0.6716   0.6556   0.6392   0.6225   0.6055   0.5883   0.5709  
0.5532   0.5355   0.5176   0.4997   0.4817   0.4638 E   30   0.6897   0.6741  
0.6581   0.6417   0.6249   0.6079   0.5906   0.5731   0.5554   0.5377   0.5197  
0.5017   0.4837   0.4657 F   31   0.6924   0.6768   0.6607   0.6442   0.6274  
0.6103   0.5930   0.5755   0.5577   0.5399   0.5219   0.5038   0.4858   0.4677 I
  32   0.6952   0.6795   0.6634   0.6469   0.6301   0.6129   0.5956   0.5780  
0.5601   0.5423   0.5243   0.5061   0.4880   0.4698 C   33   0.6981   0.6824  
0.6663   0.6498   0.6328   0.6156   0.5982   0.5806   0.5627   0.5448   0.5267  
0.5084   0.4903   0.4720 I   34   0.7012   0.6854   0.6692   0.6527   0.6357  
0.6185   0.6010   0.5833   0.5654   0.5474   0.5292   0.5109   0.4927   0.4744 A
  35   0.7043   0.6886   0.6724   0.6558   0.6388   0.6215   0.6040   0.5862  
0.5682   0.5501   0.5319   0.5135   0.4952   0.4768 R   36   0.7077   0.6919  
0.6756   0.6590   0.6419   0.6246   0.6070   0.5892   0.5712   0.5530   0.5347  
0.5163   0.4978   0.4794 Y   37   0.7111   0.6953   0.6790   0.6623   0.6453  
0.6279   0.6103   0.5924   0.5743   0.5561   0.5377   0.5191   0.5007   0.4821  
38   0.7147   0.6989   0.6826   0.6659   0.6488   0.6313   0.6136   0.5957  
0.5775   0.5592   0.5408   0.5222   0.5036   0.4850   39   0.7185   0.7026  
0.6863   0.6695   0.6524   0.6349   0.6172   0.5992   0.5809   0.5626   0.5440  
0.5254   0.5067   0.4880   40   0.7223   0.7065   0.6902   0.6734   0.6562  
0.6387   0.6209   0.6028   0.5845   0.5661   0.5475   0.5287   0.5100   0.4912  
41   0.7264   0.7105   0.6942   0.6774   0.6601   0.6426   0.6247   0.6066  
0.5882   0.5697   0.5511   0.5322   0.5134   0.4945   42   0.7306   0.7148  
0.6984   0.6815   0.6643   0.6467   0.6288   0.6106   0.5921   0.5736   0.5548  
0.5359   0.5170   0.4980   43   0.7349   0.7191   0.7027   0.6859   0.6685  
0.6509   0.6330   0.6147   0.5962   0.5776   0.5588   0.5397   0.5207   0.5016  
44   0.7395   0.7236   0.7072   0.6904   0.6731   0.6554   0.6374   0.6191  
0.6005   0.5818   0.5629   0.5438   0.5246   0.5055   45   0.7441   0.7283  
0.7119   0.6951   0.6777   0.6600   0.6420   0.6236   0.6050   0.5862   0.5672  
0.5480   0.5288   0.5095   46   0.7489   0.7331   0.7168   0.6999   0.6826  
0.6648   0.6468   0.6283   0.6096   0.5908   0.5717   0.5524   0.5331   0.5137  
47   0.7539   0.7381   0.7218   0.7049   0.6876   0.6698   0.6517   0.6333  
0.6145   0.5956   0.5764   0.5571   0.5377   0.5181   48   0.7590   0.7433  
0.7270   0.7101   0.6928   0.6750   0.6569   0.6384   0.6196   0.6006   0.5814  
0.5619   0.5424   0.5228   49   0.7642   0.7486   0.7323   0.7155   0.6982  
0.6804   0.6623   0.6437   0.6249   0.6058   0.5865   0.5670   0.5474   0.5277  
50   0.7696   0.7541   0.7379   0.7211   0.7037   0.6860   0.6678   0.6493  
0.6304   0.6113   0.5919   0.5723   0.5526   0.5327   51   0.7751   0.7597  
0.7435   0.7268   0.7095   0.6918   0.6736   0.6551   0.6362   0.6170   0.5975  
0.5778   0.5580   0.5381   52   0.7808   0.7654   0.7493   0.7327   0.7154  
0.6977   0.6796   0.6610   0.6421   0.6229   0.6034   0.5836   0.5637   0.5437



--------------------------------------------------------------------------------

Sub appendix A. 2

Table I –

Distributions Beginning On And After July 1, 2004

100% Joint And Survivor With Pop-Up

O&R Participants

Age Of Pensioner

 

        62   63   64   65   66   67   68   69   70   71   72   73   74   75 A  
53   0.7865   0.7712   0.7553   0.7387   0.7216   0.7039   0.6858   0.6672  
0.6483   0.6290   0.6095   0.5896   0.5697   0.5495 G   54   0.7924   0.7773  
0.7614   0.7449   0.7279   0.7102   0.6922   0.6736   0.6547   0.6354   0.6159  
0.5959   0.5759   0.5557 E   55   0.7983   0.7833   0.7677   0.7513   0.7343  
0.7167   0.6988   0.6802   0.6613   0.6420   0.6224   0.6024   0.5823   0.5620  
56   0.8044   0.7895   0.7740   0.7578   0.7409   0.7235   0.7055   0.6871  
0.6681   0.6489   0.6293   0.6092   0.5891   0.5687 O   57   0.8104   0.7959  
0.7805   0.7644   0.7476   0.7303   0.7125   0.6941   0.6752   0.6560   0.6364  
0.6163   0.5961   0.5756 F   58   0.8166   0.8022   0.7870   0.7711   0.7545  
0.7373   0.7196   0.7013   0.6825   0.6633   0.6437   0.6236   0.6034   0.5829  
59   0.8228   0.8086   0.7936   0.7780   0.7615   0.7444   0.7269   0.7086  
0.6899   0.6708   0.6512   0.6311   0.6109   0.5903 B   60   0.8290   0.8151  
0.8003   0.7848   0.7686   0.7517   0.7343   0.7162   0.6976   0.6785   0.6589  
0.6389   0.6187   0.5981 E   61   0.8352   0.8215   0.8070   0.7918   0.7757  
0.7591   0.7418   0.7239   0.7054   0.6864   0.6669   0.6469   0.6267   0.6061 N
  62   0.8414   0.8280   0.8138   0.7988   0.7830   0.7665   0.7494   0.7317  
0.7133   0.6945   0.6751   0.6551   0.6349   0.6143 E   63   0.8476   0.8345  
0.8205   0.8058   0.7902   0.7740   0.7571   0.7396   0.7214   0.7027   0.6834  
0.6636   0.6434   0.6228 F   64   0.8537   0.8409   0.8272   0.8128   0.7975  
0.7816   0.7649   0.7476   0.7296   0.7110   0.6919   0.6722   0.6521   0.6315 I
  65   0.8597   0.8473   0.8340   0.8198   0.8049   0.7891   0.7728   0.7557  
0.7379   0.7195   0.7006   0.6810   0.6609   0.6404 C   66   0.8657   0.8536  
0.8406   0.8268   0.8121   0.7968   0.7806   0.7638   0.7462   0.7281   0.7093  
0.6898   0.6700   0.6496 I   67   0.8716   0.8598   0.8472   0.8337   0.8194  
0.8043   0.7885   0.7719   0.7547   0.7367   0.7182   0.6989   0.6792   0.6589 A
  68   0.8774   0.8659   0.8537   0.8405   0.8266   0.8118   0.7964   0.7801  
0.7631   0.7455   0.7271   0.7080   0.6884   0.6683 R   69   0.8830   0.8720  
0.8601   0.8474   0.8337   0.8193   0.8042   0.7883   0.7716   0.7542   0.7361  
0.7173   0.6979   0.6779 Y   70   0.8886   0.8779   0.8663   0.8540   0.8408  
0.8267   0.8120   0.7964   0.7800   0.7630   0.7451   0.7266   0.7074   0.6876  
71   0.8940   0.8837   0.8725   0.8605   0.8477   0.8340   0.8197   0.8044  
0.7884   0.7717   0.7542   0.7359   0.7170   0.6974   72   0.8992   0.8893  
0.8785   0.8670   0.8545   0.8413   0.8273   0.8125   0.7968   0.7804   0.7632  
0.7453   0.7266   0.7073   73   0.9043   0.8948   0.8844   0.8733   0.8612  
0.8483   0.8348   0.8203   0.8051   0.7890   0.7723   0.7546   0.7362   0.7172  
74   0.9092   0.9001   0.8902   0.8794   0.8678   0.8553   0.8421   0.8281  
0.8132   0.7976   0.7812   0.7638   0.7459   0.7271   75   0.9140   0.9052  
0.8956   0.8853   0.8741   0.8621   0.8493   0.8358   0.8212   0.8061   0.7900  
0.7731   0.7554   0.7370   76   0.9185   0.9102   0.9010   0.8911   0.8803  
0.8687   0.8564   0.8432   0.8291   0.8144   0.7987   0.7822   0.7649   0.7468  
77   0.9230   0.9150   0.9062   0.8967   0.8863   0.8751   0.8632   0.8505  
0.8369   0.8225   0.8073   0.7912   0.7743   0.7566   78   0.9272   0.9195  
0.9112   0.9020   0.8921   0.8814   0.8700   0.8576   0.8445   0.8306   0.8158  
0.8001   0.7836   0.7663   79   0.9313   0.9240   0.9160   0.9073   0.8977  
0.8874   0.8764   0.8646   0.8519   0.8384   0.8240   0.8088   0.7927   0.7758  
80   0.9351   0.9282   0.9206   0.9123   0.9031   0.8932   0.8827   0.8713  
0.8591   0.8460   0.8322   0.8173   0.8017   0.7852   81   0.9388   0.9323  
0.9250   0.9170   0.9083   0.8989   0.8888   0.8778   0.8661   0.8535   0.8401  
0.8257   0.8105   0.7944   82   0.9424   0.9362   0.9293   0.9217   0.9133  
0.9043   0.8946   0.8842   0.8728   0.8608   0.8478   0.8339   0.8192   0.8036  
83   0.9457   0.9399   0.9333   0.9261   0.9182   0.9096   0.9003   0.8903  
0.8794   0.8679   0.8554   0.8420   0.8278   0.8126   84   0.9490   0.9434  
0.9372   0.9304   0.9228   0.9147   0.9058   0.8962   0.8859   0.8747   0.8627  
0.8498   0.8361   0.8214   85   0.9521   0.9468   0.9410   0.9344   0.9273  
0.9195   0.9111   0.9020   0.8920   0.8814   0.8699   0.8575   0.8443   0.8301



--------------------------------------------------------------------------------

Sub appendix A. 2

Table J

Distributions Beginning On And After July 1, 2004

50% Joint And Survivor With Pop-Up

O&R Participants

Age of Pensioner

 

        30   31   32   33   34   35   36   37   38   39   40   41   42   43   44
  45 A   20   0.9742   0.9721   0.9700   0.9678   0.9653   0.9627   0.9600  
0.9571   0.9540   0.9507   0.9472   0.9435   0.9396   0.9355   0.9311   0.9265 G
  21   0.9748   0.9728   0.9708   0.9685   0.9661   0.9635   0.9609   0.9580  
0.9549   0.9516   0.9481   0.9444   0.9405   0.9365   0.9321   0.9275 E   22  
0.9755   0.9736   0.9715   0.9693   0.9669   0.9644   0.9617   0.9588   0.9558  
0.9526   0.9491   0.9454   0.9415   0.9375   0.9331   0.9286   23   0.9762  
0.9743   0.9722   0.9701   0.9677   0.9652   0.9625   0.9597   0.9567   0.9535  
0.9501   0.9464   0.9425   0.9385   0.9342   0.9297 O   24   0.9769   0.9750  
0.9730   0.9708   0.9685   0.9660   0.9634   0.9607   0.9576   0.9545   0.9511  
0.9475   0.9436   0.9396   0.9353   0.9308 F   25   0.9776   0.9757   0.9737  
0.9716   0.9693   0.9669   0.9643   0.9616   0.9586   0.9555   0.9521   0.9485  
0.9447   0.9407   0.9364   0.9320   26   0.9783   0.9764   0.9745   0.9724  
0.9702   0.9678   0.9652   0.9625   0.9596   0.9565   0.9531   0.9496   0.9458  
0.9419   0.9376   0.9332 B   27   0.9790   0.9771   0.9753   0.9732   0.9710  
0.9687   0.9662   0.9635   0.9605   0.9575   0.9542   0.9507   0.9469   0.9430  
0.9388   0.9344 E   28   0.9796   0.9779   0.9760   0.9740   0.9719   0.9696  
0.9671   0.9644   0.9615   0.9586   0.9553   0.9518   0.9481   0.9442   0.9400  
0.9357 N   29   0.9803   0.9786   0.9768   0.9749   0.9727   0.9705   0.9680  
0.9655   0.9626   0.9596   0.9564   0.9529   0.9493   0.9455   0.9413   0.9370 E
  30   0.9810   0.9793   0.9776   0.9757   0.9736   0.9714   0.9690   0.9664  
0.9636   0.9607   0.9575   0.9541   0.9505   0.9467   0.9426   0.9383 F   31  
0.9817   0.9801   0.9783   0.9765   0.9744   0.9722   0.9699   0.9674   0.9647  
0.9618   0.9587   0.9553   0.9518   0.9480   0.9439   0.9397 I   32   0.9823  
0.9808   0.9791   0.9773   0.9753   0.9731   0.9709   0.9684   0.9657   0.9629  
0.9598   0.9565   0.9530   0.9493   0.9453   0.9410 C   33   0.9830   0.9815  
0.9798   0.9781   0.9761   0.9740   0.9718   0.9694   0.9668   0.9640   0.9610  
0.9577   0.9543   0.9506   0.9467   0.9425 I   34   0.9837   0.9821   0.9806  
0.9789   0.9770   0.9749   0.9728   0.9704   0.9678   0.9651   0.9621   0.9589  
0.9555   0.9519   0.9480   0.9439 A   35   0.9843   0.9829   0.9813   0.9797  
0.9778   0.9759   0.9737   0.9714   0.9689   0.9662   0.9634   0.9602   0.9569  
0.9533   0.9494   0.9454 R   36   0.9849   0.9835   0.9821   0.9804   0.9786  
0.9767   0.9747   0.9724   0.9700   0.9673   0.9645   0.9614   0.9581   0.9546  
0.9509   0.9469 Y   37   0.9856   0.9842   0.9827   0.9812   0.9795   0.9776  
0.9756   0.9734   0.9710   0.9684   0.9657   0.9627   0.9595   0.9560   0.9523  
0.9484   38   0.9861   0.9848   0.9834   0.9819   0.9803   0.9784   0.9765  
0.9744   0.9720   0.9696   0.9669   0.9639   0.9607   0.9574   0.9538   0.9499  
39   0.9867   0.9854   0.9841   0.9827   0.9810   0.9793   0.9774   0.9753  
0.9731   0.9707   0.9680   0.9651   0.9621   0.9588   0.9552   0.9514   40  
0.9873   0.9861   0.9848   0.9834   0.9818   0.9801   0.9783   0.9763   0.9741  
0.9717   0.9692   0.9664   0.9634   0.9602   0.9566   0.9529   41   0.9878  
0.9866   0.9854   0.9841   0.9826   0.9809   0.9792   0.9772   0.9751   0.9728  
0.9703   0.9676   0.9646   0.9615   0.9581   0.9545   42   0.9883   0.9872  
0.9861   0.9848   0.9833   0.9817   0.9800   0.9782   0.9761   0.9739   0.9715  
0.9688   0.9659   0.9629   0.9596   0.9560   43   0.9889   0.9878   0.9866  
0.9854   0.9840   0.9825   0.9808   0.9791   0.9770   0.9749   0.9726   0.9700  
0.9672   0.9643   0.9610   0.9575   44   0.9894   0.9883   0.9873   0.9860  
0.9847   0.9832   0.9817   0.9800   0.9780   0.9759   0.9737   0.9712   0.9685  
0.9656   0.9624   0.9591   45   0.9898   0.9889   0.9878   0.9867   0.9854  
0.9840   0.9825   0.9808   0.9790   0.9769   0.9748   0.9723   0.9697   0.9670  
0.9639   0.9606   46   0.9903   0.9893   0.9883   0.9872   0.9860   0.9847  
0.9832   0.9817   0.9798   0.9779   0.9758   0.9734   0.9710   0.9683   0.9653  
0.9621   47   0.9907   0.9898   0.9889   0.9878   0.9867   0.9854   0.9840  
0.9825   0.9807   0.9789   0.9768   0.9746   0.9721   0.9695   0.9667   0.9635  
48   0.9911   0.9903   0.9894   0.9884   0.9872   0.9861   0.9847   0.9832  
0.9816   0.9798   0.9778   0.9757   0.9733   0.9708   0.9680   0.9650   49  
0.9915   0.9908   0.9899   0.9889   0.9879   0.9867   0.9854   0.9840   0.9824  
0.9807   0.9788   0.9767   0.9745   0.9720   0.9693   0.9664   50   0.9920  
0.9912   0.9904   0.9894   0.9884   0.9873   0.9861   0.9848   0.9832   0.9816  
0.9798   0.9778   0.9756   0.9732   0.9706   0.9679   51   0.9924   0.9916  
0.9908   0.9900   0.9890   0.9879   0.9867   0.9855   0.9840   0.9824   0.9807  
0.9788   0.9767   0.9744   0.9719   0.9692   52   0.9927   0.9920   0.9912  
0.9904   0.9895   0.9885   0.9874   0.9861   0.9847   0.9833   0.9816   0.9797  
0.9777   0.9756   0.9732   0.9705



--------------------------------------------------------------------------------

Sub appendix A. 2

Table J

Distributions Beginning On And After July 1, 2004

50% Joint And Survivor With Pop-Up

O&R Participants

Age of Pensioner

 

        30   31   32   33   34   35   36   37   38   39   40   41   42   43   44
  45 A   53   0.9930   0.9924   0.9917   0.9909   0.9900   0.9890   0.9880  
0.9868   0.9855   0.9841   0.9825   0.9806   0.9787   0.9767   0.9743   0.9719 G
  54   0.9934   0.9927   0.9920   0.9914   0.9905   0.9896   0.9886   0.9875  
0.9861   0.9848   0.9833   0.9816   0.9798   0.9778   0.9755   0.9731 E   55  
0.9937   0.9931   0.9925   0.9918   0.9910   0.9901   0.9891   0.9881   0.9869  
0.9856   0.9841   0.9825   0.9807   0.9788   0.9766   0.9744   56   0.9940  
0.9934   0.9929   0.9922   0.9914   0.9906   0.9897   0.9887   0.9875   0.9863  
0.9849   0.9833   0.9816   0.9798   0.9777   0.9756 O   57   0.9943   0.9938  
0.9932   0.9926   0.9918   0.9910   0.9902   0.9892   0.9881   0.9870   0.9856  
0.9841   0.9826   0.9808   0.9789   0.9767 F   58   0.9946   0.9941   0.9935  
0.9929   0.9923   0.9915   0.9907   0.9898   0.9887   0.9876   0.9864   0.9849  
0.9834   0.9817   0.9798   0.9778   59   0.9949   0.9943   0.9938   0.9933  
0.9926   0.9919   0.9912   0.9903   0.9892   0.9882   0.9870   0.9857   0.9842  
0.9826   0.9809   0.9790 B   60   0.9951   0.9946   0.9941   0.9936   0.9930  
0.9923   0.9916   0.9908   0.9898   0.9888   0.9877   0.9864   0.9850   0.9835  
0.9818   0.9800 E   61   0.9954   0.9949   0.9945   0.9939   0.9934   0.9927  
0.9920   0.9913   0.9903   0.9894   0.9883   0.9871   0.9858   0.9844   0.9827  
0.9810 N   62   0.9956   0.9952   0.9947   0.9943   0.9937   0.9931   0.9925  
0.9917   0.9909   0.9900   0.9889   0.9878   0.9865   0.9852   0.9836   0.9820 E
  63   0.9958   0.9954   0.9950   0.9946   0.9940   0.9935   0.9928   0.9922  
0.9913   0.9905   0.9895   0.9884   0.9872   0.9859   0.9845   0.9829 F   64  
0.9960   0.9957   0.9952   0.9949   0.9944   0.9938   0.9932   0.9926   0.9918  
0.9910   0.9901   0.9890   0.9879   0.9867   0.9852   0.9838 I   65   0.9963  
0.9959   0.9955   0.9951   0.9947   0.9941   0.9936   0.9930   0.9922   0.9915  
0.9906   0.9896   0.9885   0.9873   0.9860   0.9846 C   66   0.9965   0.9961  
0.9958   0.9954   0.9949   0.9945   0.9939   0.9934   0.9927   0.9919   0.9911  
0.9901   0.9891   0.9880   0.9868   0.9854 I   67   0.9966   0.9963   0.9960  
0.9956   0.9952   0.9948   0.9942   0.9937   0.9930   0.9924   0.9916   0.9907  
0.9897   0.9887   0.9875   0.9862 A   68   0.9968   0.9965   0.9962   0.9959  
0.9954   0.9951   0.9945   0.9940   0.9934   0.9928   0.9920   0.9911   0.9903  
0.9893   0.9882   0.9869 R   69   0.9970   0.9967   0.9964   0.9961   0.9957  
0.9953   0.9948   0.9944   0.9938   0.9932   0.9925   0.9916   0.9908   0.9899  
0.9888   0.9876 Y   70   0.9971   0.9968   0.9966   0.9963   0.9960   0.9956  
0.9951   0.9947   0.9941   0.9936   0.9929   0.9921   0.9913   0.9904   0.9894  
0.9883   71   0.9973   0.9970   0.9968   0.9965   0.9961   0.9958   0.9954  
0.9950   0.9945   0.9939   0.9933   0.9926   0.9918   0.9909   0.9900   0.9889  
72   0.9974   0.9972   0.9969   0.9967   0.9964   0.9961   0.9957   0.9953  
0.9948   0.9943   0.9937   0.9930   0.9923   0.9914   0.9905   0.9896   73  
0.9976   0.9974   0.9971   0.9969   0.9966   0.9962   0.9959   0.9955   0.9951  
0.9946   0.9940   0.9934   0.9927   0.9919   0.9910   0.9901   74   0.9977  
0.9975   0.9973   0.9970   0.9968   0.9965   0.9962   0.9958   0.9953   0.9949  
0.9944   0.9937   0.9931   0.9924   0.9915   0.9906   75   0.9978   0.9976  
0.9974   0.9972   0.9970   0.9967   0.9964   0.9961   0.9956   0.9952   0.9947  
0.9941   0.9935   0.9928   0.9920   0.9912   76   0.9980   0.9978   0.9976  
0.9974   0.9971   0.9968   0.9966   0.9963   0.9959   0.9955   0.9950   0.9944  
0.9939   0.9932   0.9925   0.9917   77   0.9981   0.9979   0.9977   0.9975  
0.9973   0.9971   0.9968   0.9965   0.9961   0.9958   0.9953   0.9948   0.9942  
0.9936   0.9929   0.9922   78   0.9982   0.9980   0.9978   0.9977   0.9974  
0.9972   0.9970   0.9967   0.9963   0.9960   0.9956   0.9951   0.9946   0.9940  
0.9933   0.9926   79   0.9983   0.9981   0.9979   0.9978   0.9976   0.9974  
0.9972   0.9969   0.9965   0.9963   0.9959   0.9953   0.9949   0.9943   0.9937  
0.9930   80   0.9984   0.9982   0.9981   0.9979   0.9977   0.9975   0.9974  
0.9971   0.9968   0.9964   0.9961   0.9956   0.9952   0.9947   0.9941   0.9934  
81   0.9985   0.9983   0.9982   0.9980   0.9979   0.9977   0.9975   0.9973  
0.9970   0.9967   0.9963   0.9959   0.9954   0.9950   0.9944   0.9938   82  
0.9985   0.9984   0.9983   0.9982   0.9980   0.9978   0.9977   0.9975   0.9971  
0.9969   0.9965   0.9961   0.9957   0.9953   0.9947   0.9941   83   0.9987  
0.9985   0.9984   0.9983   0.9981   0.9980   0.9978   0.9976   0.9973   0.9971  
0.9968   0.9964   0.9960   0.9956   0.9950   0.9945   84   0.9987   0.9986  
0.9985   0.9984   0.9982   0.9981   0.9979   0.9978   0.9975   0.9972   0.9970  
0.9966   0.9962   0.9958   0.9953   0.9948   85   0.9988   0.9987   0.9986  
0.9985   0.9983   0.9982   0.9980   0.9979   0.9976   0.9974   0.9972   0.9968  
0.9965   0.9961   0.9957   0.9952



--------------------------------------------------------------------------------

Sub appendix A. 2

Table J

Distributions Beginning On And After July 1, 2004

50% Joint And Survivor With Pop-Up

O&R Participants

Age of Pensioner

 

        46   47   48   49   50   51   52   53   54   55   56   57   58   59   60
  61 A   20   0.9218   0.9167   0.9114   0.9058   0.9000   0.8938   0.8874  
0.8806   0.8735   0.8660   0.8582   0.8499   0.8412   0.8320   0.8224   0.8123 G
  21   0.9228   0.9177   0.9124   0.9069   0.9011   0.8949   0.8885   0.8818  
0.8747   0.8672   0.8593   0.8510   0.8423   0.8332   0.8236   0.8135 E   22  
0.9238   0.9188   0.9135   0.9080   0.9022   0.8961   0.8896   0.8830   0.8759  
0.8684   0.8605   0.8523   0.8436   0.8344   0.8248   0.8147   23   0.9250  
0.9200   0.9147   0.9092   0.9034   0.8973   0.8909   0.8842   0.8771   0.8696  
0.8618   0.8535   0.8449   0.8358   0.8261   0.8160 O   24   0.9261   0.9211  
0.9159   0.9104   0.9046   0.8985   0.8921   0.8855   0.8784   0.8709   0.8631  
0.8549   0.8462   0.8371   0.8274   0.8174 F   25   0.9273   0.9223   0.9171  
0.9117   0.9059   0.8998   0.8934   0.8868   0.8798   0.8723   0.8645   0.8562  
0.8476   0.8385   0.8289   0.8188   26   0.9286   0.9235   0.9184   0.9129  
0.9072   0.9011   0.8948   0.8882   0.8812   0.8737   0.8659   0.8577   0.8491  
0.8400   0.8303   0.8203 B   27   0.9298   0.9248   0.9197   0.9143   0.9086  
0.9025   0.8962   0.8896   0.8826   0.8752   0.8674   0.8592   0.8506   0.8415  
0.8319   0.8218 E   28   0.9311   0.9262   0.9211   0.9157   0.9100   0.9040  
0.8977   0.8911   0.8841   0.8767   0.8690   0.8608   0.8521   0.8431   0.8335  
0.8235 N   29   0.9325   0.9276   0.9225   0.9171   0.9115   0.9055   0.8992  
0.8927   0.8857   0.8783   0.8705   0.8624   0.8538   0.8448   0.8352   0.8252 E
  30   0.9338   0.9290   0.9239   0.9186   0.9130   0.9070   0.9008   0.8943  
0.8873   0.8800   0.8722   0.8641   0.8555   0.8465   0.8370   0.8269 F   31  
0.9352   0.9304   0.9254   0.9201   0.9146   0.9086   0.9024   0.8959   0.8890  
0.8817   0.8740   0.8659   0.8573   0.8483   0.8388   0.8288 I   32   0.9366  
0.9319   0.9269   0.9216   0.9162   0.9103   0.9041   0.8976   0.8907   0.8835  
0.8758   0.8677   0.8592   0.8502   0.8407   0.8307 C   33   0.9381   0.9334  
0.9285   0.9233   0.9178   0.9119   0.9058   0.8994   0.8926   0.8853   0.8777  
0.8696   0.8611   0.8522   0.8427   0.8327 I   34   0.9396   0.9350   0.9301  
0.9249   0.9195   0.9137   0.9076   0.9012   0.8944   0.8872   0.8796   0.8716  
0.8631   0.8542   0.8447   0.8348 A   35   0.9411   0.9365   0.9317   0.9266  
0.9212   0.9155   0.9094   0.9031   0.8963   0.8892   0.8816   0.8736   0.8652  
0.8563   0.8469   0.8370 R   36   0.9427   0.9381   0.9334   0.9284   0.9230  
0.9173   0.9113   0.9050   0.8983   0.8912   0.8837   0.8758   0.8673   0.8585  
0.8491   0.8392 Y   37   0.9443   0.9398   0.9351   0.9301   0.9248   0.9192  
0.9133   0.9070   0.9004   0.8933   0.8858   0.8779   0.8696   0.8607   0.8514  
0.8415   38   0.9458   0.9414   0.9368   0.9319   0.9267   0.9211   0.9152  
0.9090   0.9025   0.8954   0.8880   0.8801   0.8719   0.8631   0.8538   0.8440  
39   0.9474   0.9431   0.9386   0.9337   0.9285   0.9230   0.9173   0.9111  
0.9046   0.8976   0.8903   0.8825   0.8742   0.8655   0.8562   0.8464   40  
0.9491   0.9448   0.9403   0.9355   0.9304   0.9250   0.9193   0.9133   0.9068  
0.8999   0.8926   0.8849   0.8767   0.8680   0.8588   0.8490   41   0.9507  
0.9465   0.9420   0.9374   0.9324   0.9270   0.9213   0.9154   0.9090   0.9022  
0.8949   0.8873   0.8792   0.8706   0.8614   0.8517   42   0.9523   0.9482  
0.9438   0.9393   0.9343   0.9291   0.9235   0.9176   0.9113   0.9046   0.8974  
0.8898   0.8818   0.8732   0.8641   0.8545   43   0.9539   0.9499   0.9457  
0.9411   0.9363   0.9311   0.9257   0.9198   0.9136   0.9070   0.8999   0.8924  
0.8844   0.8759   0.8669   0.8573   44   0.9555   0.9516   0.9475   0.9430  
0.9383   0.9332   0.9278   0.9221   0.9160   0.9094   0.9024   0.8950   0.8871  
0.8787   0.8697   0.8602   45   0.9571   0.9533   0.9492   0.9449   0.9403  
0.9353   0.9300   0.9244   0.9183   0.9119   0.9050   0.8976   0.8898   0.8815  
0.8726   0.8632   46   0.9587   0.9550   0.9510   0.9468   0.9423   0.9374  
0.9322   0.9267   0.9208   0.9144   0.9076   0.9003   0.8926   0.8844   0.8756  
0.8663   47   0.9603   0.9566   0.9528   0.9487   0.9443   0.9395   0.9344  
0.9290   0.9232   0.9169   0.9103   0.9031   0.8955   0.8874   0.8787   0.8695  
48   0.9618   0.9583   0.9546   0.9505   0.9463   0.9416   0.9366   0.9314  
0.9256   0.9194   0.9129   0.9059   0.8984   0.8904   0.8818   0.8727   49  
0.9633   0.9599   0.9563   0.9524   0.9482   0.9437   0.9388   0.9337   0.9281  
0.9221   0.9156   0.9087   0.9013   0.8934   0.8849   0.8760   50   0.9649  
0.9616   0.9580   0.9543   0.9502   0.9458   0.9411   0.9360   0.9306   0.9246  
0.9184   0.9115   0.9043   0.8965   0.8881   0.8793   51   0.9663   0.9632  
0.9597   0.9561   0.9521   0.9479   0.9432   0.9383   0.9330   0.9272   0.9211  
0.9144   0.9073   0.8996   0.8914   0.8827   52   0.9678   0.9647   0.9614  
0.9579   0.9541   0.9499   0.9454   0.9407   0.9355   0.9298   0.9238   0.9173  
0.9103   0.9028   0.8947   0.8861



--------------------------------------------------------------------------------

Sub appendix A. 2

Table J

Distributions Beginning On And After July 1, 2004

50% Joint And Survivor With Pop-Up

O&R Participants

Age of Pensioner

 

        46   47   48   49   50   51   52   53   54   55   56   57   58   59   60
  61 A   53   0.9692   0.9662   0.9631   0.9597   0.9559   0.9519   0.9476  
0.9429   0.9379   0.9324   0.9265   0.9202   0.9134   0.9060   0.8981   0.8896 G
  54   0.9706   0.9677   0.9647   0.9614   0.9578   0.9539   0.9497   0.9452  
0.9404   0.9350   0.9292   0.9230   0.9164   0.9092   0.9014   0.8931 E   55  
0.9719   0.9692   0.9662   0.9631   0.9596   0.9558   0.9518   0.9475   0.9427  
0.9375   0.9320   0.9260   0.9194   0.9124   0.9047   0.8966   56   0.9732  
0.9706   0.9678   0.9647   0.9614   0.9578   0.9539   0.9497   0.9451   0.9401  
0.9347   0.9288   0.9225   0.9156   0.9081   0.9001 O   57   0.9745   0.9719  
0.9692   0.9664   0.9632   0.9596   0.9559   0.9519   0.9474   0.9426   0.9373  
0.9317   0.9254   0.9188   0.9115   0.9037 F   58   0.9757   0.9733   0.9708  
0.9679   0.9649   0.9615   0.9579   0.9540   0.9497   0.9450   0.9399   0.9344  
0.9284   0.9220   0.9148   0.9073   59   0.9769   0.9746   0.9721   0.9695  
0.9665   0.9633   0.9598   0.9561   0.9520   0.9474   0.9426   0.9372   0.9314  
0.9251   0.9182   0.9108 B   60   0.9780   0.9758   0.9735   0.9709   0.9681  
0.9650   0.9617   0.9581   0.9542   0.9498   0.9451   0.9400   0.9343   0.9282  
0.9215   0.9143 E   61   0.9791   0.9770   0.9748   0.9723   0.9697   0.9667  
0.9635   0.9602   0.9563   0.9521   0.9476   0.9426   0.9372   0.9313   0.9247  
0.9178 N   62   0.9802   0.9782   0.9761   0.9737   0.9712   0.9683   0.9653  
0.9621   0.9584   0.9544   0.9500   0.9452   0.9400   0.9343   0.9280   0.9212 E
  63   0.9812   0.9793   0.9773   0.9750   0.9727   0.9700   0.9671   0.9639  
0.9604   0.9566   0.9524   0.9478   0.9428   0.9373   0.9312   0.9247 F   64  
0.9822   0.9804   0.9784   0.9763   0.9740   0.9715   0.9687   0.9658   0.9624  
0.9587   0.9547   0.9503   0.9454   0.9402   0.9343   0.9280 I   65   0.9831  
0.9814   0.9795   0.9775   0.9754   0.9729   0.9703   0.9675   0.9643   0.9608  
0.9570   0.9527   0.9481   0.9430   0.9373   0.9312 C   66   0.9840   0.9823  
0.9806   0.9787   0.9766   0.9744   0.9718   0.9692   0.9661   0.9628   0.9592  
0.9551   0.9506   0.9458   0.9403   0.9344 I   67   0.9848   0.9833   0.9816  
0.9798   0.9779   0.9757   0.9733   0.9708   0.9679   0.9647   0.9612   0.9574  
0.9531   0.9485   0.9432   0.9376 A   68   0.9856   0.9841   0.9826   0.9809  
0.9790   0.9770   0.9747   0.9723   0.9696   0.9666   0.9633   0.9596   0.9556  
0.9511   0.9460   0.9406 R   69   0.9864   0.9850   0.9835   0.9820   0.9802  
0.9782   0.9761   0.9738   0.9712   0.9684   0.9652   0.9617   0.9578   0.9536  
0.9488   0.9436 Y   70   0.9872   0.9858   0.9844   0.9829   0.9813   0.9794  
0.9774   0.9752   0.9728   0.9700   0.9670   0.9637   0.9601   0.9560   0.9515  
0.9465   71   0.9879   0.9866   0.9853   0.9838   0.9823   0.9805   0.9786  
0.9766   0.9743   0.9717   0.9689   0.9657   0.9622   0.9583   0.9540   0.9493  
72   0.9885   0.9873   0.9861   0.9847   0.9833   0.9816   0.9798   0.9779  
0.9757   0.9733   0.9706   0.9676   0.9643   0.9606   0.9565   0.9520   73  
0.9891   0.9880   0.9868   0.9855   0.9842   0.9826   0.9809   0.9791   0.9771  
0.9748   0.9722   0.9694   0.9663   0.9628   0.9589   0.9546   74   0.9898  
0.9887   0.9876   0.9863   0.9850   0.9836   0.9820   0.9803   0.9784   0.9761  
0.9738   0.9711   0.9681   0.9648   0.9611   0.9570   75   0.9904   0.9893  
0.9882   0.9871   0.9859   0.9845   0.9830   0.9814   0.9796   0.9775   0.9753  
0.9728   0.9700   0.9668   0.9633   0.9594   76   0.9909   0.9899   0.9889  
0.9879   0.9867   0.9854   0.9840   0.9824   0.9807   0.9788   0.9767   0.9743  
0.9717   0.9687   0.9653   0.9617   77   0.9914   0.9904   0.9896   0.9885  
0.9874   0.9862   0.9849   0.9835   0.9818   0.9800   0.9780   0.9758   0.9733  
0.9705   0.9674   0.9639   78   0.9919   0.9910   0.9901   0.9892   0.9882  
0.9869   0.9857   0.9844   0.9829   0.9812   0.9793   0.9772   0.9748   0.9722  
0.9692   0.9659   79   0.9923   0.9915   0.9907   0.9898   0.9888   0.9877  
0.9866   0.9853   0.9839   0.9823   0.9805   0.9785   0.9763   0.9739   0.9711  
0.9679   80   0.9928   0.9920   0.9913   0.9904   0.9894   0.9884   0.9873  
0.9862   0.9848   0.9833   0.9817   0.9799   0.9777   0.9754   0.9727   0.9698  
81   0.9932   0.9925   0.9917   0.9910   0.9900   0.9891   0.9881   0.9870  
0.9858   0.9843   0.9828   0.9810   0.9791   0.9769   0.9743   0.9716   82  
0.9936   0.9929   0.9922   0.9914   0.9906   0.9897   0.9888   0.9878   0.9866  
0.9853   0.9838   0.9822   0.9803   0.9783   0.9759   0.9732   83   0.9940  
0.9933   0.9926   0.9920   0.9912   0.9903   0.9894   0.9885   0.9874   0.9861  
0.9848   0.9832   0.9815   0.9796   0.9774   0.9749   84   0.9943   0.9937  
0.9931   0.9924   0.9917   0.9909   0.9901   0.9892   0.9881   0.9870   0.9857  
0.9842   0.9827   0.9808   0.9788   0.9764   85   0.9947   0.9941   0.9935  
0.9929   0.9922   0.9914   0.9906   0.9898   0.9889   0.9878   0.9865   0.9853  
0.9837   0.9821   0.9801   0.9779



--------------------------------------------------------------------------------

Sub appendix A. 2

Table J

Distributions Beginning On And After July 1, 2004

50% Joint And Survivor With Pop-Up

O&R Participants

Age of Pensioner

 

        62   63   64   65   66   67   68   69   70   71   72   73   74   75 A  
20   0.8017   0.7906   0.7790   0.7669   0.7543   0.7412   0.7278   0.7138  
0.6994   0.6846   0.6693   0.6536   0.6376   0.6212 G   21   0.8029   0.7917  
0.7802   0.7681   0.7554   0.7424   0.7290   0.7150   0.7006   0.6858   0.6705  
0.6548   0.6387   0.6223 E   22   0.8041   0.7930   0.7814   0.7693   0.7567  
0.7436   0.7302   0.7162   0.7018   0.6870   0.6717   0.6560   0.6400   0.6235  
23   0.8054   0.7943   0.7827   0.7706   0.7580   0.7450   0.7315   0.7175  
0.7031   0.6883   0.6730   0.6573   0.6412   0.6247 O   24   0.8068   0.7957  
0.7841   0.7720   0.7594   0.7463   0.7329   0.7189   0.7044   0.6896   0.6744  
0.6586   0.6425   0.6260 F   25   0.8082   0.7971   0.7856   0.7734   0.7608  
0.7478   0.7343   0.7203   0.7059   0.6910   0.6758   0.6600   0.6439   0.6274  
26   0.8097   0.7986   0.7871   0.7750   0.7623   0.7493   0.7358   0.7218  
0.7073   0.6925   0.6773   0.6615   0.6454   0.6289 B   27   0.8113   0.8002  
0.7886   0.7765   0.7639   0.7509   0.7374   0.7234   0.7090   0.6941   0.6788  
0.6630   0.6469   0.6304 E   28   0.8129   0.8018   0.7903   0.7782   0.7656  
0.7525   0.7391   0.7251   0.7106   0.6958   0.6805   0.6647   0.6485   0.6320 N
  29   0.8146   0.8035   0.7920   0.7799   0.7673   0.7543   0.7408   0.7268  
0.7124   0.6975   0.6822   0.6664   0.6503   0.6337 E   30   0.8164   0.8054  
0.7938   0.7817   0.7691   0.7561   0.7426   0.7287   0.7142   0.6993   0.6840  
0.6682   0.6520   0.6355 F   31   0.8182   0.8072   0.7957   0.7836   0.7711  
0.7580   0.7445   0.7305   0.7161   0.7012   0.6859   0.6701   0.6539   0.6373 I
  32   0.8202   0.8092   0.7977   0.7856   0.7731   0.7600   0.7465   0.7326  
0.7181   0.7032   0.6879   0.6721   0.6559   0.6393 C   33   0.8222   0.8113  
0.7997   0.7877   0.7751   0.7621   0.7486   0.7346   0.7202   0.7053   0.6900  
0.6741   0.6579   0.6413 I   34   0.8243   0.8134   0.8018   0.7898   0.7773  
0.7643   0.7508   0.7368   0.7224   0.7075   0.6922   0.6763   0.6601   0.6435 A
  35   0.8265   0.8156   0.8041   0.7921   0.7795   0.7665   0.7531   0.7391  
0.7246   0.7098   0.6945   0.6786   0.6624   0.6457 R   36   0.8288   0.8179  
0.8065   0.7945   0.7819   0.7689   0.7555   0.7415   0.7271   0.7122   0.6969  
0.6810   0.6648   0.6481 Y   37   0.8312   0.8203   0.8089   0.7969   0.7844  
0.7714   0.7580   0.7440   0.7296   0.7147   0.6994   0.6835   0.6673   0.6506  
38   0.8336   0.8228   0.8114   0.7995   0.7869   0.7740   0.7606   0.7466  
0.7322   0.7173   0.7020   0.6861   0.6699   0.6532   39   0.8362   0.8254  
0.8140   0.8021   0.7896   0.7767   0.7633   0.7493   0.7349   0.7201   0.7047  
0.6888   0.6726   0.6559   40   0.8388   0.8281   0.8167   0.8048   0.7924  
0.7795   0.7661   0.7522   0.7378   0.7229   0.7076   0.6917   0.6755   0.6588  
41   0.8415   0.8308   0.8195   0.8077   0.7953   0.7824   0.7690   0.7552  
0.7407   0.7259   0.7106   0.6947   0.6785   0.6618   42   0.8443   0.8337  
0.8224   0.8106   0.7982   0.7854   0.7721   0.7583   0.7438   0.7290   0.7137  
0.6978   0.6816   0.6648   43   0.8473   0.8366   0.8254   0.8137   0.8014  
0.7886   0.7753   0.7614   0.7471   0.7322   0.7170   0.7011   0.6848   0.6681  
44   0.8502   0.8396   0.8285   0.8169   0.8046   0.7918   0.7786   0.7648  
0.7504   0.7356   0.7203   0.7045   0.6882   0.6715   45   0.8533   0.8428  
0.8317   0.8201   0.8079   0.7952   0.7820   0.7682   0.7539   0.7391   0.7239  
0.7080   0.6918   0.6750   46   0.8564   0.8460   0.8350   0.8235   0.8113  
0.7986   0.7855   0.7718   0.7575   0.7428   0.7275   0.7117   0.6955   0.6788  
47   0.8597   0.8494   0.8384   0.8269   0.8148   0.8022   0.7892   0.7755  
0.7613   0.7465   0.7313   0.7155   0.6993   0.6826   48   0.8630   0.8527  
0.8420   0.8305   0.8185   0.8060   0.7929   0.7793   0.7651   0.7505   0.7353  
0.7195   0.7033   0.6866   49   0.8664   0.8563   0.8455   0.8342   0.8222  
0.8098   0.7968   0.7833   0.7692   0.7546   0.7394   0.7236   0.7075   0.6908  
50   0.8698   0.8598   0.8492   0.8379   0.8261   0.8137   0.8008   0.7874  
0.7733   0.7588   0.7436   0.7280   0.7118   0.6951   51   0.8733   0.8634  
0.8529   0.8418   0.8301   0.8178   0.8050   0.7916   0.7776   0.7631   0.7481  
0.7324   0.7164   0.6997   52   0.8769   0.8671   0.8567   0.8457   0.8341  
0.8219   0.8093   0.7960   0.7820   0.7676   0.7526   0.7370   0.7210   0.7044



--------------------------------------------------------------------------------

Sub appendix A. 2

Table J

Distributions Beginning On And After July 1, 2004

50% Joint And Survivor With Pop-Up

O&R Participants

Age of Pensioner

 

        62   63   64   65   66   67   68   69   70   71   72   73   74   75 A  
53   0.8805   0.8708   0.8606   0.8498   0.8383   0.8262   0.8136   0.8004  
0.7866   0.7723   0.7574   0.7419   0.7258   0.7093 G   54   0.8841   0.8747  
0.8646   0.8538   0.8425   0.8305   0.8181   0.8050   0.7913   0.7771   0.7623  
0.7468   0.7309   0.7143 E   55   0.8878   0.8785   0.8686   0.8580   0.8468  
0.8350   0.8227   0.8097   0.7961   0.7820   0.7673   0.7519   0.7361   0.7196  
56   0.8915   0.8824   0.8726   0.8622   0.8512   0.8395   0.8273   0.8145  
0.8010   0.7871   0.7725   0.7572   0.7414   0.7251 O   57   0.8953   0.8864  
0.8767   0.8665   0.8556   0.8441   0.8321   0.8195   0.8061   0.7923   0.7778  
0.7626   0.7469   0.7307 F   58   0.8990   0.8902   0.8809   0.8708   0.8601  
0.8488   0.8369   0.8245   0.8113   0.7976   0.7832   0.7682   0.7526   0.7365  
59   0.9028   0.8942   0.8850   0.8751   0.8646   0.8535   0.8418   0.8295  
0.8165   0.8030   0.7888   0.7738   0.7585   0.7424 B   60   0.9065   0.8981  
0.8891   0.8795   0.8692   0.8583   0.8468   0.8346   0.8218   0.8085   0.7944  
0.7797   0.7644   0.7485 E   61   0.8352   0.9020   0.8932   0.8838   0.8737  
0.8630   0.8518   0.8398   0.8272   0.8141   0.8002   0.7856   0.7705   0.7547 N
  62   0.9139   0.9059   0.8973   0.8881   0.8783   0.8678   0.8568   0.8451  
0.8327   0.8197   0.8061   0.7916   0.7767   0.7611 E   63   0.9175   0.9098  
0.9014   0.8925   0.8828   0.8726   0.8618   0.8503   0.8381   0.8254   0.8119  
0.7978   0.7830   0.7676 F   64   0.9210   0.9135   0.9055   0.8968   0.8874  
0.8774   0.8668   0.8556   0.8436   0.8312   0.8179   0.8039   0.7894   0.7742 I
  65   0.9246   0.9174   0.9095   0.9010   0.8919   0.8821   0.8718   0.8608  
0.8491   0.8369   0.8240   0.8102   0.7959   0.7808 C   66   0.9280   0.9210  
0.9134   0.9052   0.8963   0.8869   0.8769   0.8661   0.8547   0.8427   0.8299  
0.8165   0.8024   0.7876 I   67   0.9314   0.9246   0.9173   0.9094   0.9007  
0.8916   0.8818   0.8713   0.8601   0.8485   0.8360   0.8228   0.8089   0.7944 A
  68   0.9347   0.9282   0.9211   0.9134   0.9051   0.8961   0.8867   0.8765  
0.8657   0.8542   0.8420   0.8290   0.8155   0.8012 R   69   0.9379   0.9316  
0.9248   0.9174   0.9093   0.9007   0.8915   0.8816   0.8710   0.8599   0.8480  
0.8354   0.8221   0.8081 Y   70   0.9410   0.9350   0.9284   0.9213   0.9135  
0.9051   0.8962   0.8867   0.8764   0.8656   0.8540   0.8416   0.8287   0.8149  
71   0.9440   0.9383   0.9319   0.9251   0.9175   0.9095   0.9009   0.8917  
0.8817   0.8711   0.8599   0.8478   0.8352   0.8217   72   0.9469   0.9414  
0.9354   0.9288   0.9215   0.9138   0.9055   0.8965   0.8868   0.8766   0.8657  
0.8540   0.8417   0.8285   73   0.9497   0.9445   0.9387   0.9324   0.9254  
0.9180   0.9100   0.9014   0.8920   0.8821   0.8715   0.8601   0.8481   0.8353  
74   0.9525   0.9474   0.9419   0.9359   0.9292   0.9220   0.9143   0.9060  
0.8970   0.8874   0.8772   0.8661   0.8544   0.8420   75   0.9551   0.9503  
0.9449   0.9392   0.9328   0.9259   0.9185   0.9105   0.9019   0.8926   0.8827  
0.8720   0.8607   0.8485   76   0.9576   0.9530   0.9479   0.9424   0.9363  
0.9298   0.9227   0.9150   0.9066   0.8977   0.8882   0.8777   0.8668   0.8551  
77   0.9600   0.9556   0.9508   0.9455   0.9397   0.9334   0.9266   0.9192  
0.9112   0.9026   0.8934   0.8834   0.8728   0.8614   78   0.9622   0.9581  
0.9535   0.9485   0.9430   0.9369   0.9305   0.9233   0.9157   0.9075   0.8986  
0.8889   0.8787   0.8677   79   0.9644   0.9605   0.9562   0.9514   0.9461  
0.9403   0.9341   0.9273   0.9200   0.9121   0.9036   0.8943   0.8844   0.8737  
80   0.9664   0.9628   0.9587   0.9542   0.9490   0.9436   0.9377   0.9313  
0.9242   0.9167   0.9084   0.8995   0.8900   0.8797   81   0.9685   0.9649  
0.9611   0.9567   0.9520   0.9467   0.9411   0.9350   0.9282   0.9209   0.9131  
0.9045   0.8953   0.8855   82   0.9703   0.9670   0.9634   0.9593   0.9547  
0.9497   0.9444   0.9385   0.9321   0.9252   0.9177   0.9094   0.9007   0.8911  
83   0.9721   0.9690   0.9655   0.9616   0.9574   0.9527   0.9476   0.9419  
0.9358   0.9293   0.9221   0.9142   0.9058   0.8966   84   0.9739   0.9709  
0.9676   0.9640   0.9598   0.9554   0.9506   0.9453   0.9394   0.9332   0.9263  
0.9188   0.9107   0.9019   85   0.9755   0.9727   0.9696   0.9662   0.9622  
0.9581   0.9535   0.9484   0.9429   0.9370   0.9304   0.9232   0.9155   0.9072



--------------------------------------------------------------------------------

Sub Appendix A. 2

Table K –

O&R Participants

For Distributions Beginning On and After July 1, 2004

Reduction Factors For

Vested Participant Spouse’s Allowance Coverage

Applied for each year of coverage after termination of employment (or if later,
from the time that the vested Participant has been given notice of his or her
right to waive the vested Participant Spouse’s Allowance) and before the earlier
of death or the Annuity Starting Date.

 

Vested Participant’s Age Range

   Factors per Year of Coverage  

60 and over

   80 %

55 – 59

   .55 %

50 – 54

   35 %

45 – 49

   20 %

40 – 44

   .15 %

39 and under

   10 %

The factors per year of coverage shall be pro-rated for months of coverage in
the established age ranges in a manner determined by the Plan Administrator.



--------------------------------------------------------------------------------

Sub appendix A. 2

Table L

O&R Participants

For purposes of calculating payment of Actuarial Equivalent which are otherwise
not set forth in the Plan, the Plan Administrator has adopted the interest rate
and mortality table described in Section 5.01(c)(3) as the interest rate and
mortality table to be used on and after January 1, 2000 in all circumstances
required by Code Section 417(e) and the regulations thereunder.



--------------------------------------------------------------------------------

Sub appendix A. 3

Table A

CEI Participants

12 Year Certain and Life Annuity

 

        Pensioner Age        

                   Factor                 25    0.9987 26    0.9986 27    0.9985
28    0.9984 29    0.9984 30    0.9982 31    0.9980 32    0.9979 33    0.9977 34
   0.9976 35    0.9973 36    0.9970 37    0.9968 38    0.9965 39    0.9960 40   
0.9956 41    0.9951 42    0.9946 43    0.9939 44    0.9932 45    0.9923 46   
0.9915 47    0.9905 48    0.9895 49    0.9884 50    0.9872 51    0.9860 52   
0.9846 53    0.9831 54    0.9813 55    0.9794 56    0.9770 57    0.9746 58   
0.9716 59    0.9683 60    0.9644 61    0.9599 62    0.9549 63    0.9493 64   
0.9428 65    0.9357 66    0.9276 67    0.9185 68    0.9085 69    0.8975 70   
0.8854 71    0.8722 72    0.8578 73    0.8420 74    0.8249 75    0.8068



--------------------------------------------------------------------------------

Sub appendix A. 3

Table B

100% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

        25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
  40   41 A   25   0.9822   0.9806   0.9790   0.9772   0.9753   0.9733   0.9710
  0.9686   0.9659   0.9631   0.9600   0.9567   0.9532   0.9494   0.9454   0.9409
  0.9363 G   26   0.9826   0.9811   0.9796   0.9778   0.9760   0.9739   0.9716  
0.9693   0.9666   0.9639   0.9608   0.9576   0.9540   0.9503   0.9463   0.9420  
0.9373 E   27   0.9831   0.9817   0.9801   0.9784   0.9766   0.9746   0.9723  
0.9700   0.9674   0.9647   0.9617   0.9584   0.9550   0.9513   0.9473   0.9430  
0.9383   28   0.9836   0.9822   0.9807   0.9790   0.9772   0.9752   0.9730  
0.9708   0.9682   0.9655   0.9625   0.9594   0.9559   0.9523   0.9483   0.9441  
0.9395 O   29   0.9840   0.9827   0.9812   0.9795   0.9778   0.9759   0.9737  
0.9715   0.9690   0.9664   0.9634   0.9603   0.9569   0.9533   0.9493   0.9452  
0.9406 F   30   0.9846   0.9832   0.9817   0.9801   0.9785   0.9766   0.9744  
0.9723   0.9697   0.9672   0.9643   0.9612   0.9579   0.9543   0.9505   0.9463  
0.9418   31   0.9851   0.9837   0.9823   0.9807   0.9791   0.9772   0.9751  
0.9731   0.9706   0.9681   0.9652   0.9622   0.9589   0.9554   0.9516   0.9474  
0.9430 B   32   0.9855   0.9842   0.9828   0.9813   0.9797   0.9779   0.9759  
0.9738   0.9714   0.9689   0.9662   0.9632   0.9600   0.9565   0.9527   0.9486  
0.9443 E   33   0.9860   0.9847   0.9834   0.9819   0.9804   0.9786   0.9766  
0.9746   0.9722   0.9698   0.9671   0.9642   0.9610   0.9576   0.9539   0.9499  
0.9455 N   34   0.9864   0.9852   0.9839   0.9825   0.9810   0.9793   0.9774  
0.9753   0.9730   0.9707   0.9680   0.9652   0.9620   0.9587   0.9551   0.9511  
0.9469 E   35   0.9869   0.9857   0.9845   0.9831   0.9816   0.9799   0.9781  
0.9761   0.9739   0.9716   0.9690   0.9662   0.9631   0.9599   0.9563   0.9524  
0.9482 F   36   0.9873   0.9863   0.9850   0.9837   0.9822   0.9806   0.9788  
0.9769   0.9748   0.9725   0.9700   0.9672   0.9643   0.9610   0.9575   0.9537  
0.9495 I   37   0.9878   0.9867   0.9855   0.9842   0.9829   0.9813   0.9795  
0.9777   0.9756   0.9734   0.9709   0.9683   0.9653   0.9622   0.9588   0.9550  
0.9509 C   38   0.9882   0.9872   0.9861   0.9848   0.9835   0.9820   0.9803  
0.9785   0.9764   0.9743   0.9719   0.9693   0.9664   0.9634   0.9600   0.9563  
0.9523 I   39   0.9887   0.9876   0.9866   0.9853   0.9841   0.9826   0.9810  
0.9793   0.9772   0.9752   0.9729   0.9703   0.9676   0.9645   0.9613   0.9576  
0.9537 A   40   0.9890   0.9881   0.9871   0.9859   0.9847   0.9833   0.9816  
0.9800   0.9781   0.9761   0.9738   0.9714   0.9686   0.9658   0.9625   0.9590  
0.9552 R   41   0.9895   0.9886   0.9875   0.9864   0.9853   0.9839   0.9824  
0.9808   0.9789   0.9770   0.9748   0.9724   0.9697   0.9669   0.9638   0.9604  
0.9566 Y   42   0.9899   0.9890   0.9880   0.9870   0.9859   0.9845   0.9830  
0.9815   0.9797   0.9779   0.9758   0.9734   0.9709   0.9681   0.9651   0.9617  
0.9581   43   0.9903   0.9895   0.9886   0.9875   0.9865   0.9852   0.9837  
0.9822   0.9805   0.9788   0.9767   0.9744   0.9720   0.9693   0.9663   0.9631  
0.9596   44   0.9907   0.9899   0.9890   0.9880   0.9870   0.9858   0.9844  
0.9830   0.9813   0.9796   0.9776   0.9754   0.9731   0.9705   0.9676   0.9645  
0.9610   45   0.9911   0.9903   0.9894   0.9885   0.9876   0.9863   0.9851  
0.9837   0.9820   0.9804   0.9785   0.9764   0.9741   0.9716   0.9689   0.9658  
0.9625   46   0.9914   0.9907   0.9899   0.9890   0.9881   0.9869   0.9856  
0.9844   0.9828   0.9812   0.9794   0.9774   0.9752   0.9728   0.9701   0.9672  
0.9639   47   0.9918   0.9911   0.9903   0.9895   0.9886   0.9875   0.9863  
0.9851   0.9836   0.9820   0.9803   0.9784   0.9762   0.9739   0.9714   0.9685  
0.9654   48   0.9922   0.9915   0.9908   0.9899   0.9891   0.9881   0.9869  
0.9858   0.9843   0.9829   0.9812   0.9793   0.9773   0.9751   0.9725   0.9698  
0.9668   49   0.9925   0.9919   0.9912   0.9904   0.9896   0.9886   0.9875  
0.9864   0.9850   0.9837   0.9821   0.9802   0.9783   0.9761   0.9738   0.9712  
0.9682   50   0.9928   0.9922   0.9916   0.9908   0.9900   0.9891   0.9881  
0.9870   0.9857   0.9844   0.9829   0.9812   0.9792   0.9772   0.9750   0.9724  
0.9696   51   0.9932   0.9926   0.9920   0.9912   0.9906   0.9897   0.9887  
0.9877   0.9864   0.9851   0.9837   0.9821   0.9803   0.9783   0.9761   0.9737  
0.9710   52   0.9935   0.9930   0.9924   0.9917   0.9910   0.9902   0.9892  
0.9883   0.9870   0.9859   0.9845   0.9829   0.9812   0.9793   0.9773   0.9749  
0.9723   53   0.9938   0.9933   0.9927   0.9921   0.9914   0.9907   0.9898  
0.9889   0.9877   0.9865   0.9852   0.9838   0.9821   0.9803   0.9784   0.9761  
0.9737   54   0.9941   0.9936   0.9931   0.9925   0.9919   0.9911   0.9903  
0.9894   0.9883   0.9873   0.9860   0.9846   0.9830   0.9813   0.9794   0.9773  
0.9749   55   0.9944   0.9939   0.9935   0.9929   0.9923   0.9916   0.9907  
0.9900   0.9890   0.9880   0.9867   0.9854   0.9839   0.9823   0.9805   0.9784  
0.9762



--------------------------------------------------------------------------------

Sub appendix A. 3

Table B

100% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

        25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
  40   41 A   56   0.9947   0.9943   0.9938   0.9932   0.9927   0.9920   0.9912
  0.9905   0.9895   0.9886   0.9875   0.9861   0.9847   0.9833   0.9815   0.9796
  0.9774 G   57   0.9950   0.9946   0.9941   0.9936   0.9931   0.9925   0.9918  
0.9910   0.9901   0.9892   0.9881   0.9869   0.9856   0.9842   0.9825   0.9807  
0.9787 E   58   0.9953   0.9949   0.9944   0.9940   0.9935   0.9929   0.9922  
0.9915   0.9907   0.9898   0.9888   0.9876   0.9864   0.9851   0.9835   0.9817  
0.9798   59   0.9955   0.9952   0.9947   0.9943   0.9939   0.9933   0.9927  
0.9920   0.9912   0.9904   0.9894   0.9884   0.9872   0.9859   0.9845   0.9828  
0.9810 O   60   0.9958   0.9954   0.9950   0.9946   0.9943   0.9937   0.9931  
0.9925   0.9917   0.9909   0.9901   0.9891   0.9880   0.9867   0.9854   0.9838  
0.9821 F   61   0.9960   0.9957   0.9953   0.9949   0.9946   0.9941   0.9935  
0.9929   0.9922   0.9915   0.9907   0.9897   0.9886   0.9875   0.9863   0.9848  
0.9832   62   0.9962   0.9959   0.9956   0.9952   0.9949   0.9945   0.9939  
0.9934   0.9927   0.9921   0.9913   0.9903   0.9894   0.9883   0.9871   0.9857  
0.9842 B   63   0.9964   0.9962   0.9959   0.9955   0.9952   0.9948   0.9943  
0.9938   0.9931   0.9926   0.9918   0.9909   0.9901   0.9891   0.9879   0.9867  
0.9852 E   64   0.9967   0.9964   0.9961   0.9958   0.9955   0.9951   0.9947  
0.9942   0.9936   0.9930   0.9923   0.9916   0.9907   0.9898   0.9887   0.9875  
0.9861 N   65   0.9969   0.9967   0.9964   0.9961   0.9958   0.9954   0.9950  
0.9946   0.9940   0.9935   0.9929   0.9922   0.9914   0.9905   0.9895   0.9883  
0.9870 E   66   0.9971   0.9969   0.9967   0.9963   0.9961   0.9958   0.9953  
0.9950   0.9944   0.9939   0.9934   0.9927   0.9920   0.9912   0.9902   0.9892  
0.9880 F   67   0.9973   0.9971   0.9969   0.9966   0.9964   0.9960   0.9956  
0.9953   0.9948   0.9944   0.9938   0.9932   0.9925   0.9918   0.9909   0.9899  
0.9888 I   68   0.9975   0.9973   0.9971   0.9968   0.9966   0.9963   0.9959  
0.9956   0.9952   0.9948   0.9943   0.9937   0.9930   0.9924   0.9916   0.9906  
0.9896 C   69   0.9976   0.9975   0.9972   0.9970   0.9969   0.9966   0.9962  
0.9960   0.9955   0.9952   0.9947   0.9941   0.9936   0.9929   0.9922   0.9913  
0.9903 I   70   0.9978   0.9976   0.9975   0.9972   0.9971   0.9969   0.9965  
0.9963   0.9958   0.9955   0.9951   0.9946   0.9940   0.9935   0.9927   0.9920  
0.9910 A   71   0.9979   0.9978   0.9976   0.9975   0.9973   0.9971   0.9968  
0.9965   0.9962   0.9959   0.9955   0.9950   0.9945   0.9940   0.9934   0.9926  
0.9917 R   72   0.9981   0.9980   0.9978   0.9977   0.9975   0.9973   0.9971  
0.9968   0.9965   0.9962   0.9958   0.9954   0.9949   0.9945   0.9939   0.9932  
0.9924 Y   73   0.9982   0.9981   0.9980   0.9978   0.9978   0.9975   0.9973  
0.9971   0.9967   0.9965   0.9962   0.9958   0.9954   0.9949   0.9944   0.9937  
0.9931   74   0.9984   0.9983   0.9981   0.9980   0.9979   0.9977   0.9975  
0.9974   0.9970   0.9968   0.9965   0.9961   0.9958   0.9953   0.9948   0.9942  
0.9936   75   0.9985   0.9984   0.9983   0.9981   0.9981   0.9979   0.9977  
0.9976   0.9973   0.9971   0.9968   0.9965   0.9961   0.9958   0.9953   0.9947  
0.9941   76   0.9986   0.9985   0.9984   0.9983   0.9983   0.9981   0.9979  
0.9977   0.9975   0.9973   0.9971   0.9968   0.9965   0.9961   0.9957   0.9952  
0.9946   77   0.9987   0.9987   0.9986   0.9984   0.9984   0.9983   0.9980  
0.9980   0.9977   0.9976   0.9973   0.9970   0.9968   0.9965   0.9960   0.9956  
0.9951   78   0.9988   0.9987   0.9987   0.9986   0.9985   0.9984   0.9983  
0.9981   0.9979   0.9978   0.9976   0.9973   0.9971   0.9968   0.9964   0.9960  
0.9955   79   0.9990   0.9989   0.9988   0.9987   0.9987   0.9986   0.9984  
0.9983   0.9981   0.9980   0.9978   0.9975   0.9973   0.9971   0.9967   0.9963  
0.9959   80   0.9990   0.9990   0.9989   0.9988   0.9988   0.9987   0.9985  
0.9985   0.9983   0.9982   0.9980   0.9978   0.9975   0.9974   0.9971   0.9967  
0.9963   81   0.9991   0.9990   0.9990   0.9989   0.9989   0.9988   0.9986  
0.9986   0.9984   0.9983   0.9982   0.9980   0.9978   0.9976   0.9974   0.9970  
0.9966   82   0.9992   0.9991   0.9991   0.9990   0.9990   0.9989   0.9988  
0.9987   0.9986   0.9985   0.9983   0.9982   0.9980   0.9978   0.9976   0.9973  
0.9969   83   0.9993   0.9992   0.9992   0.9991   0.9991   0.9990   0.9989  
0.9989   0.9987   0.9986   0.9985   0.9983   0.9982   0.9980   0.9978   0.9976  
0.9973   84   0.9993   0.9993   0.9993   0.9992   0.9992   0.9991   0.9990  
0.9989   0.9988   0.9988   0.9986   0.9985   0.9984   0.9982   0.9981   0.9978  
0.9975   85   0.9994   0.9993   0.9993   0.9993   0.9993   0.9992   0.9991  
0.9991   0.9989   0.9989   0.9988   0.9986   0.9985   0.9984   0.9982   0.9980  
0.9978



--------------------------------------------------------------------------------

Sub appendix A. 3

Table B

100% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

        42   43   44   45   46   47   48   49   50   51   52   53   54   55   56
  57   58 A   25   0.9314   0.9261   0.9205   0.9145   0.9083   0.9017   0.8947
  0.8874   0.8797   0.8717   0.8632   0.8543   0.8449   0.8351   0.8247   0.8138
  0.8024 G   26   0.9324   0.9271   0.9216   0.9156   0.9094   0.9029   0.8959  
0.8886   0.8810   0.8729   0.8645   0.8557   0.8462   0.8364   0.8260   0.8151  
0.8037 E   27   0.9335   0.9283   0.9227   0.9168   0.9106   0.9041   0.8972  
0.8899   0.8823   0.8743   0.8659   0.8570   0.8476   0.8378   0.8274   0.8165  
0.8051   28   0.9347   0.9295   0.9240   0.9181   0.9119   0.9054   0.8985  
0.8912   0.8836   0.8756   0.8673   0.8584   0.8490   0.8392   0.8288   0.8180  
0.8065 O   29   0.9359   0.9307   0.9252   0.9194   0.9133   0.9068   0.8999  
0.8927   0.8851   0.8771   0.8688   0.8599   0.8506   0.8408   0.8304   0.8195  
0.8081 F   30   0.9370   0.9320   0.9265   0.9207   0.9146   0.9082   0.9014  
0.8942   0.8866   0.8786   0.8703   0.8615   0.8521   0.8424   0.8320   0.8212  
0.8097   31   0.9383   0.9333   0.9279   0.9221   0.9160   0.9097   0.9028  
0.8957   0.8882   0.8803   0.8719   0.8632   0.8539   0.8441   0.8337   0.8230  
0.8115 B   32   0.9396   0.9346   0.9293   0.9236   0.9175   0.9112   0.9044  
0.8974   0.8898   0.8820   0.8737   0.8649   0.8556   0.8459   0.8356   0.8247  
0.9133 E   33   0.9409   0.9360   0.9307   0.9250   0.9191   0.9128   0.9061  
0.8990   0.8916   0.8837   0.8755   0.8668   0.8574   0.8478   0.8374   0.8267  
0.8153 N   34   0.9423   0.9374   0.9322   0.9266   0.9207   0.9144   0.9078  
0.9008   0.8934   0.8856   0.8774   0.8686   0.8594   0.8498   0.8395   0.8287  
0.8173 E   35   0.9438   0.9389   0.9337   0.9282   0.9224   0.9161   0.9095  
0.9026   0.8953   0.8875   0.8793   0.8707   0.8615   0.8518   0.8416   0.8309  
.08195 F   36   0.9452   0.9404   0.9353   0.9298   0.9241   0.9179   0.9114  
0.9045   0.8972   0.8895   0.8813   0.8728   0.8636   0.8540   0.8438   0.8331  
0.8217 I   37   0.9466   0.9419   0.9369   0.9315   0.9258   0.9197   0.9132  
0.9064   0.8992   0.8916   0.8835   0.8750   0.8658   0.8563   0.8461   0.8354  
0.8241 C   38   0.9481   0.9435   0.9385   0.9332   0.9276   0.9216   0.9152  
0.9084   0.9013   0.8937   0.8857   0.8772   0.8681   0.8586   0.8485   0.8379  
0.8266 I   39   0.9496   0.9451   0.9402   0.9350   0.9294   0.9235   0.9172  
0.9106   0.9035   0.8959   0.8880   0.8796   0.8706   0.8611   0.8511   0.8404  
0.8292 A   39   0.9496   0.9451   0.9402   0.9350   0.9294   0.9235   0.9172  
0.9106   0.9035   0.8959   0.8880   0.8796   0.8706   0.8611   0.8511   0.8404  
0.8292 R   40   0.9511   0.9467   0.9419   0.9367   0.9313   0.9255   0.9193  
0.9127   0.9057   0.8982   0.8904   0.8820   0.8731   0.8637   0.8537   0.8431  
0.8319 Y   41   0.9527   0.9483   0.9437   0.9386   0.9333   0.9275   0.9214  
0.9148   0.9079   0.9006   0.8929   0.8846   0.8757   0.8664   0.8564   0.8460  
0.8348   42   0.9542   0.9500   0.9454   0.9404   0.9352   0.9296   0.9235  
0.9171   0.9103   0.9030   0.8954   0.8872   0.8784   0.8692   0.8593   0.8489  
0.8378   43   0.9558   0.9516   0.9472   0.9423   0.9372   0.9316   0.9257  
0.9195   0.9127   0.9055   0.8980   0.8899   0.8812   0.8721   0.8622   0.8520  
0.8409   44   0.9574   0.9533   0.9490   0.9442   0.9392   0.9338   0.9280  
0.9218   0.9152   0.9081   0.9007   0.8927   0.8841   0.8751   0.8653   0.8551  
0.8442   45   0.9589   0.9550   0.9508   0.9461   0.9412   0.9359   0.9302  
0.9241   0.9177   0.9108   0.9034   0.8956   0.8871   0.8781   0.8685   0.8583  
0.8475   46   0.9605   0.9566   0.9526   0.9480   0.9433   0.9381   0.9325  
0.9266   0.9202   0.9135   0.9062   0.8985   0.8901   0.8813   0.8718   0.8617  
0.8509   47   0.9621   0.9583   0.9543   0.9499   0.9453   0.9402   0.9348  
0.9290   0.9228   0.9162   0.9090   0.9014   0.8932   0.8845   0.8751   0.8652  
0.8546   48   0.9636   0.9600   0.9561   0.9518   0.9473   0.9424   0.9372  
0.9315   0.9254   0.9189   0.9120   0.9045   0.8964   0.8878   0.8786   0.8688  
0.8582   49   0.9651   0.9617   0.9579   0.9537   0.9494   0.9446   0.9395  
0.9340   0.9280   0.9217   0.9149   0.9076   0.8996   0.8912   0.8821   0.8724  
0.8620   50   0.9666   0.9633   0.9597   0.9556   0.9514   0.9468   0.9418  
0.9364   0.9307   0.9245   0.9178   0.9107   0.9029   0.8947   0.8857   0.8762  
0.8660   51   0.9681   0.9649   0.9614   0.9576   0.9535   0.9490   0.9441  
0.9389   0.9333   0.9273   0.9209   0.9138   0.9063   0.8982   0.8893   0.8800  
0.8699   52   0.9696   0.9665   0.9631   0.9594   0.9555   0.9511   0.9465  
0.9414   0.9360   0.9302   0.9238   0.9170   0.9097   0.9017   0.8931   0.8839  
0.8740   53   0.9710   0.9680   0.9648   0.9613   0.9575   0.9533   0.9487  
0.9439   0.9386   0.9330   0.9269   0.9202   0.9130   0.9053   0.8969   0.8879  
0.8782   54   0.9724   0.9696   0.9665   0.9631   0.9594   0.9554   0.9511  
0.9464   0.9413   0.9358   0.9300   0.9235   0.9164   0.9090   0.9008   0.8920  
0.8824   55   0.9738   0.9711   0.9681   0.9648   0.9614   0.9575   0.9533  
0.9489   0.9440   0.9387   0.9329   0.9267   0.9199   0.9126   0.9046   0.8960  
0.8867



--------------------------------------------------------------------------------

Sub appendix A. 3

Table B

100% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

        42   43   44   45   46   47   48   49   50   51   52   53   54   55   56
  57   58 A   56   0.9752   0.9725   0.9697   0.9666   0.9632   0.9596   0.9556
  0.9513   0.9465   0.9414   0.9360   0.9300   0.9234   0.9163   0.9086   0.9001
  0.8911 G   57   0.9765   0.9740   0.9713   0.9683   0.9651   0.9616   0.9578  
0.9537   0.9492   0.9442   0.9390   0.9332   0.9268   0.9200   0.9124   0.9044  
0.8955 E   58   0.9777   0.9754   0.9729   0.9700   0.9670   0.9637   0.9599  
0.9560   0.9517   0.9470   0.9419   0.9364   0.9302   0.9237   0.9164   0.9086  
0.9000   59   0.9790   0.9768   0.9743   0.9717   0.9688   0.9656   0.9621  
0.9583   0.9543   0.9498   0.9449   0.9396   0.9337   0.9273   0.9203   0.9128  
0.9044 O   60   0.9802   0.9781   0.9759   0.9733   0.9705   0.9675   0.9642  
0.9606   0.9567   0.9525   0.9478   0.9427   0.9371   0.9310   0.9242   0.9170  
0.9089 F   61   0.9814   0.9794   0.9772   0.9748   0.9722   0.9694   0.9662  
0.9628   0.9591   0.9551   0.9507   0.9458   0.9404   0.9346   0.9281   0.9211  
0.9134   62   0.9825   0.9807   0.9786   0.9763   0.9739   0.9712   0.9682  
0.9650   0.9615   0.9576   0.9535   0.9489   0.9437   0.9382   0.9320   0.9252  
0.9178 B   63   0.9837   0.9819   0.9799   0.9778   0.9755   0.9729   0.9702  
0.9671   0.9638   0.9601   0.9562   0.9518   0.9470   0.9417   0.9358   0.9294  
0.9222 E   64   0.9847   0.9830   0.9812   0.9792   0.9771   0.9746   0.9720  
0.9691   0.9660   0.9626   0.9589   0.9547   0.9501   0.9451   0.9395   0.9334  
0.9265 N   65   0.9857   0.9842   0.9825   0.9806   0.9786   0.9763   0.9738  
0.9711   0.9681   0.9649   0.9615   0.9576   0.9532   0.9484   0.9431   0.9373  
0.9308 E   66   0.9867   0.9853   0.9836   0.9818   0.9800   0.9778   0.9755  
0.9730   0.9703   0.9672   0.9639   0.9603   0.9562   0.9517   0.9467   0.9411  
0.9350 F   67   0.9876   0.9863   0.9848   0.9830   0.9814   0.9793   0.9772  
0.9749   0.9723   0.9694   0.9663   0.9629   0.9590   0.9548   0.9501   0.9448  
0.9390 I   68   0.9885   0.9872   0.9859   0.9843   0.9826   0.9808   0.9788  
0.9766   0.9742   0.9715   0.9687   0.9654   0.9618   0.9578   0.9534   0.9485  
0.9430 C   69   0.9894   0.9881   0.9869   0.9854   0.9839   0.9822   0.9803  
0.9783   0.9760   0.9735   0.9708   0.9678   0.9645   0.9608   0.9566   0.9520  
0.9468 I   70   0.9901   0.9891   0.9878   0.9865   0.9850   0.9835   0.9817  
0.9798   0.9778   0.9755   0.9729   0.9702   0.9670   0.9636   0.9596   0.9554  
0.9505 A   71   0.9909   0.9899   0.9888   0.9875   0.9862   0.9847   0.9831  
0.9813   0.9794   0.9773   0.9750   0.9724   0.9695   0.9663   0.9626   0.9586  
0.9541 R   72   0.9916   0.9907   0.9896   0.9884   0.9873   0.9859   0.9843  
0.9828   0.9810   0.9790   0.9769   0.9745   0.9718   0.9689   0.9654   0.9617  
0.9574 Y   73   0.9923   0.9914   0.9905   0.9894   0.9883   0.9870   0.9856  
0.9841   0.9824   0.9806   0.9787   0.9765   0.9739   0.9713   0.9680   0.9647  
0.9607   74   0.9929   0.9921   0.9913   0.9902   0.9892   0.9880   0.9867  
0.9853   0.9838   0.9822   0.9804   0.9783   0.9760   0.9735   0.9706   0.9675  
0.9637   75   0.9936   0.9928   0.9920   0.9911   0.9901   0.9890   0.9879  
0.9865   0.9852   0.9837   0.9820   0.9802   0.9780   0.9757   0.9730   0.9700  
0.9666   76   0.9941   0.9934   0.9927   0.9918   0.9909   0.9900   0.9888  
0.9877   0.9864   0.9850   0.9835   0.9818   0.9798   0.9777   0.9752   0.9725  
0.9694   77   0.9946   0.9940   0.9933   0.9925   0.9917   0.9908   0.9898  
0.9887   0.9876   0.9863   0.9849   0.9833   0.9815   0.9796   0.9773   0.9748  
0.9720   78   0.9951   0.9945   0.9939   0.9931   0.9924   0.9916   0.9907  
0.9897   0.9886   0.9874   0.9862   0.9848   0.9831   0.9814   0.9793   0.9770  
0.9744   79   0.9955   0.9950   0.9944   0.9938   0.9931   0.9924   0.9915  
0.9906   0.9896   0.9885   0.9874   0.9861   0.9846   0.9830   0.9811   0.9791  
0.9767   80   0.9959   0.9955   0.9949   0.9943   0.9937   0.9930   0.9922  
0.9914   0.9905   0.9896   0.9885   0.9874   0.9859   0.9846   0.9828   0.9809  
0.9787   81   0.9963   0.9959   0.9954   0.9948   0.9943   0.9937   0.9930  
0.9922   0.9913   0.9905   0.9896   0.9885   0.9872   0.9859   0.9844   0.9827  
0.9806   82   0.9967   0.9963   0.9959   0.9953   0.9948   0.9942   0.9936  
0.9929   0.9922   0.9913   0.9905   0.9896   0.9884   0.9872   0.9858   0.9842  
0.9824   83   0.9970   0.9966   0.9963   0.9957   0.9953   0.9948   0.9942  
0.9936   0.9929   0.9922   0.9914   0.9906   0.9894   0.9884   0.9871   0.9857  
0.9841   84   0.9973   0.9970   0.9966   0.9961   0.9958   0.9953   0.9947  
0.9942   0.9936   0.9929   0.9922   0.9914   0.9905   0.9895   0.9883   0.9871  
0.9855   85   0.9976   0.9972   0.9970   0.9965   0.9962   0.9958   0.9952  
0.9947   0.9942   0.9936   0.9929   0.9923   0.9914   0.9905   0.9894   0.9883  
0.9870



--------------------------------------------------------------------------------

Sub appendix A. 3

Table B

100% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

        59   60   61   62   63   64   65   66   67   68   69   70   71   72   73
  74   75 A   25   0.7903   0.7777   0.7644   0.7507   0.7363   0.7214   0.7061
  0.6902   0.6740   0.6573   0.6402   0.6229   0.6052   0.5873   0.5691   0.5507
  0.5323 G   26   0.7916   0.7789   0.7657   0.7520   0.7376   0.7227   0.7074  
0.6915   0.6752   0.6584   0.6414   0.6240   0.6064   0.5884   0.5702   0.5518  
0.5333 E   27   0.7930   0.7803   0.7671   0.7534   0.7390   0.7241   0.7087  
0.6928   0.6765   0.6598   0.6427   0.6253   0.6076   0.5896   0.5714   0.5529  
0.5344   28   0.7944   0.7818   0.7686   0.7548   0.7404   0.7255   0.7102  
0.6942   0.6779   0.6611   0.6440   0.6266   0.6089   0.5909   0.5726   0.5541  
0.5356 O   29   0.7960   0.7834   0.7701   0.7564   0.7420   0.7270   0.7116  
0.6957   0.6794   0.6626   0.6454   0.6280   0.6103   0.5922   0.5739   0.5554  
0.5368 F   30   0.7976   0.7851   0.7718   0.7580   0.7437   0.7287   0.7132  
0.6973   0.6809   0.6641   0.6470   0.6295   0.6117   0.5936   0.5753   0.5567  
0.5381   31   0.7994   0.7868   0.7736   0.7598   0.7454   0.7304   0.7150  
0.6990   0.6826   0.6658   0.6486   0.6311   0.6133   0.5952   0.5768   0.5582  
0.5396 B   32   0.8013   0.7887   0.7754   0.7616   0.7472   0.7322   0.7168  
0.7008   0.6844   0.6675   0.6504   0.6328   0.6150   0.5968   0.5784   0.5598  
0.5411 E   33   0.8032   0.7906   0.7774   0.7636   0.7492   0.7342   0.7187  
0.7027   0.6863   0.6694   0.6522   0.6346   0.6168   0.5986   0.5801   0.5614  
0.5427 N   34   0.8053   0.7926   0.7795   0.7657   0.7512   0.7362   0.7208  
0.7047   0.6883   0.6714   0.6542   0.6365   0.6186   0.6004   0.5819   0.5632  
0.5444 E   35   0.8074   0.7949   0.7816   0.7679   0.7534   0.7384   0.7229  
0.7069   0.6904   0.6735   0.6562   0.6386   0.6207   0.6024   0.5839   0.5651  
0.5463 F   36   0.8097   0.7972   0.7840   0.7701   0.7557   0.7407   0.7253  
0.7092   0.6927   0.6757   0.6584   0.6408   0.6228   0.6045   0.5859   0.5670  
0.5482 I   37   0.8121   0.7996   0.7863   0.7726   0.7582   0.7431   0.7277  
0.7116   0.6951   0.6781   0.6608   0.6431   0.6250   0.6067   0.5881   0.5692  
0.5503 C   38   0.8146   0.8021   0.7889   0.7752   0.7607   0.7458   0.7303  
0.7142   0.6977   0.6806   0.6633   0.6455   0.6275   0.6091   0.5904   0.5715  
0.5525 I   39   0.8173   0.8048   0.7917   0.7779   0.7635   0.7485   0.7330  
0.7169   0.7003   0.6833   0.6659   0.6481   0.6301   0.6116   0.5929   0.5739  
0.5549 A   40   0.8201   0.8076   0.7945   0.7808   0.7664   0.7514   0.7358  
0.7198   0.7032   0.6861   0.6687   0.6509   0.6328   0.6143   0.5955   0.5765  
0.5574 R   41   0.8230   0.8106   0.7975   0.7838   0.7694   0.7544   0.7389  
0.7228   0.7062   0.6891   0.6717   0.6538   0.6357   0.6172   0.5983   0.5792  
0.5601 Y   42   0.8260   0.8137   0.8006   0.7869   0.7726   0.7576   0.7421  
0.7259   0.7094   0.6923   0.6748   0.6570   0.6388   0.6202   0.6013   0.5821  
0.5629   43   0.8292   0.8169   0.8039   0.7902   0.7759   0.7609   0.7455  
0.7294   0.7128   0.6956   0.6781   0.6603   0.6420   0.6234   0.6044   0.5852  
0.5660   44   0.8325   0.8203   0.8073   0.7937   0.7794   0.7645   0.7490  
0.7329   0.7163   0.6992   0.6816   0.6637   0.6454   0.6267   0.6078   0.5885  
0.5692   45   0.8359   0.8237   0.8108   0.7973   0.7830   0.7681   0.7527  
0.7366   0.7200   0.7029   0.6853   0.6674   0.6491   0.6303   0.6113   0.5919  
0.5726   46   0.8395   0.8274   0.8145   0.8011   0.7869   0.7720   0.7566  
0.7405   0.7239   0.7068   0.6892   0.6713   0.6529   0.6341   0.6151   0.5956  
0.5762   47   0.8432   0.8312   0.8184   0.8050   0.7908   0.7760   0.7606  
0.7446   0.7280   0.7109   0.6933   0.6754   0.6569   0.6381   0.6190   0.5995  
0.5799   48   0.8469   0.8351   0.8224   0.8091   0.7950   0.7803   0.7649  
0.7489   0.7324   0.7152   0.6976   0.6796   0.6612   0.6423   0.6232   0.6036  
0.5840   49   0.8509   0.8391   0.8265   0.8133   0.7993   0.7846   0.7693  
0.7534   0.7369   0.7197   0.7022   0.6841   0.6657   0.6468   0.6275   0.6079  
0.5882   50   0.8549   0.8433   0.8308   0.8177   0.8038   0.7892   0.7739  
0.7580   0.7416   0.7244   0.7069   0.6889   0.6704   0.6515   0.6321   0.6125  
0.5927   51   0.8591   0.8475   0.8352   0.8222   0.8084   0.7939   0.7787  
0.7629   0.7465   0.7294   0.7118   0.6938   0.6754   0.6564   0.6370   0.6173  
0.5975   52   0.8633   0.8519   0.8398   0.8269   0.8132   0.7988   0.7838  
0.7680   0.7516   0.7346   0.7171   0.6990   0.6805   0.6616   0.6422   0.6224  
0.6025   53   0.8677   0.8565   0.8444   0.8317   0.8182   0.8039   0.7890  
0.7733   0.7570   0.7400   0.7225   0.7045   0.6860   0.6670   0.6476   0.6278  
0.6078   54   0.8721   0.8611   0.8492   0.8367   0.8233   0.8092   0.7944  
0.7788   0.7626   0.7457   0.7282   0.7103   0.6918   0.6728   0.6533   0.6334  
0.6134   55   0.8766   0.8658   0.8542   0.8418   0.8286   0.8146   0.7999  
0.7845   0.7684   0.7515   0.7342   0.7163   0.6978   0.6789   0.6594   0.6395  
0.6194



--------------------------------------------------------------------------------

Sub appendix A. 3

Table B

100% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

        59   60   61   62   63   64   65   66   67   68   69   70   71   72   73
  74   75 A   56   0.8812   0.8706   0.8592   0.8470   0.8340   0.8202   0.8057
  0.7904   0.7744   0.7577   0.7404   0.7226   0.7042   0.6852   0.6657   0.6457
  0.6256 G   57   0.8859   0.8755   0.8643   0.8524   0.8396   0.8260   0.8117  
0.7965   0.7807   0.7641   0.7469   0.7292   0.7108   0.6919   0.6724   0.6524  
0.6322 E   58   0.8905   0.8804   0.8696   0.8578   0.8453   0.8319   0.8178  
0.8028   0.7872   0.7708   0.7537   0.7360   0.7177   0.6988   0.6794   0.6594  
0.6392   59   0.8953   0.8855   0.8748   0.8634   0.8510   0.8380   0.8241  
0.8093   0.7938   0.7776   0.7607   0.7432   0.7250   0.7061   0.6867   0.6668  
0.6466 O   60   0.9001   0.8905   0.8802   0.8690   0.8570   0.8441   0.8305  
0.8160   0.8008   0.7847   0.7680   0.7505   0.7325   0.7138   0.6944   0.6745  
0.6543 F   61   0.9048   0.8956   0.8855   0.8747   0.8629   0.8504   0.8371  
0.8228   0.8078   0.7919   0.7754   0.7582   0.7403   0.7216   0.7024   0.6825  
0.6624   62   0.9096   0.9007   0.8909   0.8804   0.8690   0.8567   0.8437  
0.8297   0.8150   0.7994   0.7831   0.7661   0.7484   0.7299   0.7107   0.6910  
0.6708 B   63   0.9143   0.9057   0.8963   0.8861   0.8750   0.8632   0.8504  
0.8367   0.8224   0.8071   0.7910   0.7742   0.7567   0.7383   0.7194   0.6997  
0.6796 E   64   0.9190   0.9108   0.9017   0.8918   0.8812   0.8696   0.8572  
0.8439   0.8298   0.8148   0.7991   0.7825   0.7652   0.7471   0.7283   0.7087  
0.6888 N   65   0.9236   0.9157   0.9070   0.8975   0.8872   0.8760   0.8640  
0.8511   0.8374   0.8227   0.8073   0.7911   0.7740   0.7561   0.7375   0.7181  
0.6983 E   66   0.9281   0.9206   0.9122   0.9032   0.8932   0.8824   0.8708  
0.8583   0.8449   0.8307   0.8155   0.7997   0.7829   0.7653   0.7470   0.7277  
0.7081 F   67   0.9325   0.9254   0.9174   0.9087   0.8992   0.8888   0.8776  
0.8655   0.8525   0.8386   0.8239   0.8084   0.7920   0.7747   0.7566   0.7376  
0.7182 I   68   0.9368   0.9300   0.9224   0.9142   0.9051   0.8951   0.8843  
0.8727   0.8601   0.8466   0.8324   0.8172   0.8012   0.7842   0.7664   0.7478  
0.7285 C   69   0.9409   0.9346   0.9274   0.9195   0.9108   0.9013   0.8910  
0.8797   0.8677   0.8546   0.8408   0.8260   0.8104   0.7938   0.7764   0.7580  
0.7390 I   70   0.9450   0.9389   0.9322   0.9247   0.9164   0.9073   0.8976  
0.8867   0.8751   0.8625   0.8491   0.8349   0.8197   0.8036   0.7865   0.7684  
0.7498 A   71   0.9489   0.9432   0.9368   0.9298   0.9220   0.9133   0.9039  
0.8936   0.8825   0.8704   0.8575   0.8437   0.8290   0.8132   0.7966   0.7790  
0.7607 R   72   0.9526   0.9473   0.9413   0.9347   0.9272   0.9191   0.9102  
0.9004   0.8897   0.8782   0.8658   0.8525   0.8382   0.8231   0.8069   0.7896  
0.7717 Y   73   0.9562   0.9512   0.9456   0.9394   0.9324   0.9247   0.9162  
0.9069   0.8969   0.8858   0.8739   0.8612   0.8474   0.8328   0.8170   0.8003  
0.7829   74   0.9595   0.9549   0.9497   0.9439   0.9374   0.9301   0.9222  
0.9133   0.9037   0.8932   0.8819   0.8697   0.8565   0.8423   0.8271   0.8110  
0.7940   75   0.9628   0.9585   0.9536   0.9482   0.9421   0.9352   0.9278  
0.9195   0.9104   0.9004   0.8897   0.8780   0.8654   0.8519   0.8373   0.8216  
0.8051   76   0.9658   0.9618   0.9573   0.9523   0.9466   0.9402   0.9332  
0.9254   0.9169   0.9074   0.8973   0.8862   0.8742   0.8611   0.8471   0.8320  
0.8161   77   0.9687   0.9650   0.9608   0.9561   0.9508   0.9450   0.9384  
0.9311   0.9230   0.9142   0.9045   0.8940   0.8826   0.8702   0.8568   0.8423  
0.8269   78   0.9713   0.9680   0.9641   0.9598   0.9548   0.9494   0.9433  
0.9364   0.9290   0.9206   0.9115   0.9016   0.8908   0.8790   0.8662   0.8523  
0.8376   79   0.9738   0.9708   0.9672   0.9632   0.9586   0.9536   0.9479  
0.9415   0.9345   0.9267   0.9182   0.9088   0.8986   0.8875   0.8753   0.8620  
0.8480   80   0.9761   0.9733   0.9700   0.9664   0.9622   0.9575   0.9522  
0.9463   0.9398   0.9325   0.9246   0.9158   0.9062   0.8956   0.8841   0.8715  
0.8580   81   0.9783   0.9757   0.9728   0.9694   0.9655   0.9612   0.9563  
0.9509   0.9448   0.9380   0.9306   0.9223   0.9133   0.9034   0.8925   0.8806  
0.8678   82   0.9803   0.9779   0.9752   0.9722   0.9686   0.9646   0.9602  
0.9551   0.9494   0.9432   0.9362   0.9286   0.9201   0.9108   0.9006   0.8893  
0.8771   83   0.9821   0.9800   0.9775   0.9747   0.9715   0.9678   0.9637  
0.9590   0.9538   0.9480   0.9416   0.9345   0.9266   0.9179   0.9083   0.8976  
0.8863   84   0.9839   0.9819   0.9796   0.9770   0.9741   0.9708   0.9670  
0.9627   0.9579   0.9526   0.9466   0.9401   0.9327   0.9246   0.9157   0.9056  
0.8949   85   0.9854   0.9836   0.9815   0.9792   0.9766   0.9735   0.9701  
0.9662   0.9618   0.9568   0.9514   0.9453   0.9385   0.9309   0.9226   0.9133  
0.9032



--------------------------------------------------------------------------------

TABLE C

Sub appendix A. 3

Table C

100% Joint and Survivor With Pop-Up

CEI Participants

Age of Pensioner

 

        25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
  40   41 A   25   0.9818   0.9803   0.9787   0.9768   0.9750   0.9728   0.9705
  0.9681   0.9654   0.9626   0.9595   0.9562   0.9526   0.9488   0.9447   0.9403
  0.9356 G   26   0.9823   0.9808   0.9792   0.9774   0.9756   0.9735   0.9711  
0.9688   0.9661   0.9633   0.9603   0.9570   0.9535   0.9497   0.9456   0.9413  
0.9366 E   27   0.9828   0.9813   0.9797   0.9780   0.9761   0.9741   0.9718  
0.9695   0.9668   0.9641   0.9611   0.9578   0.9543   0.9506   0.9466   0.9423  
0.9376   28   0.9832   0.9818   0.9802   0.9785   0.9767   0.9747   0.9725  
0.9702   0.9676   0.9649   0.9619   0.9586   0.9552   0.9515   0.9475   0.9432  
0.9386 O   29   0.9837   0.9823   0.9807   0.9790   0.9773   0.9753   0.9732  
0.9709   0.9683   0.9657   0.9628   0.9596   0.9562   0.9525   0.9486   0.9443  
0.9397 F   30   0.9841   0.9828   0.9812   0.9796   0.9779   0.9760   0.9738  
0.9716   0.9691   0.9665   0.9636   0.9605   0.9571   0.9535   0.9496   0.9454  
0.9408   31   0.9846   0.9832   0.9818   0.9802   0.9786   0.9766   0.9746  
0.9723   0.9699   0.9673   0.9645   0.9613   0.9581   0.9545   0.9506   0.9464  
0.9420 B   32   0.9851   0.9837   0.9823   0.9808   0.9791   0.9773   0.9752  
0.9731   0.9707   0.9681   0.9653   0.9623   0.9591   0.9555   0.9517   0.9476  
0.9431 E   33   0.9855   0.9842   0.9828   0.9813   0.9797   0.9779   0.9759  
0.9738   0.9715   0.9690   0.9662   0.9633   0.9600   0.9565   0.9528   0.9488  
0.9443 N   34   0.9859   0.9847   0.9833   0.9818   0.9804   0.9786   0.9766  
0.9746   0.9722   0.9698   0.9671   0.9642   0.9610   0.9576   0.9539   0.9499  
0.9456 E   35   0.9864   0.9852   0.9838   0.9824   0.9809   0.9792   0.9773  
0.9753   0.9730   0.9706   0.9680   0.9651   0.9620   0.9587   0.9551   0.9511  
0.9469 F   36   0.9868   0.9856   0.9843   0.9829   0.9815   0.9799   0.9779  
0.9761   0.9738   0.9715   0.9689   0.9661   0.9630   0.9598   0.9562   0.9523  
0.9481 I   37   0.9872   0.9861   0.9848   0.9835   0.9821   0.9805   0.9787  
0.9768   0.9746   0.9724   0.9698   0.9670   0.9641   0.9609   0.9573   0.9536  
0.9494 C   38   0.9876   0.9865   0.9854   0.9840   0.9827   0.9811   0.9793  
0.9775   0.9753   0.9732   0.9707   0.9681   0.9651   0.9619   0.9585   0.9548  
0.9507 I   39   0.9880   0.9870   0.9858   0.9845   0.9833   0.9817   0.9800  
0.9782   0.9761   0.9740   0.9716   0.9690   0.9661   0.9631   0.9597   0.9560  
0.9520 A   40   0.9884   0.9874   0.9863   0.9850   0.9838   0.9823   0.9806  
0.9789   0.9769   0.9748   0.9725   0.9699   0.9672   0.9642   0.9608   0.9573  
0.9533 R   41   0.9887   0.9879   0.9867   0.9855   0.9843   0.9829   0.9813  
0.9796   0.9777   0.9757   0.9734   0.9709   0.9682   0.9653   0.9621   0.9585  
0.9547 Y   42   0.9892   0.9882   0.9872   0.9860   0.9849   0.9835   0.9819  
0.9803   0.9785   0.9765   0.9743   0.9719   0.9692   0.9663   0.9632   0.9598  
0.9560   43   0.9895   0.9887   0.9877   0.9866   0.9854   0.9841   0.9826  
0.9810   0.9792   0.9773   0.9752   0.9728   0.9702   0.9674   0.9644   0.9610  
0.9573   44   0.9899   0.9890   0.9881   0.9870   0.9859   0.9847   0.9832  
0.9817   0.9799   0.9781   0.9760   0.9737   0.9713   0.9685   0.9655   0.9623  
0.9587   45   0.9903   0.9895   0.9885   0.9875   0.9865   0.9852   0.9837  
0.9823   0.9806   0.9789   0.9768   0.9746   0.9722   0.9696   0.9667   0.9635  
0.9600   46   0.9906   0.9898   0.9889   0.9879   0.9869   0.9858   0.9844  
0.9830   0.9813   0.9796   0.9777   0.9755   0.9732   0.9707   0.9679   0.9648  
0.9614   47   0.9909   0.9902   0.9893   0.9884   0.9874   0.9863   0.9849  
0.9836   0.9820   0.9804   0.9785   0.9764   0.9742   0.9717   0.9690   0.9659  
0.9627   48   0.9912   0.9906   0.9897   0.9888   0.9878   0.9868   0.9855  
0.9842   0.9827   0.9811   0.9793   0.9773   0.9751   0.9727   0.9701   0.9672  
0.9640   49   0.9916   0.9908   0.9901   0.9892   0.9884   0.9873   0.9861  
0.9848   0.9834   0.9818   0.9801   0.9782   0.9761   0.9738   0.9712   0.9684  
0.9653   50   0.9919   0.9912   0.9905   0.9896   0.9888   0.9877   0.9866  
0.9854   0.9840   0.9826   0.9809   0.9790   0.9770   0.9747   0.9722   0.9695  
0.9665   51   0.9922   0.9916   0.9908   0.9900   0.9892   0.9883   0.9871  
0.9860   0.9846   0.9832   0.9816   0.9798   0.9778   0.9758   0.9734   0.9707  
0.9677   52   0.9925   0.9919   0.9912   0.9904   0.9896   0.9887   0.9876  
0.9866   0.9852   0.9839   0.9824   0.9806   0.9787   0.9766   0.9744   0.9718  
0.9690   53   0.9928   0.9922   0.9916   0.9908   0.9900   0.9891   0.9881  
0.9871   0.9858   0.9846   0.9830   0.9814   0.9795   0.9776   0.9754   0.9729  
0.9702   54   0.9931   0.9925   0.9919   0.9912   0.9904   0.9896   0.9886  
0.9876   0.9864   0.9851   0.9838   0.9821   0.9804   0.9785   0.9764   0.9740  
0.9714   55   0.9933   0.9927   0.9921   0.9915   0.9909   0.9900   0.9890  
0.9881   0.9870   0.9858   0.9844   0.9829   0.9812   0.9794   0.9773   0.9751  
0.9726



--------------------------------------------------------------------------------

Sub appendix A. 3

Table C

100% Joint and Survivor With Pop-Up

CEI Participants

Age of Pensioner

 

        25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
  40   41 A   56   0.9936   0.9930   0.9925   0.9918   0.9912   0.9905   0.9895
  0.9886   0.9875   0.9864   0.9851   0.9836   0.9820   0.9803   0.9783   0.9761
  0.9737 G   57   0.9938   0.9933   0.9928   0.9922   0.9916   0.9908   0.9900  
0.9891   0.9880   0.9870   0.9857   0.9843   0.9827   0.9811   0.9792   0.9771  
0.9748 E   58   0.9941   0.9936   0.9931   0.9925   0.9920   0.9912   0.9904  
0.9896   0.9885   0.9875   0.9864   0.9850   0.9835   0.9819   0.9801   0.9781  
0.9758   59   0.9943   0.9939   0.9934   0.9928   0.9923   0.9916   0.9908  
0.9900   0.9890   0.9881   0.9869   0.9856   0.9842   0.9827   0.9810   0.9790  
0.9769 O   60   0.9945   0.9941   0.9937   0.9932   0.9926   0.9919   0.9912  
0.9905   0.9895   0.9886   0.9875   0.9863   0.9850   0.9835   0.9818   0.9799  
0.9779 F   61   0.9947   0.9944   0.9939   0.9935   0.9929   0.9923   0.9916  
0.9909   0.9900   0.9892   0.9881   0.9869   0.9856   0.9842   0.9827   0.9808  
0.9788   62   0.9950   0.9946   0.9942   0.9937   0.9932   0.9927   0.9920  
0.9913   0.9905   0.9896   0.9886   0.9875   0.9862   0.9849   0.9834   0.9817  
0.9798 B   63   0.9952   0.9948   0.9944   0.9940   0.9935   0.9930   0.9924  
0.9917   0.9909   0.9901   0.9891   0.9881   0.9869   0.9857   0.9842   0.9826  
0.9807 E   64   0.9954   0.9950   0.9947   0.9943   0.9938   0.9933   0.9927  
0.9920   0.9913   0.9906   0.9896   0.9886   0.9875   0.9863   0.9849   0.9834  
0.9816 N   65   0.9956   0.9953   0.9949   0.9945   0.9941   0.9936   0.9930  
0.9924   0.9917   0.9910   0.9902   0.9891   0.9881   0.9869   0.9857   0.9842  
0.9825 E   66   0.9958   0.9955   0.9952   0.9947   0.9944   0.9939   0.9933  
0.9928   0.9921   0.9915   0.9906   0.9897   0.9886   0.9876   0.9863   0.9849  
0.9833 F   67   0.9959   0.9957   0.9954   0.9950   0.9946   0.9942   0.9936  
0.9932   0.9925   0.9918   0.9911   0.9902   0.9892   0.9882   0.9870   0.9857  
0.9841 I   68   0.9961   0.9958   0.9955   0.9952   0.9949   0.9945   0.9939  
0.9935   0.9928   0.9923   0.9915   0.9906   0.9898   0.9887   0.9876   0.9864  
0.9849 C   69   0.9963   0.9961   0.9958   0.9955   0.9951   0.9948   0.9942  
0.9938   0.9932   0.9927   0.9920   0.9912   0.9903   0.9894   0.9882   0.9870  
0.9857 I   70   0.9964   0.9962   0.9960   0.9957   0.9954   0.9950   0.9945  
0.9941   0.9935   0.9930   0.9923   0.9916   0.9908   0.9899   0.9888   0.9876  
0.9864 A   71   0.9967   0.9964   0.9961   0.9958   0.9956   0.9952   0.9948  
0.9944   0.9938   0.9933   0.9927   0.9920   0.9912   0.9904   0.9894   0.9883  
0.9870 R   72   0.9968   0.9966   0.9964   0.9960   0.9958   0.9955   0.9950  
0.9947   0.9942   0.9937   0.9931   0.9925   0.9917   0.9909   0.9900   0.9889  
0.9877 Y   73   0.9970   0.9967   0.9965   0.9962   0.9960   0.9957   0.9953  
0.9950   0.9944   0.9940   0.9935   0.9928   0.9921   0.9914   0.9905   0.9895  
0.9883   74   0.9970   0.9969   0.9967   0.9964   0.9962   0.9959   0.9955  
0.9952   0.9947   0.9943   0.9938   0.9932   0.9925   0.9919   0.9910   0.9900  
0.9890   75   0.9972   0.9970   0.9968   0.9966   0.9964   0.9961   0.9957  
0.9955   0.9950   0.9946   0.9941   0.9936   0.9930   0.9922   0.9914   0.9906  
0.9896   76   0.9973   0.9972   0.9969   0.9967   0.9966   0.9963   0.9959  
0.9957   0.9952   0.9949   0.9944   0.9939   0.9933   0.9927   0.9920   0.9911  
0.9901   77   0.9975   0.9973   0.9971   0.9969   0.9968   0.9965   0.9962  
0.9959   0.9955   0.9952   0.9948   0.9942   0.9936   0.9931   0.9924   0.9916  
0.9907   78   0.9976   0.9974   0.9972   0.9971   0.9969   0.9967   0.9964  
0.9962   0.9958   0.9955   0.9951   0.9946   0.9940   0.9935   0.9928   0.9920  
0.9911   79   0.9977   0.9975   0.9974   0.9972   0.9971   0.9969   0.9965  
0.9963   0.9960   0.9957   0.9953   0.9948   0.9943   0.9938   0.9932   0.9925  
0.9917   80   0.9978   0.9977   0.9975   0.9973   0.9972   0.9970   0.9968  
0.9965   0.9962   0.9959   0.9956   0.9951   0.9946   0.9942   0.9936   0.9929  
0.9921   81   0.9979   0.9978   0.9976   0.9975   0.9974   0.9971   0.9969  
0.9967   0.9964   0.9961   0.9958   0.9954   0.9949   0.9945   0.9940   0.9933  
0.9925   82   0.9980   0.9979   0.9978   0.9976   0.9975   0.9973   0.9971  
0.9969   0.9966   0.9964   0.9960   0.9956   0.9952   0.9948   0.9943   0.9937  
0.9930   83   0.9981   0.9980   0.9978   0.9978   0.9976   0.9974   0.9972  
0.9971   0.9967   0.9966   0.9963   0.9959   0.9955   0.9951   0.9947   0.9940  
0.9934   84   0.9982   0.9981   0.9980   0.9978   0.9978   0.9976   0.9974  
0.9972   0.9970   0.9967   0.9965   0.9961   0.9958   0.9954   0.9950   0.9944  
0.9938   85   0.9983   0.9982   0.9981   0.9980   0.9979   0.9977   0.9975  
0.9974   0.9971   0.9970   0.9966   0.9963   0.9960   0.9957   0.9953   0.9947  
0.9941



--------------------------------------------------------------------------------

Sub appendix A. 3

Table C

100% Joint and Survivor With Pop-Up

CEI Participants

Age of Pensioner

 

        42   43   44   45   46   47   48   49   50   51   52   53   54   55   56
  57   58 A   25   0.9307   0.9254   0.9198   0.9138   0.9075   0.9009   0.8938
  0.8866   0.8789   0.8708   0.8623   0.8534   0.8440   0.8342   0.8238   0.8129
  0.8014 G   26   0.9317   0.9264   0.9208   0.9148   0.9086   0.9020   0.8950  
0.8877   0.8800   0.8720   0.8636   0.8546   0.8452   0.8354   0.8250   0.8141  
0.8027 E   27   0.9327   0.9275   0.9219   0.9159   0.9097   0.9031   0.8962  
0.8889   0.8813   0.8732   0.8648   0.8560   0.8465   0.8367   0.8263   0.8155  
0.8040   28   0.9338   0.9286   0.9230   0.9171   0.9110   0.9044   0.8975  
0.8902   0.8826   0.8745   0.8662   0.8573   0.8479   0.8381   0.8277   0.8168  
0.8053 O   29   0.9349   0.9298   0.9242   0.9184   0.9122   0.9057   0.8987  
0.8916   0.8840   0.8760   0.8675   0.8587   0.8493   0.8396   0.8292   0.8183  
0.8068 F   30   0.9361   0.9309   0.9255   0.9196   0.9135   0.9070   0.9001  
0.8930   0.8853   0.8774   0.8690   0.8602   0.8508   0.8411   0.8307   0.8198  
0.8084   31   0.9372   0.9322   0.9267   0.9209   0.9149   0.9084   0.9016  
0.8944   0.8869   0.8789   0.8706   0.8618   0.8524   0.8426   0.8323   0.8215  
0.8100 B   32   0.9385   0.9334   0.9280   0.9222   0.9162   0.9099   0.9030  
0.8959   0.8884   0.8805   0.8722   0.8634   0.8540   0.8443   0.8340   0.8231  
0.8117 E   33   0.9398   0.9347   0.9294   0.9237   0.9177   0.9114   0.9046  
0.8975   0.8900   0.8821   0.8738   0.8651   0.8558   0.8461   0.8357   0.8249  
0.8135 N   34   0.9410   0.9361   0.9308   0.9251   0.9192   0.9129   0.9061  
0.8991   0.8917   0.8838   0.8756   0.8669   0.8576   0.8479   0.8376   0.8269  
0.8154 E   35   0.9423   0.9374   0.9322   0.9266   0.9207   0.9145   0.9078  
0.9008   0.8934   0.8856   0.8774   0.8687   0.8595   0.8499   0.8396   0.8288  
0.8174 F   36   0.9437   0.9388   0.9336   0.9281   0.9223   0.9161   0.9095  
0.9026   0.8952   0.8874   0.8793   0.8707   0.8615   0.8518   0.8416   0.8309  
0.8195 I   37   0.9450   0.9403   0.9352   0.9296   0.9239   0.9178   0.9112  
0.9044   0.8971   0.8894   0.8813   0.8726   0.8635   0.8540   0.8437   0.8330  
0.8216 C   38   0.9464   0.9417   0.9366   0.9312   0.9256   0.9195   0.9130  
0.9062   0.8990   0.8914   0.8833   0.8748   0.8656   0.8561   0.8460   0.8353  
0.8240 I   39   0.9478   0.9431   0.9382   0.9329   0.9273   0.9212   0.9149  
0.9081   0.9009   0.8934   0.8854   0.8769   0.8679   0.8584   0.8483   0.8376  
0.8263 A   40   0.9492   0.9446   0.9398   0.9345   0.9290   0.9231   0.9168  
0.9101   0.9030   0.8955   0.8876   0.8791   0.8702   0.8607   0.8507   0.8401  
0.8288 R   41   0.9506   0.9461   0.9414   0.9362   0.9308   0.9249   0.9187  
0.9121   0.9050   0.8976   0.8898   0.8814   0.8725   0.8632   0.8531   0.8426  
0.8314 Y   42   0.9521   0.9477   0.9430   0.9379   0.9325   0.9268   0.9207  
0.9142   0.9072   0.8999   0.8921   0.8839   0.8750   0.8657   0.8557   0.8452  
0.8341   43   0.9535   0.9492   0.9446   0.9396   0.9343   0.9287   0.9226  
0.9162   0.9094   0.9021   0.8944   0.8863   0.8775   0.8683   0.8584   0.8480  
0.8369   44   0.9549   0.9507   0.9462   0.9413   0.9362   0.9306   0.9247  
0.9183   0.9116   0.9044   0.8968   0.8887   0.8801   0.8710   0.8611   0.8508  
0.8398   45   0.9563   0.9522   0.9478   0.9431   0.9380   0.9326   0.9267  
0.9205   0.9139   0.9068   0.8993   0.8913   0.8827   0.8737   0.8640   0.8537  
0.8428   46   0.9578   0.9537   0.9495   0.9448   0.9399   0.9345   0.9288  
0.9226   0.9162   0.9092   0.9018   0.8940   0.8855   0.8765   0.8669   0.8567  
0.8459   47   0.9591   0.9553   0.9511   0.9465   0.9417   0.9365   0.9308  
0.9248   0.9184   0.9116   0.9044   0.8966   0.8882   0.8794   0.8699   0.8598  
0.8491   48   0.9606   0.9568   0.9527   0.9483   0.9435   0.9384   0.9329  
0.9271   0.9208   0.9141   0.9070   0.8993   0.8911   0.8823   0.8729   0.8630  
0.8523   49   0.9620   0.9583   0.9543   0.9499   0.9454   0.9404   0.9350  
0.9293   0.9231   0.9166   0.9096   0.9021   0.8939   0.8854   0.8761   0.8663  
0.8557   50   0.9633   0.9598   0.9559   0.9517   0.9472   0.9423   0.9371  
0.9315   0.9255   0.9191   0.9122   0.9049   0.8969   0.8884   0.8792   0.8695  
0.8591   51   0.9647   0.9612   0.9575   0.9534   0.9491   0.9443   0.9392  
0.9337   0.9279   0.9216   0.9149   0.9077   0.8998   0.8915   0.8825   0.8729  
0.8626   52   0.9660   0.9626   0.9590   0.9550   0.9508   0.9463   0.9413  
0.9360   0.9303   0.9241   0.9176   0.9105   0.9028   0.8946   0.8858   0.8764  
0.8662   53   0.9673   0.9641   0.9606   0.9567   0.9527   0.9482   0.9434  
0.9382   0.9327   0.9267   0.9203   0.9133   0.9058   0.8978   0.8891   0.8798  
0.8698   54   0.9686   0.9654   0.9621   0.9584   0.9544   0.9501   0.9454  
0.9404   0.9350   0.9292   0.9230   0.9162   0.9089   0.9011   0.8925   0.8834  
0.8736   55   0.9699   0.9669   0.9636   0.9600   0.9561   0.9520   0.9474  
0.9426   0.9374   0.9317   0.9256   0.9191   0.9119   0.9042   0.8959   0.8870  
0.8773



--------------------------------------------------------------------------------

Sub appendix A. 3

Table C

100% Joint and Survivor With Pop-Up

CEI Participants

Age of Pensioner

 

        42   43   44   45   46   47   48   49   50   51   52   53   54   55   56
  57   58 A   56   0.9711   0.9682   0.9650   0.9616   0.9579   0.9538   0.9494
  0.9448   0.9397   0.9342   0.9283   0.9219   0.9149   0.9075   0.8993   0.8906
  0.8812 G   57   0.9723   0.9695   0.9664   0.9631   0.9596   0.9557   0.9514  
0.9469   0.9420   0.9367   0.9310   0.9247   0.9180   0.9107   0.9027   0.8942  
0.8850 E   58   0.9735   0.9707   0.9678   0.9646   0.9612   0.9575   0.9534  
0.9490   0.9442   0.9391   0.9336   0.9275   0.9209   0.9139   0.9062   0.8979  
0.8888   59   0.9746   0.9720   0.9692   0.9661   0.9628   0.9592   0.9553  
0.9510   0.9465   0.9415   0.9362   0.9304   0.9240   0.9172   0.9096   0.9015  
0.8926 O   60   0.9757   0.9732   0.9706   0.9676   0.9644   0.9609   0.9571  
0.9531   0.9486   0.9439   0.9388   0.9332   0.9269   0.9203   0.9130   0.9051  
0.8965 F   61   0.9768   0.9744   0.9718   0.9689   0.9659   0.9626   0.9590  
0.9550   0.9508   0.9462   0.9413   0.9359   0.9299   0.9235   0.9163   0.9087  
0.9003   62   0.9778   0.9756   0.9731   0.9703   0.9674   0.9642   0.9607  
0.9570   0.9529   0.9485   0.9437   0.9385   0.9327   0.9266   0.9197   0.9123  
0.9042 B   63   0.9788   0.9766   0.9743   0.9717   0.9689   0.9658   0.9625  
0.9588   0.9550   0.9507   0.9461   0.9411   0.9356   0.9296   0.9230   0.9158  
0.9079 E   64   0.9798   0.9777   0.9755   0.9729   0.9702   0.9673   0.9641  
0.9607   0.9569   0.9529   0.9485   0.9437   0.9383   0.9326   0.9262   0.9193  
0.9117 N   65   0.9808   0.9787   0.9765   0.9742   0.9716   0.9689   0.9658  
0.9625   0.9589   0.9550   0.9508   0.9462   0.9410   0.9355   0.9294   0.9227  
0.9154 E   66   0.9817   0.9797   0.9777   0.9753   0.9729   0.9702   0.9673  
0.9642   0.9607   0.9571   0.9530   0.9486   0.9437   0.9384   0.9325   0.9261  
0.9190 F   67   0.9825   0.9807   0.9788   0.9765   0.9742   0.9716   0.9688  
0.9659   0.9626   0.9590   0.9552   0.9510   0.9463   0.9412   0.9355   0.9294  
0.9226 I   68   0.9834   0.9817   0.9798   0.9776   0.9755   0.9730   0.9703  
0.9675   0.9644   0.9610   0.9573   0.9533   0.9488   0.9440   0.9385   0.9326  
0.9260 C   69   0.9842   0.9826   0.9808   0.9787   0.9766   0.9743   0.9717  
0.9690   0.9660   0.9628   0.9594   0.9555   0.9512   0.9466   0.9414   0.9358  
0.9294 I   70   0.9850   0.9834   0.9817   0.9797   0.9778   0.9755   0.9731  
0.9705   0.9677   0.9646   0.9613   0.9577   0.9536   0.9491   0.9442   0.9388  
0.9327 A   71   0.9857   0.9843   0.9826   0.9807   0.9789   0.9767   0.9744  
0.9719   0.9692   0.9663   0.9632   0.9597   0.9558   0.9516   0.9469   0.9418  
0.9359 R   72   0.9865   0.9850   0.9835   0.9817   0.9799   0.9778   0.9757  
0.9734   0.9707   0.9680   0.9651   0.9617   0.9580   0.9540   0.9495   0.9446  
0.9391 Y   73   0.9872   0.9858   0.9843   0.9827   0.9809   0.9790   0.9769  
0.9746   0.9723   0.9696   0.9668   0.9637   0.9602   0.9564   0.9521   0.9474  
0.9421   74   0.9878   0.9865   0.9851   0.9835   0.9819   0.9800   0.9781  
0.9760   0.9736   0.9712   0.9685   0.9655   0.9622   0.9586   0.9545   0.9501  
0.9450   75   0.9885   0.9872   0.9859   0.9844   0.9828   0.9811   0.9792  
0.9772   0.9750   0.9726   0.9701   0.9673   0.9641   0.9607   0.9568   0.9526  
0.9478   76   0.9891   0.9879   0.9867   0.9852   0.9837   0.9820   0.9802  
0.9784   0.9762   0.9740   0.9716   0.9690   0.9659   0.9627   0.9591   0.9551  
0.9505   77   0.9897   0.9885   0.9874   0.9859   0.9846   0.9830   0.9812  
0.9795   0.9775   0.9754   0.9731   0.9706   0.9677   0.9647   0.9612   0.9574  
0.9531   78   0.9902   0.9891   0.9880   0.9867   0.9854   0.9838   0.9823  
0.9805   0.9786   0.9767   0.9746   0.9722   0.9695   0.9666   0.9633   0.9597  
0.9557   79   0.9908   0.9898   0.9887   0.9874   0.9862   0.9847   0.9831  
0.9815   0.9798   0.9779   0.9759   0.9736   0.9711   0.9684   0.9653   0.9619  
0.9580   80   0.9913   0.9903   0.9893   0.9881   0.9869   0.9855   0.9840  
0.9825   0.9808   0.9791   0.9772   0.9750   0.9727   0.9701   0.9671   0.9640  
0.9603   81   0.9918   0.9909   0.9899   0.9887   0.9876   0.9863   0.9849  
0.9835   0.9819   0.9801   0.9784   0.9764   0.9741   0.9717   0.9690   0.9659  
0.9624   82   0.9922   0.9914   0.9904   0.9893   0.9883   0.9871   0.9857  
0.9844   0.9828   0.9812   0.9795   0.9777   0.9755   0.9733   0.9707   0.9678  
0.9646   83   0.9927   0.9919   0.9910   0.9899   0.9889   0.9878   0.9865  
0.9852   0.9838   0.9823   0.9807   0.9789   0.9769   0.9748   0.9723   0.9697  
0.9666   84   0.9931   0.9923   0.9915   0.9905   0.9896   0.9884   0.9872  
0.9860   0.9847   0.9833   0.9818   0.9801   0.9782   0.9762   0.9739   0.9714  
0.9685   85   0.9936   0.9928   0.9920   0.9911   0.9901   0.9891   0.9879  
0.9868   0.9855   0.9842   0.9828   0.9812   0.9794   0.9776   0.9754   0.9730  
0.9703



--------------------------------------------------------------------------------

Sub appendix A. 3

Table C

100% Joint and Survivor With Pop-Up

CEI Participants

Age of Pensioner

 

        59   60   61   62   63   64   65   66   67   68   69   70   71   72   73
  74   75 A   25   0.7893   0.7767   0.7635   0.7497   0.7354   0.7205   0.7052
  0.6893   0.6731   0.6564   0.6394   0.6221   0.6045   0.5866   0.5684   0.5500
  0.5316 G   26   0.7905   0.7780   0.7647   0.7510   0.7366   0.7217   0.7064  
0.6905   0.6743   0.6575   0.6405   0.6232   0.6056   0.5876   0.5694   0.5510  
0.5326 E   27   0.7919   0.7793   0.7660   0.7523   0.7379   0.7230   0.7077  
0.6918   0.6755   0.6587   0.6417   0.6244   0.6067   0.5887   0.5705   0.5521  
0.5336   28   0.7933   0.7807   0.7675   0.7536   0.7393   0.7244   0.7090  
0.6931   0.6768   0.6601   0.6430   0.6256   0.6079   0.5899   0.5717   0.5532  
0.5347 O   29   0.7947   0.7821   0.7689   0.7551   0.7407   0.7258   0.7104  
0.6945   0.6782   0.6614   0.6443   0.6269   0.6092   0.5912   0.5729   0.5544  
0.5359 F   30   0.7963   0.7837   0.7704   0.7567   0.7423   0.7274   0.7120  
0.6960   0.6797   0.6629   0.6458   0.6283   0.6106   0.5926   0.5743   0.5557  
0.5372   31   0.7979   0.7853   0.7721   0.7583   0.7439   0.7290   0.7136  
0.6976   0.6812   0.6644   0.6473   0.6298   0.6121   0.5940   0.5757   0.5571  
0.5385 B   32   0.7997   0.7871   0.7738   0.7600   0.7456   0.7307   0.7152  
0.6993   0.6829   0.6661   0.6489   0.6315   0.6137   0.5955   0.5772   0.5586  
0.5400 E   33   0.8015   0.7888   0.7756   0.7619   0.7475   0.7325   0.7171  
0.7011   0.6847   0.6678   0.6507   0.6331   0.6153   0.5972   0.5787   0.5601  
0.5415 N   34   0.8034   0.7908   0.7776   0.7638   0.7494   0.7344   0.7190  
0.7030   0.6865   0.6697   0.6525   0.6349   0.6171   0.5989   0.5804   0.5618  
0.5431 E   35   0.8054   0.7928   0.7796   0.7658   0.7514   0.7364   0.7210  
0.7049   0.6885   0.6716   0.6544   0.6368   0.6189   0.6007   0.5823   0.5635  
0.5448 F   36   0.8075   0.7949   0.7817   0.7679   0.7535   0.7385   0.7230  
0.7070   0.6906   0.6737   0.6564   0.6388   0.6209   0.6027   0.5842   0.5654  
0.5466 I   37   0.8097   0.7972   0.7840   0.7701   0.7558   0.7408   0.7253  
0.7092   0.6928   0.6759   0.6586   0.6410   0.6230   0.6047   0.5862   0.5674  
0.5486 C   38   0.8120   0.7995   0.7863   0.7725   0.7581   0.7431   0.7276  
0.7116   0.6951   0.6781   0.6609   0.6432   0.6252   0.6069   0.5883   0.5695  
0.5506 I   39   0.8144   0.8019   0.7887   0.7750   0.7606   0.7456   0.7301  
0.7141   0.6976   0.6806   0.6633   0.6456   0.6275   0.6092   0.5906   0.5717  
0.5527 A   40   0.8169   0.8044   0.7913   0.7776   0.7632   0.7482   0.7327  
0.7167   0.7002   0.6832   0.6658   0.6481   0.6301   0.6116   0.5930   0.5740  
0.5551 R   41   0.8196   0.8071   0.7940   0.7803   0.7659   0.7509   0.7354  
0.7194   0.7029   0.6859   0.6685   0.6507   0.6327   0.6142   0.5955   0.5765  
0.5575 Y   42   0.8223   0.8099   0.7968   0.7831   0.7687   0.7538   0.7384  
0.7223   0.7057   0.6887   0.6713   0.6535   0.6354   0.6170   0.5982   0.5791  
0.5601   43   0.8251   0.8128   0.7998   0.7861   0.7717   0.7568   0.7413  
0.7253   0.7088   0.6917   0.6743   0.6565   0.6384   0.6198   0.6010   0.5819  
0.5628   44   0.8281   0.8158   0.8028   0.7892   0.7749   0.7600   0.7445  
0.7284   0.7119   0.6948   0.6774   0.6596   0.6414   0.6228   0.6040   0.5848  
0.5657   45   0.8312   0.8189   0.8059   0.7924   0.7781   0.7633   0.7478  
0.7317   0.7152   0.6981   0.6807   0.6628   0.6446   0.6260   0.6072   0.5880  
0.5687   46   0.8343   0.8221   0.8092   0.7957   0.7815   0.7666   0.7512  
0.7352   0.7187   0.7016   0.6841   0.6663   0.6480   0.6294   0.6104   0.5912  
0.5719   47   0.8376   0.8255   0.8127   0.7992   0.7850   0.7702   0.7549  
0.7388   0.7223   0.7052   0.6877   0.6699   0.6516   0.6329   0.6140   0.5946  
0.5753   48   0.8409   0.8289   0.8162   0.8028   0.7887   0.7739   0.7586  
0.7426   0.7261   0.7090   0.6915   0.6737   0.6553   0.6367   0.6176   0.5983  
0.5789   49   0.8444   0.8325   0.8198   0.8066   0.7925   0.7778   0.7625  
0.7465   0.7301   0.7130   0.6955   0.6776   0.6593   0.6406   0.6215   0.6021  
0.5826   50   0.8480   0.8361   0.8236   0.8104   0.7964   0.7818   0.7665  
0.7506   0.7342   0.7172   0.6997   0.6818   0.6634   0.6447   0.6256   0.6061  
0.5866   51   0.8516   0.8399   0.8275   0.8143   0.8005   0.7859   0.7707  
0.7549   0.7385   0.7215   0.7040   0.6861   0.6678   0.6490   0.6299   0.6104  
0.5908   52   0.8554   0.8438   0.8315   0.8184   0.8047   0.7902   0.7751  
0.7593   0.7429   0.7260   0.7086   0.6907   0.6724   0.6536   0.6344   0.6149  
0.5952   53   0.8591   0.8477   0.8356   0.8227   0.8090   0.7946   0.7796  
0.7639   0.7476   0.7307   0.7133   0.6954   0.6771   0.6583   0.6391   0.6195  
0.5998   54   0.8630   0.8517   0.8397   0.8270   0.8134   0.7992   0.7843  
0.7686   0.7524   0.7356   0.7182   0.7004   0.6821   0.6633   0.6441   0.6245  
0.6047   55   0.8670   0.8558   0.8440   0.8314   0.8180   0.8038   0.7891  
0.7735   0.7574   0.7407   0.7234   0.7056   0.6873   0.6685   0.6493   0.6296  
0.6098



--------------------------------------------------------------------------------

Sub appendix A. 3

Table C

100% Joint and Survivor With Pop-Up

CEI Participants

Age of Pensioner

 

        59   60   61   62   63   64   65   66   67   68   69   70   71   72   73
  74   75 A   56   0.8709   0.8600   0.8483   0.8358   0.8227   0.8087   0.7940
  0.7786   0.7626   0.7459   0.7287   0.7109   0.6927   0.6739   0.6547   0.6351
  0.6152 G   57   0.8749   0.8642   0.8527   0.8405   0.8274   0.8136   0.7991  
0.7838   0.7679   0.7513   0.7342   0.7165   0.6983   0.6795   0.6603   0.6407  
0.6209 E   58   0.8790   0.8685   0.8571   0.8451   0.8322   0.8186   0.8043  
0.7891   0.7734   0.7569   0.7399   0.7223   0.7041   0.6854   0.6663   0.6466  
0.6267   59   0.8830   0.8728   0.8617   0.8498   0.8371   0.8236   0.8095  
0.7945   0.7789   0.7626   0.7457   0.7282   0.7101   0.6915   0.6724   0.6527  
0.6329 O   60   0.8871   0.8771   0.8662   0.8546   0.8421   0.8288   0.8149  
0.8001   0.7846   0.7685   0.7517   0.7343   0.7164   0.6978   0.6787   0.6591  
0.6393 F   61   0.8912   0.8814   0.8707   0.8594   0.8471   0.8341   0.8203  
0.8057   0.7905   0.7745   0.7579   0.7406   0.7228   0.7043   0.6853   0.6657  
0.6459   62   0.8952   0.8857   0.8753   0.8641   0.8521   0.8393   0.8258  
0.8114   0.7964   0.7806   0.7642   0.7471   0.7294   0.7110   0.6921   0.6726  
0.6528 B   63   0.8993   0.8900   0.8799   0.8690   0.8572   0.8447   0.8314  
0.8173   0.8025   0.7868   0.7706   0.7536   0.7361   0.7178   0.6990   0.6796  
0.6599 E   64   0.9033   0.8942   0.8844   0.8737   0.8623   0.8500   0.8370  
0.8231   0.8085   0.7931   0.7770   0.7603   0.7429   0.7249   0.7062   0.6869  
0.6672 N   65   0.9073   0.8984   0.8889   0.8785   0.8674   0.8553   0.8426  
0.8290   0.8147   0.7995   0.7837   0.7671   0.7500   0.7321   0.7135   0.6943  
0.6748 E   66   0.9111   0.9026   0.8934   0.8833   0.8724   0.8607   0.8482  
0.8349   0.8208   0.8059   0.7903   0.7741   0.7571   0.7394   0.7210   0.7019  
0.6825 F   67   0.9150   0.9067   0.8978   0.8880   0.8774   0.8660   0.8539  
0.8408   0.8270   0.8124   0.7971   0.7811   0.7643   0.7468   0.7286   0.7097  
0.6904 I   68   0.9187   0.9108   0.9021   0.8927   0.8823   0.8713   0.8594  
0.8466   0.8332   0.8189   0.8038   0.7881   0.7716   0.7543   0.7363   0.7176  
0.6985 C   69   0.9224   0.9148   0.9064   0.8973   0.8873   0.8765   0.8650  
0.8525   0.8394   0.8253   0.8106   0.7952   0.7789   0.7619   0.7441   0.7257  
0.7067 I   70   0.9260   0.9186   0.9105   0.9017   0.8921   0.8816   0.8704  
0.8584   0.8455   0.8318   0.8174   0.8023   0.7863   0.7695   0.7520   0.7338  
0.7150 A   71   0.9295   0.9224   0.9147   0.9062   0.8968   0.8867   0.8759  
0.8641   0.8516   0.8383   0.8242   0.8094   0.7937   0.7772   0.7600   0.7420  
0.7235 R   72   0.9329   0.9262   0.9186   0.9105   0.9015   0.8917   0.8812  
0.8698   0.8577   0.8447   0.8309   0.8164   0.8011   0.7849   0.7680   0.7503  
0.7320 Y   73   0.9362   0.9297   0.9225   0.9147   0.9060   0.8966   0.8864  
0.8754   0.8636   0.8509   0.8376   0.8234   0.8085   0.7926   0.7761   0.7586  
0.7406   74   0.9394   0.9332   0.9263   0.9188   0.9105   0.9014   0.8915  
0.8809   0.8695   0.8572   0.8442   0.8304   0.8158   0.8003   0.7841   0.7669  
0.7492   75   0.9424   0.9366   0.9300   0.9228   0.9147   0.9060   0.8965  
0.8862   0.8753   0.8634   0.8507   0.8373   0.8231   0.8080   0.7920   0.7753  
0.7579   76   0.9454   0.9398   0.9335   0.9266   0.9189   0.9106   0.9015  
0.8915   0.8809   0.8694   0.8572   0.8441   0.8303   0.8155   0.8000   0.7835  
0.7665   77   0.9483   0.9429   0.9369   0.9303   0.9230   0.9149   0.9062  
0.8966   0.8864   0.8752   0.8634   0.8508   0.8374   0.8230   0.8078   0.7917  
0.7750   78   0.9510   0.9460   0.9402   0.9339   0.9269   0.9192   0.9108  
0.9016   0.8918   0.8810   0.8695   0.8573   0.8443   0.8304   0.8156   0.7998  
0.7836   79   0.9536   0.9488   0.9433   0.9374   0.9307   0.9233   0.9152  
0.9064   0.8969   0.8866   0.8755   0.8638   0.8512   0.8376   0.8232   0.8080  
0.7920   80   0.9561   0.9515   0.9464   0.9407   0.9343   0.9272   0.9196  
0.9111   0.9019   0.8921   0.8814   0.8700   0.8578   0.8447   0.8307   0.8159  
0.8003   81   0.9585   0.9542   0.9493   0.9438   0.9378   0.9310   0.9237  
0.9156   0.9069   0.8973   0.8871   0.8761   0.8643   0.8517   0.8382   0.8237  
0.8085   82   0.9608   0.9567   0.9521   0.9469   0.9412   0.9347   0.9277  
0.9200   0.9116   0.9025   0.8926   0.8821   0.8708   0.8585   0.8454   0.8314  
0.8167   83   0.9631   0.9592   0.9548   0.9498   0.9444   0.9383   0.9316  
0.9242   0.9162   0.9075   0.8980   0.8880   0.8770   0.8652   0.8525   0.8389  
0.8247   84   0.9652   0.9615   0.9573   0.9527   0.9475   0.9417   0.9354  
0.9283   0.9207   0.9123   0.9033   0.8936   0.8831   0.8717   0.8595   0.8464  
0.8326   85   0.9672   0.9637   0.9598   0.9554   0.9504   0.9450   0.9390  
0.9323   0.9250   0.9170   0.9084   0.8991   0.8891   0.8781   0.8664   0.8537  
0.8403



--------------------------------------------------------------------------------

Sub appendix A. 3

Table D

50% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

        59   60   61   62   63   64   65   66   67   68   69   70   71   72   73
  74   75 A   25   0.9910   0.9903   0.9894   0.9885   0.9876   0.9865   0.9853
  0.9841   0.9826   0.9812   0.9796   0.9779   0.9760   0.9741   0.9719   0.9696
  0.9671 G   26   0.9912   0.9905   0.9897   0.9887   0.9878   0.9868   0.9856  
0.9844   0.9830   0.9816   0.9801   0.9783   0.9765   0.9746   0.9724   0.9701  
0.9676 E   27   0.9914   0.9908   0.9899   0.9890   0.9881   0.9872   0.9859  
0.9848   0.9834   0.9820   0.9804   0.9787   0.9770   0.9750   0.9729   0.9706  
0.9682   28   0.9917   0.9910   0.9902   0.9893   0.9885   0.9874   0.9863  
0.9852   0.9838   0.9825   0.9810   0.9793   0.9775   0.9755   0.9735   0.9712  
0.9688 O   29   0.9920   0.9913   0.9905   0.9896   0.9888   0.9878   0.9867  
0.9855   0.9842   0.9829   0.9814   0.9797   0.9780   0.9761   0.9740   0.9718  
0.9694 F   30   0.9922   0.9915   0.9908   0.9899   0.9892   0.9882   0.9870  
0.9860   0.9846   0.9834   0.9818   0.9802   0.9785   0.9766   0.9746   0.9724  
0.9700   31   0.9925   0.9918   0.9910   0.9903   0.9895   0.9885   0.9874  
0.9863   0.9850   0.9838   0.9824   0.9807   0.9790   0.9772   0.9752   0.9730  
0.9706 B   32   0.9927   0.9920   0.9913   0.9906   0.9898   0.9888   0.9878  
0.9867   0.9855   0.9843   0.9828   0.9812   0.9795   0.9777   0.9758   0.9737  
0.9713 E   33   0.9929   0.9923   0.9916   0.9909   0.9901   0.9892   0.9881  
0.9872   0.9859   0.9847   0.9833   0.9818   0.9801   0.9783   0.9764   0.9743  
0.9720 N   34   0.9931   0.9925   0.9919   0.9912   0.9904   0.9896   0.9885  
0.9875   0.9863   0.9851   0.9838   0.9823   0.9807   0.9789   0.9770   0.9749  
0.9727 E   35   0.9934   0.9928   0.9921   0.9915   0.9907   0.9899   0.9889  
0.9880   0.9867   0.9856   0.9843   0.9828   0.9812   0.9795   0.9776   0.9756  
0.9734 F   36   0.9936   0.9930   0.9924   0.9918   0.9911   0.9902   0.9893  
0.9883   0.9872   0.9861   0.9848   0.9833   0.9818   0.9801   0.9783   0.9763  
0.9741 I   37   0.9939   0.9933   0.9927   0.9921   0.9914   0.9906   0.9896  
0.9887   0.9876   0.9865   0.9852   0.9838   0.9824   0.9807   0.9789   0.9770  
0.9749 C   38   0.9941   0.9936   0.9930   0.9923   0.9917   0.9909   0.9900  
0.9891   0.9881   0.9870   0.9858   0.9844   0.9830   0.9813   0.9796   0.9777  
0.9755 I   39   0.9943   0.9938   0.9932   0.9926   0.9920   0.9913   0.9904  
0.9895   0.9884   0.9874   0.9863   0.9850   0.9835   0.9820   0.9803   0.9784  
0.9763 A   40   0.9945   0.9940   0.9935   0.9929   0.9923   0.9916   0.9907  
0.9899   0.9889   0.9879   0.9867   0.9855   0.9841   0.9826   0.9809   0.9791  
0.9770 R   41   0.9947   0.9942   0.9938   0.9932   0.9926   0.9919   0.9911  
0.9903   0.9893   0.9884   0.9872   0.9860   0.9847   0.9832   0.9816   0.9798  
0.9779 Y   42   0.9949   0.9944   0.9940   0.9935   0.9929   0.9922   0.9915  
0.9907   0.9897   0.9889   0.9877   0.9865   0.9852   0.9838   0.9822   0.9805  
0.9786   43   0.9951   0.9947   0.9942   0.9937   0.9931   0.9925   0.9918  
0.9911   0.9902   0.9892   0.9882   0.9870   0.9858   0.9845   0.9829   0.9812  
0.9794   44   0.9953   0.9949   0.9944   0.9940   0.9934   0.9928   0.9921  
0.9914   0.9905   0.9897   0.9887   0.9876   0.9863   0.9851   0.9836   0.9819  
0.9801   45   0.9955   0.9951   0.9947   0.9942   0.9937   0.9931   0.9924  
0.9918   0.9909   0.9901   0.9891   0.9881   0.9869   0.9857   0.9842   0.9826  
0.9809   46   0.9957   0.9953   0.9949   0.9944   0.9940   0.9934   0.9928  
0.9921   0.9913   0.9906   0.9896   0.9885   0.9874   0.9862   0.9848   0.9833  
0.9816   47   0.9959   0.9955   0.9952   0.9947   0.9943   0.9937   0.9931  
0.9925   0.9917   0.9909   0.9901   0.9891   0.9880   0.9868   0.9855   0.9840  
0.9824   48   0.9961   0.9957   0.9953   0.9949   0.9946   0.9940   0.9934  
0.9928   0.9921   0.9914   0.9905   0.9895   0.9885   0.9874   0.9861   0.9847  
0.9831   49   0.9962   0.9959   0.9955   0.9952   0.9948   0.9943   0.9937  
0.9932   0.9925   0.9918   0.9909   0.9900   0.9890   0.9879   0.9867   0.9854  
0.9838   50   0.9964   0.9961   0.9958   0.9954   0.9950   0.9945   0.9940  
0.9935   0.9928   0.9921   0.9914   0.9905   0.9896   0.9885   0.9873   0.9860  
0.9845   51   0.9966   0.9963   0.9960   0.9956   0.9953   0.9948   0.9943  
0.9938   0.9931   0.9925   0.9917   0.9909   0.9900   0.9891   0.9879   0.9867  
0.9853   52   0.9967   0.9964   0.9961   0.9958   0.9955   0.9951   0.9946  
0.9941   0.9934   0.9929   0.9922   0.9914   0.9905   0.9896   0.9885   0.9873  
0.9860   53   0.9969   0.9967   0.9964   0.9960   0.9957   0.9954   0.9948  
0.9944   0.9938   0.9933   0.9926   0.9918   0.9910   0.9901   0.9891   0.9880  
0.9867   54   0.9970   0.9968   0.9965   0.9962   0.9960   0.9956   0.9951  
0.9947   0.9941   0.9936   0.9929   0.9922   0.9914   0.9906   0.9896   0.9885  
0.9873   55   0.9972   0.9970   0.9967   0.9964   0.9962   0.9958   0.9953  
0.9950   0.9944   0.9939   0.9933   0.9926   0.9919   0.9911   0.9901   0.9891  
0.9880



--------------------------------------------------------------------------------

Sub appendix A. 3

Table D

50% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

        25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
  40   41 A   56   0.9973   0.9971   0.9969   0.9966   0.9963   0.9960   0.9956
  0.9953   0.9947   0.9942   0.9937   0.9930   0.9924   0.9916   0.9907   0.9897
  0.9886 G   57   0.9975   0.9973   0.9970   0.9968   0.9966   0.9963   0.9959  
0.9955   0.9950   0.9946   0.9940   0.9934   0.9927   0.9920   0.9912   0.9902  
0.9892 E   58   0.9976   0.9974   0.9972   0.9969   0.9968   0.9965   0.9961  
0.9958   0.9953   0.9949   0.9944   0.9937   0.9931   0.9925   0.9917   0.9908  
0.9898   59   0.9977   0.9975   0.9974   0.9971   0.9969   0.9966   0.9963  
0.9960   0.9955   0.9952   0.9947   0.9941   0.9936   0.9929   0.9922   0.9913  
0.9903 O   60   0.9978   0.9977   0.9975   0.9973   0.9971   0.9969   0.9965  
0.9962   0.9958   0.9955   0.9950   0.9945   0.9939   0.9933   0.9927   0.9919  
0.9910 F   61   0.9980   0.9978   0.9976   0.9975   0.9973   0.9971   0.9967  
0.9965   0.9961   0.9958   0.9954   0.9948   0.9943   0.9938   0.9931   0.9923  
0.9915   62   0.9981   0.9980   0.9978   0.9976   0.9975   0.9972   0.9969  
0.9967   0.9963   0.9961   0.9956   0.9952   0.9946   0.9942   0.9935   0.9928  
0.9920 B   63   0.9982   0.9981   0.9979   0.9978   0.9976   0.9974   0.9971  
0.9969   0.9965   0.9963   0.9959   0.9955   0.9950   0.9945   0.9940   0.9932  
0.9925 E   64   0.9983   0.9982   0.9981   0.9979   0.9978   0.9976   0.9973  
0.9971   0.9967   0.9965   0.9962   0.9958   0.9953   0.9948   0.9944   0.9937  
0.9930 N   65   0.9984   0.9983   0.9982   0.9981   0.9979   0.9977   0.9975  
0.9973   0.9970   0.9967   0.9964   0.9960   0.9956   0.9952   0.9947   0.9942  
0.9934 E   66   0.9985   0.9984   0.9983   0.9981   0.9981   0.9979   0.9977  
0.9975   0.9972   0.9970   0.9966   0.9963   0.9959   0.9955   0.9951   0.9946  
0.9939 F   67   0.9986   0.9985   0.9984   0.9983   0.9982   0.9980   0.9978  
0.9977   0.9973   0.9972   0.9970   0.9966   0.9962   0.9958   0.9954   0.9949  
0.9944 I   68   0.9987   0.9987   0.9985   0.9984   0.9984   0.9982   0.9980  
0.9978   0.9976   0.9974   0.9971   0.9969   0.9965   0.9961   0.9957   0.9953  
0.9948 C   69   0.9988   0.9987   0.9987   0.9985   0.9984   0.9983   0.9981  
0.9980   0.9977   0.9976   0.9973   0.9971   0.9968   0.9965   0.9960   0.9956  
0.9952 I   70   0.9989   0.9988   0.9987   0.9986   0.9986   0.9984   0.9983  
0.9981   0.9979   0.9978   0.9976   0.9973   0.9970   0.9968   0.9964   0.9960  
0.9955 A   71   0.9990   0.9989   0.9988   0.9987   0.9987   0.9986   0.9984  
0.9983   0.9981   0.9979   0.9977   0.9975   0.9972   0.9970   0.9967   0.9963  
0.9959 R   72   0.9990   0.9990   0.9989   0.9988   0.9988   0.9986   0.9985  
0.9984   0.9983   0.9981   0.9979   0.9977   0.9975   0.9972   0.9969   0.9966  
0.9962 Y   73   0.9991   0.9990   0.9990   0.9989   0.9989   0.9988   0.9986  
0.9986   0.9983   0.9983   0.9981   0.9979   0.9977   0.9975   0.9972   0.9969  
0.9965   74   0.9992   0.9991   0.9990   0.9990   0.9990   0.9989   0.9987  
0.9986   0.9985   0.9984   0.9982   0.9981   0.9978   0.9977   0.9974   0.9971  
0.9968   75   0.9993   0.9992   0.9991   0.9990   0.9990   0.9989   0.9989  
0.9988   0.9986   0.9986   0.9984   0.9982   0.9981   0.9978   0.9977   0.9973  
0.9970   76   0.9993   0.9993   0.9992   0.9991   0.9991   0.9991   0.9989  
0.9989   0.9987   0.9987   0.9985   0.9984   0.9982   0.9981   0.9978   0.9976  
0.9973   77   0.9993   0.9993   0.9993   0.9992   0.9992   0.9992   0.9990  
0.9990   0.9989   0.9988   0.9987   0.9985   0.9984   0.9982   0.9981   0.9978  
0.9976   78   0.9994   0.9994   0.9993   0.9993   0.9993   0.9992   0.9991  
0.9991   0.9989   0.9989   0.9988   0.9986   0.9985   0.9984   0.9982   0.9980  
0.9977   79   0.9995   0.9994   0.9994   0.9993   0.9993   0.9993   0.9992  
0.9992   0.9990   0.9990   0.9989   0.9988   0.9986   0.9985   0.9984   0.9982  
0.9980   80   0.9995   0.9995   0.9994   0.9994   0.9994   0.9993   0.9992  
0.9992   0.9991   0.9991   0.9990   0.9989   0.9988   0.9987   0.9985   0.9984  
0.9981   81   0.9996   0.9996   0.9995   0.9994   0.9995   0.9994   0.9993  
0.9993   0.9992   0.9992   0.9991   0.9990   0.9988   0.9988   0.9987   0.9985  
0.9983   82   0.9996   0.9996   0.9996   0.9995   0.9995   0.9995   0.9994  
0.9994   0.9992   0.9992   0.9992   0.9991   0.9990   0.9989   0.9988   0.9987  
0.9985   83   0.9996   0.9996   0.9996   0.9996   0.9995   0.9995   0.9994  
0.9995   0.9993   0.9993   0.9992   0.9992   0.9991   0.9990   0.9989   0.9988  
0.9986   84   0.9996   0.9996   0.9996   0.9996   0.9996   0.9995   0.9995  
0.9995   0.9994   0.9994   0.9993   0.9992   0.9992   0.9991   0.9990   0.9989  
0.9987   85   0.9997   0.9996   0.9996   0.9996   0.9996   0.9996   0.9995  
0.9995   0.9995   0.9995   0.9994   0.9993   0.9992   0.9992   0.9991   0.9990  
0.9989



--------------------------------------------------------------------------------

Sub appendix A. 3

Table D

50% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

        42   43   44   45   46   47   48   49   50   51   52   53   54   55   56
  57   58 A   25   0.9645   0.9616   0.9586   0.9553   0.9519   0.9483   0.9444
  0.9403   0.9360   0.9314   0.9266   0.9215   0.9159   0.9101   0.9039   0.8974
  0.8903 G   26   0.9651   0.9622   0.9592   0.9559   0.9526   0.9490   0.9451  
0.9411   0.9367   0.9321   0.9274   0.9222   0.9167   0.9109   0.9047   0.8982  
0.8912 E   27   0.9657   0.9628   0.9598   0.9566   0.9533   0.9497   0.9458  
0.9417   0.9374   0.9329   0.9281   0.9230   0.9175   0.9117   0.9055   0.8990  
0.8920   28   0.9662   0.9635   0.9605   0.9573   0.9539   0.9504   0.9465  
0.9425   0.9383   0.9337   0.9289   0.9238   0.9184   0.9126   0.9064   0.8999  
0.8929 O   29   0.9669   0.9641   0.9611   0.9580   0.9547   0.9511   0.9473  
0.9433   0.9391   0.9345   0.9298   0.9247   0.9192   0.9135   0.9073   0.9008  
0.8939 F   30   0.9675   0.9648   0.9619   0.9587   0.9554   0.9519   0.9481  
0.9442   0.9399   0.9354   0.9307   0.9256   0.9201   0.9145   0.9083   0.9018  
0.8949   31   0.9682   0.9654   0.9626   0.9595   0.9562   0.9527   0.9490  
0.9450   0.9408   0.9363   0.9316   0.9266   0.9212   0.9154   0.9093   0.9029  
0.8959 B   32   0.9689   0.9662   0.9634   0.9602   0.9570   0.9535   0.9498  
0.9459   0.9417   0.9373   0.9326   0.9276   0.9222   0.9166   0.9104   0.9040  
0.8971 E   33   0.9696   0.9669   0.9641   0.9610   0.9579   0.9544   0.9507  
0.9468   0.9426   0.9383   0.9336   0.9287   0.9233   0.9176   0.9115   0.9051  
0.8982 N   34   0.9703   0.9677   0.9649   0.9619   0.9587   0.9553   0.9517  
0.9478   0.9437   0.9393   0.9347   0.9297   0.9244   0.9188   0.9127   0.9063  
0.8995 E   35   0.9711   0.9685   0.9658   0.9628   0.9596   0.9563   0.9526  
0.9488   0.9447   0.9404   0.9358   0.9309   0.9256   0.9200   0.9140   0.9077  
0.9008 F   36   0.9718   0.9693   0.9666   0.9636   0.9605   0.9572   0.9536  
0.9498   0.9458   0.9415   0.9370   0.9321   0.9268   0.9213   0.9153   0.9089  
0.9021 I   37   0.9726   0.9701   0.9674   0.9645   0.9615   0.9582   0.9546  
0.9509   0.9469   0.9426   0.9382   0.9333   0.9280   0.9226   0.9166   0.9104  
0.9036 C   38   0.9734   0.9710   0.9683   0.9655   0.9624   0.9592   0.9557  
0.9520   0.9481   0.9439   0.9394   0.9346   0.9294   0.9240   0.9181   0.9118  
0.9051 I   39   0.9742   0.9718   0.9692   0.9664   0.9635   0.9603   0.9568  
0.9531   0.9492   0.9451   0.9407   0.9360   0.9308   0.9254   0.9195   0.9133  
0.9067 A   40   0.9750   0.9726   0.9701   0.9673   0.9645   0.9613   0.9579  
0.9544   0.9505   0.9464   0.9420   0.9373   0.9322   0.9269   0.9211   0.9149  
0.9083 R   41   0.9758   0.9735   0.9710   0.9683   0.9655   0.9624   0.9591  
0.9556   0.9517   0.9477   0.9434   0.9388   0.9337   0.9285   0.9227   0.9166  
0.9100 Y   42   0.9766   0.9744   0.9719   0.9693   0.9665   0.9635   0.9602  
0.9568   0.9530   0.9491   0.9448   0.9402   0.9353   0.9301   0.9243   0.9183  
0.9118   43   0.9774   0.9753   0.9729   0.9703   0.9676   0.9646   0.9614  
0.9580   0.9543   0.9505   0.9463   0.9417   0.9369   0.9317   0.9261   0.9200  
0.9136   44   0.9783   0.9761   0.9738   0.9713   0.9686   0.9658   0.9626  
0.9593   0.9557   0.9518   0.9478   0.9433   0.9385   0.9334   0.9278   0.9219  
0.9155   45   0.9790   0.9770   0.9748   0.9723   0.9697   0.9669   0.9638  
0.9606   0.9571   0.9533   0.9493   0.9449   0.9401   0.9352   0.9296   0.9238  
0.9175   46   0.9799   0.9778   0.9757   0.9733   0.9708   0.9681   0.9651  
0.9619   0.9584   0.9548   0.9508   0.9465   0.9418   0.9369   0.9315   0.9258  
0.9195   47   0.9807   0.9787   0.9766   0.9743   0.9719   0.9692   0.9663  
0.9632   0.9599   0.9562   0.9524   0.9482   0.9436   0.9387   0.9334   0.9277  
0.9216   48   0.9815   0.9796   0.9775   0.9753   0.9730   0.9704   0.9675  
0.9645   0.9613   0.9577   0.9539   0.9499   0.9453   0.9406   0.9354   0.9297  
0.9237   49   0.9823   0.9804   0.9785   0.9763   0.9741   0.9715   0.9688  
0.9659   0.9627   0.9593   0.9556   0.9516   0.9471   0.9425   0.9374   0.9319  
0.9259   50   0.9831   0.9813   0.9794   0.9773   0.9751   0.9727   0.9700  
0.9672   0.9641   0.9608   0.9572   0.9532   0.9489   0.9444   0.9394   0.9340  
0.9282   51   0.9838   0.9821   0.9803   0.9783   0.9761   0.9739   0.9712  
0.9685   0.9655   0.9622   0.9588   0.9550   0.9508   0.9464   0.9415   0.9362  
0.9305   52   0.9846   0.9830   0.9812   0.9792   0.9772   0.9750   0.9725  
0.9698   0.9670   0.9638   0.9605   0.9567   0.9527   0.9483   0.9435   0.9384  
0.9328   53   0.9853   0.9838   0.9821   0.9802   0.9782   0.9761   0.9737  
0.9712   0.9684   0.9653   0.9620   0.9585   0.9546   0.9503   0.9456   0.9406  
0.9351   54   0.9860   0.9846   0.9830   0.9812   0.9793   0.9772   0.9749  
0.9724   0.9698   0.9668   0.9637   0.9602   0.9564   0.9523   0.9478   0.9429  
0.9376   55   0.9867   0.9853   0.9839   0.9821   0.9803   0.9783   0.9761  
0.9738   0.9711   0.9683   0.9653   0.9620   0.9582   0.9544   0.9499   0.9452  
0.9400



--------------------------------------------------------------------------------

Sub appendix A. 3

Table D

50% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

        42   43   44   45   46   47   48   49   50   51   52   53   54   55   56
  57   58 A   56   0.9874   0.9861   0.9846   0.9830   0.9813   0.9794   0.9773
  0.9750   0.9726   0.9698   0.9670   0.9637   0.9602   0.9563   0.9521   0.9475
  0.9424 G   57   0.9881   0.9868   0.9855   0.9839   0.9823   0.9804   0.9785  
0.9763   0.9739   0.9714   0.9686   0.9654   0.9620   0.9583   0.9542   0.9498  
0.9449 E   58   0.9887   0.9876   0.9863   0.9848   0.9832   0.9815   0.9796  
0.9775   0.9753   0.9728   0.9701   0.9672   0.9638   0.9604   0.9563   0.9521  
0.9473   59   0.9894   0.9883   0.9870   0.9856   0.9842   0.9825   0.9807  
0.9788   0.9766   0.9742   0.9717   0.9689   0.9657   0.9623   0.9585   0.9544  
0.9498 O   60   0.9901   0.9890   0.9877   0.9864   0.9850   0.9835   0.9818  
0.9799   0.9778   0.9756   0.9733   0.9705   0.9675   0.9643   0.9606   0.9567  
0.9523 F   61   0.9906   0.9896   0.9885   0.9872   0.9859   0.9845   0.9828  
0.9811   0.9791   0.9770   0.9747   0.9722   0.9693   0.9662   0.9627   0.9589  
0.9547   62   0.9912   0.9902   0.9892   0.9880   0.9868   0.9854   0.9839  
0.9822   0.9803   0.9784   0.9762   0.9738   0.9710   0.9681   0.9648   0.9612  
0.9572 B   63   0.9918   0.9909   0.9899   0.9888   0.9876   0.9863   0.9848  
0.9833   0.9815   0.9797   0.9777   0.9754   0.9728   0.9699   0.9668   0.9634  
0.9595 E   64   0.9923   0.9915   0.9906   0.9895   0.9884   0.9872   0.9858  
0.9844   0.9827   0.9810   0.9790   0.9768   0.9744   0.9718   0.9688   0.9655  
0.9618 N   65   0.9929   0.9920   0.9912   0.9902   0.9892   0.9880   0.9867  
0.9853   0.9838   0.9822   0.9804   0.9783   0.9760   0.9735   0.9707   0.9676  
0.9642 E   66   0.9933   0.9926   0.9917   0.9908   0.9899   0.9888   0.9876  
0.9863   0.9849   0.9833   0.9817   0.9797   0.9776   0.9753   0.9726   0.9697  
0.9664 F   67   0.9938   0.9931   0.9924   0.9914   0.9906   0.9896   0.9884  
0.9873   0.9859   0.9845   0.9829   0.9812   0.9791   0.9769   0.9744   0.9716  
0.9685 I   68   0.9943   0.9936   0.9928   0.9921   0.9912   0.9904   0.9892  
0.9882   0.9869   0.9856   0.9841   0.9824   0.9805   0.9785   0.9761   0.9736  
0.9706 C   69   0.9947   0.9941   0.9934   0.9926   0.9919   0.9910   0.9900  
0.9890   0.9878   0.9866   0.9852   0.9837   0.9819   0.9800   0.9778   0.9754  
0.9727 I   70   0.9950   0.9945   0.9939   0.9932   0.9925   0.9917   0.9908  
0.9898   0.9887   0.9875   0.9863   0.9849   0.9832   0.9815   0.9794   0.9772  
0.9746 A   71   0.9954   0.9949   0.9943   0.9937   0.9931   0.9923   0.9915  
0.9906   0.9896   0.9885   0.9873   0.9860   0.9845   0.9829   0.9809   0.9789  
0.9765 R   72   0.9958   0.9953   0.9948   0.9942   0.9936   0.9929   0.9921  
0.9913   0.9904   0.9894   0.9883   0.9871   0.9857   0.9841   0.9824   0.9805  
0.9783 Y   73   0.9961   0.9957   0.9952   0.9946   0.9941   0.9935   0.9927  
0.9920   0.9912   0.9902   0.9892   0.9881   0.9868   0.9854   0.9838   0.9820  
0.9799   74   0.9965   0.9960   0.9956   0.9951   0.9946   0.9940   0.9933  
0.9927   0.9918   0.9910   0.9901   0.9890   0.9878   0.9866   0.9851   0.9835  
0.9815   75   0.9968   0.9964   0.9960   0.9955   0.9951   0.9945   0.9939  
0.9932   0.9925   0.9918   0.9909   0.9900   0.9888   0.9877   0.9863   0.9848  
0.9830   76   0.9971   0.9967   0.9963   0.9958   0.9955   0.9950   0.9943  
0.9938   0.9932   0.9924   0.9917   0.9908   0.9898   0.9887   0.9874   0.9861  
0.9845   77   0.9973   0.9970   0.9966   0.9962   0.9959   0.9954   0.9948  
0.9943   0.9937   0.9931   0.9924   0.9916   0.9906   0.9897   0.9886   0.9873  
0.9858   78   0.9976   0.9972   0.9970   0.9965   0.9962   0.9958   0.9953  
0.9948   0.9942   0.9937   0.9930   0.9924   0.9915   0.9906   0.9895   0.9884  
0.9871   79   0.9978   0.9975   0.9972   0.9969   0.9965   0.9962   0.9957  
0.9953   0.9947   0.9943   0.9937   0.9930   0.9922   0.9915   0.9905   0.9894  
0.9881   80   0.9979   0.9977   0.9974   0.9971   0.9968   0.9965   0.9961  
0.9957   0.9952   0.9948   0.9942   0.9936   0.9929   0.9922   0.9913   0.9904  
0.9892   81   0.9982   0.9979   0.9977   0.9974   0.9972   0.9968   0.9965  
0.9961   0.9957   0.9952   0.9948   0.9942   0.9936   0.9930   0.9921   0.9913  
0.9902   82   0.9983   0.9982   0.9979   0.9976   0.9974   0.9971   0.9968  
0.9964   0.9961   0.9957   0.9952   0.9948   0.9942   0.9936   0.9928   0.9921  
0.9911   83   0.9985   0.9983   0.9982   0.9978   0.9977   0.9974   0.9970  
0.9968   0.9964   0.9960   0.9957   0.9953   0.9947   0.9942   0.9935   0.9928  
0.9919   84   0.9987   0.9985   0.9983   0.9981   0.9979   0.9976   0.9974  
0.9971   0.9967   0.9965   0.9961   0.9957   0.9952   0.9947   0.9941   0.9935  
0.9928   85   0.9988   0.9986   0.9985   0.9982   0.9981   0.9979   0.9976  
0.9973   0.9971   0.9968   0.9965   0.9961   0.9956   0.9952   0.9946   0.9941  
0.9935



--------------------------------------------------------------------------------

Sub appendix A. 3

Table D

50% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

        42   43   44   45   45   47   418   49   50   51   52   53   54   55  
56   57   58 A   25   0.8828   0.8749   0.8665   0.8576   0.8481   0.8382  
0.8277   0.8167   0.8052   0.7932   0.7806   0.7676   0.7541   0.7400   0.7254  
0.7102   0.6948 G   26   0.8837   0.8757   0.8673   0.8584   0.8490   0.8391  
0.8286   0.8176   0.8062   0.7940   0.7815   0.7685   0.7550   0.7409   0.7263  
0.7111   0.6957 E   27   0.8845   0.8766   0.8682   0.8594   0.8499   0.8399  
0.8295   0.8185   0.8071   0.7950   0.7825   0.7695   0.7559   0.7418   0.7273  
0.7121   0.6966   28   0.8854   0.8776   0.8691   0.8603   0.8508   0.8409  
0.8305   0.8195   0.8080   0.7960   0.7835   0.7704   0.7569   0.7428   0.7282  
0.7130   0.6975 O   29   0.8864   0.8785   0.8702   0.8613   0.8519   0.8420  
0.8316   0.8205   0.8091   0.7970   0.7845   0.7715   0.7580   0.7439   0.7293  
0.7141   0.6986 F   30   0.8874   0.8796   0.8712   0.8624   0.8529   0.8430  
0.8327   0.8217   0.8102   0.7982   0.7857   0.7726   0.7591   0.7450   0.7304  
0.7152   0.6997   31   0.8885   0.8807   0.8723   0.8635   0.8541   0.8442  
0.8338   0.8228   0.8114   0.7994   0.7869   0.7739   0.7603   0.7462   0.7316  
0.7165   0.7010 B   32   0.8896   0.8818   0.8735   0.8647   0.8553   0.8454  
0.8351   0.8241   0.8126   0.8007   0.7881   0.7751   0.7616   0.7475   0.7329  
0.7177   0.7023 E   33   0.8908   0.8830   0.8747   0.8660   0.8566   0.8467  
0.8364   0.8254   0.8140   0.8020   0.7895   0.7765   0.7629   0.7489   0.7343  
0.7191   0.7036 N   34   0.8921   0.8844   0.8761   0.8673   0.8580   0.8481  
0.8377   0.8268   0.8154   0.8034   0.7909   0.7779   0.7644   0.7503   0.7357  
0.7205   0.7050 E   35   0.8934   0.8857   0.8774   0.8687   0.8594   0.8495  
0.8392   0.8283   0.8169   0.8049   0.7925   0.7795   0.7659   0.7519   0.7373  
0.7221   0.7066 F   36   0.8949   0.8871   0.8789   0.8701   0.8609   0.8511  
0.8407   0.8299   0.8185   0.8065   0.7941   0.7811   0.7676   0.7535   0.7389  
0.7238   0.7082 I   37   0.8963   0.8886   0.8804   0.8717   0.8624   0.8527  
0.8424   0.8315   0.8201   0.8082   0.7957   0.7828   0.7693   0.7553   0.7406  
0.7254   0.7099 C   38   0.8979   0.8902   0.8820   0.8734   0.8642   0.8544  
0.8441   0.8332   0.8219   0.8099   0.7975   0.7846   0.7711   0.7571   0.7425  
0.7273   0.7118 I   39   0.8995   0.8918   0.8837   0.8751   0.8659   0.8562  
0.8459   0.8351   0.8238   0.8119   0.7994   0.7865   0.7731   0.7590   0.7444  
0.7292   0.7137 A   40   0.9011   0.8936   0.8855   0.8768   0.8677   0.8580  
0.8479   0.8371   0.8257   0.8138   0.8014   0.7885   0.7751   0.7611   0.7465  
0.7313   0.7158 R   41   0.9029   0.8954   0.8873   0.8788   0.8697   0.8600  
0.8498   0.8391   0.8278   0.8159   0.8036   0.7907   0.7773   0.7633   0.7487  
0.7336   0.7180 Y   42   0.9047   0.8972   0.8893   0.8807   0.8717   0.8621  
0.8520   0.8412   0.8300   0.8182   0.8058   0.7930   0.7796   0.7656   0.7510  
0.7359   0.7204   43   0.9067   0.8992   0.8913   0.8828   0.8738   0.8642  
0.8542   0.8435   0.8323   0.8205   0.8082   0.7953   0.7820   0.7680   0.7535  
0.7383   0.7229   44   0.9086   0.9012   0.8934   0.8850   0.8760   0.8665  
0.8565   0.8459   0.8347   0.8230   0.8107   0.7979   0.7845   0.7705   0.7560  
0.7410   0.7254   45   0.9106   0.9033   0.8955   0.8872   0.8783   0.8689  
0.8589   0.8483   0.8372   0.8255   0.8133   0.8005   0.7872   0.7733   0.7588  
0.7437   0.7282   46   0.9127   0.9055   0.8978   0.8896   0.8807   0.8714  
0.8614   0.8509   0.8399   0.8282   0.8161   0.8033   0.7900   0.7761   0.7616  
0.7466   0.7311   47   0.9149   0.9078   0.9001   0.8920   0.8832   0.8739  
0.8641   0.8536   0.8426   0.8310   0.8188   0.8062   0.7930   0.7791   0.7647  
0.7496   0.7341   48   0.9172   0.9101   0.9025   0.8945   0.8858   0.8765  
0.8668   0.8564   0.8455   0.8340   0.8219   0.8093   0.7961   0.7822   0.7678  
0.7528   0.7374   49   0.9195   0.9125   0.9050   0.8970   0.8885   0.8793  
0.8696   0.8593   0.8485   0.8370   0.8250   0.8124   0.7993   0.7855   0.7711  
0.7561   0.7407   50   0.9218   0.9150   0.9076   0.8997   0.8912   0.8822  
0.8726   0.8623   0.8516   0.8402   0.8283   0.8157   0.8027   0.7889   0.7747  
0.7597   0.7443   51   0.9242   0.9174   0.9102   0.9025   0.8941   0.8851  
0.8756   0.8655   0.8548   0.8435   0.8317   0.8192   0.8062   0.7925   0.7783  
0.7634   0.7481   52   0.9266   0.9200   0.9129   0.9053   0.8970   0.8881  
0.8788   0.8688   0.8582   0.8470   0.8353   0.8229   0.8099   0.7963   0.7821  
0.7672   0.7520   53   0.9291   0.9227   0.9156   0.9081   0.9000   0.8913  
0.8820   0.8721   0.8617   0.8506   0.8389   0.8267   0.8138   0.8002   0.7861  
0.7713   0.7561   54   0.9317   0.9254   0.9185   0.9111   0.9031   0.8945  
0.8854   0.8756   0.8653   0.8543   0.8428   0.8306   0.8178   0.8044   0.7903  
0.7756   0.7604   55   0.9343   0.9281   0.9213   0.9141   0.9062   0.8978  
0.8888   0.8792   0.8691   0.8582   0.8467   0.8347   0.8221   0.8087   0.7947  
0.7801   0.7650



--------------------------------------------------------------------------------

Sub appendix A. 3

Table D

50% Joint and Survivor Without Pop-Up

CEI Participants

Age of Pensioner

 

        59   60   61   62   63   64   65   66   67   68   69   70   71   72   73
  74   75 A   56   0.9368   0.9309   0.9242   0.9172   0.9095   0.9012   0.8924
  0.8829   0.8729   0.8621   0.8508   0.8390   0.8264   0.8132   0.7993   0.7847
  0.7698 G   57   0.9394   0.9336   0.9272   0.9203   0.9128   0.9047   0.8960  
0.8867   0.8769   0.8662   0.8551   0.8434   0.8310   0.8179   0.8041   0.7896  
0.7747 E   58   0.9421   0.9364   0.9302   0.9235   0.9162   0.9083   0.8998  
0.8906   0.8810   0.8705   0.8595   0.8480   0.8356   0.8227   0.8091   0.7947  
0.7799   59   0.9448   0.9393   0.9332   0.9267   0.9196   0.9118   0.9035  
0.8946   0.8851   0.8749   0.8641   0.8526   0.8405   0.8278   0.8142   0.8000  
0.7854 O   60   0.9474   0.9420   0.9362   0.9299   0.9230   0.9154   0.9074  
0.8986   0.8894   0.8793   0.8687   0.8575   0.8456   0.8329   0.8196   0.8056  
0.7910 F   61   0.9500   0.9449   0.9393   0.9331   0.9264   0.9192   0.9113  
0.9028   0.8937   0.8839   0.8735   0.8625   0.8508   0.8383   0.8252   0.8113  
0.7969   62   0.9526   0.9477   0.9423   0.9364   0.9299   0.9228   0.9152  
0.9069   0.8981   0.8885   0.8784   0.8676   0.8561   0.8439   0.8309   0.8172  
0.8030 B   63   0.9553   0.9505   0.9453   0.9396   0.9334   0.9265   0.9192  
0.9111   0.9026   0.8932   0.8833   0.8727   0.8615   0.8495   0.8368   0.8233  
0.8093 E   64   0.9577   0.9532   0.9483   0.9429   0.9368   0.9302   0.9231  
0.9153   0.9070   0.8979   0.8883   0.8780   0.8670   0.8553   0.8428   0.8295  
0.8158 N   65   0.9602   0.9559   0.9512   0.9460   0.9402   0.9339   0.9271  
0.9196   0.9115   0.9027   0.8934   0.8833   0.8726   0.8611   0.8489   0.8359  
0.8224 E   66   0.9627   0.9586   0.9541   0.9491   0.9436   0.9376   0.9310  
0.9238   0.9159   0.9075   0.8984   0.8887   0.8783   0.8671   0.8551   0.8425  
0.8291 F   67   0.9651   0.9612   0.9569   0.9522   0.9469   0.9411   0.9348  
0.9279   0.9204   0.9122   0.9035   0.8940   0.8839   0.8731   0.8614   0.8490  
0.8360 I   68   0.9674   0.9637   0.9596   0.9552   0.9502   0.9447   0.9386  
0.9320   0.9248   0.9169   0.9085   0.8994   0.8896   0.8790   0.8678   0.8557  
0.8429 C   69   0.9696   0.9661   0.9623   0.9581   0.9534   0.9481   0.9424  
0.9360   0.9291   0.9216   0.9135   0.9047   0.8953   0.8851   0.8741   0.8623  
0.8500 I   70   0.9717   0.9685   0.9648   0.9609   0.9564   0.9514   0.9460  
0.9400   0.9334   0.9262   0.9185   0.9100   0.9009   0.8911   0.8804   0.8690  
0.8570 A   71   0.9737   0.9708   0.9674   0.9636   0.9594   0.9547   0.9496  
0.9438   0.9376   0.9307   0.9233   0.9153   0.9065   0.8971   0.8869   0.8758  
0.8641 R   72   0.9757   0.9729   0.9697   0.9662   0.9622   0.9578   0.9530  
0.9476   0.9417   0.9351   0.9280   0.9204   0.9120   0.9029   0.8931   0.8825  
0.8712 Y   73   0.9776   0.9750   0.9720   0.9687   0.9650   0.9608   0.9563  
0.9512   0.9456   0.9395   0.9327   0.9254   0.9174   0.9087   0.8993   0.8890  
0.8782   74   0.9794   0.9769   0.9742   0.9711   0.9677   0.9638   0.9595  
0.9547   0.9494   0.9436   0.9372   0.9303   0.9227   0.9145   0.9054   0.8956  
0.8852   75   0.9811   0.9788   0.9763   0.9734   0.9701   0.9665   0.9626  
0.9580   0.9531   0.9476   0.9416   0.9351   0.9279   0.9200   0.9114   0.9020  
0.8920   76   0.9826   0.9806   0.9782   0.9755   0.9726   0.9691   0.9654  
0.9613   0.9566   0.9515   0.9459   0.9397   0.9329   0.9254   0.9172   0.9083  
0.8988   77   0.9841   0.9822   0.9800   0.9776   0.9748   0.9716   0.9682  
0.9643   0.9600   0.9552   0.9498   0.9441   0.9377   0.9306   0.9228   0.9143  
0.9053   78   0.9854   0.9837   0.9817   0.9795   0.9769   0.9740   0.9708  
0.9672   0.9632   0.9587   0.9537   0.9483   0.9422   0.9356   0.9283   0.9202  
0.9116   79   0.9868   0.9852   0.9833   0.9813   0.9789   0.9762   0.9732  
0.9699   0.9662   0.9619   0.9573   0.9522   0.9466   0.9403   0.9335   0.9259  
0.9178   80   0.9880   0.9865   0.9848   0.9829   0.9808   0.9783   0.9755  
0.9724   0.9690   0.9650   0.9608   0.9560   0.9508   0.9449   0.9384   0.9313  
0.9236   81   0.9891   0.9877   0.9861   0.9845   0.9824   0.9802   0.9777  
0.9748   0.9717   0.9680   0.9640   0.9596   0.9547   0.9493   0.9432   0.9365  
0.9292   82   0.9901   0.9888   0.9875   0.9859   0.9841   0.9819   0.9796  
0.9770   0.9741   0.9707   0.9671   0.9629   0.9584   0.9534   0.9477   0.9414  
0.9346   83   0.9910   0.9899   0.9886   0.9872   0.9855   0.9836   0.9816  
0.9791   0.9764   0.9733   0.9699   0.9662   0.9619   0.9572   0.9519   0.9460  
0.9397   84   0.9918   0.9908   0.9896   0.9884   0.9869   0.9851   0.9833  
0.9810   0.9786   0.9757   0.9726   0.9691   0.9652   0.9608   0.9560   0.9504  
0.9445   85   0.9927   0.9918   0.9907   0.9895   0.9882   0.9865   0.9848  
0.9828   0.9806   0.9779   0.9750   0.9719   0.9683   0.9643   0.9597   0.9547  
0.9492



--------------------------------------------------------------------------------

Sub appendix A-4

Domestic Partner Benefits Including a Pre-Retirement Domestic

Partner Survivor Annuity and a

Post-Retirement Domestic Partner Survivor Annuity Benefit

 

Domestic Partner Benefits

 

Age Group

   Charge     O&R Charge  

<30

   0.02 %   0.10 %

30-34

   0.04 %   0.10 %

35-39

   0.06 %   0.10 %

40-44

   0.07 %   0.15 %

45-49

   0.10 %   0.20 %

50-54

   0.15 %   0.35 %

55-59

   0.30 %   0.55 %

60-64

   0.60 %   0.80 %

65-69

   1.15 %   N/A  

 

1. Charges are factor per year of coverage.

 

2. Charges are based on IRS Mortality Table for 2008.

 

3. Current O&R charges apply to deferred vested participants; all benefits
should start at age 65.



--------------------------------------------------------------------------------

APPENDICES

THE

CONSOLIDATED EDISON

RETIREMENT PLAN

Part II (b)

 

i



--------------------------------------------------------------------------------

Subject to the Following Amendments and Clarifications:

— Clarified on May 2, 2002;

— Amended December 13, 2001;

— Amended April 2003 In Accordance with

IRS Issuance of Favorable Determination Letter;

— Amended August 2004 for 2004 Agreement Between Local

Union 503 of the International Brotherhood of Electrical

Workers, AFL0-CIO and O&R;

— Amended August 2004 for 0&R Management Employees

Changes Concurrent with O&R Hourly

Employees;

— Amended August 2004 for the 2004-2008 Collective

Bargaining Agreement Between Consolidated Edison

Company of New York, Inc and Local 1-2 of the Utility

Workers Union of America, AFL-CIO;

— Amended July 2004 for Updated Factors for 0&R Optional

Forms;

— Amended and Restated November 2004 for Miscellaneous

Changes;

— Amended September 2005 for the 2005-2009 Collective

Bargaining Contract Between

Consolidated Edison Company of New York, Inc. and

Local Union No. 3 of the International Brotherhood of Electrical

Workers, AFL-CIO;

 

ii



--------------------------------------------------------------------------------

— Amended November 2008 In Accordance with the

September 23, 2008 IRS Favorable Determination Letter;

— Amended December 2008 For Domestic Partner Benefits,

Accelerated Vesting for Cash Balance

and 75% QJSA Option;

— Amended December 2008 for the 2008-2012 Collective

Bargaining Contract Between Consolidated Edison

Company of New York, Inc. and Local 1-2 of the Utility

Workers Union of America, AFL-CIO; and

— Amended December 2008 for a Special Pension Accrual

for CECONY Management Employees.

 

 

Restated as of January 31, 2007 in Accordance with

Revenue Procedure 2005-66 and Notice 2005-101.

The Restatement Reflects Changes Under EGTRRA,

With technical corrections made by the

Job Creation and Worker Assistance Act of 2002 (JCWAA),

the Pension Funding Equity Act of 2004 (PFEA), and

the American Jobs Creation Act of 2004 (AJCA)

 

iii



--------------------------------------------------------------------------------

APPENDICES

TABLE OF CONTENT

 

    

Name of Appendix

   Page Appendix A -    Actuarial Factors    Subappendix A – 1    Actuarial
Factors for CECONY Participants    Subappendix A – 2    Actuarial Factors for
O&R Participants    Subappendix A – 3    Actuarial Factors for CEI Participants
   Appendix B -    Employers    B-1 Appendix C -    Provisions Applicable to O&R
Participants Transferred to or Hired by CECONY or a CEI Affiliate    C-1 to C-4
Appendix D -    Provisions Applicable to Participants Employed at Facilities
Purchased From Western Massachusetts Electric Company    D-1 to D-2 Appendix E -
   Determination of Amounts Payable from 401(h) Account    E-1 to E-2 Appendix F
   Normal Retirement Benefit Formulas    F - Appendix G -    Special Pension
Adjustment    G Appendix H -    Provisions Applicable to CECONY Participants at
Fossil-Fueled Divested Operations    H-1 to H-2 Appendix I -    Provisions
Applicable to O&R Participants under O&R’s Pension Protection Program    I-1 to
I-9 Attachments to I    Summary of Pension Allowances to be Provided by O&R to
Employees Affected By the Southern Energy Divestiture    I-10 to I-14 Appendix J
-    Provisions Applicable to Affected Indian Point (IP) Employees    J-1 to J-2
Appendix K -    Provision Applicable to Voluntary Retirement Incentive – Support
Organizations Program    K-1 to K-7 Appendix L -    Sample Illustrations of O&R
PBA    L-1 to L-3 Appendix M    Provisions Applicable to Participants Employed
at the Lakewood Plant    M-1

 

iv



--------------------------------------------------------------------------------

APPENDIX B

Employers

 

B.1 List of Participating Employers

The following sets forth (a) the Affiliates, other than CECONY, that are
Employers, (b) the effective date of each Employer’s participation; and (c) if
applicable, which Employees are either newly covered Participants or continue
their participation in the Plan. The list of Employers is subject to change from
time to time. Effective January 1, 2007, CEI Participants who began employment
at CECONY or O&R and who are transferred directly to an Affiliate will retain
their participation status as CEI Participants at the Affiliates. Effective as
of October 2004, the Board of Trustees has approved the participation of the
Affiliates who are Affiliates as of that date.

 

Name of Company

  

Effective Date of
Participation

  

Eligible Employees

  

Effective Date of
Termination

Consolidated Edison Development, Inc.

   May 1, 1996    CECONY Transferred Participants    May 2008    June 1, 2000   
Lakewood Participants    <May 7, 2008

Consolidated Edison Solutions, Inc.

   May 1, 1997    CECONY Transferred Participants   

Consolidated Edison Communications, Inc.

   February 1, 1999    CECONY Transferred Participants    March 1, 2006

Consolidated Edison Energy, Inc.

   March 1, 1998    CECONY Transferred Participants   

Orange and Rockland Utilities, Inc.

   July, 1999    Transferred O&R Management Participants       January 1, 2001
  

O&R Management Participants,

O&R Hourly Participants,

CEI Participants

  

 

1



--------------------------------------------------------------------------------

Consolidated Edison Energy Massachusetts, Inc.

   July 18, 1999    Employees who were employed by WMECO at the WMECO
Facilities, who became CEEM Employees upon the acquisition of the WMECO
Facilities by CEEM and any Employee hired by CEEM after July, 1999 to work at
the WMECO Facilities.   

Competitive Shared Services, Inc.

   January 1, 2004    Only CECONY Transferred Participants, Transferred O&R
Management Participants and CEI Participants   

 

2



--------------------------------------------------------------------------------

APPENDIX C

Provisions Applicable to O&R Management Participants

Transferred Directly to or Hired Directly by

CECONY or a CEI Affiliate

 

C.1 Scope of Appendix C

The Pension Allowance payable to an Employee who (i) transfers directly, without
a break in employment, from O&R after O&R became an Affiliate or (ii) is hired
by CECONY or a CEI Affiliate on or after O&R became an Affiliate and in all
cases had been first an O&R Management Participant (“Transferred O&R Management
Participant”) shall be determined in accordance with the provisions of this
Appendix C.

 

C.2 Determination of Pension Allowance for Transferred O&R Management
Participants

(a) CECONY Post-Transfer Benefit The Pension Allowance payable to a Transferred
O&R Management Participant, or to the Surviving Spouse of a Transferred O&R
Participant, shall be determined initially in accordance with the pension
formula applicable to a CECONY Management Participant set forth in Appendix F,
Section F.2. For the purpose of that benefit determination: (1) the Transferred
O&R Management Participant’s Vesting Service shall be determined as if O&R had,
at all times, been an Affiliate; (2) the Transferred O&R Management
Participant’s number of Years of Accredited Service applicable in the CECONY
Management Participant’s formula shall be determined by disregarding all periods
of employment with O&R prior to the date on which he or she became a Transferred
O&R Management Participant; and (3) for the purpose of determining the
applicability of the percentage multipliers specified in the CECONY Management
Participant formula in Appendix F, Sections F.2(A)(a)(i),(ii),(iii), and (iv),
and for the purpose of determining his or her eligibility for, but not the
amount of, early retirement benefits in accordance with the CECONY Management
Participant

 

3



--------------------------------------------------------------------------------

formula, his or her Accredited Service shall be determined by treating his or
her employment with O&R as if it were employment as a CECONY Management
Participant. Accredited Service as a Transferred O&R Management Participant, for
purposes of this calculation, is not counted for the purpose of determining the
amount of any early retirement benefits. No portion of the Pension Allowance
determined in accordance with this subparagraph will be payable to the
Transferred O&R Management Participant or to the Surviving Spouse of the
Transferred O&R Management Participant, except to the extent provided in
Section C.2(c).

(b) Frozen O&R Benefit The Pension Allowance payable to the Transferred O&R
Management Participant, or to the Surviving Spouse of the Transferred O&R
Participant, under the terms and formula of the O&R Plan or of the O&R Benefit
Formula included in this Plan, whichever plan formula is applicable (the “O&R
Formula”), as of the date of becoming a Transferred O&R Management Participant
(“Transfer Date”), shall be determined as if the Transferred O&R Management
Participant had terminated employment from O&R on the Transfer Date. The
Transferred O&R Management Participant’s period of employment as a CECONY
Management Participant shall be taken into account: (1) in determining whether
his or her accrued benefit under the O&R Formula is non-forfeitable, (2) in
determining his or her eligibility for early retirement under the O&R Formula,
and (3) in determining whether and to what extent the benefit under the O&R
Formula is subject to reduction for commencement prior to Normal Retirement Age.

(c) O&R All Service Benefit The amount payable to the Transferred O&R
Participant, or to the Surviving Spouse of the Transferred O&R Management
Participant, will be determined under the terms of the O&R Plan or the formula
for O&R Participants in Appendix F, Section F3, whichever is applicable,
determined as if the Transferred O&R Management Participant had remained an O&R
Management Participant throughout the period that he or she was a CECONY
Management Participant.

 

4



--------------------------------------------------------------------------------

(d) The Transferred O&R Management Participant’s Pension Allowance shall be the
greater of (1) the CECONY Post Transfer Benefit, plus the Frozen O&R Benefit, or
(2) the O&R All Service Benefit.

(e) For the purpose of determining the CECONY Post Transfer Benefit, the Frozen
O&R Benefit and the O&R All Service Benefit, each benefit shall be expressed as
an annuity for the life of the Transferred O&R Management Participant, or the
Surviving Spouse of the Transferred O&R Management Participant, as applicable,
commencing on the later of (i) the first day of the month following the
Transferred O&R Management Participant’s termination of employment, or (ii) the
first date on which annuity payments to the Transferred O&R Participant, or the
Surviving Spouse of the Transferred O&R Management Participant, as applicable,
are payable in accordance with the terms of the O&R Management Participant
formula in Appendix F, Section F.3.

(f) A Transferred O&R Management Participant may elect an optional form of
benefit as provided under Section 5.02 available to CECONY Participants for any
benefits payable determined in accordance with Section C.2(a) and available to
an O&R Participant for any benefits payable determined in accordance with
Sections C.2(b) or C.2(c).

(g) A Transferred O&R Management Participant shall receive the cost of living
adjustment applicable to CECONY Participants under Article XI of the Plan with
respect to any benefits payable determined in accordance with Section C.2(a) of
this Appendix C, and the cost of living adjustment applicable to O&R
Participants under Article XI of the Plan with respect to any benefits payable
determined in accordance with Sections C.2(b) or C.2(c) of this Appendix C.

 

5



--------------------------------------------------------------------------------

APPENDIX D

Provisions Applicable to Participants Employed at

Facilities Purchased from

Western Massachusetts Electric Company

 

D.1 Effective Date and Scope of Appendix D

This Appendix D shall be effective as of July 18, 1999, the closing date of the
acquisition of the electric power generation facilities of Western Massachusetts
Electric Company (“WMECO Facilities”) by Consolidated Edison Energy
Massachusetts, Inc. (“CEEMI”). CEEMI had been a wholly-owned subsidiary of
Consolidated Edison Energy, Inc., which itself is an Affiliate of the Company.
CEEMI is now a wholly-owned subsidiary of Consolidated Edison Development, Inc.,
which is also an Affiliate of the Company.

 

D.2 WMECO Employees Hired on or after January 1, 2000

For purposes of this Appendix D, the term “WMECO Employee” means an Eligible
Employee who is employed at the WMECO Facilities. A WMECO Employee hired on or
after January 1, 2000, shall be a CEI Participant, and shall receive the benefit
determined under the formula for a CEI Participant set forth in Article IV of
the Plan.

 

D.3 Benefit Provisions Applicable to WMECO Employees Prior to January 1, 2000

Notwithstanding any provision to the contrary, the benefits payable to a WMECO
Employee who was employed at the WMECO Facilities prior to January 1, 2000
(“WMECO Participant”) shall be determined solely in accordance with the terms of
this Appendix D. The Pension Allowance payable from the Plan to a WMECO
Participant shall be equal to the excess of (i) an amount determined in
accordance with the provisions of the Northeast Utilities Service

 

6



--------------------------------------------------------------------------------

Company Retirement Plan, as in effect on July 18, 1999, (“NU Plan”) determined
as if the WMECO Participant had remained a participant in the NU Plan until his
or her termination of employment from an Employer, over (ii) the amount actually
payable to such WMECO Participant from the NU Plan, determined by taking into
account his or her termination from employment as of July 18, 1999 and as if he
or she elected to commence receipt of his or her Pension Allowance on the same
Annuity Starting Date as the date benefits commence under the NU Plan. Each
WMECO Participant shall be 100% vested in and have a non-forfeitable right to
his or her Pension Allowance.

 

7



--------------------------------------------------------------------------------

APPENDIX E

Determination of Amounts Payable from 401(h) Account

 

E.1 Amount Payable from 401(h) Account

Pursuant to Section 12.06, payment shall be made from the 401(h) Account to
provide benefits under the Retiree Health Plan for eligible CECONY Management
Participants, CECONY Transferred Participants, and CEI Participants employed by
CECONY (“CECONY Management Retiree Health Participants”) and their covered
dependents and for eligible CECONY Weekly Participants (“CECONY Weekly Retiree
Health Participants”) and their covered dependents. The CECONY Management
Retiree Health Participants and the CECONY Weekly Retiree Health Participants
shall be referred to hereinafter as the “CECONY Retiree Health Participants”. In
any Plan Year, the 401(h) Account will pay benefits for CECONY Management
Retiree Health Participants if and only to the extent that the total amount
payable for such benefits exceeds the sum of (i) the amount of contributions
required from the CECONY Management Retiree Health Participants for such Plan
Year, plus (ii) the product of $3,000 times the number of CECONY Management
Retiree Health Participants determined as of the beginning of such Plan Year.

In any Plan Year, the 401(h) Account will pay benefits for CECONY Weekly Retiree
Health Participants, if and only to the extent that the total amount payable for
such benefits exceeds the sum of (i) the amount of contributions required from
the CECONY Weekly Retiree Health Participants for such Plan Year, plus (ii) the
product of $4,000 times the number of CECONY Weekly Retiree Health Participants
determined as of the beginning of such Plan Year.

 

8



--------------------------------------------------------------------------------

For the purpose of the foregoing sentences, the term “Retiree Health
Participant” shall not mean a “key employee”, within the meaning of Code
Section 416(i). The term “CECONY Retiree Health Participant” includes the spouse
of such a CECONY Retiree Health Participant, provided that such spouse is
eligible for benefits under the Retiree Health Plan, and the Surviving Spouse of
such a CECONY Retiree Health Participant, provided that such Surviving Spouse is
eligible for benefits under the Retiree Health Plan.

 

E.2 Time and Manner of Payment from 401(h) Account

All payments made from the 401(h) Account to provide benefits under the Retiree
Health Plan shall be made at the time and in the manner directed by the Plan
Administrator.

 

9



--------------------------------------------------------------------------------

APPENDIX F

Normal Retirement Benefit Formulas

For CECONY Weekly Participants

For CECONY Management Participants and

For O&R Participants

 

F.1 Benefit Formula for CECONY Weekly Participants

 

  A. Normal Retirement Benefit for CECONY Weekly Participant.

(a) The annual normal retirement Pension Allowance payable upon retirement on or
after Normal Retirement Date to a CECONY Weekly Participant whose employment
with the Company or an Affiliate commenced on or after January 1, 1990 shall be
equal to the sum of (i), (ii) and (iii):

 

  (i) 1.5% of the Participant’s Final Average Pay multiplied by his or her Years
of Accredited Service not in excess of 24;

 

  (ii) 2.0% of such Final Average Pay multiplied by his or her Years of
Accredited Service in excess of 24 but not in excess of 30;

 

  (iii) 0.5% of such Final Average Pay multiplied by his or her Years of
Accredited Service in excess of 30 years.

Solely for determining Years of Accredited Service in Sections F.1.A. (a) (i),
(ii) and (iii), above, periods of less than 12 months shall be a prorated part
of a Year of Accredited Service.

(b) The annual normal retirement Pension Allowance payable upon retirement on or
after Normal Retirement Date to a CECONY Weekly Participant who (i) terminated
employment from CECONY during the month of June 1989; (ii) was in the employ of
CECONY at any time during the period from July 1, 1989 through December 31,
1989; or (iii) terminated employment from CECONY with a right to a vested
Pension Allowance prior to July 1, 1989 and is re-employed and repays any Cash
Out shall be equal to the greater of (i) or (ii):

 

  (i) the Pension Allowance determined under F.1.A.(a) above or;

 

10



--------------------------------------------------------------------------------

  (ii) the Pension Allowance determined by computing 2.2% of Total Salary and
increasing the result by 0.125% for each calendar month of Accredited Service in
excess of 30 years.

(c) Special Accrual for Certain Local 1-2 Participants. This provision applies
only to each CECONY Weekly Employee who is a member of Local 1-2 (“Local 1-2
Participant”) and actively employed on and after July 1, 2008. If the Local 1-2
Participant meets certain age and service requirements during a one-time
designated time period (“Designated Period”), she or he will earn an additional
one-time accrual (“Special Accrual”) during the Designated Period The Special
Accrual applies only to the Final Average Pay formula in F.1.A.(a) above.

 

  i Each actively employed Local 1-2 Participant who, at any time before or
during the “Designated Period,” attained or attains age 55 and is credited with
30 years of Accredited Service (“Age and Service Requirement”) will earn an
additional accrual (“Special Accrual”) for each month of Accredited Service
earned during the Designated Period. The Local 1-2 Participant begins accruing a
Special Accrual beginning in the month in which she or he meets the Age and
Service Requirement during the Designated Period.

 

  ii The Designated Period begins on July 1, 2008, and permanently ends on
June 30, 2012.

 

  iii The Special Accrual is an additional pension accrual equal to 0.5%
multiplied by his/her Accredited Service earned in the Designated Period
multiplied by his or her Final Average Pay in the Designated Period.

 

  iv

The Special Accrual is added to the normal pension accruals under the Final
Average Pay formula that the Local 1-2 Participant will receive during the
Designated Period. The Special Accrual is frozen at the end of the Designated
Period. This means that even if the Local 1-2 Participant remains actively

 

11



--------------------------------------------------------------------------------

 

employed following the end of the Designated Period and his or her Annual
Compensation increases after the Designated Period and the increased Annual
Compensation is used to calculate his or her final Pension Allowance, the
Special Accrual does not increase. The Special Accrual will not take into
account his or her subsequent increase in Annual Compensation following the
Designated Period.

 

  v The Special Accrual applies only for Accredited Service in the Designated
Period during which the Local 1-2 Participant meets the Age and Service
Requirement. The Special Accrual applies prospectively and there is no “past
service adjustment.” This means that a Local 1-2 Participant who had attained
age 55 and had more than 30 years of Accredited Service on the first month of
the Designated Period does not get past service credit for any years of
Accredited Service over 30 years. He or she is only entitled to the Special
Accrual for his or her Accredited Service earned during the Designated Period.

 

F.2 Benefit Formula for CECONY Management Participant

 

  A. Normal Retirement Benefit for CECONY Management Participant.

(a) The annual normal retirement Pension Allowance payable upon retirement on or
after Normal Retirement Date to a CECONY Management Participant whose employment
with CECONY commenced on or after January 1, 1990 and prior to January 1, 2001
or to any such CECONY Management Participant who was employed prior to
January 1, 2001, and terminated with a vested Pension Allowance, is re-employed
and repays, if applicable, his or her Cash Out shall be equal to the sum of (i),
(ii), (iii), and (iv):

 

  (iii) 1.5% of the CECONY Management Participant’s Final Average Salary
multiplied by his or her Years of Accredited Service not in excess of 24;

 

  (iv) 2.0% of such Final Average Salary multiplied by his or her Years of
Accredited Service in excess of 24 but not in excess of 30;

 

12



--------------------------------------------------------------------------------

  (v) 0.35% of such Final Average Salary in excess of the Social Security
Taxable Wage Base multiplied by his or her Years of Accredited Service not in
excess of 30; and

 

  (vi) 0.5% of such Final Average Salary multiplied by his or her Years of
Accredited Service in excess of 30 years.

Solely for determining Years of Accredited Service in subsections (a) (i), (ii),
(iii) and (iv), above periods of less than 12 months shall be a prorated part of
a Year of Accredited Service.

(b) The annual normal retirement Pension Allowance payable upon retirement on or
after Normal Retirement Date to a CECONY Management Participant, whose
employment with the Employer commenced prior to January 1, 1983 and who was on
the Employer’s active payroll during 1989, or who terminated employment with a
right to a vested Pension Allowance prior to December 31, 1982 and was
thereafter re-employed and repaid any Cash Out received shall be equal to the
greater of (i) or (ii):

 

  (vii) the Pension Allowance determined under F.2.A.(a) above;

 

  (viii) the benefit determined by computing 2.2% of Total Salary and increasing
the result by 0.125% for each calendar month of Accredited Service in excess of
30 years.

(c) Special Accrual for Certain CECONY Management Participants. This provision
applies only to each CECONY Management Participant who is actively employed on
and after December 1, 2008. If the CECONY Management Participant meets certain
age and service requirements during a one-time designated time period
(“Designated Period”), she or he will earn an additional one-time accrual
(“Special Accrual”) during the Designated Period The Special Accrual applies
only to the Final Average Salary formula in F.2.A.(a) above.

 

13



--------------------------------------------------------------------------------

  vi Each actively employed CECONY Management Participant who, at any time
before or during the “Designated Period,” attained or attains age 55 and is
credited with 30 years of Accredited Service (“Age and Service Requirement”)
will earn an additional accrual (“Special Accrual”) for each month of Accredited
Service earned during the Designated Period. The CECONY Management Participant
begins accruing a Special Accrual beginning in the month in which she or he
meets the Age and Service Requirement during the Designated Period.

 

  vii The Designated Period begins on January 1, 2009, and permanently ends on
June 30, 2012.

 

  viii The Special Accrual is an additional pension accrual equal to 0.5%
multiplied by his/her Accredited Service earned in the Designated Period
multiplied by his or her Final Average Salary in the Designated Period.

 

  ix The Special Accrual is added to the normal pension accruals under the Final
Average Salary formula that the CECONY Management Participant will receive
during the Designated Period. The Special Accrual is frozen at the end of the
Designated Period. This means that even if the CECONY Management Participant
remains actively employed following the end of the Designated Period and his or
her Annual Compensation increases after the Designated Period and the increased
Annual Compensation is used to calculate his or her final Pension Allowance, the
Special Accrual does not increase. The Special Accrual will not take into
account his or her subsequent increase in Annual Compensation following the
Designated Period.

 

  x The Special Accrual applies only for Accredited Service in the Designated
Period during which the CECONY Management Participant meets the Age and Service
Requirement. The Special Accrual applies prospectively and there is no “past
service adjustment.” This means that a CECONY Management Participant who had
attained age 55 and had more than 30 years of Accredited Service on the first
month of the Designated Period does not get past service credit for any years of
Accredited Service over 30 years. He or she is only entitled to the Special
Accrual for his or her Accredited Service earned during the Designated Period.

 

14



--------------------------------------------------------------------------------

F.3 Benefit Formula for O&R Participant

 

  A. Normal Retirement Benefit for O&R Participant. The annual normal retirement
Pension Allowance payable upon retirement on or after the Normal Retirement Date
to an O&R Participant shall be as follows:

(a) For an O&R Participant who retires on or after July 1, 1997 and on or before
January 1, 2001:

 

  (ix) Calculation of “future service”: 2% of O&R Participant’s Annual
Compensation received during his or her Accredited Service for each Year of
Accredited Service after December 31, 1992, provided that the amount shall be
computed as if Accredited Service had continued and he or she had received
Annual Compensation at the rate being paid to him or her immediately prior to
retirement for an additional two (2) years after retirement, plus

 

 

(x)

Calculation of “past service”: (x) 1 1/2% of O&R Participant’s Annual
Compensation as of January 1, 1993, multiplied by (y) the number of Years of
Accredited Service prior to January 1, 1993, but not less than

 

  (xi) the Pension Allowance accrued up to January 1, 1993.

(b) For an O&R Participant who retires after January 1, 2001 and on or before
January 1, 2003:

 

  (xii) Calculation of “future service”: 2% of O&R Participant’s Annual
Compensation received during his or her Accredited Service for each Year of
Accredited Service after December 31, 1995, provided that the amount shall be
computed as if Accredited Service had continued and he or she had received
Annual Compensation at the rate being paid to him or her immediately prior to
retirement for an additional two (2) years after retirement, plus

 

15



--------------------------------------------------------------------------------

 

(xiii)

Calculation of “past service”: (x) 1 1/2% of O&R Participant’s Annual
Compensation as of January 1, 1996, multiplied by (y) the number of Years of
Accredited Service prior to January 1, 1996, but not less than

 

  (xiv) the Pension Allowance accrued up to January 1, 1996.

(c) For an O&R Participant who retires after January 1, 2003 and on or before
January 1, 2005:

 

  (i) Calculation of “future service”: 2% of O&R Participant’s Annual
Compensation received during his or her Accredited Service for each Year of
Accredited Service after December 31, 1997, provided that the amount shall be
computed as if Accredited Service had continued and he or she had received
Annual Compensation at the rate being paid to him or her immediately prior to
retirement for an additional two (2) years after retirement, plus

 

 

(ii)

Calculation of “past service”: (x) 1 1/2% of O&R Participant’s Annual
Compensation as of January 1, 1998, multiplied by (y) the number of Years of
Accredited Service prior to January 1, 1998, but not less than

 

  (iii) the Pension Allowance accrued up to January 1, 1998.

(d) For an O&R Participant who retires after January 1, 2005 and on or before
January 1, 2008:,

 

  (i) Calculation of “future service”: 2% of O&R Participant’s Annual
Compensation received during his or her Accredited Service for each Year of
Accredited Service after December 31, 1999, provided that the amount shall be
computed as if Accredited Service had continued and he or she had received
Annual Compensation at the rate being paid to him or her immediately prior to
retirement for an additional two (2) years after retirement, plus

 

16



--------------------------------------------------------------------------------

 

(ii)

Calculation of “past service”: (x) 1 1/2% of O&R Participant’s Annual
Compensation as of January 1, 2000, multiplied by (y) the number of Years of
Accredited Service prior to January 1, 2000, but not less than

 

  (iii) the Pension Allowance accrued up to January 1, 2000.

(e) For an O&R Participant who retires after January 1, 2008:

 

  (i) Calculation of “future service”: 2% of O&R Participant’s Annual
Compensation received during his or her Accredited Service for each Year of
Accredited Service after December 31, 2002, provided that the amount shall be
computed as if Accredited Service had continued and he or she had received
Annual Compensation at the rate being paid to him or her immediately prior to
retirement for an additional two (2) years after retirement, plus

 

 

(ii)

Calculation of “past service”: (x) 1 1/2% of O&R Participant’s Annual
Compensation as of January 1, 2003, multiplied by (y) the number of Years of
Accredited Service prior to January 1, 2003, but not less than

 

  (iii) the Pension Allowance accrued up to January 1, 2003.

(f) Solely for purposes of calculating the “future service” benefit of an O&R
Participant, Annual Compensation means his or her actual Compensation and does
not mean his or her annual rate of compensation.

 

17



--------------------------------------------------------------------------------

(g) If greater than the Pension Allowance determined in (a) to (c) above, the
Pension Allowance of the O&R Participant will be determined pursuant to Code
Section 411 (c)(2)(B) based solely upon the Participant’s Accumulated
Contributions.

(h) The Pension Allowance of an employee of the former Orange and Rockland
Electric Company who became an O&R Participant as of January 1, 1963 shall be
the same as if he or she had been employed at all times by O&R and had become an
O&R Participant when first eligible for participation. There shall be deducted
from his or her Pension Allowance amounts to which he or she is entitled under
Annuity Contract No. 544 of The Equitable Life Assurance Society of the United
States which is held by the Trustee in the Trust.

(i) The Pension Allowance of an employee of the former Rockland Gas Co., who
became an O&R Participant as of June 30, 1969 shall be the same as if he or she
had been employed at all times by O&R and had become an O&R Participant when
first eligible for participation, provided that there shall be paid to him or
her and deducted from his or her Pension Allowance amounts to which he or she is
entitled under Annuity Contract No. 820 of the Equitable Life Assurance Society
of the United States which is held by the Trustee in the Trust.

 

18



--------------------------------------------------------------------------------

APPENDIX G

Special Pension Adjustment

 

G.1 Special Pension Adjustment

A. Effective April 1, 2001, there will be an increase of $50 per month (“Special
Pension Adjustment”) in the monthly Pension Allowance payments to those, other
than the Participants and Surviving Spouses excluded by reason of paragraph B
below, CECONY Management Participants, CECONY Weekly Participants, and the
Surviving Spouses of CECONY Management Participants and CECONY Weekly
Participants whose Monthly Pension Allowance payment only as of, and in, March
2001 is equal to or less than $1,000 a month.

B. The Special Pension Allowance shall not be payable to a terminated vested
CECONY Participant who is not a Rule of 75 Participant, a Surviving Spouse of a
terminated vested CECONY Participant who is not a Rule of 75 Participant, an
alternate payee, whether or not the alternate payee is in pay status, or to a
non-spouse Beneficiary without regard to the fact that such person may otherwise
satisfy the dollar amount.

 

19



--------------------------------------------------------------------------------

APPENDIX H

Provisions Applicable to CECONY Participants

at Fossil-Fueled Divested Operations

 

H.1 Effective Date and Scope of Appendix H

This Appendix H shall be effective as of January 1, 1999 and shall be applied to
the determination of benefits payable to CECONY Participants at Divested
Operations. For the purpose of this Appendix H, the term “CECONY Participant at
Divested Operations” shall mean a CECONY Participant who, as of the date of the
divestiture (“Divestiture”), had been assigned to one of CECONY’s fossil fuel
electricity generation facilities in New York City (“Divested Operations”), and
who remained in the employ of the buyer, or successor thereto, of the Divested
Operations (“Divestiture Buyer”) subsequent to CECONY’s Divestiture of such
facilities in 1999.

 

H.2 Treatment of CECONY Participants at Divested Operations

(a) Solely for purposes of determining whether a CECONY Participant at Divested
Operations is entitled to apply the favorable actuarial discount factors and
early retirement subsidiaries available to a Rule of 75 Participant, the
Accredited Service of a CECONY Participant at Divested Operations shall be
determined by adding to his or her Accredited Service credited prior to the
Divestiture his or her “Post Divestiture Service.” “Post Divestiture Service”
means the period of employment with the Divestiture Buyer determined as if the
Post Divestiture Service were employment with CECONY, including the application
of Section 3.02 to the Post Divestiture Service. No portion of any Post
Divestiture Service shall be taken into account for benefit accrual or
computation of the amount of such Employee’s benefit under the Plan. Post
Divestiture Service shall not be taken into account for any period after a
Participant’s Annuity Starting Date.

 

20



--------------------------------------------------------------------------------

(b) A CECONY Participant at Divested Operations who had not earned a
nonforfeitable right to one hundred percent (100%) of his or her accrued pension
as of the day immediately prior to the Divestiture in accordance with the
provisions of Section 4.05(a), shall nonetheless be fully and nonforfeitably
vested in one hundred percent (100%) of his or her accrued pension, as of the
date of the Divestiture.

(c) For purposes of determining the value of a Participant’s Surviving Spouse’s
benefits, the Accredited Service of a CECONY Participant at Divested Operations
shall be determined in accordance with the provisions of Section H(2)(a).

(d) For purposes of determining whether a CECONY Participant at Divested
Operations has satisfied the conditions requisite for a Disability Pension
Allowance under Section 4.06 of the Plan, the Accredited Service of a CECONY
Participant at Divested Operations shall be determined by adding to his or her
Accredited Service prior to the Divestiture of his or her Post Divestiture
Service.

 

21



--------------------------------------------------------------------------------

APPENDIX I

Provisions Applicable to O&R Participants

Under O&R’s Pension Protection Program

 

I.1. Definitions The following words and phrases as used in this Appendix I
shall have the meaning indicated below:

 

  (a) “Buyer” shall mean the entity which purchased the Electric Generating
Assets, and any other entity which is aggregated with the Buyer under Code
Sections 414(b), (c), (m), or (o).

 

  (b) A Production Employee’s termination by the Buyer, O&R, or an affiliated
company shall be for “Cause” if (i): he or she is convicted of a crime or
engaged in an act of moral turpitude; (ii) he or she breaches any of his or her
obligations under any employment agreement governing his or her employment;
(iii) he or she is grossly negligent or engages in gross misconduct in the
performance of his or her duties for the Buyer; (iv) he or she repeatedly fails
to follow written policies or guidelines that have been expressly approved by
the Buyer; (v) he or she is discharged as a result of poor or unsatisfactory
performance for the Buyer; or (vi) where applicable, he or she breaches any of
his or her fiduciary duties as an office or director of the Buyer.

 

  (c) “Divestiture Date” means the effective date of the sale of the Electric
Generating Assets.

 

  (d) “Electric Generating Assets” means the electric generating assets of O&R
allocated to O&R’s Electric Production Division.

 

22



--------------------------------------------------------------------------------

  (e) “50/10 Employee” means a Production Employee who (i) will have reached at
least age 50 by the last day of the Plan Year in which the Divestiture Date
occurs, and (ii) would have had at least 10 years of Vesting Service by the last
day of the Plan Year in which the Divestiture Date occurs if his or her
employment had continued with O&R until such last day. Notwithstanding the
foregoing and except as otherwise provided in Section 3 (f) of this Appendix I,
“Limitations of the Program and Special Rules”, a 50/10 Employee shall not
include any Production Employee who declines an offer of employment from the
Buyer for a position for which he or she had applied.

 

  (f) “40/20 Employee” means a Production Employee who (i) will have reached at
least age 40 by the last day of the Plan Year in which the Divestiture Date
occurs, and (ii) would have had at least 20 years of Vesting Service by the last
day of the Plan Year in which the Divestiture Date occurs if his or her
employment had continued with O&R until such last day. Notwithstanding the
foregoing and except as otherwise provided in Section 3.f. of this Appendix I,
“Limitations of the Program and Special Rules,” a 40/20 Employee shall not
include any Production Employee who declines an offer of employment from the
Buyer for a position for which he or she had applied.

 

  (g)

“Production Employee” shall mean an O&R Employee, other than an O&R Employee who
is covered by a collective bargaining agreement (unless included under the terms
of a voluntary termination program in which he or she elects to participate and
which provides for participation in the Program), who (i) as of the Divestiture
Date is an Employee of the Electric Production Division, and ceases

 

23



--------------------------------------------------------------------------------

 

to be employed by, and by action of, O&R, and its Affiliates as a result of the
sale of the Electric Generating Assets; (ii) as of the Divestiture Date is not
an Employee of the Electric Production Division but provides support to such
division, and ceases to be employed on or before December 31, 1999 by, and by
action of, O&R and its Affiliates for reasons other than Cause as a result of
the sale of the Electric Generating Assets; or (iii) as of a date established
under a voluntary termination program created by O&R in connection with the sale
of the Electric Generating Assets, is not an Employee of the Electric Production
Division but provides support to such division, and ceases to be employed by O&R
and its Affiliates as a result of his or her election to terminate employment in
connection with such voluntary termination program.

 

  (h) “Program” shall mean the Pension Protection Program, as set forth in this
Appendix I, and as amended (if at all) from time to time hereafter. A series of
charts to be used in the interpretation of the Program are also set forth in
Appendix I.

 

  (i) “Protection Period” shall mean the period which begins on the Divestiture
Date and which ends on the fifth anniversary of such Divestiture Date.

I.2. Protections under the Program

 

  (j)

50/10 Employees. If a 50/10 Employee: (i) declines to apply for employment with
the Buyer; (ii) applies for, but is not offered, employment with the Buyer (or
declines a position which is described in Section 3.f. of this Appendix I or a
position for which he or she did not apply); (iii) is hired by the Buyer but is
substantially involuntarily terminated prior to his or her Annuity Starting Date
by

 

24



--------------------------------------------------------------------------------

 

the Buyer for reasons other than Cause within the Protection Period; or (iv) is
hired by the Buyer and remains employed with the Buyer until the end of the
Protection Period and does not have an Annuity Starting Date before the end of
the Protection Period, he or she shall have 5 years of Vesting Service and 5
years of age added under the Plan to his or her actual Vesting Service and age,
respectively, determined as of the Divestiture Date, for purposes of determining
his or her eligibility for an early retirement Pension Allowance and for
calculating the pre-age 65 early retirement Pension Allowance reduction (if any)
but not for purposes of calculating his or her accrued benefit. Notwithstanding
the foregoing, a 50/10 Employee described in the preceding sentence who is age
49 as of the Divestiture Date shall be deemed for the purpose of early
retirement Pension Allowance eligibility to have retired at age 55, but, as
provided in Section 3.6 of this Appendix 1, his or her Pension Allowance cannot
commence prior to actual age 55.

A 50/10 Employee who is hired by the Buyer, but who prior to the end of the
Protection Period either voluntarily commences receiving Plan benefits while
employed by the Buyer or voluntarily terminates employment with the Buyer, shall
have his or her eligibility for an early retirement Pension Allowance, and the
calculation of the pre-age 65 early retirement Pension Allowance reduction (if
applicable) but not the amount of his or her accrued benefit, determined by
treating as Vesting Service his or her service with the Buyer from the
Divestiture Date until the earlier of his or her Annuity Starting Date or his or
her employment termination with the Buyer, and his or her age as of the earlier
of such dates. A

 

25



--------------------------------------------------------------------------------

50/10 Employee who terminates employment prior to age 55 shall not be eligible
for an early retirement Pension Allowance; provided, however, that a 50/10
Employee who voluntarily terminates employment with the Buyer in the calendar
year of the Divestiture Date shall be deemed for purposes of early retirement
Pension Allowance eligibility and for purposes of the 85-point determination to
have terminated employment as of the earlier of his or her Annuity Starting Date
or the last day of such calendar year. His or her Pension Allowance cannot
commence prior to actual age 55.

In the event that a 50/10 Employee receives a post-Divestiture Date grant of age
and service in accordance with the preceding paragraphs of this Section, and
elects to commence receipt of his or her benefits under the Plan prior to his or
her Normal Retirement Date, the reduction for early commencement shall be
computed based upon the greater of (i) his or her actual age at the Annuity
Starting Date or (ii) his or her actual age at the Divestiture Date, as
increased by the applicable grant of additional age under the Program, as set
forth above.

 

  (k)

40/20 Employees A 40/20 Employee who declines to apply for employment with the
Buyer, who applies for but is not offered employment by the Buyer (or declines a
position which is described in Section 3.f. of this Appendix I or a position for
which he or she did not apply), or who is involuntarily terminated by the Buyer
for reasons other than Cause within the Protection Period (in each case, a
“Covered 40/20 Employee”), and who elects to begin receiving benefits prior to
his or her Normal Retirement Date will have the reduction for early
commencement, but not his or her accrued benefit calculated using the early

 

26



--------------------------------------------------------------------------------

 

retirement Pension Allowance factors set forth in Section 4.04(c) based upon his
or her age as of his or her Annuity Starting Date. Notwithstanding the
foregoing, a Covered 40/20 Employee shall have 5 years of Vesting Service and 5
years of age added under the Plan to his or her Vesting Service and age,
respectively, determined as of the Divestiture Date, and to the extent that the
sum of his or her age and Vesting Service as of the Divestiture Date, as so
adjusted, totals at least 85, there shall be no reduction if the Annuity
Starting Date precedes the Normal Retirement Date. A 40/20 Employee who is hired
by the Buyer and who either voluntarily terminates employment during the
Protection Period or remains employed with the Buyer until the end of the
Protection Period will not be a Covered 40/20 Employee, and will be eligible
only for a vested Pension Allowance determined under Section 4.05(c) without
regard to the Program.

 

  (l) Other Production Employees Any Production Employee who is a Participant
and has less than 5 years of Vesting Service as of the Divestiture Date, and who
was not already 100% vested in accordance with the Change in Control provisions
of the Prior Plan, shall be 100% vested under the Plan as of the Divestiture
Date and shall be eligible to receive a vested Pension Allowance if they accrue
any Accredited Service under the Plan.

I.3. Limitations of the Program and Special Rules

 

  (m) Production Employees’ benefits under the Plan which have accrued as of the
Divestiture Date shall not increase thereafter as a result of the Program, nor
does the Program affect the amount which is payable to Production Employees
commencing at their Normal Retirement Date.

 

27



--------------------------------------------------------------------------------

  (n) Notwithstanding the Program, no benefits can commence under the Plan to a
Production Employee prior to his or her actual attainment of age 55.

 

  (o) The $600 per month supplement described in Section 4.04(c)(iv) shall be
available to a Production Employee only if his or her Annuity Starting Date is
within the Protection Period and such Production Employee: (i) is at least age
60 but less than age 62 as of his or her Annuity Starting Date; and (ii) in the
event of a voluntary termination from the Buyer, is at least age 60 as of the
date of such voluntary termination.

 

  (p) No Disability Pension Allowance shall commence to a Production Employee
after the Divestiture Date.

 

  (q) Each 50/10 Employee and 40/20 Employee who has not had an Annuity Starting
Date shall be eligible for a Spouse’s Pension Allowance under Section 4.08. Such
eligibility for a Spouse’s Allowance shall cease upon: (i) voluntary termination
from the Buyer within the Protection Period prior to retirement eligibility (for
this purpose, a 50/10 Employee who terminates employment with the Buyer in the
calendar year of the Divestiture Date shall be treated as retirement eligible if
he or she is at least age 55 and has at least 10 years of Vesting Service by the
end of such calendar year); or (ii) the end of the Protection Period in the case
of a 40/20 Employee who has not voluntarily terminated employment with the Buyer
prior to that date. A 50/10 Employee or 40/20 Employee who has not had an
Annuity Starting Date but who ceases to be eligible for a Spouse’s Allowance,
and any Production Employee who is not a 50/10 Employee or 40/20 Employee and
who has not had an Annuity Starting Date, shall be eligible for a vested O&R
Participant Spouse’s Allowance under Section 4.08.

 

28



--------------------------------------------------------------------------------

  (r) For purposes of the Program, a Production Employee shall not be deemed to
have been offered employment by the Buyer if he or she declines employment with
the Buyer which would require (i) more than a 10% reduction in his or her total
compensation (salary plus the target benefit under the Orange and Rockland
Utilities, Inc. Annual Team Incentive Plan (“ATIP”)) immediately prior to the
Divestiture Date, or (ii) assignment to another geographic location which is
more than 50 miles from his or her place of employment immediately prior to the
Divestiture Date. Similarly, if a Production Employee accepts an offer of
employment with the Buyer, he or she will be deemed to have an involuntary
termination of employment during the Protection Period for a reason other than
Cause if he or she terminates employment following (i) a reduction in pay to a
level more than 10% below his or her total compensation (salary plus the target
benefit under the O&R Annual Team Incentive Plan (“ATIP”)) immediately prior to
the Divestiture Date, or (ii) reassignment to another location which is more
than 50 miles from his or her place of employment immediately prior to the
Divestiture Date.

 

  (s) If the Program is included in a voluntary termination program offered by
O&R in connection with the sale of the Electric Generating Assets, O&R may elect
to provide (on a uniform basis with respect to all Participants to whom such
program is offered) that a Participant who terminates employment under such
program shall have (i) any grants of age and Vesting Service for early
retirement reduction calculation purposes added to his or her actual age and
Vesting Service as of a date specified in the voluntary termination program,
which date is other than the Divestiture Date; and (ii) a five-year, Protection
Period which begins on such specified date rather than on the Divestiture Date.

 

29



--------------------------------------------------------------------------------

APPENDIX I

ATTACHMENT I

Summary of Pension Allowance to be Provided by

O&R to Employees Affected by the Southern Energy Divestiture

Production Employees will receive their vested accrued Pension Allowance from
the Plan based on service and pay up to the Divestiture Date. The Pension
Allowance payable under the Plan will be subject to adjustment each year after
benefit payments commence by the Pension Benefit Adjustment (PBA) described in
Section 11.06 of the Plan.

Production Employees may elect to receive their pension benefits prior to the
normal retirement age/date described in the Plan. However, if they do elect to
commence their Pension Allowance early, the Pension Allowance will be reduced
and/or subsidized as described in the following tables. The following tables
summarize the provisions of Appendix I to the Plan; in the event of a conflict,
the provisions of Appendix I will control.

 

30



--------------------------------------------------------------------------------

Attachment I.1 Union Employees Hired by Southern Energy

 

(a)

  

(b)

Age and VS as of the Divestiture Date

  

If employee elects to start O&R Pension

Allowance at Divestiture Date

  

If employee elects to start O&R Pension
Allowance after Divestiture Date

1. Age 65 (regardless of VS)

   100% of AB    100% of AB

2. Age 62+ with 10+ VS

   100% AB   

AB reduced for age at commencement

 

•        6%/Yr. Prior to 65

3. Age 60-62 with 10+ VS

   100% of AB and $600 supplement to 62   

AB reduced for age at commencement

 

•        6%/Yr. Prior to 65

4. Age 55-59 with 10+ VS

  

AB reduced for age at commencement:

 

•        4%/Yr. Prior to 60

 

•        no reduction with 85 points

  

AB reduced for age at commencement

 

•        6%/Yr. Prior to 65

5. Under 55 with 10+ VS

   Not applicable   

AB reduced for age at commencement

 

•        6%/Yr. Prior to 65. Benefits cannot begin until age 55

6. Any age with under 10 VS

   Not applicable    AB vested regardless if Plan Participant on 8/20/98; any
others will not be vested; first available for payment at age 65.

 

31



--------------------------------------------------------------------------------

Attachment I.2 Management Employees Hired by Southern Energy

 

   

a.

 

b.

 

c.

 

d.

 

e.

     

If employee delays commencement of O&R Benefits until sometime after Divestiture
Date

     

If employee terminates/ /retires from Southern
Energy within 5 years of Divestiture Date

 

If employee remains employed at Southern Energy
more than 5 years after Divestiture Date

Age and VS as of the
Divestiture Date

 

If employee hired by
Southern elects to start
O&R payments at
Divestiture Date

 

If Southern Energy
involuntarily terminates
employee

 

If employee voluntarily
terminates from
Southern Energy

 

If employee elects to
start O&R pension
within 5 years of
divestiture

 

If employee elects to
start O&R pension more
than 5 years after
divestiture

1. Age 50-54 with 10+ VS (Note: benefits cannot in any case begin until actual
age 55)

  Not applicable  

AB reduced by % below based on age/service as of the divestiture with 5 added to
age/service:

 

•        0% if 85 points at commencement (counting points for 5 years after
divestiture; i.e., if 75 points at divestiture), otherwise

 

•        4%/yr. For commencement prior to 60 (reduction based on greater of (i)
actual age or (ii) sum of age at divestiture + 5).

 

AB reduced by % below based on age at commencement:

 

•        If termination from Southern before 55, 6%/yr. prior to 65

 

•        If termination from Southern after age 55

 

•        0% if 85 points at termination (counting points for actual service up
to voluntary termination), otherwise

 

•        4%/yr. For pre-age 60 commencement.

  Same as column c, but counting of points stops at commencement.  

AB reduced by % below based on age/service as of the divestiture with 5 added to
each:

 

•        0% reduction if 85 points at end of 5-year period, otherwise

 

•        4%/yr for commencement prior to 60

 

No $600/mo. Supplement.

2. Age 40-49 with 20+ VS

  Not applicable  

AB available between the ages of 55 and 65 adjusted for age at commencement:

 

•        0% if 85 points at commencement (counting points for 5 years after
divestiture; i.e., if 75 points at divestiture), otherwise

 

•        4%/yr. for commencement prior to 60.

 

AB available between the ages of 55 and 65 adjusted for age at commencement:

 

•        6%/yr. for commencement prior to 65.

  Not applicable   Same as column c

3. Any age under 50 with 10-19 VS

  Not applicable  

AB available between the ages of 55 and 65 adjusted for age at commencement:

 

•        6%/yr. prior to 65.

  Same as column b   Not applicable   Same as column b

4. Any age with under 10 VS

  Not applicable   AB vested at divestiture regardless of service and made
available at age 65.   Same as column b   Not applicable   Same as column b.

 

32



--------------------------------------------------------------------------------

       

Management Employees Hired by Southern Energy

If employee delays commencement of O&R Benefits until sometime after Divestiture
Date

       

If employee terminates/ /retires from Southern
Energy within 5 years of Divestiture Date

 

If employee remains employed at Southern Energy
more than 5 years after Divestiture Date

Age and VS as of the
Divestiture Date

 

If employee hired by
Southern elects to start
O&R payments at
Divestiture Date

 

If Southern Energy
involuntarily terminates
employee

 

If employee voluntarily
terminates from
Southern Energy

 

If employee elects to
start O&R pension
within 5 years of
divestiture

 

If employee elects to
start O&R pension more
than 5 years after
divestiture

1. Age 65

  100% of AB   Same as column a   Same as column a   Same as column a   Same as
column a

2. Age 62+ with 10+ VS

  100% of AB   Same as column a   Same as column a   Same as column a   Same as
column a

3. Age 60-62 with 10+ VS

  100% of AB and $600/mo. Supplement up to 62   Same as column a   Same as
column a   Same as column a   100% of AB

4. Age 55-59 with 10+ VS

 

AB reduced for age at commencement:

 

•        0% if 85 points at divestiture, otherwise

 

•        4%/yr. prior to 60.

 

No pension protection coverage if involuntarily terminated later.

 

Regardless of when benefit commences or points at divestiture:

 

•        100% of AB, and

 

•        $600/mo. Supplement to 62 if benefit commences between 60 and 62 within
the 5-year protection period.

 

AB reduced for age at commencement:

 

•        0% if 85 points at termination (counting points for actual service up
to termination), otherwise

 

•        4%/yr. For commencement prior to 60.

 

$600/mo. Supplement to 60 if termination occurs after age 60, and if benefits
commence at 60-62 within the 5-year protection period.

  Same as column c, but no age or service points after benefits commence, and
$600/mo. Supplement to 62 if commencement occurs after age 60 but before age 62.
  100% of AB, but not eligible for $600/mo. Supplement.

 

33



--------------------------------------------------------------------------------

Attachment I.3 Addendum 1

Chart for Management Employees Affected by Asset Sales

But Not Hired by Southern Energy and not Eligible to Participate in a Voluntary
Severance Program

 

A

  

B

Age and VS as of

the Divestiture Date

  

Employee Does Not Apply for Employment with Southern, or Applies but is Not
Offered Employment

1. Age 65

   100% of AB    Same as column a

2. Age 62+ with 10+ VS

   100% of AB    Same of column a

3. Age 60-62 with 10+ VS

   100% of AB and $600/mo. supplement up to 62.    Same as column a

4. Age 55-59 with 10+ VS

  

Regardless of when benefit commences or points at divestiture:

 

•        100% of AB, and

 

•        $600/mo. supplement to 62 if benefit commences between 60 and 62 within
the 5-year protection period.

  

AB reduced for age at commencement:

 

•        0% if 85 points at divestiture, otherwise

 

•        4%/yr prior to 60.

5. Age 50-54 with 10+ VS (Note: benefits cannot in any case begin until actual
age 55)

  

AB reduced based on age/service as of the divestiture with 5 added to each:

 

•        0% if 85 points at commencement (counting points for 5 years after
divestiture; i.e., if 75 points at divestiture), otherwise

 

•        4%/yr. for commencement prior to 60 (reduction based on greater of (i)
actual age or (ii) sum of age at divestiture + 5).

   AB available at age 55+65, but 6%/yr. reduction prior to 65.

6. Age 40-49 with 20+ VS

  

AB available between the ages of 55 and 65 adjusted for age at commencement:

 

•        0% if 85 points at commencement (counting points for 5 years after
divestiture; i.e., if 75 points at divestiture), otherwise

 

•        4%/yr. For commencement prior to 60.

   AB available at age 55-65, but 6%/yr. reduction prior to 65.

7. Any age under 50 with 10-19 VS

  

AB available between the ages of 55 and 65 adjusted for age at commencement:

 

•        6%/yr. prior to 65.

   Same as column a.

8. Any age with under 10 VS

   AB vested at divestiture regardless of service and made available at age 65.
   Same as column a.

 

(a) No employee described in this Addendum I will be eligible for a disability
benefit from the O&R Plan after the Divestiture Date.

 

(b) An employee who declines an offer of employment with Southern (except as
otherwise provided in footnote 6) will be eligible for a vested Participant
Spouse’s Allowance prior to the employee’s Annuity Starting Date, unless
coverage is waived. Employees who did not apply for employment with Southern and
who are covered under the Pension Protection Program will be treated as actively
employed and their spouses will be entitled to a pre-commencement Spouse’s
Allowance for which there is no coverage charge; provided, however, that
Spouse’s Allowance coverage will cease as of the end of the 5-year protection
period in the case of 40/20 employees.

 

34



--------------------------------------------------------------------------------

Attachment I.4 Addendum II – Chart for Management and Union Employees

Eligible for a Voluntary Severance Program

Age and ES as of the Employee’s Termination Date

Employee Terminates Employment under Voluntary Severance Program

 

1. Age 65

   100% of AB

2. Age 62+ with 10+ VS

   100% of AB

3. Age 60-62 with 10+ VS

   100% of AB and $600/mo. Supplement up to 62.

4. Age 55-59 with 10+ VS

  

Regardless of when benefit commences or points at termination:

 

•        100% of AB, and

 

•        $600/mo. Supplement to 62 if benefit commences between 60 and 62 within
the 5-year protection period which begins on the date of termination.

5. Age 50-54 with 10+ VS

    (Note: benefits cannot in any case

    begin until actual age 55)

  

AB reduced based on age/service as of the termination with 5 added to each:

 

•        0% if 85 points at commencement (counting points for 5 years after
termination; i.e., if 75 points at termination), otherwise

 

•        4%/yr. for commencement prior to 60 (reduction based on greater of (i)
actual age or (ii) sum of age at termination + 5).

6. Age 40-49 with 20 + VS

   AB available between the ages of 55 and 65 adjusted for age at commencement:
  

•        0% if 85 points at commencement (counting points for 5 years after
termination; i.e., if 75 points at divestiture), otherwise

 

•        4%/yr. for commencement prior to 60.

7. Any age under 50 with 10-19 VS

  

AB available between the ages of 55 and 65 adjusted for age at commencement:

 

•        6%/yr. prior to 65.

8. Any age with under 10 VS

   AB vested at termination regardless of service and made available at age 65.

 

(a) No Employee described in this Addendum II will be eligible for a disability
benefit from the O&R Plan after termination of employment.

 

(b) 50/10 and 40/20 Employees who terminate employment covered under the VSP
will be treated as actively employed and their spouses will be entitled to a
pre-commencement Spouse’s Allowance for which there is no coverage charge;
provided, however, that Spouse’s Allowance coverage will cease as of the end of
the 5-year protection period in the case of 40/20 employees.

 

35



--------------------------------------------------------------------------------

APPENDIX J

Provisions Applicable to Affected Indian Point (“IP”) Employees

J.1 Effective Date and Scope of Appendix J

This Appendix J shall not become effective unless and until the closing of the
sale of CECONY’s nuclear-fueled electricity generating facilities at Indian
Point (“IP”) occurs. This Appendix J shall be applied to the determination of
benefits payable to a CECONY Management Participant or CECONY Weekly Participant
who, as of the date of the closing of the sale of IP (“IP Divestiture”), had
been assigned to IP, and who remains in the employ of the buyer, or successor
thereto, of the IP (“Divestiture Buyer”) subsequent to IP Divestiture in 2001
(“Affected IP Employees”).

J.2 Treatment of Affected IP Employee

(a) Solely for purposes of determining whether an Affected IP Employee is
entitled to apply the favorable actuarial discount factors and early retirement
subsidies available to a Rule of 75 Participant, the Accredited Service of an
Affected IP Employee shall be determined by adding to his or her Accredited
Service credited prior to the IP Divestiture his or her “Post Divestiture
Service.” “Post Divestiture Service” means the period of employment with the
Divestiture Buyer determined as if the Post Divestiture Service were employment
with CECONY, including the application of Section 3.02 to the Post Divestiture
Service, provided, however, that Post Divestiture Service shall not be taken
into account for purposes of benefit accrual or computation of the amount of the
Affected IP Employee’s benefit under the Plan. Post Divestiture Service shall
not be taken into account for any period after a Participant’s Annuity Starting
Date.

 

36



--------------------------------------------------------------------------------

(b) An Affected IP Employee who had not earned a nonforfeitable right to one
hundred percent (100%) of his or her accrued Pension Allowance as of the day
immediately prior to the IP Divestiture shall become fully and nonforfeitably
vested in one hundred percent (100%) of his or her Pension Allowance as of the
date of the IP Divestiture.

(c) For purposes of determining the value of an Affected IP Employee’s Surviving
Spouse’s benefits, the Accredited Service of an Affected IP Employee shall be
determined in accordance with the provisions of Appendix J, Section J.2(a).

 

37



--------------------------------------------------------------------------------

APPENDIX K

Provisions Applicable to CECONY Support Employee re:

Voluntary Retirement Incentive—Support Organizations Program

 

  K.1 Effective Date and Scope of Appendix K

Effective July 1, 1999, and notwithstanding any other provision of the Plan, the
provisions of this Appendix K shall be applicable and available to those “CECONY
Support Employees,” as defined in Appendix K, Section K.2, who meet the
eligibility criteria set forth in Section K.3. The provisions of this Appendix K
shall be applicable only during the limited period of time and on the other
terms and conditions set forth in this Appendix K.

 

  K.2 CECONY Support Employees

The term “CECONY Support Employee” means an Eligible Employee who, as of June 1,
1999, was employed by CECONY in a department that provided support to the
Divestiture Operations, as defined in Appendix H. A list of those departments in
which CECONY Support Employees were employed as of June 1, 1999 is set forth in
Section K 8.

 

  K.3 Eligibility Criteria

A CECONY Support Employee satisfies the eligibility criteria for the Voluntary
Retirement Incentive - Support Organizations Program, if, as of December 31,
1999, she or he or she attained age 53, and the sum of his or her age and Years
of Accredited Service, as of August 31, 1999, but projected to December 31,
1999, is seventy-five (75) or more. For the purpose of determining the sum of
the CECONY Support Employee’s age and Years of Accredited Service, projected to
December 31, 1999, a CECONY Support Employee shall be deemed to have continued
in employment with the CECONY until December 31, 1999.

 

38



--------------------------------------------------------------------------------

  K.4 Retirement under Voluntary Retirement Incentive – Support Organizations
Program

A CECONY Support Employee who satisfies the eligibility criteria set forth in
Section K.3 and who elects during the period from July 1, 1999 through
August 16, 1999, on a form furnished by and filed with CECONY, to accept the
retirement incentives described in Section K.5, shall retire with an effective
date of September 1, 1999. A CECONY Support Employee’s election to retire shall
be revocable until the close of business on the seventh day following the end of
the election period, or August 23, 1999. If the CECONY determines that deferral
is warranted by business necessity or extraordinary circumstances, CECONY may
require a CECONY Support Employee who has made an election in accordance with
this Section to defer his or her effective date of retirement until no later
than January 1, 2000.

 

  K.5 Special Retirement Benefits under Voluntary Retirement Incentive - Support
Organizations

The retirement benefits payable to a CECONY Support Employee who elects to
retire, pursuant to Section K.4, under the Voluntary Retirement Incentive -
Support Organizations Programs, shall be determined as follows:

(a) For purposes of determining the number of Years of Accredited Service, the
CECONY Support Employee’s termination from employment shall be deemed to occur
on December 31, 1999.

(b) The CECONY Support Employee’s Final Average Salary or Pay shall be
determined as if he or she had remained in employment until December 31, 1999
and his or her Annual Basic Straight Time Compensation had remained unchanged
from the rate in effect at July 1, 1999.

(c) For purposes of Appendix F.1.A(b), Section I(b), or Section F.2.A(b), the
CECONY Support Employee’s Total Salary shall be determined as if he or she had
remained in employment until December 31, 1999 and his or her rate of pay had
remained unchanged from the rate in effect on July 1, 1999.

 

39



--------------------------------------------------------------------------------

(d) For purposes of Section 4.04(b)(iv), the discount factor in Table A for all
ages equal to or greater than age 55 shall be deemed to be 1.000.

(e) In addition to the benefit determined in accordance with subsections (c) and
(d) above, the CECONY Support Employee shall receive a special lump sum amount
(“Special Lump Sum”) which shall be equal to the sum of:

 

  (i) 33% of his or her Final Average Salary or Pay, plus

 

 

(ii)

2% of his or her Final Average Salary or pay multiplied by his or her Years of
Accredited Service, provided, however, that Years of Accredited Service in
excess of 33 1/2 shall not be taken into account.

(f) For purposes of determining the amount of the Special Lump Sum, a CECONY
Support Employee’s Years of Accredited Service shall be determined by deeming
his or her date of termination of employment as December 31, 1999. his or her
Final Average Salary or Pay shall be determined by taking into account the
provisions of Section K.5 subparagraph (b). The Special Lump Sum shall be
payable in accordance with the provisions of Section K.5, subparagraph (g).

(g) The CECONY Support Employee may elect to receive the Special Lump Sum in the
form of a single lump sum payment payable as soon as practicable after the
CECONY Support Employee’s effective date of retirement. If the CECONY Support
Employee is married, such election shall be given effect only if his or her
spouse provides written consent thereto, on a form furnished by the Plan
Administrator and witnessed by a Notary Public. If the CECONY Support Employee
does not make the election described in the foregoing sentence, then the Special
Lump Sum shall be payable as an annuity in accordance with the provisions of
Section K.5 subparagraph (h).

 

40



--------------------------------------------------------------------------------

(h) If the Special Lump Sum is payable as an annuity, such annuity shall
commence on the same date and be payable in the same form as the CECONY Support
Employee’s Pension Allowance determined in accordance with the applicable
benefit formula, giving effect to any election by the CECONY Support Employee in
accordance with Article 5. The amount of such annuity shall be determined by
first converting the Special Lump Sum into an annuity for the life of the CECONY
Support Employee, on the basis of the Adjusted IRS Interest Rate and the IRS
Mortality Table, and on the basis of the CECONY Support Employee’s age as of
January 1, 2000, and then by applying the adjustment factor, if any, applicable
to the CECONY Support Employee’s Pension Allowance, pursuant to any election
made by the CECONY Support Employee in accordance the provisions of Article 5.

(i) In the event that the actual retirement date of a CECONY Support Employee is
deferred, pursuant to Section K.4, then upon his or her actual retirement, his
or her retirement benefits shall be determined in accordance with subparagraphs
(a) and (b), except that: (i) his or her period of Accredited Service from
September 1, 1999 through his or her actual date of retirement shall be added to
the Accredited Service otherwise determined in accordance with subparagraph (a);
and (ii) subparagraphs (b) and (c) shall be applied by (A) substituting for
“December 31, 1999” a date that is later than December 31, 1999 by the same
number of months that the CECONY Support Employee’s actual date of retirement is
later than September 1, 1999, and (B) by substituting for “July 1, 1999” the
earlier of October 1, 1999 or the day next preceding his or her actual date of
retirement.

 

41



--------------------------------------------------------------------------------

(j) If a CECONY Support Employee whose retirement is deferred pursuant Section
K. 4, dies prior to his or her actual date of retirement, any election made by
such CECONY Support Employee in accordance with Article 5 shall be given effect
in the same manner as if the first day of the month that includes his or her
date of death had been his or her Annuity Starting Date, and the Special Lump
Sum shall be payable in accordance with the election made by the Employee
pursuant to subparagraph (g). If the CECONY Support Employee had elected to
receive the Special Lump Sum as a single lump sum payment, then such amount
shall be paid to his or her Surviving Spouse, or, if there is no Surviving
Spouse, to his or her Beneficiary, or, if there is no Beneficiary, to his or her
beneficiary under the group term life insurance policy maintained by CECONY at
the time of his or her death, on the first day of the month following his or her
date of death.

(k) For purposes of the Cost of Living Adjustment provisions and entitlements,
Article 11, any CECONY Support Employee whose actual retirement date is deferred
until January 1, 2000 and whose Pension Allowance commenced in January 2000
shall be deemed to have had his or her Pension Allowance commenced to be paid
prior to December 31, 1999 and shall be entitled to the annual adjustment to be
made in April 2000.

 

42



--------------------------------------------------------------------------------

  K.6 Treatment of Certain Employees Retiring after March 31, 1999 but prior to
August 1, 1999

An Eligible Employee of CECONY, who would have been a CECONY Support Employee
within the meaning of Section K.1 and who would have satisfied the eligibility
criteria set forth in Section K.2, except that he or she retired from the
employment of CECONY after March 31, 1999 and prior to August 1, 1999, shall
nonetheless be entitled to the retirement incentives described in Section K.5.
For purposes of subparagraphs (b) and (c) of Section K.5, the date next
preceding his or her actual date of retirement shall be substituted for “July 1,
1999”, and provided, further, however, that any increase in his or her Allowance
benefit resulting from the application of subparagraphs (a), (b), (c) or (d), of
Section K.5 shall be payable effective September 1, 1999 and, for the purpose of
subparagraph (h) of Section K.5, he or she shall be deemed to have commenced to
receive his or her Pension Allowance as of September 1, 1999.

K.7   Voluntary Nature of Retirement Incentive; Acceptance and Release No
Employee shall be obligated to accept any retirement incentive, and an
Employee’s election to accept the retirement incentive described in this
Appendix K shall be purely voluntary. As a condition to an Employee’s receipt of
the additional benefits described in this Appendix K, CECONY shall have the
right to obtain from the Employee a waiver and or release of claims against
CECONY and/or the Plan, based upon or arising out of termination of employment,
consistent with the requirements of the federal Age Discrimination in Employment
Act, as amended by the Older Workers Benefit Protection Act.

 

43



--------------------------------------------------------------------------------

K.8   Support Departments for Purposes of Appendix K For purposes of this
Appendix K, the following departments shall be deemed to have provided support
to the Divestiture Operation: Central Services; Finance; Law; Central Public
Affairs; Energy Management; and Fossil Power Engineering, Construction and
Support.

 

44



--------------------------------------------------------------------------------

APPENDIX L

TABLE 1 – O&R PARTICIPANT

ILLUSTRATIVE PENSION BENEFIT ADJUSTMENT CALCULATION ASSUMING

ANNUAL INFLATION EXCEEDS CAP IN LATER YEARS

 

Retirement Date

     1993

Monthly Pension Payment

   $ 2,000

—Pension         Benefit         Adjustment—

 

Year

   CPI-U
(a)    Amount
Inflation
(b)     Cum.
Inflation
(c)     PUO
Threshold
(d)     Excess over
Threshold
(e)     75% of Cum.
Excess Prior
Yr.
(f)     Cum.
3% Cap
(g)     Annual
PUO
Percent
Increases
(h)     Cum. PBA
(i)     PBA increase
Effective
June 1
(j)     Monthly
Pension
Payment
(k)                             (d-f)     (75% x c)     (3% Term)     (j / k)  
  (Lesser f or g)     (dif. Col.k)     ($2,000 x i)

1992

   140.3                     

1993

   144.5    2.99 %   2.99 %   20 %               $ 2,000.00

1994

   149.6    3.55 %   6.63 %   20 %               $ 2,000.00

1995

   155.6    4.01 %   10.91 %   20 %               $ 2,000.00

1996

   161.2    3.60 %   14.90 %   20 %               $ 2,000.00

1997

   168.0    4.22 %   19.74 %   20 %               $ 2,000.00

1998

   172.5    2.60 %   22.29 %   20 %   2.95 %     1           $ 2,000.00

1999

   178.5    3.40 %   27.23 %   20 %   7.23 %   2.21 %   3.00 %   2.01 %(A)  
2.01 %   40.20     $ 2,040.20

2000

   182.6    2.30 %   30.15 %   20 %   10.15 %   5.42 %   6.09 %   2.61 %   5.42
%   60.20     $ 2,100.40

2001

   189.0    3.50 %   34.71 %   20 %   14.71 %   7.61 %   9.27 %   1.73 %   7.61
%   43.00     $ 2,152.20

2002

   195.0    3.17 %   30.99 %   20 %   18.99 %   11.05 %   12.55 %   2.65 %  
11.03 %   60.40     $ 2,220.40

2003

   210.0    7.69 %   49.60 %   20 %   29.60 %   14.24 %   15.93 %   2.30 %  
14.24 %   64.20     $ 2,284.80

2004

   225.0    7.14 %   60.37 %   20 %   40.37 %   22.26 %   19.41 %   5.77 %  
19.41 %   103.40     $ 2,388.20

2005

   205.5    3.00 %   45.00 %   20 %   25.00 %   15.64 %   19.41 %   2.76 %  
15.64 %   61.60     $ 2,312.80

2006

   209.7    3.00 %   49.43 %   20 %   29.43 %   10.81 %   22.99 %   2.74 %  
18.81 %   63.40     $ 2,376.20

2007

   215.9    3.00 %   53.91 %   20 %   33.91 %   22.07 %   26.60 %   2.74 %  
22.07 %   65.20     $ 2,441.40

2008

   222.4    3.00 %   50.53 %   20 %   38.53 %   25.43 %   30.40 %   2.75 %  
25.43 %   67.20     $ 2,500.60

2009

   229.1    3.00 %   63.29 %   20 %   43.29 %   20.90 %   34.39 %   2.77 %  
28.90 %   69.40     $ 2,578.00

2010

   236.0    3.00 %   68.18 %   20 %   40.10 %   32.47 %   38.42 %   2.77 %  
32.47 %   71.40     $ 2,649.40

2011

   243.0    3.00 %   73.23 %   20 %   53.23 %   36.14 %   42.50 %   2.77 %  
36.14 %   73.40     $ 2,722.00

2012

   250.3    3.00 %   78.43 %   20 %   58.43 %   39.92 %   46.85 %   2.78 %  
39.92 %   75.60     $ 2,798.40

2013

   257.8    3.00 %   83.70 %   20 %   63.70 %   43.02 %   51.26 %   2.79 %  
43.82 %   78.00 %   $ 2,876.40

 

Note:   All calculations performed with Cumulative information. Annual
information derived by subtraction.

 

45



--------------------------------------------------------------------------------

TABLE 2 –O&R PARTICIPANT

ILLUSTRATIVE PENSION BENEFIT ADJUSTMENT CALCULATION ASSUMING

ANNUAL INFLATION EXCEEDS CAP IN EARLY YEARS

 

Retirement Date

     1993

Monthly Pension Payment

   $ 2,000

—Pension         Benefit         Adjustment—

 

Year

   CPI-U
(a)    Annual
Inflation
(b)     Cum.
Inflation
(c)     PUO
Threshold
(d)     Excess
over
Threshold
(e)     75% of Cum.
Excess Prior
Yr.
(f)     Cum. 3%
Cap
(g)     Annual
PBA
Percent
Increases
(h)     Cum. PBA
(i)     PUA
increase
Effective
June 1
(j)     Monthly
Pension
Payment
(k)                             (d-f)     (75% X c)     (3% Term)     (j / k)  
  (Lesser f or g)     (dif. Col.k)     ($2,000 x i)

1992

   140.3                     

1993

   144.5    2.99 %   2.99 %   20 %               $ 2,000.00

1994

   140.7    2.91 %   5.99 %   20 %               $ 2,000.00

1995

   152.0    2.22 %   8.34 %   20 %               $ 2,000.00

1996

   156.0    2.43 %   11.19 %   20 %               $ 2,000.00

1997

   162.0    3.05 %   15.47 %   20 %               $ 2,000.00

1998

   165.5    2.16 %   17.96 %   20 %               $ 2,000.00

1999

   172.0    3.93 %   22.59 %   20 %   2.59 %     1           $ 2,000.00

2000

   185.0    7.56 %   31.06 %   20 %   11.86 %   1.94 %   3.00 %   1.94 %   1.94
%   30.00     $ 2,038.00

2001

   190.0    7.03 %   41.15 %   20 %   21.13 %   8.90 %   6.09 %   4.07 %   6.09
%   83.00     $ 2,121.00

2002

   210.0    6.06 %   49.68 %   20 %   29.68 %   15.05 %   9.27 %   3.00 %   9.27
%   63.60     $ 2,185.40

2003

   223.0    6.19 %   58.95 %   20 %   30.95 %   22.26 %   12.55 %   3.00 %  
12.55 %   65.60     $ 2,251.00

2004

   239.0    7.17 %   70.35 %   20 %   50.35 %   29.21 %   15.93 %   3.00 %  
15.93 %   67.60     $ 2,318.60

2005

   253.0    5.86 %   80.33 %   20 %   60.35 %   37.76 %   19.41 %   3.00 %  
19.41 %   69.60     $ 2,500.20

2006

   264.0    4.35 %   88.17 %   20 %   60.17 %   45.25 %   22.99 %   3.00 %  
22.99 %   71.60     $ 2,459.00

2007

   271.0    2.65 %   93.16 %   20 %   73.16 %   51.13 %   26.60 %   3.00 %  
26.68 %   73.80     $ 2,533.60

2008

   279.0    2.95 %   98.06 %   20 %   78.06 %   54.07 %   30.40 %   3.00 %  
30.40 %   76.00     $ 2,609.60

2009

   288.0    3.23 %   105.27 %   20 %   85.27 %   59.15 %   34.39 %   3.00 %  
34.39 %   78.20     $ 2,687.00

2010

   297.0    3.13 %   111.69 %   20 %   91.69 %   63.95 %   30.42 %   3.00 %  
30.42 %   80.00     $ 2,768.40

2011

   305.0    2.69 %   117.39 %   20 %   97.39 %   68.77 %   42.50 %   3.01 %  
42.50 %   85.20     $ 2,851.60

2012

   315.0    3.20 %   124.52 %   20 %   104.52 %   73.04 %   46.85 %   2.99 %  
46.85 %   85.40     $ 2,937.00

2013

   325.0    3.17 %   131.65 %   20 %   111.65 %   78.39 %   51.26 %   3.00 %  
51.26 %   80.70 %   $ 3,025.20

 

Note:   All calculations performed with Cumulative information. Annual
information derived by subtraction.

 

46



--------------------------------------------------------------------------------

TABLE 3 – O&R PARTICIPANT

ILLUSTRATIVE PENSION BENEFIT ADJUSTMENT CALCULATION ASSUMING

ANNUAL INFLATION EXCEEDS CAP IN EARLY YEARS

 

Retirement Date

     1993

Monthly Pension Payment

   $ 2,000

—Pension         Benefit         Adjustment—

 

Year

   CPI-U
(a)    Annual
Inflation
(b)     Cum.
Inflation
(c)     PUO
Threshold
(d)     Excess
over
Threshold
(e)     75% of Cum.
Excess Prior
Yr.
(f)     Cum. 3%
Cap
(g)     Annual
PBA
Percent
Increases
(h)     Cum. PBA
(i)     PUA
increase
Effective
June 1
(j)     Monthly
Pension
Payment
(k)                             (d-f)     (75% X c)     (3% Term)     (j / k)  
  (Lesser f or g)     (dif. Col.k)     ($2,000 x i)

1992

   140.3                     

1993

   144.5    2.99 %   2.99 %   20 %               $ 2,000.00

1994

   149.6    3.53 %   6.63 %   20 %               $ 2,000.00

1995

   155.6    4.01 %   10.91 %   20 %               $ 2,000.00

1996

   161.2    3.60 %   14.90 %   20 %               $ 2,000.00

1997

   160.0    4.22 %   19.74 %   20 %               $ 2,000.00

1998

   172.5    2.68 %   22.95 %   20 %   7.95 %     1           $ 2,000.00

1999

   178.5    3.40 %   27.23 %   20 %   7.23 %   2.21 %   3.00 %   2.01 %(A)  
2.01 %   40.20     $ 2,040.20

2000

   182.6    2.30 %   30.15 %   20 %   10.15 %   5.42 %   6.09 %   2.61 %   5.42
%   60.20     $ 2,100.40

2001

   189.0    3.50 %   34.71 %   20 %   14.71 %   7.61 %   9.27 %   1.75 %   7.61
%   43.00     $ 2,152.20

2002

   195.0    3.17 %   38.99 %   20 %   18.99 %   11.03 %   12.55 %   2.65 %  
11.03 %   60.40     $ 2,220.40

2003

   210.0    7.69 %   49.68 %   20 %   29.60 %   14.24 %   15.93 %   2.30 %  
14.24 %   64.20     $ 2,284.80

2004

   225.0    7.14 %   60.37 %   20 %   40.37 %   22.26 %   19.41 %   5.77 %  
19.41 %   103.40     $ 2,388.20

2005

   245.0    8.89 %   74.63 %   20 %   54.63 %   30.28 %   22.99 %   5.36 %  
22.99 %   71.60     $ 2,459.80

2006

   270.0    10.20 %   92.44 %   20 %   72.44 %   40.97 %   26.68 %   6.67 %  
26.68 %   73.00     $ 2,533.60

2007

   296.0    9.63 %   110.98 %   20 %   90.98 %   54.35 %   30.40 %   7.65 %  
30.40 %   76.00     $ 2,609.60

2008

   315.0    6.42 %   124.52 %   20 %   104.52 %   60.24 %   34.59 %   7.22 %  
34.39 %   78.20     $ 2,687.80

2009

   335.0    6.55 %   130.77 %   20 %   118.77 %   78.39 %   38.42 %   4.01 %  
38.42 %   80.60     $ 2,768.40

2010

   350.0    6.87 %   155.17 %   20 %   135.17 %   89.08 %   42.50 %   4.76 %  
42.50 %   83.70     $ 2,851.60

2011

   379.0    5.87 %   170.14 %   20 %   150.14 %   101.37 %   46.05 %   5.15 %  
46.05 %   85.40     $ 2,937.00

2012

   400.0    5.54 %   185.10 %   20 %   165.10 %   112.61 %   51.26 %   4.40 %  
51.26 %   88.20     $ 3,025.20

2013

   430.0    7.50 %   206.49 %   20 %   186.49 %   123.83 %   55.80 %   4.16 %  
55.00 %   90.80 %   $ 3,116.00

 

Note:   (A) Excess over 20% threshold is greater than                      yr.
inflation rate in initial year of PBA adjustment. Use 75% of prior year
inflation or 75% excess over threshold to calculate PBA. All later years calc.
are cumulative. All calculations performed with Cumulative information. Annual
information derived by subtraction.

 

47



--------------------------------------------------------------------------------

APPENDIX M

Provisions Applicable to Participants

Employed at the Lakewood Plant

 

  M.1 Effective Date and Scope of Appendix M

This Appendix M shall be effective as of June 1, 2000, the closing date of the
acquisition of the natural gas fueled electric generation facility known as the
Lakewood Cogeneration Facility (“Lakewood Plant”) by Consolidated Edison
Development, Inc. (“CED”).

 

  M.2 Lakewood Participants

For purposes of this Appendix M, the term “Lakewood Participant” means an
Eligible Employee who is employed at the Lakewood Plant. A Lakewood Participant
shall be a CEI Participant, and shall receive the benefit determined under the
formula for a CEI Participant set forth in Article IV of the Plan.

 

  M.3 Benefit Provisions Applicable to Lakewood Participants as of June 1, 2000

Notwithstanding any provision to the contrary, a Lakewood Participant who was
employed at the Lakewood Plant as of June 1, 2000 shall be fully and
nonforfeitably vested in 100% of his or her Pension Allowance (“Special Lakewood
Participant”). Years of service of a Special Lakewood Participant as a
Participant in the Pension Plan for Employees of Consumers Power Company shall
be counted as Years of Accredited Service for purposes of calculating his or her
Pension Allowance under the formula for a CEI Participant.

 

48